Name: Commission Delegated Regulation (EU) 2018/815 of 17 December 2018 supplementing Directive 2004/109/EC of the European Parliament and of the Council with regard to regulatory technical standards on the specification of a single electronic reporting format (Text with EEA relevance)
 Type: Delegated Regulation
 Subject Matter: information technology and data processing;  free movement of capital;  communications;  accounting;  technology and technical regulations
 Date Published: nan

 29.5.2019 EN Official Journal of the European Union L 143/1 COMMISSION DELEGATED REGULATION (EU) 2018/815 of 17 December 2018 supplementing Directive 2004/109/EC of the European Parliament and of the Council with regard to regulatory technical standards on the specification of a single electronic reporting format (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2004/109/EC of the European Parliament and of the Council of 15 December 2004 on the harmonisation of transparency requirements in relation to information about issuers whose securities are admitted to trading on a regulated market and amending Directive 2001/34/EC (1), and in particular Article 4(7) thereof, Whereas: (1) Directive 2004/109/EC requires issuers whose securities are admitted to trading on a regulated market to make public their annual financial reports. (2) Issuers should prepare their entire annual financial reports in the Extensible Hypertext Markup Language (XHTML) format. XHTML does not require specific mechanisms to be rendered in a human-readable format. As a non-proprietary electronic reporting format, XHTML is freely usable. (3) Regulation (EC) No 1606/2002 of the European Parliament and of the Council (2) requires companies governed by the law of a Member State whose securities are admitted to trading on a regulated market in any Member State to prepare their consolidated financial statements in accordance with International Accounting Standards, which are commonly referred to as International Financial Reporting Standards (IFRS), adopted pursuant to Regulation (EC) No 1606/2002. Commission Decision 2008/961/EC (3) provides that a third country issuer listed in the Union may also prepare its consolidated financial statements in accordance with IFRS as issued by the International Accounting Standards Board (IASB). (4) The adoption and use of IFRS aims to ensure a high level of transparency and comparability of financial statements. In order to further facilitate their accessibility, analysis and comparability, consolidated financial statements in annual financial reports prepared either in accordance with IFRS adopted pursuant to Regulation (EC) No 1606/2002 or with IFRS as issued by the IASB (both are in the following referred to as IFRS consolidated financial statements) should be marked up using eXtensible Business Reporting Language (XBRL). XBRL is machine-readable and allows for the automated consumption of large amount of information. XBRL is well-established and in use in a number of jurisdictions and is currently the only appropriate markup language to mark up financial statements. (5) A cost-benefit analysis performed by the European Securities and Markets Authority (ESMA) supported the use of Inline XBRL for embedding XBRL markups in XHTML documents. Accordingly, Inline XBRL technology should be used. (6) The use of XBRL markup language involves the application of a taxonomy to convert human-readable text to machine-readable information. The IFRS Taxonomy made available by the IFRS Foundation is a well-established taxonomy developed to mark up IFRS disclosures. The use of the IFRS Taxonomy facilitates comparability of markups of financial statements drawn up in accordance with IFRS on a global level. Accordingly, the core taxonomy to be used for the single electronic reporting format should be based on the IFRS Taxonomy and be an extension of it. (7) In order to take into account any future adoption of IFRS pursuant to Regulation (EC) No 1606/2002, changes to the XBRL specifications or other technical developments, or to extend the statutory requirements to mark up information in the annual financial report, the provisions of this Regulation should be updated periodically on the basis of draft regulatory technical standards prepared by ESMA. (8) The taxonomy for the use of XBRL markup language is accessed in the form of a set of electronic XBRL files (XBRL taxonomy files), which provide a structured representation of the elements that substantively constitute the core taxonomy. The hierarchy of elements and their appropriate data type should be made available to issuers in a simple human-readable form in this Regulation. In order to facilitate the accessibility, analysis and comparability of annual financial reports in practice, it is of high importance that issuers use XBRL taxonomy files that are compliant with all relevant technical and legal requirements. To facilitate the achievement of this objective, ESMA should publish the XBRL taxonomy files on its website in a machine-readable and freely downloadable format. (9) For reasons of transparency, accessibility, analysis and comparability, where the laws of Member States permit or require the marking up of any parts of annual financial reports other than the IFRS consolidated financial statements therein, issuers should, when marking up those parts, use the XBRL markup language and the suitable taxonomy provided for such purpose by the Member State in which they are incorporated. (10) For reasons of transparency, accessibility, analysis and comparability, issuers should be free to mark up disclosures in their IFRS consolidated financial statements in as much detail as may be technically possible. For the same reasons, compulsory standards for the minimum granularity of markups should also be laid down. With regard to the primary financial statements in IFRS consolidated financial statements, a standard of detailed tagging should apply whereby those primary financial statements are fully marked up. With regard to the notes to IFRS consolidated financial statements, a standard of block tagging should apply where whole sections of those notes are each to be marked up using single taxonomy elements. The requirement for block tagging, however, should not limit the discretion of issuers to mark up notes to IFRS consolidated financial statements with a higher level of granularity. (11) In order to facilitate the effective implementation of a single electronic reporting format, detailed provisions on the use of Inline XBRL technology should be set out. To assist issuers and software firms in developing software for the preparation of annual financial reports in compliance with the statutory requirements under this Regulation, ESMA should provide guidance on common issues encountered when generating Inline XBRL instance documents. (12) As provided for in Article 4(7) of Directive 2004/109/EC, this Regulation should apply to annual financial reports containing financial statements for financial years beginning on or after 1 January 2020. In order to facilitate the smooth implementation of financial reporting in a machine-readable format, and in particular to allow issuers reasonable time to adapt to the use of XBRL technology, the mandatory marking up of notes to financial statements should apply only in respect of annual financial statements for financial years beginning on or after 1 January 2022. (13) This Regulation is based on the draft regulatory technical standards submitted by ESMA to the Commission. (14) In developing the draft regulatory technical standards on which this Regulation is based, ESMA cooperated regularly and closely with the European Banking Authority and the European Insurance and Occupational Pensions Authority, in order to take into account the specific characteristics of the banking, financial intermediary and insurance sectors, so as to ensure cross-sectoral consistency of work and the reaching of joint positions. (15) ESMA has conducted open public consultations on the draft regulatory technical standards on which this Regulation is based, analysed the potential related costs and benefits, requested the opinion of the Securities and Markets Stakeholder Group established by Article 37 of Regulation (EU) No 1095/2010 of the European Parliament and of the Council (4) and carried out field tests, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation specifies the single electronic reporting format, as referred to in Article 4(7) of Directive 2004/109/EC, to be used for the preparation of annual financial reports by issuers. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (1) core taxonomy means the combined set of the taxonomy elements set out in Annex VI and the following collection of links: (a) presentation linkbase, which groups the taxonomy elements; (b) calculation linkbase, which expresses arithmetic relationships between taxonomy elements; (c) label linkbase, which describes the meaning of each taxonomy element; (d) definition linkbase, which reflects dimensional relationships of the core taxonomy elements; (2) extension taxonomy means the combined set of taxonomy elements and the following collection of links, both created by the issuer: (a) presentation linkbase, which groups the taxonomy elements; (b) calculation linkbase, which expresses arithmetic relationships between taxonomy elements; (c) label linkbase, which describes the meaning of each taxonomy element; (d) definition linkbase, which ensures dimensional validity of the resulting XBRL instance document against the extension taxonomy; (3) IFRS consolidated financial statements means consolidated financial statements prepared in accordance with either IFRS adopted pursuant to Regulation (EC) No 1606/2002 or with IFRS as referred to in point (a) of the first subparagraph of Article 1 of Decision 2008/961/EC. Article 3 Single electronic reporting format Issuers shall prepare their entire annual financial reports in XHTML format. Article 4 Marking up IFRS consolidated financial statements 1. Where annual financial reports include IFRS consolidated financial statements, issuers shall mark up those consolidated financial statements. 2. Issuers shall, as a minimum, mark up the disclosures specified in Annex II where those disclosures are present in those IFRS consolidated financial statements. 3. Issuers may mark up disclosures presented in IFRS consolidated financial statements other than those set out in paragraph 2. 4. For markups set out in paragraphs 1, 2 and 3, issuers shall use the XBRL markup language and shall use a taxonomy in which the elements shall be those set out in the core taxonomy. Where, in accordance with point 4 of Annex IV, it is not appropriate to use elements in the core taxonomy, issuers shall create extension taxonomy elements as provided for in Annex IV. Article 5 Marking up other parts of the annual financial reports 1. Issuers incorporated in Member States may mark up all parts of their annual financial reports other than those set out in Article 4 if they use the XBRL markup language and a taxonomy specific to those parts and that taxonomy is provided by the Member State in which they are incorporated. 2. Issuers incorporated in third countries shall not mark up any parts of their annual financial reports other than IFRS consolidated financial statements. Article 6 Common rules on markups For markups made in accordance with Articles 4 and 5, issuers shall comply with the following: (a) embedding of markups in the issuers annual financial reports in XHTML format using the Inline XBRL specifications set out in Annex III; (b) requirements on marking up and filing rules set out in Annex IV. Article 7 XBRL taxonomy files ESMA may publish machine-readable and downloadable XBRL taxonomy files based on the core taxonomy. Those files shall comply with the criteria set out in Annex V. Article 8 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply to annual financial reports containing financial statements for financial years beginning on or after 1 January 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 390, 31.12.2004, p. 38. (2) Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (OJ L 243, 11.9.2002, p. 1). (3) Commission Decision 2008/962/EC of 12 December 2008 on the use by third countries issuers of securities of certain third countrys national accounting standards and International Financial Reporting Standards to prepare their consolidated financial statements (OJ L 340, 19.12.2008, p. 112). (4) Regulation (EU) No 1095/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Securities and Markets Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/77/EC (OJ L 331, 15.12.2010, p. 84). ANNEX I Legend for Tables 1 and 2 of Annex II, and for the Tables of Annexes IV and VI DATA/ATTRIBUTE TYPE/PREFIX DEFINITION text block denotes that the element type is a block of text; it is used to mark up larger pieces of information, such as notes, accounting policies or tables; text blocks are non-numeric line items text denotes that the element type is text (a sequence of alphanumeric characters); it is used to mark up short pieces of narrative information; text elements are non-numeric line items yyyy-mm-dd denotes that the element type is a date; these elements are line items and non-numeric X denotes that the element type is monetary (a number in a declared currency); these elements are numeric line items X.XX denotes that the element type is a decimalised value (such as a percentage or a per share value); these elements are numeric line items shares denotes that the element type is a number of shares; these elements are numeric line items table denotes the beginning of a structure represented by a table where rows and columns contribute to definition of an financial concept on their intersection axis denotes a dimensional property in a tabular structure member denotes a member of a dimension on an axis guidance denotes an element that supports browsing of taxonomy content role denotes an element representing a section of a taxonomy, e.g. statement of financial position, income statement, each individual note, etc. abstract denotes a grouping element or a header instant or duration denotes that the monetary value represents a stock (if instant) or a flow (if duration) credit or debit denotes the natural balance of the disclosure esef_cor prefix applied in the Tables of Annexes IV and VI for elements defined in the namespace http://www.esma.europa.eu/taxonomy/2017.3.31/esef_cor esef_all prefix applied in the Table of Annex VI for elements defined in the namespace http://www.esma.europa.eu/taxonomy/2017.3.31/esef_all esma_technical prefix applied in the Table of Annex VI for elements defined in the namespace http://www.esma.europa.eu/taxonomy/ext/technical ifrs-full prefix applied in the Tables of Annexes IV and VI for elements defined in the namespace http://xbrl.ifrs.org/taxonomy/2017.3.9/ifrs-full ANNEX II Mandatory markups 1. Issuers shall mark up all numbers in a declared currency disclosed in the statement of financial position, the statement of profit or loss and other comprehensive income, the statement of changes in equity and the statement of cash flows in IFRS consolidated financial statements. 2. Issuers shall mark up all disclosures made in IFRS consolidated financial statements or made by cross-reference therein to other parts of the annual financial reports for financial years beginning on or after 1 January 2020 that correspond to the elements in Table 1 of this Annex. 3. Issuers shall mark up all disclosures made in IFRS consolidated financial statements or made by cross-reference therein to other parts of the annual financial reports for financial years beginning on or after 1 January 2022 that correspond to the elements in Table 2 of this Annex. Table 1 Mandatory elements of the core taxonomy to be marked up for financial years beginning on or after 1 January 2020 Label Data type and other attributes References to IFRSs Name of reporting entity or other means of identification text IAS 1 51 a Explanation of change in name of reporting entity or other means of identification from end of preceding reporting period text IAS 1 51 a Domicile of entity text IAS 1 138 a Legal form of entity text IAS 1 138 a Country of incorporation text IAS 1 138 a Address of entity's registered office text IAS 1 138 a Principal place of business text IAS 1 138 a Description of nature of entity's operations and principal activities text IAS 1 138 b Name of parent entity text IAS 1 138 c, IAS 24 13 Name of ultimate parent of group text IAS 24 13, IAS 1 138 c Table 2 Mandatory elements of the core taxonomy to be marked up for financial years beginning on or after 1 January 2022 Label Type References to IFRSs Name of reporting entity or other means of identification text IAS 1 51 a Explanation of change in name of reporting entity or other means of identification from end of preceding reporting period text IAS 1 51 a Domicile of entity text IAS 1 138 a Legal form of entity text IAS 1 138 a Country of incorporation text IAS 1 138 a Address of entity's registered office text IAS 1 138 a Principal place of business text IAS 1 138 a Description of nature of entity's operations and principal activities text IAS 1 138 b Name of parent entity text IAS 1 138 c, IAS 24 13 Name of ultimate parent of group text IAS 24 13, IAS 1 138 c Length of life of limited life entity text IAS 1 138 d Statement of IFRS compliance [text block] text block IAS 1 16 Explanation of departure from IFRS text IAS 1 20 b, IAS 1 20 c Explanation of financial effect of departure from IFRS text IAS 1 20 d Disclosure of uncertainties of entity's ability to continue as going concern [text block] text block IAS 1 25 Explanation of fact and basis for preparation of financial statements when not going concern basis text IAS 1 25 Explanation of why entity not regarded as going concern text IAS 1 25 Description of reason for using longer or shorter reporting period text IAS 1 36 a Description of fact that amounts presented in financial statements are not entirely comparable text IAS 1 36 b Disclosure of reclassifications or changes in presentation [text block] text block IAS 1 41 Explanation of sources of estimation uncertainty with significant risk of causing material adjustment text IFRIC 14 10, IAS 1 125 Disclosure of assets and liabilities with significant risk of material adjustment [text block] text block IAS 1 125 Dividends recognised as distributions to owners per share X, duration IAS 1 107 Dividends proposed or declared before financial statements authorised for issue but not recognised as distribution to owners X duration IAS 10 13, IAS 1 137 Dividends proposed or declared before financial statements authorised for issue but not recognised as distribution to owners per share X.XX duration IAS 1 137 a Disclosure of accounting judgements and estimates [text block] text block IAS 1 10 e Disclosure of accrued expenses and other liabilities [text block] text block IAS 1 10 e Disclosure of allowance for credit losses [text block] text block IAS 1 10 e Disclosure of associates [text block] text block IFRS 12 B4 d, IAS 27 17 b, IAS 27 16 b Disclosure of auditors' remuneration [text block] text block IAS 1 10 e Disclosure of authorisation of financial statements [text block] text block IAS 1 10 e Disclosure of available-for-sale financial assets [text block] text block IAS 1 10 e Disclosure of basis of consolidation [text block] text block IAS 1 10 e Disclosure of basis of preparation of financial statements [text block] text block IAS 1 10 e Disclosure of biological assets, agriculture produce at point of harvest and government grants related to biological assets [text block] text block IAS 41 Disclosure Disclosure of borrowings [text block] text block IAS 1 10 e Disclosure of business combinations [text block] text block IFRS 3 Disclosures Disclosure of cash and bank balances at central banks [text block] text block IAS 1 10 e Disclosure of cash and cash equivalents [text block] text block IAS 1 10 e Disclosure of cash flow statement [text block] text block IAS 7 Presentation of a statement of cash flows Disclosure of changes in accounting policies [text block] text block IAS 1 10 e Disclosure of changes in accounting policies, accounting estimates and errors [text block] text block IAS 8 Accounting policies Disclosure of collateral [text block] text block IAS 1 10 e Disclosure of claims and benefits paid [text block] text block IAS 1 10 e Disclosure of commitments [text block] text block IAS 1 10 e Disclosure of commitments and contingent liabilities [text block] text block IAS 1 10 e Disclosure of contingent liabilities [text block] text block IAS 37 86 Disclosure of cost of sales [text block] text block IAS 1 10 e Disclosure of credit risk [text block] text block Effective 2018.1.1 IFRS 7 Credit risk, IAS 1 10 e Disclosure of debt instruments [text block] text block IAS 1 10 e Disclosure of deferred acquisition costs arising from insurance contracts [text block] text block IAS 1 10 e Disclosure of deferred income [text block] text block IAS 1 10 e Disclosure of deferred taxes [text block] text block IAS 1 10 e Disclosure of deposits from banks [text block] text block IAS 1 10 e Disclosure of deposits from customers [text block] text block IAS 1 10 e Disclosure of depreciation and amortisation expense [text block] text block IAS 1 10 e Disclosure of derivative financial instruments [text block] text block IAS 1 10 e Disclosure of discontinued operations [text block] text block IAS 1 10 e Disclosure of dividends [text block] text block IAS 1 10 e Disclosure of earnings per share [text block] text block IAS 33 Disclosure Disclosure of effect of changes in foreign exchange rates [text block] text block IAS 21 Disclosure Disclosure of employee benefits [text block] text block IAS 19 Scope Disclosure of entity's operating segments [text block] text block IFRS 8 Disclosure Disclosure of events after reporting period [text block] text block IAS 10 Disclosure Disclosure of expenses [text block] text block IAS 1 10 e Disclosure of expenses by nature [text block] text block IAS 1 10 e Disclosure of exploration and evaluation assets [text block] text block IFRS 6 Disclosure Disclosure of fair value measurement [text block] text block IFRS 13 Disclosure Disclosure of fair value of financial instruments [text block] text block IAS 1 10 e Disclosure of fee and commission income (expense) [text block] text block IAS 1 10 e Disclosure of finance cost [text block] text block IAS 1 10 e Disclosure of finance income (cost) [text block] text block IAS 1 10 e Disclosure of finance income [text block] text block IAS 1 10 e Disclosure of financial assets held for trading [text block] text block IAS 1 10 e Disclosure of financial instruments [text block] text block IFRS 7 Scope Disclosure of financial instruments at fair value through profit or loss [text block] text block IAS 1 10 e Disclosure of financial instruments designated at fair value through profit or loss [text block] text block IAS 1 10 e Disclosure of financial instruments held for trading [text block] text block IAS 1 10 e Disclosure of financial liabilities held for trading [text block] text block IAS 1 10 e Disclosure of financial risk management [text block] text block IAS 1 10 e Disclosure of first-time adoption [text block] text block IFRS 1 Presentation and disclosure Disclosure of general and administrative expense [text block] text block IAS 1 10 e Disclosure of general information about financial statements [text block] text block IAS 1 51 Disclosure of going concern [text block] text block IAS 1 10 e Disclosure of goodwill [text block] text block IAS 1 10 e Disclosure of government grants [text block] text block IAS 20 Disclosure Disclosure of impairment of assets [text block] text block IAS 36 Disclosure Disclosure of income tax [text block] text block IAS 12 Disclosure Disclosure of information about employees [text block] text block IAS 1 10 e Disclosure of information about key management personnel [text block] text block IAS 1 10 e Disclosure of insurance contracts [text block] text block IFRS 4 Disclosure Disclosure of insurance premium revenue [text block] text block IAS 1 10 e Disclosure of intangible assets [text block] text block IAS 38 Disclosure Disclosure of intangible assets and goodwill [text block] text block IAS 1 10 e Disclosure of interest expense [text block] text block IAS 1 10 e Disclosure of interest income [text block] text block IAS 1 10 e Disclosure of interest income (expense) [text block] text block IAS 1 10 e Disclosure of inventories [text block] text block IAS 2 Disclosure Disclosure of investment contracts liabilities [text block] text block IAS 1 10 e Disclosure of investment property [text block] text block IAS 40 Disclosure Disclosure of investments accounted for using equity method [text block] text block IAS 1 10 e Disclosure of investments other than investments accounted for using equity method [text block] text block IAS 1 10 e Disclosure of issued capital [text block] text block IAS 1 10 e Disclosure of joint ventures [text block] text block IAS 27 17 b, IFRS 12 B4 b, IAS 27 16 b Disclosure of lease prepayments [text block] text block IAS 1 10 e Disclosure of leases [text block] text block Effective 2019.1.1 IFRS 16 Presentation, Expiry date 2019.1.1 IAS 17 Leases in the financial statements of lessors, Expiry date 2019.1.1 IAS 17 Leases in the financial statements of lessees, Effective 2019.1.1 IFRS 16 Disclosure Disclosure of liquidity risk [text block] text block IAS 1 10 e Disclosure of loans and advances to banks [text block] text block IAS 1 10 e Disclosure of loans and advances to customers [text block] text block IAS 1 10 e Disclosure of market risk [text block] text block IAS 1 10 e Disclosure of net asset value attributable to unit-holders [text block] text block IAS 1 10 e Disclosure of non-controlling interests [text block] text block IAS 1 10 e Disclosure of non-current assets held for sale and discontinued operations [text block] text block IFRS 5 Presentation and disclosure Disclosure of non-current assets or disposal groups classified as held for sale [text block] text block IAS 1 10 e Disclosure of objectives, policies and processes for managing capital [text block] text block IAS 1 134 Disclosure of other assets [text block] text block IAS 1 10 e Disclosure of other current assets [text block] text block IAS 1 10 e Disclosure of other current liabilities [text block] text block IAS 1 10 e Disclosure of other liabilities [text block] text block IAS 1 10 e Disclosure of other non-current assets [text block] text block IAS 1 10 e Disclosure of other non-current liabilities [text block] text block IAS 1 10 e Disclosure of other operating expense [text block] text block IAS 1 10 e Disclosure of other operating income (expense) [text block] text block IAS 1 10 e Disclosure of other operating income [text block] text block IAS 1 10 e Disclosure of prepayments and other assets [text block] text block IAS 1 10 e Disclosure of profit (loss) from operating activities [text block] text block IAS 1 10 e Disclosure of property, plant and equipment [text block] text block IAS 16 Disclosure Disclosure of provisions [text block] text block IAS 1 10 e Disclosure of reclassification of financial instruments [text block] text block IAS 1 10 e Disclosure of recognised revenue from construction contracts [text block] text block Expiry date 2018.1.1 IAS 11 Disclosure Disclosure of reinsurance [text block] text block IAS 1 10 e Disclosure of related party [text block] text block IAS 24 Disclosures Disclosure of repurchase and reverse repurchase agreements [text block] text block IAS 1 10 e Disclosure of research and development expense [text block] text block IAS 1 10 e Disclosure of reserves within equity [text block] text block IAS 1 79 b Disclosure of restricted cash and cash equivalents [text block] text block IAS 1 10 e Disclosure of revenue [text block] text block IAS 1 10 e, Expiry date 2018.1.1 IAS 18 Disclosure Disclosure of service concession arrangements [text block] text block SIC 29 Consensus Disclosure of share capital, reserves and other equity interest [text block] text block IAS 1 79 Disclosure of share-based payment arrangements [text block] text block IFRS 2 44 Disclosure of subordinated liabilities [text block] text block IAS 1 10 e Disclosure of subsidiaries [text block] text block IAS 27 17 b, IFRS 12 B4 a, IAS 27 16 b Disclosure of significant accounting policies [text block] text block IAS 1 117 Disclosure of tax receivables and payables [text block] text block IAS 1 10 e Disclosure of trade and other payables [text block] text block IAS 1 10 e Disclosure of trade and other receivables [text block] text block IAS 1 10 e Disclosure of trading income (expense) [text block] text block IAS 1 10 e Disclosure of treasury shares [text block] text block IAS 1 10 e Description of accounting policy for available-for-sale financial assets [text block] text block IAS 1 117 b Description of accounting policy for biological assets [text block] text block IAS 1 117 b Description of accounting policy for borrowing costs [text block] text block IAS 1 117 b Description of accounting policy for borrowings [text block] text block IAS 1 117 b Description of accounting policy for business combinations [text block] text block IAS 1 117 b Description of accounting policy for business combinations and goodwill [text block] text block IAS 1 117 b Description of accounting policy for cash flows [text block] text block IAS 1 117 b Description of accounting policy for collateral [text block] text block IAS 1 117 b Description of accounting policy for construction in progress [text block] text block IAS 1 117 b Description of accounting policy for contingent liabilities and contingent assets [text block] text block IAS 1 117 b Description of accounting policy for customer acquisition costs [text block] text block IAS 1 117 b Description of accounting policy for customer loyalty programmes [text block] text block IAS 1 117 b Description of accounting policy for decommissioning, restoration and rehabilitation provisions [text block] text block IAS 1 117 b Description of accounting policy for deferred acquisition costs arising from insurance contracts [text block] text block IAS 1 117 b Description of accounting policy for deferred income tax [text block] text block IAS 1 117 b Description of accounting policy for depreciation expense [text block] text block IAS 1 117 b Description of accounting policy for derecognition of financial instruments [text block] text block IAS 1 117 b Description of accounting policy for derivative financial instruments [text block] text block IAS 1 117 b Description of accounting policy for derivative financial instruments and hedging [text block] text block IAS 1 117 b Description of accounting policy for determining components of cash and cash equivalents [text block] text block IAS 7 46 Description of accounting policy for discontinued operations [text block] text block IAS 1 117 b Description of accounting policy for discounts and rebates [text block] text block IAS 1 117 b Description of accounting policy for dividends [text block] text block IAS 1 117 b Description of accounting policy for earnings per share [text block] text block IAS 1 117 b Description of accounting policy for emission rights [text block] text block IAS 1 117 b Description of accounting policy for employee benefits [text block] text block IAS 1 117 b Description of accounting policy for environment related expense [text block] text block IAS 1 117 b Description of accounting policy for exceptional items [text block] text block IAS 1 117 b Description of accounting policy for expenses [text block] text block IAS 1 117 b Description of accounting policy for exploration and evaluation expenditures [text block] text block IFRS 6 24 a Description of accounting policy for fair value measurement [text block] text block IAS 1 117 b Description of accounting policy for fee and commission income and expense [text block] text block IAS 1 117 b Description of accounting policy for finance costs [text block] text block IAS 1 117 b Description of accounting policy for finance income and costs [text block] text block IAS 1 117 b Description of accounting policy for financial assets [text block] text block IAS 1 117 b Description of accounting policy for financial guarantees [text block] text block IAS 1 117 b Description of accounting policy for financial instruments [text block] text block IAS 1 117 b Description of accounting policy for financial instruments at fair value through profit or loss [text block] text block IAS 1 117 b Description of accounting policy for financial liabilities [text block] text block IAS 1 117 b Description of accounting policy for foreign currency translation [text block] text block IAS 1 117 b Description of accounting policy for franchise fees [text block] text block IAS 1 117 b Description of accounting policy for functional currency [text block] text block IAS 1 117 b Description of accounting policy for goodwill [text block] text block IAS 1 117 b Description of accounting policy for government grants [text block] text block IAS 20 39 a Description of accounting policy for hedging [text block] text block IAS 1 117 b Description of accounting policy for held-to-maturity investments [text block] text block IAS 1 117 b Description of accounting policy for impairment of assets [text block] text block IAS 1 117 b Description of accounting policy for impairment of financial assets [text block] text block IAS 1 117 b Description of accounting policy for impairment of non-financial assets [text block] text block IAS 1 117 b Description of accounting policy for income tax [text block] text block IAS 1 117 b Description of accounting policy for insurance contracts and related assets, liabilities, income and expense [text block] text block IFRS 4 37 a Description of accounting policy for intangible assets and goodwill [text block] text block IAS 1 117 b Description of accounting policy for intangible assets other than goodwill [text block] text block IAS 1 117 b Description of accounting policy for interest income and expense [text block] text block IAS 1 117 b Description of accounting policy for investment in associates [text block] text block IAS 1 117 b Description of accounting policy for investment in associates and joint ventures [text block] text block IAS 1 117 b Description of accounting policy for investments in joint ventures [text block] text block IAS 1 117 b Description of accounting policy for investment property [text block] text block IAS 1 117 b Description of accounting policy for investments other than investments accounted for using equity method [text block] text block IAS 1 117 b Description of accounting policy for issued capital [text block] text block IAS 1 117 b Description of accounting policy for leases [text block] text block IAS 1 117 b Description of accounting policy for loans and receivables [text block] text block IAS 1 117 b Description of accounting policy for measuring inventories [text block] text block IAS 2 36 a Description of accounting policy for mining assets [text block] text block IAS 1 117 b Description of accounting policy for mining rights [text block] text block IAS 1 117 b Description of accounting policy for non-current assets or disposal groups classified as held for sale [text block] text block IAS 1 117 b Description of accounting policy for non-current assets or disposal groups classified as held for sale and discontinued operations [text block] text block IAS 1 117 b Description of accounting policy for offsetting of financial instruments [text block] text block IAS 1 117 b Description of accounting policy for oil and gas assets [text block] text block IAS 1 117 b Description of accounting policy for programming assets [text block] text block IAS 1 117 b Description of accounting policy for property, plant and equipment [text block] text block IAS 1 117 b Description of accounting policy for provisions [text block] text block IAS 1 117 b Description of accounting policy for reclassification of financial instruments [text block] text block IAS 1 117 b Description of accounting policy for recognising in profit or loss difference between fair value at initial recognition and transaction price [text block] text block IFRS 7 28 a Description of accounting policy for recognition of revenue [text block] text block Expiry date 2018.1.1 IAS 18 35 a, IAS 1 117 b Description of accounting policy for regulatory deferral accounts [text block] text block IAS 1 117 b Description of accounting policy for reinsurance [text block] text block IAS 1 117 b Description of accounting policy for repairs and maintenance [text block] text block IAS 1 117 b Description of accounting policy for repurchase and reverse repurchase agreements [text block] text block IAS 1 117 b Description of accounting policy for research and development expense [text block] text block IAS 1 117 b Description of accounting policy for restricted cash and cash equivalents [text block] text block IAS 1 117 b Description of accounting policy for segment reporting [text block] text block IAS 1 117 b Description of accounting policy for service concession arrangements [text block] text block IAS 1 117 b Description of accounting policy for share-based payment transactions [text block] text block IAS 1 117 b Description of accounting policy for stripping costs [text block] text block IAS 1 117 b Description of accounting policy for subsidiaries [text block] text block IAS 1 117 b Description of accounting policy for taxes other than income tax [text block] text block IAS 1 117 b Description of accounting policy for termination benefits [text block] text block IAS 1 117 b Description of accounting policy for trade and other payables [text block] text block IAS 1 117 b Description of accounting policy for trade and other receivables [text block] text block IAS 1 117 b Description of accounting policy for trading income and expense [text block] text block IAS 1 117 b Description of accounting policy for transactions with non-controlling interests [text block] text block IAS 1 117 b Description of accounting policy for transactions with related parties [text block] text block IAS 1 117 b Description of accounting policy for treasury shares [text block] text block IAS 1 117 b Description of accounting policy for warrants [text block] text block IAS 1 117 b Description of other accounting policies relevant to understanding of financial statements [text block] text block IAS 1 117 b ANNEX III Applicable Inline XBRL specifications 1. Issuers shall ensure that the Inline XBRL instance document is valid with respect to the Inline XBRL 1.1 specification and is conform to the XBRL Units Registry. 2. Issuers shall ensure that the issuers XBRL extension taxonomy files are valid with respect to the XBRL 2.1 and the XBRL Dimensions 1.0 specifications. 3. Issuers shall submit the Inline XBRL instance document and the issuers XBRL extension taxonomy files as a single reporting package where XBRL taxonomy files are packaged according to the Taxonomy Packages specifications. 4. Issuers shall ensure that both the Inline XBRL instance document and the issuers extension taxonomy respect the requirements of the marking up and filing rules set out in Annex IV. ANNEX IV Marking up and filing rules 1. Issuers shall ensure that the Inline XBRL instance document contains data of a single issuer, so that all entity identifiers in contexts shall have identical content. 2. Issuers shall identify themselves in the Inline XBRL instance document using ISO 17442 legal entity identifiers on the XBRL context entity identifiers and schemes. 3. When marking up disclosures, issuers shall use the core taxonomy element with the closest accounting meaning to the disclosure being marked up. Where there appears to be a choice of core taxonomy elements, issuers should select the element with the narrowest accounting meaning and/or scope. 4. If the closest core taxonomy element would misrepresent the accounting meaning of the disclosure being marked up as required by point 3, issuers shall create an extension taxonomy element and use that to mark up the disclosure concerned. All extension taxonomy elements created shall: (a) not duplicate the meaning and scope of any core taxonomy element; (b) identify the creator of the element; (c) be assigned with an appropriate balance attribute; (d) have standard labels in the language corresponding to the language of the annual financial report. Labels in additional languages are recommended to be added. All labels shall correspond to the accounting meaning and scope of the described underlying business concepts. 5. Issuers shall ensure that each extension taxonomy element used to mark up a disclosure in the annual financial report is included in at least one hierarchy of the presentation linkbase and of the definition linkbase of the extension taxonomy. 6. Issuers shall use the calculation linkbases of their extension taxonomies to document arithmetical relationships between numeric core and/or extension taxonomy elements, in particular for arithmetic relationships between core and/or extension taxonomy elements from the statement of financial position, statement of profit or loss and other comprehensive income, statement of changes in equity and statement of cash flows. 7. To identify to which part of the financial statements the markups relate, issuers shall use dedicated root taxonomy elements as starting points for the respective parts of the financial statements in their extension taxonomys presentation linkbases. The element names, labels and prefixes of these root taxonomy elements shall be as set out in the Table 1. Table Element names, labels and prefixes of the root elements Prefix Element name Label ifrs-full StatementOfFinancial PositionAbstract Statement of financial position placeholder - this item MUST be used as a starting point for the statement of financial position ifrs-full IncomeStatement Abstract Profit or loss placeholder - this item MUST be used as a starting point for the statement of profit or loss if the statement of profit or loss is disclosed separately ifrs-full StatementOfCompre hensiveIncomeAbstract Statement of comprehensive income placeholder - this item MUST be used as a starting point for the statement of comprehensive income if it is disclosed separately or when the statement of profit or loss and other comprehensive income statements are combined in a single statement ifrs-full StatementOfCash FlowsAbstract Statement of cash flows placeholder - this item MUST be used as a starting point for the statement of cash flows ifrs-full StatementOfChangesIn EquityAbstract Statement of changes in equity placeholder - this item MUST be used as a starting point for the statement of changes in equity esef_cor NotesAccountingPolicies AndMandatoryTags Notes, accounting policies and mandatory core taxonomy elements placeholder  this item MUST be used as a starting point for markups of disclosures in the notes to the financial statements The dedicated root taxonomy elements shall also be included in the XBRL taxonomy files prepared by ESMA. 8. In their extension taxonomies, issuers shall not replace the labels or references of core taxonomy elements. Issuer specific labels may be added to the core taxonomy elements. 9. Issuers shall ensure that the issuers extension taxonomy elements marking up the IFRS consolidated financial statements statement of financial position, statement of profit or loss and other comprehensive income, statement of changes in equity and statement of cash flows are anchored to one or more core taxonomy elements. In particular: (a) the issuer shall anchor its extension taxonomy element to the core taxonomy element having the closest wider accounting meaning and/or scope to that extension taxonomy element of the issuer. The issuer shall identify the relationship of the extension taxonomy element concerned with the core taxonomy element concerned in the issuers extension taxonomys definition linkbase. The extension taxonomy element shall appear as the target of the relationship; (b) the issuer may anchor the extension taxonomy element to the core taxonomy element or elements having the closest narrower accounting meaning and/or scope to that extension taxonomy element concerned. The issuer shall identify the relationship of the extension taxonomy element concerned with the core taxonomy element or elements concerned in the issuers extension taxonomys definition linkbase. The extension taxonomy element shall appear as the source of the relationship or relationships. Where the extension taxonomy element combines a number of core taxonomy elements, the issuer shall anchor that extension taxonomy element to each of those core taxonomy elements except any such core taxonomy element or elements, which are reasonably deemed to be insignificant. 10. Notwithstanding point 9, issuers do not need to anchor to another core taxonomy element an extension taxonomy element that is used to mark up a disclosure in the statement of financial position, statement of profit or loss and other comprehensive income, statement of changes in equity or the statement of cash flows that is a subtotal of other disclosures in the same statement. 11. Issuers shall ensure that the data type and period type of a taxonomy element used to mark up a disclosure reflects the accounting meaning of the marked up disclosure. Issuers shall not define and apply a custom type for a taxonomy element, if a suitable type is already defined by the XBRL specifications or in the XBRL Data Types Registry. 12. When marking up disclosures, issuers shall not use numeric taxonomy elements to mark up different values for a given context (entity, period and dimensional breakdowns) unless the difference is a result of rounding related to presentation of the same information with different scale in more than one place in the same annual financial report. 13. When marking up disclosures, issuers shall use non-numeric taxonomy elements in a way that it marks up all disclosures that match the definition of the respective element. Issuers shall not apply the markups only partially or selectively. 14. Issuers shall ensure that the Inline XBRL instance document does not contain executable code. ANNEX V XBRL taxonomy files XBRL taxonomy files published by ESMA shall: (a) identify, as XBRL elements, all core taxonomy elements; (b) set attributes of core taxonomy elements following their type as prescribed in Annex I; (c) provide the human readable labels, as set out in the Table of Annex VI, documenting the meaning of the core taxonomy elements as well as references; (d) define structures facilitating browsing of taxonomy content and understanding of the definition of a core taxonomy element in the context of other core taxonomy elements; (e) define relationships that allow issuers to anchor extension taxonomy elements to core taxonomy elements; (f) be valid according to XBRL 2.1. specifications, XBRL Dimensions 1.0 specifications and be packaged according to the Taxonomy Packages specifications as set out in Annex III; (g) contain the technical information necessary for developing IT solutions supporting the production of harmonised annual financial reports; (h) identify to which periods they refer. ANNEX VI Schema of the core taxonomy Table Schema of the core taxonomy to mark up IFRS consolidated financial statements Prefix Element name/role URI Element type and attributes Label Documentation label References ifrs-full AbnormallyLargeChangesInAssetPricesOrForeignExchangeRatesMember member Abnormally large changes in asset prices or foreign exchange rates [member] This member stands for abnormally large changes in asset prices or foreign exchange rates. example: IAS 10 22 g ifrs-full AccountingEstimatesAxis axis Accounting estimates [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 8 39 ifrs-full AccountingEstimatesMember member Accounting estimates [member] This member stands for an asset, a liability or a periodic consumption of an asset, subject to adjustments that result from the assessment of the present status of, and expected future benefits and obligations associated with, assets and liabilities. It also represents the standard value for the 'Accounting estimates' axis if no other member is used. disclosure: IAS 8 39 ifrs-full AccountingProfit X duration credit Accounting profit The amount of profit (loss) for a period before deducting tax expense. [Refer: Profit (loss)] disclosure: IAS 12 81 c ii, disclosure: IAS 12 81 c i ifrs-full Accruals X instant credit Accruals The amount of liabilities to pay for goods or services that have been received or supplied but have not been paid, invoiced or formally agreed with the supplier, including amounts due to employees. common practice: IAS 1 78 ifrs-full AccrualsAndDeferredIncome X instant credit Accruals and deferred income The amount of accruals and deferred income. [Refer: Accruals; Deferred income] common practice: IAS 1 78 ifrs-full AccrualsAndDeferredIncomeAbstract Accruals and deferred income [abstract] ifrs-full AccrualsAndDeferredIncomeClassifiedAsCurrent X instant credit Accruals and deferred income classified as current The amount of accruals and deferred income classified as current. [Refer: Accruals and deferred income] common practice: IAS 1 78 ifrs-full AccrualsAndDeferredIncomeClassifiedAsCurrentAbstract Accruals and deferred income classified as current [abstract] ifrs-full AccrualsAndDeferredIncomeClassifiedAsNoncurrent X instant credit Accruals and deferred income classified as non-current The amount of accruals and deferred income classified as non-current. [Refer: Accruals and deferred income] common practice: IAS 1 78 ifrs-full AccrualsAndDeferredIncomeClassifiedAsNoncurrentAbstract Accruals and deferred income classified as non-current [abstract] ifrs-full AccrualsClassifiedAsCurrent X instant credit Accruals classified as current The amount of accruals classified as current. [Refer: Accruals] common practice: IAS 1 78 ifrs-full AccrualsClassifiedAsNoncurrent X instant credit Accruals classified as non-current The amount of accruals classified as non-current. [Refer: Accruals] common practice: IAS 1 78 ifrs-full AccruedIncome X instant debit Accrued income The amount of asset representing income that has been earned but is not yet received. common practice: IAS 1 112 c ifrs-full AccumulatedAllowanceForUncollectibleMinimumLeasePaymentsReceivable X instant credit Accumulated allowance for uncollectible minimum lease payments receivable The amount of accumulated allowance for uncollectible minimum lease payments receivable. Minimum lease payments are payments over the lease term that the lessee is or can be required to make, excluding contingent rent, costs for services and taxes to be paid by and reimbursed to the lessor, together with: (a) for a lessee, any amounts guaranteed by the lessee or by a party related to the lessee; or (b) for a lessor, any residual value guaranteed to the lessor by: (i) the lessee; (ii) a party related to the lessee; or (iii) a third party unrelated to the lessor that is financially capable of discharging the obligations under the guarantee. disclosure: IAS 17 47 d - Expiry date 2019.01.01 ifrs-full AccumulatedChangesInFairValueOfFinancialAssetsAttributableToChangesInCreditRiskOfFinancialAssets X instant debit Accumulated increase (decrease) in fair value of financial assets designated as measured at fair value through profit or loss, attributable to changes in credit risk of financial assets The accumulated increase (decrease) in the fair value of financial assets designated as measured at fair value through profit or loss that is attributable to changes in the credit risk of the assets determined either: (a) as the amount of change in their fair value that is not attributable to changes in market conditions that gave rise to market risk; or (b) using an alternative method that the entity believes more faithfully represents the amount of change in its fair value that is attributable to changes in the credit risk of the asset. [Refer: Credit risk [member]; Market risk [member]; Increase (decrease) in fair value of financial assets designated as measured at fair value through profit or loss, attributable to changes in credit risk of financial assets] disclosure: IFRS 7 9 c - Effective 2018.01.01 ifrs-full AccumulatedChangesInFairValueOfFinancialAssetsRelatedCreditDerivativesOrSimilarInstruments X instant Accumulated increase (decrease) in fair value of financial assets designated as measured at fair value through profit or loss related credit derivatives or similar instruments The accumulated increase (decrease) in fair value of credit derivatives or similar instruments related to financial assets designated as measured at fair value through profit or loss. [Refer: Derivatives [member]; Increase (decrease) in fair value of financial assets designated as measured at fair value through profit or loss related credit derivatives or similar instruments; Financial assets] disclosure: IFRS 7 9 d - Effective 2018.01.01 ifrs-full AccumulatedChangesInFairValueOfFinancialLiabilityAttributableToChangesInCreditRiskOfLiability X instant credit Accumulated increase (decrease) in fair value of financial liability, attributable to changes in credit risk of liability The accumulated increase (decrease) in the fair value of financial liabilities that is attributable to changes in the credit risk of the liabilities. [Refer: Credit risk [member]; Market risk [member]; Increase (decrease) in fair value of financial liability, attributable to changes in credit risk of liability] disclosure: IFRS 7 10 a, disclosure: IFRS 7 10A a - Effective 2018.01.01 ifrs-full AccumulatedChangesInFairValueOfLoanOrReceivableAttributableToChangesInCreditRiskOfFinancialAssets X instant debit Accumulated increase (decrease) in fair value of loan or receivable, attributable to changes in credit risk of financial assets The accumulated increase (decrease) in the fair value of loans or receivables that is attributable to changes in the credit risk of the assets determined either: (a) as the amount of change in their fair value that is not attributable to changes in the market conditions that gave rise to the market risk; or (b) using an alternative method the entity believes more faithfully represents the amount of change in its fair value that is attributable to changes in the credit risk of the asset. [Refer: Market risk [member]] disclosure: IFRS 7 9 c - Expiry date 2018.01.01 ifrs-full AccumulatedChangesInFairValueOfLoansOrReceivablesRelatedCreditDerivativesOrSimilarInstruments X instant Accumulated increase (decrease) in fair value of loans or receivables related credit derivatives or similar instruments The aggregate increase (decrease) in the fair value of credit derivatives or similar instruments related to loans or receivables. [Refer: Derivatives [member]; Increase (decrease) in fair value of loans or receivables related credit derivatives or similar instruments] disclosure: IFRS 7 9 d - Expiry date 2018.01.01 ifrs-full AccumulatedDepreciationAmortisationAndImpairmentMember member Accumulated depreciation, amortisation and impairment [member] This member stands for accumulated depreciation, amortisation and impairment. [Refer: Impairment loss; Depreciation and amortisation expense] disclosure: IAS 16 73 d, disclosure: IAS 16 75 b, disclosure: IAS 17 32 - Expiry date 2019.01.01, disclosure: IAS 38 118 c, disclosure: IAS 40 79 c, disclosure: IAS 41 54 f ifrs-full AccumulatedDepreciationAndAmortisationMember member Accumulated depreciation and amortisation [member] This member stands for accumulated depreciation and amortisation. [Refer: Depreciation and amortisation expense] common practice: IAS 16 73 d, disclosure: IAS 16 75 b, common practice: IAS 17 32 - Expiry date 2019.01.01, common practice: IAS 38 118 c, common practice: IAS 40 79 c, common practice: IAS 41 54 f ifrs-full AccumulatedFairValueHedgeAdjustmentOnHedgedItemIncludedInCarryingAmountAssets X instant debit Accumulated fair value hedge adjustment on hedged item included in carrying amount, assets The accumulated amount of fair value hedge adjustment on a hedged item that is included in the carrying amount of the hedged item, recognised in the statement of financial position as an asset. [Refer: Hedged items [member]] disclosure: IFRS 7 24B a ii - Effective 2018.01.01 ifrs-full AccumulatedFairValueHedgeAdjustmentOnHedgedItemIncludedInCarryingAmountLiabilities X instant credit Accumulated fair value hedge adjustment on hedged item included in carrying amount, liabilities The accumulated amount of fair value hedge adjustment on a hedged item that is included in the carrying amount of the hedged item, recognised in the statement of financial position as a liability. [Refer: Hedged items [member]] disclosure: IFRS 7 24B a ii - Effective 2018.01.01 ifrs-full AccumulatedFairValueHedgeAdjustmentRemainingInStatementOfFinancialPositionForHedgedItemThatCeasedToBeAdjustedForHedgingGainsAndLossesAssets X instant debit Accumulated fair value hedge adjustment remaining in statement of financial position for hedged item that ceased to be adjusted for hedging gains and losses, assets The accumulated amount of fair value hedge adjustment remaining in the statement of financial position for a hedged item that is a financial asset measured at amortised cost and has ceased to be adjusted for hedging gains and losses. [Refer: Financial assets at amortised cost; Hedged items [member]] disclosure: IFRS 7 24B a v - Effective 2018.01.01 ifrs-full AccumulatedFairValueHedgeAdjustmentRemainingInStatementOfFinancialPositionForHedgedItemThatCeasedToBeAdjustedForHedgingGainsAndLossesLiabilities X instant credit Accumulated fair value hedge adjustment remaining in statement of financial position for hedged item that ceased to be adjusted for hedging gains and losses, liabilities The accumulated amount of fair value hedge adjustment remaining in the statement of financial position for a hedged item that is a financial liability measured at amortised cost and has ceased to be adjusted for hedging gains and losses. [Refer: Financial liabilities at amortised cost; Hedged items [member]] disclosure: IFRS 7 24B a v - Effective 2018.01.01 ifrs-full AccumulatedImpairmentMember member Accumulated impairment [member] This member stands for accumulated impairment. [Refer: Impairment loss] common practice: IAS 16 73 d, common practice: IAS 17 32 - Expiry date 2019.01.01, common practice: IAS 38 118 c, common practice: IAS 40 79 c, common practice: IAS 41 54 f, disclosure: IFRS 3 B67 d, disclosure: IFRS 7 35H - Effective 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01, example: IFRS 7 IG29 b - Expiry date 2018.01.01, example: IFRS 7 37 b - Expiry date 2018.01.01 ifrs-full AccumulatedOtherComprehensiveIncome X instant credit Accumulated other comprehensive income The amount of accumulated items of income and expense (including reclassification adjustments) that are not recognised in profit or loss as required or permitted by other IFRSs. [Refer: IFRSs [member]; Other comprehensive income] common practice: IAS 1 55 ifrs-full AccumulatedOtherComprehensiveIncomeMember member Accumulated other comprehensive income [member] This member stands for accumulated other comprehensive income. [Refer: Other comprehensive income] common practice: IAS 1 108 ifrs-full AcquisitionAndAdministrationExpenseRelatedToInsuranceContracts X duration debit Acquisition and administration expense related to insurance contracts The amount of acquisition and administration expense relating to insurance contracts. [Refer: Types of insurance contracts [member]] common practice: IAS 1 85 ifrs-full AcquisitiondateFairValueOfEquityInterestInAcquireeHeldByAcquirerImmediatelyBeforeAcquisitionDate X instant credit Acquisition-date fair value of equity interest in acquiree held by acquirer immediately before acquisition date The acquisition-date fair value of equity interest in the acquiree held by the acquirer immediately before the acquisition date in a business combination achieved in stages. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 p i ifrs-full AcquisitiondateFairValueOfTotalConsiderationTransferred X instant credit Consideration transferred, acquisition-date fair value The fair value, at acquisition date, of the consideration transferred in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 f ifrs-full AcquisitiondateFairValueOfTotalConsiderationTransferredAbstract Acquisition-date fair value of total consideration transferred [abstract] ifrs-full AcquisitionrelatedCostsForTransactionRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombination X duration debit Acquisition-related costs for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination The amount of acquisition-related costs for transactions recognised separately from the acquisition of assets and the assumption of liabilities in business combinations. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 m ifrs-full AcquisitionrelatedCostsRecognisedAsExpenseForTransactionRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombination X duration debit Acquisition-related costs recognised as expense for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination The amount of acquisition-related costs recognised as an expense for transactions that are recognised separately from the acquisition of assets and the assumption of liabilities in business combinations. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 m ifrs-full AcquisitionsThroughBusinessCombinationsBiologicalAssets X duration debit Acquisitions through business combinations, biological assets The increase in biological assets resulting from acquisitions through business combinations. [Refer: Business combinations [member]; Biological assets] disclosure: IAS 41 50 e ifrs-full AcquisitionsThroughBusinessCombinationsDeferredAcquisitionCostsArisingFromInsuranceContracts X duration debit Acquisitions through business combinations, deferred acquisition costs arising from insurance contracts The increase in deferred acquisition costs arising from insurance contracts resulting from acquisitions through business combinations. [Refer: Business combinations [member]; Deferred acquisition costs arising from insurance contracts] common practice: IFRS 4 37 e ifrs-full AcquisitionsThroughBusinessCombinationsIntangibleAssetsAndGoodwill X duration debit Acquisitions through business combinations, intangible assets and goodwill The increase in intangible assets and goodwill resulting from acquisitions through business combinations. [Refer: Business combinations [member]; Intangible assets and goodwill] common practice: IAS 38 118 e i ifrs-full AcquisitionsThroughBusinessCombinationsIntangibleAssetsOtherThanGoodwill X duration debit Acquisitions through business combinations, intangible assets other than goodwill The increase in intangible assets other than goodwill resulting from acquisitions through business combinations. [Refer: Business combinations [member]; Intangible assets other than goodwill] disclosure: IAS 38 118 e i ifrs-full AcquisitionsThroughBusinessCombinationsInvestmentProperty X duration debit Acquisitions through business combinations, investment property The increase in investment property resulting from acquisitions through business combinations. [Refer: Business combinations [member]; Investment property] disclosure: IAS 40 76 b, disclosure: IAS 40 79 d ii ifrs-full AcquisitionsThroughBusinessCombinationsLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssued X duration credit Acquisitions through business combinations, liabilities under insurance contracts and reinsurance contracts issued The increase in liabilities under insurance contracts and reinsurance contracts issued resulting from acquisitions through business combinations. [Refer: Business combinations [member]; Liabilities under insurance contracts and reinsurance contracts issued] common practice: IFRS 4 37 e ifrs-full AcquisitionsThroughBusinessCombinationsOtherProvisions X duration credit Acquisitions through business combinations, other provisions The increase in other provisions resulting from acquisitions through business combinations. [Refer: Business combinations [member]; Other provisions] common practice: IAS 37 84 ifrs-full AcquisitionsThroughBusinessCombinationsPropertyPlantAndEquipment X duration debit Acquisitions through business combinations, property, plant and equipment The increase in property, plant and equipment resulting from acquisitions through business combinations. [Refer: Business combinations [member]; Property, plant and equipment] disclosure: IAS 16 73 e iii ifrs-full AcquisitionsThroughBusinessCombinationsReinsuranceAssets X duration debit Acquisitions through business combinations, reinsurance assets The increase in reinsurance assets resulting from acquisitions through business combinations. [Refer: Business combinations [member]; Reinsurance assets] common practice: IFRS 4 37 e ifrs-full ActuarialAssumptionOfDiscountRates X.XX instant Actuarial assumption of discount rates The discount rate used as the significant actuarial assumption to determine the present value of a defined benefit obligation. [Refer: Defined benefit obligation, at present value; Actuarial assumptions [member]] common practice: IAS 19 144 ifrs-full ActuarialAssumptionOfDiscountRatesMember member Actuarial assumption of discount rates [member] This member stands for the discount rates used as actuarial assumptions. [Refer: Actuarial assumptions [member]] common practice: IAS 19 145 ifrs-full ActuarialAssumptionOfExpectedRatesOfInflation X.XX instant Actuarial assumption of expected rates of inflation The expected rate of inflation that is used as a significant actuarial assumption to determine the present value of a defined benefit obligation. [Refer: Defined benefit plans [member]; Defined benefit obligation, at present value; Actuarial assumptions [member]] common practice: IAS 19 144 ifrs-full ActuarialAssumptionOfExpectedRatesOfInflationMember member Actuarial assumption of expected rates of inflation [member] This member stands for the expected rates of inflation used as actuarial assumptions. [Refer: Actuarial assumptions [member]] common practice: IAS 19 145 ifrs-full ActuarialAssumptionOfExpectedRatesOfPensionIncreases X.XX instant Actuarial assumption of expected rates of pension increases The expected rate of increases in pension that is used as a significant actuarial assumption to determine the present value of a defined benefit obligation. [Refer: Defined benefit plans [member]; Defined benefit obligation, at present value; Actuarial assumptions [member]] common practice: IAS 19 144 ifrs-full ActuarialAssumptionOfExpectedRatesOfPensionIncreasesMember member Actuarial assumption of expected rates of pension increases [member] This member stands for the expected rates of pension increases used as actuarial assumptions. [Refer: Actuarial assumptions [member]] common practice: IAS 19 145 ifrs-full ActuarialAssumptionOfExpectedRatesOfSalaryIncreases X.XX instant Actuarial assumption of expected rates of salary increases The expected rate of salary increases used as a significant actuarial assumption to determine the present value of a defined benefit obligation. [Refer: Defined benefit plans [member]; Defined benefit obligation, at present value; Actuarial assumptions [member]] common practice: IAS 19 144 ifrs-full ActuarialAssumptionOfExpectedRatesOfSalaryIncreasesMember member Actuarial assumption of expected rates of salary increases [member] This member stands for the expected rates of salary increases used as actuarial assumptions. [Refer: Actuarial assumptions [member]] common practice: IAS 19 145 ifrs-full ActuarialAssumptionOfLifeExpectancyAfterRetirement Actuarial assumption of life expectancy after retirement The life expectancy after retirement used as a significant actuarial assumption to determine the present value of a defined benefit obligation. [Refer: Defined benefit obligation, at present value; Actuarial assumptions [member]] common practice: IAS 19 144 ifrs-full ActuarialAssumptionOfLifeExpectancyAfterRetirementMember member Actuarial assumption of life expectancy after retirement [member] This member stands for the life expectancy after retirement used as actuarial assumptions. [Refer: Actuarial assumptions [member]] common practice: IAS 19 145 ifrs-full ActuarialAssumptionOfMedicalCostTrendRates X.XX instant Actuarial assumption of medical cost trend rates Medical cost trend rate used as significant actuarial assumption to determine the present value of a defined benefit obligation. [Refer: Defined benefit obligation, at present value; Actuarial assumptions [member]] common practice: IAS 19 144 ifrs-full ActuarialAssumptionOfMedicalCostTrendRatesMember member Actuarial assumption of medical cost trend rates [member] This member stands for the medical cost trend rates used as actuarial assumptions. [Refer: Actuarial assumptions [member]] common practice: IAS 19 145 ifrs-full ActuarialAssumptionOfMortalityRates Actuarial assumption of mortality rates The mortality rate used as a significant actuarial assumption to determine the present value of a defined benefit obligation. [Refer: Defined benefit obligation, at present value; Actuarial assumptions [member]] common practice: IAS 19 144 ifrs-full ActuarialAssumptionOfMortalityRatesMember member Actuarial assumption of mortality rates [member] This member stands for the mortality rates used as actuarial assumptions. [Refer: Actuarial assumptions [member]] common practice: IAS 19 145 ifrs-full ActuarialAssumptionOfRetirementAge Actuarial assumption of retirement age The retirement age used as a significant actuarial assumption to determine the present value of a defined benefit obligation. [Refer: Defined benefit obligation, at present value; Actuarial assumptions [member]] common practice: IAS 19 144 ifrs-full ActuarialAssumptionOfRetirementAgeMember member Actuarial assumption of retirement age [member] This member stands for the retirement age used as actuarial assumptions. [Refer: Actuarial assumptions [member]] common practice: IAS 19 145 ifrs-full ActuarialAssumptionsAxis axis Actuarial assumptions [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 19 145 ifrs-full ActuarialAssumptionsMember member Actuarial assumptions [member] This member stands for all actuarial assumptions. Actuarial assumptions are the entitys unbiased and mutually compatible best estimates of the demographic and financial variables that will determine the ultimate cost of providing post-employment benefits. It also represents the standard value for the 'Actuarial assumptions' axis if no other member is used. disclosure: IAS 19 145 ifrs-full ActuarialGainsLossesArisingFromChangesInDemographicAssumptionsNetDefinedBenefitLiabilityAsset X duration debit Actuarial gains (losses) arising from changes in demographic assumptions, net defined benefit liability (asset) The decrease (increase) in a net defined benefit liability (asset) resulting from actuarial gains (losses) arising from changes in demographic assumptions that result in remeasurements of the net defined benefit liability (asset). Demographic assumptions deal with matters such as: (a) mortality; (b) rates of employee turnover, disability and early retirement; (c) the proportion of plan members with dependants who will be eligible for benefits; (d) the proportion of plan members who will select each form of payment option available under the plan terms; and (e) claim rates under medical plans. [Refer: Net defined benefit liability (asset)] disclosure: IAS 19 141 c ii ifrs-full ActuarialGainsLossesArisingFromChangesInFinancialAssumptionsNetDefinedBenefitLiabilityAsset X duration debit Actuarial gains (losses) arising from changes in financial assumptions, net defined benefit liability (asset) The decrease (increase) in a net defined benefit liability (asset) resulting from actuarial gains (losses) arising from changes in financial assumptions that result in remeasurements of the net defined benefit liability (asset). Financial assumptions deal with items such as: (a) the discount rate; (b) benefit levels, excluding any cost of the benefits to be met by employees, and future salary; (c) in the case of medical benefits, future medical costs, including claim handling costs (ie the costs that will be incurred in processing and resolving claims, including legal and adjuster's fees); and (d) taxes payable by the plan on contributions relating to service before the reporting date or on benefits resulting from that service. [Refer: Net defined benefit liability (asset)] disclosure: IAS 19 141 c iii ifrs-full ActuarialGainsLossesArisingFromExperienceAdjustmentsNetDefinedBenefitLiabilityAsset X duration debit Actuarial gains (losses) arising from experience adjustments, net defined benefit liability (asset) The decrease (increase) in a net defined benefit liability (asset) resulting from actuarial gains (losses) arising from experience adjustments that result in remeasurements of the net defined benefit liability (asset). Experience adjustments deal with the effects of differences between the previous actuarial assumptions and what has actually occurred. [Refer: Net defined benefit liability (asset)] common practice: IAS 19 141 c ifrs-full ActuarialPresentValueOfPromisedRetirementBenefits X instant credit Actuarial present value of promised retirement benefits The present value of the expected payments by a retirement benefit plan to existing and past employees, attributable to the service already rendered. disclosure: IAS 26 35 d ifrs-full AdditionalAllowanceRecognisedInProfitOrLossAllowanceAccountForCreditLossesOfFinancialAssets X duration Additional allowance recognised in profit or loss, allowance account for credit losses of financial assets The amount of additional allowance for credit losses of financial assets recognised in profit or loss. [Refer: Allowance account for credit losses of financial assets] common practice: IFRS 7 16 - Expiry date 2018.01.01 ifrs-full AdditionalDisclosuresForAmountsRecognisedAsOfAcquisitionDateForEachMajorClassOfAssetsAcquiredAndLiabilitiesAssumedAbstract Additional disclosures for amounts recognised as of acquisition date for each major class of assets acquired and liabilities assumed [abstract] ifrs-full AdditionalDisclosuresRelatedToRegulatoryDeferralAccountsAbstract Additional disclosures related to regulatory deferral accounts [abstract] ifrs-full AdditionalInformationAboutEntityExposureToRisk text Additional information about entity exposure to risk Additional information about the entity's exposure to risk when the quantitative data disclosed are unrepresentative. disclosure: IFRS 7 35 ifrs-full AdditionalInformationAboutNatureAndFinancialEffectOfBusinessCombination text Additional information about nature and financial effect of business combination Additional information about the nature and financial effects of business combinations necessary to meet the objectives of IFRS 3. [Refer: Business combinations [member]] disclosure: IFRS 3 63 ifrs-full AdditionalInformationAboutNatureOfAndChangesInRisksAssociatedWithInterestsInStructuredEntitiesExplanatory text block Additional information about nature of and changes in risks associated with interests in structured entities [text block] The disclosure of additional information about the nature of, and changes in, risks associated with interests in structured entities. disclosure: IFRS 12 B25 ifrs-full AdditionalInformationAboutSharebasedPaymentArrangements text block Additional information about share-based payment arrangements [text block] Additional information about share-based payment arrangements necessary to satisfy the disclosure requirements of IFRS 2. [Refer: Share-based payment arrangements [member]] disclosure: IFRS 2 52 ifrs-full AdditionalInformationAbstract Additional information [abstract] ifrs-full AdditionalLiabilitiesContingentLiabilitiesRecognisedInBusinessCombination X duration credit Additional liabilities, contingent liabilities recognised in business combination The amount of additional contingent liabilities recognised in business combinations. [Refer: Contingent liabilities recognised in business combination; Business combinations [member]; Contingent liabilities [member]] disclosure: IFRS 3 B67 c ifrs-full AdditionalLiabilitiesContingentLiabilitiesRecognisedInBusinessCombinationAbstract Additional liabilities, contingent liabilities recognised in business combination [abstract] ifrs-full AdditionalPaidinCapital X instant credit Additional paid-in capital The amount received or receivable from the issuance of the entity's shares in excess of nominal value and amounts received from other transactions involving the entity's stock or stockholders. common practice: IAS 1 55 ifrs-full AdditionalPaidinCapitalMember member Additional paid-in capital [member] This member stands for amounts received from issuance of the entity's shares in excess of nominal value and amounts received from other transactions involving the entity's stock or stockholders. common practice: IAS 1 108 ifrs-full AdditionalProvisionsOtherProvisions X duration credit Additional provisions, other provisions The amount of additional other provisions made. [Refer: Other provisions] disclosure: IAS 37 84 b ifrs-full AdditionalProvisionsOtherProvisionsAbstract Additional provisions, other provisions [abstract] ifrs-full AdditionalRecognitionGoodwill X duration debit Additional recognition, goodwill The amount of additional goodwill recognised, except goodwill included in a disposal group that, on acquisition, meets the criteria to be classified as held for sale in accordance with IFRS 5. [Refer: Goodwill; Disposal groups classified as held for sale [member]] disclosure: IFRS 3 B67 d ii ifrs-full AdditionsFromAcquisitionsInvestmentProperty X duration debit Additions from acquisitions, investment property The amount of additions to investment property resulting from acquisitions. [Refer: Investment property] disclosure: IAS 40 76 a, disclosure: IAS 40 79 d i ifrs-full AdditionsFromPurchasesBiologicalAssets X duration debit Additions from purchases, biological assets The amount of additions to biological assets resulting from purchases. [Refer: Biological assets] disclosure: IAS 41 50 b ifrs-full AdditionsFromSubsequentExpenditureRecognisedAsAssetBiologicalAssets X duration debit Additions from subsequent expenditure recognised as asset, biological assets The amount of additions to biological assets resulting from subsequent expenditure recognised as an asset. [Refer: Biological assets] common practice: IAS 41 50 ifrs-full AdditionsFromSubsequentExpenditureRecognisedAsAssetInvestmentProperty X duration debit Additions from subsequent expenditure recognised as asset, investment property The amount of additions to investment property resulting from subsequent expenditure recognised as an asset. [Refer: Investment property] disclosure: IAS 40 76 a, disclosure: IAS 40 79 d i ifrs-full AdditionsInvestmentPropertyAbstract Additions, investment property [abstract] ifrs-full AdditionsLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssued X duration credit Additions other than through business combinations, liabilities under insurance contracts and reinsurance contracts issued The increase in liabilities under insurance contracts and reinsurance contracts issued, resulting from additions other than through business combinations. [Refer: Liabilities under insurance contracts and reinsurance contracts issued; Business combinations [member]] example: IFRS 4 IG37 b, example: IFRS 4 37 e ifrs-full AdditionsOtherThanThroughBusinessCombinationsBiologicalAssets X duration debit Additions other than through business combinations, biological assets The amount of additions to biological assets, other than those acquired through business combinations. [Refer: Business combinations [member]; Biological assets] common practice: IAS 41 50 ifrs-full AdditionsOtherThanThroughBusinessCombinationsBiologicalAssetsAbstract Additions other than through business combinations, biological assets [abstract] ifrs-full AdditionsOtherThanThroughBusinessCombinationsIntangibleAssetsOtherThanGoodwill X duration debit Additions other than through business combinations, intangible assets other than goodwill The amount of additions to intangible assets other than goodwill, other than those acquired through business combinations. [Refer: Business combinations [member]; Intangible assets other than goodwill] disclosure: IAS 38 118 e i ifrs-full AdditionsOtherThanThroughBusinessCombinationsInvestmentProperty X duration debit Additions other than through business combinations, investment property The amount of additions to investment property other than those acquired through business combinations. [Refer: Business combinations [member]; Investment property] disclosure: IAS 40 76 a, disclosure: IAS 40 79 d i ifrs-full AdditionsOtherThanThroughBusinessCombinationsPropertyPlantAndEquipment X duration debit Additions other than through business combinations, property, plant and equipment The amount of additions to property, plant and equipment other than those acquired through business combinations. [Refer: Business combinations [member]; Property, plant and equipment] disclosure: IAS 16 73 e i ifrs-full AdditionsOtherThanThroughBusinessCombinationsReinsuranceAssets X duration debit Additions other than through business combinations, reinsurance assets The amount of additions to reinsurance assets, other than those acquired through business combinations. [Refer: Business combinations [member]; Reinsurance assets] common practice: IFRS 4 37 e ifrs-full AdditionsToNoncurrentAssets X duration debit Additions to non-current assets other than financial instruments, deferred tax assets, net defined benefit assets, and rights arising under insurance contracts The amount of additions to non-current assets other than financial instruments, deferred tax assets, net defined benefit assets and rights arising under insurance contracts. [Refer: Deferred tax assets; Financial instruments, class [member]; Non-current assets; Types of insurance contracts [member]] disclosure: IFRS 8 24 b, disclosure: IFRS 8 28 e ifrs-full AdditionsToRightofuseAssets X duration debit Additions to right-of-use assets The amount of additions to right-of-use assets. [Refer: Right-of-use assets] disclosure: IFRS 16 53 h - Effective 2019.01.01 ifrs-full AddressOfRegisteredOfficeOfEntity text Address of entity's registered office The address at which the entity's office is registered. disclosure: IAS 1 138 a ifrs-full AddressWhereConsolidatedFinancialStatementsAreObtainable text Address where consolidated financial statements are obtainable The address where consolidated financial statements that comply with IFRSs of the entity's ultimate or any intermediate parent are obtainable. [Refer: Consolidated [member]; IFRSs [member]] disclosure: IAS 27 16 a ifrs-full AdjustedWeightedAverageShares shares Adjusted weighted average number of ordinary shares outstanding The weighted average number of ordinary shares outstanding plus the weighted average number of ordinary shares that would be issued on the conversion of all the dilutive potential ordinary shares into ordinary shares. [Refer: Ordinary shares [member]; Weighted average [member]] disclosure: IAS 33 70 b ifrs-full AdjustmentsForAmortisationExpense X duration debit Adjustments for amortisation expense Adjustments for amortisation expense to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss); Depreciation and amortisation expense] common practice: IAS 7 20 ifrs-full AdjustmentsForAmountsTransferredToInitialCarryingAmountOfHedgedItems X duration debit Amounts removed from equity and included in carrying amount of non-financial asset (liability) whose acquisition or incurrence was hedged highly probable forecast transaction, net of tax The amounts removed from equity and included in the initial cost or other carrying amount of a non-financial asset (liability) whose acquisition or incurrence was a hedged, highly probable forecast transaction, net of tax. [Refer: Carrying amount [member]] disclosure: IFRS 7 23 e - Expiry date 2018.01.01 ifrs-full AdjustmentsForCurrentTaxOfPriorPeriod X duration debit Adjustments for current tax of prior periods Adjustments of tax expense (income) recognised in the period for current tax of prior periods. example: IAS 12 80 b ifrs-full AdjustmentsForDecreaseIncreaseInBiologicalAssets X duration debit Adjustments for decrease (increase) in biological assets Adjustments for decrease (increase) in biological assets to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Biological assets; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDecreaseIncreaseInDerivativeFinancialAssets X duration debit Adjustments for decrease (increase) in derivative financial assets Adjustments for decrease (increase) in derivative financial assets to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Derivative financial assets; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDecreaseIncreaseInFinancialAssetsHeldForTrading X duration debit Adjustments for decrease (increase) in financial assets held for trading Adjustments for decrease (increase) in financial assets held for trading to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Financial assets; Financial assets at fair value through profit or loss, classified as held for trading; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDecreaseIncreaseInInventories X duration debit Adjustments for decrease (increase) in inventories Adjustments for decrease (increase) in inventories to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Inventories; Profit (loss)] common practice: IAS 7 20 a ifrs-full AdjustmentsForDecreaseIncreaseInLoansAndAdvancesToBanks X duration debit Adjustments for decrease (increase) in loans and advances to banks Adjustments for decrease (increase) in loans and advances to banks to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Loans and advances to banks; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDecreaseIncreaseInLoansAndAdvancesToCustomers X duration debit Adjustments for decrease (increase) in loans and advances to customers Adjustments for decrease (increase) in loans and advances to customers to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Loans and advances to customers; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDecreaseIncreaseInOtherAssets X duration debit Adjustments for decrease (increase) in other assets Adjustments for decrease (increase) in other assets to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Other assets; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDecreaseIncreaseInOtherCurrentAssets X duration debit Adjustments for decrease (increase) in other current assets Adjustments for decrease (increase) in other current assets to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Other current assets; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDecreaseIncreaseInOtherOperatingReceivables X duration debit Adjustments for decrease (increase) in other operating receivables Adjustments for decrease (increase) in other operating receivables to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] common practice: IAS 7 20 a ifrs-full AdjustmentsForDecreaseIncreaseInReverseRepurchaseAgreementsAndCashCollateralOnSecuritiesBorrowed X duration debit Adjustments for decrease (increase) in reverse repurchase agreements and cash collateral on securities borrowed Adjustments for decrease (increase) in reverse repurchase agreements and cash collateral on securities borrowed to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Reverse repurchase agreements and cash collateral on securities borrowed; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDecreaseIncreaseInTradeAccountReceivable X duration debit Adjustments for decrease (increase) in trade accounts receivable Adjustments for decrease (increase) in trade accounts receivable to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] common practice: IAS 7 20 a ifrs-full AdjustmentsForDecreaseIncreaseInTradeAndOtherReceivables X duration debit Adjustments for decrease (increase) in trade and other receivables Adjustments for decrease (increase) in trade and other receivables to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Trade and other receivables; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDeferredTaxExpense X duration debit Adjustments for deferred tax expense Adjustments for deferred tax expense to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Deferred tax expense (income); Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDeferredTaxOfPriorPeriods X duration debit Adjustments for deferred tax of prior periods Adjustments of tax expense (income) recognised in the period for the deferred tax of prior periods. common practice: IAS 12 80 ifrs-full AdjustmentsForDepreciationAndAmortisationExpense X duration debit Adjustments for depreciation and amortisation expense Adjustments for depreciation and amortisation expense to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Depreciation and amortisation expense; Profit (loss)] common practice: IAS 7 20 b ifrs-full AdjustmentsForDepreciationAndAmortisationExpenseAndImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLoss X duration debit Adjustments for depreciation and amortisation expense and impairment loss (reversal of impairment loss) recognised in profit or loss Adjustments for depreciation and amortisation expense and impairment loss (reversal of impairment loss) to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Impairment loss; Depreciation and amortisation expense; Impairment loss (reversal of impairment loss) recognised in profit or loss; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDepreciationExpense X duration debit Adjustments for depreciation expense Adjustments for depreciation expense to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForDividendIncome X duration credit Adjustments for dividend income Adjustments for dividend income to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Dividend income; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForFairValueGainsLosses X duration debit Adjustments for fair value losses (gains) Adjustments for fair value losses (gains) to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] common practice: IAS 7 20 b ifrs-full AdjustmentsForFinanceCosts X duration debit Adjustments for finance costs Adjustments for finance costs to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Finance costs; Profit (loss)] common practice: IAS 7 20 c ifrs-full AdjustmentsForFinanceIncome X duration credit Adjustments for finance income Adjustments for finance income to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Finance income; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForFinanceIncomeCost X duration credit Adjustments for finance income (cost) Adjustments for net finance income or cost to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Finance income (cost); Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForGainLossOnDisposalOfInvestmentsInSubsidiariesJointVenturesAndAssociates X duration credit Adjustments for gain (loss) on disposal of investments in subsidiaries, joint ventures and associates Adjustments for gain (loss) on disposals investments in subsidiaries, joint ventures and associates to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Associates [member]; Joint ventures [member]; Subsidiaries [member]; Investments in subsidiaries, joint ventures and associates; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForGainLossOnDisposalsPropertyPlantAndEquipment X duration credit Adjustments for gain (loss) on disposals, property, plant and equipment Adjustments for gain (loss) on disposals of property, plant and equipment to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss); Property, plant and equipment; Disposals, property, plant and equipment] common practice: IAS 7 20 ifrs-full AdjustmentsForGainsLossesOnChangeInFairValueLessCostsToSellBiologicalAssets X duration credit Adjustments for gains (losses) on change in fair value less costs to sell, biological assets Adjustments for gains (losses) on changes in the fair value less costs to sell of biological assets to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Biological assets; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForGainsLossesOnChangeInFairValueOfDerivatives X duration credit Adjustments for gains (losses) on change in fair value of derivatives Adjustments for gains (losses) on changes in the fair value of derivatives to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: At fair value [member]; Derivatives [member]; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForGainsLossesOnFairValueAdjustmentInvestmentProperty X duration credit Adjustments for gains (losses) on fair value adjustment, investment property Adjustments for gains (losses) arising from a change in the fair value of investment property to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Investment property; Gains (losses) on fair value adjustment, investment property; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForImpairmentLossRecognisedInProfitOrLossGoodwill X duration debit Adjustments for impairment loss recognised in profit or loss, goodwill Adjustments for impairment loss on goodwill recognised in profit or loss to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Goodwill; Impairment loss; Impairment loss recognised in profit or loss] common practice: IAS 7 20 ifrs-full AdjustmentsForImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLoss X duration debit Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Impairment loss (reversal of impairment loss) recognised in profit or loss] common practice: IAS 7 20 b ifrs-full AdjustmentsForImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLossExplorationAndEvaluationAssets X duration debit Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss, exploration and evaluation assets Adjustments for impairment loss (reversal of impairment loss) on exploration and evaluation assets recognised in profit or loss to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Exploration and evaluation assets [member]; Impairment loss; Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss; Impairment loss (reversal of impairment loss) recognised in profit or loss] common practice: IAS 7 20 ifrs-full AdjustmentsForImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLossInventories X duration debit Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss, inventories Adjustments for impairment loss (reversal of impairment loss) on inventories recognised in profit or loss to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Inventories; Impairment loss; Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss; Impairment loss (reversal of impairment loss) recognised in profit or loss] common practice: IAS 7 20 ifrs-full AdjustmentsForImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLossLoansAndAdvances X duration debit Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss, loans and advances Adjustments for impairment loss (reversal of impairment loss) on loans and advances recognised in profit or loss to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss] common practice: IAS 7 20 ifrs-full AdjustmentsForImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLossPropertyPlantAndEquipment X duration debit Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss, property, plant and equipment Adjustments for impairment loss (reversal of impairment loss) on property, plant and equipment recognised in profit or loss to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss; Property, plant and equipment] common practice: IAS 7 20 ifrs-full AdjustmentsForImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLossTradeAndOtherReceivables X duration debit Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss, trade and other receivables Adjustments for impairment loss (reversal of impairment loss) on trade and other receivables recognised in profit or loss to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Trade and other receivables; Impairment loss; Adjustments for impairment loss (reversal of impairment loss) recognised in profit or loss; Impairment loss (reversal of impairment loss) recognised in profit or loss] common practice: IAS 7 20 ifrs-full AdjustmentsForIncomeTaxExpense X duration debit Adjustments for income tax expense Adjustments for income tax expense to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] disclosure: IAS 7 35 ifrs-full AdjustmentsForIncreaseDecreaseInDeferredIncome X duration debit Adjustments for increase (decrease) in deferred income Adjustments for increase (decrease) in deferred income to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Deferred income; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseDecreaseInDepositsFromBanks X duration debit Adjustments for increase (decrease) in deposits from banks Adjustments for increase (decrease) in deposits from banks to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Deposits from banks; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseDecreaseInDepositsFromCustomers X duration debit Adjustments for increase (decrease) in deposits from customers Adjustments for increase (decrease) in deposits from customers to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Deposits from customers; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseDecreaseInDerivativeFinancialLiabilities X duration debit Adjustments for increase (decrease) in derivative financial liabilities Adjustments for increase (decrease) in derivative financial liabilities to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Derivative financial liabilities; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseDecreaseInEmployeeBenefitLiabilities X duration debit Adjustments for increase (decrease) in employee benefit liabilities Adjustments for increase (decrease) in employee benefit liabilities to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseDecreaseInFinancialLiabilitiesHeldForTrading X duration debit Adjustments for increase (decrease) in financial liabilities held for trading Adjustments for increase (decrease) in financial liabilities held for trading to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Financial liabilities; Financial liabilities at fair value through profit or loss that meet definition of held for trading; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseDecreaseInInsuranceReinsuranceAndInvestmentContractLiabilities X duration debit Adjustments for increase (decrease) in insurance, reinsurance and investment contract liabilities Adjustments for increase (decrease) in insurance, reinsurance and investment contract liabilities to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Investment contracts liabilities; Liabilities under insurance contracts and reinsurance contracts issued; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseDecreaseInOtherCurrentLiabilities X duration debit Adjustments for increase (decrease) in other current liabilities Adjustments for increase (decrease) in other current liabilities to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Other current liabilities; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseDecreaseInOtherLiabilities X duration debit Adjustments for increase (decrease) in other liabilities Adjustments for increase (decrease) in other liabilities to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Other liabilities; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseDecreaseInOtherOperatingPayables X duration debit Adjustments for increase (decrease) in other operating payables Adjustments for increase (decrease) in other operating payables to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] common practice: IAS 7 20 a ifrs-full AdjustmentsForIncreaseDecreaseInRepurchaseAgreementsAndCashCollateralOnSecuritiesLent X duration debit Adjustments for increase (decrease) in repurchase agreements and cash collateral on securities lent Adjustments for increase (decrease) in repurchase agreements and cash collateral on securities lent to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Repurchase agreements and cash collateral on securities lent; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseDecreaseInTradeAccountPayable X duration debit Adjustments for increase (decrease) in trade accounts payable Adjustments for increase (decrease) in trade accounts payable to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] common practice: IAS 7 20 a ifrs-full AdjustmentsForIncreaseDecreaseInTradeAndOtherPayables X duration debit Adjustments for increase (decrease) in trade and other payables Adjustments for increase (decrease) in trade and other payables to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Trade and other payables; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForIncreaseInOtherProvisionsArisingFromPassageOfTime X duration debit Adjustments for increase in other provisions arising from passage of time Adjustments for increases in other provisions arising from the passage of time to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss); Other provisions [member]] common practice: IAS 7 20 ifrs-full AdjustmentsForInterestExpense X duration debit Adjustments for interest expense Adjustments for interest expense to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Interest expense; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForInterestIncome X duration credit Adjustments for interest income Adjustments for interest income expense to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Interest income; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForLossesGainsOnDisposalOfNoncurrentAssets X duration debit Adjustments for losses (gains) on disposal of non-current assets Adjustments for losses (gains) on disposal of non-current assets to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Non-current assets; Profit (loss)] common practice: IAS 7 14 ifrs-full AdjustmentsForProvisions X duration debit Adjustments for provisions Adjustments for provisions to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Provisions; Profit (loss)] common practice: IAS 7 20 b ifrs-full AdjustmentsForReconcileProfitLoss X duration debit Adjustments to reconcile profit (loss) Adjustments to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] disclosure: IAS 7 20 ifrs-full AdjustmentsForReconcileProfitLossAbstract Adjustments to reconcile profit (loss) [abstract] ifrs-full AdjustmentsForSharebasedPayments X duration debit Adjustments for share-based payments Adjustments for share-based payments to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] common practice: IAS 7 20 b ifrs-full AdjustmentsForUndistributedProfitsOfAssociates X duration credit Adjustments for undistributed profits of associates Adjustments for undistributed profits of associates to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Associates [member]; Profit (loss)] common practice: IAS 7 20 b ifrs-full AdjustmentsForUndistributedProfitsOfInvestmentsAccountedForUsingEquityMethod X duration credit Adjustments for undistributed profits of investments accounted for using equity method Adjustments for undistributed profits of investments accounted for using the equity method to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Investments accounted for using equity method; Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentsForUnrealisedForeignExchangeLossesGains X duration debit Adjustments for unrealised foreign exchange losses (gains) Adjustments for unrealised foreign exchange losses (gains) to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] common practice: IAS 7 20 b ifrs-full AdjustmentsToReconcileProfitLossOtherThanChangesInWorkingCapital X duration debit Adjustments to reconcile profit (loss) other than changes in working capital Adjustments, other than changes in working capital, to reconcile profit (loss) to net cash flow from (used in) operating activities. [Refer: Profit (loss)] common practice: IAS 7 20 ifrs-full AdjustmentToCarryingAmountsReportedUnderPreviousGAAP X instant debit Aggregate adjustment to carrying amounts of investments reported under previous GAAP The amount of aggregate adjustments to the carrying amounts reported under previous GAAP of investments in subsidiaries, joint ventures or associates in the entity's first IFRS financial statements. [Refer: Associates [member]; Carrying amount [member]; Joint ventures [member]; Previous GAAP [member]; Subsidiaries [member]; Investments in subsidiaries, joint ventures and associates; IFRSs [member]] disclosure: IFRS 1 31 c ifrs-full AdjustmentToMidmarketConsensusPriceSignificantUnobservableInputsAssets X.XX duration Adjustment to mid-market consensus price, significant unobservable inputs, assets Adjustment to a mid-market consensus (non-binding) price used as a significant Level 3 unobservable input for assets. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 c ifrs-full AdjustmentToMidmarketConsensusPriceSignificantUnobservableInputsEntitysOwnEquityInstruments X.XX duration Adjustment to mid-market consensus price, significant unobservable inputs, entity's own equity instruments Adjustment to a mid-market consensus (non-binding) price used as a significant Level 3 unobservable input for entity's own equity instruments. [Refer: Level 3 of fair value hierarchy [member]; Entity's own equity instruments [member]] example: IFRS 13 B36 c ifrs-full AdjustmentToMidmarketConsensusPriceSignificantUnobservableInputsLiabilities X.XX duration Adjustment to mid-market consensus price, significant unobservable inputs, liabilities Adjustment to a mid-market consensus (non-binding) price used as a significant Level 3 unobservable input for liabilities. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 c ifrs-full AdjustmentToProfitLossForPreferenceShareDividends X duration debit Adjustment to profit (loss) for preference share dividends Adjustment to profit (loss) for preference share dividends to calculate profit (loss) attributable to ordinary equity holders of the parent equity. [Refer: Preference shares [member]; Profit (loss)] example: IAS 33 Example 12 Calculation and presentation of basic and diluted earnings per share (comprehensive example), example: IAS 33 70 a ifrs-full AdministrativeExpense X duration debit Administrative expenses The amount of expenses that the entity classifies as being administrative. example: IAS 1 103, disclosure: IAS 1 99, disclosure: IAS 26 35 b vi ifrs-full Advances X instant credit Advances received The amount of payments received for goods or services to be provided in the future. common practice: IAS 1 55 ifrs-full AdvancesReceivedForContractsInProgress X instant credit Advances received for contracts in progress The amount of advances received by the entity before the related work is performed on construction contracts. disclosure: IFRIC 15 21 b - Expiry date 2018.01.01, disclosure: IAS 11 40 b - Expiry date 2018.01.01 ifrs-full AdvertisingExpense X duration debit Advertising expense The amount of expense arising from advertising. common practice: IAS 1 112 c ifrs-full AggregateAdjustmentToCarryingValueReportedUnderPreviousGAAPMember member Aggregate adjustment to carrying amounts reported under previous GAAP [member] This member stands for the aggregate adjustment to the carrying amounts reported under previous GAAP. [Refer: Carrying amount [member]; Previous GAAP [member]] disclosure: IFRS 1 30 b ifrs-full AggregateContinuingAndDiscontinuedOperationsMember member Aggregate continuing and discontinued operations [member] This member stands for the aggregate of continuing and discontinued operations. It also represents the standard value for the 'Continuing and discontinued operations' axis if no other member is used. [Refer: Discontinued operations [member]; Continuing operations [member]] disclosure: IFRS 5 Presentation and disclosure ifrs-full AggregateDifferenceBetweenFairValueAtInitialRecognitionAndAmountDeterminedUsingValuationTechniqueYetToBeRecognised X instant Aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss The aggregate difference between the fair value at initial recognition and the transaction price for financial instruments that is yet to be recognised in profit or loss. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 28 b ifrs-full AggregatedIndividuallyImmaterialAssociatesMember member Aggregated individually immaterial associates [member] This member stands for the aggregation of associates that are individually immaterial. [Refer: Associates [member]] disclosure: IFRS 12 21 c ii, disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full AggregatedIndividuallyImmaterialBusinessCombinationsMember member Aggregated individually immaterial business combinations [member] This member stands for the aggregation of business combinations that are individually immaterial. [Refer: Business combinations [member]] disclosure: IFRS 3 B65 ifrs-full AggregatedIndividuallyImmaterialJointVenturesMember member Aggregated individually immaterial joint ventures [member] This member stands for the aggregation of joint ventures that are individually immaterial. [Refer: Joint ventures [member]] disclosure: IFRS 12 21 c i, disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full AggregatedMeasurementMember member Aggregated measurement [member] This member stands for all types of measurement. It also represents the standard value for the 'Measurement' axis if no other member is used. disclosure: IAS 40 32A, disclosure: IAS 41 50, disclosure: IFRS 13 93 a ifrs-full AggregatedTimeBandsMember member Aggregated time bands [member] This member stands for aggregated time bands. It also represents the standard value for the 'Maturity' axis if no other member is used. disclosure: IAS 1 61, disclosure: IAS 17 31 b - Expiry date 2019.01.01, disclosure: IAS 17 35 a - Expiry date 2019.01.01, disclosure: IAS 17 47 a - Expiry date 2019.01.01, disclosure: IAS 17 56 a - Expiry date 2019.01.01, disclosure: IFRS 15 120 b i - Effective 2018.01.01, disclosure: IFRS 16 97 - Effective 2019.01.01, disclosure: IFRS 16 94 - Effective 2019.01.01, example: IFRS 7 B11, example: IFRS 7 B35, disclosure: IFRS 7 23B a - Effective 2018.01.01 ifrs-full AggregateNotSignificantIndividualAssetsOrCashgeneratingUnitsMember member Aggregate cash-generating units for which amount of goodwill or intangible assets with indefinite useful lives is not significant [member] This member stands for the aggregate of cash-generating units for which the amount of goodwill or intangible assets with indefinite useful lives is not significant. [Refer: Cash-generating units [member]; Goodwill; Intangible assets other than goodwill] disclosure: IAS 36 135 ifrs-full AggregateOfFairValuesMember member Aggregate of fair values [member] This member stands for the aggregate of fair values. It also represents the standard value for the 'Fair value as deemed cost' axis if no other member is used. disclosure: IFRS 1 30 a ifrs-full AgriculturalProduceByGroupAxis axis Agricultural produce by group [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. common practice: IAS 41 46 b ii ifrs-full AgriculturalProduceGroupMember member Agricultural produce, group [member] This member stands for all agricultural produce when disaggregated by group. It also represents the standard value for the 'Agricultural produce by group' axis if no other member is used. [Refer: Current agricultural produce] common practice: IAS 41 46 b ii ifrs-full Aircraft X instant debit Aircraft The amount of property, plant and equipment representing aircraft used in the entity's operations. example: IAS 16 37 e ifrs-full AircraftMember member Aircraft [member] This member stands for a class of property, plant and equipment representing aircraft used in entity's operations. [Refer: Property, plant and equipment] example: IAS 16 37 e ifrs-full AircraftUnderFinanceLeaseMember member Aircraft under finance lease [member] This member stands for aircraft held by the entity under a finance lease. [Refer: Aircraft [member]] common practice: IAS 16 37 e - Expiry date 2019.01.01 ifrs-full AirportLandingRightsMember member Airport landing rights [member] This member stands for airport landing rights. common practice: IAS 38 119 ifrs-full AllLevelsOfFairValueHierarchyMember member All levels of fair value hierarchy [member] This member stands for all levels of the fair value hierarchy. It also represents the standard value for the 'Levels of fair value hierarchy' axis if no other member is used. disclosure: IAS 19 142, disclosure: IFRS 13 93 b ifrs-full AllOtherSegmentsMember member All other segments [member] This member stands for business activities and operating segments that are not reportable. disclosure: IFRS 15 115 - Effective 2018.01.01, disclosure: IFRS 8 16 ifrs-full AllowanceAccountForCreditLossesOfFinancialAssets X instant credit Allowance account for credit losses of financial assets The amount of an allowance account used to record impairments to financial assets due to credit losses. [Refer: Financial assets] disclosure: IFRS 7 16 - Expiry date 2018.01.01 ifrs-full AllowanceForCreditLossesMember member Allowance for credit losses [member] This member stands for an allowance account used to record impairments to financial assets due to credit losses. common practice: IAS 12 81 g ifrs-full AmortisationAssetsRecognisedFromCostsIncurredToObtainOrFulfilContractsWithCustomers X duration debit Amortisation, assets recognised from costs incurred to obtain or fulfil contracts with customers The amount of amortisation for assets recognised from the costs incurred to obtain or fulfil contracts with customers. [Refer: Assets recognised from costs to obtain or fulfil contracts with customers; Amortisation expense] disclosure: IFRS 15 128 b - Effective 2018.01.01 ifrs-full AmortisationDeferredAcquisitionCostsArisingFromInsuranceContracts X duration credit Amortisation, deferred acquisition costs arising from insurance contracts The amount of amortisation of deferred acquisition costs arising from insurance contracts. [Refer: Deferred acquisition costs arising from insurance contracts; Depreciation and amortisation expense; Types of insurance contracts [member]] example: IFRS 4 IG39 c, example: IFRS 4 37 e ifrs-full AmortisationExpense X duration debit Amortisation expense The amount of amortisation expense. Amortisation is the systematic allocation of depreciable amounts of intangible assets over their useful lives. common practice: IAS 1 112 c ifrs-full AmortisationIntangibleAssetsOtherThanGoodwill X duration Amortisation, intangible assets other than goodwill The amount of amortisation of intangible assets other than goodwill. [Refer: Depreciation and amortisation expense; Intangible assets other than goodwill] disclosure: IAS 38 118 e vi ifrs-full AmortisationMethodIntangibleAssetsOtherThanGoodwill text Amortisation method, intangible assets other than goodwill The amortisation method used for intangible assets other than goodwill with finite useful lives. [Refer: Intangible assets other than goodwill; Depreciation and amortisation expense] disclosure: IAS 38 118 b ifrs-full AmortisationOfGainsAndLossesArisingOnBuyingReinsurance X duration debit Amortisation of losses (gains) arising on buying reinsurance The amount of amortisation of deferred losses (gains) arising from the purchase of reinsurance. [Refer: Depreciation and amortisation expense; Gains (losses) recognised in profit or loss on buying reinsurance] disclosure: IFRS 4 37 b ii ifrs-full AmountByWhichFinancialAssetsRelatedCreditDerivativesOrSimilarInstrumentsMitigateMaximumExposureToCreditRisk X instant Amount by which financial assets designated as measured at fair value through profit or loss related credit derivatives or similar instruments mitigate maximum exposure to credit risk The amount by which credit derivatives or similar instruments related to financial assets designated as measured at fair value through profit or loss mitigate maximum exposure to credit risk. [Refer: Loans and receivables; Credit risk [member]; Derivatives [member]; Maximum exposure to credit risk; Financial assets] disclosure: IFRS 7 9 b - Effective 2018.01.01 ifrs-full AmountByWhichLoansOrReceivablesRelatedCreditDerivativesOrSimilarInstrumentsMitigateMaximumExposureToCreditRisk X instant Amount by which loans or receivables related credit derivatives or similar instruments mitigate maximum exposure to credit risk The amount by which credit derivatives or similar instruments related to loans or receivables mitigate maximum exposure to credit risk. [Refer: Loans and receivables; Credit risk [member]; Maximum exposure to credit risk; Derivatives [member]] disclosure: IFRS 7 9 b - Expiry date 2018.01.01 ifrs-full AmountByWhichRegulatoryDeferralAccountCreditBalanceHasBeenReducedBecauseItIsNoLongerFullyReversible X instant debit Amount by which regulatory deferral account credit balance has been reduced because it is no longer fully reversible The amount by which a regulatory deferral account credit balance has been reduced because it is no longer fully reversible. [Refer: Regulatory deferral account credit balances] disclosure: IFRS 14 36 ifrs-full AmountByWhichRegulatoryDeferralAccountDebitBalanceHasBeenReducedBecauseItIsNoLongerFullyRecoverable X instant credit Amount by which regulatory deferral account debit balance has been reduced because it is no longer fully recoverable The amount by which a regulatory deferral account debit balance has been reduced because it is no longer fully recoverable. [Refer: Regulatory deferral account debit balances] disclosure: IFRS 14 36 ifrs-full AmountByWhichUnitsRecoverableAmountExceedsItsCarryingAmount X instant debit Amount by which unit's recoverable amount exceeds its carrying amount The amount by which a cash-generating unit's (group of units') recoverable amount exceeds its carrying amount. [Refer: Carrying amount [member]; Cash-generating units [member]] disclosure: IAS 36 134 f i, disclosure: IAS 36 135 e i ifrs-full AmountByWhichValueAssignedToKeyAssumptionMustChangeInOrderForUnitsRecoverableAmountToBeEqualToCarryingAmount X.XX instant Amount by which value assigned to key assumption must change in order for unit's recoverable amount to be equal to carrying amount The amount by which value that has been assigned to a key assumption must change in order for a unit's recoverable amount to be equal to its carrying amount. [Refer: Carrying amount [member]] disclosure: IAS 36 134 f iii, disclosure: IAS 36 135 e iii ifrs-full AmountIncurredByEntityForProvisionOfKeyManagementPersonnelServicesProvidedBySeparateManagementEntity X duration debit Amount incurred by entity for provision of key management personnel services provided by separate management entity The amount incurred by the entity for provision of key management personnel services that are provided by a separate management entity. [Refer: Key management personnel of entity or parent [member]; Separate management entities [member]] disclosure: IAS 24 18A ifrs-full AmountOfReclassificationsOrChangesInPresentation X duration Amount of reclassifications or changes in presentation The amount that is reclassified when the entity changes classification or presentation in its financial statements. disclosure: IAS 1 41 b ifrs-full AmountPresentedInOtherComprehensiveIncomeRealisedAtDerecognition X duration Amount presented in other comprehensive income realised at derecognition of financial liability The amount presented in other comprehensive income that was realised at derecognition of financial liabilities designated at fair value through profit or loss. [Refer: Other comprehensive income] disclosure: IFRS 7 10 d - Effective 2018.01.01 ifrs-full AmountReclassifiedFromProfitOrLossToOtherComprehensiveIncomeApplyingOverlayApproach X duration debit Amount reclassified from profit or loss to other comprehensive income applying overlay approach The amount reclassified from profit or loss to other comprehensive income when applying the overlay approach, presented as a separate line item in profit or loss. disclosure: IFRS 4 35D a - Effective on first application of IFRS 9 ifrs-full AmountReclassifiedFromProfitOrLossToOtherComprehensiveIncomeApplyingOverlayApproachNewlyDesignatedFinancialAssets X duration debit Amount reclassified from profit or loss to other comprehensive income applying overlay approach, newly designated financial assets The amount reclassified from profit or loss to other comprehensive income relating to newly designated financial assets applying the overlay approach. disclosure: IFRS 4 39L f i - Effective on first application of IFRS 9 ifrs-full AmountReclassifiedToOtherComprehensiveIncomeFromProfitOrLossApplyingOverlayApproachBeforeTax X duration credit Amount reclassified to other comprehensive income from profit or loss applying overlay approach, before tax The amount recognised in other comprehensive income on reclassification from profit or loss when applying the overlay approach, before tax. [Refer: Other comprehensive income] disclosure: IFRS 4 35D b - Effective on first application of IFRS 9 ifrs-full AmountReclassifiedToOtherComprehensiveIncomeFromProfitOrLossApplyingOverlayApproachNetOfTax X duration credit Amount reclassified to other comprehensive income from profit or loss applying overlay approach, net of tax The amount recognised in other comprehensive income on reclassification from profit or loss when applying the overlay approach, net of tax. [Refer: Other comprehensive income] disclosure: IFRS 4 35D b - Effective on first application of IFRS 9 ifrs-full AmountRecognisedAsIncomeFromArrangementInvolvingLegalFormOfLease X duration credit Amount recognised as income from arrangement involving legal form of lease The amount recognised as income from arrangements involving the legal form of a lease. disclosure: SIC 27 10 b - Expiry date 2019.01.01 ifrs-full AmountRecognisedInOtherComprehensiveIncomeAndAccumulatedInEquityRelatingToNoncurrentAssetsOrDisposalGroupsHeldForSale X instant credit Amount recognised in other comprehensive income and accumulated in equity relating to non-current assets or disposal groups held for sale The amount recognised in other comprehensive income and accumulated in equity, relating to non-current assets or disposal groups held for sale. [Refer: Non-current assets or disposal groups classified as held for sale; Other reserves; Other comprehensive income; Disposal groups classified as held for sale [member]] disclosure: IFRS 5 38, example: IFRS 5 Example 12 ifrs-full AmountRecognisedInOtherComprehensiveIncomeAndAccumulatedInEquityRelatingToNoncurrentAssetsOrDisposalGroupsHeldForSaleMember member Amount recognised in other comprehensive income and accumulated in equity relating to non-current assets or disposal groups held for sale [member] This member stands for a component of equity resulting from amounts that are recognised in other comprehensive income and accumulated in equity that relate to non-current assets or disposal groups held for sale. [Refer: Non-current assets or disposal groups classified as held for sale; Other comprehensive income] disclosure: IFRS 5 38, example: IFRS 5 Example 12 ifrs-full AmountRemovedFromReserveOfCashFlowHedgesAndIncludedInInitialCostOrOtherCarryingAmountOfNonfinancialAssetLiabilityOrFirmCommitmentForWhichFairValueHedgeAccountingIsApplied X duration debit Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied The amount removed from reserve of cash flow hedges and included in the initial cost or other carrying amount of a non-financial asset (liability) or a firm commitment for which fair value hedge accounting is applied. [Refer: Reserve of cash flow hedges] disclosure: IFRS 9 6.5.11 d i - Effective 2018.01.01, disclosure: IFRS 7 24E a - Effective 2018.01.01 ifrs-full AmountRemovedFromReserveOfChangeInValueOfForeignCurrencyBasisSpreadsAndIncludedInInitialCostOrOtherCarryingAmountOfNonfinancialAssetLiabilityOrFirmCommitmentForWhichFairValueHedgeAccountingIsApplied X duration debit Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied The amount removed from reserve of change in value of foreign currency basis spreads and included in the initial cost or other carrying amount of a non-financial asset (liability) or a firm commitment for which fair value hedge accounting is applied. [Refer: Reserve of change in value of foreign currency basis spreads] disclosure: IFRS 9 6.5.16 - Effective 2018.01.01 ifrs-full AmountRemovedFromReserveOfChangeInValueOfForwardElementsOfForwardContractsAndIncludedInInitialCostOrOtherCarryingAmountOfNonfinancialAssetLiabilityOrFirmCommitmentForWhichFairValueHedgeAccountingIsApplied X duration debit Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied The amount removed from reserve of change in value of forward elements of forward contracts and included in the initial cost or other carrying amount of a non-financial asset (liability) or a firm commitment for which fair value hedge accounting is applied. [Refer: Reserve of change in value of forward elements of forward contracts] disclosure: IFRS 9 6.5.16 - Effective 2018.01.01 ifrs-full AmountRemovedFromReserveOfChangeInValueOfTimeValueOfOptionsAndIncludedInInitialCostOrOtherCarryingAmountOfNonfinancialAssetLiabilityOrFirmCommitmentForWhichFairValueHedgeAccountingIsApplied X duration debit Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied The amount removed from reserve of change in value of time value of options and included in the initial cost or other carrying amount of a non-financial asset (liability) or a firm commitment for which fair value hedge accounting is applied. [Refer: Reserve of change in value of time value of options] disclosure: IFRS 9 6.5.15 b i - Effective 2018.01.01 ifrs-full AmountReportedInProfitOrLossApplyingIFRS9FinancialAssetsToWhichOverlayApproachIsApplied X duration debit Amount reported in profit or loss applying IFRS 9, financial assets to which overlay approach is applied The amount reported in profit or loss applying IFRS 9 for financial assets to which the overlay approach is applied. disclosure: IFRS 4 39L d i - Effective on first application of IFRS 9 ifrs-full AmountsArisingFromInsuranceContractsAxis axis Amounts arising from insurance contracts [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. common practice: IFRS 4 Disclosure ifrs-full AmountsIncurredDeferredAcquisitionCostsArisingFromInsuranceContracts X duration debit Amounts incurred, deferred acquisition costs arising from insurance contracts The increase in deferred acquisition costs arising from insurance contracts resulting from amounts of those costs incurred. [Refer: Deferred acquisition costs arising from insurance contracts] example: IFRS 4 IG39 b, example: IFRS 4 37 e ifrs-full AmountsPayableRelatedPartyTransactions X instant credit Amounts payable, related party transactions The amounts payable resulting from related party transactions. [Refer: Related parties [member]] disclosure: IAS 24 20, disclosure: IAS 24 18 b ifrs-full AmountsPayableToTransfereeInRespectOfTransferredAssets X instant credit Other amounts payable to transferee in respect of transferred assets The amounts payable to the transferee in respect of transferred financial assets other than the undiscounted cash outflows that would or may be required to repurchase derecognised financial assets (for example, the strike price in an option agreement). [Refer: Financial assets] disclosure: IFRS 7 42E d ifrs-full AmountsReceivableRelatedPartyTransactions X instant debit Amounts receivable, related party transactions The amounts receivable resulting from related party transactions. [Refer: Related parties [member]] disclosure: IAS 24 20, disclosure: IAS 24 18 b ifrs-full AmountsRecognisedAsOfAcquisitionDateForEachMajorClassOfAssetsAcquiredAndLiabilitiesAssumedAbstract Amounts recognised as of acquisition date for each major class of assets acquired and liabilities assumed [abstract] ifrs-full AmountsRecognisedForTransactionRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombination X duration Amounts recognised for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination The amounts recognised for transaction recognised separately from the acquisition of assets and the assumption of liabilities in business combinations. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 l iii ifrs-full AmountsRemovedFromEquityAndAdjustedAgainstFairValueOfFinancialAssetsOnReclassificationOutOfFairValueThroughOtherComprehensiveIncomeMeasurementCategoryBeforeTax X duration debit Amounts removed from equity and adjusted against fair value of financial assets on reclassification out of fair value through other comprehensive income measurement category, before tax The amounts removed from equity and adjusted against the fair value of financial assets on reclassification out of the fair value through other comprehensive income measurement category, before tax. [Refer: Financial assets] disclosure: IFRS 9 5.6.5 - Effective 2018.01.01 ifrs-full AmountsRemovedFromEquityAndAdjustedAgainstFairValueOfFinancialAssetsOnReclassificationOutOfFairValueThroughOtherComprehensiveIncomeMeasurementCategoryNetOfTax X duration debit Amounts removed from equity and adjusted against fair value of financial assets on reclassification out of fair value through other comprehensive income measurement category, net of tax The amounts removed from equity and adjusted against the fair value of financial assets on reclassification out of the fair value through other comprehensive income measurement category, net of tax. [Refer: Financial assets] disclosure: IFRS 9 5.6.5 - Effective 2018.01.01 ifrs-full AmountsRemovedFromEquityAndIncludedInCarryingAmountOfNonfinancialAssetLiabilityWhoseAcquisitionOrIncurrenceWasHedgedHighlyProbableForecastTransactionBeforeTax X duration debit Amounts removed from equity and included in carrying amount of non-financial asset (liability) whose acquisition or incurrence was hedged highly probable forecast transaction, before tax The amounts removed from equity and included in the initial cost or other carrying amount of a non-financial asset (liability) whose acquisition or incurrence was a hedged, highly probable forecast transaction, before tax. [Refer: Carrying amount [member]] disclosure: IFRS 7 23 e - Expiry date 2018.01.01 ifrs-full AmountsSubjectToEnforceableMasterNettingArrangementOrSimilarAgreementNotSetOffAgainstFinancialAssets X instant credit Amounts subject to enforceable master netting arrangement or similar agreement not set off against financial assets The amounts that are subject to an enforceable master netting arrangement or similar agreement and that are not set off against financial assets. [Refer: Financial assets] disclosure: IFRS 7 13C d ifrs-full AmountsSubjectToEnforceableMasterNettingArrangementOrSimilarAgreementNotSetOffAgainstFinancialAssetsAbstract Amounts subject to enforceable master netting arrangement or similar agreement not set off against financial assets [abstract] ifrs-full AmountsSubjectToEnforceableMasterNettingArrangementOrSimilarAgreementNotSetOffAgainstFinancialLiabilities X instant debit Amounts subject to enforceable master netting arrangement or similar agreement not set off against financial liabilities The amounts that are subject to an enforceable master netting arrangement or similar agreement and that are not set off against financial liabilities. [Refer: Financial liabilities] disclosure: IFRS 7 13C d ifrs-full AmountsSubjectToEnforceableMasterNettingArrangementOrSimilarAgreementNotSetOffAgainstFinancialLiabilitiesAbstract Amounts subject to enforceable master netting arrangement or similar agreement not set off against financial liabilities [abstract] ifrs-full AmountThatWouldHaveBeenReclassifiedFromProfitOrLossToOtherComprehensiveIncomeApplyingOverlayApproachIfFinancialAssetsHadNotBeenDedesignated X duration debit Amount that would have been reclassified from profit or loss to other comprehensive income applying overlay approach if financial assets had not been de-designated The amount that would have been reclassified from profit or loss to other comprehensive income if financial assets had not been de-designated from the overlay approach. disclosure: IFRS 4 39L f ii - Effective on first application of IFRS 9 ifrs-full AmountThatWouldHaveBeenReportedInProfitOrLossIfIAS39HadBeenAppliedFinancialAssetsToWhichOverlayApproachIsApplied X duration debit Amount that would have been reported in profit or loss if IAS 39 had been applied, financial assets to which overlay approach is applied The amount that would have been reported in profit or loss for financial assets to which the overlay approach is applied if IAS 39 had been applied. disclosure: IFRS 4 39L d ii - Effective on first application of IFRS 9 ifrs-full AnalysisOfAgeOfFinancialAssetsThatArePastDueButNotImpaired text block Analysis of age of financial assets that are past due but not impaired [text block] Analysis of the age of financial assets that are past due but not impaired. [Refer: Financial assets] disclosure: IFRS 7 37 a - Expiry date 2018.01.01 ifrs-full AnalysisOfCreditExposuresUsingExternalCreditGradingSystemExplanatory text block Analysis of credit exposures using external credit grading system [text block] The disclosure of an analysis of credit exposures using an external credit grading system. [Refer: Credit exposure; External credit grades [member]] example: IFRS 7 IG23 a - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full AnalysisOfCreditExposuresUsingInternalCreditGradingSystemExplanatory text block Analysis of credit exposures using internal credit grading system [text block] The disclosure of an analysis of credit exposures using an internal credit grading system. [Refer: Credit exposure; Internal credit grades [member]] example: IFRS 7 IG23 a - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full AnalysisOfFinancialAssetsThatAreIndividuallyDeterminedToBeImpaired text block Analysis of financial assets that are individually determined to be impaired [text block] Analysis of financial assets that are individually determined to be impaired, including the factors that the entity considered when determining that they are impaired. [Refer: Financial assets] disclosure: IFRS 7 37 b - Expiry date 2018.01.01 ifrs-full AnalysisOfIncomeAndExpenseAbstract Analysis of income and expense [abstract] ifrs-full AnnouncementOfPlanToDiscontinueOperationMember member Announcement of plan to discontinue operation [member] This member stands for the announcement of a plan to discontinue an operation. example: IAS 10 22 b ifrs-full AnnouncingOrCommencingImplementationOfMajorRestructuringMember member Announcing or commencing implementation of major restructuring [member] This member stands for announcing or commencing implementation of major restructuring. example: IAS 10 22 e ifrs-full ApplicableTaxRate X.XX duration Applicable tax rate The applicable income tax rate. disclosure: IAS 12 81 c ii ifrs-full AreaOfLandUsedForAgriculture area Area of land used for agriculture The area of land used for agriculture by the entity. common practice: IAS 41 46 b i ifrs-full ArrangementsInvolvingLegalFormOfLeaseAxis axis Arrangements involving legal form of lease [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: SIC 27 10 - Expiry date 2019.01.01 ifrs-full ArrangementsInvolvingLegalFormOfLeaseMember member Arrangements involving legal form of lease [member] This member stands for all arrangements involving legal forms of lease. For example, an entity may lease assets to an investor and lease the same assets back, or alternatively, legally sell assets and lease the same assets back. The form of each arrangement and its terms and conditions can vary significantly. It also represents the standard value for the 'Arrangements involving legal form of lease' axis if no other member is used. disclosure: SIC 27 10 - Expiry date 2019.01.01 ifrs-full AssetbackedDebtInstrumentsHeld X instant debit Asset-backed debt instruments held The amount of debt instruments held that are backed by underlying assets. [Refer: Debt instruments held] common practice: IAS 1 112 c ifrs-full AssetbackedFinancingsMember member Asset-backed financings [member] This member stands for asset-backed financings. example: IFRS 12 B23 b ifrs-full AssetbackedSecuritiesAmountContributedToFairValueOfPlanAssets X instant debit Asset-backed securities, amount contributed to fair value of plan assets The amount that securities that are backed by underlying assets constitute of the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Defined benefit plans [member]] example: IAS 19 142 g ifrs-full AssetRecognisedForExpectedReimbursementContingentLiabilitiesInBusinessCombination X instant debit Asset recognised for expected reimbursement, contingent liabilities in business combination The amount of assets that have been recognised for the expected reimbursement of contingent liabilities recognised in a business combination. [Refer: Contingent liabilities [member]; Expected reimbursement, contingent liabilities in business combination; Business combinations [member]] disclosure: IFRS 3 B67 c, disclosure: IFRS 3 B64 j ifrs-full AssetRecognisedForExpectedReimbursementOtherProvisions X instant debit Asset recognised for expected reimbursement, other provisions The amount of assets that have been recognised for the expected reimbursement of other provisions. [Refer: Expected reimbursement, other provisions; Other provisions] disclosure: IAS 37 85 c ifrs-full Assets X instant debit Assets The amount of resources: (a) controlled by the entity as a result of past events; and (b) from which future economic benefits are expected to flow to the entity. disclosure: IAS 1 55, disclosure: IFRS 13 93 a, disclosure: IFRS 13 93 b, disclosure: IFRS 13 93 e, disclosure: IFRS 8 28 c, disclosure: IFRS 8 23 ifrs-full AssetsAbstract Assets [abstract] ifrs-full AssetsAndLiabilitiesAxis axis Assets and liabilities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 1 125 ifrs-full AssetsAndLiabilitiesClassifiedAsHeldForSaleAxis axis Assets and liabilities classified as held for sale [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 5 38 ifrs-full AssetsAndLiabilitiesClassifiedAsHeldForSaleMember member Assets and liabilities classified as held for sale [member] This member stands for assets and liabilities that are classified as held for sale. [Refer: Non-current assets held for sale [member]; Liabilities included in disposal groups classified as held for sale; Disposal groups classified as held for sale [member]] disclosure: IFRS 5 38 ifrs-full AssetsAndLiabilitiesMember member Assets and liabilities [member] This member stands for assets and liabilities. It also represents the standard value for the 'Assets and liabilities' axis if no other member is used. [Refer: Assets; Liabilities] disclosure: IAS 1 125 ifrs-full AssetsAndLiabilitiesNotClassifiedAsHeldForSaleMember member Assets and liabilities not classified as held for sale [member] This member stands for assets and liabilities that are not classified as held for sale. It also represents the standard value for the 'Assets and liabilities classified as held for sale' axis if no other member is used. [Refer: Non-current assets held for sale [member]; Liabilities included in disposal groups classified as held for sale; Disposal groups classified as held for sale [member]] disclosure: IFRS 5 38 ifrs-full AssetsAndRegulatoryDeferralAccountDebitBalances X instant debit Assets and regulatory deferral account debit balances The amount of assets and regulatory deferral account debit balances. [Refer: Assets; Regulatory deferral account debit balances] disclosure: IFRS 14 21 ifrs-full AssetsArisingFromExplorationForAndEvaluationOfMineralResources X instant debit Assets arising from exploration for and evaluation of mineral resources The amount of assets arising from the search for mineral resources, including minerals, oil, natural gas and similar non-regenerative resources after the entity has obtained legal rights to explore in a specific area, as well as the determination of the technical feasibility and commercial viability of extracting the mineral resource. disclosure: IFRS 6 24 b ifrs-full AssetsArisingFromInsuranceContracts X instant debit Assets arising from insurance contracts The amount of recognised assets arising from insurance contracts. [Refer: Types of insurance contracts [member]] disclosure: IFRS 4 37 b ifrs-full AssetsHeldAsCollateralPermittedToBeSoldOrRepledgedAtFairValue X instant debit Collateral held permitted to be sold or repledged in absence of default by owner of collateral, at fair value The fair value of collateral held that is permitted to be sold or repledged in the absence of default by the owner of the collateral. [Refer: At fair value [member]] disclosure: IFRS 7 15 a ifrs-full AssetsHeldToHedgeLiabilitiesArisingFromFinancingActivitiesMember member Assets held to hedge liabilities arising from financing activities [member] This member stands for assets held to hedge liabilities arising from financing activities. [Refer: Assets; Liabilities arising from financing activities] example: IAS 7 C Reconciliation of liabilities arising from financing activities, example: IAS 7 44C ifrs-full AssetsLessCurrentLiabilities X instant debit Assets less current liabilities The amount of assets less the amount of current liabilities. common practice: IAS 1 55 ifrs-full AssetsLessCurrentLiabilitiesAbstract Assets less current liabilities [abstract] ifrs-full AssetsLiabilitiesOfBenefitPlan X instant credit Assets (liabilities) of benefit plan The amount of assets of a retirement benefit plan less liabilities other than the actuarial present value of promised retirement benefits. disclosure: IAS 26 35 a ifrs-full AssetsObtained X instant debit Assets obtained by taking possession of collateral or calling on other credit enhancements The amount of assets obtained by the entity taking possession of the collateral it holds as security or calling on other credit enhancements (for example, guarantees). [Refer: Guarantees [member]] disclosure: IFRS 7 38 a ifrs-full AssetsOfBenefitPlan X instant debit Assets of benefit plan The amount of assets held by retirement benefit plans. [Refer: Defined benefit plans [member]] disclosure: IAS 26 35 a i ifrs-full AssetsOtherThanCashOrCashEquivalentsInSubsidiaryOrBusinessesAcquiredOrDisposed2013 X duration debit Assets other than cash or cash equivalents in subsidiary or businesses acquired or disposed The amount of assets, other than cash or cash equivalents, in subsidiaries or other businesses over which control is obtained or lost. [Refer: Subsidiaries [member]] disclosure: IAS 7 40 d ifrs-full AssetsRecognisedFromCostsToObtainOrFulfilContractsWithCustomers X instant debit Assets recognised from costs to obtain or fulfil contracts with customers The amount of assets recognised from the costs to obtain or fulfil contracts with customers. The costs to obtain a contract with a customer are the incremental costs of obtaining the contract that the entity would not have incurred if the contract had not been obtained. The costs to fulfil a contract with a customer are the costs that relate directly to a contract or to an anticipated contract that the entity can specifically identify. disclosure: IFRS 15 128 a - Effective 2018.01.01 ifrs-full AssetsRecognisedInEntitysFinancialStatementsInRelationToStructuredEntities X instant debit Assets recognised in entity's financial statements in relation to structured entities The amount of assets recognised in the entity's financial statements relating to its interests in structured entities. [Refer: Assets; Unconsolidated structured entities [member]] disclosure: IFRS 12 29 a ifrs-full AssetsSoldOrRepledgedAsCollateralAtFairValue X instant debit Collateral sold or repledged in absence of default by owner of collateral, at fair value The fair value of collateral sold or repledged that was permitted to be sold or repledged in the absence of default by the owner of the collateral. [Refer: At fair value [member]] disclosure: IFRS 7 15 b ifrs-full AssetsThatEntityContinuesToRecognise X instant debit Assets that entity continues to recognise The amount of transferred financial assets that the entity continues to recognise in full. [Refer: Financial assets] disclosure: IFRS 7 42D e ifrs-full AssetsThatEntityContinuesToRecogniseToExtentOfContinuingInvolvement X instant debit Assets that entity continues to recognise to extent of continuing involvement The amount of transferred financial assets that the entity continues to recognise to the extent of its continuing involvement. [Refer: Financial assets] disclosure: IFRS 7 42D f ifrs-full AssetsToWhichSignificantRestrictionsApply X instant debit Assets to which significant restrictions apply The amount in the consolidated financial statements of the assets of the group to which significant restrictions (for example, statutory, contractual and regulatory restrictions) apply on the entity's ability to access or use the assets. disclosure: IFRS 12 13 c ifrs-full AssetsTransferredToStructuredEntitiesAtTimeOfTransfer X duration credit Assets transferred to structured entities, at time of transfer The amount, at the time of transfer, of all assets transferred to structured entities. [Refer: Unconsolidated structured entities [member]] disclosure: IFRS 12 27 c ifrs-full AssetsUnderInsuranceContractsAndReinsuranceContractsIssued X instant debit Assets under insurance contracts and reinsurance contracts issued The amount of assets under insurance contracts and reinsurance contracts issued. [Refer: Types of insurance contracts [member]] example: IAS 1 55, example: IFRS 4 IG20 b, example: IFRS 4 37 b ifrs-full AssetsUnderReinsuranceCeded X instant debit Assets under reinsurance ceded The amount of assets under reinsurance contracts in which the entity is the policyholder. example: IAS 1 55, example: IFRS 4 IG20 c, example: IFRS 4 37 b ifrs-full AssetsWithSignificantRiskOfMaterialAdjustmentsWithinNextFinancialYear X instant debit Assets with significant risk of material adjustments within next financial year The amount of assets subject to assumptions that have a significant risk of resulting in a material adjustment to the amounts of those assets within the next financial year. disclosure: IAS 1 125 b ifrs-full AssociatedLiabilitiesThatEntityContinuesToRecognise X instant credit Associated liabilities that entity continues to recognise The amount of liabilities associated with transferred financial assets that the entity continues to recognise in full. [Refer: Financial assets] disclosure: IFRS 7 42D e ifrs-full AssociatedLiabilitiesThatEntityContinuesToRecogniseToExtentOfContinuingInvolvement X instant credit Associated liabilities that entity continues to recognise to extent of continuing involvement The amount of liabilities associated with transferred financial assets that the entity continues to recognise to the extent of its continuing involvement. [Refer: Financial assets] disclosure: IFRS 7 42D f ifrs-full AssociatesMember member Associates [member] This member stands for the entities over which the investor has significant influence. disclosure: IAS 24 19 d, disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 d, disclosure: IFRS 4 39M a - Effective on first application of IFRS 9 ifrs-full AtCostMember member At cost [member] This member stands for measurement based on cost. Cost is the amount of cash or cash equivalents paid or the fair value of the other consideration given to acquire an asset at the time of its acquisition or construction, or, when applicable, the amount attributed to that asset when initially recognised in accordance with the specific requirements of other IFRSs. disclosure: IAS 40 32A, disclosure: IAS 41 50, disclosure: IAS 41 55 ifrs-full AtCostOrInAccordanceWithIFRS16WithinFairValueModelMember member At cost or in accordance with IFRS 16 within fair value model [member] This member stands for measurement based on cost or IFRS 16 when the fair value model is generally used by the entity to measure a class of assets. [Refer: At cost [member]] disclosure: IAS 40 78 - Effective 2019.01.01 ifrs-full AtCostWithinFairValueModelMember member At cost within fair value model [member] This member stands for measurement based on cost when the fair value model is generally used by the entity to measure a class of assets. [Refer: At cost [member]] disclosure: IAS 40 78 - Expiry date 2019.01.01 ifrs-full AtFairValueMember member At fair value [member] This member stands for measurement based on fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. disclosure: IAS 40 32A, disclosure: IAS 41 50, disclosure: IFRS 13 93 a ifrs-full AuditorsRemuneration X duration debit Auditor's remuneration The amount of fees paid or payable to the entity's auditors. common practice: IAS 1 112 c ifrs-full AuditorsRemunerationAbstract Auditor's remuneration [abstract] ifrs-full AuditorsRemunerationForAuditServices X duration debit Auditor's remuneration for audit services The amount of fees paid or payable to the entity's auditors for auditing services. common practice: IAS 1 112 c ifrs-full AuditorsRemunerationForOtherServices X duration debit Auditor's remuneration for other services The amount of fees paid or payable to the entity's auditors for services that the entity does not separately disclose in the same statement or note. common practice: IAS 1 112 c ifrs-full AuditorsRemunerationForTaxServices X duration debit Auditor's remuneration for tax services The amount of fees paid or payable to the entity's auditors for tax services. common practice: IAS 1 112 c ifrs-full AuthorisedCapitalCommitmentsButNotContractedFor X instant credit Authorised capital commitments but not contracted for The amount of capital commitments that have been authorised by the entity, but for which the entity has not entered into a contract. [Refer: Capital commitments] common practice: IAS 1 112 c ifrs-full AvailableforsaleFinancialAssetsAbstract Available-for-sale financial assets [abstract] ifrs-full AverageEffectiveTaxRate X.XX duration Average effective tax rate The tax expense (income) divided by the accounting profit. [Refer: Accounting profit] disclosure: IAS 12 81 c ii ifrs-full AverageForeignExchangeRate X.XX duration Average foreign exchange rate The average exchange rate used by the entity. Exchange rate is the ratio of exchange for two currencies. common practice: IAS 1 112 c ifrs-full AverageNumberOfEmployees X.XX duration Average number of employees The average number of personnel employed by the entity during a period. common practice: IAS 1 112 c ifrs-full AveragePriceOfHedgingInstrument X.XX instant Average price of hedging instrument The average price of a hedging instrument. [Refer: Hedging instruments [member]] disclosure: IFRS 7 23B b - Effective 2018.01.01 ifrs-full AverageRateOfHedgingInstrument X.XX instant Average rate of hedging instrument The average rate of a hedging instrument. [Refer: Hedging instruments [member]] disclosure: IFRS 7 23B b - Effective 2018.01.01 ifrs-full BalancesOnCurrentAccountsFromCustomers X instant credit Balances on current accounts from customers The amount of balances in customers' current accounts held by the entity. common practice: IAS 1 112 c ifrs-full BalancesOnDemandDepositsFromCustomers X instant credit Balances on demand deposits from customers The amount of balances in customers' demand deposits held by the entity. common practice: IAS 1 112 c ifrs-full BalancesOnOtherDepositsFromCustomers X instant credit Balances on other deposits from customers The amount of balances in customers' deposit accounts held by the entity that the entity does not separately disclose in the same statement or note. common practice: IAS 1 112 c ifrs-full BalancesOnTermDepositsFromCustomers X instant credit Balances on term deposits from customers The amount of balances in customers' term deposits held by the entity. common practice: IAS 1 112 c ifrs-full BalancesWithBanks X instant debit Balances with banks The amount of cash balances held at banks. common practice: IAS 7 45 ifrs-full BankAcceptanceAssets X instant debit Bank acceptance assets The amount of bank acceptances recognised as assets. common practice: IAS 1 55 ifrs-full BankAcceptanceLiabilities X instant credit Bank acceptance liabilities The amount of bank acceptances recognised as liabilities. common practice: IAS 1 55 ifrs-full BankAndSimilarCharges X duration debit Bank and similar charges The amount of bank and similar charges recognised by the entity as an expense. common practice: IAS 1 112 c ifrs-full BankBalancesAtCentralBanksOtherThanMandatoryReserveDeposits X instant debit Bank balances at central banks other than mandatory reserve deposits The amount of bank balances held at central banks other than mandatory reserve deposits. [Refer: Mandatory reserve deposits at central banks] common practice: IAS 1 112 c ifrs-full BankBorrowingsUndiscountedCashFlows X instant credit Bank borrowings, undiscounted cash flows The amount of contractual undiscounted cash flows in relation to bank borrowings. [Refer: Borrowings] example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11D ifrs-full BankDebtInstrumentsHeld X instant debit Bank debt instruments held The amount of debt instruments held by the entity that were issued by a bank. [Refer: Debt instruments held] common practice: IAS 1 112 c ifrs-full BankingArrangementsClassifiedAsCashEquivalents X instant debit Other banking arrangements, classified as cash equivalents A classification of cash equivalents representing banking arrangements that the entity does not separately disclose in the same statement or note. [Refer: Cash equivalents] common practice: IAS 7 45 ifrs-full BankOverdraftsClassifiedAsCashEquivalents X instant credit Bank overdrafts The amount that has been withdrawn from an account in excess of existing cash balances. This is considered a short-term extension of credit by the bank. [Refer: Cash and cash equivalents] common practice: IAS 7 45 ifrs-full BasicAndDilutedEarningsLossPerShare X.XX duration Basic and diluted earnings (loss) per share The amount of earnings per share when the basic and diluted measurements are equal. [Refer: Basic earnings (loss) per share; Diluted earnings (loss) per share] common practice: IAS 1 85 ifrs-full BasicAndDilutedEarningsLossPerShareFromContinuingOperations X.XX duration Basic and diluted earnings (loss) per share from continuing operations Basic and diluted earnings (loss) per share from continuing operations. [Refer: Basic and diluted earnings (loss) per share] common practice: IAS 1 85 ifrs-full BasicAndDilutedEarningsLossPerShareFromContinuingOperationsIncludingNetMovementInRegulatoryDeferralAccountBalancesAndNetMovementInRelatedDeferredTax X.XX duration Basic and diluted earnings (loss) per share from continuing operations, including net movement in regulatory deferral account balances and net movement in related deferred tax Basic and diluted earnings (loss) per share from continuing operations that include the net movement in regulatory deferral account balances and the net movement in related deferred tax. [Refer: Basic and diluted earnings (loss) per share; Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax; Continuing operations [member]] disclosure: IFRS 14 26 ifrs-full BasicAndDilutedEarningsLossPerShareFromDiscontinuedOperations X.XX duration Basic and diluted earnings (loss) per share from discontinued operations Basic and diluted earnings (loss) per share from discontinued operations. [Refer: Basic and diluted earnings (loss) per share] common practice: IAS 1 85 ifrs-full BasicAndDilutedEarningsLossPerShareFromDiscontinuedOperationsIncludingNetMovementInRegulatoryDeferralAccountBalancesAndNetMovementInRelatedDeferredTax X.XX duration Basic and diluted earnings (loss) per share from discontinued operations, including net movement in regulatory deferral account balances and net movement in related deferred tax Basic and diluted earnings (loss) per share from discontinued operations that include the net movement in regulatory deferral account balances and the net movement in related deferred tax. [Refer: Basic and diluted earnings (loss) per share; Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax; Discontinued operations [member]] disclosure: IFRS 14 26 ifrs-full BasicAndDilutedEarningsLossPerShareIncludingNetMovementInRegulatoryDeferralAccountBalancesAndNetMovementInRelatedDeferredTax X.XX duration Basic and diluted earnings (loss) per share, including net movement in regulatory deferral account balances and net movement in related deferred tax Basic and diluted earnings (loss) per share that include the net movement in regulatory deferral account balances and the net movement in related deferred tax. [Refer: Basic and diluted earnings (loss) per share; Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax] disclosure: IFRS 14 26 ifrs-full BasicAndDilutedEarningsPerShareAbstract Basic and diluted earnings per share [abstract] ifrs-full BasicEarningsLossPerShare X.XX duration Basic earnings (loss) per share The amount of profit (loss) attributable to ordinary equity holders of the parent entity (the numerator) divided by the weighted average number of ordinary shares outstanding during the period (the denominator). disclosure: IAS 33 66 ifrs-full BasicEarningsLossPerShareFromContinuingOperations X.XX duration Basic earnings (loss) per share from continuing operations Basic earnings (loss) per share from continuing operations. [Refer: Basic earnings (loss) per share; Continuing operations [member]] disclosure: IAS 33 66 ifrs-full BasicEarningsLossPerShareFromContinuingOperationsIncludingNetMovementInRegulatoryDeferralAccountBalancesAndNetMovementInRelatedDeferredTax X.XX duration Basic earnings (loss) per share from continuing operations, including net movement in regulatory deferral account balances and net movement in related deferred tax Basic earnings (loss) per share from continuing operations that include the net movement in regulatory deferral account balances and the net movement in related deferred tax. [Refer: Basic earnings (loss) per share; Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax; Continuing operations [member]] disclosure: IFRS 14 26 ifrs-full BasicEarningsLossPerShareFromDiscontinuedOperations X.XX duration Basic earnings (loss) per share from discontinued operations Basic earnings (loss) per share from discontinued operations. [Refer: Basic earnings (loss) per share; Discontinued operations [member]] disclosure: IAS 33 68 ifrs-full BasicEarningsLossPerShareFromDiscontinuedOperationsIncludingNetMovementInRegulatoryDeferralAccountBalancesAndNetMovementInRelatedDeferredTax X.XX duration Basic earnings (loss) per share from discontinued operations, including net movement in regulatory deferral account balances and net movement in related deferred tax Basic earnings (loss) per share from discontinued operations that include the net movement in regulatory deferral account balances and the net movement in related deferred tax. [Refer: Basic earnings (loss) per share; Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax; Discontinued operations [member]] disclosure: IFRS 14 26 ifrs-full BasicEarningsLossPerShareIncludingNetMovementInRegulatoryDeferralAccountBalancesAndNetMovementInRelatedDeferredTax X.XX duration Basic earnings (loss) per share, including net movement in regulatory deferral account balances and net movement in related deferred tax Basic earnings (loss) per share that include the net movement in regulatory deferral account balances and the net movement in related deferred tax. [Refer: Basic earnings (loss) per share; Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax] disclosure: IFRS 14 26 ifrs-full BasicEarningsPerShareAbstract Basic earnings per share [abstract] ifrs-full BasisForAttributingRevenuesFromExternalCustomersToIndividualCountries text Description of basis for attributing revenues from external customers to individual countries The description of the basis for attributing revenues from external customers to individual countries. [Refer: Revenue] disclosure: IFRS 8 33 a ifrs-full BearerBiologicalAssetsMember member Bearer biological assets [member] This member stands for bearer biological assets. Bearer biological assets are those other than consumable biological assets. [Refer: Biological assets; Consumable biological assets [member]] example: IAS 41 43 ifrs-full BearerPlants X instant debit Bearer plants The amount of property, plant and equipment representing bearer plants. Bearer plant is a living plant that (a) is used in the production or supply of agricultural produce; (b) is expected to bear produce for more than one period; and (c) has a remote likelihood of being sold as agricultural produce, except for incidental scrap sales. [Refer: Property, plant and equipment] example: IAS 16 37 i ifrs-full BearerPlantsMember member Bearer plants [member] This member stands for a class of property, plant and equipment representing bearer plants. Bearer plant is a living plant that (a) is used in the production or supply of agricultural produce; (b) is expected to bear produce for more than one period; and (c) has a remote likelihood of being sold as agricultural produce, except for incidental scrap sales. [Refer: Property, plant and equipment] example: IAS 16 37 i ifrs-full BenefitsPaidOrPayable X duration debit Benefits paid or payable The amount of benefits paid or payable for retirement benefit plans. disclosure: IAS 26 35 b v ifrs-full BestEstimateAtAcquisitionDateOfContractualCashFlowsNotExpectedToBeCollectedForAcquiredReceivables X instant debit Best estimate at acquisition date of contractual cash flows not expected to be collected for acquired receivables The best estimate at acquisition date of contractual cash flows not expected to be collected for receivables acquired in business combinations. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 h iii ifrs-full BiologicalAssets X instant debit Biological assets The amount of living animals or plants recognised as assets. disclosure: IAS 1 54 f, disclosure: IAS 41 50, example: IAS 41 43 ifrs-full BiologicalAssetsAgeMember member Biological assets, age [member] This member stands for all biological assets when disaggregated by age. It also represents the standard value for the 'Biological assets by age' axis if no other member is used. [Refer: Biological assets] example: IAS 41 43 ifrs-full BiologicalAssetsAxis axis Biological assets [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. common practice: IAS 41 50 ifrs-full BiologicalAssetsByAgeAxis axis Biological assets by age [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IAS 41 43 ifrs-full BiologicalAssetsByGroupAxis axis Biological assets by group [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 41 41 ifrs-full BiologicalAssetsByTypeAxis axis Biological assets by type [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IAS 41 43 ifrs-full BiologicalAssetsGroupMember member Biological assets, group [member] This member stands for all biological assets when disaggregated by group. It also represents the standard value for the 'Biological assets by group' axis if no other member is used. [Refer: Biological assets] disclosure: IAS 41 41 ifrs-full BiologicalAssetsMember member Biological assets [member] This member stands for living animals or plants. It also represents the standard value for the 'Biological assets' axis if no other member is used. disclosure: IAS 17 31 a - Expiry date 2019.01.01, common practice: IAS 41 50 ifrs-full BiologicalAssetsPledgedAsSecurityForLiabilities X instant debit Biological assets pledged as security for liabilities The amount of biological assets pledged as security for liabilities. [Refer: Biological assets] disclosure: IAS 41 49 a ifrs-full BiologicalAssetsTypeMember member Biological assets, type [member] This member stands for all biological assets when disaggregated by type. It also represents the standard value for the 'Biological assets by type' axis if no other member is used. [Refer: Biological assets] example: IAS 41 43 ifrs-full BiologicalAssetsWhoseTitleIsRestricted X instant debit Biological assets whose title is restricted The amount of biological assets whose title is restricted. [Refer: Biological assets] disclosure: IAS 41 49 a ifrs-full BondsIssued X instant credit Bonds issued The amount of bonds issued by the entity. common practice: IAS 1 112 c ifrs-full BondsIssuedUndiscountedCashFlows X instant credit Bonds issued, undiscounted cash flows The amount of contractual undiscounted cash flows in relation to bonds issued. [Refer: Bonds issued] example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11D ifrs-full BorrowingCostsAbstract Borrowing costs [abstract] ifrs-full BorrowingCostsCapitalised X duration Borrowing costs capitalised The amount of interest and other costs that an entity incurs in connection with the borrowing of funds that are directly attributable to the acquisition, construction or production of a qualifying asset and which form part of the cost of that asset. disclosure: IAS 23 26 a ifrs-full BorrowingCostsIncurred X duration Borrowing costs incurred The amount of interest and other costs that an entity incurs in connection with the borrowing of funds. common practice: IAS 1 112 c ifrs-full BorrowingCostsRecognisedAsExpense X duration debit Borrowing costs recognised as expense The amount of interest and other costs that an entity incurs in connection with the borrowing of funds that are recognised as an expense. common practice: IAS 1 112 c ifrs-full Borrowings X instant credit Borrowings The amount of outstanding funds that the entity is obligated to repay. common practice: IAS 1 55 ifrs-full BorrowingsAbstract Borrowings [abstract] ifrs-full BorrowingsAdjustmentToInterestRateBasis X.XX instant Borrowings, adjustment to interest rate basis The adjustment to the basis (reference rate) used for calculation of the interest rate on borrowings. [Refer: Borrowings] common practice: IFRS 7 7 ifrs-full BorrowingsByNameAxis axis Borrowings by name [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. common practice: IFRS 7 7 ifrs-full BorrowingsByNameMember member Borrowings by name [member] This member stands for all borrowings when disaggregated by name. It also represents the standard value for the 'Borrowings by name' axis if no other member is used. [Refer: Borrowings] common practice: IFRS 7 7 ifrs-full BorrowingsByTypeAbstract Borrowings, by type [abstract] ifrs-full BorrowingsInterestRate X.XX instant Borrowings, interest rate The interest rate on borrowings. [Refer: Borrowings] common practice: IFRS 7 7 ifrs-full BorrowingsInterestRateBasis text Borrowings, interest rate basis The basis (reference rate) used for calculation of the interest rate on borrowings. [Refer: Borrowings] common practice: IFRS 7 7 ifrs-full BorrowingsMaturity text Borrowings, maturity The maturity of borrowings. [Refer: Borrowings] common practice: IFRS 7 7 ifrs-full BorrowingsOriginalCurrency text Borrowings, original currency The currency in which the borrowings are denominated. [Refer: Borrowings] common practice: IFRS 7 7 ifrs-full BorrowingsRecognisedAsOfAcquisitionDate X instant credit Borrowings recognised as of acquisition date The amount recognised as of the acquisition date for borrowings assumed in a business combination. [Refer: Borrowings; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full BottomOfRangeMember member Bottom of range [member] This member stands for the bottom of a range. example: IFRS 13 IE63, example: IFRS 13 B6, disclosure: IFRS 14 33 b, disclosure: IFRS 2 45 d, common practice: IFRS 7 7 ifrs-full BrandNames X instant debit Brand names The amount of intangible assets representing rights to a group of complementary assets such as a trademark (or service mark) and its related trade name, formulas, recipes and technological expertise. [Refer: Intangible assets other than goodwill] example: IAS 38 119 a ifrs-full BrandNamesMember member Brand names [member] This member stands for a class of intangible assets representing rights to a group of complementary assets such as a trademark (or service mark) and its related trade name, formulas, recipes and technological expertise. [Refer: Intangible assets other than goodwill] example: IAS 38 119 a ifrs-full BroadcastingRightsMember member Broadcasting rights [member] This member stands for broadcasting rights. common practice: IAS 38 119 ifrs-full BrokerageFeeExpense X duration debit Brokerage fee expense The amount of expense recognised for brokerage fees charged to the entity. common practice: IAS 1 112 c ifrs-full BrokerageFeeIncome X duration credit Brokerage fee income The amount of income recognised for brokerage fees charged by the entity. common practice: IAS 1 112 c ifrs-full Buildings X instant debit Buildings The amount of property, plant and equipment representing depreciable buildings and similar structures for use in operations. [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full BuildingsMember member Buildings [member] This member stands for a class of plant, property and equipment representing depreciable buildings and similar structures for use in operations. [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full BusinessCombinationsAxis axis Business combinations [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 3 B64 ifrs-full BusinessCombinationsMember member Business combinations [member] This member stands for transactions or other events in which an acquirer obtains control of one or more businesses. Transactions sometimes referred to as 'true mergers' or 'mergers of equals' are also business combinations as that term is used in IFRS 3. disclosure: IFRS 3 B64 ifrs-full CancellationOfTreasuryShares X duration credit Cancellation of treasury shares The amount of treasury stock cancelled during the period. [Refer: Treasury shares] common practice: IAS 1 106 d ifrs-full CapitalCommitments X instant credit Capital commitments The amount of future capital expenditures that the entity is committed to make. common practice: IAS 1 112 c ifrs-full CapitalCommitmentsAbstract Capital commitments [abstract] ifrs-full CapitalisationRateOfBorrowingCostsEligibleForCapitalisation X.XX duration Capitalisation rate of borrowing costs eligible for capitalisation The weighted average of interest and other costs that an entity incurs in connection with the borrowing of funds applicable to the borrowings of the entity that are outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. [Refer: Weighted average [member]; Borrowings] disclosure: IAS 23 26 b ifrs-full CapitalisedDevelopmentExpenditureMember member Capitalised development expenditure [member] This member stands for a class of intangible assets arising from development expenditure capitalised before the start of commercial production or use. An intangible asset shall only be recognised if the entity can demonstrate all of the following: (a) the technical feasibility of completing the intangible asset so that it will be available for use or sale; (b) its intention to complete the intangible asset and use or sell it; (c) its ability to use or sell the intangible asset; (d) how the intangible asset will generate probable future economic benefits. Among other things, the entity can demonstrate the existence of a market for the output of the intangible asset or the intangible asset itself or, if it is to be used internally, the usefulness of the intangible asset; (e) the availability of adequate technical, financial and other resources to complete the development and to use or sell the intangible asset; and (f) its ability to measure reliably the expenditure attributable to the intangible asset during its development. common practice: IAS 38 119 ifrs-full CapitalRedemptionReserve X instant credit Capital redemption reserve A component of equity representing the reserve for the redemption of the entity's own shares. common practice: IAS 1 55 ifrs-full CapitalRedemptionReserveMember member Capital redemption reserve [member] This member stands for a component of equity representing the reserve for the redemption of the entity's own shares. common practice: IAS 1 108 ifrs-full CapitalRequirementsAxis axis Capital requirements [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 1 136 ifrs-full CapitalRequirementsMember member Capital requirements [member] This member stands for capital requirements that the entity is subject to. It also represents the standard value for the 'Capital requirements' axis if no other member is used. disclosure: IAS 1 136 ifrs-full CapitalReserve X instant credit Capital reserve A component of equity representing the capital reserves. common practice: IAS 1 55 ifrs-full CapitalReserveMember member Capital reserve [member] This member stands for a component of equity representing capital reserves. common practice: IAS 1 108 ifrs-full CarryingAmountAccumulatedDepreciationAmortisationAndImpairmentAndGrossCarryingAmountAxis axis Carrying amount, accumulated depreciation, amortisation and impairment and gross carrying amount [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 16 73 d, disclosure: IAS 16 73 e, disclosure: IAS 17 32 - Expiry date 2019.01.01, disclosure: IAS 38 118 c, disclosure: IAS 38 118 e, disclosure: IAS 40 76, disclosure: IAS 40 79 c, disclosure: IAS 40 79 d, disclosure: IAS 41 50, disclosure: IAS 41 54 f, disclosure: IFRS 3 B67 d, disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35I - Effective 2018.01.01, common practice: IFRS 7 IG29 - Expiry date 2018.01.01, common practice: IFRS 7 37 b - Expiry date 2018.01.01 ifrs-full CarryingAmountAtTimeOfSaleOfInvestmentPropertyCarriedAtCostWithinFairValueModel X instant debit Investment property carried at cost within fair value model, at time of sale The amount at the time of the sale of investment property carried at cost within fair value model. [Refer: At cost within fair value model [member]; Carrying amount [member]; Investment property] disclosure: IAS 40 78 d ii - Expiry date 2019.01.01 ifrs-full CarryingAmountMember member Carrying amount [member] This member stands for the amount at which an asset is recognised in the statement of financial position (after deducting any accumulated depreciation or amortisation and accumulated impairment losses). It also represents the standard value for the 'Carrying amount, accumulated depreciation, amortisation and impairment and gross carrying amount' axis if no other member is used. [Refer: Depreciation and amortisation expense; Impairment loss] disclosure: IAS 16 73 e, disclosure: IAS 17 32 - Expiry date 2019.01.01, disclosure: IAS 38 118 e, disclosure: IAS 40 76, disclosure: IAS 40 79 d, disclosure: IAS 41 50, disclosure: IFRS 3 B67 d, disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35I - Effective 2018.01.01, example: IFRS 7 IG29 a - Expiry date 2018.01.01, example: IFRS 7 37 b - Expiry date 2018.01.01 ifrs-full Cash X instant debit Cash The amount of cash on hand and demand deposits. [Refer: Cash on hand] common practice: IAS 7 45 ifrs-full CashAbstract Cash [abstract] ifrs-full CashAdvancesAndLoansFromRelatedParties X duration debit Cash advances and loans from related parties The cash inflow from advances and loans from related parties. [Refer: Related parties [member]; Advances received] common practice: IAS 7 17 ifrs-full CashAdvancesAndLoansMadeToOtherPartiesClassifiedAsInvestingActivities X duration credit Cash advances and loans made to other parties, classified as investing activities The amount of cash advances and loans made to other parties (other than advances and loans made by a financial institution), classified as investing activities. example: IAS 7 16 e ifrs-full CashAdvancesAndLoansMadeToRelatedParties X duration credit Cash advances and loans made to related parties The cash outflow for loans and advances made to related parties. [Refer: Related parties [member]] common practice: IAS 7 16 ifrs-full CashAndBankBalancesAtCentralBanks X instant debit Cash and bank balances at central banks The amount of cash and bank balances held at central banks. common practice: IAS 1 55 ifrs-full CashAndCashEquivalents X instant debit Cash and cash equivalents The amount of cash on hand and demand deposits, along with short-term, highly liquid investments that are readily convertible to known amounts of cash and that are subject to an insignificant risk of changes in value. [Refer: Cash; Cash equivalents] disclosure: IAS 1 54 i, disclosure: IAS 7 45, disclosure: IFRS 12 B13 a ifrs-full CashAndCashEquivalentsAbstract Cash and cash equivalents [abstract] ifrs-full CashAndCashEquivalentsAmountContributedToFairValueOfPlanAssets X instant debit Cash and cash equivalents, amount contributed to fair value of plan assets The amount that cash and cash equivalents constitute of the fair value of defined benefit plan assets. [Refer: Cash and cash equivalents; Plan assets, at fair value; Defined benefit plans [member]] example: IAS 19 142 a ifrs-full CashAndCashEquivalentsClassifiedAsPartOfDisposalGroupHeldForSale X instant debit Cash and cash equivalents classified as part of disposal group held for sale The amount of cash and cash equivalents that are classified as a part of a disposal group held for sale. [Refer: Cash and cash equivalents; Disposal groups classified as held for sale [member]] common practice: IAS 7 45 ifrs-full CashAndCashEquivalentsHeldByEntityUnavailableForUseByGroup X instant debit Cash and cash equivalents held by entity unavailable for use by group The amount of significant cash and cash equivalent balances held by the entity that are not available for use by the group. [Refer: Cash and cash equivalents] disclosure: IAS 7 48 ifrs-full CashAndCashEquivalentsIfDifferentFromStatementOfFinancialPosition X instant debit Cash and cash equivalents if different from statement of financial position The amount of cash and cash equivalents in the statement of cash flows when different from the amount of cash and cash equivalents in the statement of financial position. [Refer: Cash and cash equivalents] common practice: IAS 7 45 ifrs-full CashAndCashEquivalentsIfDifferentFromStatementOfFinancialPositionAbstract Cash and cash equivalents if different from statement of financial position [abstract] ifrs-full CashAndCashEquivalentsInSubsidiaryOrBusinessesAcquiredOrDisposed2013 X duration debit Cash and cash equivalents in subsidiary or businesses acquired or disposed The amount of cash and cash equivalents in subsidiaries or other businesses over which control is obtained or lost. [Refer: Subsidiaries [member]; Cash and cash equivalents] disclosure: IAS 7 40 c ifrs-full CashAndCashEquivalentsRecognisedAsOfAcquisitionDate X instant debit Cash and cash equivalents recognised as of acquisition date The amount recognised as of the acquisition date for cash and cash equivalents acquired in a business combination. [Refer: Cash and cash equivalents; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full CashCollateralPledgedSubjectToEnforceableMasterNettingArrangementOrSimilarAgreementNotSetOffAgainstFinancialLiabilities X instant debit Cash collateral pledged subject to enforceable master netting arrangement or similar agreement not set off against financial liabilities The amount of cash collateral pledged that is subject to an enforceable master netting arrangement or similar agreement and that is not set off against financial liabilities. [Refer: Financial liabilities] example: IFRS 7 IG40D, example: IFRS 7 13C d ii ifrs-full CashCollateralReceivedSubjectToEnforceableMasterNettingArrangementOrSimilarAgreementNotSetOffAgainstFinancialAssets X instant credit Cash collateral received subject to enforceable master netting arrangement or similar agreement not set off against financial assets The amount of cash collateral received that is subject to an enforceable master netting arrangement or similar agreement and that is not set off against financial assets. [Refer: Financial assets] example: IFRS 7 IG40D, example: IFRS 7 13C d ii ifrs-full CashEquivalents X instant debit Cash equivalents The amount of short-term, highly liquid investments that are readily convertible to known amounts of cash and that are subject to an insignificant risk of changes in value. common practice: IAS 7 45 ifrs-full CashEquivalentsAbstract Cash equivalents [abstract] ifrs-full CashFlowHedgesAbstract Cash flow hedges [abstract] ifrs-full CashFlowHedgesMember member Cash flow hedges [member] This member stands for hedges of the exposure to variability in cash flows that (a) are attributable to a particular risk associated with a recognised asset or liability (such as all or some future interest payments on variable rate debt) or a highly probable forecast transaction; and (b) could affect profit or loss. [Refer: Hedges [member]] disclosure: IAS 39 86 b, disclosure: IFRS 7 24A - Effective 2018.01.01, disclosure: IFRS 7 24B - Effective 2018.01.01, disclosure: IFRS 7 24C - Effective 2018.01.01 ifrs-full CashFlowsFromContinuingAndDiscontinuedOperationsAbstract Cash flows from continuing and discontinued operations [abstract] ifrs-full CashFlowsFromLosingControlOfSubsidiariesOrOtherBusinessesClassifiedAsInvestingActivities X duration debit Cash flows from losing control of subsidiaries or other businesses, classified as investing activities The aggregate cash flows arising from losing control of subsidiaries or other businesses, classified as investing activities. [Refer: Subsidiaries [member]] disclosure: IAS 7 39 ifrs-full CashFlowsFromUsedInDecreaseIncreaseInRestrictedCashAndCashEquivalents X duration debit Cash flows from (used in) decrease (increase) in restricted cash and cash equivalents The cash inflow (outflow) due to a decrease (increase) in restricted cash and cash equivalents. [Refer: Restricted cash and cash equivalents] common practice: IAS 7 16 ifrs-full CashFlowsFromUsedInDecreaseIncreaseInShorttermDepositsAndInvestments X duration debit Cash flows from (used in) decrease (increase) in short-term deposits and investments The cash inflow (outflow) due to a decrease (increase) in short-term deposits and investments. common practice: IAS 7 16 ifrs-full CashFlowsFromUsedInExplorationForAndEvaluationOfMineralResourcesClassifiedAsInvestingActivities X duration debit Cash flows from (used in) exploration for and evaluation of mineral resources, classified as investing activities The cash flows from (used in) the search for mineral resources, including minerals, oil, natural gas and similar non-regenerative resources after the entity has obtained legal rights to explore in a specific area, as well as the determination of the technical feasibility and commercial viability of extracting the mineral resource, classified as investing activities. disclosure: IFRS 6 24 b ifrs-full CashFlowsFromUsedInExplorationForAndEvaluationOfMineralResourcesClassifiedAsOperatingActivities X duration debit Cash flows from (used in) exploration for and evaluation of mineral resources, classified as operating activities The cash flows from (used in) the search for mineral resources, including minerals, oil, natural gas and similar non-regenerative resources after the entity has obtained legal rights to explore in a specific area, as well as the determination of the technical feasibility and commercial viability of extracting the mineral resource, classified as operating activities. disclosure: IFRS 6 24 b ifrs-full CashFlowsFromUsedInFinancingActivities X duration debit Cash flows from (used in) financing activities The cash flows from (used in) financing activities, which are activities that result in changes in the size and composition of the contributed equity and borrowings of the entity. disclosure: IAS 7 10, disclosure: IAS 7 50 d ifrs-full CashFlowsFromUsedInFinancingActivitiesAbstract Cash flows from (used in) financing activities [abstract] ifrs-full CashFlowsFromUsedInFinancingActivitiesContinuingOperations X duration debit Cash flows from (used in) financing activities, continuing operations The cash flows from (used in) the entity's financing activities, related to continuing operations. [Refer: Continuing operations [member]; Cash flows from (used in) financing activities] disclosure: IFRS 5 33 c ifrs-full CashFlowsFromUsedInFinancingActivitiesDiscontinuedOperations X duration debit Cash flows from (used in) financing activities, discontinued operations The cash flows from (used in) the entity's financing activities, related to discontinued operations. [Refer: Discontinued operations [member]; Cash flows from (used in) financing activities] disclosure: IFRS 5 33 c ifrs-full CashFlowsFromUsedInIncreaseDecreaseInCurrentBorrowings X duration debit Cash flows from (used in) increase (decrease) in current borrowings The cash inflow (outflow) due to a decrease (increase) in current borrowings. [Refer: Current borrowings] common practice: IAS 7 17 ifrs-full CashFlowsFromUsedInIncreasesInOperatingCapacity X duration debit Cash flows from (used in) increases in operating capacity The aggregate amount of cash flows that represent increases in the entity's ability to execute operating activities (for example, measured by units of output per day). example: IAS 7 50 c ifrs-full CashFlowsFromUsedInInsuranceContracts X duration debit Cash flows from (used in) insurance contracts The cash flows from (used in) insurance contracts. [Refer: Types of insurance contracts [member]] disclosure: IFRS 4 37 b ifrs-full CashFlowsFromUsedInInvestingActivities X duration debit Cash flows from (used in) investing activities The cash flows from (used in) investing activities, which are the acquisition and disposal of long-term assets and other investments not included in cash equivalents. disclosure: IAS 7 10, disclosure: IAS 7 50 d ifrs-full CashFlowsFromUsedInInvestingActivitiesAbstract Cash flows from (used in) investing activities [abstract] ifrs-full CashFlowsFromUsedInInvestingActivitiesContinuingOperations X duration debit Cash flows from (used in) investing activities, continuing operations The cash flows from (used in) the entity's investing activities, related to continuing operations. [Refer: Continuing operations [member]; Cash flows from (used in) investing activities] disclosure: IFRS 5 33 c ifrs-full CashFlowsFromUsedInInvestingActivitiesDiscontinuedOperations X duration debit Cash flows from (used in) investing activities, discontinued operations The cash flows from (used in) the entity's investing activities, related to discontinued operations. [Refer: Discontinued operations [member]; Cash flows from (used in) investing activities] disclosure: IFRS 5 33 c ifrs-full CashFlowsFromUsedInMaintainingOperatingCapacity X duration debit Cash flows from (used in) maintaining operating capacity The aggregate amount of cash flows that are required to maintain the entity's current ability to execute operating activities (for example, measured by units of output per day). example: IAS 7 50 c ifrs-full CashFlowsFromUsedInOperatingActivities X duration Cash flows from (used in) operating activities The cash flows from (used in) operating activities, which are the principal revenue-producing activities of the entity and other activities that are not investing or financing activities. [Refer: Revenue] disclosure: IAS 7 10, disclosure: IAS 7 50 d ifrs-full CashFlowsFromUsedInOperatingActivitiesAbstract Cash flows from (used in) operating activities [abstract] ifrs-full CashFlowsFromUsedInOperatingActivitiesContinuingOperations X duration debit Cash flows from (used in) operating activities, continuing operations The cash flows from (used in) the entity's operating activities, related to continuing operations. [Refer: Continuing operations [member]; Cash flows from (used in) operating activities] disclosure: IFRS 5 33 c ifrs-full CashFlowsFromUsedInOperatingActivitiesDiscontinuedOperations X duration debit Cash flows from (used in) operating activities, discontinued operations The cash flows from (used in) the entity's operating activities, related to discontinued operations. [Refer: Discontinued operations [member]; Cash flows from (used in) operating activities] disclosure: IFRS 5 33 c ifrs-full CashFlowsFromUsedInOperations X duration Cash flows from (used in) operations The cash from (used in) the entity's operations. example: IAS 7 A Statement of cash flows for an entity other than a financial institution, example: IAS 7 20 ifrs-full CashFlowsFromUsedInOperationsBeforeChangesInWorkingCapital X duration Cash flows from (used in) operations before changes in working capital The cash inflow (outflow) from the entity's operations before changes in working capital. example: IAS 7 A Statement of cash flows for an entity other than a financial institution, common practice: IAS 7 20 ifrs-full CashFlowsUsedInExplorationAndDevelopmentActivities X duration credit Cash flows used in exploration and development activities The cash outflow for exploration and development activities. common practice: IAS 7 16 ifrs-full CashFlowsUsedInObtainingControlOfSubsidiariesOrOtherBusinessesClassifiedAsInvestingActivities X duration credit Cash flows used in obtaining control of subsidiaries or other businesses, classified as investing activities The aggregate cash flows used in obtaining control of subsidiaries or other businesses, classified as investing activities. [Refer: Subsidiaries [member]] disclosure: IAS 7 39 ifrs-full CashOnHand X instant debit Cash on hand The amount of cash held by the entity. This does not include demand deposits. common practice: IAS 7 45 ifrs-full CashOutflowForLeases X duration credit Cash outflow for leases The cash outflow for leases. disclosure: IFRS 16 53 g - Effective 2019.01.01 ifrs-full CashPaidLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssued X duration debit Cash paid, liabilities under insurance contracts and reinsurance contracts issued The decrease in liabilities under insurance contracts and reinsurance contracts issued resulting from cash paid. [Refer: Liabilities under insurance contracts and reinsurance contracts issued] example: IFRS 4 IG37 c, example: IFRS 4 37 e ifrs-full CashPaymentsForFutureContractsForwardContractsOptionContractsAndSwapContractsClassifiedAsInvestingActivities X duration credit Cash payments for futures contracts, forward contracts, option contracts and swap contracts, classified as investing activities The cash outflow for futures contracts, forward contracts, option contracts and swap contracts except when the contracts are held for dealing or trading purposes or the payments are classified as financing activities. example: IAS 7 16 g ifrs-full CashReceiptsFromFutureContractsForwardContractsOptionContractsAndSwapContractsClassifiedAsInvestingActivities X duration debit Cash receipts from futures contracts, forward contracts, option contracts and swap contracts, classified as investing activities The cash inflow from futures contracts, forward contracts, option contracts and swap contracts except when the contracts are held for dealing or trading purposes or the receipts are classified as financing activities. example: IAS 7 16 h ifrs-full CashReceiptsFromRepaymentOfAdvancesAndLoansMadeToOtherPartiesClassifiedAsInvestingActivities X duration debit Cash receipts from repayment of advances and loans made to other parties, classified as investing activities The cash inflow from the repayment of advances and loans made to other parties (other than advances and loans of a financial institution), classified as investing activities. example: IAS 7 16 f ifrs-full CashReceiptsFromRepaymentOfAdvancesAndLoansMadeToRelatedParties X duration debit Cash receipts from repayment of advances and loans made to related parties The cash inflow from repayment to the entity of loans and advances made to related parties. [Refer: Related parties [member]] common practice: IAS 7 16 ifrs-full CashRepaymentsOfAdvancesAndLoansFromRelatedParties X duration credit Cash repayments of advances and loans from related parties The cash outflow for repayments of advances and loans from related parties. [Refer: Related parties [member]; Advances received] common practice: IAS 7 17 ifrs-full CashTransferred X instant credit Cash transferred The fair value, at acquisition date, of cash transferred as consideration in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 f i ifrs-full CategoriesOfAssetsRecognisedFromCostsToObtainOrFulfilContractsWithCustomersAxis axis Categories of assets recognised from costs to obtain or fulfil contracts with customers [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 15 128 a - Effective 2018.01.01 ifrs-full CategoriesOfAssetsRecognisedFromCostsToObtainOrFulfilContractsWithCustomersMember member Categories of assets recognised from costs to obtain or fulfil contracts with customers [member] This member stands for all categories of assets recognised from the costs to obtain or fulfil contracts with customers. It also represents the standard value for the 'Categories of assets recognised from costs to obtain or fulfil contracts with customers' axis if no other member is used. [Refer: Assets recognised from costs to obtain or fulfil contracts with customers] disclosure: IFRS 15 128 a - Effective 2018.01.01 ifrs-full CategoriesOfCurrentFinancialAssetsAbstract Categories of current financial assets [abstract] ifrs-full CategoriesOfCurrentFinancialLiabilitiesAbstract Categories of current financial liabilities [abstract] ifrs-full CategoriesOfFinancialAssetsAbstract Categories of financial assets [abstract] ifrs-full CategoriesOfFinancialAssetsAxis axis Categories of financial assets [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 8 ifrs-full CategoriesOfFinancialLiabilitiesAbstract Categories of financial liabilities [abstract] ifrs-full CategoriesOfFinancialLiabilitiesAxis axis Categories of financial liabilities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 8 ifrs-full CategoriesOfNoncurrentFinancialAssetsAbstract Categories of non-current financial assets [abstract] ifrs-full CategoriesOfNoncurrentFinancialLiabilitiesAbstract Categories of non-current financial liabilities [abstract] ifrs-full CategoriesOfRelatedPartiesAxis axis Categories of related parties [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 24 19 ifrs-full ChangeInAmountRecognisedForPreacquisitionDeferredTaxAsset X duration debit Increase (decrease) in amount recognised for pre-acquisition deferred tax asset The increase (decrease) in a pre-acquisition deferred tax asset of the acquirer as a result of a business combination that changes the probability of realising the asset by the acquirer. [Refer: Deferred tax assets; Business combinations [member]] disclosure: IAS 12 81 j ifrs-full ChangeInValueOfForeignCurrencyBasisSpreadsAbstract Change in value of foreign currency basis spreads [abstract] ifrs-full ChangeInValueOfForwardElementsOfForwardContractsAbstract Change in value of forward elements of forward contracts [abstract] ifrs-full ChangeInValueOfTimeValueOfOptionsAbstract Change in value of time value of options [abstract] ifrs-full ChangesInAggregateDifferenceBetweenFairValueAtInitialRecognitionAndAmountDeterminedUsingValuationTechniqueYetToBeRecognisedAbstract Changes in aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss [abstract] ifrs-full ChangesInAllowanceAccountForCreditLossesOfFinancialAssetsAbstract Changes in allowance account for credit losses of financial assets [abstract] ifrs-full ChangesInBiologicalAssets X duration debit Increase (decrease) in biological assets The increase (decrease) in biological assets. [Refer: Biological assets] disclosure: IAS 41 50 ifrs-full ChangesInBiologicalAssetsAbstract Changes in biological assets [abstract] ifrs-full ChangesInContingentLiabilitiesRecognisedInBusinessCombinationAbstract Changes in contingent liabilities recognised in business combination [abstract] ifrs-full ChangesInDeferredAcquisitionCostsArisingFromInsuranceContractsAbstract Changes in deferred acquisition costs arising from insurance contracts [abstract] ifrs-full ChangesInDeferredTaxLiabilityAssetAbstract Changes in deferred tax liability (asset) [abstract] ifrs-full ChangesInEquity X duration credit Increase (decrease) in equity The increase (decrease) in equity. [Refer: Equity] disclosure: IAS 1 106 d ifrs-full ChangesInEquityAbstract Changes in equity [abstract] ifrs-full ChangesInExposureToRisk text Description of changes in exposure to risk The description of changes in the exposure to risks arising from financial instruments. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 33 c ifrs-full ChangesInFairValueMeasurementAssetsAbstract Changes in fair value measurement, assets [abstract] ifrs-full ChangesInFairValueMeasurementEntitysOwnEquityInstrumentsAbstract Changes in fair value measurement, entity's own equity instruments [abstract] ifrs-full ChangesInFairValueMeasurementLiabilitiesAbstract Changes in fair value measurement, liabilities [abstract] ifrs-full ChangesInFairValueOfCreditDerivativeAbstract Changes in fair value of credit derivative [abstract] ifrs-full ChangesInFairValueOfFinancialAssetsAttributableToChangesInCreditRiskOfFinancialAssets X duration debit Increase (decrease) in fair value of financial assets designated as measured at fair value through profit or loss, attributable to changes in credit risk of financial assets The increase (decrease) in the fair value of a financial asset (or group of financial assets) designated as measured at fair value through profit or loss that is attributable to changes in the credit risk of that asset determined either: (a) as the amount of change in its fair value that is not attributable to changes in market conditions that give rise to market risk; or (b) using an alternative method the entity believes more faithfully represents the amount of change in its fair value that is attributable to changes in the credit risk of the asset. [Refer: Credit risk [member]; Financial assets] disclosure: IFRS 7 9 c - Effective 2018.01.01 ifrs-full ChangesInFairValueOfFinancialAssetsRelatedCreditDerivativesOrSimilarInstruments X duration Increase (decrease) in fair value of financial assets designated as measured at fair value through profit or loss related credit derivatives or similar instruments The increase (decrease) in the fair value of credit derivatives or similar instruments related to financial assets designated as measured at fair value through profit or loss. [Refer: Derivatives [member]; Financial assets] disclosure: IFRS 7 9 d - Effective 2018.01.01 ifrs-full ChangesInFairValueOfFinancialLiabilityAttributableToChangesInCreditRiskOfLiability X duration credit Increase (decrease) in fair value of financial liability, attributable to changes in credit risk of liability The increase (decrease) in the fair value of a financial liability that is attributable to changes in the credit risk of that liability. [Refer: Credit risk [member]] disclosure: IFRS 7 10 a - Expiry date 2018.01.01, disclosure: IFRS 7 10A a - Effective 2018.01.01 ifrs-full ChangesInFairValueOfLoansOrReceivablesAttributableToChangesInCreditRiskOfFinancialAssets X duration debit Increase (decrease) in fair value of loans or receivables, attributable to changes in credit risk of financial assets The increase (decrease) in the fair value of loans or receivables that is attributable to changes in the credit risk of the loans and receivables determined either: (a) as the amount of change in their fair value that is not attributable to changes in market conditions that gave rise to market risk; or (b) using an alternative method that the entity believes more faithfully represents the amount of change in its fair value that is attributable to changes in the credit risk of the asset. [Refer: Credit risk [member]; Market risk [member]] disclosure: IFRS 7 9 c - Expiry date 2018.01.01 ifrs-full ChangesInFairValueOfLoansOrReceivablesRelatedCreditDerivativesOrSimilarInstruments X duration Increase (decrease) in fair value of loans or receivables related credit derivatives or similar instruments The increase (decrease) in the fair value of credit derivatives or similar instruments related to loans or receivables. [Refer: Derivatives [member]] disclosure: IFRS 7 9 d - Expiry date 2018.01.01 ifrs-full ChangesInGoodwill X duration debit Increase (decrease) in goodwill The increase (decrease) in goodwill. [Refer: Goodwill] disclosure: IFRS 3 B67 d ifrs-full ChangesInGoodwillAbstract Changes in goodwill [abstract] ifrs-full ChangesInIntangibleAssetsAndGoodwillAbstract Changes in intangible assets and goodwill [abstract] ifrs-full ChangesInIntangibleAssetsOtherThanGoodwill X duration debit Increase (decrease) in intangible assets other than goodwill The increase (decrease) in intangible assets other than goodwill. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 118 e ifrs-full ChangesInIntangibleAssetsOtherThanGoodwillAbstract Changes in intangible assets other than goodwill [abstract] ifrs-full ChangesInInventoriesOfFinishedGoodsAndWorkInProgress X duration debit Decrease (increase) in inventories of finished goods and work in progress The decrease (increase) in inventories of finished goods and work in progress. [Refer: Inventories; Current finished goods; Current work in progress] example: IAS 1 102, disclosure: IAS 1 99 ifrs-full ChangesInInvestmentProperty X duration debit Increase (decrease) in investment property The increase (decrease) in investment property. [Refer: Investment property] disclosure: IAS 40 79 d, disclosure: IAS 40 76 ifrs-full ChangesInInvestmentPropertyAbstract Changes in investment property [abstract] ifrs-full ChangesInLiabilitiesArisingFromFinancingActivitiesAbstract Changes in liabilities arising from financing activities [abstract] ifrs-full ChangesInLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssuedAbstract Changes in liabilities under insurance contracts and reinsurance contracts issued [abstract] ifrs-full ChangesInMethodsAndAssumptionsUsedInPreparingSensitivityAnalysis text Description of changes in methods and assumptions used in preparing sensitivity analysis The description of changes in the methods and assumptions used in preparing a sensitivity analysis for the types of market risk to which the entity is exposed. [Refer: Market risk [member]] disclosure: IFRS 7 40 c ifrs-full ChangesInMethodsUsedToMeasureRisk text Description of changes in methods used to measure risk The description of changes in methods used to measure risks arising from financial instruments. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 33 c ifrs-full ChangesInNetAssetsAvailableForBenefitsAbstract Changes in net assets available for benefits [abstract] ifrs-full ChangesInNetDefinedBenefitLiabilityAssetAbstract Changes in net defined benefit liability (asset) [abstract] ifrs-full ChangesInNominalAmountOfCreditDerivativeAbstract Changes in nominal amount of credit derivative [abstract] ifrs-full ChangesInNumberOfSharesOutstandingAbstract Changes in number of shares outstanding [abstract] ifrs-full ChangesInObjectivesPoliciesAndProcessesForManagingRisk text Description of changes in objectives, policies and processes for managing risk The description of changes in objectives, policies and processes for managing risks arising from financial instruments. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 33 c ifrs-full ChangesInOtherProvisions X duration credit Increase (decrease) in other provisions The increase (decrease) in other provisions. [Refer: Other provisions] disclosure: IAS 37 84 ifrs-full ChangesInOtherProvisionsAbstract Changes in other provisions [abstract] ifrs-full ChangesInPropertyPlantAndEquipment X duration debit Increase (decrease) in property, plant and equipment The increase (decrease) in property, plant and equipment. [Refer: Property, plant and equipment] disclosure: IAS 16 73 e ifrs-full ChangesInPropertyPlantAndEquipmentAbstract Changes in property, plant and equipment [abstract] ifrs-full ChangesInRegulatoryDeferralAccountCreditBalancesAbstract Changes in regulatory deferral account credit balances [abstract] ifrs-full ChangesInRegulatoryDeferralAccountDebitBalancesAbstract Changes in regulatory deferral account debit balances [abstract] ifrs-full ChangesInReimbursementRightsAbstract Changes in reimbursement rights [abstract] ifrs-full ChangesInReimbursementRightsAtFairValue X duration debit Increase (decrease) in reimbursement rights, at fair value The increase (decrease) in the fair value of reimbursement rights. [Refer: At fair value [member]; Reimbursement rights, at fair value] disclosure: IAS 19 141 ifrs-full ChangesInReinsuranceAssetsAbstract Changes in reinsurance assets [abstract] ifrs-full ChangesInTaxRatesOrTaxLawsEnactedOrAnnouncedMember member Changes in tax rates or tax laws enacted or announced [member] This member stands for changes in tax rates or tax laws enacted or announced. example: IAS 10 22 h ifrs-full CirculationRevenue X duration credit Circulation revenue The amount of revenue arising from the sale of newspapers, magazines, periodicals as well as digital applications and formats. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full CircumstancesLeadingToReversalsOfInventoryWritedown text Description of circumstances leading to reversals of inventory write-down The description of the circumstances or events that led to the reversal of a write-down of inventories to net realisable value. [Refer: Inventories; Reversal of inventory write-down] disclosure: IAS 2 36 g ifrs-full ClaimsAndBenefitsPaidNetOfReinsuranceRecoveries X duration debit Claims and benefits paid, net of reinsurance recoveries The amount of claims and benefits paid to policyholders, net of reinsurance recoveries. common practice: IAS 1 85 ifrs-full ClaimsIncurredButNotReported X instant credit Claims incurred but not reported The amount of liability for insured events that have occurred but for which claims have yet not been reported by policyholders. example: IFRS 4 IG22 c, example: IFRS 4 37 b ifrs-full ClaimsReportedByPolicyholders X instant credit Claims reported by policyholders The amount of liability for claims reported by policyholders as the result of the occurrence of insured events. [Refer: Types of insurance contracts [member]] example: IFRS 4 IG22 b, example: IFRS 4 37 b ifrs-full ClassesOfAcquiredReceivablesAxis axis Classes of acquired receivables [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 3 B64 h ifrs-full ClassesOfAcquiredReceivablesMember member Classes of acquired receivables [member] This member stands for classes of receivables acquired in business combinations. It also represents the standard value for the 'Classes of acquired receivables' axis if no other member is used. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 h ifrs-full ClassesOfAssetsAxis axis Classes of assets [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 17 31 a - Expiry date 2019.01.01, disclosure: IAS 36 126, disclosure: IAS 36 130 d ii, disclosure: IFRS 13 93, disclosure: IFRS 16 53 - Effective 2019.01.01 ifrs-full ClassesOfAssetsMember member Assets [member] This member stands for resources: (a) controlled by an entity as a result of past events; and (b) from which future economic benefits are expected to flow to the entity. It also represents the standard value for the 'Classes of assets' axis if no other member is used. disclosure: IAS 17 31 a - Expiry date 2019.01.01, disclosure: IAS 36 126, disclosure: IFRS 13 93, disclosure: IFRS 16 53 - Effective 2019.01.01 ifrs-full ClassesOfCashPaymentsAbstract Classes of cash payments from operating activities [abstract] ifrs-full ClassesOfCashReceiptsFromOperatingActivitiesAbstract Classes of cash receipts from operating activities [abstract] ifrs-full ClassesOfContingentLiabilitiesAxis axis Classes of contingent liabilities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 37 86, disclosure: IFRS 3 B67 c ifrs-full ClassesOfCurrentInventoriesAlternativeAbstract Classes of current inventories, alternative [abstract] ifrs-full ClassesOfEmployeeBenefitsExpenseAbstract Classes of employee benefits expense [abstract] ifrs-full ClassesOfEntitysOwnEquityInstrumentsAxis axis Classes of entity's own equity instruments [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 13 93 ifrs-full ClassesOfFinancialAssetsAxis axis Classes of financial assets [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 4 39L b - Effective on first application of IFRS 9, disclosure: IFRS 7 6 ifrs-full ClassesOfFinancialInstrumentsAxis axis Classes of financial instruments [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 36, disclosure: IFRS 7 35K - Effective 2018.01.01, disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full ClassesOfFinancialInstrumentsMember member Financial instruments, class [member] This member stands for aggregated classes of financial instruments. Financial instruments are contracts that give rise to a financial asset of one entity and a financial liability or equity instrument of another entity. It also represents the standard value for the 'Classes of financial instruments' axis if no other member is used. [Refer: Financial assets; Financial liabilities] disclosure: IFRS 7 36, disclosure: IFRS 7 35K - Effective 2018.01.01, disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full ClassesOfFinancialLiabilitiesAxis axis Classes of financial liabilities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 6 ifrs-full ClassesOfIntangibleAssetsAndGoodwillAxis axis Classes of intangible assets and goodwill [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. common practice: IAS 38 118 ifrs-full ClassesOfIntangibleAssetsOtherThanGoodwillAxis axis Classes of intangible assets other than goodwill [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 38 118 ifrs-full ClassesOfInventoriesAbstract Classes of current inventories [abstract] ifrs-full ClassesOfLiabilitiesAxis axis Classes of liabilities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 13 93 ifrs-full ClassesOfOrdinarySharesAxis axis Classes of ordinary shares [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 33 66 ifrs-full ClassesOfOtherProvisionsAbstract Classes of other provisions [abstract] ifrs-full ClassesOfPropertyPlantAndEquipmentAxis axis Classes of property, plant and equipment [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 16 73 ifrs-full ClassesOfProvisionsAxis axis Classes of other provisions [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 37 84 ifrs-full ClassesOfRegulatoryDeferralAccountBalancesAxis axis Classes of regulatory deferral account balances [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 14 30 c, disclosure: IFRS 14 33 ifrs-full ClassesOfRegulatoryDeferralAccountBalancesMember member Classes of regulatory deferral account balances [member] This member stands for all classes (ie types of cost or income) of regulatory deferral account balances. It also represents the standard value for the 'Classes of regulatory deferral account balances' axis if no other member is used. [Refer: Regulatory deferral account balances [member]] disclosure: IFRS 14 30 c, disclosure: IFRS 14 33 ifrs-full ClassesOfShareCapitalAxis axis Classes of share capital [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 1 79 a ifrs-full ClassesOfShareCapitalMember member Share capital [member] This member stands for share capital of the entity. It also represents the standard value for the 'Classes of share capital' axis if no other member is used. disclosure: IAS 1 79 a ifrs-full ClassificationOfAssetsAsHeldForSaleMember member Classification of assets as held for sale [member] This member stands for classification of assets as held for sale. [Refer: Non-current assets held for sale [member]] example: IAS 10 22 c ifrs-full ClosingForeignExchangeRate X.XX instant Closing foreign exchange rate The spot exchange rate at the end of the reporting period. Exchange rate is the ratio of exchange for two currencies. Spot exchange rate is the exchange rate for immediate delivery. common practice: IAS 1 112 c ifrs-full CommencementOfMajorLitigationMember member Commencement of major litigation [member] This member stands for the commencement of major litigation. example: IAS 10 22 j ifrs-full CommentaryByManagementOnSignificantCashAndCashEquivalentBalancesHeldByEntityThatAreNotAvailableForUseByGroup text Commentary by management on significant cash and cash equivalent balances held by entity that are not available for use by group The commentary by management on significant cash and cash equivalent balances held by the entity that are not available for use by the group. [Refer: Cash and cash equivalents] disclosure: IAS 7 48 ifrs-full CommercialPapersIssued X instant credit Commercial papers issued The amount of commercial paper issued by the entity. common practice: IAS 1 112 c ifrs-full CommitmentsForDevelopmentOrAcquisitionOfBiologicalAssets X instant credit Commitments for development or acquisition of biological assets The amount of commitments for the development or acquisition of biological assets. [Refer: Biological assets] disclosure: IAS 41 49 b ifrs-full CommitmentsInRelationToJointVentures X instant credit Commitments in relation to joint ventures The commitments that the entity has relating to its joint ventures as specified in paragraphs B18-B20 of IFRS 12. [Refer: Joint ventures [member]] disclosure: IFRS 12 23 a ifrs-full CommitmentsMadeByEntityRelatedPartyTransactions X duration Commitments made by entity, related party transactions The amount of related-party commitments made by the entity to do something if a particular event occurs or does not occur in the future, including executory contracts (recognised and unrecognised). [Refer: Related parties [member]] example: IAS 24 21 i ifrs-full CommitmentsMadeOnBehalfOfEntityRelatedPartyTransactions X duration Commitments made on behalf of entity, related party transactions The amount of related-party commitments made on behalf of the entity to do something if a particular event occurs or does not occur in the future, including executory contracts (recognised and unrecognised). [Refer: Related parties [member]] example: IAS 24 21 i ifrs-full CommodityPriceRiskMember member Commodity price risk [member] This member stands for a component of other price risk that represents the type of risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in commodity prices. [Refer: Financial instruments, class [member]] example: IFRS 7 IG32, example: IFRS 7 40 a ifrs-full CommunicationAndNetworkEquipmentMember member Communication and network equipment [member] This member stands for a class of property, plant and equipment representing communications and network equipment. [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full CommunicationExpense X duration debit Communication expense The amount of expense arising from communication. common practice: IAS 1 112 c ifrs-full CompensationFromThirdPartiesForItemsOfPropertyPlantAndEquipment X duration credit Compensation from third parties for items of property, plant and equipment that were impaired, lost or given up The amount of compensation from third parties for items of property, plant and equipment that were impaired, lost or given up that is included in profit or loss. [Refer: Profit (loss); Property, plant and equipment] disclosure: IAS 16 74 d ifrs-full ComponentsOfEquityAxis axis Components of equity [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 1 106 ifrs-full ComponentsOfOtherComprehensiveIncomeThatWillBeReclassifiedToProfitOrLossBeforeTaxAbstract Components of other comprehensive income that will be reclassified to profit or loss, before tax [abstract] ifrs-full ComponentsOfOtherComprehensiveIncomeThatWillBeReclassifiedToProfitOrLossNetOfTaxAbstract Components of other comprehensive income that will be reclassified to profit or loss, net of tax [abstract] ifrs-full ComponentsOfOtherComprehensiveIncomeThatWillNotBeReclassifiedToProfitOrLossBeforeTaxAbstract Components of other comprehensive income that will not be reclassified to profit or loss, before tax [abstract] ifrs-full ComponentsOfOtherComprehensiveIncomeThatWillNotBeReclassifiedToProfitOrLossNetOfTaxAbstract Components of other comprehensive income that will not be reclassified to profit or loss, net of tax [abstract] ifrs-full ComprehensiveIncome X duration credit Comprehensive income The amount of change in equity resulting from transactions and other events, other than those changes resulting from transactions with owners in their capacity as owners. disclosure: IAS 1 106 a, disclosure: IAS 1 81A c, disclosure: IFRS 1 32 a ii, disclosure: IFRS 1 24 b, disclosure: IFRS 12 B12 b ix, example: IFRS 12 B10 b ifrs-full ComprehensiveIncomeAbstract Comprehensive income [abstract] ifrs-full ComprehensiveIncomeAttributableToAbstract Comprehensive income attributable to [abstract] ifrs-full ComprehensiveIncomeAttributableToNoncontrollingInterests X duration credit Comprehensive income, attributable to non-controlling interests The amount of comprehensive income attributable to non-controlling interests. [Refer: Comprehensive income; Non-controlling interests] disclosure: IAS 1 106 a, disclosure: IAS 1 81B b i ifrs-full ComprehensiveIncomeAttributableToOwnersOfParent X duration credit Comprehensive income, attributable to owners of parent The amount of comprehensive income attributable to owners of the parent. [Refer: Comprehensive income] disclosure: IAS 1 106 a, disclosure: IAS 1 81B b ii ifrs-full ComputerEquipmentMember member Computer equipment [member] This member stands for a class of property, plant and equipment representing computer equipment. [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full ComputerSoftware X instant debit Computer software The amount of intangible assets representing computer software. [Refer: Intangible assets other than goodwill] example: IAS 38 119 c ifrs-full ComputerSoftwareMember member Computer software [member] This member stands for a class of intangible assets representing computer software. [Refer: Intangible assets other than goodwill] example: IAS 38 119 c ifrs-full ConcentrationsOfRisk text Description of concentrations of risk The description of concentrations of risks arising from financial instruments. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 34 c ifrs-full ConsensusPricingMember member Consensus pricing [member] This member stands for a specific valuation technique consistent with the market approach that involves analysing inputs from consensus prices (for example, offered quotes, comparability adjustments) in the market. [Refer: Market approach [member]] example: IFRS 13 IE63, example: IFRS 13 B5 ifrs-full ConsiderationPaidReceived X duration credit Consideration paid (received) The amount of consideration paid or received in respect of both obtaining and losing control of subsidiaries or other businesses. [Refer: Subsidiaries [member]] disclosure: IAS 7 40 a ifrs-full ConsolidatedAndSeparateFinancialStatementsAxis axis Consolidated and separate financial statements [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 27 4 ifrs-full ConsolidatedMember member Consolidated [member] This member stands for the financial statements of a group in which the assets, liabilities, equity, income, expenses and cash flows of the parent and its subsidiaries are presented as those of a single economic entity. It also represents the standard value for the 'Consolidated and separate financial statements' axis if no other member is used. disclosure: IAS 27 4 ifrs-full ConsolidatedStructuredEntitiesAxis axis Consolidated structured entities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 12 Nature of the risks associated with an entity's interests in consolidated structured entities ifrs-full ConsolidatedStructuredEntitiesMember member Consolidated structured entities [member] This member stands for consolidated structured entities. A structured entity is an entity that has been designed so that voting or similar rights are not the dominant factor in deciding who controls the entity, such as when any voting rights relate to administrative tasks only and the relevant activities are directed by means of contractual arrangements. [Refer: Consolidated [member]] disclosure: IFRS 12 Nature of the risks associated with an entity's interests in consolidated structured entities ifrs-full ConstantPrepaymentRateSignificantUnobservableInputsAssets X.XX duration Constant prepayment rate, significant unobservable inputs, assets Constant prepayment rate used as a significant Level 3 unobservable input for assets. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full ConstantPrepaymentRateSignificantUnobservableInputsEntitysOwnEquityInstruments X.XX duration Constant prepayment rate, significant unobservable inputs, entity's own equity instruments Constant prepayment rate used as a significant Level 3 unobservable input for the entity's own equity instruments. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full ConstantPrepaymentRateSignificantUnobservableInputsLiabilities X.XX duration Constant prepayment rate, significant unobservable inputs, liabilities Constant prepayment rate used as a significant Level 3 unobservable input for liabilities. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full ConstructionInProgress X instant debit Construction in progress The amount of expenditure capitalised during the construction of non-current assets that are not yet available for use. [Refer: Non-current assets] common practice: IAS 16 37 ifrs-full ConstructionInProgressMember member Construction in progress [member] This member stands for expenditure capitalised during the construction of items of property, plant and equipment that are not yet available for use (ie not yet in the location and condition necessary for it to be capable of operating in the manner intended by the management). [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full ConsumableBiologicalAssetsMember member Consumable biological assets [member] This member stands for consumable biological assets. Consumable biological assets are those that are to be harvested as agricultural produce or sold as biological assets. [Refer: Biological assets] example: IAS 41 43 ifrs-full ConsumerLoans X instant debit Loans to consumers The amount of consumer loans made by the entity. [Refer: Loans to consumers [member]] common practice: IAS 1 112 c ifrs-full ConsumerLoansMember member Loans to consumers [member] This member stands for loans that are made to individuals for personal use. example: IFRS 7 IG40B, example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 6 ifrs-full ContingentConsiderationArrangementsAndIndemnificationAssetsRecognisedAsOfAcquisitionDate X instant debit Contingent consideration arrangements and indemnification assets recognised as of acquisition date The amount recognised as of the acquisition date for contingent consideration arrangements assumed and indemnification assets acquired in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 g i ifrs-full ContingentLiabilitiesIncurredByVenturerInRelationToInterestsInJointVentures X instant credit Contingent liabilities incurred in relation to interests in joint ventures The amount of contingent liabilities incurred in relation to interests in joint ventures. [Refer: Contingent liabilities [member]; Joint ventures [member]] disclosure: IFRS 12 23 b ifrs-full ContingentLiabilitiesIncurredInRelationToInterestsInAssociates X instant credit Contingent liabilities incurred in relation to interests in associates The amount of contingent liabilities incurred relating to the entity's interests in associates. [Refer: Associates [member]; Contingent liabilities [member]] disclosure: IFRS 12 23 b ifrs-full ContingentLiabilitiesMember member Contingent liabilities [member] This member stands for possible obligations that arise from past events and whose existence will be confirmed only by the occurrence or non-occurrence of one or more uncertain future events not wholly within the control of the entity; or, present obligations that arise from past events but are not recognised because (a) it is probable that an outflow of resources embodying economic benefits will be required to settle the obligations; or (b) the amount of the obligations cannot be measured with sufficient reliability. It also represents the standard value for the 'Classes of contingent liabilities' axis if no other member is used. disclosure: IAS 37 88, disclosure: IFRS 3 B67 c ifrs-full ContingentLiabilitiesOfJointVentureMember member Contingent liabilities related to joint ventures [member] This member stands for contingent liabilities that are related to joint ventures. [Refer: Contingent liabilities [member]; Joint ventures [member]] example: IAS 37 88 ifrs-full ContingentLiabilitiesRecognisedAsOfAcquisitionDate X instant credit Contingent liabilities recognised as of acquisition date The amount of contingent liabilities recognised as of the acquisition date in a business combination. [Refer: Contingent liabilities [member]; Business combinations [member]] example: IFRS 3 B64 i, example: IFRS 3 IE72 ifrs-full ContingentLiabilitiesRecognisedInBusinessCombination X instant credit Contingent liabilities recognised in business combination The amount of contingent liabilities recognised in a business combination. [Refer: Contingent liabilities [member]; Business combinations [member]] disclosure: IFRS 3 B67 c ifrs-full ContingentLiabilityArisingFromPostemploymentBenefitObligationsMember member Contingent liability arising from post-employment benefit obligations [member] This member stands for a contingent liability arising from post-employment benefit obligations. Post-employment benefits are employee benefits (other than termination benefits and short-term employee benefits) that are payable after the completion of employment. [Refer: Contingent liabilities [member]] disclosure: IAS 19 152 ifrs-full ContingentLiabilityForDecommissioningRestorationAndRehabilitationCostsMember member Contingent liability for decommissioning, restoration and rehabilitation costs [member] This member stands for a contingent liability relating to decommissioning, restoration and rehabilitation costs. [Refer: Contingent liabilities [member]] example: IAS 37 88 ifrs-full ContingentLiabilityForGuaranteesMember member Contingent liability for guarantees [member] This member stands for a contingent liability for guarantees. [Refer: Contingent liabilities [member]; Guarantees [member]] common practice: IAS 37 88 ifrs-full ContingentRentsRecognisedAsExpense X duration debit Contingent rents recognised as expense The portion of lease payments recognised as an expense that is not fixed in amount but is based on the future amount of a factor that changes other than with the passage of time (for example, percentage of future sales, amount of future use, future price indices, future market rates of interest). disclosure: IAS 17 35 c - Expiry date 2019.01.01, disclosure: IAS 17 31 c - Expiry date 2019.01.01 ifrs-full ContingentRentsRecognisedAsExpenseClassifiedAsFinanceLease X duration debit Contingent rents recognised as expense, classified as finance lease The amount of contingent rents recognised as an expense for finance leases. [Refer: Contingent rents recognised as expense] disclosure: IAS 17 31 c - Expiry date 2019.01.01 ifrs-full ContingentRentsRecognisedAsExpenseClassifiedAsOperatingLease X duration debit Contingent rents recognised as expense, classified as operating lease The amount of contingent rents recognised as an expense for operating leases. [Refer: Contingent rents recognised as expense] disclosure: IAS 17 35 c - Expiry date 2019.01.01 ifrs-full ContingentRentsRecognisedAsIncome X duration credit Contingent rents recognised as income The portion of lease payments recognised as income that is not fixed in amount but is based on the future amount of a factor that changes other than with the passage of time (for example, percentage of future sales, amount of future use, future price indices, future market rates of interest). disclosure: IAS 17 47 e - Expiry date 2019.01.01, disclosure: IAS 17 56 b - Expiry date 2019.01.01 ifrs-full ContingentRentsRecognisedAsIncomeAbstract Contingent rents recognised as income [abstract] ifrs-full ContingentRentsRecognisedAsIncomeClassifiedAsFinanceLease X duration credit Contingent rents recognised as income, classified as finance lease The amount of contingent rents recognised as income for finance leases. [Refer: Contingent rents recognised as income] disclosure: IAS 17 47 e - Expiry date 2019.01.01 ifrs-full ContingentRentsRecognisedAsIncomeClassifiedAsOperatingLease X duration credit Contingent rents recognised as income, classified as operating lease The amount of contingent rents recognised as income for operating leases. [Refer: Contingent rents recognised as income] disclosure: IAS 17 56 b - Expiry date 2019.01.01 ifrs-full ContinuingAndDiscontinuedOperationsAxis axis Continuing and discontinued operations [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 5 Presentation and disclosure ifrs-full ContinuingInvolvementInDerecognisedFinancialAssetsByTypeOfInstrumentAxis axis Continuing involvement in derecognised financial assets by type of instrument [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 7 B33 ifrs-full ContinuingInvolvementInDerecognisedFinancialAssetsByTypeOfTransferAxis axis Continuing involvement in derecognised financial assets by type of transfer [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 7 B33 ifrs-full ContinuingOperationsMember member Continuing operations [member] This member stands for components of the entity that are not discontinued operations. A component of an entity comprises operations and cash flows that can be clearly distinguished, operationally and for financial reporting purposes, from the rest of the entity. [Refer: Discontinued operations [member]] disclosure: IFRS 5 Presentation and disclosure ifrs-full ContractAssets X instant debit Contract assets The amount of an entitys right to consideration in exchange for goods or services that the entity has transferred to a customer, when that right is conditioned on something other than the passage of time (for example, the entitys future performance). disclosure: IFRS 15 105 - Effective 2018.01.01, disclosure: IFRS 15 116 a - Effective 2018.01.01 ifrs-full ContractAssetsAbstract Contract assets [abstract] ifrs-full ContractAssetsMember member Contract assets [member] This member stands for contract assets. [Refer: Contract assets] disclosure: IFRS 7 35H b iii - Effective 2018.01.01, disclosure: IFRS 7 35M b iii - Effective 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01 ifrs-full ContractDurationAxis axis Contract duration [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 15 B89 e - Effective 2018.01.01 ifrs-full ContractDurationMember member Contract duration [member] This member stands for all durations of contracts with customers. It also represents the standard value for the 'Contract duration' axis if no other member is used. example: IFRS 15 B89 e - Effective 2018.01.01 ifrs-full ContractLiabilities X instant credit Contract liabilities The amount of an entitys obligation to transfer goods or services to a customer for which the entity has received consideration (or the amount is due) from the customer. disclosure: IFRS 15 105 - Effective 2018.01.01, disclosure: IFRS 15 116 a - Effective 2018.01.01 ifrs-full ContractLiabilitiesAbstract Contract liabilities [abstract] ifrs-full ContractualAmountsToBeExchangedInDerivativeFinancialInstrumentForWhichGrossCashFlowsAreExchanged X instant credit Contractual amounts to be exchanged in derivative financial instrument for which gross cash flows are exchanged The amount of contractual undiscounted cash flows in relation to contractual amounts to be exchanged in a derivative financial instrument for which gross cash flows are exchanged. [Refer: Derivatives [member]] example: IFRS 7 B11D d ifrs-full ContractualCapitalCommitments X instant credit Contractual capital commitments The amount of capital commitments for which the entity has entered into a contract. [Refer: Capital commitments] common practice: IAS 1 112 c ifrs-full ContractualCommitmentsForAcquisitionOfIntangibleAssets X instant credit Contractual commitments for acquisition of intangible assets The amount of contractual commitments for the acquisition of intangible assets. disclosure: IAS 38 122 e ifrs-full ContractualCommitmentsForAcquisitionOfPropertyPlantAndEquipment X instant credit Contractual commitments for acquisition of property, plant and equipment The amount of contractual commitments for the acquisition of property, plant and equipment. [Refer: Property, plant and equipment] disclosure: IAS 16 74 c ifrs-full ContributionsToPlanByEmployerNetDefinedBenefitLiabilityAsset X duration debit Contributions to plan by employer, net defined benefit liability (asset) The decrease (increase) in net defined benefit liability (asset) resulting from contributions to a defined benefit plan by the employer. [Refer: Net defined benefit liability (asset); Defined benefit plans [member]] disclosure: IAS 19 141 f ifrs-full ContributionsToPlanByPlanParticipantsNetDefinedBenefitLiabilityAsset X duration debit Contributions to plan by plan participants, net defined benefit liability (asset) The decrease (increase) in the net defined benefit liability (asset) resulting from contributions to a defined benefit plan by plan participants. [Refer: Net defined benefit liability (asset); Defined benefit plans [member]] disclosure: IAS 19 141 f ifrs-full ContributionsToPlanNetDefinedBenefitLiabilityAsset X duration debit Contributions to plan, net defined benefit liability (asset) The decrease (increase) in the net defined benefit liability (asset) resulting from contributions to a defined benefit plan. [Refer: Net defined benefit liability (asset); Defined benefit plans [member]] disclosure: IAS 19 141 f ifrs-full ContributionsToPlanNetDefinedBenefitLiabilityAssetAbstract Contributions to plan, net defined benefit liability (asset) [abstract] ifrs-full CopyrightsPatentsAndOtherIndustrialPropertyRightsServiceAndOperatingRights X instant debit Copyrights, patents and other industrial property rights, service and operating rights The amount of intangible assets representing copyrights, patents and other industrial property rights, service and operating rights. [Refer: Intangible assets other than goodwill] example: IAS 38 119 e ifrs-full CopyrightsPatentsAndOtherIndustrialPropertyRightsServiceAndOperatingRightsMember member Copyrights, patents and other industrial property rights, service and operating rights [member] This member stands for a class of intangible assets representing copyrights, patents and other industrial property rights, service and operating rights. [Refer: Intangible assets other than goodwill] example: IAS 38 119 e ifrs-full CorporateDebtInstrumentsHeld X instant debit Corporate debt instruments held The amount of debt instruments held by the entity that were issued by a corporate entity. [Refer: Debt instruments held] common practice: IAS 1 112 c ifrs-full CorporateLoans X instant debit Loans to corporate entities The amount of corporate loans made by the entity. [Refer: Loans to corporate entities [member]] common practice: IAS 1 112 c ifrs-full CorporateLoansMember member Loans to corporate entities [member] This member stands for loans made to corporate entities. common practice: IAS 1 112 c, example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 6 ifrs-full CostApproachMember member Cost approach [member] This member stands for a valuation technique that reflects the amount that would be required currently to replace the service capacity of an asset (often referred to as 'current replacement cost'). example: IFRS 13 62 ifrs-full CostOfInventoriesRecognisedAsExpenseDuringPeriod X duration debit Cost of inventories recognised as expense during period The amount of inventories recognised as an expense during the period. [Refer: Inventories] disclosure: IAS 2 36 d ifrs-full CostOfMerchandiseSold X duration debit Cost of merchandise sold The amount of merchandise that was sold during the period and recognised as an expense. common practice: IAS 1 85 ifrs-full CostOfPurchasedEnergySold X duration debit Cost of purchased energy sold The amount of purchased energy that was sold during the period and recognised as an expense. common practice: IAS 1 112 c ifrs-full CostOfSales X duration debit Cost of sales The amount of costs relating to expenses directly or indirectly attributed to the goods or services sold, which may include, but are not limited to, costs previously included in the measurement of inventory that has now been sold, unallocated production overheads and abnormal amounts of production costs of inventories. disclosure: IAS 1 99, disclosure: IAS 1 103 ifrs-full CostOfSalesFoodAndBeverage X duration debit Cost of sales, food and beverage The amount of cost of sales attributed to food and beverage. [Refer: Cost of sales] common practice: IAS 1 85 ifrs-full CostOfSalesHotelOperations X duration debit Cost of sales, hotel operations The amount of cost of sales attributed to hotel operations. [Refer: Cost of sales] common practice: IAS 1 85 ifrs-full CostOfSalesRoomOccupancyServices X duration debit Cost of sales, room occupancy services The amount of cost of sales attributed to room occupancy services. [Refer: Cost of sales] common practice: IAS 1 85 ifrs-full CostsIncurredAndRecognisedProfitsLessRecognisedLosses X instant Costs incurred and recognised profits (less recognised losses) The aggregate amount of costs incurred and recognised profits, less recognised losses, to date on construction contracts in progress. disclosure: IFRIC 15 21 a - Expiry date 2018.01.01, disclosure: IAS 11 40 a - Expiry date 2018.01.01 ifrs-full CostsToObtainContractsWithCustomersMember member Costs to obtain contracts with customers [member] This member stands for a category of assets recognised from the costs to obtain or fulfil contracts with customers representing the costs to obtain contracts with customers. [Refer: Assets recognised from costs to obtain or fulfil contracts with customers] example: IFRS 15 128 a - Effective 2018.01.01 ifrs-full CounterpartiesAxis axis Counterparties [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 B52 ifrs-full CounterpartiesMember member Counterparties [member] This member stands for the parties to the transaction other than the entity. It also represents the standard value for the 'Counterparties' axis if no other member is used. disclosure: IFRS 7 B52 ifrs-full CountryOfDomicileMember member Country of domicile [member] This member stands for the country in which the entity is registered and where it has its legal address or registered office. disclosure: IFRS 8 33 b, disclosure: IFRS 8 33 a ifrs-full CountryOfIncorporation text Country of incorporation The country in which the entity is incorporated. disclosure: IAS 1 138 a ifrs-full CountryOfIncorporationOfEntityWhoseConsolidatedFinancialStatementsHaveBeenProducedForPublicUse text Country of incorporation of entity whose consolidated financial statements have been produced for public use The country in which the entity's ultimate, or any intermediate, parent, whose consolidated financial statements that comply with IFRSs have been produced for public use, has been incorporated. [Refer: Consolidated [member]; IFRSs [member]] disclosure: IAS 27 16 a ifrs-full CountryOfIncorporationOfJointOperation text Country of incorporation of joint operation The country in which a joint operation of the entity is incorporated. [Refer: Joint operations [member]] disclosure: IFRS 12 21 a iii ifrs-full CountryOfIncorporationOfJointVenture text Country of incorporation of joint venture The country in which a joint venture of the entity is incorporated. [Refer: Joint ventures [member]] disclosure: IAS 27 16 b ii, disclosure: IAS 27 17 b ii, disclosure: IFRS 12 21 a iii ifrs-full CountryOfIncorporationOrResidenceOfAssociate text Country of incorporation of associate The country in which an associate of the entity is incorporated. [Refer: Associates [member]] disclosure: IAS 27 16 b ii, disclosure: IAS 27 17 b ii, disclosure: IFRS 12 21 a iii ifrs-full CountryOfIncorporationOrResidenceOfSubsidiary text Country of incorporation of subsidiary The country in which a subsidiary of the entity is incorporated. [Refer: Subsidiaries [member]] disclosure: IAS 27 16 b ii, disclosure: IAS 27 17 b ii, disclosure: IFRS 12 12 b, disclosure: IFRS 12 19B b ifrs-full CreationDateAxis axis Creation date [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 8 28 f i, disclosure: IAS 8 29 c i, disclosure: IAS 8 49 b i ifrs-full CreditDerivativeFairValue X instant debit Credit derivative, fair value The fair value of a credit derivative. [Refer: At fair value [member]; Derivatives [member]] disclosure: IFRS 7 24G a - Effective 2018.01.01 ifrs-full CreditDerivativeNominalAmount X instant Credit derivative, nominal amount The nominal amount of a credit derivative. [Refer: Derivatives [member]] disclosure: IFRS 7 24G a - Effective 2018.01.01 ifrs-full CreditExposure X instant Credit exposure The amount of exposure to loss resulting from credit risk. [Refer: Credit risk [member]] example: IFRS 7 IG24 a - Expiry date 2018.01.01, example: IFRS 7 IG25 b - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full CreditImpairmentOfFinancialInstrumentsAxis axis Credit impairment of financial instruments [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full CreditImpairmentOfFinancialInstrumentsMember member Credit impairment of financial instruments [member] This member stands for all statuses of credit impairment of financial instruments. A financial instrument is credit-impaired when one or more events that have a detrimental impact on the estimated future cash flows of that financial instrument have occurred. This member also represents the standard value for the 'Credit impairment of financial instruments' axis if no other member is used. disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full CreditrelatedFeeAndCommissionIncome X duration credit Credit-related fee and commission income The amount of income recognised from credit-related fees and commissions. [Refer: Fee and commission income] common practice: IAS 1 112 c ifrs-full CreditRiskMember member Credit risk [member] This member stands for the risk that one party to a financial instrument will cause a financial loss for the other party by failing to discharge an obligation. [Refer: Financial instruments, class [member]] example: IFRS 7 32 ifrs-full CumulativeChangeInFairValueRecognisedInProfitOrLossOnSalesOfInvestmentPropertyBetweenPoolsOfAssetsMeasuredUsingDifferentModels X duration credit Cumulative change in fair value recognised in profit or loss on sales of investment property between pools of assets measured using different models The cumulative change in fair value recognised in profit or loss on sales of investment property from a pool of assets in which the cost model is used into a pool in which the fair value model is used. [Refer: Fair value model [member]; Investment property] disclosure: IAS 40 75 f iv ifrs-full CumulativeGainLossOnDisposalOfInvestmentsInEquityInstrumentsDesignatedAsMeasuredAtFairValueThroughOtherComprehensiveIncome X duration credit Cumulative gain (loss) on disposal of investments in equity instruments designated at fair value through other comprehensive income The cumulative gain (loss) on disposal of investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: At fair value [member]; Other comprehensive income] disclosure: IFRS 7 11B c - Effective 2018.01.01 ifrs-full CumulativeGainLossPreviouslyRecognisedInOtherComprehensiveIncomeArisingFromReclassificationOfFinancialAssetsOutOfFairValueThroughOtherComprehensiveIncomeIntoFairValueThroughProfitOrLossMeasurementCategory X duration credit Cumulative gain (loss) previously recognised in other comprehensive income arising from reclassification of financial assets out of fair value through other comprehensive income into fair value through profit or loss measurement category The cumulative gain (loss) previously recognised in other comprehensive income arising from the reclassification of financial assets out of the fair value through other comprehensive income into the fair value through profit or loss measurement category. [Refer: Financial assets measured at fair value through other comprehensive income; Financial assets at fair value through profit or loss; Other comprehensive income] disclosure: IAS 1 82 cb - Effective 2018.01.01 ifrs-full CumulativePreferenceDividendsNotRecognised X duration Cumulative preference dividends not recognised The amount of cumulative preference dividends not recognised. disclosure: IAS 1 137 b ifrs-full CumulativeUnrecognisedShareOfLossesOfAssociates X instant credit Cumulative unrecognised share of losses of associates The cumulative amount of the unrecognised share of losses of associates if the entity has stopped recognising its share of losses when applying the equity method. [Refer: Associates [member]; Unrecognised share of losses of associates] disclosure: IFRS 12 22 c ifrs-full CumulativeUnrecognisedShareOfLossesOfJointVentures X instant credit Cumulative unrecognised share of losses of joint ventures The cumulative amount of the unrecognised share of losses of joint ventures if the entity has stopped recognising its share of losses when applying the equity method. [Refer: Joint ventures [member]; Unrecognised share of losses of joint ventures] disclosure: IFRS 12 22 c ifrs-full CumulativeUnrecognisedShareOfLossesOfJointVenturesTransitionFromProportionateConsolidationToEquityMethod X instant credit Cumulative unrecognised share of losses of joint ventures, transition from proportionate consolidation to equity method The entity's cumulative unrecognised share of losses of its joint ventures for which transition from proportionate consolidation to the equity method was performed. [Refer: Joint ventures [member]; Cumulative unrecognised share of losses of joint ventures] disclosure: IFRS 11 C4 ifrs-full CurrencyRiskMember member Currency risk [member] This member stands for a type of market risk representing the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in foreign exchange rates. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 Defined terms ifrs-full CurrencySwapContractMember member Currency swap contract [member] This member stands for a currency swap contract. [Refer: Swap contract [member]] common practice: IAS 1 112 c ifrs-full CurrentAccruedExpensesAndOtherCurrentLiabilities X instant credit Current accrued expenses and other current liabilities The amount of current accrued expenses and other current liabilities. [Refer: Accruals; Other current liabilities] common practice: IAS 1 55 ifrs-full CurrentAccruedIncome X instant debit Current accrued income The amount of current accrued income. [Refer: Accrued income] common practice: IAS 1 112 c ifrs-full CurrentAdvances X instant credit Current advances received The amount of current payments received for goods or services to be provided in the future. [Refer: Advances received] common practice: IAS 1 55 ifrs-full CurrentAdvancesToSuppliers X instant debit Current advances to suppliers The amount of current advances made to suppliers before goods or services are received. common practice: IAS 1 112 c ifrs-full CurrentAgriculturalProduce X instant debit Current agricultural produce A classification of current inventory representing the amount of harvested produce of the entity's biological assets. [Refer: Biological assets; Inventories] common practice: IAS 2 37 ifrs-full CurrentAndDeferredTaxRelatingToItemsChargedOrCreditedDirectlyToEquity X duration debit Current and deferred tax relating to items credited (charged) directly to equity The aggregate current and deferred tax relating to particular items that are charged or credited directly to equity, for example: (a) an adjustment to the opening balance of retained earnings resulting from either a change in accounting policy that is applied retrospectively or the correction of an error; and (b) amounts arising on initial recognition of the equity component of a compound financial instrument. [Refer: Deferred tax relating to items credited (charged) directly to equity; Retained earnings; Financial instruments, class [member]] disclosure: IAS 12 81 a ifrs-full CurrentAndDeferredTaxRelatingToItemsChargedOrCreditedDirectlyToEquityAbstract Current and deferred tax relating to items charged or credited directly to equity [abstract] ifrs-full CurrentAssets X instant debit Current assets The amount of assets that the entity (a) expects to realise or intends to sell or consume in its normal operating cycle; (b) holds primarily for the purpose of trading; (c) expects to realise within twelve months after the reporting period; or (d) classifies as cash or cash equivalents (as defined in IAS 7) unless the asset is restricted from being exchanged or used to settle a liability for at least twelve months after the reporting period. [Refer: Assets] disclosure: IAS 1 66, disclosure: IFRS 12 B12 b i, example: IFRS 12 B10 b ifrs-full CurrentAssetsAbstract Current assets [abstract] ifrs-full CurrentAssetsLiabilities X instant debit Current assets (liabilities) The amount of current assets less the amount of current liabilities. common practice: IAS 1 55 ifrs-full CurrentAssetsOtherThanAssetsOrDisposalGroupsClassifiedAsHeldForSaleOrAsHeldForDistributionToOwners X instant debit Current assets other than non-current assets or disposal groups classified as held for sale or as held for distribution to owners The amount of current assets other than non-current assets or disposal groups classified as held for sale or as held for distribution to owners. [Refer: Current assets; Disposal groups classified as held for sale [member]; Non-current assets or disposal groups classified as held for sale; Non-current assets or disposal groups classified as held for distribution to owners] disclosure: IAS 1 66 ifrs-full CurrentAssetsRecognisedAsOfAcquisitionDate X instant debit Current assets recognised as of acquisition date The amount recognised as of the acquisition date for current assets acquired in a business combination. [Refer: Current assets; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full CurrentBiologicalAssets X instant debit Current biological assets The amount of current biological assets. [Refer: Biological assets] disclosure: IAS 1 54 f ifrs-full CurrentBiologicalAssetsMember member Current biological assets [member] This member stands for current biological assets. [Refer: Biological assets] common practice: IAS 41 50 ifrs-full CurrentBondsIssuedAndCurrentPortionOfNoncurrentBondsIssued X instant credit Current bonds issued and current portion of non-current bonds issued The amount of current bonds issued and the current portion of non-current bonds issued. [Refer: Bonds issued] common practice: IAS 1 112 c ifrs-full CurrentBorrowingsAndCurrentPortionOfNoncurrentBorrowings X instant credit Current borrowings and current portion of non-current borrowings The amount of current borrowings and current portion of non-current borrowings. [Refer: Borrowings] common practice: IAS 1 55 ifrs-full CurrentBorrowingsAndCurrentPortionOfNoncurrentBorrowingsAbstract Current borrowings and current portion of non-current borrowings [abstract] ifrs-full CurrentBorrowingsAndCurrentPortionOfNoncurrentBorrowingsByTypeAbstract Current borrowings and current portion of non-current borrowings, by type [abstract] ifrs-full CurrentCommercialPapersIssuedAndCurrentPortionOfNoncurrentCommercialPapersIssued X instant credit Current commercial papers issued and current portion of non-current commercial papers issued The amount of current commercial paper issued and the current portion of non-current commercial paper issued. [Refer: Commercial papers issued] common practice: IAS 1 112 c ifrs-full CurrentContractAssets X instant debit Current contract assets The amount of current contract assets. [Refer: Contract assets] disclosure: IFRS 15 105 - Effective 2018.01.01 ifrs-full CurrentContractLiabilities X instant credit Current contract liabilities The amount of current contract liabilities. [Refer: Contract liabilities] disclosure: IFRS 15 105 - Effective 2018.01.01 ifrs-full CurrentCrudeOil X instant debit Current crude oil A classification of current inventory representing the amount of unrefined, unprocessed oil. [Refer: Inventories] common practice: IAS 2 37 ifrs-full CurrentDebtInstrumentsIssued X instant credit Current debt instruments issued The amount of current debt instruments issued. [Refer: Debt instruments issued] common practice: IAS 1 55 ifrs-full CurrentDepositsFromCustomers X instant credit Current deposits from customers The amount of current deposits from customers. [Refer: Deposits from customers] common practice: IAS 1 55 ifrs-full CurrentDerivativeFinancialAssets X instant debit Current derivative financial assets The amount of current derivative financial assets. [Refer: Derivative financial assets] common practice: IAS 1 55 ifrs-full CurrentDerivativeFinancialLiabilities X instant credit Current derivative financial liabilities The amount of current derivative financial liabilities. [Refer: Derivative financial liabilities] common practice: IAS 1 55 ifrs-full CurrentDividendPayables X instant credit Current dividend payables The amount of current dividend payables. [Refer: Dividend payables] common practice: IAS 1 55 ifrs-full CurrentEstimateOfFutureCashOutflowsToBePaidToFulfilObligationSignificantUnobservableInputsAssets X duration Current estimate of future cash outflows to be paid to fulfil obligation, significant unobservable inputs, assets A current estimate using the entity's own data about the future cash outflows to be paid to fulfil an obligation if there is no reasonably available information that indicates that market participants would use different assumptions. This is used as a significant Level 3 unobservable input for assets. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 d ifrs-full CurrentEstimateOfFutureCashOutflowsToBePaidToFulfilObligationSignificantUnobservableInputsEntitysOwnEquityInstruments X duration Current estimate of future cash outflows to be paid to fulfil obligation, significant unobservable inputs, entity's own equity instruments A current estimate using the entity's own data about the future cash outflows to be paid to fulfil an obligation if there is no reasonably available information that indicates that market participants would use different assumptions. This is used as a significant Level 3 unobservable input for the entity's own equity instruments. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 d ifrs-full CurrentEstimateOfFutureCashOutflowsToBePaidToFulfilObligationSignificantUnobservableInputsLiabilities X duration Current estimate of future cash outflows to be paid to fulfil obligation, significant unobservable inputs, liabilities A current estimate using the entity's own data about the future cash outflows to be paid to fulfil an obligation if there is no reasonably available information that indicates that market participants would use different assumptions. This is used as a significant Level 3 unobservable input for liabilities. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 d ifrs-full CurrentExciseTaxPayables X instant credit Current excise tax payables The amount of current excise tax payables. [Refer: Excise tax payables] common practice: IAS 1 78 ifrs-full CurrentFinanceLeaseLiabilities X instant credit Current finance lease liabilities The amount of current finance lease liabilities. [Refer: Finance lease liabilities] common practice: IAS 1 55 - Expiry date 2019.01.01 ifrs-full CurrentFinanceLeaseReceivables X instant debit Current finance lease receivables The amount of current finance lease receivables. [Refer: Finance lease receivables] common practice: IAS 1 55 ifrs-full CurrentFinancialAssets X instant debit Current financial assets The amount of current financial assets. [Refer: Financial assets] disclosure: IFRS 7 25 ifrs-full CurrentFinancialAssetsAtAmortisedCost X instant debit Current financial assets at amortised cost The amount of current financial assets measured at amortised cost. [Refer: Financial assets at amortised cost] disclosure: IFRS 7 8 f - Effective 2018.01.01 ifrs-full CurrentFinancialAssetsAtFairValueThroughOtherComprehensiveIncome X instant debit Current financial assets at fair value through other comprehensive income The amount of current financial assets at fair value through other comprehensive income. [Refer: Financial assets at fair value through other comprehensive income] disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full CurrentFinancialAssetsAtFairValueThroughOtherComprehensiveIncomeAbstract Current financial assets at fair value through other comprehensive income [abstract] ifrs-full CurrentFinancialAssetsAtFairValueThroughProfitOrLoss X instant debit Current financial assets at fair value through profit or loss The amount of current financial assets measured at fair value through profit or loss. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 8 a ifrs-full CurrentFinancialAssetsAtFairValueThroughProfitOrLossAbstract Current financial assets at fair value through profit or loss [abstract] ifrs-full CurrentFinancialAssetsAtFairValueThroughProfitOrLossClassifiedAsHeldForTrading X instant debit Current financial assets at fair value through profit or loss, classified as held for trading The amount of current financial assets measured at fair value through profit or loss classified as held for trading. [Refer: Financial assets at fair value through profit or loss, classified as held for trading] common practice: IAS 1 55, disclosure: IFRS 7 8 a - Expiry date 2018.01.01 ifrs-full CurrentFinancialAssetsAtFairValueThroughProfitOrLossDesignatedUponInitialRecognition X instant debit Current financial assets at fair value through profit or loss, designated upon initial recognition or subsequently The amount of current financial assets measured at fair value through profit or loss that were designated as such upon initial recognition or subsequently. [Refer: Financial assets at fair value through profit or loss, designated upon initial recognition or subsequently] disclosure: IFRS 7 8 a ifrs-full CurrentFinancialAssetsAtFairValueThroughProfitOrLossMandatorilyMeasuredAtFairValue X instant debit Current financial assets at fair value through profit or loss, mandatorily measured at fair value The amount of current financial assets mandatorily measured at fair value through profit or loss in accordance with IFRS 9. [Refer: Financial assets at fair value through profit or loss, mandatorily measured at fair value] disclosure: IFRS 7 8 a - Effective 2018.01.01 ifrs-full CurrentFinancialAssetsAvailableforsale X instant debit Current financial assets available-for-sale The amount of current financial assets available-for-sale. [Refer: Financial assets available-for-sale; Current financial assets] disclosure: IFRS 7 8 d - Expiry date 2018.01.01 ifrs-full CurrentFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncome X instant debit Current financial assets measured at fair value through other comprehensive income The amount of current financial assets measured at fair value through other comprehensive income. [Refer: Financial assets measured at fair value through other comprehensive income] disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full CurrentFinancialLiabilities X instant credit Current financial liabilities The amount of current financial liabilities. [Refer: Financial liabilities] disclosure: IFRS 7 25 ifrs-full CurrentFinancialLiabilitiesAtAmortisedCost X instant credit Current financial liabilities at amortised cost The amount of current financial liabilities measured at amortised cost. [Refer: Financial liabilities at amortised cost] disclosure: IFRS 7 8 f - Expiry date 2018.01.01, disclosure: IFRS 7 8 g - Effective 2018.01.01 ifrs-full CurrentFinancialLiabilitiesAtFairValueThroughProfitOrLoss X instant credit Current financial liabilities at fair value through profit or loss The amount of current financial liabilities measured at fair value through profit or loss. [Refer: Financial liabilities at fair value through profit or loss] disclosure: IFRS 7 8 e ifrs-full CurrentFinancialLiabilitiesAtFairValueThroughProfitOrLossAbstract Current financial liabilities at fair value through profit or loss [abstract] ifrs-full CurrentFinancialLiabilitiesAtFairValueThroughProfitOrLossClassifiedAsHeldForTrading X instant credit Current financial liabilities at fair value through profit or loss, classified as held for trading The amount of current financial liabilities measured at fair value through profit or loss classified as held for trading. [Refer: Financial liabilities at fair value through profit or loss; Current financial liabilities] disclosure: IFRS 7 8 e ifrs-full CurrentFinancialLiabilitiesAtFairValueThroughProfitOrLossDesignatedUponInitialRecognition X instant credit Current financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently The amount of current financial liabilities measured at fair value through profit or loss that were designated as such upon initial recognition or subsequently. [Refer: Financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently] disclosure: IFRS 7 8 e ifrs-full CurrentFoodAndBeverage X instant debit Current food and beverage A classification of current inventory representing the amount of food and beverage. [Refer: Inventories] common practice: IAS 2 37 ifrs-full CurrentFuel X instant debit Current fuel A classification of current inventory representing the amount of fuel. [Refer: Inventories] common practice: IAS 2 37 ifrs-full CurrentGovernmentGrants X instant credit Current government grants The amount of current government grants recognised in the statement of financial position as deferred income. [Refer: Government [member]; Deferred income; Government grants] common practice: IAS 1 55 ifrs-full CurrentHeldtomaturityInvestments X instant debit Current held-to-maturity investments The amount of current held-to-maturity investments. [Refer: Held-to-maturity investments] disclosure: IFRS 7 8 b - Expiry date 2018.01.01 ifrs-full CurrentInterestPayable X instant credit Current interest payable The amount of current interest payable. [Refer: Interest payable] common practice: IAS 1 112 c ifrs-full CurrentInterestReceivable X instant debit Current interest receivable The amount of current interest receivable. [Refer: Interest receivable] common practice: IAS 1 112 c ifrs-full CurrentInventoriesArisingFromExtractiveActivitiesAbstract Current inventories arising from extractive activities [abstract] ifrs-full CurrentInventoriesHeldForSale X instant debit Current inventories held for sale A classification of current inventory representing the amount of inventories held for sale in the ordinary course of business. [Refer: Inventories] common practice: IAS 2 37 ifrs-full CurrentInventoriesInTransit X instant debit Current inventories in transit A classification of current inventory representing the amount of inventories in transit. [Refer: Inventories] common practice: IAS 2 37 ifrs-full CurrentInvestments X instant debit Current investments The amount of current investments. common practice: IAS 1 55 ifrs-full CurrentInvestmentsInEquityInstrumentsDesignatedAtFairValueThroughOtherComprehensiveIncome X instant debit Current investments in equity instruments designated at fair value through other comprehensive income The amount of current investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Investments in equity instruments designated at fair value through other comprehensive income] disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full CurrentLeaseLiabilities X instant credit Current lease liabilities The amount of current lease liabilities. [Refer: Lease liabilities] disclosure: IFRS 16 47 b - Effective 2019.01.01 ifrs-full CurrentLiabilities X instant credit Current liabilities The amount of liabilities that: (a) the entity expects to settle in its normal operating cycle; (b) the entity holds primarily for the purpose of trading; (c) are due to be settled within twelve months after the reporting period; or (d) the entity does not have an unconditional right to defer settlement for at least twelve months after the reporting period. disclosure: IAS 1 69, disclosure: IFRS 12 B12 b iii, example: IFRS 12 B10 b ifrs-full CurrentLiabilitiesAbstract Current liabilities [abstract] ifrs-full CurrentLiabilitiesOtherThanLiabilitiesIncludedInDisposalGroupsClassifiedAsHeldForSale X instant credit Current liabilities other than liabilities included in disposal groups classified as held for sale The amount of current liabilities other than liabilities included in disposal groups classified as held for sale. [Refer: Current liabilities; Disposal groups classified as held for sale [member]; Liabilities included in disposal groups classified as held for sale] disclosure: IAS 1 69 ifrs-full CurrentLiabilitiesRecognisedAsOfAcquisitionDate X instant credit Current liabilities recognised as of acquisition date The amount recognised as of the acquisition date for current liabilities assumed in a business combination. [Refer: Current liabilities; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full CurrentLoansAndReceivables X instant debit Current loans and receivables The amount of current loans and receivables. [Refer: Loans and receivables] disclosure: IFRS 7 8 c - Expiry date 2018.01.01 ifrs-full CurrentLoansReceivedAndCurrentPortionOfNoncurrentLoansReceived X instant credit Current loans received and current portion of non-current loans received The amount of current loans received and the current portion of non-current loans received. [Refer: Loans received] common practice: IAS 1 112 c ifrs-full CurrentMaterialsAndSuppliesToBeConsumedInProductionProcessOrRenderingServices X instant debit Current materials and supplies to be consumed in production process or rendering services A classification of current inventory representing the amount of materials and supplies to be consumed in a production process or while rendering services. [Refer: Inventories] common practice: IAS 2 37 ifrs-full CurrentMember member Current [member] This member stands for a current time band. example: IFRS 7 IG20D - Effective 2018.01.01, common practice: IFRS 7 37 - Expiry date 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01 ifrs-full CurrentNaturalGas X instant debit Current natural gas A classification of current inventory representing the amount of a naturally occurring hydrocarbon gas mixture. [Refer: Inventories] common practice: IAS 2 37 ifrs-full CurrentNoncashAssetsPledgedAsCollateralForWhichTransfereeHasRightByContractOrCustomToSellOrRepledgeCollateral X instant debit Current non-cash assets pledged as collateral for which transferee has right by contract or custom to sell or repledge collateral The amount of current non-cash collateral assets (such as debt or equity instruments) provided to a transferee, for which the transferee has the right by contract or custom to sell or repledge the collateral. disclosure: IAS 39 37 a - Expiry date 2018.01.01, disclosure: IFRS 9 3.2.23 a - Effective 2018.01.01 ifrs-full CurrentNotesAndDebenturesIssuedAndCurrentPortionOfNoncurrentNotesAndDebenturesIssued X instant credit Current notes and debentures issued and current portion of non-current notes and debentures issued The amount of current notes and debentures issued and the current portion of non-current notes and debentures issued. [Refer: Notes and debentures issued] common practice: IAS 1 112 c ifrs-full CurrentOreStockpiles X instant debit Current ore stockpiles A classification of current inventory representing the amount of ore stockpiles. [Refer: Inventories] common practice: IAS 2 37 ifrs-full CurrentPackagingAndStorageMaterials X instant debit Current packaging and storage materials A classification of current inventory representing the amount of packaging and storage materials. [Refer: Inventories] common practice: IAS 2 37 ifrs-full CurrentPayablesForPurchaseOfEnergy X instant credit Current payables for purchase of energy The amount of current payables for the purchase of energy. [Refer: Payables for purchase of energy] common practice: IAS 1 78 ifrs-full CurrentPayablesForPurchaseOfNoncurrentAssets X instant credit Current payables for purchase of non-current assets The amount of current payables for the purchase of non-current assets. [Refer: Payables for purchase of non-current assets] common practice: IAS 1 78 ifrs-full CurrentPayablesOnSocialSecurityAndTaxesOtherThanIncomeTax X instant credit Current payables on social security and taxes other than income tax The amount of current payables on social security and taxes other than incomes tax. [Refer: Payables on social security and taxes other than income tax] common practice: IAS 1 78 ifrs-full CurrentPetroleumAndPetrochemicalProducts X instant debit Current petroleum and petrochemical products A classification of current inventory representing the amount of products derived from crude oil and natural gas. [Refer: Current crude oil; Current natural gas] common practice: IAS 2 37 ifrs-full CurrentPortionOfLongtermBorrowings X instant credit Current portion of non-current borrowings The current portion of non-current borrowings. [Refer: Borrowings] common practice: IAS 1 55 ifrs-full CurrentPrepaidExpenses X instant debit Current prepaid expenses The amount recognised as a current asset for expenditures made prior to the period when the economic benefit will be realised. common practice: IAS 1 112 c ifrs-full CurrentPrepayments X instant debit Current prepayments The amount of current prepayments. [Refer: Prepayments] example: IAS 1 78 b ifrs-full CurrentPrepaymentsAbstract Current prepayments [abstract] ifrs-full CurrentPrepaymentsAndCurrentAccruedIncome X instant debit Current prepayments and current accrued income The amount of current prepayments and current accrued income. [Refer: Prepayments; Accrued income] common practice: IAS 1 112 c ifrs-full CurrentPrepaymentsAndCurrentAccruedIncomeAbstract Current prepayments and current accrued income [abstract] ifrs-full CurrentPrepaymentsAndOtherCurrentAssets X instant debit Current prepayments and other current assets The amount of current prepayments and other current assets. [Refer: Other current assets; Current prepayments] common practice: IAS 1 55 ifrs-full CurrentProgrammingAssets X instant debit Current programming assets The amount of current programming assets. [Refer: Programming assets] common practice: IAS 1 55 ifrs-full CurrentProvisions X instant credit Current provisions The amount of current provisions. [Refer: Provisions] disclosure: IAS 1 54 l ifrs-full CurrentProvisionsAbstract Current provisions [abstract] ifrs-full CurrentProvisionsForEmployeeBenefits X instant credit Current provisions for employee benefits The amount of current provisions for employee benefits. [Refer: Provisions for employee benefits] disclosure: IAS 1 78 d ifrs-full CurrentRawMaterialsAndCurrentProductionSupplies X instant debit Current raw materials and current production supplies A classification of current inventory representing the amount of current raw materials and current production supplies. [Refer: Current production supplies; Current raw materials] common practice: IAS 2 37 ifrs-full CurrentRawMaterialsAndCurrentProductionSuppliesAbstract Current raw materials and current production supplies [abstract] ifrs-full CurrentReceivablesDueFromAssociates X instant debit Current receivables due from associates The amount of current receivables due from associates. [Refer: Associates [member]] common practice: IAS 1 78 b ifrs-full CurrentReceivablesDueFromJointVentures X instant debit Current receivables due from joint ventures The amount of current receivables due from joint ventures. [Refer: Joint ventures [member]] common practice: IAS 1 78 b ifrs-full CurrentReceivablesFromContractsWithCustomers X instant debit Current receivables from contracts with customers The amount of current receivables from contracts with customers. [Refer: Receivables from contracts with customers] disclosure: IFRS 15 105 - Effective 2018.01.01 ifrs-full CurrentReceivablesFromRentalOfProperties X instant debit Current receivables from rental of properties The amount of current receivables from rental of properties. [Refer: Receivables from rental of properties] common practice: IAS 1 78 b ifrs-full CurrentReceivablesFromSaleOfProperties X instant debit Current receivables from sale of properties The amount of current receivables from sale of properties. [Refer: Receivables from sale of properties] common practice: IAS 1 78 b ifrs-full CurrentReceivablesFromTaxesOtherThanIncomeTax X instant debit Current receivables from taxes other than income tax The amount of current receivables from taxes other than income tax. [Refer: Receivables from taxes other than income tax] common practice: IAS 1 78 b ifrs-full CurrentRecognisedAssetsDefinedBenefitPlan X instant debit Current net defined benefit asset The amount of current net defined benefit asset. [Refer: Net defined benefit asset] common practice: IAS 1 55 ifrs-full CurrentRecognisedLiabilitiesDefinedBenefitPlan X instant credit Current net defined benefit liability The amount of current net defined benefit liability. [Refer: Net defined benefit liability] common practice: IAS 1 55 ifrs-full CurrentRefundsProvision X instant credit Current refunds provision The amount of current provision for refunds. [Refer: Refunds provision] example: IAS 37 Example 4 Refunds policy, example: IAS 37 87 ifrs-full CurrentRestrictedCashAndCashEquivalents X instant debit Current restricted cash and cash equivalents The amount of current restricted cash and cash equivalents. [Refer: Restricted cash and cash equivalents] common practice: IAS 1 55 ifrs-full CurrentRetentionPayables X instant credit Current retention payables The amount of current retention payables. [Refer: Retention payables] common practice: IAS 1 78 ifrs-full CurrentSecuredBankLoansReceivedAndCurrentPortionOfNoncurrentSecuredBankLoansReceived X instant credit Current secured bank loans received and current portion of non-current secured bank loans received The amount of current secured bank loans received and the current portion of non-current secured bank loans received. [Refer: Secured bank loans received] common practice: IAS 1 112 c ifrs-full CurrentServiceCostNetDefinedBenefitLiabilityAsset X duration credit Current service cost, net defined benefit liability (asset) The increase (decrease) in the net defined benefit liability (asset) resulting from employee service in the current period. [Refer: Net defined benefit liability (asset)] disclosure: IAS 19 141 a ifrs-full CurrentTaxAssets X instant debit Current tax assets The excess of amount paid for current tax in respect of current and prior periods over the amount due for those periods. Current tax is the amount of income taxes payable (recoverable) in respect of the taxable profit (tax loss) for a period. disclosure: IAS 1 54 n ifrs-full CurrentTaxAssetsCurrent X instant debit Current tax assets, current The current amount of current tax assets. [Refer: Current tax assets] disclosure: IAS 1 54 n ifrs-full CurrentTaxAssetsNoncurrent X instant debit Current tax assets, non-current The non-current amount of current tax assets. [Refer: Current tax assets] disclosure: IAS 1 54 n ifrs-full CurrentTaxExpenseIncome X duration debit Current tax expense (income) The amount of income taxes payable (recoverable) in respect of the taxable profit (tax loss) for a period. example: IAS 12 80 a ifrs-full CurrentTaxExpenseIncomeAndAdjustmentsForCurrentTaxOfPriorPeriods X duration debit Current tax expense (income) and adjustments for current tax of prior periods The amount of current tax expense (income) and adjustments for the current tax of prior periods. [Refer: Current tax expense (income); Adjustments for current tax of prior periods] common practice: IAS 12 80 ifrs-full CurrentTaxExpenseIncomeAndAdjustmentsForCurrentTaxOfPriorPeriodsAbstract Current tax expense (income) and adjustments for current tax of prior periods [abstract] ifrs-full CurrentTaxLiabilities X instant credit Current tax liabilities The amount of current tax for current and prior periods to the extent unpaid. Current tax is the amount of income taxes payable (recoverable) in respect of the taxable profit (tax loss) for a period. disclosure: IAS 1 54 n ifrs-full CurrentTaxLiabilitiesCurrent X instant credit Current tax liabilities, current The current amount of current tax liabilities. [Refer: Current tax liabilities] disclosure: IAS 1 54 n ifrs-full CurrentTaxLiabilitiesNoncurrent X instant credit Current tax liabilities, non-current The non-current amount of current tax liabilities. [Refer: Current tax liabilities] disclosure: IAS 1 54 n ifrs-full CurrentTaxRelatingToItemsChargedOrCreditedDirectlyToEquity X duration debit Current tax relating to items credited (charged) directly to equity The amount of current tax relating to particular items that are charged or credited directly to equity, for example: (a) an adjustment to the opening balance of retained earnings resulting from either a change in accounting policy that is applied retrospectively or the correction of an error; and (b) amounts arising on initial recognition of the equity component of a compound financial instrument. [Refer: Retained earnings; Financial instruments, class [member]] disclosure: IAS 12 81 a ifrs-full CurrentTradeReceivables X instant debit Current trade receivables The amount of current trade receivables. [Refer: Trade receivables] example: IAS 1 78 b, example: IAS 1 68 ifrs-full CurrentUnsecuredBankLoansReceivedAndCurrentPortionOfNoncurrentUnsecuredBankLoansReceived X instant credit Current unsecured bank loans received and current portion of non-current unsecured bank loans received The amount of current unsecured bank loans received and the current portion of non-current unsecured bank loans received. [Refer: Unsecured bank loans received] common practice: IAS 1 112 c ifrs-full CurrentValueAddedTaxPayables X instant credit Current value added tax payables The amount of current value added tax payables. [Refer: Value added tax payables] common practice: IAS 1 78 ifrs-full CurrentValueAddedTaxReceivables X instant debit Current value added tax receivables The amount of current value added tax receivables. [Refer: Value added tax receivables] common practice: IAS 1 78 b ifrs-full CustomerrelatedIntangibleAssetsMember member Customer-related intangible assets [member] This member stands for a class of intangible assets representing assets related to customers. Such assets may include customer lists, order or production backlog, customer contracts and related customer relationships as well as non-contractual customer relationships. common practice: IAS 38 119 ifrs-full CustomerrelatedIntangibleAssetsRecognisedAsOfAcquisitionDate X instant debit Customer-related intangible assets recognised as of acquisition date The amount recognised as of the acquisition date for customer-related intangible assets acquired in a business combination. [Refer: Customer-related intangible assets [member]; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full DateAsAtWhichEntityPlansToApplyNewIFRSInitially yyyy-mm-dd Date as at which entity plans to apply new IFRS initially The date on which the entity plans to apply a new IFRS that has been issued but is not yet effective. example: IAS 8 31 d ifrs-full DateByWhichApplicationOfNewIFRSIsRequired yyyy-mm-dd Date by which application of new IFRS is required The date by which the entity is required to apply a new IFRS that has been issued but is not yet effective. example: IAS 8 31 c ifrs-full DatedSubordinatedLiabilities X instant credit Dated subordinated liabilities The amount of subordinated liabilities that have a specified repayment date. [Refer: Subordinated liabilities] common practice: IAS 1 112 c ifrs-full DateOfAcquisition2013 yyyy-mm-dd Date of acquisition The date on which the acquirer obtains control of the acquiree in a business combination. disclosure: IFRS 3 B64 b ifrs-full DateOfAuthorisationForIssueOfFinancialStatements2013 yyyy-mm-dd Date of authorisation for issue of financial statements The date on which financial statements are authorised for issue. disclosure: IAS 10 17 ifrs-full DateOfEndOfReportingPeriod2013 yyyy-mm-dd Date of end of reporting period The date of the end of the reporting period. disclosure: IAS 1 51 c ifrs-full DateOfEndOfReportingPeriodOfFinancialStatementsOfAssociate yyyy-mm-dd Date of end of reporting period of financial statements of associate The date of the end of the reporting period of the financial statements of an associate. disclosure: IFRS 12 22 b i ifrs-full DateOfEndOfReportingPeriodOfFinancialStatementsOfJointVenture2013 yyyy-mm-dd Date of end of reporting period of financial statements of joint venture The date of the end of the reporting period of the financial statements of a joint venture. disclosure: IFRS 12 22 b i ifrs-full DateOfEndOfReportingPeriodOfFinancialStatementsOfSubsidiary yyyy-mm-dd Date of end of reporting period of financial statements of subsidiary The date of the end of the reporting period of the financial statements of a subsidiary. disclosure: IFRS 12 11 a ifrs-full DateOfGrantOfSharebasedPaymentArrangement text Date of grant of share-based payment arrangement The date on which share-based payment arrangements are granted. [Refer: Share-based payment arrangements [member]] example: IFRS 2 IG23, example: IFRS 2 45 a ifrs-full DateOfReclassificationOfFinancialAssetsDueToChangeInBusinessModel yyyy-mm-dd Date of reclassification of financial assets due to change in business model The date of the reclassification of financial assets due to a change in the entity's business model for managing financial assets. [Refer: Financial assets] disclosure: IFRS 7 12B a - Effective 2018.01.01 ifrs-full DebtInstrumentsAmountContributedToFairValueOfPlanAssets X instant debit Debt instruments, amount contributed to fair value of plan assets The amount that instruments representing debt (rather than equity) constitute of the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Defined benefit plans [member]] example: IAS 19 142 c ifrs-full DebtInstrumentsHeld X instant debit Debt instruments held The amount of instruments representing indebtedness held by the entity. common practice: IAS 1 55 ifrs-full DebtInstrumentsHeldAbstract Debt instruments held [abstract] ifrs-full DebtSecurities X instant credit Debt instruments issued The amount of instruments issued by the entity that represent indebtedness. common practice: IAS 1 55 ifrs-full DebtSecuritiesMember member Debt securities [member] This member stands for instruments held by the entity that represent indebtedness. example: IFRS 13 IE60, example: IFRS 13 94 ifrs-full DecreaseDueToHarvestBiologicalAssets X duration credit Decrease due to harvest, biological assets The decrease in biological assets due to the detachment of produce from the assets or the cessation of the assets' life processes. [Refer: Biological assets] disclosure: IAS 41 50 d ifrs-full DecreaseIncreaseThroughTaxOnSharebasedPaymentTransactions X duration debit Decrease (increase) through tax on share-based payment transactions, equity The decrease (increase) in equity resulting from tax on transactions in which the entity: (a) receives goods or services from the supplier of those goods or services (including an employee) in a share-based payment arrangement; or (b) incurs an obligation to settle the transaction with the supplier in a share-based payment arrangement when another group entity receives those goods or services. [Refer: Share-based payment arrangements [member]] common practice: IAS 1 106 d ifrs-full DecreaseInFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsAssets X duration credit Decrease in fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions, assets The amount of decrease in the fair value measurement of assets due to a change in one or more unobservable inputs to reflect reasonably possible alternative assumptions. disclosure: IFRS 13 93 h ii ifrs-full DecreaseInFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsEntitysOwnEquityInstruments X duration debit Decrease in fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions, entity's own equity instruments The amount of decrease in the fair value measurement of the entity's own equity instruments due to a change in one or more unobservable inputs to reflect reasonably possible alternative assumptions. [Refer: Entity's own equity instruments [member]] disclosure: IFRS 13 93 h ii ifrs-full DecreaseInFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsLiabilities X duration debit Decrease in fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions, liabilities The amount of decrease in the fair value measurement of liabilities due to a change in one or more unobservable inputs to reflect reasonably possible alternative assumptions. disclosure: IFRS 13 93 h ii ifrs-full DecreaseThroughBalancesRecoveredInCurrentPeriodRegulatoryDeferralAccountDebitBalances X duration credit Decrease through balances recovered in current period, regulatory deferral account debit balances The decrease in regulatory deferral account debit balances resulting from balances recovered in the current period. [Refer: Regulatory deferral account debit balances] example: IFRS 14 33 a ii ifrs-full DecreaseThroughBalancesReversedInCurrentPeriodRegulatoryDeferralAccountCreditBalances X duration debit Decrease through balances reversed in current period, regulatory deferral account credit balances The decrease in regulatory deferral account credit balances resulting from balances reversed in the current period. [Refer: Regulatory deferral account credit balances] example: IFRS 14 33 a ii ifrs-full DecreaseThroughBenefitsPaidReimbursementRightsAtFairValue X duration credit Decrease through benefits paid, reimbursement rights, at fair value The decrease in the fair value of reimbursement rights resulting from benefits paid. [Refer: At fair value [member]; Reimbursement rights, at fair value] disclosure: IAS 19 141 g ifrs-full DecreaseThroughClassifiedAsHeldForSaleBiologicalAssets X duration credit Decrease through classified as held for sale, biological assets The decrease in biological assets through classification as held for sale or inclusion in a disposal group classified as held for sale. [Refer: Disposal groups classified as held for sale [member]; Biological assets] disclosure: IAS 41 50 c ifrs-full DecreaseThroughClassifiedAsHeldForSaleGoodwill X duration credit Decrease through classified as held for sale, goodwill The decrease in goodwill due to classification as held for sale. [Refer: Goodwill; Disposal groups classified as held for sale [member]] disclosure: IFRS 3 B67 d iv ifrs-full DecreaseThroughClassifiedAsHeldForSaleIntangibleAssetsAndGoodwill X duration credit Decrease through classified as held for sale, intangible assets and goodwill The decrease in intangible assets and goodwill resulting from classification as held for sale or inclusion in a disposal group classified as held for sale. [Refer: Disposal groups classified as held for sale [member]; Intangible assets and goodwill] common practice: IAS 38 118 e ii ifrs-full DecreaseThroughClassifiedAsHeldForSaleIntangibleAssetsOtherThanGoodwill X duration credit Decrease through classified as held for sale, intangible assets other than goodwill The decrease in intangible assets other than goodwill resulting from classification as held for sale or inclusion in a disposal group classified as held for sale. [Refer: Disposal groups classified as held for sale [member]; Intangible assets other than goodwill] disclosure: IAS 38 118 e ii ifrs-full DecreaseThroughClassifiedAsHeldForSaleInvestmentProperty X duration credit Decrease through classified as held for sale, investment property The decrease in investment property through classification as held for sale or inclusion in a disposal group classified as held for sale. [Refer: Disposal groups classified as held for sale [member]; Property, plant and equipment; Investment property; Disposal groups classified as held for sale [member]] disclosure: IAS 40 76 c, disclosure: IAS 40 79 d iii ifrs-full DecreaseThroughClassifiedAsHeldForSalePropertyPlantAndEquipment X duration credit Decrease through classified as held for sale, property, plant and equipment The decrease in property, plant and equipment through classification as held for sale or inclusion in a disposal group classified as held for sale. [Refer: Disposal groups classified as held for sale [member]; Property, plant and equipment; Disposal groups classified as held for sale [member]] disclosure: IAS 16 73 e ii ifrs-full DecreaseThroughDerecognitionExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContracts X duration debit Decrease through derecognition, exposure to credit risk on loan commitments and financial guarantee contracts The decrease in exposure to credit risk on loan commitments and financial guarantee contracts resulting from derecognition. [Refer: Exposure to credit risk on loan commitments and financial guarantee contracts] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35I c - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full DecreaseThroughDerecognitionFinancialAssets X duration credit Decrease through derecognition, financial assets The decrease in financial assets resulting from derecognition. [Refer: Financial assets] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35I c - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full DecreaseThroughDisposalsRegulatoryDeferralAccountCreditBalances X duration debit Decrease through disposals, regulatory deferral account credit balances The decrease in regulatory deferral account credit balances resulting from disposals. [Refer: Regulatory deferral account credit balances] example: IFRS 14 33 a iii ifrs-full DecreaseThroughDisposalsRegulatoryDeferralAccountDebitBalances X duration credit Decrease through disposals, regulatory deferral account debit balances The decrease in regulatory deferral account debit balances resulting from disposals. [Refer: Regulatory deferral account debit balances] example: IFRS 14 33 a iii ifrs-full DecreaseThroughImpairmentContractAssets X duration credit Decrease through impairment, contract assets The decrease in contract assets resulting from impairment. [Refer: Contract assets; Impairment loss] example: IFRS 15 118 c - Effective 2018.01.01 ifrs-full DecreaseThroughImpairmentsRegulatoryDeferralAccountDebitBalances X duration credit Decrease through impairments, regulatory deferral account debit balances The decrease in regulatory deferral account debit balances resulting from impairments. [Refer: Impairment loss; Regulatory deferral account debit balances] example: IFRS 14 33 a iii ifrs-full DecreaseThroughLossOfControlOfSubsidiaryIntangibleAssetsAndGoodwill X duration credit Decrease through loss of control of subsidiary, intangible assets and goodwill The decrease in intangible assets and goodwill resulting from the loss of control of a subsidiary. [Refer: Intangible assets and goodwill] common practice: IAS 38 118 e ifrs-full DecreaseThroughLossOfControlOfSubsidiaryIntangibleAssetsOtherThanGoodwill X duration credit Decrease through loss of control of subsidiary, intangible assets other than goodwill The decrease in intangible assets other than goodwill resulting from the loss of control of a subsidiary. [Refer: Intangible assets other than goodwill] common practice: IAS 38 118 e ifrs-full DecreaseThroughLossOfControlOfSubsidiaryOtherProvisions X duration debit Decrease through loss of control of subsidiary, other provisions The decrease in other provisions resulting from the loss of control of a subsidiary. [Refer: Other provisions] common practice: IAS 37 84 ifrs-full DecreaseThroughLossOfControlOfSubsidiaryPropertyPlantAndEquipment X duration credit Decrease through loss of control of subsidiary, property, plant and equipment The decrease in property, plant and equipment resulting from the loss of control of a subsidiary. [Refer: Property, plant and equipment] common practice: IAS 16 73 e ifrs-full DecreaseThroughPerformanceObligationBeingSatisfiedContractLiabilities X duration debit Decrease through performance obligation being satisfied, contract liabilities The decrease in contract liabilities resulting from the performance obligation being satisfied. [Refer: Contract liabilities; Performance obligations [member]] example: IFRS 15 118 e - Effective 2018.01.01 ifrs-full DecreaseThroughRightToConsiderationBecomingUnconditionalContractAssets X duration credit Decrease through right to consideration becoming unconditional, contract assets The decrease in contract assets resulting from the right to consideration becoming unconditional. [Refer: Contract assets] example: IFRS 15 118 d - Effective 2018.01.01 ifrs-full DecreaseThroughTransferToLiabilitiesIncludedInDisposalGroupsClassifiedAsHeldForSaleOtherProvisions X duration debit Decrease through transfer to liabilities included in disposal groups classified as held for sale, other provisions The decrease in other provisions resulting from the transfer of those provisions to liabilities included in disposal groups classified as held for sale. [Refer: Other provisions; Disposal groups classified as held for sale [member]] common practice: IAS 37 84 ifrs-full DecreaseThroughWriteoffFinancialAssets X duration credit Decrease through write-off, financial assets The decrease in financial assets resulting from write-off. [Refer: Financial assets] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35I c - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full DeductibleTemporaryDifferencesForWhichNoDeferredTaxAssetIsRecognised X instant Deductible temporary differences for which no deferred tax asset is recognised The amount of deductible temporary differences for which no deferred tax asset is recognised in the statement of financial position. [Refer: Temporary differences [member]] disclosure: IAS 12 81 e ifrs-full DeemedCostOfInvestmentsForWhichDeemedCostIsFairValue X instant debit Aggregate deemed cost of investments for which deemed cost is fair value The amount of aggregate deemed cost of investments in subsidiaries, joint ventures or associates for which deemed cost is fair value in the entity's first IFRS financial statements. [Refer: Associates [member]; Joint ventures [member]; Subsidiaries [member]; Investments in subsidiaries, joint ventures and associates; IFRSs [member]] disclosure: IFRS 1 31 b ifrs-full DeemedCostOfInvestmentsForWhichDeemedCostIsPreviousGAAPCarryingAmount X instant debit Aggregate deemed cost of investments for which deemed cost is previous GAAP carrying amount The amount of aggregate deemed cost of investments in subsidiaries, joint ventures or associates for which deemed cost is their previous GAAP carrying amount in the entity's first IFRS financial statements. [Refer: Associates [member]; Carrying amount [member]; Joint ventures [member]; Previous GAAP [member]; Subsidiaries [member]; Investments in subsidiaries, joint ventures and associates; IFRSs [member]] disclosure: IFRS 1 31 a ifrs-full DefaultFinancialStatementsDateMember member Default financial statements date [member] This member stands for the standard value for the 'Creation date' axis if no other member is used. disclosure: IAS 8 28 f i, disclosure: IAS 8 29 c i, disclosure: IAS 8 49 b i ifrs-full DeferredAcquisitionCostsArisingFromInsuranceContracts X instant debit Deferred acquisition costs arising from insurance contracts The amount of costs that an insurer incurs to sell, underwrite and initiate a new insurance contract whose recognition as an expense has been deferred. [Refer: Types of insurance contracts [member]] disclosure: IFRS 4 37 e, example: IFRS 4 IG39 a, example: IFRS 4 IG23 a, example: IFRS 4 37 b ifrs-full DeferredIncome X instant credit Deferred income The amount of liability representing income that has been received but is not yet earned. [Refer: Revenue] common practice: IAS 1 78 ifrs-full DeferredIncomeClassifiedAsCurrent X instant credit Deferred income classified as current The amount of deferred income classified as current. [Refer: Deferred income] common practice: IAS 1 78 ifrs-full DeferredIncomeClassifiedAsNoncurrent X instant credit Deferred income classified as non-current The amount of deferred income classified as non-current. [Refer: Deferred income] common practice: IAS 1 78 ifrs-full DeferredIncomeRecognisedAsOfAcquisitionDate X instant credit Deferred income recognised as of acquisition date The amount recognised as of the acquisition date for deferred income assumed in a business combination. [Refer: Deferred income; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full DeferredTaxAssetAssociatedWithRegulatoryDeferralAccountBalances X instant debit Deferred tax asset associated with regulatory deferral account balances The amount of deferred tax asset associated with regulatory deferral account balances. [Refer: Deferred tax assets; Regulatory deferral account balances [member]] disclosure: IFRS 14 24, disclosure: IFRS 14 B11 b ifrs-full DeferredTaxAssets X instant debit Deferred tax assets The amounts of income taxes recoverable in future periods in respect of: (a) deductible temporary differences; (b) the carryforward of unused tax losses; and (c) the carryforward of unused tax credits. [Refer: Temporary differences [member]; Unused tax credits [member]; Unused tax losses [member]] disclosure: IAS 1 54 o, disclosure: IAS 1 56, disclosure: IAS 12 81 g i ifrs-full DeferredTaxAssetsAndLiabilitiesAbstract Deferred tax assets and liabilities [abstract] ifrs-full DeferredTaxAssetsRecognisedAsOfAcquisitionDate X instant debit Deferred tax assets recognised as of acquisition date The amount recognised as of the acquisition date for deferred tax assets acquired in a business combination. [Refer: Deferred tax assets; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full DeferredTaxAssetWhenUtilisationIsDependentOnFutureTaxableProfitsInExcessOfProfitsFromReversalOfTaxableTemporaryDifferencesAndEntityHasSufferedLossInJurisdictionToWhichDeferredTaxAssetRelates X instant debit Deferred tax asset when utilisation is dependent on future taxable profits in excess of profits from reversal of taxable temporary differences and entity has suffered loss in jurisdiction to which deferred tax asset relates The amount of deferred tax asset when: (a) the utilisation of the deferred tax asset is dependent on future taxable profits in excess of the profits arising from the reversal of existing taxable temporary differences; and (b) the entity has suffered a loss in either the current or preceding period in the tax jurisdiction to which the deferred tax asset relates. [Refer: Temporary differences [member]] disclosure: IAS 12 82 ifrs-full DeferredTaxExpenseArisingFromWritedownOrReversalOfWritedownOfDeferredTaxAsset X duration debit Deferred tax expense arising from write-down or reversal of write-down of deferred tax asset The amount of deferred tax expense arising from the write-down, or reversal of a previous write-down, of a deferred tax asset. [Refer: Deferred tax assets] example: IAS 12 80 g ifrs-full DeferredTaxExpenseIncome X duration debit Deferred tax expense (income) The amount of tax expense (income) relating to changes in deferred tax liabilities and deferred tax assets. [Refer: Deferred tax assets; Deferred tax liabilities] disclosure: IAS 12 81 g ii ifrs-full DeferredTaxExpenseIncomeAbstract Deferred tax expense (income) [abstract] ifrs-full DeferredTaxExpenseIncomeRecognisedInProfitOrLoss X duration Deferred tax expense (income) recognised in profit or loss The amount of tax expense or income relating to changes in deferred tax liabilities and deferred tax assets, recognised in profit or loss. [Refer: Deferred tax assets; Deferred tax expense (income); Deferred tax liabilities] disclosure: IAS 12 81 g ii ifrs-full DeferredTaxExpenseIncomeRelatingToOriginationAndReversalOfTemporaryDifferences X duration debit Deferred tax expense (income) relating to origination and reversal of temporary differences The amount of deferred tax expense or income relating to the creation or reversal of temporary differences. [Refer: Temporary differences [member]; Deferred tax expense (income)] example: IAS 12 80 c ifrs-full DeferredTaxExpenseIncomeRelatingToTaxRateChangesOrImpositionOfNewTaxes X duration debit Deferred tax expense (income) relating to tax rate changes or imposition of new taxes The amount of deferred tax expense or income relating to tax rate changes or the imposition of new taxes. [Refer: Deferred tax expense (income)] example: IAS 12 80 d ifrs-full DeferredTaxLiabilities X instant credit Deferred tax liabilities The amounts of income taxes payable in future periods in respect of taxable temporary differences. [Refer: Temporary differences [member]] disclosure: IAS 1 54 o, disclosure: IAS 1 56, disclosure: IAS 12 81 g i ifrs-full DeferredTaxLiabilitiesRecognisedAsOfAcquisitionDate X instant credit Deferred tax liabilities recognised as of acquisition date The amount recognised as of the acquisition date for deferred tax liabilities assumed in a business combination. [Refer: Deferred tax liabilities; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full DeferredTaxLiabilityAsset X instant credit Deferred tax liability (asset) The amount of deferred tax liabilities or assets. [Refer: Deferred tax liabilities; Deferred tax assets] disclosure: IAS 12 81 g i ifrs-full DeferredTaxLiabilityAssociatedWithRegulatoryDeferralAccountBalances X instant credit Deferred tax liability associated with regulatory deferral account balances The amount of deferred tax liability associated with regulatory deferral account balances. [Refer: Deferred tax liabilities; Regulatory deferral account balances [member]] disclosure: IFRS 14 24, disclosure: IFRS 14 B11 b ifrs-full DeferredTaxRelatingToItemsChargedOrCreditedDirectlyToEquity X duration Deferred tax relating to items credited (charged) directly to equity The amount of deferred tax related to items credited (charged) directly to equity. [Refer: Deferred tax expense (income)] disclosure: IAS 12 81 a ifrs-full DefinedBenefitObligationAtPresentValue X instant credit Defined benefit obligation, at present value The present value, without deducting any plan assets, of expected future payments required to settle the obligation resulting from employee service in the current and prior periods. [Refer: Plan assets, at fair value] common practice: IAS 19 57 a ifrs-full DefinedBenefitPlansAxis axis Defined benefit plans [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 19 138 ifrs-full DefinedBenefitPlansMember member Defined benefit plans [member] This member stands for post-employment benefit plans other than defined contribution plans. Defined contribution plans are post-employment benefit plans under which an entity pays fixed contributions into a separate entity (a fund) and will have no legal or constructive obligation to pay further contributions if the fund does not hold sufficient assets to pay all employee benefits relating to employee service in the current and prior periods. It also represents the standard value for the 'Defined benefit plans' axis if no other member is used. disclosure: IAS 19 138 ifrs-full DefinedBenefitPlansThatShareRisksBetweenEntitiesUnderCommonControlMember member Defined benefit plans that share risks between entities under common control [member] This member stands for defined benefit plans that share risks between entities under common control such as a parent and its subsidiaries. [Refer: Defined benefit plans [member]; Subsidiaries [member]; Parent [member]] disclosure: IAS 19 149 ifrs-full DepartureFromRequirementOfIFRSAxis axis Departure from requirement of IFRS [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 1 20 d ifrs-full DepositsFromBanks X instant credit Deposits from banks The amount of deposit liabilities from banks held by the entity. common practice: IAS 1 55 ifrs-full DepositsFromCustomers X instant credit Deposits from customers The amount of deposit liabilities from customers held by the entity. common practice: IAS 1 55 ifrs-full DepositsFromCustomersAbstract Deposits from customers [abstract] ifrs-full DepreciationAmortisationAndImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLoss X duration debit Depreciation, amortisation and impairment loss (reversal of impairment loss) recognised in profit or loss The amount of depreciation expense, amortisation expense and impairment loss (reversal of impairment loss) recognised in profit or loss. [Refer: Depreciation and amortisation expense; Impairment loss (reversal of impairment loss) recognised in profit or loss] common practice: IAS 1 112 c ifrs-full DepreciationAmortisationAndImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLossAbstract Depreciation, amortisation and impairment loss (reversal of impairment loss) recognised in profit or loss [abstract] ifrs-full DepreciationAndAmortisationExpense X duration debit Depreciation and amortisation expense The amount of depreciation and amortisation expense. Depreciation and amortisation are the systematic allocations of depreciable amounts of assets over their useful lives. example: IAS 1 102, disclosure: IAS 1 99, disclosure: IAS 1 104, disclosure: IFRS 12 B13 d, disclosure: IFRS 8 23 e, disclosure: IFRS 8 28 e ifrs-full DepreciationAndAmortisationExpenseAbstract Depreciation and amortisation expense [abstract] ifrs-full DepreciationBiologicalAssets X duration Depreciation, biological assets The amount of depreciation recognised on biological assets. [Refer: Depreciation and amortisation expense; Biological assets] disclosure: IAS 41 55 c ifrs-full DepreciationExpense X duration debit Depreciation expense The amount of depreciation expense. Depreciation is the systematic allocation of depreciable amounts of tangible assets over their useful lives. common practice: IAS 1 112 c ifrs-full DepreciationInvestmentProperty X duration Depreciation, investment property The amount of depreciation recognised on investment property. [Refer: Depreciation and amortisation expense; Investment property] disclosure: IAS 40 79 d iv, disclosure: IAS 40 76 ifrs-full DepreciationMethodBiologicalAssetsAtCost text Depreciation method, biological assets, at cost The depreciation method used for biological assets measured at their cost less any accumulated depreciation and accumulated impairment losses. [Refer: Biological assets] disclosure: IAS 41 54 d ifrs-full DepreciationMethodInvestmentPropertyCostModel text Depreciation method, investment property, cost model The depreciation method used for investment property measured using the cost model. [Refer: Investment property] disclosure: IAS 40 79 a ifrs-full DepreciationMethodPropertyPlantAndEquipment text Depreciation method, property, plant and equipment The depreciation method used for property, plant and equipment. [Refer: Property, plant and equipment] disclosure: IAS 16 73 b ifrs-full DepreciationPropertyPlantAndEquipment X duration Depreciation, property, plant and equipment The amount of depreciation of property, plant and equipment. [Refer: Depreciation and amortisation expense; Property, plant and equipment] disclosure: IAS 16 73 e vii, disclosure: IAS 16 75 a ifrs-full DepreciationRightofuseAssets X duration Depreciation, right-of-use assets The amount of depreciation of right-of-use assets. [Refer: Depreciation and amortisation expense; Right-of-use assets] disclosure: IFRS 16 53 a - Effective 2019.01.01 ifrs-full DerivativeFinancialAssets X instant debit Derivative financial assets The amount of financial assets classified as derivative instruments. [Refer: Financial assets; Derivatives [member]] common practice: IAS 1 55 ifrs-full DerivativeFinancialAssetsHeldForHedging X instant debit Derivative financial assets held for hedging The amount of derivative financial assets held for hedging. [Refer: Derivative financial assets] common practice: IAS 1 55 ifrs-full DerivativeFinancialAssetsHeldForTrading X instant debit Derivative financial assets held for trading The amount of derivative financial assets held for trading. [Refer: Derivative financial assets; Financial assets at fair value through profit or loss, classified as held for trading] common practice: IAS 1 55 ifrs-full DerivativeFinancialLiabilities X instant credit Derivative financial liabilities The amount of financial liabilities classified as derivative instruments. [Refer: Financial assets; Derivatives [member]] common practice: IAS 1 55 ifrs-full DerivativeFinancialLiabilitiesHeldForHedging X instant credit Derivative financial liabilities held for hedging The amount of derivative financial liabilities held for hedging. [Refer: Derivative financial liabilities] common practice: IAS 1 55 ifrs-full DerivativeFinancialLiabilitiesHeldForTrading X instant credit Derivative financial liabilities held for trading The amount of derivative financial liabilities held for trading. [Refer: Derivative financial liabilities; Financial liabilities at fair value through profit or loss that meet definition of held for trading] common practice: IAS 1 55 ifrs-full DerivativeFinancialLiabilitiesUndiscountedCashFlows X instant credit Derivative financial liabilities, undiscounted cash flows The amount of contractual undiscounted cash flows in relation to derivative financial liabilities. [Refer: Derivative financial liabilities] disclosure: IFRS 7 39 b ifrs-full DerivativesAmountContributedToFairValueOfPlanAssets X instant debit Derivatives, amount contributed to fair value of plan assets The amount that derivatives constitute of the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Defined benefit plans [member]; Derivatives [member]] example: IAS 19 142 e ifrs-full DerivativesMember member Derivatives [member] This member stands for financial instruments or other contracts within the scope of IFRS 9 with all three of the following characteristics: (a) Their value changes in response to the change in a specified interest rate, financial instrument price, commodity price, foreign exchange rate, index of prices or rates, credit rating or credit index, or other variable, provided in the case of a non-financial variable that the variable is not specific to a party to the contract (sometimes called the underlying); (b) They require no initial net investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors; (c) They are settled at a future date. [Refer: Financial instruments, class [member]] example: IFRS 13 IE60, example: IFRS 13 94, example: IFRS 7 IG40B, example: IFRS 7 6 ifrs-full DescriptionAndCarryingAmountOfIntangibleAssetsMaterialToEntity text Description of intangible assets material to entity The description of intangible assets that are material to the entity's financial statements. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 122 b ifrs-full DescriptionAndCarryingAmountOfIntangibleAssetsWithIndefiniteUsefulLife text Description of intangible assets with indefinite useful life supporting assessment of indefinite useful life The description of intangible assets with indefinite useful life, supporting the assessment of indefinite useful life. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 122 a ifrs-full DescriptionOfAccountingForTransactionRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombination text Description of accounting for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination The description of how the acquirer accounted for a transaction recognised separately from the acquisition of assets and assumption of liabilities in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 l ii ifrs-full DescriptionOfAccountingPolicyDecisionToUseExceptionInIFRS1348Assets text Description of accounting policy decision to use exception in IFRS 13.48, assets The description of the fact that the entity made an accounting policy decision to use the exception in paragraph 48 of IFRS 13 for assets. disclosure: IFRS 13 96 ifrs-full DescriptionOfAccountingPolicyDecisionToUseExceptionInIFRS1348Liabilities text Description of accounting policy decision to use exception in IFRS 13.48, liabilities The description of the fact that the entity made an accounting policy decision to use the exception in paragraph 48 of IFRS 13 for liabilities. disclosure: IFRS 13 96 ifrs-full DescriptionOfAccountingPolicyForAvailableforsaleFinancialAssetsExplanatory text block Description of accounting policy for available-for-sale financial assets [text block] The description of the entity's accounting policy for available-for-sale financial assets. [Refer: Financial assets available-for-sale] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForBiologicalAssetsExplanatory text block Description of accounting policy for biological assets [text block] The description of the entity's accounting policy for biological assets. [Refer: Biological assets] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForBorrowingCostsExplanatory text block Description of accounting policy for borrowing costs [text block] The description of the entity's accounting policy for interest and other costs that the entity incurs in connection with the borrowing of funds. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForBorrowingsExplanatory text block Description of accounting policy for borrowings [text block] The description of the entity's accounting policy for borrowings. [Refer: Borrowings] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForBusinessCombinationsAndGoodwillExplanatory text block Description of accounting policy for business combinations and goodwill [text block] The description of the entity's accounting policy for business combinations and goodwill. [Refer: Business combinations [member]; Goodwill] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForBusinessCombinationsExplanatory text block Description of accounting policy for business combinations [text block] The description of the entity's accounting policy for business combinations. [Refer: Business combinations [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForCashFlowsExplanatory text block Description of accounting policy for cash flows [text block] The description of the entity's accounting policy for cash flows. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForCollateralExplanatory text block Description of accounting policy for collateral [text block] The description of the entity's accounting policy for collateral. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForConstructionInProgressExplanatory text block Description of accounting policy for construction in progress [text block] The description of the entity's accounting policy for construction in progress. [Refer: Construction in progress] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForContingentLiabilitiesAndContingentAssetsExplanatory text block Description of accounting policy for contingent liabilities and contingent assets [text block] The description of the entity's accounting policy for contingent liabilities and contingent assets. [Refer: Contingent liabilities [member]; Description of nature of contingent assets] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForCustomerAcquisitionCostsExplanatory text block Description of accounting policy for customer acquisition costs [text block] The description of the entity's accounting policy for costs related to acquisition of customers. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForCustomerLoyaltyProgrammesExplanatory text block Description of accounting policy for customer loyalty programmes [text block] The description of the entity's accounting policy for customer loyalty programmes. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForDecommissioningRestorationAndRehabilitationProvisionsExplanatory text block Description of accounting policy for decommissioning, restoration and rehabilitation provisions [text block] The description of the entity's accounting policy for decommissioning, restoration and rehabilitation provisions. [Refer: Provision for decommissioning, restoration and rehabilitation costs] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForDeferredAcquisitionCostsArisingFromInsuranceContractsExplanatory text block Description of accounting policy for deferred acquisition costs arising from insurance contracts [text block] The description of the entity's accounting policy for deferred acquisition costs arising from insurance contracts. [Refer: Deferred acquisition costs arising from insurance contracts] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForDeferredIncomeTaxExplanatory text block Description of accounting policy for deferred income tax [text block] The description of the entity's accounting policy for deferred income tax. [Refer: Deferred tax expense (income)] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForDepreciationExpenseExplanatory text block Description of accounting policy for depreciation expense [text block] The description of the entity's accounting policy for depreciation expense. [Refer: Depreciation and amortisation expense] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForDerecognitionOfFinancialInstrumentsExplanatory text block Description of accounting policy for derecognition of financial instruments [text block] The description of the entity's accounting policy for the derecognition of financial instruments. [Refer: Financial instruments, class [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForDerivativeFinancialInstrumentsAndHedgingExplanatory text block Description of accounting policy for derivative financial instruments and hedging [text block] The description of the entity's accounting policy for derivative financial instruments and hedging. [Refer: Financial instruments, class [member]; Derivatives [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForDerivativeFinancialInstrumentsExplanatory text block Description of accounting policy for derivative financial instruments [text block] The description of the entity's accounting policy for derivative financial instruments. [Refer: Financial instruments, class [member]; Derivatives [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForDiscontinuedOperationsExplanatory text block Description of accounting policy for discontinued operations [text block] The description of the entity's accounting policy for discontinued operations. [Refer: Discontinued operations [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForDiscountsAndRebatesExplanatory text block Description of accounting policy for discounts and rebates [text block] The description of the entity's accounting policy for discounts and rebates. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForDividendsExplanatory text block Description of accounting policy for dividends [text block] The description of the entity's accounting policy for dividends. Dividends are distributions of profits to holders of equity investments in proportion to their holdings of a particular class of capital. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForEarningsPerShareExplanatory text block Description of accounting policy for earnings per share [text block] The description of the entity's accounting policy for earnings per share. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForEmissionRightsExplanatory text block Description of accounting policy for emission rights [text block] The description of the entity's accounting policy for emission rights. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForEmployeeBenefitsExplanatory text block Description of accounting policy for employee benefits [text block] The description of the entity's accounting policy for employee benefits. Employee benefits are all forms of consideration given by an entity in exchange for services rendered by employees or for the termination of employment. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForEnvironmentRelatedExpenseExplanatory text block Description of accounting policy for environment related expense [text block] The description of the entity's accounting policy for environment related expense. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForExceptionalItemsExplanatory text block Description of accounting policy for exceptional items [text block] The description of the entity's accounting policy for exceptional items. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForExpensesExplanatory text block Description of accounting policy for expenses [text block] The description of the entity's accounting policy for expenses. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForExplorationAndEvaluationExpenditures text block Description of accounting policy for exploration and evaluation expenditures [text block] The description of the entity's accounting policy for exploration and evaluation assets. [Refer: Exploration and evaluation assets [member]] disclosure: IFRS 6 24 a ifrs-full DescriptionOfAccountingPolicyForFairValueMeasurementExplanatory text block Description of accounting policy for fair value measurement [text block] The description of the entity's accounting policy for fair value measurement. [Refer: At fair value [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForFeeAndCommissionIncomeAndExpenseExplanatory text block Description of accounting policy for fee and commission income and expense [text block] The description of the entity's accounting policy for fee and commission income and expense. [Refer: Fee and commission income (expense)] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForFinanceCostsExplanatory text block Description of accounting policy for finance costs [text block] The description of the entity's accounting policy for finance costs. [Refer: Finance costs] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForFinanceIncomeAndCostsExplanatory text block Description of accounting policy for finance income and costs [text block] The description of the entity's accounting policy for finance income and costs. [Refer: Finance income (cost)] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForFinancialAssetsExplanatory text block Description of accounting policy for financial assets [text block] The description of the entity's accounting policy for financial assets. [Refer: Financial assets] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForFinancialGuaranteesExplanatory text block Description of accounting policy for financial guarantees [text block] The description of the entity's accounting policy for financial guarantees. [Refer: Guarantees [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForFinancialInstrumentsAtFairValueThroughProfitOrLossExplanatory text block Description of accounting policy for financial instruments at fair value through profit or loss [text block] The description of the entity's accounting policy for financial instruments at fair value through profit or loss. [Refer: At fair value [member]; Financial instruments, class [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForFinancialInstrumentsExplanatory text block Description of accounting policy for financial instruments [text block] The description of the entity's accounting policy for financial instruments. [Refer: Financial instruments, class [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForFinancialLiabilitiesExplanatory text block Description of accounting policy for financial liabilities [text block] The description of the entity's accounting policy for financial liabilities. [Refer: Financial liabilities] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForForeignCurrencyTranslationExplanatory text block Description of accounting policy for foreign currency translation [text block] The description of the entity's accounting policy for foreign currency translation. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForFranchiseFeesExplanatory text block Description of accounting policy for franchise fees [text block] The description of the entity's accounting policy for franchise fees. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForFunctionalCurrencyExplanatory text block Description of accounting policy for functional currency [text block] The description of the entity's accounting policy for the currency of the primary economic environment in which the entity operates. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForGoodwillExplanatory text block Description of accounting policy for goodwill [text block] The description of the entity's accounting policy for goodwill. [Refer: Goodwill] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForGovernmentGrants text block Description of accounting policy for government grants [text block] The description of the entity's accounting policy for government grants, including the methods of presentation adopted in the financial statements. [Refer: Government [member]; Government grants] disclosure: IAS 20 39 a ifrs-full DescriptionOfAccountingPolicyForHedgingExplanatory text block Description of accounting policy for hedging [text block] The description of the entity's accounting policy for hedging. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForHeldtomaturityInvestmentsExplanatory text block Description of accounting policy for held-to-maturity investments [text block] The description of the entity's accounting policy for held-to-maturity investments. [Refer: Held-to-maturity investments] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForImpairmentOfAssetsExplanatory text block Description of accounting policy for impairment of assets [text block] The description of the entity's accounting policy for the impairment of assets. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForImpairmentOfFinancialAssetsExplanatory text block Description of accounting policy for impairment of financial assets [text block] The description of the entity's accounting policy for the impairment of financial assets. [Refer: Financial assets] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForImpairmentOfNonfinancialAssetsExplanatory text block Description of accounting policy for impairment of non-financial assets [text block] The description of the entity's accounting policy for the impairment of non-financial assets. [Refer: Financial assets] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForIncomeTaxExplanatory text block Description of accounting policy for income tax [text block] The description of the entity's accounting policy for income tax. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForInsuranceContracts text block Description of accounting policy for insurance contracts and related assets, liabilities, income and expense [text block] The description of the entity's accounting policy for insurance contracts and related assets, liabilities, income and expense. [Refer: Types of insurance contracts [member]] disclosure: IFRS 4 37 a ifrs-full DescriptionOfAccountingPolicyForIntangibleAssetsAndGoodwillExplanatory text block Description of accounting policy for intangible assets and goodwill [text block] The description of the entity's accounting policy for intangible assets and goodwill. [Refer: Intangible assets and goodwill] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForIntangibleAssetsOtherThanGoodwillExplanatory text block Description of accounting policy for intangible assets other than goodwill [text block] The description of the entity's accounting policy for intangible assets other than goodwill. [Refer: Intangible assets other than goodwill] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForInterestIncomeAndExpenseExplanatory text block Description of accounting policy for interest income and expense [text block] The description of the entity's accounting policy for income and expense arising from interest. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForInvestmentInAssociates text block Description of accounting policy for investment in associates [text block] The description of the entity's accounting policy for investments in associates. [Refer: Associates [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForInvestmentInAssociatesAndJointVenturesExplanatory text block Description of accounting policy for investment in associates and joint ventures [text block] The description of the entity's accounting policy for investment in associates and joint ventures. [Refer: Associates [member]; Joint ventures [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForInvestmentPropertyExplanatory text block Description of accounting policy for investment property [text block] The description of the entity's accounting policy for investment property. [Refer: Investment property] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForInvestmentsInJointVentures text block Description of accounting policy for investments in joint ventures [text block] The description of the entity's accounting policy for investments in joint ventures. [Refer: Joint ventures [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForInvestmentsOtherThanInvestmentsAccountedForUsingEquityMethodExplanatory text block Description of accounting policy for investments other than investments accounted for using equity method [text block] The description of the entity's accounting policy for investments other than investments accounted for using the equity method. [Refer: Investments accounted for using equity method; Investments other than investments accounted for using equity method] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForIssuedCapitalExplanatory text block Description of accounting policy for issued capital [text block] The description of the entity's accounting policy for issued capital. [Refer: Issued capital] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForLeasesExplanatory text block Description of accounting policy for leases [text block] The description of the entity's accounting policy for leases. A lease is an agreement whereby the lessor conveys to the lessee in return for a payment or series of payments the right to use an asset for an agreed period of time. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForLoansAndReceivablesExplanatory text block Description of accounting policy for loans and receivables [text block] The description of the entity's accounting policy for loans and receivables. [Refer: Loans and receivables] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForMeasuringInventories text block Description of accounting policy for measuring inventories [text block] The description of the entity's accounting policy for measuring inventories. [Refer: Inventories] disclosure: IAS 2 36 a ifrs-full DescriptionOfAccountingPolicyForMiningAssetsExplanatory text block Description of accounting policy for mining assets [text block] The description of the entity's accounting policy for mining assets. [Refer: Mining assets] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForMiningRightsExplanatory text block Description of accounting policy for mining rights [text block] The description of the entity's accounting policy for mining rights. [Refer: Mining rights [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForNoncurrentAssetsOrDisposalGroupsClassifiedAsHeldForSaleAndDiscontinuedOperationsExplanatory text block Description of accounting policy for non-current assets or disposal groups classified as held for sale and discontinued operations [text block] The description of the entity's accounting policy for non-current assets or disposal groups classified as held for sale and discontinued operations. [Refer: Discontinued operations [member]; Non-current assets or disposal groups classified as held for sale] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForNoncurrentAssetsOrDisposalGroupsClassifiedAsHeldForSaleExplanatory text block Description of accounting policy for non-current assets or disposal groups classified as held for sale [text block] The description of the entity's accounting policy for non-current assets or disposal groups classified as held for sale. [Refer: Non-current assets or disposal groups classified as held for sale] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForOffsettingOfFinancialInstrumentsExplanatory text block Description of accounting policy for offsetting of financial instruments [text block] The description of the entity's accounting policy for the offsetting of financial instruments. [Refer: Financial instruments, class [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForOilAndGasAssetsExplanatory text block Description of accounting policy for oil and gas assets [text block] The description of the entity's accounting policy for oil and gas assets. [Refer: Oil and gas assets] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForProgrammingAssetsExplanatory text block Description of accounting policy for programming assets [text block] The description of the entity's accounting policy for programming assets. [Refer: Programming assets] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForPropertyPlantAndEquipmentExplanatory text block Description of accounting policy for property, plant and equipment [text block] The description of the entity's accounting policy for property, plant and equipment. [Refer: Property, plant and equipment] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForProvisionsExplanatory text block Description of accounting policy for provisions [text block] The description of the entity's accounting policy for provisions. [Refer: Provisions] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForReclassificationOfFinancialInstrumentsExplanatory text block Description of accounting policy for reclassification of financial instruments [text block] The description of the entity's accounting policy for the reclassification of financial instruments. [Refer: Financial instruments, class [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForRecognisingDifferenceBetweenFairValueAtInitialRecognitionAndAmountDeterminedUsingValuationTechniqueExplanatory text block Description of accounting policy for recognising in profit or loss difference between fair value at initial recognition and transaction price [text block] The description of the entity's accounting policy for recognising in profit or loss the difference between the fair value at initial recognition and the transaction price to reflect a change in factors (including time) that market participants would take into account when pricing the asset or liability. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 28 a ifrs-full DescriptionOfAccountingPolicyForRecognitionOfRevenue text block Description of accounting policy for recognition of revenue [text block] The description of the entity's accounting policy for recognising revenue. [Refer: Revenue] common practice: IAS 1 117 b, disclosure: IAS 18 35 a - Expiry date 2018.01.01 ifrs-full DescriptionOfAccountingPolicyForRegulatoryDeferralAccountsExplanatory text block Description of accounting policy for regulatory deferral accounts [text block] The description of the entity's accounting policy for regulatory deferral accounts. [Refer: Regulatory deferral account balances [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForReinsuranceExplanatory text block Description of accounting policy for reinsurance [text block] The description of the entity's accounting policy for reinsurance. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForRepairsAndMaintenanceExplanatory text block Description of accounting policy for repairs and maintenance [text block] The description of the entity's accounting policy for repairs and maintenance. [Refer: Repairs and maintenance expense] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForRepurchaseAndReverseRepurchaseAgreementsExplanatory text block Description of accounting policy for repurchase and reverse repurchase agreements [text block] The description of the entity's accounting policy for repurchase and reverse repurchase agreements. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForResearchAndDevelopmentExpenseExplanatory text block Description of accounting policy for research and development expense [text block] The description of the entity's accounting policy for research and development expense. [Refer: Research and development expense] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForRestrictedCashAndCashEquivalentsExplanatory text block Description of accounting policy for restricted cash and cash equivalents [text block] The description of the entity's accounting policy for restricted cash and cash equivalents. [Refer: Restricted cash and cash equivalents] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForSegmentReportingExplanatory text block Description of accounting policy for segment reporting [text block] The description of the entity's accounting policy for segment reporting. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForServiceConcessionArrangementsExplanatory text block Description of accounting policy for service concession arrangements [text block] The description of the entity's accounting policy for service concession arrangements. [Refer: Service concession arrangements [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForSharebasedPaymentTransactionsExplanatory text block Description of accounting policy for share-based payment transactions [text block] The description of the entity's accounting policy for transactions in which the entity: (a) receives goods or services from the supplier of those goods or services (including an employee) in a share-based payment arrangement; or (b) incurs an obligation to settle the transaction with the supplier in a share-based payment arrangement when another group entity receives those goods or services. [Refer: Share-based payment arrangements [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForStrippingCostsExplanatory text block Description of accounting policy for stripping costs [text block] The description of the entity's accounting policy for waste removal costs that are incurred in mining activity. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForSubsidiariesExplanatory text block Description of accounting policy for subsidiaries [text block] The description of the entity's accounting policy for subsidiaries. [Refer: Subsidiaries [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForTaxesOtherThanIncomeTaxExplanatory text block Description of accounting policy for taxes other than income tax [text block] The description of the entity's accounting policy for taxes other than income tax. [Refer: Tax expense other than income tax expense] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForTerminationBenefits text block Description of accounting policy for termination benefits [text block] The description of the entity's accounting policy for termination benefits. [Refer: Termination benefits expense] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForTradeAndOtherPayablesExplanatory text block Description of accounting policy for trade and other payables [text block] The description of the entity's accounting policy for trade and other payables. [Refer: Trade and other payables] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForTradeAndOtherReceivablesExplanatory text block Description of accounting policy for trade and other receivables [text block] The description of the entity's accounting policy for trade and other receivables. [Refer: Trade and other receivables] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForTradingIncomeAndExpenseExplanatory text block Description of accounting policy for trading income and expense [text block] The description of the entity's accounting policy for trading income and expense. [Refer: Trading income (expense)] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForTransactionsWithNoncontrollingInterestsExplanatory text block Description of accounting policy for transactions with non-controlling interests [text block] The description of the entity's accounting policy for transactions with non-controlling interests. [Refer: Non-controlling interests] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForTransactionsWithRelatedPartiesExplanatory text block Description of accounting policy for transactions with related parties [text block] The description of the entity's accounting policy for transactions with related parties. [Refer: Related parties [member]] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForTreasurySharesExplanatory text block Description of accounting policy for treasury shares [text block] The description of the entity's accounting policy for treasury shares. [Refer: Treasury shares] common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyForWarrantsExplanatory text block Description of accounting policy for warrants [text block] The description of the entity's accounting policy for warrants. Warrants are financial instruments that give the holder the right to purchase ordinary shares. common practice: IAS 1 117 b ifrs-full DescriptionOfAccountingPolicyToDetermineComponentsOfCashAndCashEquivalents text block Description of accounting policy for determining components of cash and cash equivalents [text block] The description of the entity's accounting policy used to determine the components of cash and cash equivalents. [Refer: Cash and cash equivalents] disclosure: IAS 7 46 ifrs-full DescriptionOfAcquiree text Description of acquiree The description of the business or businesses that the acquirer obtains control of in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 a ifrs-full DescriptionOfAcquisitionOfAssetsByAssumingDirectlyRelatedLiabilitiesOrByMeansOfLease text Description of acquisition of assets by assuming directly related liabilities or by means of lease The description of the non-cash acquisition of assets either by assuming directly related liabilities or by means of a lease. example: IAS 7 44 a - Effective 2019.01.01 ifrs-full DescriptionOfAcquisitionOfAssetsByAssumingDirectlyRelatedLiabilitiesOrMeansOfFinanceLease text Description of acquisition of assets by assuming directly related liabilities or means of finance lease The description of the non-cash acquisition of assets either by assuming directly related liabilities or by means of a finance lease. example: IAS 7 44 a - Expiry date 2019.01.01 ifrs-full DescriptionOfAcquisitionOfEntityByMeansOfEquityIssue text Description of acquisition of entity by means of equity issue The description of the non-cash acquisition of an entity by means of an equity issue. example: IAS 7 44 b ifrs-full DescriptionOfAgreedAllocationOfDeficitOrSurplusOfMultiemployerOrStatePlanOnEntitysWithdrawalFromPlan text Description of agreed allocation of deficit or surplus of multi-employer or state plan on entity's withdrawal from plan The description of any agreed allocation of a deficit or surplus on the entity's withdrawal from a multi-employer or state defined benefit plan. [Refer: Multi-employer defined benefit plans [member]; State defined benefit plans [member]] disclosure: IAS 19 148 c ii ifrs-full DescriptionOfAgreedAllocationOfDeficitOrSurplusOfMultiemployerOrStatePlanOnWindupOfPlan text Description of agreed allocation of deficit or surplus of multi-employer or state plan on wind-up of plan The description of any agreed allocation of a deficit or surplus on the wind-up of a multi-employer or state defined benefit plan. [Refer: Multi-employer defined benefit plans [member]; State defined benefit plans [member]] disclosure: IAS 19 148 c i ifrs-full DescriptionOfAmountsOfAssetsLiabilitiesEquityInterestsOrItemsOfConsiderationForWhichInitialAccountingIsIncomplete text Description of assets, liabilities, equity interests or items of consideration for which initial accounting is incomplete The description of the assets, liabilities, equity interests or items of consideration for which the initial accounting for a business combination is incomplete. [Refer: Business combinations [member]] disclosure: IFRS 3 B67 a ii ifrs-full DescriptionOfAmountsOfEntitysOwnFinancialInstrumentsIncludedInFairValueOfPlanAssets X instant debit Entity's own financial instruments included in fair value of plan assets The fair value of the entity's own transferable financial instruments that are included in the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Financial instruments, class [member]; Defined benefit plans [member]] disclosure: IAS 19 143 ifrs-full DescriptionOfAmountsOfOtherAssetsUsedByEntityIncludedInFairValueOfPlanAssets X instant debit Other assets used by entity included in fair value of plan assets The fair value of other assets used by the entity that are included in the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Defined benefit plans [member]] disclosure: IAS 19 143 ifrs-full DescriptionOfAmountsOfPropertyOccupiedByEntityIncludedInFairValueOfPlanAssets X instant debit Property occupied by entity included in fair value of plan assets The fair value of property occupied by the entity that are included in the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Defined benefit plans [member]] disclosure: IAS 19 143 ifrs-full DescriptionOfAnyOtherEntitysResponsibilitiesForGovernanceOfPlan text Description of any other entity's responsibilities for governance of plan The description of the entity's responsibilities for the governance of a defined benefit plan that the entity does not separately describe, for example, responsibilities of trustees or of board members of the plan. [Refer: Defined benefit plans [member]] disclosure: IAS 19 139 a iii ifrs-full DescriptionOfAnyRetirementBenefitPlanTerminationTerms text Description of any retirement benefit plan termination terms The description of the termination terms of a retirement benefit plan. disclosure: IAS 26 36 f ifrs-full DescriptionOfArrangementForContingentConsiderationArrangementsAndIndemnificationAssets text Description of arrangement for contingent consideration arrangements and indemnification assets The description of the contingent consideration arrangements and the arrangements for indemnification assets. disclosure: IFRS 3 B64 g ii ifrs-full DescriptionOfArrangementInvolvingLegalFormOfLease text Description of arrangement involving legal form of lease The description of the arrangements involving the legal form of a lease. [Refer: Arrangements involving legal form of lease [member]] disclosure: SIC 27 10 a - Expiry date 2019.01.01 ifrs-full DescriptionOfAssetliabilityMatchingStrategiesUsedByPlanOrEntityToManageRisk text Description of asset-liability matching strategies used by plan or entity to manage risk The description of asset-liability matching strategies used by the defined benefit plan or the entity, including the use of annuities and other techniques, such as longevity swaps, to manage risk. [Refer: Defined benefit plans [member]] disclosure: IAS 19 146 ifrs-full DescriptionOfAssetUnderlyingArrangementInvolvingLegalFormOfLeaseAndAnyRestrictionsOnItsUse text Description of asset underlying arrangement involving legal form of lease and any restrictions on its use The description of the asset underlying an arrangement that involves the legal form of a lease and any restrictions on its use. [Refer: Arrangements involving legal form of lease [member]] disclosure: SIC 27 10 a i - Expiry date 2019.01.01 ifrs-full DescriptionOfBasesOfFinancialStatementsThatHaveBeenRestatedForChangesInGeneralPurchasingPowerOfFunctionalCurrency text Description of bases of financial statements that have been restated for changes in general purchasing power of functional currency The description of whether the financial statements that have been restated for changes in the general purchasing power of the functional currency are based on a historical cost approach or a current cost approach in hyperinflationary reporting. [Refer: Cost approach [member]] disclosure: IAS 29 39 b ifrs-full DescriptionOfBasisForDesignatingFinancialAssetsForOverlayApproach text Description of basis for designating financial assets for overlay approach The description of the basis for designating financial assets for the overlay approach. disclosure: IFRS 4 39L c - Effective on first application of IFRS 9 ifrs-full DescriptionOfBasisForDeterminingAmountOfPaymentForContingentConsiderationArrangementsAndIndemnificationAssets text Description of basis for determining amount of payment for contingent consideration arrangements and indemnification assets The description of the basis for determining the amount of the payment for contingent consideration arrangements and indemnification assets. disclosure: IFRS 3 B64 g ii ifrs-full DescriptionOfBasisOfAccountingForTransactionsBetweenReportableSegments text Description of basis of accounting for transactions between reportable segments The description of the basis of accounting for transactions between the entity's reportable segments. [Refer: Reportable segments [member]] disclosure: IFRS 8 27 a ifrs-full DescriptionOfBasisOfInputsAndAssumptionsAndEstimationTechniquesUsedToDetermineWhetherCreditRiskOfFinancialInstrumentsHaveIncreasedSignificantlySinceInitialRecognition text Description of basis of inputs and assumptions and estimation techniques used to determine whether credit risk of financial instruments have increased significantly since initial recognition The description of the basis of inputs and assumptions and the estimation techniques used to determine whether the credit risk of financial instruments have increased significantly since initial recognition. disclosure: IFRS 7 35G a ii - Effective 2018.01.01 ifrs-full DescriptionOfBasisOfInputsAndAssumptionsAndEstimationTechniquesUsedToDetermineWhetherFinancialAssetIsCreditimpairedFinancialAsset text Description of basis of inputs and assumptions and estimation techniques used to determine whether financial asset is credit-impaired financial asset The description of the basis of inputs and assumptions and the estimation techniques used to determine whether a financial asset is a credit-impaired financial asset. disclosure: IFRS 7 35G a iii - Effective 2018.01.01 ifrs-full DescriptionOfBasisOfInputsAndAssumptionsAndEstimationTechniquesUsedToMeasure12monthAndLifetimeExpectedCreditLosses text Description of basis of inputs and assumptions and estimation techniques used to measure 12-month and lifetime expected credit losses The description of the basis of inputs and assumptions and the estimation techniques used to measure the 12-month and lifetime expected credit losses. disclosure: IFRS 7 35G a i - Effective 2018.01.01 ifrs-full DescriptionOfBasisOfPreparationOfSummarisedFinancialInformationOfAssociate text Description of basis of preparation of summarised financial information of associate The description of the basis of preparation of summarised financial information of an associate. [Refer: Associates [member]] disclosure: IFRS 12 B15 ifrs-full DescriptionOfBasisOfPreparationOfSummarisedFinancialInformationOfJointVenture text Description of basis of preparation of summarised financial information of joint venture The description of the basis of preparation of summarised financial information of a joint venture. [Refer: Joint ventures [member]] disclosure: IFRS 12 B15 ifrs-full DescriptionOfBasisOfValuationOfAssetsAvailableForBenefits text Description of basis of valuation of assets available for benefits The description of the basis of valuation of assets available for benefits in retirement benefit plans. disclosure: IAS 26 35 a ii ifrs-full DescriptionOfBasisOnWhichRegulatoryDeferralAccountBalancesAreRecognisedAndDerecognisedAndHowTheyAreMeasuredInitiallyAndSubsequently text Description of basis on which regulatory deferral account balances are recognised and derecognised, and how they are measured initially and subsequently The description of the basis on which regulatory deferral account balances are recognised and derecognised, and how they are measured initially and subsequently, including how regulatory deferral account balances are assessed for recoverability and how any impairment loss is allocated. [Refer: Regulatory deferral account balances [member]] disclosure: IFRS 14 32 ifrs-full DescriptionOfBasisOnWhichUnitsRecoverableAmountHasBeenDetermined text Description of basis on which unit's recoverable amount has been determined The description of the basis on which the cash-generating unit's (group of units') recoverable amount has been determined (ie value in use or fair value less costs of disposal). [Refer: Cash-generating units [member]] disclosure: IAS 36 134 c ifrs-full DescriptionOfBasisUsedToDetermineSurplusOrDeficitOfMultiemployerPlan text Description of basis used to determine surplus or deficit of multi-employer or state plan The description of the basis used to determine a surplus or deficit in a multi-employer or state plan that may affect the amount of future contributions. [Refer: Multi-employer defined benefit plans [member]; State defined benefit plans [member]] disclosure: IAS 19 148 d iv ifrs-full DescriptionOfBasisUsedToPrepareComparativeInformationThatDoesNotComplyWithIFRS7AndIFRS9 text Description of basis used to prepare comparative information that does not comply with IFRS 7 and IFRS 9 The description of the basis used to prepare comparative information that does not comply with IFRS 7 and IFRS 9. disclosure: IFRS 1 E2 b - Effective 2018.01.01 ifrs-full DescriptionOfBiologicalAssets text Description of biological assets The description of biological assets. [Refer: Biological assets] disclosure: IAS 41 41 ifrs-full DescriptionOfBiologicalAssetsPreviouslyMeasuredAtCost text Description of biological assets previously measured at cost The description of biological assets previously measured at their cost less any accumulated depreciation and impairment losses, which have become reliably measurable at fair value during the current period. [Refer: At fair value [member]; At cost [member]; Biological assets; Impairment loss] disclosure: IAS 41 56 a ifrs-full DescriptionOfBiologicalAssetsWhereFairValueInformationIsUnreliable text Description of biological assets where fair value information is unreliable The description of biological assets where fair value information is unreliable and the entity measures them at their cost less any accumulated depreciation and accumulated impairment losses. [Refer: Biological assets; Impairment loss] disclosure: IAS 41 54 a ifrs-full DescriptionOfCashgeneratingUnit text Description of cash-generating unit The description of a cash-generating unit (such as whether it is a product line, a plant, a business operation, a geographical area or a reportable segment as defined in IFRS 8). [Refer: Cash-generating units [member]] disclosure: IAS 36 130 d i ifrs-full DescriptionOfChangeInValuationTechniqueUsedInFairValueMeasurementAssets text Description of change in valuation technique used in fair value measurement, assets The description of a change in valuation technique (for example, changing from a market approach to an income approach or the use of an additional valuation technique) for the fair value measurement of assets. [Refer: Income approach [member]; Market approach [member]] disclosure: IFRS 13 93 d ifrs-full DescriptionOfChangeInValuationTechniqueUsedInFairValueMeasurementEntitysOwnEquityInstruments text Description of change in valuation technique used in fair value measurement, entity's own equity instruments The description of a change in valuation technique (for example, changing from a market approach to an income approach or the use of an additional valuation technique) for the fair value measurement of the entity's own equity instruments. [Refer: Entity's own equity instruments [member]; Income approach [member]; Market approach [member]] disclosure: IFRS 13 93 d ifrs-full DescriptionOfChangeInValuationTechniqueUsedInFairValueMeasurementLiabilities text Description of change in valuation technique used in fair value measurement, liabilities The description of a change in valuation technique (for example, changing from a market approach to an income approach or the use of an additional valuation technique) for the fair value measurement of liabilities. [Refer: Income approach [member]; Market approach [member]] disclosure: IFRS 13 93 d ifrs-full DescriptionOfChangeInValuationTechniqueUsedToMeasureFairValueLessCostsOfDisposal text Description of change in valuation technique used to measure fair value less costs of disposal The description of a change in valuation technique used to measure fair value less costs of disposal. [Refer: Valuation techniques [member]] disclosure: IAS 36 134 e iiB, disclosure: IAS 36 130 f ii ifrs-full DescriptionOfChangeOfInvestmentEntityStatus text Description of change of investment entity status The description of the change of investment entity status. [Refer: Disclosure of investment entities [text block]] disclosure: IFRS 12 9B ifrs-full DescriptionOfChangesInEntitysObjectivesPoliciesAndProcessesForManagingCapitalAndWhatEntityManagesAsCapital text Description of changes in entity's objectives, policies and processes for managing capital and what entity manages as capital The description of changes in entity's objectives, policies and processes for managing capital and what the entity manages as capital. disclosure: IAS 1 135 c ifrs-full DescriptionOfChangesInEstimationTechniquesOrSignificantAssumptionsMadeWhenApplyingImpairmentRequirementsAndReasonsForThoseChanges text Description of changes in estimation techniques or significant assumptions made when applying impairment requirements and reasons for those changes The description of changes in the estimation techniques or significant assumptions made when applying impairment requirements and the reasons for those changes. disclosure: IFRS 7 35G c - Effective 2018.01.01 ifrs-full DescriptionOfChangesInMethodsAndAssumptionsUsedInPreparingSensitivityAnalysisForActuarialAssumptions text Description of changes in methods and assumptions used in preparing sensitivity analysis for actuarial assumptions The description of changes in the methods and assumptions used in preparing a sensitivity analysis for significant actuarial assumptions. [Refer: Actuarial assumptions [member]] disclosure: IAS 19 145 c ifrs-full DescriptionOfChangesInPlanToSellNoncurrentAssetOrDisposalGroupHeldForSale text Description of changes in plan to sell non-current asset or disposal group held for sale The description of the facts and circumstances leading to the decision to change the plan to sell non-current assets or disposal groups. [Refer: Non-current assets or disposal groups classified as held for sale; Disposal groups classified as held for sale [member]] disclosure: IFRS 5 42 ifrs-full DescriptionOfChangesInServiceConcessionArrangement text Description of changes in service concession arrangement The description of changes in a service concession arrangement. [Refer: Service concession arrangements [member]] disclosure: SIC 29 6 d ifrs-full DescriptionOfCollateralHeldAndOtherCreditEnhancementsFinancialAssetsThatAreIndividuallyDeterminedToBeImpaired text Description of collateral held and other credit enhancements, financial assets that are individually determined to be impaired The description of the nature of collateral available and other credit enhancements obtained for financial assets that are individually determined to be impaired. [Refer: Financial assets] example: IFRS 7 IG29 c - Expiry date 2018.01.01, example: IFRS 7 37 b - Expiry date 2018.01.01 ifrs-full DescriptionOfCollateralHeldAsSecurityAndOtherCreditEnhancements text Description of collateral held as security and other credit enhancements and their financial effect in respect of amount that best represents maximum exposure The description of collateral held as security and other credit enhancements, and their financial effect (for example, a quantification of the extent to which collateral and other credit enhancements mitigate credit risk) in respect of the amount that best represents the maximum exposure to credit risk. [Refer: Credit risk [member]; Maximum exposure to credit risk] disclosure: IFRS 7 36 b - Expiry date 2018.01.01 ifrs-full DescriptionOfCollateralHeldAsSecurityAndOtherCreditEnhancements2014 text Description of collateral held as security and other credit enhancements The description of collateral held as security and other credit enhancements in respect of the amount that best represents the maximum exposure to credit risk. This includes a description of the nature and quality of the collateral held, an explanation of any significant changes in the quality of that collateral or credit enhancements and information about financial instruments for which an entity has not recognised a loss allowance because of the collateral. [Refer: Credit risk [member]; Maximum exposure to credit risk] disclosure: IFRS 7 35K b - Effective 2018.01.01 ifrs-full DescriptionOfCollateralHeldAsSecurityAndOtherCreditEnhancementsAndTheirFinancialEffectInRespectOfAmountThatBestRepresentsMaximumExposureFinancialInstrumentsToWhichImpairmentRequirementsInIFRS9AreNotApplied text Description of collateral held as security and other credit enhancements and their financial effect in respect of amount that best represents maximum exposure, financial instruments to which impairment requirements in IFRS 9 are not applied The description of collateral held as security and other credit enhancements, and their financial effect (for example, a quantification of the extent to which collateral and other credit enhancements mitigate credit risk) in respect of the amount that best represents the maximum exposure to credit risk of financial instruments to which impairment requirements in IFRS 9 are not applied. [Refer: Credit risk [member]; Maximum exposure to credit risk] disclosure: IFRS 7 36 b - Effective 2018.01.01 ifrs-full DescriptionOfCollateralPermittedToSellOrRepledgeInAbsenceOfDefaultByOwnerOfCollateral text Description of terms and conditions associated with entity's use of collateral permitted to be sold or repledged in absence of default by owner of collateral The description of the terms and conditions associated with the entity's use of collateral permitted to be sold or repledged in absence of default by the owner of collateral. disclosure: IFRS 7 15 c ifrs-full DescriptionOfComparisonBetweenAssetsAndLiabilitiesRecognisedInRelationToStructuredEntitiesAndMaximumExposureToLossFromInterestsInStructuredEntities text Description of comparison between assets and liabilities recognised in relation to structured entities and maximum exposure to loss from interests in structured entities The description of the comparison of the carrying amount of assets and liabilities of the entity that relate to its interests in structured entities and the entity's maximum exposure to loss from those entities. [Refer: Carrying amount [member]; Unconsolidated structured entities [member]; Maximum exposure to loss from interests in structured entities] disclosure: IFRS 12 29 d ifrs-full DescriptionOfComplianceWithIFRSsIfAppliedForInterimFinancialReport text Description of compliance with IFRSs if applied for interim financial report The description of the compliance of the entity's interim financial report with IFRSs. [Refer: IFRSs [member]] disclosure: IAS 34 19 ifrs-full DescriptionOfConcentrationsOfInsuranceRisk text Description of concentrations of insurance risk The description of concentrations of insurance risk, including a description of how management determined concentrations and a description of the shared characteristic that identifies each concentration (for example, type of insured event, geographical area or currency). disclosure: IFRS 4 39 c ii ifrs-full DescriptionOfConclusionWhyTransactionPriceWasNotBestEvidenceOfFairValue text Description of conclusion why transaction price was not best evidence of fair value The description of why the entity concluded that the transaction price was not the best evidence of fair value, including a description of the evidence that supports fair value. disclosure: IFRS 7 28 c ifrs-full DescriptionOfContractualAgreementOrStatedPolicyForChargingNetDefinedBenefitCost text Description of contractual agreement or stated policy for charging net defined benefit cost The description of the contractual agreement or stated policy for charging the net defined benefit cost, or the fact that there is no such policy, for an entity participating in defined benefit plans that share risks between various entities under common control. [Refer: Defined benefit plans that share risks between entities under common control [member]] disclosure: IAS 19 149 a ifrs-full DescriptionOfConversionOfDebtToEquity text Description of conversion of debt to equity The description of the non-cash conversion of debt to equity. example: IAS 7 44 c ifrs-full DescriptionOfCriteriaUsedToDistinguishInvestmentPropertyFromOwneroccupiedPropertyAndFromPropertyHeldSaleInOrdinaryCourseOfBusiness text Description of criteria used to distinguish investment property from owner-occupied property and from property held for sale in ordinary course of business The description of the criteria used to distinguish investment property from owner-occupied property and from property held for sale in the ordinary course of business when the classification of property as investment property is difficult. [Refer: Investment property] disclosure: IAS 40 75 c ifrs-full DescriptionOfCrossreferenceToDisclosuresAboutActivitiesSubjectToRateRegulation text Description of cross-reference to disclosures about activities subject to rate regulation The description of cross-reference to disclosures about activities subject to rate regulation. disclosure: IFRS 14 31 ifrs-full DescriptionOfCrossreferenceToDisclosuresAboutCreditRiskPresentedOutsideFinancialStatements text Description of cross-reference to disclosures about credit risk presented outside financial statements The description of cross-reference to disclosures about credit risk presented outside the financial statements. disclosure: IFRS 7 35C - Effective 2018.01.01 ifrs-full DescriptionOfCrossreferenceToDisclosuresAboutHedgeAccountingPresentedOutsideFinancialStatements text Description of cross-reference to disclosures about hedge accounting presented outside financial statements The description of cross-reference to disclosures about hedge accounting presented outside financial statements. disclosure: IFRS 7 21B - Effective 2018.01.01 ifrs-full DescriptionOfCrossreferenceToDisclosuresAboutLeases text Description of cross-reference to disclosures about leases The description of cross-reference to disclosures about leases. disclosure: IFRS 16 52 - Effective 2019.01.01 ifrs-full DescriptionOfCrossreferenceToDisclosuresAboutNatureAndExtentOfRisksArisingFromFinancialInstruments text Description of cross-reference to disclosures about nature and extent of risks arising from financial instruments The description of cross-reference to disclosures about nature and extent of risks arising from financial instruments. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 B6 ifrs-full DescriptionOfCrossreferenceToDisclosuresAboutPlansThatShareRisksBetweenEntitiesUnderCommonControlInAnotherGroupEntitysFinancialStatements text Description of cross-reference to disclosures about plans that share risks between entities under common control in another group entity's financial statements The description of cross-references to disclosures about defined benefit plans that share risks between entities under common control in another group entity's financial statements. [Refer: Defined benefit plans that share risks between entities under common control [member]] disclosure: IAS 19 150 ifrs-full DescriptionOfCrossreferenceToDisclosuresPresentedOutsideInterimFinancialStatements text Description of cross-reference to disclosures presented outside interim financial statements The description of cross-reference to disclosures presented outside interim financial statements. disclosure: IAS 34 16A ifrs-full DescriptionOfCurrencyInWhichSupplementaryInformationIsDisplayed text Description of currency in which supplementary information is displayed The description of the currency in which the entity's supplementary information is displayed. disclosure: IAS 21 57 b ifrs-full DescriptionOfCurrentAndFormerWayOfAggregatingAssets text Description of current and former way of aggregating assets The description of the current and former way of aggregating assets for cash-generating units if the aggregation of assets for identifying the cash-generating unit has changed since the previous estimate of the cash-generating units recoverable amount (if any). [Refer: Cash-generating units [member]] disclosure: IAS 36 130 d iii ifrs-full DescriptionOfCurrentCommitmentsOrIntentionsToProvideSupportToSubsidiary text Description of current commitments or intentions to provide support to subsidiary The description of current commitments or intentions to provide support to a subsidiary. [Refer: Subsidiaries [member]] disclosure: IFRS 12 19D b ifrs-full DescriptionOfDetailsOfBreachesWhichPermittedLenderToDemandAcceleratedRepaymentDuringPeriodOfPrincipalInterestSinkingFundOrRedemptionTermsOfLoansPayable text Description of details of breaches which permitted lender to demand accelerated repayment during period of principal, interest, sinking fund, or redemption terms of loans payable The description of the details of breaches during the period of principal, interest, sinking fund or redemption terms of loans payable that permitted the lender to demand accelerated repayment. disclosure: IFRS 7 19 ifrs-full DescriptionOfDetailsOfDefaultsDuringPeriodOfPrincipalInterestSinkingFundOrRedemptionTermsOfLoansPayable text Description of details of defaults during period of principal, interest, sinking fund, or redemption terms of loans payable The description of details of defaults during the period of principal, interest, sinking fund or redemption terms of loans payable. disclosure: IFRS 7 18 a ifrs-full DescriptionOfDifficultiesStructuredEntityExperiencedInFinancingItsActivities text Description of difficulties structured entity experienced in financing its activities The description of the difficulties that a structured entity has experienced in financing its activities. example: IFRS 12 B26 f ifrs-full DescriptionOfDiscountRatesAppliedToCashFlowProjections X.XX instant Discount rate applied to cash flow projections The discount rate applied to cash flow projections for a cash-generating unit (group of units). [Refer: Cash-generating units [member]] disclosure: IAS 36 134 d v, disclosure: IAS 36 134 e v ifrs-full DescriptionOfDiscountRatesUsedInCurrentEstimateOfValueInUse X.XX instant Discount rate used in current estimate of value in use The discount rate used in the current estimate of the present value of the future cash flows expected to be derived from an asset or cash-generating unit. disclosure: IAS 36 130 g ifrs-full DescriptionOfDiscountRatesUsedInPreviousEstimateOfValueInUse X.XX instant Discount rate used in previous estimate of value in use The discount rate used in the previous estimate of the present value of the future cash flows expected to be derived from an asset or cash-generating unit. disclosure: IAS 36 130 g ifrs-full DescriptionOfEffectiveInterestRateDeterminedOnDateOfReclassification X.XX instant Effective interest rate determined on date of reclassification for assets reclassified out of fair value through profit or loss category into amortised cost or fair value through other comprehensive income category The effective interest rate for financial assets reclassified out of fair value through profit or loss category into amortised cost or fair value through other comprehensive income category as of the date of reclassification. [Refer: Financial assets] disclosure: IFRS 7 12C a - Effective 2018.01.01 ifrs-full DescriptionOfEffectOfChangingBusinessModelForManagingFinancialAssetsOnFinancialStatements text Description of effect of changing business model for managing financial assets on financial statements The description of the effect on the financial statements of changing the entity's business model for managing financial assets. [Refer: Financial assets] disclosure: IFRS 7 12B b - Effective 2018.01.01 ifrs-full DescriptionOfEffectOfRegulatoryFrameworkOnPlan text Description of effect of regulatory framework on plan The description of the effect of the regulatory framework on a defined benefit plan, such as the asset ceiling. [Refer: Defined benefit plans [member]] disclosure: IAS 19 139 a ii ifrs-full DescriptionOfEstimateOfRangeOfOutcomesFromContingentConsiderationArrangementsAndIndemnificationAssets text Description of estimate of range of undiscounted outcomes from contingent consideration arrangements and indemnification assets The description of the estimate of the range of undiscounted outcomes from contingent consideration arrangements and indemnification assets. disclosure: IFRS 3 B64 g iii ifrs-full DescriptionOfEventOrChangeInCircumstancesThatCausedRecognitionOfDeferredTaxBenefitsAcquiredInBusinessCombinationAfterAcquisitionDate text Description of event or change in circumstances that caused recognition of deferred tax benefits acquired in business combination after acquisition date The description of the event or change in circumstances that caused the recognition of deferred tax benefits that were acquired in a business combination but not recognised until after the acquisition date. [Refer: Business combinations [member]] disclosure: IAS 12 81 k ifrs-full DescriptionOfExistenceOfRestrictionsOnTitlePropertyPlantAndEquipment text Description of existence of restrictions on title, property, plant and equipment The description of the existence of restrictions on the title of property, plant and equipment. [Refer: Property, plant and equipment] disclosure: IAS 16 74 a ifrs-full DescriptionOfExistenceOfThirdpartyCreditEnhancement text Description of existence of third-party credit enhancement The description of the existence of third-party credit enhancement for liabilities measured at fair value and issued with an inseparable third-party credit enhancement. [Refer: At fair value [member]] disclosure: IFRS 13 98 ifrs-full DescriptionOfExpectedImpactOfInitialApplicationOfNewStandardsOrInterpretations text block Disclosure of expected impact of initial application of new standards or interpretations [text block] The disclosure of the known or reasonably estimable information relevant to assessing the possible impact that the application of a new IFRS, that has been issued but is not yet effective, will have. disclosure: IAS 8 30 b ifrs-full DescriptionOfExpectedImpactOfInitialApplicationOfNewStandardsOrInterpretationsAbstract Disclosure of expected impact of initial application of new standards or interpretations [abstract] ifrs-full DescriptionOfExpectedImpactOfInitialApplicationOfNewStandardsOrInterpretationsLineItems Disclosure of expected impact of initial application of new standards or interpretations [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DescriptionOfExpectedImpactOfInitialApplicationOfNewStandardsOrInterpretationsTable table Disclosure of expected impact of initial application of new standards or interpretations [table] Schedule disclosing information related to the expected impact of the initial application of new standards or interpretations. disclosure: IAS 8 30 b ifrs-full DescriptionOfExpectedTimingOfOutflowsContingentLiabilitiesInBusinessCombination text Description of expected timing of outflows, contingent liabilities in business combination The description of the expected timing of outflows of economic benefits for contingent liabilities recognised in a business combination. [Refer: Contingent liabilities [member]; Business combinations [member]] disclosure: IFRS 3 B67 c, disclosure: IFRS 3 B64 j ifrs-full DescriptionOfExpectedTimingOfOutflowsOtherProvisions text Description of expected timing of outflows, other provisions The description of the expected timing of outflows of economic benefits related to other provisions. [Refer: Other provisions] disclosure: IAS 37 85 a ifrs-full DescriptionOfExpectedVolatilityShareOptionsGranted X.XX duration Expected volatility, share options granted The expected volatility of the share price used to calculate the fair value of the share options granted. Expected volatility is a measure of the amount by which a price is expected to fluctuate during a period. The measure of volatility used in option pricing models is the annualised standard deviation of the continuously compounded rates of return on the share over a period of time. disclosure: IFRS 2 47 a i ifrs-full DescriptionOfExpiryDateOfTemporaryDifferencesUnusedTaxLossesAndUnusedTaxCredits text Description of expiry date of deductible temporary differences, unused tax losses and unused tax credits The description of the expiry date (if any) of deductible temporary differences, unused tax losses and unused tax credits for which no deferred tax asset is recognised in the statement of financial position. [Refer: Temporary differences [member]; Unused tax credits [member]; Unused tax losses [member]] disclosure: IAS 12 81 e ifrs-full DescriptionOfExplanationOfFactAndReasonsWhyRangeOfOutcomesFromContingentConsiderationArrangementsAndIndemnificationAssetsCannotBeEstimated text Description of explanation of fact and reasons why range of outcomes from contingent consideration arrangements and indemnification assets cannot be estimated The description of the fact and reasons why the range of outcomes from contingent consideration arrangements and indemnification assets cannot be estimated. disclosure: IFRS 3 B64 g iii ifrs-full DescriptionOfExposureToRisk text Description of exposure to risk The description of exposures to risks arising from financial instruments. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 33 a ifrs-full DescriptionOfExtentToWhichEntityCanBeLiableToMultiemployerOrStatePlanForOtherEntitiesObligations text Description of extent to which entity can be liable to multi-employer or state plan for other entities' obligations The description of the extent to which the entity can be liable for other entities' obligations under the terms and conditions of a multi-employer or state defined benefit plan. [Refer: Multi-employer defined benefit plans [member]; State defined benefit plans [member]] disclosure: IAS 19 148 b ifrs-full DescriptionOfExtentToWhichFairValueOfInvestmentPropertyIsBasedOnValuationByIndependentValuer text Description of extent to which fair value of investment property is based on valuation by independent valuer The description of the extent to which the fair value of investment property (as measured or disclosed in the financial statements) is based on a valuation by an independent valuer who holds a recognised and relevant professional qualification and has recent experience in the location and category of the investment property being valued. [Refer: Investment property] disclosure: IAS 40 75 e ifrs-full DescriptionOfFactAndBasisOnWhichCarryingAmountsDeterminedUnderPreviousGAAPWereAllocatedIfEntityUsesExemptionInIFRS1D8Ab text Description of fact and basis on which carrying amounts determined under previous GAAP were allocated if entity uses exemption in IFRS 1.D8A(b) The description of the fact and basis on which carrying amounts determined under previous GAAP were allocated if the entity applies the exemption in paragraph D8A(b) of IFRS 1 for oil and gas assets. disclosure: IFRS 1 31A ifrs-full DescriptionOfFactAndBasisOnWhichCarryingAmountsWereDeterminedIfEntityUsesExemptionInIFRS1D8B text Description of fact and basis on which carrying amounts were determined under previous GAAP if entity uses exemption in IFRS 1.D8B The description of the fact and basis on which carrying amounts were determined under previous GAAP if the entity applies the exemption in paragraph D8B of IFRS 1 for operations subject to rate regulation. disclosure: IFRS 1 31B ifrs-full DescriptionOfFactAndReasonsWhyMaximumExposureToLossFromInterestsInStructuredEntitiesCannotBeQuantified text Description of fact and reasons why maximum exposure to loss from interests in structured entities cannot be quantified The description of the fact and reasons why the entity cannot quantify its maximum exposure to loss from its interests in structured entities. [Refer: Maximum exposure to loss from interests in structured entities; Unconsolidated structured entities [member]] disclosure: IFRS 12 29 c ifrs-full DescriptionOfFactAndReasonWhySensitivityAnalysisAreUnrepresentative text Description of fact and reason why sensitivity analyses are unrepresentative The description of the fact and reason why sensitivity analyses are unrepresentative of risks inherent in financial instruments (for example, because the year-end exposure does not reflect the exposure during the year). [Refer: Financial instruments, class [member]] disclosure: IFRS 7 42 ifrs-full DescriptionOfFactAndReasonWhyVolumeOfHedgingRelationshipsToWhichExemptionInIFRS723CAppliesIsUnrepresentativeOfNormalVolumes text Description of fact and reason why volume of hedging relationships to which exemption in IFRS 7.23C applies is unrepresentative of normal volumes The description of the fact and reason why the volume of the hedging relationships to which the exemption in paragraph 23C of IFRS 7 applies is unrepresentative of the normal volumes. disclosure: IFRS 7 24D - Effective 2018.01.01 ifrs-full DescriptionOfFactorsThatMakeUpGoodwillRecognised text Description of factors that make up goodwill recognised The qualitative description of the factors that make up the goodwill recognised, such as expected synergies from combining operations of the acquiree and the acquirer, intangible assets that do not qualify for separate recognition or other factors. [Refer: Goodwill] disclosure: IFRS 3 B64 e ifrs-full DescriptionOfFactThatAmountOfChangeInAccountingEstimateIsImpracticable text block Description of fact that amount of change in accounting estimate is impracticable [text block] The description of the fact that the amount of the effect in future periods due to changes in accounting estimates is not disclosed because estimating it is impracticable. disclosure: IAS 8 40 ifrs-full DescriptionOfFactThatChangingOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsWouldChangeFairValueSignificantlyAssets text Description of fact that changing one or more unobservable inputs to reflect reasonably possible alternative assumptions would change fair value significantly, assets The description of the fact that changing one or more unobservable inputs for the fair value measurement of assets to reflect reasonably possible alternative assumptions would change fair value significantly. disclosure: IFRS 13 93 h ii ifrs-full DescriptionOfFactThatChangingOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsWouldChangeFairValueSignificantlyEntitysOwnEquityInstruments text Description of fact that changing one or more unobservable inputs to reflect reasonably possible alternative assumptions would change fair value significantly, entity's own equity instruments The description of the fact that changing one or more unobservable inputs for the fair value measurement of the entity's own equity instruments to reflect reasonably possible alternative assumptions would change the fair value significantly. [Refer: Entity's own equity instruments [member]] disclosure: IFRS 13 93 h ii ifrs-full DescriptionOfFactThatChangingOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsWouldChangeFairValueSignificantlyLiabilities text Description of fact that changing one or more unobservable inputs to reflect reasonably possible alternative assumptions would change fair value significantly, liabilities The description of the fact that changing one or more unobservable inputs for the fair value measurement of liabilities to reflect reasonably possible alternative assumptions would change the fair value significantly. disclosure: IFRS 13 93 h ii ifrs-full DescriptionOfFactThatEntityDoesNotHaveLegalOrConstructiveObligationToNegativeNetAssetsTransitionFromProportionateConsolidationToEquityMethod text Description of fact that entity does not have legal or constructive obligation to negative net assets, transition from proportionate consolidation to equity method The description of the fact that the entity does not have a legal or constructive obligation in relation to the negative net assets, if aggregating all previously proportionately consolidated assets and liabilities on transition from proportionate consolidation to equity method results in negative net assets. disclosure: IFRS 11 C4 ifrs-full DescriptionOfFactThatHighestAndBestUseOfNonfinancialAssetDiffersFromCurrentUse text Description of fact that highest and best use of non-financial asset differs from current use The description of the fact that the use of a non-financial asset that would maximise the value of the asset or the group of assets and liabilities (for example, a business) within which the asset would be used differs from its current use. disclosure: IFRS 13 93 i ifrs-full DescriptionOfFactThatImpactIsNotKnownOrReasonablyEstimable text Description of fact that impact of initial application of new IFRS is not known or reasonably estimable The description of the fact that the impact of the initial application of a new IFRS is not known or reasonably estimable. [Refer: IFRSs [member]] example: IAS 8 31 e ii ifrs-full DescriptionOfFactThatMultiemployerPlanIsDefinedBenefitPlan text Description of fact that multi-employer or state plan is defined benefit plan The description of the fact that a multi-employer or state plan is a defined benefit plan. [Refer: Multi-employer defined benefit plans [member]; State defined benefit plans [member]] disclosure: IAS 19 148 d i ifrs-full DescriptionOfFinancialInstrumentsDesignatedAsHedgingInstrument text Description of financial instruments designated as hedging instruments The description of financial instruments designated as hedging instruments. Hedging instruments are designated derivatives or (for a hedge of the risk of changes in foreign currency exchange rates only) designated non-derivative financial assets or non-derivative financial liabilities whose fair value or cash flows are expected to offset changes in the fair value or cash flows of a designated hedged item. [Refer: Derivatives [member]; Derivative financial assets; Derivative financial liabilities; Financial instruments, class [member]; Financial assets] disclosure: IFRS 7 22 b - Expiry date 2018.01.01 ifrs-full DescriptionOfFinancialInstrumentsTheirCarryingAmountAndExplanationOfWhyFairValueCannotBeMeasuredReliably text Description of financial instruments, their carrying amount, and explanation of why fair value cannot be measured reliably The description of financial instruments, their carrying amount and an explanation of why fair value cannot be measured reliably for financial instruments for which disclosures of fair value are not required. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 30 b ifrs-full DescriptionOfFinancialRiskManagementRelatedToAgriculturalActivity text Description of financial risk management related to agricultural activity The description of financial risk management related to agricultural activity. disclosure: IAS 41 49 c ifrs-full DescriptionOfForecastTransactionHedgeAccountingPreviouslyUsedButNoLongerExpectedToOccur text Description of forecast transactions for which hedge accounting had been used in previous period but which are no longer expected to occur The description of forecast transactions for which hedge accounting had previously been used but which are no longer expected to occur. disclosure: IFRS 7 23 b - Expiry date 2018.01.01, disclosure: IFRS 7 23F - Effective 2018.01.01 ifrs-full DescriptionOfFrequencyAndMethodsForTestingProceduresOfPricingModelsAssets text Description of frequency and methods for testing procedures of pricing models, assets The description of the frequency and methods for calibration, back testing and other testing procedures of fair value measurement pricing models for assets. example: IFRS 13 IE65 b, example: IFRS 13 93 g ifrs-full DescriptionOfFrequencyAndMethodsForTestingProceduresOfPricingModelsEntitysOwnEquityInstruments text Description of frequency and methods for testing procedures of pricing models, entity's own equity instruments The description of the frequency and methods for calibration, back testing and other testing procedures of fair value measurement pricing models for the entity's own equity instruments. [Refer: Entity's own equity instruments [member]] example: IFRS 13 IE65 b, example: IFRS 13 93 g ifrs-full DescriptionOfFrequencyAndMethodsForTestingProceduresOfPricingModelsLiabilities text Description of frequency and methods for testing procedures of pricing models, liabilities The description of the frequency and methods for calibration, back testing and other testing procedures of fair value measurement pricing models for liabilities. example: IFRS 13 IE65 b, example: IFRS 13 93 g ifrs-full DescriptionOfFullyAmortisedIntangibleAssets text Description of fully amortised intangible assets The description of fully amortised intangible assets that are still in use. [Refer: Intangible assets other than goodwill] example: IAS 38 128 a ifrs-full DescriptionOfFunctionalCurrency text Description of functional currency The description of the currency of the primary economic environment in which the entity operates. disclosure: IAS 21 53, disclosure: IAS 21 57 c ifrs-full DescriptionOfFundingArrangementsAndFundingPolicyThatAffectFutureContributions text Description of funding arrangements and funding policy that affect future contributions The description of funding arrangements and the funding policy that affect future contributions to defined benefit plans. [Refer: Defined benefit plans [member]] disclosure: IAS 19 147 a, disclosure: IAS 19 148 a ifrs-full DescriptionOfFundingPolicy text Description of funding policy The description of the policy for the transfer of assets to an entity (the fund) separate from the employers entity to meet future obligations for the payment of retirement benefits. disclosure: IAS 26 35 c ifrs-full DescriptionOfGroupWithinEntityThatDecidesEntitysValuationPoliciesAndProceduresAssets text Description of group within entity that decides entity's valuation policies and procedures, assets The description of the group within the entity that decides the entity's fair value measurement valuation policies and procedures for assets. example: IFRS 13 IE65 a i, example: IFRS 13 93 g ifrs-full DescriptionOfGroupWithinEntityThatDecidesEntitysValuationPoliciesAndProceduresEntitysOwnEquityInstruments text Description of group within entity that decides entity's valuation policies and procedures, entity's own equity instruments The description of the group within the entity that decides the entity's fair value measurement valuation policies and procedures for the entity's own equity instruments. example: IFRS 13 IE65 a i, example: IFRS 13 93 g ifrs-full DescriptionOfGroupWithinEntityThatDecidesEntitysValuationPoliciesAndProceduresLiabilities text Description of group within entity that decides entity's valuation policies and procedures, liabilities The description of the group within the entity that decides the entity's fair value measurement valuation policies and procedures for liabilities. example: IFRS 13 IE65 a i, example: IFRS 13 93 g ifrs-full DescriptionOfGrowthRateUsedToExtrapolateCashFlowProjections X.XX instant Growth rate used to extrapolate cash flow projections The growth rate used to extrapolate cash flow projections beyond the period covered by the most recent budgets/forecasts for a cash-generating unit (group of units). [Refer: Cash-generating units [member]] disclosure: IAS 36 134 d iv, disclosure: IAS 36 134 e iv ifrs-full DescriptionOfHedgingInstrumentsUsedToHedgeRiskExposuresAndHowTheyAreUsed text Description of hedging instruments used to hedge risk exposures and how they are used The description of hedging instruments used to hedge risk exposures and how they are used. [Refer: Hedging instruments [member]] disclosure: IFRS 7 22B a - Effective 2018.01.01 ifrs-full DescriptionOfHistoricalInformationAboutCounterpartyDefaultRates text Description of historical information about counterparty default rates The description of historical information about default rates of the party to the transaction other than the entity. example: IFRS 7 IG23 c - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full DescriptionOfHowAcquirerObtainedControlOfAcquiree text Description of how acquirer obtained control of acquiree The description of how the acquirer obtained the power to govern the financial and operating policies of the acquiree so as to obtain benefits from its activities. disclosure: IFRS 3 B64 d ifrs-full DescriptionOfHowEffectOnFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsWasCalculatedAssets text Description of how effect on fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions was calculated, assets The description of how the effect on fair value measurement of assets due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions was calculated. disclosure: IFRS 13 93 h ii ifrs-full DescriptionOfHowEffectOnFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsWasCalculatedEntitysOwnEquityInstruments text Description of how effect on fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions was calculated, entity's own equity instruments The description of how the effect on fair value measurement of the entity's own equity instruments due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions was calculated. [Refer: Entity's own equity instruments [member]] disclosure: IFRS 13 93 h ii ifrs-full DescriptionOfHowEffectOnFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsWasCalculatedLiabilities text Description of how effect on fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions was calculated, liabilities The description of how the effect on the fair value measurement of liabilities due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions was calculated. disclosure: IFRS 13 93 h ii ifrs-full DescriptionOfHowEntityDeterminedMaximumEconomicBenefitAvailable text Description of how entity determined maximum economic benefit available The description of how the entity determined the maximum economic benefit available in relation to a defined benefit plan, ie whether those benefits would be in the form of refunds, reductions in future contributions or a combination of both. [Refer: Defined benefit plans [member]] disclosure: IAS 19 141 c iv ifrs-full DescriptionOfHowEntityDeterminedThatThirdpartyInformationUsedInFairValueMeasurementWasDevelopedInAccordanceWithIFRS13Assets text Description of how entity determined that third-party information used in fair value measurement was developed in accordance with IFRS 13, assets The description of how the entity determined that third-party information, such as broker quotes or pricing services, used in the fair value measurement of assets, was developed in accordance with IFRS 13. example: IFRS 13 IE65 d, example: IFRS 13 93 g ifrs-full DescriptionOfHowEntityDeterminedThatThirdpartyInformationUsedInFairValueMeasurementWasDevelopedInAccordanceWithIFRS13EntitysOwnEquityInstruments text Description of how entity determined that third-party information used in fair value measurement was developed in accordance with IFRS 13, entity's own equity instruments The description of how the entity determined that third-party information, such as broker quotes or pricing services, used in the fair value measurement of the entity's own equity instruments was developed in accordance with IFRS 13. [Refer: Entity's own equity instruments [member]] example: IFRS 13 IE65 d, example: IFRS 13 93 g ifrs-full DescriptionOfHowEntityDeterminedThatThirdpartyInformationUsedInFairValueMeasurementWasDevelopedInAccordanceWithIFRS13Liabilities text Description of how entity determined that third-party information used in fair value measurement was developed in accordance with IFRS 13, liabilities The description of how the entity determined that third-party information, such as broker quotes or pricing services, used in the fair value measurement of liabilities, was developed in accordance with IFRS 13. example: IFRS 13 IE65 d, example: IFRS 13 93 g ifrs-full DescriptionOfHowEntityDeterminedWhichStructuredEntitiesItSponsored text Description of how entity determined which structured entities it sponsored The description of how the entity has determined which structured entities it has sponsored. disclosure: IFRS 12 27 a ifrs-full DescriptionOfHowEntityDeterminesEconomicRelationshipBetweenHedgedItemAndHedgingInstrumentForPurposeOfAssessingHedgeEffectiveness text Description of how entity determines economic relationship between hedged item and hedging instrument for purpose of assessing hedge effectiveness The description of how the entity determines the economic relationship between the hedged item and the hedging instrument for the purpose of assessing the hedge effectiveness. Hedge effectiveness is the extent to which changes in the fair value or the cash flows of the hedging instrument offset changes in the fair value or the cash flows of the hedged item. [Refer: Hedging instruments [member]; Hedged items [member]] disclosure: IFRS 7 22B b - Effective 2018.01.01 ifrs-full DescriptionOfHowEntityEstablishesHedgeRatioAndWhatSourcesOfHedgeIneffectivenessAre text Description of how entity establishes hedge ratio and what sources of hedge ineffectiveness are The description of how the entity establishes the hedge ratio and what are the sources of hedge ineffectiveness. Hedge ratio is the relationship between the quantity of the hedging instrument and the quantity of the hedged item in terms of their relative weighting. [Refer: Gain (loss) on hedge ineffectiveness] disclosure: IFRS 7 22B c - Effective 2018.01.01 ifrs-full DescriptionOfHowEntityReflectsItsRiskManagementStrategyByUsingHedgeAccountingAndDesignatingHedgingRelationshipsThatItFrequentlyResets text Description of how entity reflects its risk management strategy by using hedge accounting and designating hedging relationships that it frequently resets The description of how the entity reflects its risk management strategy by using hedge accounting and designating hedging relationships that it frequently resets. disclosure: IFRS 7 23C b ii - Effective 2018.01.01 ifrs-full DescriptionOfHowForwardlookingInformationHasBeenIncorporatedIntoDeterminationOfExpectedCreditLosses text Description of how forward-looking information has been incorporated into determination of expected credit losses The description of how forward-looking information has been incorporated into the determination of expected credit losses, including the use of macroeconomic information. disclosure: IFRS 7 35G b - Effective 2018.01.01 ifrs-full DescriptionOfHowFutureRecoveryOrReversalOfRegulatoryDeferralAccountBalancesIsAffectedByRisksAndUncertainty text Description of how future recovery or reversal of regulatory deferral account balances is affected by risks and uncertainty The description of how the future recovery or reversal of regulatory deferral account balances is affected by risks and uncertainty. [Refer: Regulatory deferral account balances [member]] disclosure: IFRS 14 30 c ifrs-full DescriptionOfHowIssueCostsNotRecognisedAsExpenseWereRecognisedForTransactionRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombination text Description of how issue costs not recognised as expense were recognised for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination The description of how issue costs not recognised as an expense were recognised for transactions recognised separately from the acquisition of assets and assumption of liabilities in business combinations. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 m ifrs-full DescriptionOfHowManagementDeterminesConcentrations text Description of how management determines concentrations The description of how management determines concentrations of risks arising from financial instruments. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 B8 a ifrs-full DescriptionOfHowThirdpartyInformationWasTakenIntoAccountWhenMeasuringFairValueAssets text Description of how third-party information was taken into account when measuring fair value, assets The description of how third-party information, such as broker quotes, pricing services, net asset values and relevant market data, was taken into account when measuring the fair value of assets. example: IFRS 13 IE64 b, example: IFRS 13 92 ifrs-full DescriptionOfHowThirdpartyInformationWasTakenIntoAccountWhenMeasuringFairValueEntitysOwnEquityInstruments text Description of how third-party information was taken into account when measuring fair value, entity's own equity instruments The description of how third-party information, such as broker quotes, pricing services, net asset values and relevant market data, was taken into account when measuring the fair value of the entity's own equity instruments. [Refer: Entity's own equity instruments [member]] example: IFRS 13 IE64 b, example: IFRS 13 92 ifrs-full DescriptionOfHowThirdpartyInformationWasTakenIntoAccountWhenMeasuringFairValueLiabilities text Description of how third-party information was taken into account when measuring fair value, liabilities The description of how third-party information, such as broker quotes, pricing services, net asset values and relevant market data, was taken into account when measuring the fair value of liabilities. example: IFRS 13 IE64 b, example: IFRS 13 92 ifrs-full DescriptionOfIdentificationOfFinancialStatementsToWhichSeparateFinancialStatementsRelate text Description of identification of financial statements to which separate financial statements relate The description of the identity of financial statements to which separate financial statements relate. disclosure: IAS 27 17 ifrs-full DescriptionOfIdentityOfRateRegulators text Description of identity of rate regulator(s) The description of the identity of the rate regulator(s). A rate regulator is an authorised body that is empowered by statute or regulation to establish the rate or a range of rates that bind an entity. The rate regulator may be a third-party body or a related party of the entity, including the entitys own governing board, if that body is required by statute or regulation to set rates both in the interest of the customers and to ensure the overall financial viability of the entity. disclosure: IFRS 14 30 b ifrs-full DescriptionOfImpactOfRateRegulationOnCurrentAndDeferredTax text Description of impact of rate regulation on current and deferred tax The description of the impact of the rate regulation on the current and deferred tax. Rate regulation is a framework for establishing the prices that can be charged to customers for goods or services and that framework is subject to oversight and/or approval by a rate regulator. disclosure: IFRS 14 34 ifrs-full DescriptionOfInformationAboutSurplusOrDeficitOfMultiemployerPlan text Description of information about surplus or deficit of multi-employer or state plan The description of available information about a surplus or deficit in a multi-employer or state plan that may affect the amount of future contributions. [Refer: Multi-employer defined benefit plans [member]; State defined benefit plans [member]] disclosure: IAS 19 148 d iv ifrs-full DescriptionOfInformationWhereFairValueDisclosuresNotRequired text Description of fact that fair value information has not been disclosed because fair value of instruments cannot be measured reliably The description of the fact that fair value information has not been disclosed because the fair value of instruments cannot be measured reliably. disclosure: IFRS 7 30 a ifrs-full DescriptionOfInitialApplicationOfStandardsOrInterpretations text block Disclosure of initial application of standards or interpretations [text block] The disclosure of the initial application of an IFRS. [Refer: IFRSs [member]] disclosure: IAS 8 28 ifrs-full DescriptionOfInputsToOptionPricingModelShareOptionsGranted text Description of inputs to option pricing model, share options granted The description of inputs to the option pricing model for share options granted. [Refer: Option pricing model [member]] disclosure: IFRS 2 47 a i ifrs-full DescriptionOfInputsUsedInFairValueMeasurementAssets text Description of inputs used in fair value measurement, assets The description of inputs used in the fair value measurement of assets. Inputs are the assumptions that market participants would use when pricing the asset, including assumptions about risk such as the risk inherent in a particular valuation technique used to measure fair value (such as a pricing model) and the risk inherent in the inputs to the valuation technique. disclosure: IFRS 13 93 d ifrs-full DescriptionOfInputsUsedInFairValueMeasurementEntitysOwnEquityInstruments text Description of inputs used in fair value measurement, entity's own equity instruments The description of inputs used in the fair value measurement of the entity's own equity instruments. Inputs are the assumptions that market participants would use when pricing the entity's own equity instrument, including assumptions about risk such as the risk inherent in a particular valuation technique used to measure fair value (such as a pricing model) and the risk inherent in the inputs to the valuation technique. disclosure: IFRS 13 93 d ifrs-full DescriptionOfInputsUsedInFairValueMeasurementLiabilities text Description of inputs used in fair value measurement, liabilities The description of inputs used in the fair value measurement of liabilities. Inputs are the assumptions that market participants would use when pricing the liability, including assumptions about risk such as the risk inherent in a particular valuation technique used to measure fair value (such as a pricing model) and the risk inherent in the inputs to the valuation technique. disclosure: IFRS 13 93 d ifrs-full DescriptionOfIntentionsToProvideSupportToStructuredEntity text Description of intentions to provide support to structured entity The description of the entity's current intentions to provide financial or other support to a structured entity, including intentions to assist the structured entity in obtaining financial support. disclosure: IFRS 12 17, disclosure: IFRS 12 31 ifrs-full DescriptionOfInternalCreditRatingsProcess text Description of internal credit ratings process The description of the entity's process for internal credit ratings. [Refer: Internal credit grades [member]] example: IFRS 7 IG25 a - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full DescriptionOfInternalReportingProceduresForDiscussingAndAssessingFairValueMeasurementsAssets text Description of internal reporting procedures for discussing and assessing fair value measurements, assets The description of the internal reporting procedures in place (for example, whether and, if so, how, pricing, risk management or audit committees discuss and assess the fair value measurements) for the group within the entity that decides the entity's fair value measurement valuation policies and procedures for assets. example: IFRS 13 IE65 a iii, example: IFRS 13 93 g ifrs-full DescriptionOfInternalReportingProceduresForDiscussingAndAssessingFairValueMeasurementsEntitysOwnEquityInstruments text Description of internal reporting procedures for discussing and assessing fair value measurements, entity's own equity instruments The description of the internal reporting procedures in place (for example, whether and, if so, how, pricing, risk management or audit committees discuss and assess the fair value measurements) for the group within the entity that decides the entity's fair value measurement valuation policies and procedures for the entity's own equity instruments. [Refer: Entity's own equity instruments [member]] example: IFRS 13 IE65 a iii, example: IFRS 13 93 g ifrs-full DescriptionOfInternalReportingProceduresForDiscussingAndAssessingFairValueMeasurementsLiabilities text Description of internal reporting procedures for discussing and assessing fair value measurements, liabilities The description of the internal reporting procedures in place (for example, whether and, if so, how, pricing, risk management or audit committees discuss and assess the fair value measurements) for the group within the entity that decides the entity's fair value measurement valuation policies and procedures for liabilities. example: IFRS 13 IE65 a iii, example: IFRS 13 93 g ifrs-full DescriptionOfInterrelationshipsBetweenUnobservableInputsAndOfHowTheyMightMagnifyOrMitigateEffectOfChangesInUnobservableInputsOnFairValueMeasurementAssets text Description of interrelationships between unobservable inputs and of how they might magnify or mitigate effect of changes in unobservable inputs on fair value measurement, assets The description of the interrelationships between unobservable inputs and of how they might magnify or mitigate the effect of changes in the unobservable inputs on the fair value measurement of assets. [Refer: Disclosure of significant unobservable inputs used in fair value measurement of assets [text block]] disclosure: IFRS 13 93 h i ifrs-full DescriptionOfInterrelationshipsBetweenUnobservableInputsAndOfHowTheyMightMagnifyOrMitigateEffectOfChangesInUnobservableInputsOnFairValueMeasurementEntitysOwnEquityInstruments text Description of interrelationships between unobservable inputs and of how they might magnify or mitigate effect of changes in unobservable inputs on fair value measurement, entity's own equity instruments The description of the interrelationships between unobservable inputs and of how they might magnify or mitigate the effect of changes in the unobservable inputs on the fair value measurement of the entity's own equity instruments. [Refer: Disclosure of significant unobservable inputs used in fair value measurement of equity [text block]] disclosure: IFRS 13 93 h i ifrs-full DescriptionOfInterrelationshipsBetweenUnobservableInputsAndOfHowTheyMightMagnifyOrMitigateEffectOfChangesInUnobservableInputsOnFairValueMeasurementLiabilities text Description of interrelationships between unobservable inputs and of how they might magnify or mitigate effect of changes in unobservable inputs on fair value measurement, liabilities The description of the interrelationships between unobservable inputs and of how they might magnify or mitigate the effect of changes in the unobservable inputs on the fair value measurement of liabilities. [Refer: Disclosure of significant unobservable inputs used in fair value measurement of liabilities [text block]] disclosure: IFRS 13 93 h i ifrs-full DescriptionOfInvestmentPropertyAtCostOrInAccordanceWithIFRS16WithinFairValueModel text Description of investment property, at cost or in accordance with IFRS 16 within fair value model The description of investment property measured at cost or in accordance with IFRS 16 within the fair value model, because the entity cannot measure the fair value reliably. [Refer: Investment property] disclosure: IAS 40 78 a - Effective 2019.01.01 ifrs-full DescriptionOfInvestmentPropertyAtCostWithinFairValueModel text Description of investment property, at cost within fair value model The description of investment property measured at cost within the fair value model, because the entity cannot measure the fair value reliably. [Refer: Investment property] disclosure: IAS 40 78 a - Expiry date 2019.01.01 ifrs-full DescriptionOfInvestmentPropertyWhereFairValueInformationIsUnreliableCostModel text Description of investment property where fair value information is unreliable, cost model The description of investment property accounted for using the cost model for which the entity cannot measure the fair value reliably. [Refer: Investment property] disclosure: IAS 40 79 e i ifrs-full DescriptionOfInvestmentsInEquityDesignatedAsMeasuredAtFairThroughOtherComprehensiveIncome text Description of investments in equity instruments designated at fair value through other comprehensive income The description of the investments in equity instruments that have been designated at fair value through other comprehensive income. [Refer: Other comprehensive income] disclosure: IFRS 7 11A a - Effective 2018.01.01 ifrs-full DescriptionOfJudgementsAndChangesInJudgementsThatSignificantlyAffectDeterminationOfAmountAndTimingOfRevenueFromContractsWithCustomers text Description of judgements, and changes in judgements, that significantly affect determination of amount and timing of revenue from contracts with customers The description of the judgements, and changes in the judgements, that significantly affect the determination of the amount and timing of revenue from contracts with customers. [Refer: Revenue from contracts with customers] disclosure: IFRS 15 123 - Effective 2018.01.01 ifrs-full DescriptionOfJudgementsMadeByManagementInApplyingAggregationCriteriaForOperatingSegments text Description of judgements made by management in applying aggregation criteria for operating segments The description of judgements made by the management in applying the aggregation criteria for operating segments. [Refer: Operating segments [member]] disclosure: IFRS 8 22 aa ifrs-full DescriptionOfJudgementsMadeInDeterminingAmountOfCostsToObtainOrFulfilContractsWithCustomers text Description of judgements made in determining amount of costs to obtain or fulfil contracts with customers The description of the judgements made in determining the amount of the costs to obtain or fulfil contracts with customers. [Refer: Assets recognised from costs to obtain or fulfil contracts with customers] disclosure: IFRS 15 127 a - Effective 2018.01.01 ifrs-full DescriptionOfJustificationForUsingGrowthRateThatExceedsLongtermAverageGrowthRate text Description of justification for using growth rate that exceeds long-term average growth rate The description of the justification for using any growth rate to extrapolate cash flow projections that exceeds the long-term average growth rate for the products, industries or country (countries) in which the entity operates, or for the market to which a cash-generating unit (group of units) is dedicated. [Refer: Cash-generating units [member]] disclosure: IAS 36 134 d iv ifrs-full DescriptionOfKeyAssumptionsOnWhichManagementHasBasedCashFlowProjections text Description of key assumptions on which management has based cash flow projections The description of key assumptions on which management has based its cash flow projections for the period covered by the most recent budgets/forecasts for a cash-generating unit (group of units). Key assumptions are those to which the unit's (group of units') recoverable amount is most sensitive. [Refer: Cash-generating units [member]] disclosure: IAS 36 134 d i, disclosure: IAS 36 135 c ifrs-full DescriptionOfKeyAssumptionsOnWhichManagementHasBasedDeterminationOfFairValueLessCostsOfDisposal text Description of key assumptions on which management has based determination of fair value less costs of disposal The description of key assumptions on which management has based its determination of fair value less costs of disposal for a cash-generating unit (group of units). Key assumptions are those to which the unit's (group of units') recoverable amount is most sensitive. [Refer: Cash-generating units [member]] disclosure: IAS 36 134 e i, disclosure: IAS 36 130 f iii ifrs-full DescriptionOfLevelOfFairValueHierarchyWithinWhichFairValueMeasurementIsCategorised text Description of level of fair value hierarchy within which fair value measurement is categorised The description of the level of the fair value hierarchy within which the fair value measurement is categorised in its entirety (without giving regard to the observability of 'costs of disposal') for a cash-generating unit (group of units'). [Refer: Cash-generating units [member]] disclosure: IAS 36 134 e iiA, disclosure: IAS 36 130 f i ifrs-full DescriptionOfLifeAndOtherSignificantTermsOfArrangementInvolvingLegalFormOfLease text Description of life and other significant terms of arrangement involving legal form of lease The description of the life and other significant terms of an arrangement involving the legal form of a lease. [Refer: Arrangements involving legal form of lease [member]] disclosure: SIC 27 10 a ii - Expiry date 2019.01.01 ifrs-full DescriptionOfLimitationsOfMethodsUsedInPreparingSensitivityAnalysisForActuarialAssumptions text Description of limitations of methods used in preparing sensitivity analysis for actuarial assumptions The description of the limitations of the methods used in preparing a sensitivity analysis for significant actuarial assumptions. [Refer: Actuarial assumptions [member]] disclosure: IAS 19 145 b ifrs-full DescriptionOfLineItemInStatementOfComprehensiveIncomeInWhichGainOrLossAsResultOfRemeasuringToFairValueEquityInterestIsRecognised text Description of line item of statement of comprehensive income in which gain or loss as result of remeasuring to fair value equity interest is recognised The description of the line item of the statement of comprehensive income in which the gain or loss is recognised as a result of remeasuring to fair value the equity interest in the acquiree held by the acquirer before the business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 p ii ifrs-full DescriptionOfLineItemInStatementOfComprehensiveIncomeThatIncludesReclassificationAdjustments text Description of line item in statement of comprehensive income that includes reclassification adjustments The description of the line item in the statement of comprehensive income that includes the reclassification adjustments. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. disclosure: IFRS 7 24C b v - Effective 2018.01.01 ifrs-full DescriptionOfLineItemInStatementOfComprehensiveIncomeThatIncludesRecognisedHedgeIneffectiveness text Description of line item in statement of comprehensive income that includes recognised hedge ineffectiveness The description of the line item in the statement of comprehensive income that includes the recognised hedge ineffectiveness. [Refer: Gain (loss) on hedge ineffectiveness] disclosure: IFRS 7 24C a ii - Effective 2018.01.01, disclosure: IFRS 7 24C b iii - Effective 2018.01.01 ifrs-full DescriptionOfLineItemInStatementOfFinancialPositionThatIncludesHedgedItem text Description of line item in statement of financial position that includes hedged item The description of the line item in the statement of financial position that includes the hedged item. [Refer: Hedged items [member]] disclosure: IFRS 7 24B a iii - Effective 2018.01.01 ifrs-full DescriptionOfLineItemInStatementOfFinancialPositionThatIncludesHedgingInstrument text Description of line item in statement of financial position that includes hedging instrument The description of the line item in the statement of financial position that includes the hedging instrument. [Refer: Hedging instruments [member]] disclosure: IFRS 7 24A b - Effective 2018.01.01 ifrs-full DescriptionOfLineItemOfStatementOfComprehensiveIncomeInWhichAmountRecognisedAsIncomeFromArrangementInvolvingLegalFormOfLeaseIsIncluded text Description of line item of statement of comprehensive income in which amount recognised as income from arrangement involving legal form of lease is included The description of the line item of the statement of comprehensive income in which the amount recognised as income from arrangements involving the legal form of a lease is included. [Refer: Amount recognised as income from arrangement involving legal form of lease] disclosure: SIC 27 10 b - Expiry date 2019.01.01 ifrs-full DescriptionOfLineItemsForAcquisitionRelatedCostsRecognisedAsExpenseForTransactionRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombination text Description of line items in statement of comprehensive income for amounts of acquisition-related costs recognised as expense for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination The description of line items in the statement of comprehensive income for amounts of acquisition-related costs recognised as expense for transactions recognised separately from the acquisition of assets and assumption of liabilities in business combinations. [Refer: Business combinations [member]; Acquisition-related costs recognised as expense for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination] disclosure: IFRS 3 B64 m ifrs-full DescriptionOfLineItemsInFinancialStatementsForAmountsRecognisedForTransactionRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombination text Description of line items in financial statements for amounts recognised for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination The description of the line items in the financial statements where amounts recognised for transactions recognised separately from the acquisition of assets and assumption of liabilities in business combinations are included. [Refer: Business combinations [member]; Amounts recognised for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination] disclosure: IFRS 3 B64 l iii ifrs-full DescriptionOfLineItemsInOtherComprehensiveIncomeWhereGainsLossesAreRecognisedFairValueMeasurementAssets text Description of line items in other comprehensive income where gains (losses) are recognised, fair value measurement, assets The description of the line item(s) in other comprehensive income in which the gains (losses) during the period for assets measured at fair value are recognised. [Refer: At fair value [member]; Other comprehensive income] disclosure: IFRS 13 93 e ii ifrs-full DescriptionOfLineItemsInOtherComprehensiveIncomeWhereGainsLossesAreRecognisedFairValueMeasurementEntitysOwnEquityInstruments text Description of line items in other comprehensive income where gains (losses) are recognised, fair value measurement, entity's own equity instruments The description of the line item(s) in other comprehensive income in which the gains (losses) during the period for the entity's own equity instruments measured at fair value are recognised. [Refer: At fair value [member]; Entity's own equity instruments [member]; Other comprehensive income] disclosure: IFRS 13 93 e ii ifrs-full DescriptionOfLineItemsInOtherComprehensiveIncomeWhereGainsLossesAreRecognisedFairValueMeasurementLiabilities text Description of line items in other comprehensive income where gains (losses) are recognised, fair value measurement, liabilities The description of the line item(s) in other comprehensive income in which the gains (losses) during the period for liabilities measured at fair value are recognised. [Refer: At fair value [member]; Other comprehensive income] disclosure: IFRS 13 93 e ii ifrs-full DescriptionOfLineItemsInProfitOrLossInWhichGainLossOnCessationOfConsolidationOfSubsidiariesIsRecognised text Description of line item(s) in profit or loss in which gain (loss) on cessation of consolidation of subsidiaries is recognised The description of line item(s) in profit or loss in which gain (loss) on cessation of consolidation of subsidiaries due to change of investment entity status is recognised. [Refer: Disclosure of investment entities [text block]; Subsidiaries [member]] disclosure: IFRS 12 9B c ifrs-full DescriptionOfLineItemsInProfitOrLossWhereGainsLossesAreRecognisedFairValueMeasurementAssets text Description of line items in profit or loss where gains (losses) are recognised, fair value measurement, assets The description of the line item(s) in profit or loss in which the gains (losses) during the period for assets measured at fair value are recognised. [Refer: At fair value [member]] disclosure: IFRS 13 93 e i ifrs-full DescriptionOfLineItemsInProfitOrLossWhereGainsLossesAreRecognisedFairValueMeasurementEntitysOwnEquityInstruments text Description of line items in profit or loss where gains (losses) are recognised, fair value measurement, entity's own equity instruments The description of the line item(s) in profit or loss in which the gains (losses) during the period for the entity's own equity instruments measured at fair value are recognised. [Refer: Entity's own equity instruments [member]] disclosure: IFRS 13 93 e i ifrs-full DescriptionOfLineItemsInProfitOrLossWhereGainsLossesAreRecognisedFairValueMeasurementLiabilities text Description of line items in profit or loss where gains (losses) are recognised, fair value measurement, liabilities The description of the line item(s) in profit or loss in which the gains (losses) during the period for liabilities measured at fair value are recognised. [Refer: At fair value [member]] disclosure: IFRS 13 93 e i ifrs-full DescriptionOfLineItemsInProfitOrLossWhereGainsLossesAttributableToChangeInUnrealisedGainsOrLossesForAssetsHeldAtEndOfPeriodAreRecognisedFairValueMeasurement text Description of line items in profit or loss where gains (losses) attributable to change in unrealised gains or losses for assets held at end of period are recognised, fair value measurement The description of the line item(s) in profit or loss in which gains (losses) for the period recognised in profit or loss are reported for assets measured at fair value that are attributable to the change in unrealised gains (losses) relating to those assets held at the end of the reporting period. [Refer: At fair value [member]] disclosure: IFRS 13 93 f ifrs-full DescriptionOfLineItemsInProfitOrLossWhereGainsLossesAttributableToChangeInUnrealisedGainsOrLossesForEntitysOwnEquityInstrumentsHeldAtEndOfPeriodAreRecognisedFairValueMeasurement text Description of line items in profit or loss where gains (losses) attributable to change in unrealised gains or losses for entity's own equity instruments held at end of period are recognised, fair value measurement The description of the line item(s) in profit or loss in which gains (losses) for the period recognised in profit or loss are reported for the entity's own equity instruments measured at fair value that are attributable to the change in unrealised gains or losses relating to those instruments held at the end of the reporting period. [Refer: At fair value [member]; Entity's own equity instruments [member]] disclosure: IFRS 13 93 f ifrs-full DescriptionOfLineItemsInProfitOrLossWhereGainsLossesAttributableToChangeInUnrealisedGainsOrLossesForLiabilitiesHeldAtEndOfPeriodAreRecognisedFairValueMeasurement text Description of line items in profit or loss where gains (losses) attributable to change in unrealised gains or losses for liabilities held at end of period are recognised, fair value measurement The description of the line item(s) in profit or loss in which gains (losses) for the period recognised in profit or loss are reported for liabilities measured at fair value that are attributable to the change in unrealised gains (losses) relating to those liabilities held at the end of the reporting period. [Refer: At fair value [member]] disclosure: IFRS 13 93 f ifrs-full DescriptionOfLineItemsInStatementOfComprehensiveIncomeInWhichImpairmentLossesRecognisedInProfitOrLossAreIncluded text Description of line item(s) in statement of comprehensive income in which impairment losses recognised in profit or loss are included The description of line item(s) of the statement of comprehensive income in which impairment losses recognised in profit or loss are included. [Refer: Impairment loss (reversal of impairment loss) recognised in profit or loss] disclosure: IAS 36 126 a ifrs-full DescriptionOfLineItemsInStatementOfComprehensiveIncomeInWhichImpairmentLossesRecognisedInProfitOrLossAreReversed text Description of line item(s) in statement of comprehensive income in which impairment losses recognised in profit or loss are reversed The description of line item(s) of the statement of comprehensive income in which impairment losses recognised in profit or loss are reversed. [Refer: Impairment loss (reversal of impairment loss) recognised in profit or loss] disclosure: IAS 36 126 b ifrs-full DescriptionOfLineItemsInStatementOfFinancialPositionInWhichAssetsAndLiabilitiesRecognisedInRelationToStructuredEntitiesAreRecognised text Description of line items in statement of financial position in which assets and liabilities recognised in relation to structured entities are recognised The description of the line items in the statement of financial position in which assets and liabilities in relation to structured entities are recognised. disclosure: IFRS 12 29 b ifrs-full DescriptionOfLineItemsInStatementOfFinancialPositionWhichIncludeLeaseLiabilities text Description of line items in statement of financial position which include lease liabilities The description of the line items in the statement of financial position that include the lease liabilities. [Refer: Lease liabilities] disclosure: IFRS 16 47 b - Effective 2019.01.01 ifrs-full DescriptionOfLineItemsInStatementOfFinancialPositionWhichIncludeRightofuseAssets text Description of line items in statement of financial position which include right-of-use assets The description of the line items in the statement of financial position that include the right-of-use assets. [Refer: Right-of-use assets] disclosure: IFRS 16 47 a ii - Effective 2019.01.01 ifrs-full DescriptionOfLinkBetweenReimbursementRightAndRelatedObligation text Description of link between reimbursement right and related obligation The description of the link between a reimbursement right and the related obligation. [Refer: Reimbursement rights, at fair value] disclosure: IAS 19 140 b ifrs-full DescriptionOfMajorAssumptionsMadeConcerningFutureEventsContingentLiabilitiesInBusinessCombination text Description of major assumptions made concerning future events, contingent liabilities in business combination The description of the major assumptions made concerning future events that may affect the amount required to settle a contingent liability recognised in a business combination. [Refer: Contingent liabilities [member]; Business combinations [member]] disclosure: IFRS 3 B67 c, disclosure: IFRS 3 B64 j ifrs-full DescriptionOfMajorAssumptionsMadeConcerningFutureEventsOtherProvisions text Description of major assumptions made concerning future events, other provisions The description of the major assumptions made concerning future events that may affect the amount required to settle a provision. [Refer: Other provisions] disclosure: IAS 37 85 b ifrs-full DescriptionOfManagementsApproachToDeterminingValuesAssignedToKeyAssumptions text Description of management's approach to determining values assigned to key assumptions The description of management's approach to determining the value (or values) assigned to key assumptions, whether those value(s) reflect past experience or, if appropriate, are consistent with external sources of information and, if not, how and why they differ from past experience or external sources of information. Key assumptions are those to which the units (group of units) recoverable amount is most sensitive. disclosure: IAS 36 134 d ii, disclosure: IAS 36 135 d, disclosure: IAS 36 134 e ii ifrs-full DescriptionOfManagingLiquidityRisk text block Disclosure of how entity manages liquidity risk [text block] The disclosure of how the entity manages its liquidity risk. [Refer: Liquidity risk [member]] disclosure: IFRS 7 39 c ifrs-full DescriptionOfMaterialLeasingArrangementsByLesseeClassifiedAsFinanceLease text Description of material leasing arrangements by lessee classified as finance lease The general description of the lessee's material leasing arrangements for finance leases including, but not limited to: (a) the basis on which contingent rent payable is determined; (b) the existence and terms of renewal or purchase options and escalation clauses; and (c) restrictions imposed by lease arrangements, such as those concerning dividends, additional debt and further leasing. disclosure: IAS 17 31 e - Expiry date 2019.01.01 ifrs-full DescriptionOfMaterialLeasingArrangementsByLesseeClassifiedAsOperatingLease text Description of material leasing arrangements by lessee classified as operating lease The general description of the lessee's significant leasing arrangements for operating leases including, but not limited to: (a) the basis on which contingent rent payable is determined; (b) the existence and terms of renewal or purchase options and escalation clauses; and (c) restrictions imposed by lease arrangements, such as those concerning dividends, additional debt and further leasing. disclosure: IAS 17 35 d - Expiry date 2019.01.01 ifrs-full DescriptionOfMaterialLeasingArrangementsByLessorClassifiedAsFinanceLease text Description of material leasing arrangements by lessor classified as finance lease The general description of the lessors material leasing arrangements related to finance leases. disclosure: IAS 17 47 f - Expiry date 2019.01.01 ifrs-full DescriptionOfMaterialLeasingArrangementsByLessorClassifiedAsOperatingLease text Description of material leasing arrangements by lessor classified as operating lease The general description of the lessors leasing arrangements related to operating leases. disclosure: IAS 17 56 c - Expiry date 2019.01.01 ifrs-full DescriptionOfMaterialReconcilingItems text Description of material reconciling items The description of all material reconciling items. [Refer: Material reconciling items [member]] disclosure: IFRS 8 28 ifrs-full DescriptionOfMaximumTermOfOptionsGrantedForSharebasedPaymentArrangement text Description of maximum term of options granted for share-based payment arrangement The description of the maximum term of options granted for a type of share-based payment arrangement that existed at any time during the period. An entity with substantially similar types of share-based payment arrangements may aggregate this information. [Refer: Share-based payment arrangements [member]] disclosure: IFRS 2 45 a ifrs-full DescriptionOfMeasurementBasisForNoncontrollingInterestInAcquireeRecognisedAtAcquisitionDate text Description of measurement basis for non-controlling interest in acquiree recognised at acquisition date The description of the measurement basis for a non-controlling interest in an acquiree recognised at the acquisition date for business combinations in which the acquirer holds less than 100 per cent of the equity interests in the acquiree at the acquisition date. [Refer: Business combinations [member]; Non-controlling interest in acquiree recognised at acquisition date] disclosure: IFRS 3 B64 o i ifrs-full DescriptionOfMeasurementDifferencesForFinancialAssetsSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreements text Description of measurement differences for financial assets subject to offsetting, enforceable master netting arrangements or similar agreements The description of any measurement differences for financial assets that are offset or that are subject to an enforceable master netting arrangement or similar agreement. [Refer: Financial assets] disclosure: IFRS 7 B42 ifrs-full DescriptionOfMeasurementDifferencesForFinancialLiabilitiesSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreements text Description of measurement differences for financial liabilities subject to offsetting, enforceable master netting arrangements or similar agreements The description of any measurement differences for financial liabilities that are offset or that are subject to an enforceable master netting arrangement or similar agreement. [Refer: Financial liabilities] disclosure: IFRS 7 B42 ifrs-full DescriptionOfMethodOfSettlementForSharebasedPaymentArrangement text Description of method of settlement for share-based payment arrangement The description of the method of settlement (for example, whether in cash or equity) for a type of share-based payment arrangement that existed at any time during the period. An entity with substantially similar types of share-based payment arrangements may aggregate this information. [Refer: Share-based payment arrangements [member]] disclosure: IFRS 2 45 a ifrs-full DescriptionOfMethodologyUsedToDetermineWhetherPresentingEffectsOfChangesInLiabilitysCreditRiskInOtherComprehensiveIncomeWouldCreateOrEnlargeAccountingMismatchInProfitOrLoss text Description of methodology or methodologies used to determine whether presenting effects of changes in liability's credit risk in other comprehensive income would create or enlarge accounting mismatch in profit or loss The description of the methodology or methodologies used to determine whether presenting the effects of changes in a financial liability's credit risk in other comprehensive income would create or enlarge an accounting mismatch in profit or loss. If an entity is required to present the effects of changes in a liabilitys credit risk in profit or loss, the disclosure must include a detailed description of the economic relationship described between the characteristics of the liability and the characteristics of the other financial instruments measured at fair value through profit or loss whose value was changed as a result of changes in the liability's credit risk. [Refer: Credit risk [member]; Financial instruments, class [member]; Other comprehensive income] disclosure: IFRS 7 11 c - Effective 2018.01.01 ifrs-full DescriptionOfMethodsAndAssumptionsUsedInPreparingSensitivityAnalysisForActuarialAssumptions text Description of methods and assumptions used in preparing sensitivity analysis for actuarial assumptions The description of the methods and assumptions used when preparing a sensitivity analysis for significant actuarial assumptions. [Refer: Actuarial assumptions [member]] disclosure: IAS 19 145 b ifrs-full DescriptionOfMethodsUsedToDevelopAndSubstantiateUnobservableInputsUsedInFairValueMeasurementAssets text Description of methods used to develop and substantiate unobservable inputs used in fair value measurement, assets The description of the methods used to develop and substantiate the unobservable inputs used in the fair value measurement of assets. example: IFRS 13 IE65 e, example: IFRS 13 93 g ifrs-full DescriptionOfMethodsUsedToDevelopAndSubstantiateUnobservableInputsUsedInFairValueMeasurementEntitysOwnEquityInstruments text Description of methods used to develop and substantiate unobservable inputs used in fair value measurement, entity's own equity instruments The description of the methods used to develop and substantiate the unobservable inputs used in the fair value measurement of the entity's own equity instruments. [Refer: Entity's own equity instruments [member]] example: IFRS 13 IE65 e, example: IFRS 13 93 g ifrs-full DescriptionOfMethodsUsedToDevelopAndSubstantiateUnobservableInputsUsedInFairValueMeasurementLiabilities text Description of methods used to develop and substantiate unobservable inputs used in fair value measurement, liabilities The description of the methods used to develop and substantiate the unobservable inputs used in the fair value measurement of liabilities. example: IFRS 13 IE65 e, example: IFRS 13 93 g ifrs-full DescriptionOfMethodsUsedToMeasureFairValueOfNoncashAssetsDeclaredForDistributionToOwnersBeforeFinancialStatementsAuthorisedForIssue text Description of methods used to measure fair value of non-cash assets declared for distribution to owners before financial statements authorised for issue The description of methods used to measure the fair value of non-cash assets declared to be distributed as a dividend, when the declaration date is after the end of the reporting period but before the financial statements are authorised for issue. [Refer: Non-cash assets declared for distribution to owners before financial statements authorised for issue] disclosure: IFRIC 17 17 c ifrs-full DescriptionOfMethodsUsedToRecogniseRevenueFromContractsWithCustomers text Description of methods used to recognise revenue from contracts with customers The description of the methods used to recognise revenue from contracts with customers. [Refer: Revenue from contracts with customers] disclosure: IFRS 15 124 a - Effective 2018.01.01 ifrs-full DescriptionOfMethodUsedAndAssumptionsMadeToIncorporateEffectsOfExpectedEarlyExerciseShareOptionsGranted text Description of method used and assumptions made to incorporate effects of expected early exercise, share options granted The description of the method used and the assumptions made to incorporate the effects of exercising granted share options early. disclosure: IFRS 2 47 a i ifrs-full DescriptionOfMethodUsedToDetermineAmortisationOfAssetsRecognisedFromCostsToObtainOrFulfilContractsWithCustomers text Description of method used to determine amortisation of assets recognised from costs to obtain or fulfil contracts with customers The description of the method used to determine the amortisation of the assets recognised from the costs to obtain or fulfil contracts with customers. [Refer: Assets recognised from costs to obtain or fulfil contracts with customers] disclosure: IFRS 15 127 b - Effective 2018.01.01 ifrs-full DescriptionOfNatureAmountAndCorrectionOfAccountingErrorsInPriorPeriodsEstimate text block Description of nature of accounting errors in prior periods [text block] The description of the nature of accounting errors in prior periods. disclosure: IAS 8 49 a ifrs-full DescriptionOfNatureAndAmountOfAnyMeasurementPeriodAdjustmentsRecognisedForParticularAssetsLiabilitiesNoncontrollingInterestsOrItemsOfConsideration text Description of nature of any measurement period adjustments recognised for particular assets, liabilities, non-controlling interests or items of consideration The description of the nature of the measurement period adjustments recognised for particular assets, liabilities, non-controlling interests or items of consideration for which initial accounting for a business combination is incomplete. [Refer: Non-controlling interests; Measurement period adjustments recognised for particular assets, liabilities, non-controlling interests or items of consideration; Business combinations [member]] disclosure: IFRS 3 B67 a iii ifrs-full DescriptionOfNatureAndAmountOfChangeInAccountingEstimate text block Description of nature of change in accounting estimate [text block] The description of the nature of changes in accounting estimates that have effects in the current period or are expected to have effects in future periods. disclosure: IAS 8 39 ifrs-full DescriptionOfNatureAndAmountOfChangeInEstimateDuringFinalInterimPeriod text Description of nature and amount of change in estimate during final interim period The description of the nature and amount of change in an estimate of an amount reported in an interim period that is changed significantly during the final interim period of the financial year. disclosure: IAS 34 26 ifrs-full DescriptionOfNatureAndCarryingAmountOfAssetsObtained text Description of nature of assets obtained by taking possession of collateral or calling on other credit enhancements The description of the nature of financial or non-financial assets obtained by the entity taking possession of the collateral it holds as security or calling on other credit enhancements (for example, guarantees). [Refer: Guarantees [member]; Assets obtained by taking possession of collateral or calling on other credit enhancements; Financial assets] disclosure: IFRS 7 38 a ifrs-full DescriptionOfNatureAndEffectOfAnyAsymmetricalAllocationsToReportableSegments text Description of nature and effect of any asymmetrical allocations to reportable segments The description of the nature and effect of any asymmetrical allocations to reportable segments. For example, an entity might allocate depreciation expense to a segment without allocating the related depreciable assets to that segment. [Refer: Reportable segments [member]] disclosure: IFRS 8 27 f ifrs-full DescriptionOfNatureAndExtentOfGovernmentGrantsForAgriculturalActivityRecognisedInFinancialStatements text Description of nature and extent of government grants for agricultural activity recognised in financial statements The description of the nature and extent of government grants for agricultural activity recognised in the financial statements. [Refer: Government [member]; Government grants] disclosure: IAS 41 57 a ifrs-full DescriptionOfNatureAndExtentOfGovernmentGrantsRecognisedInFinancialStatements text Description of nature and extent of government grants recognised in financial statements The description of the nature and extent of government grants recognised in the financial statements. [Refer: Government grants] disclosure: IAS 20 39 b ifrs-full DescriptionOfNatureAndExtentOfRateregulatedActivity text Description of nature and extent of rate-regulated activity The description of the nature and extent of the rate-regulated activity. [Refer: Rate-regulated activities [member]] disclosure: IFRS 14 30 a ifrs-full DescriptionOfNatureAndExtentOfSignificantRestrictionsOnTransferOfFundsToParent text Description of nature and extent of significant restrictions on transfer of funds to entity The description of the nature and extent of any significant restrictions (for example, resulting from borrowing arrangements or regulatory requirements) on the ability of other entities to transfer funds to the reporting entity in the form of cash dividends or to repay loans or advances. disclosure: IFRS 12 22 a, disclosure: IFRS 12 19D a ifrs-full DescriptionOfNatureAndExtentToWhichProtectiveRightsOfNoncontrollingInterestsCanSignificantlyRestrictEntitysAbilityToAccessOrUseAssetsAndSettleLiabilitiesOfGroup text Description of nature and extent to which protective rights of non-controlling interests can significantly restrict entity's ability to access or use assets and settle liabilities of group The description of the nature and extent to which protective rights of non-controlling interests can significantly restrict the entity's ability to access or use the assets and settle the liabilities of the group (such as when a parent is obliged to settle the liabilities of a subsidiary before settling its own liabilities, or when approval of non-controlling interests is required either to access the assets or to settle the liabilities of a subsidiary). Protective rights are rights designed to protect the interest of the party holding those rights without giving that party power over the entity to which those rights relate. [Refer: Non-controlling interests; Subsidiaries [member]] disclosure: IFRS 12 13 b ifrs-full DescriptionOfNatureAndFinancialEffectOfBusinessCombinationsAfterReportingPeriodBeforeStatementsAuthorisedForIssue text Description of nature and financial effect of business combinations after reporting period before statements authorised for issue The description of the nature and financial effect of business combinations after the end of the reporting period but before the financial statements are authorised for issue. [Refer: Business combinations [member]] disclosure: IFRS 3 59 b ifrs-full DescriptionOfNatureAndFinancialEffectOfBusinessCombinationsDuringPeriod text Description of nature and financial effect of business combinations during period The description of the nature and financial effect of business combinations during the current reporting period. [Refer: Business combinations [member]] disclosure: IFRS 3 59 a ifrs-full DescriptionOfNatureAndPurposeOfReservesWithinEquity text Description of nature and purpose of reserves within equity The description of the nature and purpose of reserves within equity. [Refer: Other reserves] disclosure: IAS 1 79 b ifrs-full DescriptionOfNatureOfActivitiesOfBiologicalAssets text Description of nature of activities of biological assets The description of the nature of activities involving biological assets. [Refer: Biological assets] disclosure: IAS 41 46 a ifrs-full DescriptionOfNatureOfAssetsWithSignificantRiskOfMaterialAdjustmentsWithinNextFinancialYear text Description of nature of assets with significant risk of material adjustments within next financial year The description of the nature of assets that are subject to assumptions that have a significant risk of resulting in a material adjustment to the amounts of those assets within the next financial year. disclosure: IAS 1 125 a ifrs-full DescriptionOfNatureOfBenefitsProvidedByPlan text Description of nature of benefits provided by plan The description of the nature of the benefits provided by a defined benefit plan (for example, final salary defined benefit plan or contribution-based plan with guarantee). [Refer: Defined benefit plans [member]] disclosure: IAS 19 139 a i ifrs-full DescriptionOfNatureOfChangeInAccountingPolicy text Description of nature of change in accounting policy The description of the nature of a change in accounting policy related to an initial application of an IFRS. [Refer: IFRSs [member]] disclosure: IAS 8 28 c ifrs-full DescriptionOfNatureOfChangesFromPriorPeriodsInMeasurementMethodsUsedToDetermineReportedSegmentProfitOrLossAndEffectOfThoseChangesOnMeasureOfSegmentProfitOrLoss text Description of nature of changes from prior periods in measurement methods used to determine reported segment profit or loss and effect of those changes on measure of segment profit or loss The description of the nature of the changes from prior periods in the measurement methods used to determine reported segment profit or loss and the effect, if any, of those changes on the measure of segment profit (loss). [Refer: Reportable segments [member]] disclosure: IFRS 8 27 e ifrs-full DescriptionOfNatureOfClassOfAssetsMeasuredAtFairValue text Description of nature of class of assets measured at fair value The description of the nature of the class of assets being measured at fair value, including the characteristics of the items being measured, that are taken into account when determining the relevant inputs. [Refer: At fair value [member]] example: IFRS 13 IE64 a, example: IFRS 13 92 ifrs-full DescriptionOfNatureOfClassOfEntitysOwnEquityInstrumentsMeasuredAtFairValue text Description of nature of class of entity's own equity instruments measured at fair value The description of the nature of the class of the entity's own equity instruments being measured at fair value, including the characteristics of the items being measured, that are taken into account when determining the relevant inputs. [Refer: At fair value [member]; Entity's own equity instruments [member]] example: IFRS 13 IE64 a, example: IFRS 13 92 ifrs-full DescriptionOfNatureOfClassOfLiabilitiesMeasuredAtFairValue text Description of nature of class of liabilities measured at fair value The description of the nature of the class of liabilities being measured at fair value, including the characteristics of the items being measured, that are taken into account when determining the relevant inputs. [Refer: At fair value [member]] example: IFRS 13 IE64 a, example: IFRS 13 92 ifrs-full DescriptionOfNatureOfContingentAssets text Description of nature of contingent assets The description of the nature of possible assets that arise from past events and whose existence will be confirmed only by the occurrence or non-occurrence of one or more uncertain future events not wholly within the entity's control. disclosure: IAS 37 89 ifrs-full DescriptionOfNatureOfCounterparty text Description of nature of counterparty The description of the nature of the party to a transaction other than the entity. example: IFRS 7 IG23 b - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full DescriptionOfNatureOfDifferencesBetweenMeasurementsOfReportableSegmentsAssetsAndEntitysAssets text Description of nature of differences between measurements of reportable segments' assets and entity's assets The description of the nature of the differences between measurements of the reportable segments' assets and the entity's assets. Those differences could include accounting policies and policies for allocation of jointly used assets that are necessary for an understanding of the reported segment information. [Refer: Reportable segments [member]] disclosure: IFRS 8 27 c ifrs-full DescriptionOfNatureOfDifferencesBetweenMeasurementsOfReportableSegmentsLiabilitiesAndEntitysLiabilities text Description of nature of differences between measurements of reportable segments' liabilities and entity's liabilities The description of the nature of the differences between measurements of the reportable segments' liabilities and the entity's liabilities. Those differences could include accounting policies and policies for the allocation of jointly utilised liabilities that are necessary for an understanding of the reported segment information. [Refer: Reportable segments [member]] disclosure: IFRS 8 27 d ifrs-full DescriptionOfNatureOfDifferencesBetweenMeasurementsOfReportableSegmentsProfitsOrLossesAndEntitysProfitOrLossBeforeIncomeTaxExpenseOrIncomeAndDiscontinuedOperations text Description of nature of differences between measurements of reportable segments' profits or losses and entity's profit or loss before income tax expense or income and discontinued operations The description of the nature of the differences between measurements of the reportable segments' profits or losses and the entity's profit or loss before income tax expense or income and discontinued operations. Those differences could include accounting policies and policies for the allocation of centrally incurred costs that are necessary for an understanding of the reported segment information. [Refer: Discontinued operations [member]; Reportable segments [member]] disclosure: IFRS 8 27 b ifrs-full DescriptionOfNatureOfEntitysOperationsAndPrincipalActivities text Description of nature of entity's operations and principal activities The description of the nature of the entity's operations and principal activities. disclosure: IAS 1 138 b ifrs-full DescriptionOfNatureOfEntitysRelationshipWithAssociate text Description of nature of entity's relationship with associate The description of the nature of the entity's relationship with an associate (for example, describing the nature of the activities of the associate and whether they are strategic to the entity's activities). [Refer: Associates [member]] disclosure: IFRS 12 21 a ii ifrs-full DescriptionOfNatureOfEntitysRelationshipWithJointOperation text Description of nature of entity's relationship with joint operation The description of the nature of the entity's relationship with a joint operation (for example, describing the nature of the activities of the joint operation and whether they are strategic to the entity's activities). [Refer: Joint operations [member]] disclosure: IFRS 12 21 a ii ifrs-full DescriptionOfNatureOfEntitysRelationshipWithJointVenture text Description of nature of entity's relationship with joint venture The description of the nature of the entity's relationship with a joint venture (for example, describing the nature of the activities of the joint venture and whether they are strategic to the entity's activities). [Refer: Joint ventures [member]] disclosure: IFRS 12 21 a ii ifrs-full DescriptionOfNatureOfFinancialStatements text Description of nature of financial statements The description of the nature of financial statements (for example, whether the financial statements are of an individual entity or a group of entities). disclosure: IAS 1 51 b, disclosure: IAS 27 16 a, disclosure: IAS 27 17 a ifrs-full DescriptionOfNatureOfGoodsOrServicesThatEntityHasPromisedToTransfer text Description of nature of goods or services that entity has promised to transfer The description of the nature of the goods or services that the entity has promised to transfer to customers. disclosure: IFRS 15 119 c - Effective 2018.01.01 ifrs-full DescriptionOfNatureOfImpendingChangeInAccountingPolicy text Description of nature of impending change in accounting policy The description of the nature of the impending change or changes in accounting policy due to a new IFRS that has been issued but is not yet effective. example: IAS 8 31 b ifrs-full DescriptionOfNatureOfIndividualAsset text Description of nature of individual asset The description of the nature of an individual asset for which material impairment loss is recognised or reversed during the period. [Refer: Impairment loss] disclosure: IAS 36 130 c i ifrs-full DescriptionOfNatureOfInterestInFunds text Description of nature of interest in funds The description of the nature of the entity's interest in decommissioning, restoration and environmental rehabilitation funds. disclosure: IFRIC 5 11 ifrs-full DescriptionOfNatureOfLiabilitiesWithSignificantRiskOfMaterialAdjustmentsWithinNextFinancialYear text Description of nature of liabilities with significant risk of material adjustments within next financial year The description of the nature of liabilities that are subject to assumptions that have a significant risk of resulting in a material adjustment to the amounts of those liabilities within the next financial year. disclosure: IAS 1 125 a ifrs-full DescriptionOfNatureOfMainAdjustmentsThatWouldMakeHistoricalSummariesOrComparativeInformationPresentedInAccordanceWithPreviousGAAPComplyWithIFRSs text Description of nature of main adjustments that would make historical summaries or comparative information presented in accordance with previous GAAP comply with IFRSs The description of the nature of main adjustments that would make historical summaries or comparative information presented in accordance with previous GAAP comply with IFRSs. [Refer: Previous GAAP [member]; IFRSs [member]] disclosure: IFRS 1 22 b ifrs-full DescriptionOfNatureOfNecessaryAdjustmentToProvideComparativeInformation text Description of nature of necessary adjustments to provide comparative information The description, when it is impracticable to reclassify comparative amounts, of the nature of the adjustments that would have been made if the amounts had been reclassified. disclosure: IAS 1 42 b ifrs-full DescriptionOfNatureOfNonadjustingEventAfterReportingPeriod text Description of nature of non-adjusting event after reporting period The description of the nature of a non-adjusting event after the reporting period. [Refer: Non-adjusting events after reporting period [member]] disclosure: IAS 10 21 a ifrs-full DescriptionOfNatureOfNoncashAssetsHeldForDistributionToOwnersDeclaredBeforeFinancialStatementsAuthorisedForIssue text Description of nature of non-cash assets held for distribution to owners declared before financial statements authorised for issue The description of the nature of non-cash assets to be distributed as a dividend when the declaration date is after the end of the reporting period but before the financial statements are authorised for issue. disclosure: IFRIC 17 17 a ifrs-full DescriptionOfNatureOfObligationContingentLiabilities text Description of nature of obligation, contingent liabilities The description of the nature of the obligation for contingent liabilities. [Refer: Contingent liabilities [member]] disclosure: IAS 37 86 ifrs-full DescriptionOfNatureOfObligationContingentLiabilitiesInBusinessCombination text Description of nature of obligation, contingent liabilities in business combination The description of the nature of the obligation for contingent liabilities recognised in a business combination. [Refer: Contingent liabilities [member]; Business combinations [member]] disclosure: IFRS 3 B67 c, disclosure: IFRS 3 B64 j, disclosure: IFRS 3 B64 j i ifrs-full DescriptionOfNatureOfObligationOtherProvisions text Description of nature of obligation, other provisions The description of the nature of the obligation for other provisions. [Refer: Other provisions] disclosure: IAS 37 85 a ifrs-full DescriptionOfNatureOfReclassificationOrChangesInPresentation text Description of nature of reclassifications or changes in presentation The description of the nature of reclassifications or changes in presentation. disclosure: IAS 1 41 a ifrs-full DescriptionOfNatureOfRegulatoryRatesettingProcess text Description of nature of regulatory rate-setting process The description of the nature of the regulatory rate-setting process. disclosure: IFRS 14 30 a ifrs-full DescriptionOfNatureOfRelatedPartyRelationship text Description of nature of related party relationship The description of the nature of the related party relationships. [Refer: Related parties [member]] disclosure: IAS 24 18 ifrs-full DescriptionOfNatureOfRelationshipBetweenTransferredFinancialAssetsThatAreNotDerecognisedInTheirEntiretyAndAssociatedLiabilities text Description of nature of relationship between transferred financial assets that are not derecognised in their entirety and associated liabilities The description of the nature of the relationship between transferred financial assets that are not derecognised in their entirety and associated liabilities, including restrictions arising from the transfer on the reporting entity's use of the transferred assets. [Refer: Transferred financial assets that are not derecognised in their entirety [member]; Financial assets] disclosure: IFRS 7 42D c ifrs-full DescriptionOfNatureOfRelationshipWithSubsidiaryWhereParentHasDirectlyOrIndirectlyLessThanHalfOfVotingPower text Description of significant judgements and assumptions made in determining that entity controls another entity even though it holds less than half of voting rights The description of significant judgements and assumptions made when the entity determines that it controls another entity even though it holds less than half of voting rights. example: IFRS 12 9 b ifrs-full DescriptionOfNatureOfRisksBeingHedged text Description of nature of risks being hedged The description of the nature of risks being hedged. disclosure: IFRS 7 22 c - Expiry date 2018.01.01 ifrs-full DescriptionOfNatureOfVoluntaryChangeInAccountingPolicy text Description of nature of voluntary change in accounting policy The description of the nature of a voluntary change in accounting policy. disclosure: IAS 8 29 a ifrs-full DescriptionOfNoncurrentAssetOrDisposalGroupHeldForSaleWhichWereSoldOrReclassified text Description of non-current asset or disposal group held for sale which were sold or reclassified The description of non-current assets or disposal groups that have been either classified as held for sale or sold. [Refer: Non-current assets or disposal groups classified as held for sale; Disposal groups classified as held for sale [member]] disclosure: IFRS 5 41 a ifrs-full DescriptionOfNonfinancialMeasuresOrEstimatesOfBiologicalAssets text Description of non-financial measures or estimates of physical quantities of biological assets and output of agricultural produce The description of non-financial measures, or estimates, of the physical quantities of biological assets, and the output of agricultural produce. [Refer: Biological assets] disclosure: IAS 41 46 b ifrs-full DescriptionOfObjectivesPoliciesAndProcessesForManagingRisk text Description of objectives, policies and processes for managing risk The description of objectives, policies and processes for managing the risks that arise from financial instruments. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 33 b ifrs-full DescriptionOfObjectivesPoliciesAndProcessesForManagingRisksArisingFromInsuranceContractsAndMethodsUsedToManageThoseRisks text Description of objectives, policies and processes for managing risks arising from insurance contracts and methods used to manage those risks The description of the entity's objectives, policies and processes for managing the risks that arise from insurance contracts and the methods used to manage those risks. [Refer: Types of insurance contracts [member]] disclosure: IFRS 4 39 a ifrs-full DescriptionOfObligationsForReturnsRefundsAndOtherSimilarObligations text Description of obligations for returns, refunds and other similar obligations The description of obligations for returns, refunds and other similar obligations in contracts with customers. disclosure: IFRS 15 119 d - Effective 2018.01.01 ifrs-full DescriptionOfOptionLifeShareOptionsGranted X.XX duration Option life, share options granted The option life of share options granted. disclosure: IFRS 2 47 a i ifrs-full DescriptionOfOptionPricingModelShareOptionsGranted text Description of option pricing model, share options granted The description of the option pricing model used for share options granted. [Refer: Option pricing model [member]] disclosure: IFRS 2 47 a i ifrs-full DescriptionOfOtherAccountingPoliciesRelevantToUnderstandingOfFinancialStatements text block Description of other accounting policies relevant to understanding of financial statements [text block] The description of accounting policies relevant to an understanding of financial statements, which the entity does not separately disclose. disclosure: IAS 1 117 b ifrs-full DescriptionOfOtherEquityInterest text Description of rights, preferences and restrictions attaching to category of equity interest by entity without share capital The description of the rights, preferences and restrictions that are attached to a category of equity interest by an entity without share capital. [Refer: Share capital [member]; Other equity interest] disclosure: IAS 1 80 ifrs-full DescriptionOfOtherInformationUsedToAssessCreditQuality text Description of other information used to assess credit quality The description of the information used to assess the credit quality of financial assets with credit risk that are neither past due nor impaired that the entity does not separately disclose. [Refer: Credit risk [member]] example: IFRS 7 IG23 d - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full DescriptionOfOtherInputsToOptionsPricingModelShareOptionsGranted text Description of other inputs to options pricing model, share options granted The description of inputs to option pricing model for share options granted that the entity does not disclose separately. [Refer: Option pricing model [member]] disclosure: IFRS 2 47 a i ifrs-full DescriptionOfOtherTransactionsThatAreCollectivelySignificant text Description of other transactions that are collectively significant The description of transactions with government that has control, joint control or significant influence over the reporting entity and the entities under control, joint control or significant influence of that government that are collectively, but not individually, significant. disclosure: IAS 24 26 b ii ifrs-full DescriptionOfPerformanceObligationsToArrangeForAnotherPartyToTransferGoodsOrServices text Description of performance obligations to arrange for another party to transfer goods or services The description of the performance obligations to arrange for another party to transfer goods or services to customers. [Refer: Performance obligations [member]] disclosure: IFRS 15 119 c - Effective 2018.01.01 ifrs-full DescriptionOfPeriodsWhenCashFlowsAffectProfitOrLoss text Description of periods when cash flows affect profit or loss The description of periods when cash flows are expected to affect profit or loss for cash flow hedges. [Refer: Cash flow hedges [member]] disclosure: IFRS 7 23 a - Expiry date 2018.01.01 ifrs-full DescriptionOfPeriodsWhenCashFlowsExpectedToOccur text Description of periods when cash flows expected to occur The description of periods when cash flows are expected to occur for cash flow hedges. [Refer: Cash flow hedges [member]] disclosure: IFRS 7 23 a - Expiry date 2018.01.01 ifrs-full DescriptionOfPlanAmendmentsCurtailmentsAndSettlements text Description of plan amendments, curtailments and settlements The description of defined benefit plan amendments, curtailments and settlements. [Refer: Defined benefit plans [member]] disclosure: IAS 19 139 c ifrs-full DescriptionOfPoliciesForDisposingOfAssetsNotReadilyConvertibleIntoCashOrForUsingThemInItsOperations text block Description of policies for disposal or for use in operation of assets obtained by taking possession of collateral or other credit enhancement [text block] The description of the policies for disposal, or for use in operations, of assets obtained by the entity taking possession of the collateral it holds as security or calling on other credit enhancements (for example, guarantees) when the assets are not readily convertible into cash. [Refer: Guarantees [member]] disclosure: IFRS 7 38 b ifrs-full DescriptionOfPolicyForDeterminingContributionOfDefinedBenefitPlansThatShareRisksBetweenVariousEntities text block Description of policy for determining contribution of defined benefit plans that share risks between entities under common control [text block] The description of the policy for determining the contribution to be paid by the entity for defined benefit plans that share risks between entities under common control. [Refer: Defined benefit plans [member]] disclosure: IAS 19 149 b ifrs-full DescriptionOfPolicyForDeterminingWhenTransfersBetweenLevelsAreDeemedToHaveOccurredAssets text Description of policy for determining when transfers between levels are deemed to have occurred, assets The description of the policy for determining when transfers of assets between levels of the fair value hierarchy are deemed to have occurred. The policy about the timing of recognising transfers shall be the same for transfers into the levels as for transfers out of the levels. disclosure: IFRS 13 93 c, disclosure: IFRS 13 93 e iv, disclosure: IFRS 13 95 ifrs-full DescriptionOfPolicyForDeterminingWhenTransfersBetweenLevelsAreDeemedToHaveOccurredEntitysOwnEquityInstruments text Description of policy for determining when transfers between levels are deemed to have occurred, entity's own equity instruments The description of the policy for determining when transfers of the entity's own equity instruments between levels of the fair value hierarchy are deemed to have occurred. The policy about the timing of recognising transfers shall be the same for transfers into the levels as for transfers out of the levels. [Refer: Entity's own equity instruments [member]] disclosure: IFRS 13 93 c, disclosure: IFRS 13 93 e iv, disclosure: IFRS 13 95 ifrs-full DescriptionOfPolicyForDeterminingWhenTransfersBetweenLevelsAreDeemedToHaveOccurredLiabilities text Description of policy for determining when transfers between levels are deemed to have occurred, liabilities The description of the policy for determining when transfers of liabilities between levels of the fair value hierarchy are deemed to have occurred. The policy about the timing of recognising transfers shall be the same for transfers into the levels as for transfers out of the levels. disclosure: IFRS 13 93 c, disclosure: IFRS 13 93 e iv, disclosure: IFRS 13 95 ifrs-full DescriptionOfPracticalExpedientsUsedWhenApplyingIFRS15Retrospectively text Description of practical expedients used when applying IFRS 15 retrospectively The description of the practical expedients that have been used when applying IFRS 15 retrospectively. disclosure: IFRS 15 C6 a - Effective 2018.01.01 ifrs-full DescriptionOfPresentationCurrency text Description of presentation currency The description of the currency in which the financial statements are presented. disclosure: IAS 1 51 d, disclosure: IAS 21 53 ifrs-full DescriptionOfPrimaryReasonsForBusinessCombination text Description of primary reasons for business combination The description of the primary reasons for a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 d ifrs-full DescriptionOfProcessForAnalysingChangesInFairValueMeasurementsAssets text Description of process for analysing changes in fair value measurements, assets The description of the process for analysing changes in the fair value measurements of assets from period to period. example: IFRS 13 IE65 c, example: IFRS 13 93 g ifrs-full DescriptionOfProcessForAnalysingChangesInFairValueMeasurementsEntitysOwnEquityInstruments text Description of process for analysing changes in fair value measurements, entity's own equity instruments The description of the process for analysing changes in the fair value measurements of the entity's own equity instruments from period to period. [Refer: Entity's own equity instruments [member]] example: IFRS 13 IE65 c, example: IFRS 13 93 g ifrs-full DescriptionOfProcessForAnalysingChangesInFairValueMeasurementsLiabilities text Description of process for analysing changes in fair value measurements, liabilities The description of the process for analysing changes in the fair value measurements of liabilities from period to period. example: IFRS 13 IE65 c, example: IFRS 13 93 g ifrs-full DescriptionOfRatingAgenciesUsed text Description of rating agencies used The description of credit rating agencies used to evaluate the credit quality of the entity's financial assets. [Refer: Financial assets] example: IFRS 7 IG24 b - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full DescriptionOfReasonForChangeInFunctionalCurrency text Description of reason for change in functional currency The description of the reason for a change in the entity's functional currency. The functional currency is the currency of the primary economic environment in which the entity operates. disclosure: IAS 21 54 ifrs-full DescriptionOfReasonForChangeInMethodsAndAssumptionsUsedInPreparingSensitivityAnalysis text Description of reasons for changes in methods and assumptions used in preparing sensitivity analysis The description of reasons for changes in the methods and assumptions used in preparing a sensitivity analysis for types of market risk to which the entity is exposed. [Refer: Market risk [member]] disclosure: IFRS 7 40 c ifrs-full DescriptionOfReasonForDisposingOfInvestmentsInEquityInstrumentsMeasuredAtFairValueThroughOtherComprehensiveIncome text Description of reason for disposing of investments in equity instruments designated at fair value through other comprehensive income The description of the reason for disposing of investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Investments in equity instruments designated at fair value through other comprehensive income [member]] disclosure: IFRS 7 11B a - Effective 2018.01.01 ifrs-full DescriptionOfReasonForReclassificationOrChangesInPresentation text Description of reason for reclassifications or changes in presentation The description of the reason for the reclassifications or changes in presentation. disclosure: IAS 1 41 c ifrs-full DescriptionOfReasonForUsingLongerOrShorterReportingPeriod text Description of reason for using longer or shorter reporting period The description of the reason for using a longer or shorter reporting period when the entity changes the end of its reporting period and presents financial statements for a period longer or shorter than one year. disclosure: IAS 1 36 a ifrs-full DescriptionOfReasonForUsingPresentationAlternative text Description of reason for using presentation alternative The description of the reasons for making the irrevocable election to present subsequent changes in the fair value of an investment in an equity instrument that is not held for trading in other comprehensive income. [Refer: At fair value [member]; Other comprehensive income] disclosure: IFRS 7 11A b - Effective 2018.01.01 ifrs-full DescriptionOfReasonOfDerecognitionOfFinancialAssetsMeasuredAtAmortisedCost text Description of reason for derecognition of financial assets measured at amortised cost The description of the reason for the derecognition of financial assets measured at amortised cost. [Refer: Financial assets at amortised cost] disclosure: IFRS 7 20A - Effective 2018.01.01 ifrs-full DescriptionOfReasonsAndFactorsWhyAmountOfChangesInFairValueOfFinancialAssetsAndFinancialLiabilitiesAttributableToChangesInCreditRiskNotFaithfullyRepresent text Description of reasons and relevant factors why amount of changes in fair value of financial assets and financial liabilities attributable to changes in credit risk are not faithfully represented The description of the reasons and relevant factors why the disclosure for changes in the fair value of financial assets and financial liabilities attributable to changes in credit risk does not faithfully represent those changes. [Refer: Credit risk [member]; Financial assets; Financial liabilities] disclosure: IFRS 7 11 b ifrs-full DescriptionOfReasonsForChangeInValuationTechniqueUsedInFairValueMeasurementAssets text Description of reasons for change in valuation technique used in fair value measurement, assets The description of the reasons for a change in valuation technique (for example, changing from a market approach to an income approach or the use of an additional valuation technique) for the fair value measurement of assets. [Refer: Income approach [member]; Market approach [member]] disclosure: IFRS 13 93 d ifrs-full DescriptionOfReasonsForChangeInValuationTechniqueUsedInFairValueMeasurementEntitysOwnEquityInstruments text Description of reasons for change in valuation technique used in fair value measurement, entity's own equity instruments The description of the reasons for a change in valuation technique (for example, changing from a market approach to an income approach or the use of an additional valuation technique) for the fair value measurement of the entity's own equity instruments. [Refer: Entity's own equity instruments [member]; Income approach [member]; Market approach [member]] disclosure: IFRS 13 93 d ifrs-full DescriptionOfReasonsForChangeInValuationTechniqueUsedInFairValueMeasurementLiabilities text Description of reasons for change in valuation technique used in fair value measurement, liabilities The description of the reasons for a change in valuation technique (for example, changing from a market approach to an income approach or the use of an additional valuation technique) for the fair value measurement of liabilities. [Refer: Income approach [member]; Market approach [member]] disclosure: IFRS 13 93 d ifrs-full DescriptionOfReasonsForChangeInValuationTechniqueUsedToMeasureFairValueLessCostsOfDisposal text Description of reasons for change in valuation technique used to measure fair value less costs of disposal The description of the reasons for a change in valuation technique used to measure fair value less costs of disposal. [Refer: Valuation techniques [member]] disclosure: IAS 36 134 e iiB, disclosure: IAS 36 130 f ii ifrs-full DescriptionOfReasonsForChangeOfInvestmentEntityStatus text Description of reasons for change of investment entity status The description of the reasons for the change of investment entity status. [Refer: Disclosure of investment entities [text block]] disclosure: IFRS 12 9B ifrs-full DescriptionOfReasonsForChangesInMethodsAndAssumptionsUsedInPreparingSensitivityAnalysisForActuarialAssumptions text Description of reasons for changes in methods and assumptions used in preparing sensitivity analysis for actuarial assumptions The description of the reason for changes in the methods and assumptions used when preparing a sensitivity analysis for significant actuarial assumptions. [Refer: Actuarial assumptions [member]] disclosure: IAS 19 145 c ifrs-full DescriptionOfReasonsForChangingWayCashgeneratingUnitIsIdentified text Description of reasons for changing way cash-generating unit is identified The description of the reasons for changing the way a cash-generating unit is identified if the aggregation of assets for identifying the cash-generating unit has changed since the previous estimate of the cash-generating units recoverable amount (if any). [Refer: Cash-generating units [member]] disclosure: IAS 36 130 d iii ifrs-full DescriptionOfReasonsForConcludingThatEntityIsInvestmentEntityIfItDoesNotHaveOneOrMoreTypicalCharacteristics text Description of reasons for concluding that entity is investment entity if it does not have one or more typical characteristics The description of the reasons for concluding that the entity is an investment entity if it does not have one or more typical characteristics of an investment entity. [Refer: Disclosure of investment entities [text block]] disclosure: IFRS 12 9A ifrs-full DescriptionOfReasonsForFairValueMeasurementAssets text Description of reasons for fair value measurement, assets The description of the reasons for the fair value measurement of assets. disclosure: IFRS 13 93 a ifrs-full DescriptionOfReasonsForFairValueMeasurementEntitysOwnEquityInstruments text Description of reasons for fair value measurement, entity's own equity instruments The description of the reasons for the fair value measurement of the entity's own equity instruments. [Refer: Entity's own equity instruments [member]] disclosure: IFRS 13 93 a ifrs-full DescriptionOfReasonsForFairValueMeasurementLiabilities text Description of reasons for fair value measurement, liabilities The description of the reasons for the fair value measurement of liabilities. disclosure: IFRS 13 93 a ifrs-full DescriptionOfReasonsForProvidingSupportToStructuredEntityWithoutHavingContractualObligationToDoSo text Description of reasons for providing support to structured entity without having contractual obligation to do so The description of reasons for providing financial or other support (for example, purchasing assets of, or instruments issued by, the structured entity) to a structured entity without having a contractual obligation to do so, including situations in which the entity assisted the structured entity in obtaining financial support. disclosure: IFRS 12 15 b, disclosure: IFRS 12 30 b ifrs-full DescriptionOfReasonsForProvidingSupportToSubsidiaryWithoutHavingContractualObligationToDoSo text Description of reasons for providing support to subsidiary by investment entity or its subsidiaries without having contractual obligation to do so The description of the reasons for providing support to a subsidiary by the investment entity or its subsidiaries without having a contractual obligation to do so. [Refer: Disclosure of investment entities [text block]; Subsidiaries [member]] disclosure: IFRS 12 19E b ifrs-full DescriptionOfReasonsForTransfersIntoLevel3OfFairValueHierarchyAssets text Description of reasons for transfers into Level 3 of fair value hierarchy, assets The description of the reasons for transfers of assets into Level 3 of the fair value hierarchy. [Refer: Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full DescriptionOfReasonsForTransfersIntoLevel3OfFairValueHierarchyEntitysOwnEquityInstruments text Description of reasons for transfers into Level 3 of fair value hierarchy, entity's own equity instruments The description of the reasons for transfers of the entity's own equity instruments into Level 3 of the fair value hierarchy. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full DescriptionOfReasonsForTransfersIntoLevel3OfFairValueHierarchyLiabilities text Description of reasons for transfers into Level 3 of fair value hierarchy, liabilities The description of the reasons for transfers of liabilities into Level 3 of the fair value hierarchy. [Refer: Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full DescriptionOfReasonsForTransfersOfCumulativeGainLossWithinEquity text Description of reasons for transfers of cumulative gain (loss) within equity when changes in liability's credit risk are presented in other comprehensive income The description of the reasons for transfers within equity of the cumulative gain (loss) on a financial liability designated as at fair value through profit or loss when the entity is required to present the effects of changes in that liabilitys credit risk in other comprehensive income. [Refer: Financial liabilities at fair value through profit or loss; Transfers of cumulative gain (loss) within equity when changes in liability's credit risk are presented in other comprehensive income] disclosure: IFRS 7 10 c - Effective 2018.01.01 ifrs-full DescriptionOfReasonsForTransfersOutOfLevel1IntoLevel2OfFairValueHierarchyAssets text Description of reasons for transfers out of Level 1 into Level 2 of fair value hierarchy, assets The description of the reasons for transfers out of Level 1 and into Level 2 of the fair value hierarchy of assets held at the end of the reporting period. [Refer: Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full DescriptionOfReasonsForTransfersOutOfLevel1IntoLevel2OfFairValueHierarchyEntitysOwnEquityInstruments text Description of reasons for transfers out of Level 1 into Level 2 of fair value hierarchy, entity's own equity instruments The description of the reasons for transfers out of Level 1 and into Level 2 of the fair value hierarchy of the entity's own equity instruments held at the end of the reporting period. [Refer: Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full DescriptionOfReasonsForTransfersOutOfLevel1IntoLevel2OfFairValueHierarchyLiabilities text Description of reasons for transfers out of Level 1 into Level 2 of fair value hierarchy, liabilities The description of the reasons for transfers out of Level 1 and into Level 2 of the fair value hierarchy of liabilities held at the end of the reporting period. [Refer: Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full DescriptionOfReasonsForTransfersOutOfLevel2IntoLevel1OfFairValueHierarchyAssets text Description of reasons for transfers out of Level 2 into Level 1 of fair value hierarchy, assets The description of the reasons for transfers out of Level 2 and into Level 1 of the fair value hierarchy of assets held at the end of the reporting period. [Refer: Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full DescriptionOfReasonsForTransfersOutOfLevel2IntoLevel1OfFairValueHierarchyEntitysOwnEquityInstruments text Description of reasons for transfers out of Level 2 into Level 1 of fair value hierarchy, entity's own equity instruments The description of the reasons for transfers out of Level 2 and into Level 1 of the fair value hierarchy of entity's own equity instruments held at the end of the reporting period. [Refer: Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full DescriptionOfReasonsForTransfersOutOfLevel2IntoLevel1OfFairValueHierarchyLiabilities text Description of reasons for transfers out of Level 2 into Level 1 of fair value hierarchy, liabilities The description of the reasons for transfers out of Level 2 and into Level 1 of the fair value hierarchy of liabilities held at the end of the reporting period. [Refer: Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full DescriptionOfReasonsForTransfersOutOfLevel3OfFairValueHierarchyAssets text Description of reasons for transfers out of Level 3 of fair value hierarchy, assets The description of the reasons for transfers of assets out of Level 3 of the fair value hierarchy. [Refer: Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full DescriptionOfReasonsForTransfersOutOfLevel3OfFairValueHierarchyEntitysOwnEquityInstruments text Description of reasons for transfers out of Level 3 of fair value hierarchy, entity's own equity instruments The description of the reasons for transfers of the entity's own equity instruments out of Level 3 of the fair value hierarchy. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full DescriptionOfReasonsForTransfersOutOfLevel3OfFairValueHierarchyLiabilities text Description of reasons for transfers out of Level 3 of fair value hierarchy, liabilities The description of the reasons for transfers of liabilities out of Level 3 of the fair value hierarchy. [Refer: Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full DescriptionOfReasonsWhyApplyingNewAccountingPolicyProvidesReliableAndMoreRelevantInformation text Description of reasons why applying new accounting policy provides reliable and more relevant information The description of reasons why applying a new accounting policy provides reliable and more relevant information. disclosure: IAS 8 29 b ifrs-full DescriptionOfReasonsWhyInitialAccountingForBusinessCombinationIsIncomplete text Description of reasons why initial accounting for business combination is incomplete The description of the reasons why initial accounting for business combination is incomplete. [Refer: Business combinations [member]] disclosure: IFRS 3 B67 a i ifrs-full DescriptionOfReasonsWhyLiabilityCannotBeMeasuredReliably text Description of reasons why liability cannot be measured reliably The description of reasons why the fair value of a contingent liability in a business combination cannot be measured reliably. [Refer: Contingent liabilities [member]; Business combinations [member]] disclosure: IFRS 3 B64 j ii ifrs-full DescriptionOfReasonsWhyPresumptionThatInterestOfLessThanTwentyPerCentInAssociateIsOvercome text Description of reasons why presumption investor does not have significant influence is overcome when its interest in investee is less than twenty per cent The description of significant judgements and assumptions made in determining that the entity has significant influence over another entity even though it holds less than 20 per cent of the voting rights of another entity. example: IFRS 12 9 e ifrs-full DescriptionOfReasonsWhyPresumptionThatInterestOfMoreThanTwentyPerCentInAssociateIsOvercome text Description of reasons why presumption investor has significant influence is overcome when its interest in investee is more than twenty per cent The description of significant judgements and assumptions made in determining that the entity does not have significant influence over another entity even though it holds more than 20 per cent of the voting rights of another entity. example: IFRS 12 9 d ifrs-full DescriptionOfReasonsWhySeparateFinancialStatementsArePreparedIfNotRequiredByLaw text Description of reasons why separate financial statements are prepared if not required by law The description of the reasons why separate financial statements are prepared if not required by law. [Refer: Separate [member]] disclosure: IAS 27 17 a ifrs-full DescriptionOfReasonsWhyTransactionResultedInGainInBargainPurchase text Description of reasons why bargain purchase transaction resulted in gain The description of the reasons why a bargain purchase transaction resulted in a gain. [Refer: Gain recognised in bargain purchase transaction] disclosure: IFRS 3 B64 n ii ifrs-full DescriptionOfReasonWhyConsolidatedFinancialStatementsHaveNotBeenPrepared text Description of fact that exemption from consolidation has been used The description of the fact that exemption from consolidation has been used. [Refer: Consolidated [member]] disclosure: IAS 27 16 a ifrs-full DescriptionOfReasonWhyEntityIsResumingApplicationOfIFRSs text Description of reason why entity is resuming application of IFRSs The description of the reason why an entity that has applied IFRSs in a previous reporting period, but whose most recent previous annual financial statements did not contain an explicit and unreserved statement of compliance with IFRSs, is resuming application of IFRSs. disclosure: IFRS 1 23A b ifrs-full DescriptionOfReasonWhyEntityStoppedApplyingIFRSs text Description of reason why entity stopped applying IFRSs The description of the reason why an entity that has applied IFRSs in a previous reporting period, but whose most recent previous annual financial statements did not contain an explicit and unreserved statement of compliance with IFRSs, stopped applying IFRSs. disclosure: IFRS 1 23A a ifrs-full DescriptionOfReasonWhyEntityWithMoreThanHalfOfVotingPowerDirectlyOrIndirectlyOwnedWhichIsNotSubsidiaryDueToAbsenceOfControl text Description of significant judgements and assumptions made in determining that entity does not control another entity even though it holds more than half of voting rights The description of significant judgements and assumptions made in determining that the entity does not control another entity even though it holds more than half of the voting rights. example: IFRS 12 9 a ifrs-full DescriptionOfReasonWhyFairValueOfGoodsOrServicesReceivedCannotEstimateReliable text Description of reason why fair value of goods or services received cannot be reliably estimated The description of the reason why the presumption that the fair value of goods or services received in equity-settled share-based payment transactions with parties other than employees can be estimated reliably was rebutted. disclosure: IFRS 2 49 ifrs-full DescriptionOfReasonWhyFinancialStatementsAreNotEntirelyComparable text Description of fact that amounts presented in financial statements are not entirely comparable The description of the fact that amounts presented in the financial statements are not entirely comparable when an entity changes the end of its reporting period and presents financial statements for a period longer or shorter than one year. disclosure: IAS 1 36 b ifrs-full DescriptionOfReasonWhyNonfinancialAssetIsBeingUsedInMannerDifferentFromHighestAndBestUse text Description of reason why non-financial asset is being used in manner different from highest and best use The description of the reason why a non-financial asset is being used in a manner that is different from the use that would maximise the value of the asset or the group of assets and liabilities (for example, a business) within which the asset would be used. disclosure: IFRS 13 93 i ifrs-full DescriptionOfReasonWhyPresentationCurrencyIsDifferentFromFunctionalCurrency text Description of reason why presentation currency is different from functional currency The description of the reason why the currency in which the financial statements are presented is different from the currency of the primary economic environment in which the entity operates. disclosure: IAS 21 53 ifrs-full DescriptionOfReasonWhyReclassificationOfComparativeAmountsIsImpracticable text Description of reason why reclassification of comparative amounts is impracticable The description of the reason why the reclassification of comparative amounts is impracticable. disclosure: IAS 1 42 a ifrs-full DescriptionOfReasonWhyRegulatoryDeferralAccountBalanceIsNoLongerFullyRecoverableOrReversible text Description of reason why regulatory deferral account balance is no longer fully recoverable or reversible The description of the reason why a regulatory deferral account balance is no longer fully recoverable or reversible. [Refer: Regulatory deferral account balances [member]] disclosure: IFRS 14 36 ifrs-full DescriptionOfReasonWhySufficientInformationIsNotAvailableToAccountForMultiemployerPlanAsDefinedBenefitPlan text Description of reason why sufficient information is not available to account for multi-employer or state plan as defined benefit plan The description of the reason why sufficient information is not available to enable the entity to account for a multi-employer or state plan as a defined benefit plan. [Refer: Multi-employer defined benefit plans [member]; State defined benefit plans [member]] disclosure: IAS 19 148 d ii ifrs-full DescriptionOfReasonWhyUsingDifferentReportingDateOrPeriodForAssociate text Description of reason why using different reporting date or period for associate The description of the reason why the financial statements of an associate used in applying the equity method are as of a date or for a period that is different from that of the entity. [Refer: Associates [member]] disclosure: IFRS 12 22 b ii ifrs-full DescriptionOfReasonWhyUsingDifferentReportingDateOrPeriodForJointVenture text Description of reason why using different reporting date or period for joint venture The description of the reason why the financial statements of a joint venture used in applying the equity method are as of a date or for a period that is different from that of the entity. [Refer: Joint ventures [member]] disclosure: IFRS 12 22 b ii ifrs-full DescriptionOfReasonWhyUsingDifferentReportingDateOrPeriodForSubsidiary text Description of reason why using different reporting date or period for subsidiary The description of the reason why the financial statements of a subsidiary, when such financial statements are used to prepare consolidated financial statements, are as of a date or for a period that is different from that of the parent's financial statements. [Refer: Subsidiaries [member]] disclosure: IFRS 12 11 b ifrs-full DescriptionOfRedesignatedFinancialAssets text Description of redesignated financial assets The description of financial assets that have been redesignated on transition to IFRSs. [Refer: IFRSs [member]; Financial assets] disclosure: IFRS 1 29 ifrs-full DescriptionOfRedesignatedFinancialLiabilities text Description of redesignated financial liabilities The description of financial liabilities that have been redesignated on transition to IFRSs. [Refer: IFRSs [member]; Financial liabilities] disclosure: IFRS 1 29 - Expiry date 2018.01.01, disclosure: IFRS 1 29A - Effective 2018.01.01 ifrs-full DescriptionOfRegulatoryFrameworkInWhichPlanOperates text Description of regulatory framework in which plan operates The description of the regulatory framework in which a defined benefit plan operates, for example, the level of any minimum funding requirements. [Refer: Defined benefit plans [member]] disclosure: IAS 19 139 a ii ifrs-full DescriptionOfRelationshipBetweenInternalAndExternalRatings text Description of relationship between internal and external ratings The description of the relationship between internal and external credit ratings. [Refer: Internal credit grades [member]; External credit grades [member]] example: IFRS 7 IG24 d - Expiry date 2018.01.01, example: IFRS 7 IG25 c - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full DescriptionOfReportableSegmentToWhichIndividualAssetBelongs text Description of reportable segment to which individual asset belongs The description of the reportable segment to which an individual asset belongs. [Refer: Impairment loss] disclosure: IAS 36 130 c ii ifrs-full DescriptionOfRestrictionsOnDistributionOfRevaluationSurplusToShareholdersPropertyPlantAndEquipment text Description of restrictions on distribution of revaluation surplus to shareholders, property, plant and equipment The description of any restrictions on the distribution to shareholders of the balance of the revaluation surplus for property, plant and equipment. [Refer: Revaluation surplus; Property, plant and equipment] disclosure: IAS 16 77 f ifrs-full DescriptionOfRestrictionsOnDistributionOfRevaluationSurplusToShareholdersRightofuseAssets text Description of restrictions on distribution of revaluation surplus to shareholders, right-of-use assets The description of any restrictions on the distribution to shareholders of the balance of the revaluation surplus for right-of-use assets. [Refer: Revaluation surplus; Right-of-use assets] disclosure: IFRS 16 57 - Effective 2019.01.01 ifrs-full DescriptionOfRetirementBenefitPlan text Description of retirement benefit plan The description of a retirement benefit plan, either as part of the financial statements or in a separate report. disclosure: IAS 26 36 ifrs-full DescriptionOfRetirementBenefitsPromisedToParticipants text Description of retirement benefits promised to participants The description of the retirement benefits promised to participants in retirement benefit plans. disclosure: IAS 26 36 e ifrs-full DescriptionOfRightsOfSetoffAssociatedWithFinancialAssetsSubjectToEnforceableMasterNettingArrangementOrSimilarAgreement text Description of rights of set-off associated with financial assets subject to enforceable master netting arrangement or similar agreement The description of the rights of set-off associated with the entity's recognised financial assets subject to enforceable master netting arrangements and similar agreements, including the nature of those rights. [Refer: Financial assets] disclosure: IFRS 7 13E ifrs-full DescriptionOfRightsOfSetoffAssociatedWithFinancialLiabilitiesSubjectToEnforceableMasterNettingArrangementOrSimilarAgreement text Description of rights of set-off associated with financial liabilities subject to enforceable master netting arrangement or similar agreement The description of the rights of set-off associated with the entity's recognised financial liabilities subject to enforceable master netting arrangements and similar agreements, including the nature of those rights. [Refer: Financial liabilities] disclosure: IFRS 7 13E ifrs-full DescriptionOfRiskFreeInterestRateShareOptionsGranted X.XX duration Risk free interest rate, share options granted The implied yield currently available on zero-coupon government issues of the country in whose currency the exercise price for share options granted is expressed, with a remaining term equal to the expected term of the option being valued (based on the option's remaining contractual life and taking into account the effects of expected early exercise). [Refer: Government [member]] disclosure: IFRS 2 47 a i ifrs-full DescriptionOfRisksToWhichPlanExposesEntity text Description of risks to which plan exposes entity The description of the risks to which the defined benefit plan exposes the entity, focused on any unusual, entity-specific or plan-specific risks. [Refer: Defined benefit plans [member]] disclosure: IAS 19 139 b ifrs-full DescriptionOfSensitivityOfFairValueMeasurementToChangesInUnobservableInputsAssets text Description of sensitivity of fair value measurement to changes in unobservable inputs, assets The description of the sensitivity of the fair value measurement of assets to changes in unobservable inputs if a change to those inputs might result in a higher or lower fair value measurement. disclosure: IFRS 13 93 h i ifrs-full DescriptionOfSensitivityOfFairValueMeasurementToChangesInUnobservableInputsEntitysOwnEquityInstruments text Description of sensitivity of fair value measurement to changes in unobservable inputs, entity's own equity instruments The description of the sensitivity of the fair value measurement of the entity's own equity instruments to changes in unobservable inputs if a change in those inputs to a different amount might result in a higher or lower fair value measurement. [Refer: Entity's own equity instruments [member]] disclosure: IFRS 13 93 h i ifrs-full DescriptionOfSensitivityOfFairValueMeasurementToChangesInUnobservableInputsLiabilities text Description of sensitivity of fair value measurement to changes in unobservable inputs, liabilities The description of the sensitivity of the fair value measurement of liabilities to changes in unobservable inputs if a change in those inputs to a different amount might result in a higher or lower fair value measurement. disclosure: IFRS 13 93 h i ifrs-full DescriptionOfServiceConcessionArrangement text Description of service concession arrangement The description of the service concession arrangement. [Refer: Service concession arrangements [member]] disclosure: SIC 29 6 a ifrs-full DescriptionOfSharedCharacteristicForConcentration text Description of shared characteristic for concentration The description of a shared characteristic for the concentration of risks arising from financial instruments (for example, counterparty, geographical area, currency or market). [Refer: Financial instruments, class [member]] disclosure: IFRS 7 B8 b ifrs-full DescriptionOfSignificantActuarialAssumptionsMadeAndMethodUsedToCalculateActuarialPresentValueOfPromisedRetirementBenefits text Description of significant actuarial assumptions made and method used to calculate actuarial present value of promised retirement benefits The description of significant actuarial assumptions made and the method used to calculate the actuarial present value of promised retirement benefits in retirement benefit plans. [Refer: Actuarial assumptions [member]; Actuarial present value of promised retirement benefits] disclosure: IAS 26 35 e ifrs-full DescriptionOfSignificantConcentrationsOfRiskRelatedToPlan text Description of significant concentrations of risk related to plan The description of the significant concentrations of risk in defined benefit plans. For example, if plan assets are invested primarily in one class of investments, such as property, the plan may expose the entity to a concentration of property market risk. [Refer: Defined benefit plans [member]; Market risk [member]] disclosure: IAS 19 139 b ifrs-full DescriptionOfSignificantEventsAndTransactions text Description of significant events and transactions The description, in the entity's interim financial report, of events and transactions that are significant to an understanding of the changes in the financial position and performance of the entity since the end of the last annual reporting period. Information disclosed in relation to those events and transactions shall update the relevant information presented in the most recent annual financial report. disclosure: IAS 34 15 ifrs-full DescriptionOfSignificantIntangibleAssetsControlledByEntityButNotRecognised text Description of significant intangible assets controlled by entity but not recognised The description of significant intangible assets controlled by the entity but not recognised as assets because they did not meet the recognition criteria in IAS 38 or because they were acquired or generated before the version of IAS 38 issued in 1998 was effective. [Refer: Intangible assets other than goodwill] example: IAS 38 128 b ifrs-full DescriptionOfSignificantJudgementsAndAssumptionsMadeInDeterminingThatEntityIsAgentOrPrincipal text Description of significant judgements and assumptions made in determining that entity is agent or principal The description of the significant judgements and assumptions made when determining that the entity is an agent or a principal. example: IFRS 12 9 c ifrs-full DescriptionOfSignificantJudgementsMadeInEvaluatingWhenCustomerObtainsControlOfPromisedGoodsOrServices text Description of significant judgements made in evaluating when customer obtains control of promised goods or services The description of the significant judgements made in evaluating when a customer obtains control of promised goods or services. disclosure: IFRS 15 125 - Effective 2018.01.01 ifrs-full DescriptionOfSignificantPaymentTermsInContractsWithCustomers text Description of significant payment terms in contracts with customers The description of the significant payment terms in contracts with customers. disclosure: IFRS 15 119 b - Effective 2018.01.01 ifrs-full DescriptionOfSignificantRestrictionsOnEntitysAbilityToAccessOrUseAssetsAndSettleLiabilitiesOfGroup text Description of significant restrictions on entity's ability to access or use assets and settle liabilities of group The description of significant restrictions (for example, statutory, contractual and regulatory restrictions) on the entity's ability to access or use the assets and settle the liabilities of the group, such as (a) those that restrict the ability of a parent or its subsidiaries to transfer cash or other assets to (or from) other entities within the group; and (b) guarantees or other requirements that may restrict dividends and other capital distributions being paid, or loans and advances being made or repaid, to (or from) other entities within the group. [Refer: Subsidiaries [member]] disclosure: IFRS 12 13 a ifrs-full DescriptionOfSourcesOfHedgeIneffectivenessExpectedToAffectHedgingRelationship text Description of sources of hedge ineffectiveness expected to affect hedging relationship The description of the sources of hedge ineffectiveness that are expected to affect the hedging relationship. [Refer: Gain (loss) on hedge ineffectiveness] disclosure: IFRS 7 23D - Effective 2018.01.01 ifrs-full DescriptionOfSourcesOfHedgeIneffectivenessThatEmergedInHedgingRelationship text Description of sources of hedge ineffectiveness that emerged in hedging relationship The description of the sources of hedge ineffectiveness that emerged in the hedging relationship. [Refer: Gain (loss) on hedge ineffectiveness] disclosure: IFRS 7 23E - Effective 2018.01.01 ifrs-full DescriptionOfSourcesOfRevenueForAllOtherSegments text Description of sources of revenue for all other segments The description of the sources of the revenue included in the 'all other segments' category, which includes the combined information about other business activities and operating segments that are not reportable. [Refer: All other segments [member]; Revenue] disclosure: IFRS 8 16 ifrs-full DescriptionOfTermAndConditionsOfFinancialAssetsPledgedAsCollateralForLiabilitiesOrContingentLiabilities text Description of terms and conditions of financial assets pledged as collateral for liabilities or contingent liabilities The description of the terms and conditions relating to financial assets pledged as collateral for liabilities or contingent liabilities. [Refer: Financial assets pledged as collateral for liabilities or contingent liabilities; Contingent liabilities [member]] disclosure: IFRS 7 14 b ifrs-full DescriptionOfTermsOfContractualArrangementsThatCouldRequireInvestmentEntityOrItsSubsidiariesToProvideFinancialSupportToUnconsolidatedStructuredEntityControlledByInvestmentEntity text Description of terms of contractual arrangements that could require investment entity or its subsidiaries to provide financial support to unconsolidated structured entity controlled by investment entity The description of the terms of contractual arrangements that could require an investment entity or its subsidiaries to provide financial support to an unconsolidated structured entity controlled by the investment entity. [Refer: Disclosure of investment entities [text block]; Subsidiaries [member]; Unconsolidated structured entities [member]] disclosure: IFRS 12 19F ifrs-full DescriptionOfTermsOfContractualArrangementsThatCouldRequireParentOrSubsidiariesToProvideFinancialSupportToStructuredEntity text Description of terms of contractual arrangements that could require parent or subsidiaries to provide financial support to structured entity The description of the terms of contractual arrangements that could require the parent or its subsidiaries to provide financial support to a structured entity, including events or circumstances that could expose the reporting entity to a loss (for example, liquidity arrangements or credit rating triggers associated with obligations to purchase assets of the structured entity or provide financial support). [Refer: Subsidiaries [member]] disclosure: IFRS 12 14, example: IFRS 12 B26 a ifrs-full DescriptionOfTermsOfSharesReservedForIssueUnderOptionsAndContractsForSaleOfShares text Description of terms of shares reserved for issue under options and contracts for sale of shares The description of terms of shares reserved for issue under options and contracts for the sale of shares. disclosure: IAS 1 79 a vii ifrs-full DescriptionOfTimingAndReasonOfReclassificationBetweenFinancialLiabilitiesAndEquity text Description of timing and reason of reclassification between financial liabilities and equity The description of the timing of, and the reason for, the reclassification of instruments between financial liabilities and equity. [Refer: Financial liabilities] disclosure: IAS 1 80A ifrs-full DescriptionOfToWhomGroupWithinEntityThatDecidesEntitysValuationPoliciesAndProceduresReportsAssets text Description of to whom group within entity that decides entity's valuation policies and procedures reports, assets The description of who the group within the entity that decides the entity's fair value measurement valuation policies and procedures for assets reports to. example: IFRS 13 IE65 a ii, example: IFRS 13 93 g ifrs-full DescriptionOfToWhomGroupWithinEntityThatDecidesEntitysValuationPoliciesAndProceduresReportsEntitysOwnEquityInstruments text Description of to whom group within entity that decides entity's valuation policies and procedures reports, entity's own equity instruments The description of who the group within the entity that decides the entity's fair value measurement valuation policies and procedures for the entity's own equity instruments reports to. [Refer: Entity's own equity instruments [member]] example: IFRS 13 IE65 a ii, example: IFRS 13 93 g ifrs-full DescriptionOfToWhomGroupWithinEntityThatDecidesEntitysValuationPoliciesAndProceduresReportsLiabilities text Description of to whom group within entity that decides entity's valuation policies and procedures reports, liabilities The description of who the group within the entity that decides the entity's fair value measurement valuation policies and procedures for liabilities reports to. example: IFRS 13 IE65 a ii, example: IFRS 13 93 g ifrs-full DescriptionOfTransactionsAfterReportingPeriodWithSignificantChangeInNumberOfOrdinarySharesOutstanding text Description of transactions after reporting period that significantly change number of ordinary shares outstanding The description of transactions after the reporting period, other than those accounted for in accordance with paragraph 64 of IAS 33, that would have significantly changed the number of ordinary shares outstanding at the end of the period if those transactions had occurred before the end of the reporting period. [Refer: Ordinary shares [member]] disclosure: IAS 33 70 d ifrs-full DescriptionOfTransactionsAfterReportingPeriodWithSignificantChangeInNumberOfPotentialOrdinarySharesOutstanding text Description of transactions after reporting period that significantly change number of potential ordinary shares outstanding The description of transactions after the reporting period, other than those accounted for in accordance with paragraph 64 of IAS 33, that would have significantly changed the number of potential ordinary shares outstanding at the end of the period if those transactions had occurred before the end of the reporting period. [Refer: Ordinary shares [member]; Potential ordinary share transactions [member]] disclosure: IAS 33 70 d ifrs-full DescriptionOfTransactionsWithRelatedParty text Description of transactions with related party The description of related party transactions. [Refer: Related parties [member]] disclosure: IAS 24 18 ifrs-full DescriptionOfTransitionalProvisionsOfInitiallyAppliedIFRS text Description of transitional provisions of initially applied IFRS The description of transitional provisions related to an initial application of an IFRS. [Refer: IFRSs [member]] disclosure: IAS 8 28 d ifrs-full DescriptionOfTransitionalProvisionsOfInitiallyAppliedIFRSThatMightHaveEffectOnFuturePeriods text Description of transitional provisions of initially applied IFRS that might have effect on future periods The description of transitional provisions related to an initial application of an IFRS that might have an effect on future periods. [Refer: IFRSs [member]] disclosure: IAS 8 28 e ifrs-full DescriptionOfTypeOfHedge text Description of type of hedge The description of the type of a hedge used by the entity. disclosure: IFRS 7 22 a - Expiry date 2018.01.01 ifrs-full DescriptionOfTypeOfPlan text Description of type of plan The general description of the type of a defined benefit plan. [Refer: Defined benefit plans [member]] disclosure: IAS 19 139 a ifrs-full DescriptionOfTypeOfRetirementBenefitPlan text Description of type of retirement benefit plan The description of the type of retirement benefit plans, ie defined contribution or defined benefit. [Refer: Defined benefit plans [member]] disclosure: IAS 26 36 c ifrs-full DescriptionOfTypeOfSupportProvidedToStructuredEntityWithoutHavingContractualObligationToDoSo text Description of type of support provided to structured entity without having contractual obligation to do so The description of the type of financial or other support (for example, purchasing assets of, or instruments issued by, the structured entity) provided to a structured entity without having a contractual obligation to do so, including situations in which the entity assisted the structured entity in obtaining financial support. [Refer: Subsidiaries [member]; Support provided to structured entity without having contractual obligation to do so] disclosure: IFRS 12 15 a, disclosure: IFRS 12 30 a ifrs-full DescriptionOfTypeOfSupportProvidedToSubsidiaryWithoutHavingContractualObligationToDoSo text Description of type of support provided to subsidiary by investment entity or its subsidiaries without having contractual obligation to do so The description of the type of support provided to a subsidiary by the investment entity or its subsidiaries without having a contractual obligation to do so. [Refer: Disclosure of investment entities [text block]; Subsidiaries [member]] disclosure: IFRS 12 19E a ifrs-full DescriptionOfTypesOfIncomeFromStructuredEntities text Description of types of income from structured entities The description of the types of income from structured entities. [Refer: Income from structured entities] example: IFRS 12 B26 c, disclosure: IFRS 12 27 b ifrs-full DescriptionOfTypesOfProductsAndServicesFromWhichEachReportableSegmentDerivesItsRevenues text Description of types of products and services from which each reportable segment derives its revenues The description of the types of products and services from which a reportable segment derives its revenues. [Refer: Products and services [member]; Revenue] disclosure: IFRS 8 22 b ifrs-full DescriptionOfTypesOfWarrantiesAndRelatedObligations text Description of types of warranties and related obligations The description of types of warranties and related obligations in contracts with customers. disclosure: IFRS 15 119 e - Effective 2018.01.01 ifrs-full DescriptionOfUncertaintiesOfEntitysAbilityToContinueAsGoingConcern text block Disclosure of uncertainties of entity's ability to continue as going concern [text block] The disclosure of material uncertainties related to events or conditions that may cast significant doubt upon the entity's ability to continue as a going concern. disclosure: IAS 1 25 ifrs-full DescriptionOfUnfulfilledConditionsAndOtherContingenciesAttachedToGovernmentGrantForAgriculturalActivity text Description of unfulfilled conditions and other contingencies attached to government grant for agricultural activity The description of unfulfilled conditions and other contingencies attached to government grants for agricultural activity. [Refer: Government [member]; Government grants] disclosure: IAS 41 57 b ifrs-full DescriptionOfValuationProcessesUsedInFairValueMeasurementAssets text Description of valuation processes used in fair value measurement, assets The description of the valuation processes used by the entity for the fair value measurement of assets (including, for example, how an entity decides its valuation policies and procedures and analyses changes in fair value measurements from period to period). disclosure: IFRS 13 93 g ifrs-full DescriptionOfValuationProcessesUsedInFairValueMeasurementEntitysOwnEquityInstruments text Description of valuation processes used in fair value measurement, entity's own equity instruments The description of the valuation processes used by the entity for the fair value measurement of its own equity instruments (including, for example, how an entity decides its valuation policies and procedures and analyses changes in fair value measurements from period to period). disclosure: IFRS 13 93 g ifrs-full DescriptionOfValuationProcessesUsedInFairValueMeasurementLiabilities text Description of valuation processes used in fair value measurement, liabilities The description of the valuation processes used by the entity for fair value measurement of liabilities (including, for example, how an entity decides its valuation policies and procedures and analyses changes in fair value measurements from period to period). disclosure: IFRS 13 93 g ifrs-full DescriptionOfValuationTechniquesAndKeyModelInputsUsedForDeterminingNoncontrollingInterestInAnAcquireeMeasuredAtFairValue text Description of valuation techniques and significant inputs used to measure non-controlling interest in acquiree measured at fair value The description of the valuation techniques and significant inputs used to measure non-controlling interest in an acquiree measured at fair value for business combinations in which the acquirer holds less than 100 per cent of the equity interests in the acquiree at the acquisition date. [Refer: At fair value [member]; Business combinations [member]; Valuation techniques [member]] disclosure: IFRS 3 B64 o ii ifrs-full DescriptionOfValuationTechniquesAndKeyModelInputsUsedToMeasureContingentConsideration text Description of valuation techniques and key model inputs used to measure contingent consideration The description of valuation techniques and key model inputs used to measure contingent consideration assets or liabilities. [Refer: Valuation techniques [member]] disclosure: IFRS 3 B67 b iii ifrs-full DescriptionOfValuationTechniquesUsedInFairValueMeasurementAssets text Description of valuation techniques used in fair value measurement, assets The description of the valuation techniques (for example, the market approach, cost approach and income approach) used for the fair value measurement of assets. [Refer: Valuation techniques [member]; Cost approach [member]; Income approach [member]; Market approach [member]] disclosure: IFRS 13 93 d ifrs-full DescriptionOfValuationTechniquesUsedInFairValueMeasurementEntitysOwnEquityInstruments text Description of valuation techniques used in fair value measurement, entity's own equity instruments The description of the valuation techniques (for example, the market approach, cost approach and income approach) used for the fair value measurement of the entity's own equity instruments. [Refer: Valuation techniques [member]; Cost approach [member]; Income approach [member]; Market approach [member]] disclosure: IFRS 13 93 d ifrs-full DescriptionOfValuationTechniquesUsedInFairValueMeasurementLiabilities text Description of valuation techniques used in fair value measurement, liabilities The description of the valuation techniques (for example, the market approach, cost approach and income approach) used for the fair value measurement of liabilities. [Refer: Valuation techniques [member]; Cost approach [member]; Income approach [member]; Market approach [member]] disclosure: IFRS 13 93 d ifrs-full DescriptionOfValuationTechniquesUsedToMeasureFairValueLessCostsOfDisposal text Description of valuation techniques used to measure fair value less costs of disposal The description of the valuation techniques used to measure fair value less costs of disposal for a cash generating unit (group of units). [Refer: Valuation techniques [member]] disclosure: IAS 36 134 e, disclosure: IAS 36 130 f ii ifrs-full DescriptionOfVestingRequirementsForSharebasedPaymentArrangement text Description of vesting requirements for share-based payment arrangement The description of the vesting requirements for a type of share-based payment arrangement that existed at any time during the period. An entity with substantially similar types of share-based payment arrangements may aggregate this information. [Refer: Share-based payment arrangements [member]] disclosure: IFRS 2 45 a ifrs-full DescriptionOfVoluntaryChangeInAccountingPolicy text block Disclosure of voluntary change in accounting policy [text block] The disclosure of a voluntary change in accounting policy. disclosure: IAS 8 29 ifrs-full DescriptionOfWhenEntityTypicallySatisfiesPerformanceObligations text Description of when entity typically satisfies performance obligations The description of when the entity typically satisfies its performance obligations. [Refer: Performance obligations [member]] disclosure: IFRS 15 119 a - Effective 2018.01.01 ifrs-full DescriptionOfWhetherEntityIsRequiredToAbsorbLossesOfStructuredEntitiesBeforeOtherParties text Description of whether entity is required to absorb losses of structured entities before other parties The description of whether the entity is required to absorb losses of structured entities before other parties. example: IFRS 12 B26 d ifrs-full DescriptionOfWhetherInvestmentInAssociateIsMeasuredUsingEquityMethodOrAtFairValue text Description of whether investment in associate is measured using equity method or at fair value The description of whether the investment in an associate is measured using the equity method or at fair value. [Refer: At fair value [member]; Associates [member]] disclosure: IFRS 12 21 b i ifrs-full DescriptionOfWhetherInvestmentInJointVentureIsMeasuredUsingEquityMethodOrAtFairValue text Description of whether investment in joint venture is measured using equity method or at fair value The description of whether the investment in a joint venture is measured using the equity method or at fair value. [Refer: At fair value [member]; Joint ventures [member]] disclosure: IFRS 12 21 b i ifrs-full DescriptionOfWhetherThereArePotentialIncomeTaxConsequencesNotPracticablyDeterminable text Description of whether there are potential income tax consequences not practicably determinable The description of whether there are potential income tax consequences not practically determinable that would result from the payment of dividends to the entity's shareholders in jurisdictions where income taxes are payable at a higher or lower rate if part or all of the net profit or retained earnings is paid out as a dividend to shareholders of the entity, or where income taxes may be refundable or payable if part or all of the net profit or retained earnings is paid out as a dividend to shareholders of the entity. [Refer: Retained earnings] disclosure: IAS 12 82A ifrs-full DescriptionOfWhetherThirdpartyCreditEnhancementIsReflectedInFairValueMeasurement text Description of whether third-party credit enhancement is reflected in fair value measurement The description of whether third-party credit enhancement is reflected in the fair value measurement of liabilities measured at fair value and issued with an inseparable third-party credit enhancement. [Refer: At fair value [member]] disclosure: IFRS 13 98 ifrs-full DescriptionWhetherChangeInAccountingPolicyIsMadeInAccordanceWithTransitionalProvisionsOfInitiallyAppliedIFRS text Description whether change in accounting policy is made in accordance with transitional provisions of initially applied IFRS The description that a change in accounting policy is made in accordance with the transitional provisions of an initially applied IFRS. [Refer: IFRSs [member]] disclosure: IAS 8 28 b ifrs-full DesignatedFinancialLiabilitiesAtFairValueThroughProfitOrLossAbstract Designated financial liabilities at fair value through profit or loss [abstract] ifrs-full DesignatedLoansOrReceivablesAtFairValueThroughProfitOrLossAbstract Designated loans or receivables at fair value through profit or loss [abstract] ifrs-full DestructionOfMajorProductionPlantMember member Destruction of major production plant [member] This member stands for destruction of a major production plant. example: IAS 10 22 d ifrs-full DeterminationOfFairValueOfGoodsOrServicesReceivedOrFairValueOfEquityInstrumentsGrantedOnSharebasedPayments text Explanation of determination of fair value of goods or services received or fair value of equity instruments granted on share-based payments The explanation that enables users of financial statements to understand how the fair value of the goods or services received, or the fair value of the equity instruments granted, in share-based payment arrangements was determined. [Refer: Share-based payment arrangements [member]] disclosure: IFRS 2 46 ifrs-full DifferenceBetweenCarryingAmountOfDividendsPayableAndCarryingAmountOfNoncashAssetsDistributed X duration credit Difference between carrying amount of dividends payable and carrying amount of non-cash assets distributed The amount of difference between the carrying amount of dividends payable and the carrying amount of non-cash assets distributed when settling the dividends payable. [Refer: Carrying amount [member]] disclosure: IFRIC 17 15 ifrs-full DifferenceBetweenCarryingAmountOfFinancialLiabilityAndAmountContractuallyRequiredToPayAtMaturityToHolderOfObligation X instant Difference between carrying amount of financial liability and amount contractually required to pay at maturity to holder of obligation The amount by which the carrying amount of a financial liability is more (less) than the amount that the entity would be contractually required to pay at maturity to the holder of the obligation. [Refer: Carrying amount [member]] disclosure: IFRS 7 10 b, disclosure: IFRS 7 10A b - Effective 2018.01.01 ifrs-full DilutedEarningsLossPerShare X.XX duration Diluted earnings (loss) per share The amount of profit (loss) attributable to ordinary equity holders of the parent entity (the numerator), divided by the weighted average number of ordinary shares outstanding during the period (the denominator), both adjusted for the effects of all dilutive potential ordinary shares. [Refer: Ordinary shares [member]; Weighted average [member]] disclosure: IAS 33 66 ifrs-full DilutedEarningsLossPerShareFromContinuingOperations X.XX duration Diluted earnings (loss) per share from continuing operations Diluted earnings (loss) per share from continuing operations. [Refer: Continuing operations [member]; Diluted earnings (loss) per share] disclosure: IAS 33 66 ifrs-full DilutedEarningsLossPerShareFromContinuingOperationsIncludingNetMovementInRegulatoryDeferralAccountBalancesAndNetMovementInRelatedDeferredTax X.XX duration Diluted earnings (loss) per share from continuing operations, including net movement in regulatory deferral account balances and net movement in related deferred tax Diluted earnings (loss) per share from continuing operations that include the net movement in regulatory deferral account balances and the net movement in related deferred tax. [Refer: Diluted earnings (loss) per share; Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax; Continuing operations [member]] disclosure: IFRS 14 26 ifrs-full DilutedEarningsLossPerShareFromDiscontinuedOperations X.XX duration Diluted earnings (loss) per share from discontinued operations Diluted earnings (loss) per share from discontinued operations. [Refer: Diluted earnings (loss) per share; Discontinued operations [member]] disclosure: IAS 33 68 ifrs-full DilutedEarningsLossPerShareFromDiscontinuedOperationsIncludingNetMovementInRegulatoryDeferralAccountBalancesAndNetMovementInRelatedDeferredTax X.XX duration Diluted earnings (loss) per share from discontinued operations, including net movement in regulatory deferral account balances and net movement in related deferred tax Diluted earnings (loss) per share from discontinued operations that include the net movement in regulatory deferral account balances and the net movement in related deferred tax. [Refer: Diluted earnings (loss) per share; Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax; Discontinued operations [member]] disclosure: IFRS 14 26 ifrs-full DilutedEarningsLossPerShareIncludingNetMovementInRegulatoryDeferralAccountBalancesAndNetMovementInRelatedDeferredTax X.XX duration Diluted earnings (loss) per share, including net movement in regulatory deferral account balances and net movement in related deferred tax Diluted earnings (loss) per share that include the net movement in regulatory deferral account balances and the net movement in related deferred tax. [Refer: Diluted earnings (loss) per share; Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax] disclosure: IFRS 14 26 ifrs-full DilutedEarningsPerShareAbstract Diluted earnings per share [abstract] ifrs-full DilutiveEffectOfConvertibleInstrumentsOnNumberOfOrdinaryShares shares Dilutive effect of convertible instruments on number of ordinary shares The number of dilutive potential ordinary shares that relate to the assumed conversion of the entity's convertible instruments. common practice: IAS 33 70 b ifrs-full DilutiveEffectOfShareOptionsOnNumberOfOrdinaryShares shares Dilutive effect of share options on number of ordinary shares The number of dilutive potential ordinary shares that relate to the assumed exercise of the entity's share options. common practice: IAS 33 70 b ifrs-full DirectFinanceLeasesAcquiredInBusinessCombinationMember member Direct finance leases acquired in business combination [member] This member stands for direct finance leases that are acquired in business combinations. [Refer: Business combinations [member]] example: IFRS 3 B64 h ifrs-full DirectOperatingExpenseFromInvestmentProperty X duration debit Direct operating expense from investment property The amount of direct operating expenses (including repairs and maintenance) arising from investment property. [Refer: Investment property] common practice: IAS 40 75 f ifrs-full DirectOperatingExpenseFromInvestmentPropertyAbstract Direct operating expense from investment property [abstract] ifrs-full DirectOperatingExpenseFromInvestmentPropertyGeneratingRentalIncome X duration debit Direct operating expense from investment property generating rental income The amount of direct operating expenses (including repairs and maintenance) arising from investment property that generated rental income during the period recognised in profit or loss. [Refer: Investment property] disclosure: IAS 40 75 f ii ifrs-full DirectOperatingExpenseFromInvestmentPropertyNotGeneratingRentalIncome X duration debit Direct operating expense from investment property not generating rental income The amount of direct operating expenses (including repairs and maintenance) arising from investment property that did not generate rental income during the period recognised in profit or loss. [Refer: Investment property] disclosure: IAS 40 75 f iii ifrs-full DirectorsRemunerationExpense X duration debit Directors' remuneration expense The amount of remuneration paid or payable to the entity's directors. common practice: IAS 1 112 c ifrs-full DisclosureOfAccountingJudgementsAndEstimatesExplanatory text block Disclosure of accounting judgements and estimates [text block] The disclosure of judgements that management has made in the process of applying the entity's accounting policies that have the most significant effect on amounts recognised in the financial statements along with information about the assumptions that the entity makes about the future, and other major sources of estimation uncertainty at the end of the reporting period, that have a significant risk of resulting in a material adjustment to the carrying amounts of assets and liabilities within the next year. [Refer: Carrying amount [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfAccruedExpensesAndOtherLiabilitiesExplanatory text block Disclosure of accrued expenses and other liabilities [text block] The disclosure of accrued expenses and other liabilities. [Refer: Accruals; Other liabilities] common practice: IAS 1 10 e ifrs-full DisclosureOfAcquiredReceivablesAbstract Disclosure of acquired receivables [abstract] ifrs-full DisclosureOfAcquiredReceivablesExplanatory text block Disclosure of acquired receivables [text block] The disclosure of receivables acquired in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 h ifrs-full DisclosureOfAcquiredReceivablesLineItems Disclosure of acquired receivables [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfAcquiredReceivablesTable table Disclosure of acquired receivables [table] Schedule disclosing information related to receivables acquired in business combinations. disclosure: IFRS 3 B64 h ifrs-full DisclosureOfActualClaimsComparedWithPreviousEstimatesExplanatory text block Disclosure of actual claims compared with previous estimates [text block] The disclosure of actual claims compared with previous estimates (ie claims development). The disclosure about claims development shall go back to the period when the earliest material claim arose for which there is still uncertainty about the amount and timing of the claims payments, but need not go back more than ten years. An insurer need not disclose this information for claims for which uncertainty about the amount and timing of claims payments is typically resolved within one year. disclosure: IFRS 4 39 c iii ifrs-full DisclosureOfAdditionalInformationAboutDefinedBenefitPlansExplanatory text block Disclosure of additional information about defined benefit plans [text block] The disclosure of additional information about defined benefit plans necessary to meet the objectives of IAS 19. [Refer: Defined benefit plans [member]] disclosure: IAS 19 137 ifrs-full DisclosureOfAdditionalInformationAboutLeasingActivitiesForLesseeExplanatory text block Disclosure of additional information about leasing activities for lessee [text block] The disclosure of additional information about leasing activities of a lessee. disclosure: IFRS 16 59 - Effective 2019.01.01 ifrs-full DisclosureOfAdditionalInformationAboutLeasingActivitiesForLessorExplanatory text block Disclosure of additional information about leasing activities for lessor [text block] The disclosure of additional information about leasing activities of a lessor. disclosure: IFRS 16 92 - Effective 2019.01.01 ifrs-full DisclosureOfAdditionalInformationAboutUnderstandingFinancialPositionsAndLiquidityOfEntityExplanatory text block Disclosure of additional information about understanding financial position and liquidity of entity [text block] The disclosure of additional information that may be relevant to users of financial statements in understanding the financial position and liquidity of an entity. example: IAS 7 50 ifrs-full DisclosureOfAdditionalInformationExplanatory text block Disclosure of additional information [text block] The disclosure of additional information that is not presented elsewhere in the financial statements, but that is relevant to an understanding of them. disclosure: IAS 1 112 c ifrs-full DisclosureOfAllowanceForCreditLossesExplanatory text block Disclosure of allowance for credit losses [text block] The disclosure of the allowance relating to impairments of financial assets due to credit losses. [Refer: Financial assets] common practice: IAS 1 10 e ifrs-full DisclosureOfAmountsArisingFromInsuranceContractsExplanatory text block Disclosure of amounts arising from insurance contracts [text block] The disclosure of information that identifies and explains the amounts in the entity's financial statements arising from insurance contracts. [Refer: Types of insurance contracts [member]] disclosure: IFRS 4 36 ifrs-full DisclosureOfAmountsIncurredByEntityForProvisionOfKeyManagementPersonnelServicesProvidedBySeparateManagementEntitiesAbstract Disclosure of amounts incurred by entity for provision of key management personnel services provided by separate management entities [abstract] ifrs-full DisclosureOfAmountsIncurredByEntityForProvisionOfKeyManagementPersonnelServicesProvidedBySeparateManagementEntitiesExplanatory text block Disclosure of amounts incurred by entity for provision of key management personnel services provided by separate management entities [text block] The disclosure of amounts incurred by the entity for provision of key management personnel services that are provided by separate management entities. [Refer: Key management personnel of entity or parent [member]; Separate management entities [member]] disclosure: IAS 24 18A ifrs-full DisclosureOfAmountsIncurredByEntityForProvisionOfKeyManagementPersonnelServicesProvidedBySeparateManagementEntitiesLineItems Disclosure of amounts incurred by entity for provision of key management personnel services provided by separate management entities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfAmountsIncurredByEntityForProvisionOfKeyManagementPersonnelServicesProvidedBySeparateManagementEntitiesTable table Disclosure of amounts incurred by entity for provision of key management personnel services provided by separate management entities [table] Schedule disclosing information related to the amounts incurred by the entity for provision of key management personnel services that are provided by separate management entities. disclosure: IAS 24 18A ifrs-full DisclosureOfAmountsOfPotentialIncomeTaxConsequencesPracticablyDeterminableExplanatory text Description of amounts of potential income tax consequences practicably determinable The description of the amounts of the practically determinable potential income tax consequences that would result from the payment of dividends to the entity's shareholders in jurisdictions where income taxes are payable at a higher or lower rate if part or all of the net profit or retained earnings is paid out as a dividend to shareholders of the entity, or where income taxes may be refundable or payable if part or all of the net profit or retained earnings is paid out as a dividend to shareholders of the entity. [Refer: Retained earnings] disclosure: IAS 12 82A ifrs-full DisclosureOfAmountsToBeRecoveredOrSettledAfterTwelveMonthsForClassesOfAssetsAndLiabilitiesThatContainAmountsToBeRecoveredOrSettledBothNoMoreAndMoreThanTwelveMonthsAfterReportingDateAbstract Disclosure of amounts to be recovered or settled after twelve months for classes of assets and liabilities that contain amounts to be recovered or settled both no more and more than twelve months after reporting date [abstract] ifrs-full DisclosureOfAmountsToBeRecoveredOrSettledAfterTwelveMonthsForClassesOfAssetsAndLiabilitiesThatContainAmountsToBeRecoveredOrSettledBothNoMoreAndMoreThanTwelveMonthsAfterReportingDateExplanatory text block Disclosure of amounts to be recovered or settled after twelve months for classes of assets and liabilities that contain amounts to be recovered or settled both no more and more than twelve months after reporting date [text block] The disclosure of amounts to be recovered or settled after twelve months for classes of assets and liabilities that contain amounts to be recovered or settled both no more, and more than, twelve months after reporting date. disclosure: IAS 1 61 ifrs-full DisclosureOfAmountsToBeRecoveredOrSettledAfterTwelveMonthsForClassesOfAssetsAndLiabilitiesThatContainAmountsToBeRecoveredOrSettledBothNoMoreAndMoreThanTwelveMonthsAfterReportingDateLineItems Disclosure of amounts to be recovered or settled after twelve months for classes of assets and liabilities that contain amounts to be recovered or settled both no more and more than twelve months after reporting date [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfAmountsToBeRecoveredOrSettledAfterTwelveMonthsForClassesOfAssetsAndLiabilitiesThatContainAmountsToBeRecoveredOrSettledBothNoMoreAndMoreThanTwelveMonthsAfterReportingDateTable table Disclosure of amounts to be recovered or settled after twelve months for classes of assets and liabilities that contain amounts to be recovered or settled both no more and more than twelve months after reporting date [table] Schedule disclosing information related to amounts to be recovered or settled after twelve months for classes of assets and liabilities that contain amounts to be recovered or settled both no more, and more than, twelve months after reporting date. disclosure: IAS 1 61 ifrs-full DisclosureOfAnalysisOfOtherComprehensiveIncomeByItemAbstract Disclosure of analysis of other comprehensive income by item [abstract] ifrs-full DisclosureOfAnalysisOfOtherComprehensiveIncomeByItemExplanatory text block Disclosure of analysis of other comprehensive income by item [text block] The entire disclosure of the analysis of other comprehensive income by item. disclosure: IAS 1 106A ifrs-full DisclosureOfAnalysisOfOtherComprehensiveIncomeByItemLineItems Disclosure of analysis of other comprehensive income by item [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfAnalysisOfOtherComprehensiveIncomeByItemTable table Disclosure of analysis of other comprehensive income by item [table] Schedule disclosing information related to the analysis of other comprehensive income by item. disclosure: IAS 1 106A ifrs-full DisclosureOfAnalysisOfPresentValueOfDefinedBenefitObligationThatDistinguishesNatureCharacteristicsAndRisksExplanatory text block Disclosure of analysis of present value of defined benefit obligation that distinguishes nature, characteristics and risks [text block] The disclosure of an analysis of the present value of a defined benefit obligation that distinguishes the nature, characteristics and risks of the obligation. Such a disclosure could distinguish: (a) between amounts owing to active members, deferred members, and pensioners; (b) between vested benefits and accrued but not vested benefits; and (c) between conditional benefits, amounts attributable to future salary increases and other benefits. [Refer: Defined benefit obligation, at present value] example: IAS 19 137 ifrs-full DisclosureOfArrangementsInvolvingLegalFormOfLeaseAbstract Disclosure of detailed information about arrangements involving legal form of lease [abstract] ifrs-full DisclosureOfArrangementsInvolvingLegalFormOfLeaseExplanatory text block Disclosure of arrangements involving legal form of lease [text block] The entire disclosure for arrangements involving the legal form of a lease. disclosure: SIC 27 Disclosure - Expiry date 2019.01.01 ifrs-full DisclosureOfArrangementsInvolvingLegalFormOfLeaseLineItems Disclosure of detailed information about arrangements involving legal form of lease [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfArrangementsInvolvingLegalFormOfLeaseTable table Disclosure of detailed information about arrangements involving legal form of lease [table] Schedule disclosing information related to details of arrangements involving the legal form of a lease. disclosure: SIC 27 10 - Expiry date 2019.01.01 ifrs-full DisclosureOfAssetsAndLiabilitiesWithSignificantRiskOfMaterialAdjustmentAbstract Disclosure of assets and liabilities with significant risk of material adjustment [abstract] ifrs-full DisclosureOfAssetsAndLiabilitiesWithSignificantRiskOfMaterialAdjustmentExplanatory text block Disclosure of assets and liabilities with significant risk of material adjustment [text block] The disclosure of assets and liabilities for which there exists a significant risk of material adjustment within the next year. disclosure: IAS 1 125 ifrs-full DisclosureOfAssetsAndLiabilitiesWithSignificantRiskOfMaterialAdjustmentLineItems Disclosure of assets and liabilities with significant risk of material adjustment [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfAssetsAndLiabilitiesWithSignificantRiskOfMaterialAdjustmentTable table Disclosure of assets and liabilities with significant risk of material adjustment [table] Schedule disclosing information related to assets and liabilities with a significant risk of material adjustment. disclosure: IAS 1 125 ifrs-full DisclosureOfAssetsRecognisedFromCostsToObtainOrFulfilContractsWithCustomersAbstract Disclosure of assets recognised from costs to obtain or fulfil contracts with customers [abstract] ifrs-full DisclosureOfAssetsRecognisedFromCostsToObtainOrFulfilContractsWithCustomersExplanatory text block Disclosure of assets recognised from costs to obtain or fulfil contracts with customers [text block] The disclosure of assets recognised from the costs to obtain or fulfil contracts with customers. disclosure: IFRS 15 128 a - Effective 2018.01.01 ifrs-full DisclosureOfAssetsRecognisedFromCostsToObtainOrFulfilContractsWithCustomersLineItems Disclosure of assets recognised from costs to obtain or fulfil contracts with customers [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfAssetsRecognisedFromCostsToObtainOrFulfilContractsWithCustomersTable table Disclosure of assets recognised from costs to obtain or fulfil contracts with customers [table] Schedule disclosing information related to assets recognised from the costs to obtain or fulfil contracts with customers. disclosure: IFRS 15 128 a - Effective 2018.01.01 ifrs-full DisclosureOfAuditorsRemunerationExplanatory text block Disclosure of auditors' remuneration [text block] The disclosure of compensation to the entity's auditors. common practice: IAS 1 10 e ifrs-full DisclosureOfAuthorisationOfFinancialStatementsExplanatory text block Disclosure of authorisation of financial statements [text block] The disclosure of the authorisation of financial statements for issue. common practice: IAS 1 10 e ifrs-full DisclosureOfAvailableforsaleAssetsExplanatory text block Disclosure of available-for-sale financial assets [text block] The disclosure of financial assets classified as available for sale. [Refer: Financial assets available-for-sale] common practice: IAS 1 10 e ifrs-full DisclosureOfBasisOfConsolidationExplanatory text block Disclosure of basis of consolidation [text block] The disclosure of the basis used for consolidation. common practice: IAS 1 10 e ifrs-full DisclosureOfBasisOfPreparationOfFinancialStatementsExplanatory text block Disclosure of basis of preparation of financial statements [text block] The disclosure of the basis used for the preparation of the financial statements. common practice: IAS 1 10 e ifrs-full DisclosureOfBiologicalAssetsAndGovernmentGrantsForAgriculturalActivityExplanatory text block Disclosure of biological assets, agriculture produce at point of harvest and government grants related to biological assets [text block] The entire disclosure for biological assets, agricultural produce at point of harvest and government grants related to biological assets. disclosure: IAS 41 Disclosure ifrs-full DisclosureOfBorrowingCostsExplanatory text block Disclosure of borrowing costs [text block] The entire disclosure for borrowing costs. disclosure: IAS 23 Disclosure ifrs-full DisclosureOfBorrowingsExplanatory text block Disclosure of borrowings [text block] The disclosure of borrowings. [Refer: Borrowings] common practice: IAS 1 10 e ifrs-full DisclosureOfBreakdownOfAssetsAndLiabilitiesAggregatedIntoSingleLineInvestmentBalanceTransitionFromProportionateConsolidationToEquityMethodExplanatory text block Disclosure of breakdown of assets and liabilities aggregated into single line investment balance, transition from proportionate consolidation to equity method [text block] The disclosure of the breakdown of assets and liabilities that have been aggregated into the single line investment balance for the transition from proportionate consolidation to the equity method. disclosure: IFRS 11 C5 ifrs-full DisclosureOfBusinessCombinationsAbstract Disclosure of detailed information about business combination [abstract] ifrs-full DisclosureOfBusinessCombinationsExplanatory text block Disclosure of business combinations [text block] The entire disclosure for business combinations. disclosure: IFRS 3 Disclosures ifrs-full DisclosureOfBusinessCombinationsLineItems Disclosure of detailed information about business combination [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfBusinessCombinationsTable table Disclosure of detailed information about business combination [table] Schedule disclosing information related to details of business combinations. disclosure: IFRS 3 B64 ifrs-full DisclosureOfCashAndBankBalancesAtCentralBanksExplanatory text block Disclosure of cash and bank balances at central banks [text block] The disclosure of cash and bank balances at central banks. common practice: IAS 1 10 e ifrs-full DisclosureOfCashAndCashEquivalentsExplanatory text block Disclosure of cash and cash equivalents [text block] The disclosure of cash and cash equivalents. [Refer: Cash and cash equivalents] common practice: IAS 1 10 e ifrs-full DisclosureOfCashFlowStatementExplanatory text block Disclosure of cash flow statement [text block] The entire disclosure for a statement of cash flows. disclosure: IAS 7 Presentation of a statement of cash flows ifrs-full DisclosureOfChangesInAccountingEstimatesAbstract Disclosure of changes in accounting estimates [abstract] ifrs-full DisclosureOfChangesInAccountingEstimatesExplanatory text block Disclosure of changes in accounting estimates [text block] The disclosure of changes in accounting estimates. disclosure: IAS 8 39 ifrs-full DisclosureOfChangesInAccountingEstimatesLineItems Disclosure of changes in accounting estimates [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfChangesInAccountingEstimatesTable table Disclosure of changes in accounting estimates [table] Schedule disclosing information related to the changes in accounting estimates. disclosure: IAS 8 39 ifrs-full DisclosureOfChangesInAccountingPoliciesAccountingEstimatesAndErrorsExplanatory text block Disclosure of changes in accounting policies, accounting estimates and errors [text block] The entire disclosure for changes in accounting policies, accounting estimates and errors. disclosure: IAS 8 Accounting policies ifrs-full DisclosureOfChangesInAccountingPoliciesExplanatory text block Disclosure of changes in accounting policies [text block] The disclosure of changes made to accounting policies by the entity. common practice: IAS 1 10 e ifrs-full DisclosureOfClaimsAndBenefitsPaidExplanatory text block Disclosure of claims and benefits paid [text block] The disclosure of claims and benefits paid to policyholders. common practice: IAS 1 10 e ifrs-full DisclosureOfClassesOfShareCapitalAbstract Disclosure of classes of share capital [abstract] ifrs-full DisclosureOfClassesOfShareCapitalExplanatory text block Disclosure of classes of share capital [text block] The disclosure of classes of share capital. [Refer: Share capital [member]] disclosure: IAS 1 79 a ifrs-full DisclosureOfClassesOfShareCapitalLineItems Disclosure of classes of share capital [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfClassesOfShareCapitalTable table Disclosure of classes of share capital [table] Schedule disclosing information related to classes of share capital. disclosure: IAS 1 79 a ifrs-full DisclosureOfCollateralExplanatory text block Disclosure of collateral [text block] The disclosure of assets and liabilities used as collateral. common practice: IAS 1 10 e ifrs-full DisclosureOfCommitmentsAndContingentLiabilitiesExplanatory text block Disclosure of commitments and contingent liabilities [text block] The disclosure of commitments and contingent liabilities. [Refer: Contingent liabilities [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfCommitmentsExplanatory text block Disclosure of commitments [text block] The disclosure of commitments. common practice: IAS 1 10 e ifrs-full DisclosureOfComparativeInformationPreparedUnderPreviousGAAPAbstract Disclosure of comparative information prepared under previous GAAP [abstract] ifrs-full DisclosureOfComparativeInformationPreparedUnderPreviousGAAPExplanatory text block Disclosure of comparative information prepared under previous GAAP [text block] The disclosure, in the entity's first IFRS financial statements, of comparative information prepared under previous GAAP. disclosure: IFRS 1 24 ifrs-full DisclosureOfComparativeInformationPreparedUnderPreviousGAAPLineItems Disclosure of comparative information prepared under previous GAAP [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfComparativeInformationPreparedUnderPreviousGAAPTable table Disclosure of comparative information prepared under previous GAAP [table] Schedule disclosing information related to comparative information prepared under previous GAAP. disclosure: IFRS 1 24 ifrs-full DisclosureOfCompositionOfGroupExplanatory text block Disclosure of composition of group [text block] The disclosure of the composition of the group (the parent and all its subsidiaries). [Refer: Subsidiaries [member]; Parent [member]] disclosure: IFRS 12 10 a i ifrs-full DisclosureOfCompoundFinancialInstrumentsWithMultipleEmbeddedDerivativesExplanatory text Description of compound financial instruments with multiple embedded derivatives The description of financial instruments with both a liability and an equity component that have multiple embedded derivatives whose values are interdependent (such as a callable convertible debt instrument). [Refer: Derivatives [member]; Financial instruments, class [member]] disclosure: IFRS 7 17 ifrs-full DisclosureOfConsolidatedAndSeparateFinancialStatementsExplanatory text block Disclosure of separate financial statements [text block] The entire disclosure for separate financial statements. disclosure: IAS 27 Disclosure, disclosure: IFRS 12 Objective ifrs-full DisclosureOfContingentLiabilitiesAbstract Disclosure of contingent liabilities [abstract] ifrs-full DisclosureOfContingentLiabilitiesExplanatory text block Disclosure of contingent liabilities [text block] The disclosure of contingent liabilities. [Refer: Contingent liabilities [member]] disclosure: IAS 37 86 ifrs-full DisclosureOfContingentLiabilitiesInBusinessCombinationAbstract Disclosure of contingent liabilities in business combination [abstract] ifrs-full DisclosureOfContingentLiabilitiesInBusinessCombinationExplanatory text block Disclosure of contingent liabilities in business combination [text block] The disclosure of contingent liabilities in a business combination. [Refer: Contingent liabilities [member]; Business combinations [member]] disclosure: IFRS 3 B64 j ifrs-full DisclosureOfContingentLiabilitiesInBusinessCombinationLineItems Disclosure of contingent liabilities in business combination [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfContingentLiabilitiesInBusinessCombinationTable table Disclosure of contingent liabilities in business combination [table] Schedule disclosing information related to contingent liabilities in business combinations. disclosure: IFRS 3 B64 j, disclosure: IFRS 3 B67 c ifrs-full DisclosureOfContingentLiabilitiesLineItems Disclosure of contingent liabilities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfContingentLiabilitiesTable table Disclosure of contingent liabilities [table] Schedule disclosing information related to contingent liabilities. disclosure: IAS 37 86 ifrs-full DisclosureOfContinuingInvolvementInDerecognisedFinancialAssetsAbstract Disclosure of continuing involvement in derecognised financial assets [abstract] ifrs-full DisclosureOfContinuingInvolvementInDerecognisedFinancialAssetsExplanatory text block Disclosure of continuing involvement in derecognised financial assets [text block] The disclosure of continuing involvement in derecognised financial assets. [Refer: Financial assets] disclosure: IFRS 7 42E, disclosure: IFRS 7 42G ifrs-full DisclosureOfContinuingInvolvementInDerecognisedFinancialAssetsLineItems Disclosure of continuing involvement in derecognised financial assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfContinuingInvolvementInDerecognisedFinancialAssetsTable table Disclosure of continuing involvement in derecognised financial assets [table] Schedule disclosing information related to continuing involvement in derecognised financial assets. disclosure: IFRS 7 42E, disclosure: IFRS 7 42G ifrs-full DisclosureOfCostOfSalesExplanatory text block Disclosure of cost of sales [text block] The disclosure of the cost of sales. [Refer: Cost of sales] common practice: IAS 1 10 e ifrs-full DisclosureOfCreditRiskExplanatory text block Disclosure of credit risk [text block] The disclosure of credit risk. [Refer: Credit risk [member]] common practice: IAS 1 10 e, disclosure: IFRS 7 Credit risk - Effective 2018.01.01 ifrs-full DisclosureOfCreditRiskExposureAbstract Disclosure of credit risk exposure [abstract] ifrs-full DisclosureOfCreditRiskExposureExplanatory text block Disclosure of credit risk exposure [text block] The disclosure of the credit risk exposure. Credit risk exposure is the credit risk inherent in an entitys financial assets and commitments to extend credit. disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full DisclosureOfCreditRiskExposureLineItems Disclosure of credit risk exposure [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfCreditRiskExposureTable table Disclosure of credit risk exposure [table] Schedule disclosing information related to the credit risk exposure. disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full DisclosureOfCreditRiskOfInsuranceContractsExplanatory text block Disclosure of credit risk of insurance contracts [text block] The disclosure of information about the credit risk of insurance contracts. [Refer: Credit risk [member]; Types of insurance contracts [member]] disclosure: IFRS 4 39 d ifrs-full DisclosureOfDebtSecuritiesExplanatory text block Disclosure of debt instruments [text block] The disclosure of debt instruments. [Refer: Debt instruments issued; Debt instruments held] common practice: IAS 1 10 e ifrs-full DisclosureOfDeferredAcquisitionCostsArisingFromInsuranceContractsExplanatory text block Disclosure of deferred acquisition costs arising from insurance contracts [text block] The disclosure of deferred acquisition costs arising from insurance contracts. [Refer: Deferred acquisition costs arising from insurance contracts] common practice: IAS 1 10 e ifrs-full DisclosureOfDeferredIncomeExplanatory text block Disclosure of deferred income [text block] The disclosure of deferred income. [Refer: Deferred income] common practice: IAS 1 10 e ifrs-full DisclosureOfDeferredTaxesExplanatory text block Disclosure of deferred taxes [text block] The disclosure of deferred taxes. [Refer: Deferred tax liabilities; Deferred tax assets] common practice: IAS 1 10 e ifrs-full DisclosureOfDefinedBenefitPlansAbstract Disclosure of defined benefit plans [abstract] ifrs-full DisclosureOfDefinedBenefitPlansExplanatory text block Disclosure of defined benefit plans [text block] The disclosure of defined benefit plans. [Refer: Defined benefit plans [member]] disclosure: IAS 19 138 ifrs-full DisclosureOfDefinedBenefitPlansLineItems Disclosure of defined benefit plans [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfDefinedBenefitPlansTable table Disclosure of defined benefit plans [table] Schedule disclosing information related to defined benefit plans. disclosure: IAS 19 138 ifrs-full DisclosureOfDepositsFromBanksExplanatory text block Disclosure of deposits from banks [text block] The disclosure of deposits from banks. [Refer: Deposits from banks] common practice: IAS 1 10 e ifrs-full DisclosureOfDepositsFromCustomersExplanatory text block Disclosure of deposits from customers [text block] The disclosure of deposits from customers. [Refer: Deposits from customers] common practice: IAS 1 10 e ifrs-full DisclosureOfDepreciationAndAmortisationExpenseExplanatory text block Disclosure of depreciation and amortisation expense [text block] The disclosure of depreciation and amortisation expense. [Refer: Depreciation and amortisation expense] common practice: IAS 1 10 e ifrs-full DisclosureOfDerivativeFinancialInstrumentsExplanatory text block Disclosure of derivative financial instruments [text block] The disclosure of derivative financial instruments. [Refer: Derivatives [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfDetailedInformationAboutArrangementsInvolvingLegalFormOfLeaseExplanatory text block Disclosure of detailed information about arrangements involving legal form of lease [text block] The disclosure of detailed information about arrangements involving the legal form of a lease. [Refer: Arrangements involving legal form of lease [member]] disclosure: SIC 27 10 - Expiry date 2019.01.01 ifrs-full DisclosureOfDetailedInformationAboutBiologicalAssetsAbstract Disclosure of detailed information about biological assets [abstract] ifrs-full DisclosureOfDetailedInformationAboutBiologicalAssetsExplanatory text block Disclosure of detailed information about biological assets [text block] The disclosure of detailed information about biological assets. [Refer: Biological assets] example: IAS 41 43 ifrs-full DisclosureOfDetailedInformationAboutBiologicalAssetsLineItems Disclosure of detailed information about biological assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfDetailedInformationAboutBiologicalAssetsTable table Disclosure of detailed information about biological assets [table] Schedule disclosing information related to details of biological assets. example: IAS 41 43 ifrs-full DisclosureOfDetailedInformationAboutBorrowingsAbstract Disclosure of detailed information about borrowings [abstract] ifrs-full DisclosureOfDetailedInformationAboutBorrowingsExplanatory text block Disclosure of detailed information about borrowings [text block] The disclosure of detailed information about borrowings. [Refer: Borrowings] common practice: IFRS 7 7 ifrs-full DisclosureOfDetailedInformationAboutBorrowingsLineItems Disclosure of detailed information about borrowings [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfDetailedInformationAboutBorrowingsTable table Disclosure of detailed information about borrowings [table] Schedule disclosing information related to details of borrowings. common practice: IFRS 7 7 ifrs-full DisclosureOfDetailedInformationAboutBusinessCombinationsExplanatory text block Disclosure of detailed information about business combinations [text block] The disclosure of detailed information about business combinations. [Refer: Business combinations [member]] disclosure: IFRS 3 Disclosures application of paragraphs 59 and 61 ifrs-full DisclosureOfDetailedInformationAboutFinancialInstrumentsExplanatory text block Disclosure of detailed information about financial instruments [text block] The disclosure of detailed information about financial instruments. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 31, disclosure: IFRS 7 7, disclosure: IFRS 7 35K - Effective 2018.01.01 ifrs-full DisclosureOfDetailedInformationAboutHedgedItemsAbstract Disclosure of detailed information about hedged items [abstract] ifrs-full DisclosureOfDetailedInformationAboutHedgedItemsExplanatory text block Disclosure of detailed information about hedged items [text block] The disclosure of detailed information about hedged items. [Refer: Hedged items [member]] disclosure: IFRS 7 24B - Effective 2018.01.01 ifrs-full DisclosureOfDetailedInformationAboutHedgedItemsLineItems Disclosure of detailed information about hedged items [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfDetailedInformationAboutHedgedItemsTable table Disclosure of detailed information about hedged items [table] Schedule disclosing information related to details of hedged items. disclosure: IFRS 7 24B - Effective 2018.01.01 ifrs-full DisclosureOfDetailedInformationAboutHedgesExplanatory text block Disclosure of detailed information about hedges [text block] The disclosure of detailed information about hedges. disclosure: IFRS 7 22 - Expiry date 2018.01.01 ifrs-full DisclosureOfDetailedInformationAboutHedgingInstrumentsAbstract Disclosure of detailed information about hedging instruments [abstract] ifrs-full DisclosureOfDetailedInformationAboutHedgingInstrumentsExplanatory text block Disclosure of detailed information about hedging instruments [text block] The disclosure of detailed information about hedging instruments. [Refer: Hedging instruments [member]] disclosure: IFRS 7 24A - Effective 2018.01.01 ifrs-full DisclosureOfDetailedInformationAboutHedgingInstrumentsLineItems Disclosure of detailed information about hedging instruments [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfDetailedInformationAboutHedgingInstrumentsTable table Disclosure of detailed information about hedging instruments [table] Schedule disclosing information related to details of hedging instruments. disclosure: IFRS 7 24A - Effective 2018.01.01 ifrs-full DisclosureOfDetailedInformationAboutIntangibleAssetsExplanatory text block Disclosure of detailed information about intangible assets [text block] The disclosure of detailed information about intangible assets. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 118 ifrs-full DisclosureOfDetailedInformationAboutInvestmentPropertyExplanatory text block Disclosure of detailed information about investment property [text block] The disclosure of detailed information about investment property. [Refer: Investment property] disclosure: IAS 40 32A ifrs-full DisclosureOfDetailedInformationAboutPropertyPlantAndEquipmentExplanatory text block Disclosure of detailed information about property, plant and equipment [text block] The disclosure of detailed information about property, plant and equipment. [Refer: Property, plant and equipment] disclosure: IAS 16 73 ifrs-full DisclosureOfDetailedInformationAboutServiceConcessionArrangementsExplanatory text block Disclosure of detailed information about service concession arrangements [text block] The disclosure of detailed information about service concession arrangements. [Refer: Service concession arrangements [member]] disclosure: SIC 29 6 ifrs-full DisclosureOfDisaggregationOfRevenueFromContractsWithCustomersAbstract Disclosure of disaggregation of revenue from contracts with customers [abstract] ifrs-full DisclosureOfDisaggregationOfRevenueFromContractsWithCustomersExplanatory text block Disclosure of disaggregation of revenue from contracts with customers [text block] The disclosure of the disaggregation of revenue from contracts with customers. [Refer: Revenue from contracts with customers] disclosure: IFRS 15 114 - Effective 2018.01.01 ifrs-full DisclosureOfDisaggregationOfRevenueFromContractsWithCustomersLineItems Disclosure of disaggregation of revenue from contracts with customers [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfDisaggregationOfRevenueFromContractsWithCustomersTable table Disclosure of disaggregation of revenue from contracts with customers [table] Schedule disclosing information related to the disaggregation of revenue from contracts with customers. disclosure: IFRS 15 114 - Effective 2018.01.01 ifrs-full DisclosureOfDiscontinuedOperationsExplanatory text block Disclosure of discontinued operations [text block] The disclosure of discontinued operations. [Refer: Discontinued operations [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfDividendsExplanatory text block Disclosure of dividends [text block] The disclosure of dividends. Dividends are distributions of profits to holders of equity investments in proportion to their holdings of a particular class of capital. common practice: IAS 1 10 e ifrs-full DisclosureOfEarningsPerShareExplanatory text block Disclosure of earnings per share [text block] The entire disclosure for earnings per share. disclosure: IAS 33 Disclosure ifrs-full DisclosureOfEffectOfChangeOfInvestmentEntityStatusOnFinancialStatementsExplanatory text block Disclosure of effect of change of investment entity status on financial statements [text block] The disclosure of the effect of the change of investment entity status on the financial statements. [Refer: Disclosure of investment entities [text block]] disclosure: IFRS 12 9B ifrs-full DisclosureOfEffectOfChangesInForeignExchangeRatesExplanatory text block Disclosure of effect of changes in foreign exchange rates [text block] The entire disclosure for the effect of changes in foreign exchange rates. disclosure: IAS 21 Disclosure ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossAbstract Disclosure of effect of overlay approach reclassification on profit or loss [abstract] ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossExplanatory text block Disclosure of effect of overlay approach reclassification on profit or loss [text block] The disclosure of the effect of the overlay approach reclassification on profit or loss. disclosure: IFRS 4 39L e - Effective on first application of IFRS 9 ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossForAssociatesAbstract Disclosure of effect of overlay approach reclassification on profit or loss for associates [abstract] ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossForAssociatesExplanatory text block Disclosure of effect of overlay approach reclassification on profit or loss for associates [text block] The disclosure of the effect of the overlay approach reclassification on profit or loss for associates. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossForAssociatesLineItems Disclosure of effect of overlay approach reclassification on profit or loss for associates [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossForAssociatesTable table Disclosure of effect of overlay approach reclassification on profit or loss for associates [table] Schedule disclosing information related to the effect of the overlay approach reclassification on profit or loss for associates. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossForJointVenturesAbstract Disclosure of effect of overlay approach reclassification on profit or loss for joint ventures [abstract] ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossForJointVenturesExplanatory text block Disclosure of effect of overlay approach reclassification on profit or loss for joint ventures [text block] The disclosure of the effect of the overlay approach reclassification on profit or loss for joint ventures. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossForJointVenturesLineItems Disclosure of effect of overlay approach reclassification on profit or loss for joint ventures [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossForJointVenturesTable table Disclosure of effect of overlay approach reclassification on profit or loss for joint ventures [table] Schedule disclosing information related to the effect of the overlay approach reclassification on profit or loss for joint ventures. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossLineItems Disclosure of effect of overlay approach reclassification on profit or loss [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfEffectOfOverlayApproachReclassificationOnProfitOrLossTable table Disclosure of effect of overlay approach reclassification on profit or loss [table] Schedule disclosing information related to the effect of the overlay approach reclassification on profit or loss. disclosure: IFRS 4 39L e - Effective on first application of IFRS 9 ifrs-full DisclosureOfEffectsOfChangesInParentsOwnershipInterestInSubsidiaryThatDoNotResultInLossOfControlOnEquityAttributableToOwnersOfParentExplanatory text block Disclosure of effects of changes in parent's ownership interest in subsidiary that do not result in loss of control on equity attributable to owners of parent [text block] The disclosure of a schedule that shows the effects of any changes in the parent's ownership interest in a subsidiary that do not result in a loss of control on the equity attributable to owners of the parent. disclosure: IFRS 12 18 ifrs-full DisclosureOfEmployeeBenefitsExplanatory text block Disclosure of employee benefits [text block] The entire disclosure for employee benefits. disclosure: IAS 19 Scope ifrs-full DisclosureOfEntitysReportableSegmentsExplanatory text block Disclosure of entity's operating segments [text block] The entire disclosure for operating segments. disclosure: IFRS 8 Disclosure ifrs-full DisclosureOfEventsAfterReportingPeriodExplanatory text block Disclosure of events after reporting period [text block] The entire disclosure for events after the reporting period. disclosure: IAS 10 Disclosure ifrs-full DisclosureOfEvidenceSupportingRecognitionOfDeferredTaxAssetsDependentOnFutureTaxableProfitsAndEntityHasSufferedALossInCurrentOrPrecedingPeriodExplanatory text Description of evidence supporting recognition of deferred tax asset when utilisation is dependent on future taxable profits in excess of profits from reversal of taxable temporary differences and entity has suffered loss in jurisdiction to which deferred tax asset relates The description of the nature of the evidence supporting the recognition of a deferred tax asset when: (a) the utilisation of the deferred tax asset is dependent on future taxable profits in excess of the profits arising from the reversal of existing taxable temporary differences; and (b) the entity has suffered a loss in either the current or preceding period in the tax jurisdiction to which the deferred tax asset relates. [Refer: Temporary differences [member]; Deferred tax asset when utilisation is dependent on future taxable profits in excess of profits from reversal of taxable temporary differences and entity has suffered loss in jurisdiction to which deferred tax asset relates] disclosure: IAS 12 82 ifrs-full DisclosureOfExpensesByNatureExplanatory text block Disclosure of expenses by nature [text block] The disclosure of expenses by nature. [Refer: Expenses, by nature] common practice: IAS 1 10 e ifrs-full DisclosureOfExpensesExplanatory text block Disclosure of expenses [text block] The disclosure of expenses. common practice: IAS 1 10 e ifrs-full DisclosureOfExplorationAndEvaluationAssetsExplanatory text block Disclosure of exploration and evaluation assets [text block] The entire disclosure for exploration and evaluation assets. disclosure: IFRS 6 Disclosure ifrs-full DisclosureOfExternalCreditExposuresAbstract Disclosure of external credit grades [abstract] ifrs-full DisclosureOfExternalCreditExposuresExplanatory text block Disclosure of external credit grades [text block] The disclosure of external credit grades. [Refer: External credit grades [member]] example: IFRS 7 IG24 - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full DisclosureOfExternalCreditExposuresLineItems Disclosure of external credit grades [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfExternalCreditExposuresTable table Disclosure of external credit grades [table] Schedule disclosing information related to external credit grades. example: IFRS 7 IG24 - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full DisclosureOfFactAndExplanationWhyDisclosureOfInformationForEachBusinessCombinationIsImpracticable text Explanation of fact and explanation of why disclosure of information on revenues and profit or loss is impracticable The explanation of the fact and the reason why the disclosure of information on revenues and profit (loss) of the acquiree since the acquisition date and the combined entity as though the acquisition date for all business combinations that occurred had been as of the beginning of the reporting period is impracticable. [Refer: Business combinations [member]; Revenue] disclosure: IFRS 3 B64 q ifrs-full DisclosureOfFairValueMeasurementExplanatory text block Disclosure of fair value measurement [text block] The entire disclosure for fair value measurement. disclosure: IFRS 13 Disclosure ifrs-full DisclosureOfFairValueMeasurementOfAssetsAbstract Disclosure of fair value measurement of assets [abstract] ifrs-full DisclosureOfFairValueMeasurementOfAssetsExplanatory text block Disclosure of fair value measurement of assets [text block] The disclosure of the fair value measurement of assets. disclosure: IFRS 13 93 ifrs-full DisclosureOfFairValueMeasurementOfAssetsLineItems Disclosure of fair value measurement of assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFairValueMeasurementOfAssetsTable table Disclosure of fair value measurement of assets [table] Schedule disclosing information related to the fair value measurement of assets. disclosure: IFRS 13 93 ifrs-full DisclosureOfFairValueMeasurementOfEquityAbstract Disclosure of fair value measurement of equity [abstract] ifrs-full DisclosureOfFairValueMeasurementOfEquityExplanatory text block Disclosure of fair value measurement of equity [text block] The disclosure of the fair value measurement of equity. disclosure: IFRS 13 93 ifrs-full DisclosureOfFairValueMeasurementOfEquityLineItems Disclosure of fair value measurement of equity [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFairValueMeasurementOfEquityTable table Disclosure of fair value measurement of equity [table] Schedule disclosing information related to the fair value measurement of equity. disclosure: IFRS 13 93 ifrs-full DisclosureOfFairValueMeasurementOfLiabilitiesAbstract Disclosure of fair value measurement of liabilities [abstract] ifrs-full DisclosureOfFairValueMeasurementOfLiabilitiesExplanatory text block Disclosure of fair value measurement of liabilities [text block] The disclosure of the fair value measurement of liabilities. disclosure: IFRS 13 93 ifrs-full DisclosureOfFairValueMeasurementOfLiabilitiesLineItems Disclosure of fair value measurement of liabilities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFairValueMeasurementOfLiabilitiesTable table Disclosure of fair value measurement of liabilities [table] Schedule disclosing information related to the fair value measurement of liabilities. disclosure: IFRS 13 93 ifrs-full DisclosureOfFairValueOfEachInvestmentInEquityInstrumentsDesignatedAsMeasuredAtFairValueThroughOtherComprehensiveIncomeExplanatory text block Disclosure of fair value of investments in equity instruments designated at fair value through other comprehensive income [text block] The disclosure of the fair value of investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Investments in equity instruments designated at fair value through other comprehensive income] disclosure: IFRS 7 11A c - Effective 2018.01.01 ifrs-full DisclosureOfFairValueOfFinancialAssetsAndFinancialLiabilitiesAndReclassificationExplanatory text block Disclosure of information about possible differences between carrying amount and fair value of contracts described in IFRS 7.29 b and IFRS 7.29 c [text block] The disclosure of information about the extent of possible differences between the carrying amount and fair value of: (a) investments in equity instruments that do not have a quoted market price in an active market (or derivatives linked to such equity instruments) that are measured at cost because their fair value cannot be measured reliably; and (b) contracts containing a discretionary participation feature if the fair value of that feature cannot be measured reliably. disclosure: IFRS 7 30 ifrs-full DisclosureOfFairValueOfFinancialInstrumentsExplanatory text block Disclosure of fair value of financial instruments [text block] The disclosure of the fair value of financial instruments. [Refer: Financial instruments, class [member]; At fair value [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfFairValueOfInvestmentsInEquityInstrumentsDesignatedAsMeasuredAtFairValueThroughOtherComprehensiveIncomeAbstract Disclosure of fair value of investments in equity instruments designated at fair value through other comprehensive income [abstract] ifrs-full DisclosureOfFairValueOfInvestmentsInEquityInstrumentsDesignatedAsMeasuredAtFairValueThroughOtherComprehensiveIncomeLineItems Disclosure of fair value of investments in equity instruments designated at fair value through other comprehensive income [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFairValueOfInvestmentsInEquityInstrumentsDesignatedAsMeasuredAtFairValueThroughOtherComprehensiveIncomeTable table Disclosure of fair value of investments in equity instruments designated at fair value through other comprehensive income [table] Schedule disclosing information related to the fair value of investments in equity instruments designated at fair value through other comprehensive income. disclosure: IFRS 7 11A c - Effective 2018.01.01 ifrs-full DisclosureOfFairValueOfPlanAssetsAbstract Disclosure of fair value of plan assets [abstract] ifrs-full DisclosureOfFairValueOfPlanAssetsExplanatory text block Disclosure of fair value of plan assets [text block] The disclosure of the fair value of defined benefit plan assets. [Refer: Plan assets [member]; Defined benefit plans [member]] disclosure: IAS 19 142 ifrs-full DisclosureOfFairValueOfPlanAssetsLineItems Disclosure of fair value of plan assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFairValueOfPlanAssetsTable table Disclosure of fair value of plan assets [table] Schedule disclosing information related to the fair value of defined benefit plan assets. disclosure: IAS 19 142 ifrs-full DisclosureOfFairValuesOfItemsUsedAsDeemedCostAbstract Disclosure of fair values of items used as deemed cost [abstract] ifrs-full DisclosureOfFairValuesOfItemsUsedAsDeemedCostExplanatory text block Disclosure of fair values of items used as deemed cost [text block] The disclosure of the fair values used as deemed cost in the entity's opening IFRS statement of financial position for items of property, plant and equipment, investment property or intangible assets. [Refer: Property, plant and equipment; Investment property; Intangible assets other than goodwill] disclosure: IFRS 1 30 ifrs-full DisclosureOfFairValuesOfItemsUsedAsDeemedCostLineItems Disclosure of fair values of items used as deemed cost [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFairValuesOfItemsUsedAsDeemedCostTable table Disclosure of fair values of items used as deemed cost [table] Schedule disclosing information related to the fair values of items used as deemed cost in the entity's first IFRS financial statements. disclosure: IFRS 1 30 ifrs-full DisclosureOfFeeAndCommissionIncomeExpenseExplanatory text block Disclosure of fee and commission income (expense) [text block] The disclosure of fee and commission income (expense). [Refer: Fee and commission income (expense)] common practice: IAS 1 10 e ifrs-full DisclosureOfFinanceCostExplanatory text block Disclosure of finance cost [text block] The disclosure of finance cost. [Refer: Finance costs] common practice: IAS 1 10 e ifrs-full DisclosureOfFinanceIncomeExpenseExplanatory text block Disclosure of finance income (cost) [text block] The disclosure of finance income (cost). [Refer: Finance income (cost)] common practice: IAS 1 10 e ifrs-full DisclosureOfFinanceIncomeExplanatory text block Disclosure of finance income [text block] The disclosure of finance income. [Refer: Finance income] common practice: IAS 1 10 e ifrs-full DisclosureOfFinanceLeaseAndOperatingLeaseByLesseeAbstract Disclosure of finance lease and operating lease by lessee [abstract] ifrs-full DisclosureOfFinanceLeaseAndOperatingLeaseByLesseeExplanatory text block Disclosure of finance lease and operating lease by lessee [text block] The disclosure of finance leases and operating leases by the lessee. disclosure: IAS 17 31 - Expiry date 2019.01.01, disclosure: IAS 17 35 - Expiry date 2019.01.01 ifrs-full DisclosureOfFinanceLeaseAndOperatingLeaseByLesseeLineItems Disclosure of finance lease and operating lease by lessee [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinanceLeaseAndOperatingLeaseByLesseeTable table Disclosure of finance lease and operating lease by lessee [table] Schedule disclosing information related to finance leases and operating leases by the lessee. disclosure: IAS 17 31 b - Expiry date 2019.01.01, disclosure: IAS 17 35 a - Expiry date 2019.01.01 ifrs-full DisclosureOfFinanceLeaseAndOperatingLeaseByLessorAbstract Disclosure of finance lease and operating lease by lessor [abstract] ifrs-full DisclosureOfFinanceLeaseAndOperatingLeaseByLessorExplanatory text block Disclosure of finance lease and operating lease by lessor [text block] The disclosure of finance leases and operating leases by the lessor. disclosure: IAS 17 47 - Expiry date 2019.01.01, disclosure: IAS 17 56 - Expiry date 2019.01.01 ifrs-full DisclosureOfFinanceLeaseAndOperatingLeaseByLessorLineItems Disclosure of finance lease and operating lease by lessor [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinanceLeaseAndOperatingLeaseByLessorTable table Disclosure of finance lease and operating lease by lessor [table] Schedule disclosing information related to finance leases and operating leases by the lessor. disclosure: IAS 17 47 a - Expiry date 2019.01.01, disclosure: IAS 17 56 a - Expiry date 2019.01.01 ifrs-full DisclosureOfFinancialAssetsAbstract Disclosure of financial assets [abstract] ifrs-full DisclosureOfFinancialAssetsExplanatory text block Disclosure of financial assets [text block] The disclosure of financial assets. [Refer: Financial assets] disclosure: IFRS 7 7 ifrs-full DisclosureOfFinancialAssetsHeldForTradingExplanatory text block Disclosure of financial assets held for trading [text block] The disclosure of financial assets classified as held for trading. [Refer: Financial assets] common practice: IAS 1 10 e ifrs-full DisclosureOfFinancialAssetsLineItems Disclosure of financial assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinancialAssetsTable table Disclosure of financial assets [table] Schedule disclosing information related to financial assets. disclosure: IFRS 7 7 ifrs-full DisclosureOfFinancialAssetsThatAreEitherPastDueOrImpairedAbstract Disclosure of financial assets that are either past due or impaired [abstract] ifrs-full DisclosureOfFinancialAssetsThatAreEitherPastDueOrImpairedExplanatory text block Disclosure of financial assets that are either past due or impaired [text block] The disclosure of financial assets that are either past due or impaired. [Refer: Financial assets] disclosure: IFRS 7 37 - Expiry date 2018.01.01 ifrs-full DisclosureOfFinancialAssetsThatAreEitherPastDueOrImpairedLineItems Disclosure of financial assets that are either past due or impaired [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinancialAssetsThatAreEitherPastDueOrImpairedTable table Disclosure of financial assets that are either past due or impaired [table] Schedule disclosing information related to financial assets that are either past due or impaired. disclosure: IFRS 7 37 - Expiry date 2018.01.01 ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedAbstract Disclosure of financial assets to which overlay approach is applied [abstract] ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedExplanatory text block Disclosure of financial assets to which overlay approach is applied [text block] The disclosure of financial assets to which the overlay approach is applied. disclosure: IFRS 4 39L b - Effective on first application of IFRS 9 ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedForAssociatesAbstract Disclosure of financial assets to which overlay approach is applied for associates [abstract] ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedForAssociatesExplanatory text block Disclosure of financial assets to which overlay approach is applied for associates [text block] The disclosure of financial assets to which the overlay approach is applied for associates. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedForAssociatesLineItems Disclosure of financial assets to which overlay approach is applied for associates [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedForAssociatesTable table Disclosure of financial assets to which overlay approach is applied for associates [table] Schedule disclosing information related to the financial assets to which the overlay approach is applied for associates. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedForJointVenturesAbstract Disclosure of financial assets to which overlay approach is applied for joint ventures [abstract] ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedForJointVenturesExplanatory text block Disclosure of financial assets to which overlay approach is applied for joint ventures [text block] The disclosure of financial assets to which the overlay approach is applied for joint ventures. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedForJointVenturesLineItems Disclosure of financial assets to which overlay approach is applied for joint ventures [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedForJointVenturesTable table Disclosure of financial assets to which overlay approach is applied for joint ventures [table] Schedule disclosing information related to the financial assets to which the overlay approach is applied for joint ventures. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedLineItems Disclosure of financial assets to which overlay approach is applied [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinancialAssetsToWhichOverlayApproachIsAppliedTable table Disclosure of financial assets to which overlay approach is applied [table] Schedule disclosing information related to the financial assets to which the overlay approach is applied. disclosure: IFRS 4 39L b - Effective on first application of IFRS 9 ifrs-full DisclosureOfFinancialAssetsTransferredDuringPeriodWhichDoNotQualifyForDerecognitionAbstract Disclosure of transferred financial assets that are not derecognised in their entirety [abstract] ifrs-full DisclosureOfFinancialAssetsTransferredDuringPeriodWhichDoNotQualifyForDerecognitionExplanatory text block Disclosure of transferred financial assets that are not derecognised in their entirety [text block] The disclosure of transferred financial assets that are not derecognised in their entirety. [Refer: Transferred financial assets that are not derecognised in their entirety [member]] disclosure: IFRS 7 42D ifrs-full DisclosureOfFinancialAssetsTransferredDuringPeriodWhichDoNotQualifyForDerecognitionLineItems Disclosure of transferred financial assets that are not derecognised in their entirety [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinancialAssetsTransferredDuringPeriodWhichDoNotQualifyForDerecognitionTable table Disclosure of transferred financial assets that are not derecognised in their entirety [table] Schedule disclosing information related to transferred financial assets that are not derecognised in their entirety. disclosure: IFRS 7 42D ifrs-full DisclosureOfFinancialInstrumentsAbstract Disclosure of detailed information about financial instruments [abstract] ifrs-full DisclosureOfFinancialInstrumentsAtFairValueThroughProfitOrLossExplanatory text block Disclosure of financial instruments at fair value through profit or loss [text block] The disclosure of financial instruments measured at fair value through profit or loss. [Refer: At fair value [member]; Financial instruments, class [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfFinancialInstrumentsByTypeOfInterestRateAbstract Disclosure of financial instruments by type of interest rate [abstract] ifrs-full DisclosureOfFinancialInstrumentsByTypeOfInterestRateExplanatory text block Disclosure of financial instruments by type of interest rate [text block] The disclosure of financial instruments by type of interest rate. [Refer: Financial instruments, class [member]] common practice: IFRS 7 39 ifrs-full DisclosureOfFinancialInstrumentsByTypeOfInterestRateLineItems Disclosure of financial instruments by type of interest rate [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinancialInstrumentsByTypeOfInterestRateTable table Disclosure of financial instruments by type of interest rate [table] Schedule disclosing information related to financial instruments, by type of interest rate. common practice: IFRS 7 39 ifrs-full DisclosureOfFinancialInstrumentsDesignatedAtFairValueThroughProfitOrLossExplanatory text block Disclosure of financial instruments designated at fair value through profit or loss [text block] The disclosure of financial instruments designated at fair value through profit or loss. [Refer: At fair value [member]; Financial instruments, class [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfFinancialInstrumentsExplanatory text block Disclosure of financial instruments [text block] The entire disclosure for financial instruments. disclosure: IFRS 7 Scope ifrs-full DisclosureOfFinancialInstrumentsHeldForTradingExplanatory text block Disclosure of financial instruments held for trading [text block] The disclosure of financial instruments classified as held for trading. [Refer: Financial instruments, class [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfFinancialInstrumentsLineItems Disclosure of detailed information about financial instruments [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinancialInstrumentsTable table Disclosure of detailed information about financial instruments [table] Schedule disclosing information related to details of financial instruments. disclosure: IFRS 7 31, disclosure: IFRS 7 7, disclosure: IFRS 7 35K - Effective 2018.01.01 ifrs-full DisclosureOfFinancialLiabilitiesAbstract Disclosure of financial liabilities [abstract] ifrs-full DisclosureOfFinancialLiabilitiesExplanatory text block Disclosure of financial liabilities [text block] The disclosure of financial liabilities. [Refer: Financial liabilities] disclosure: IFRS 7 7 ifrs-full DisclosureOfFinancialLiabilitiesHeldForTradingExplanatory text block Disclosure of financial liabilities held for trading [text block] The disclosure of financial liabilities classified as held for trading. [Refer: Financial liabilities] common practice: IAS 1 10 e ifrs-full DisclosureOfFinancialLiabilitiesLineItems Disclosure of financial liabilities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfFinancialLiabilitiesTable table Disclosure of financial liabilities [table] Schedule disclosing information related to financial liabilities. disclosure: IFRS 7 7 ifrs-full DisclosureOfFinancialRiskManagementExplanatory text block Disclosure of financial risk management [text block] The disclosure of the entity's financial risk management practices and policies. common practice: IAS 1 10 e ifrs-full DisclosureOfFirstTimeAdoptionExplanatory text block Disclosure of first-time adoption [text block] The entire disclosure for the entity's first-time adoption of International Financial Reporting Standards. disclosure: IFRS 1 Presentation and disclosure ifrs-full DisclosureOfFormsOfFundingOfStructuredEntityAndTheirWeightedaverageLifeExplanatory text block Disclosure of forms of funding of structured entity and their weighted-average life [text block] The disclosure of the forms of funding (for example, commercial paper or medium-term notes) of structured entities and their weighted-average life. example: IFRS 12 B26 g ifrs-full DisclosureOfGeneralAndAdministrativeExpenseExplanatory text block Disclosure of general and administrative expense [text block] The disclosure of general and administrative expenses. [Refer: Administrative expenses] common practice: IAS 1 10 e ifrs-full DisclosureOfGeneralHedgeAccountingExplanatory text block Disclosure of general hedge accounting [text block] The entire disclosure for general hedge accounting. disclosure: IFRS 7 Hedge accounting - Effective 2018.01.01 ifrs-full DisclosureOfGeneralInformationAboutFinancialStatementsExplanatory text block Disclosure of general information about financial statements [text block] The entire disclosure for general information about financial statements. disclosure: IAS 1 51 ifrs-full DisclosureOfGeographicalAreasAbstract Disclosure of geographical areas [abstract] ifrs-full DisclosureOfGeographicalAreasExplanatory text block Disclosure of geographical areas [text block] The disclosure of geographical information. disclosure: IFRS 8 33 ifrs-full DisclosureOfGeographicalAreasLineItems Disclosure of geographical areas [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfGeographicalAreasTable table Disclosure of geographical areas [table] Schedule disclosing information related to geographical areas. disclosure: IFRS 8 33 ifrs-full DisclosureOfGoingConcernExplanatory text block Disclosure of going concern [text block] The disclosure of the entity's ability to continue as a going concern. common practice: IAS 1 10 e ifrs-full DisclosureOfGoodwillExplanatory text block Disclosure of goodwill [text block] The disclosure of goodwill. [Refer: Goodwill] common practice: IAS 1 10 e ifrs-full DisclosureOfGoodwillNotAllocatedToCashgeneratingUnitExplanatory text Explanation of goodwill not allocated to cash-generating unit The explanation of the reasons why a portion of the goodwill acquired in a business combination has not been allocated to a cash-generating unit (group of units). [Refer: Goodwill; Cash-generating units [member]; Business combinations [member]] disclosure: IAS 36 133 ifrs-full DisclosureOfGovernmentGrantsExplanatory text block Disclosure of government grants [text block] The entire disclosure for government grants. disclosure: IAS 20 Disclosure ifrs-full DisclosureOfHedgeAccountingAbstract Disclosure of detailed information about hedges [abstract] ifrs-full DisclosureOfHedgeAccountingExplanatory text block Disclosure of hedge accounting [text block] The disclosure of hedge accounting. disclosure: IFRS 7 22 - Expiry date 2018.01.01 ifrs-full DisclosureOfHedgeAccountingLineItems Disclosure of detailed information about hedges [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfHedgeAccountingTable table Disclosure of detailed information about hedges [table] Schedule disclosing information related to details of hedges. disclosure: IFRS 7 22 - Expiry date 2018.01.01 ifrs-full DisclosureOfHowEntityAggregatedInterestsInSimilarEntitiesExplanatory text block Disclosure of how entity aggregated interests in similar entities [text block] The disclosure of how the entity aggregated its interests in similar entities. disclosure: IFRS 12 B3 ifrs-full DisclosureOfHyperinflationaryReportingExplanatory text block Disclosure of hyperinflationary reporting [text block] The entire disclosure for financial reporting in hyperinflationary economies. disclosure: IAS 29 Disclosures ifrs-full DisclosureOfImpairmentLossAndReversalOfImpairmentLossAbstract Disclosure of impairment loss and reversal of impairment loss [abstract] ifrs-full DisclosureOfImpairmentLossAndReversalOfImpairmentLossExplanatory text block Disclosure of impairment loss and reversal of impairment loss [text block] The disclosure of impairment loss and the reversal of impairment loss. [Refer: Impairment loss; Reversal of impairment loss] disclosure: IAS 36 126 ifrs-full DisclosureOfImpairmentLossAndReversalOfImpairmentLossLineItems Disclosure of impairment loss and reversal of impairment loss [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfImpairmentLossAndReversalOfImpairmentLossTable table Disclosure of impairment loss and reversal of impairment loss [table] Schedule disclosing information related to impairment loss and the reversal of impairment loss. disclosure: IAS 36 126 ifrs-full DisclosureOfImpairmentLossRecognisedOrReversedAbstract Disclosure of impairment loss recognised or reversed [abstract] ifrs-full DisclosureOfImpairmentLossRecognisedOrReversedLineItems Disclosure of impairment loss recognised or reversed [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfImpairmentLossRecognisedOrReversedTable table Disclosure of impairment loss recognised or reversed [table] Schedule disclosing information related to impairment loss recognised or reversed for a cash-generating unit. disclosure: IAS 36 130 d ii ifrs-full DisclosureOfImpairmentOfAssetsExplanatory text block Disclosure of impairment of assets [text block] The entire disclosure for the impairment of assets. disclosure: IAS 36 Disclosure ifrs-full DisclosureOfIncomeTaxExplanatory text block Disclosure of income tax [text block] The entire disclosure for income taxes. disclosure: IAS 12 Disclosure ifrs-full DisclosureOfIndirectMeasurementOfFairValueOfGoodsOrServicesReceivedOtherEquityInstrumentsGrantedDuringPeriodExplanatory text block Disclosure of indirect measurement of fair value of goods or services received, other equity instruments granted during period [text block] The disclosure of information about indirect, by reference to the fair value of the equity instruments granted, measurement of the fair value of goods or services received as consideration for the entity's other equity instruments (ie other than share options). disclosure: IFRS 2 47 b ifrs-full DisclosureOfIndirectMeasurementOfFairValueOfGoodsOrServicesReceivedSharebasedPaymentArrangementsModifiedDuringPeriodExplanatory text block Disclosure of indirect measurement of fair value of goods or services received, share-based payment arrangements modified during period [text block] The disclosure of information about indirect, by reference to the fair value of the equity instruments granted, measurement of the fair value of goods or services received as consideration for the entity's equity instruments in share-based payment arrangements that were modified. disclosure: IFRS 2 47 c ifrs-full DisclosureOfIndirectMeasurementOfFairValueOfGoodsOrServicesReceivedShareOptionsGrantedDuringPeriodExplanatory text block Disclosure of indirect measurement of fair value of goods or services received, share options granted during period [text block] The disclosure of information about indirect, by reference to the fair value of the equity instruments granted, measurement of the fair value of goods or services received as consideration for the entity's share options. disclosure: IFRS 2 47 a ifrs-full DisclosureOfInformationAboutActivitiesSubjectToRateRegulationAbstract Disclosure of information about activities subject to rate regulation [abstract] ifrs-full DisclosureOfInformationAboutActivitiesSubjectToRateRegulationExplanatory text block Disclosure of information about activities subject to rate regulation [text block] The disclosure of information about activities subject to rate regulation. Rate regulation is a framework for establishing the prices that can be charged to customers for goods or services and that framework is subject to oversight and/or approval by a rate regulator. disclosure: IFRS 14 Explanation of activities subject to rate regulation ifrs-full DisclosureOfInformationAboutActivitiesSubjectToRateRegulationLineItems Disclosure of information about activities subject to rate regulation [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutActivitiesSubjectToRateRegulationTable table Disclosure of information about activities subject to rate regulation [table] Schedule disclosing information related to activities subject to rate regulation. disclosure: IFRS 14 Explanation of activities subject to rate regulation ifrs-full DisclosureOfInformationAboutAgriculturalProduceAbstract Disclosure of information about agricultural produce [abstract] ifrs-full DisclosureOfInformationAboutAgriculturalProduceExplanatory text block Disclosure of information about agricultural produce [text block] The disclosure of information about agricultural produce. Agricultural produce is the harvested produce of the entity's biological assets. [Refer: Biological assets] disclosure: IAS 41 46 b ii ifrs-full DisclosureOfInformationAboutAgriculturalProduceLineItems Disclosure of information about agricultural produce [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutAgriculturalProduceTable table Disclosure of information about agricultural produce [table] Schedule disclosing information related to agricultural produce. disclosure: IAS 41 46 b ii ifrs-full DisclosureOfInformationAboutAmountsRecognisedInRelationToRegulatoryDeferralAccountBalancesAbstract Disclosure of information about amounts recognised in relation to regulatory deferral account balances [abstract] ifrs-full DisclosureOfInformationAboutAmountsRecognisedInRelationToRegulatoryDeferralAccountBalancesExplanatory text block Disclosure of information about amounts recognised in relation to regulatory deferral account balances [text block] The disclosure of information about amounts recognised in relation to regulatory deferral account balances. [Refer: Regulatory deferral account balances [member]] disclosure: IFRS 14 Explanation of recognised amounts ifrs-full DisclosureOfInformationAboutAmountsRecognisedInRelationToRegulatoryDeferralAccountBalancesLineItems Disclosure of information about amounts recognised in relation to regulatory deferral account balances [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutAmountsRecognisedInRelationToRegulatoryDeferralAccountBalancesTable table Disclosure of information about amounts recognised in relation to regulatory deferral account balances [table] Schedule disclosing information related to amounts recognised in relation to regulatory deferral account balances. disclosure: IFRS 14 Explanation of recognised amounts ifrs-full DisclosureOfInformationAboutAmountsThatAffectedStatementOfComprehensiveIncomeAsResultOfHedgeAccountingAbstract Disclosure of information about amounts that affected statement of comprehensive income as result of hedge accounting [abstract] ifrs-full DisclosureOfInformationAboutAmountsThatAffectedStatementOfComprehensiveIncomeAsResultOfHedgeAccountingExplanatory text block Disclosure of information about amounts that affected statement of comprehensive income as result of hedge accounting [text block] The disclosure of information about amounts that affected the statement of comprehensive income as a result of hedge accounting. disclosure: IFRS 7 24C - Effective 2018.01.01 ifrs-full DisclosureOfInformationAboutAmountsThatAffectedStatementOfComprehensiveIncomeAsResultOfHedgeAccountingLineItems Disclosure of information about amounts that affected statement of comprehensive income as result of hedge accounting [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutAmountsThatAffectedStatementOfComprehensiveIncomeAsResultOfHedgeAccountingTable table Disclosure of information about amounts that affected statement of comprehensive income as result of hedge accounting [table] Schedule disclosing information related to amounts that affected the statement of comprehensive income as a result of hedge accounting. disclosure: IFRS 7 24C - Effective 2018.01.01 ifrs-full DisclosureOfInformationAboutConsolidatedStructuredEntitiesAbstract Disclosure of information about consolidated structured entities [abstract] ifrs-full DisclosureOfInformationAboutConsolidatedStructuredEntitiesExplanatory text block Disclosure of information about consolidated structured entities [text block] The disclosure of information about consolidated structured entities. [Refer: Consolidated structured entities [member]] disclosure: IFRS 12 Nature of the risks associated with an entity's interests in consolidated structured entities ifrs-full DisclosureOfInformationAboutConsolidatedStructuredEntitiesLineItems Disclosure of information about consolidated structured entities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutConsolidatedStructuredEntitiesTable table Disclosure of information about consolidated structured entities [table] Schedule disclosing information related to consolidated structured entities. disclosure: IFRS 12 Nature of the risks associated with an entity's interests in consolidated structured entities ifrs-full DisclosureOfInformationAboutCreditExposuresDesignatedAsMeasuredAtFairValueThroughProfitOrLossAbstract Disclosure of information about credit exposures designated as measured at fair value through profit or loss [abstract] ifrs-full DisclosureOfInformationAboutCreditExposuresDesignatedAsMeasuredAtFairValueThroughProfitOrLossExplanatory text block Disclosure of information about credit exposures designated as measured at fair value through profit or loss [text block] The disclosure of information about credit exposures designated as measured at fair value through profit or loss. disclosure: IFRS 7 24G - Effective 2018.01.01 ifrs-full DisclosureOfInformationAboutCreditExposuresDesignatedAsMeasuredAtFairValueThroughProfitOrLossLineItems Disclosure of information about credit exposures designated as measured at fair value through profit or loss [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutCreditExposuresDesignatedAsMeasuredAtFairValueThroughProfitOrLossTable table Disclosure of information about credit exposures designated as measured at fair value through profit or loss [table] Schedule disclosing information related to credit exposures designated as measured at fair value through profit or loss. disclosure: IFRS 7 24G - Effective 2018.01.01 ifrs-full DisclosureOfInformationAboutEmployeesExplanatory text block Disclosure of information about employees [text block] The disclosure of information about employees. common practice: IAS 1 10 e ifrs-full DisclosureOfInformationAboutInterestsInStructuredEntityExplanatory text block Disclosure of information about interests in structured entity [text block] The disclosure of qualitative and quantitative information about the entity's interests in structured entities, including, but not limited to, the nature, purpose, size and activities of the structured entity and how the structured entity is financed. disclosure: IFRS 12 26 ifrs-full DisclosureOfInformationAboutKeyManagementPersonnelExplanatory text block Disclosure of information about key management personnel [text block] The disclosure of information about key management personnel. [Refer: Key management personnel of entity or parent [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfInformationAboutLiquidityArrangementsGuaranteesOrOtherCommitmentsWithThirdPartiesThatMayAffectFairValueOrRiskOfInterestsInStructuredEntitiesExplanatory text block Disclosure of information about liquidity arrangements, guarantees or other commitments with third parties that may affect fair value or risk of interests in structured entities [text block] The disclosure of information about liquidity arrangements, guarantees or other commitments with third parties that may affect the fair value or risk of the entity's interests in structured entities. [Refer: Guarantees [member]] example: IFRS 12 B26 e ifrs-full DisclosureOfInformationAboutMaturityProfileOfDefinedBenefitObligationExplanatory text block Disclosure of information about maturity profile of defined benefit obligation [text block] The disclosure of information about the maturity profile of a defined benefit obligation. This will include the weighted average duration of the defined benefit obligation and may include other information about the distribution of the timing of benefit payments, such as a maturity analysis of the benefit payments. [Refer: Defined benefit obligation, at present value] disclosure: IAS 19 147 c ifrs-full DisclosureOfInformationAboutMethodsInputsAndAssumptionsUsedForAllocatingTransactionPriceExplanatory text block Disclosure of information about methods, inputs and assumptions used for allocating transaction price [text block] The disclosure of information about the methods, inputs and assumptions used for allocating the transaction price in contracts with customers. disclosure: IFRS 15 126 c - Effective 2018.01.01 ifrs-full DisclosureOfInformationAboutMethodsInputsAndAssumptionsUsedForAssessingWhetherEstimateOfVariableConsiderationIsConstrainedExplanatory text block Disclosure of information about methods, inputs and assumptions used for assessing whether estimate of variable consideration is constrained [text block] The disclosure of information about the methods, inputs and assumptions used for assessing whether an estimate of variable consideration is constrained. disclosure: IFRS 15 126 b - Effective 2018.01.01 ifrs-full DisclosureOfInformationAboutMethodsInputsAndAssumptionsUsedForDeterminingTransactionPriceExplanatory text block Disclosure of information about methods, inputs and assumptions used for determining transaction price [text block] The disclosure of information about the methods, inputs and assumptions used for determining the transaction price in contracts with customers. disclosure: IFRS 15 126 a - Effective 2018.01.01 ifrs-full DisclosureOfInformationAboutMethodsInputsAndAssumptionsUsedForMeasuringObligationsForReturnsRefundsAndOtherSimilarObligationsExplanatory text block Disclosure of information about methods, inputs and assumptions used for measuring obligations for returns, refunds and other similar obligations [text block] The disclosure of information about the methods, inputs and assumptions used for measuring obligations for returns, refunds and other similar obligations in contracts with customers. disclosure: IFRS 15 126 d - Effective 2018.01.01 ifrs-full DisclosureOfInformationAboutOverlayApproachForAssociatesAbstract Disclosure of information about overlay approach for associates [abstract] ifrs-full DisclosureOfInformationAboutOverlayApproachForAssociatesExplanatory text block Disclosure of information about overlay approach for associates [text block] The disclosure of information about the overlay approach for associates. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfInformationAboutOverlayApproachForAssociatesLineItems Disclosure of information about overlay approach for associates [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutOverlayApproachForAssociatesTable table Disclosure of information about overlay approach for associates [table] Schedule disclosing information related to the overlay approach for associates. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfInformationAboutOverlayApproachForJointVenturesAbstract Disclosure of information about overlay approach for joint ventures [abstract] ifrs-full DisclosureOfInformationAboutOverlayApproachForJointVenturesExplanatory text block Disclosure of information about overlay approach for joint ventures [text block] The disclosure of information about the overlay approach for joint ventures. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfInformationAboutOverlayApproachForJointVenturesLineItems Disclosure of information about overlay approach for joint ventures [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutOverlayApproachForJointVenturesTable table Disclosure of information about overlay approach for joint ventures [table] Schedule disclosing information related to the overlay approach for joint ventures. disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full DisclosureOfInformationAboutTermsAndConditionsOfHedgingInstrumentsAndHowTheyAffectFutureCashFlowsAbstract Disclosure of information about terms and conditions of hedging instruments and how they affect future cash flows [abstract] ifrs-full DisclosureOfInformationAboutTermsAndConditionsOfHedgingInstrumentsAndHowTheyAffectFutureCashFlowsExplanatory text block Disclosure of information about terms and conditions of hedging instruments and how they affect future cash flows [text block] The disclosure of information about the terms and conditions of hedging instruments and how they affect future cash flows. [Refer: Hedging instruments [member]] disclosure: IFRS 7 23A - Effective 2018.01.01 ifrs-full DisclosureOfInformationAboutTermsAndConditionsOfHedgingInstrumentsAndHowTheyAffectFutureCashFlowsLineItems Disclosure of information about terms and conditions of hedging instruments and how they affect future cash flows [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutTermsAndConditionsOfHedgingInstrumentsAndHowTheyAffectFutureCashFlowsTable table Disclosure of information about terms and conditions of hedging instruments and how they affect future cash flows [table] Schedule disclosing information related to the terms and conditions of hedging instruments and how they affect future cash flows. disclosure: IFRS 7 23A - Effective 2018.01.01 ifrs-full DisclosureOfInformationAboutUnconsolidatedStructuredEntitiesControlledByInvestmentEntityAbstract Disclosure of information about unconsolidated structured entities controlled by investment entity [abstract] ifrs-full DisclosureOfInformationAboutUnconsolidatedStructuredEntitiesControlledByInvestmentEntityExplanatory text block Disclosure of information about unconsolidated structured entities controlled by investment entity [text block] The disclosure of information about unconsolidated structured entities controlled by an investment entity. [Refer: Disclosure of investment entities [text block]; Unconsolidated structured entities [member]] disclosure: IFRS 12 19F ifrs-full DisclosureOfInformationAboutUnconsolidatedStructuredEntitiesControlledByInvestmentEntityLineItems Disclosure of information about unconsolidated structured entities controlled by investment entity [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutUnconsolidatedStructuredEntitiesControlledByInvestmentEntityTable table Disclosure of information about unconsolidated structured entities controlled by investment entity [table] Schedule disclosing information related to unconsolidated structured entities controlled by the investment entity. disclosure: IFRS 12 19F ifrs-full DisclosureOfInformationAboutUnconsolidatedSubsidiariesAbstract Disclosure of information about unconsolidated subsidiaries [abstract] ifrs-full DisclosureOfInformationAboutUnconsolidatedSubsidiariesExplanatory text block Disclosure of information about unconsolidated subsidiaries [text block] The disclosure of information about unconsolidated subsidiaries. [Refer: Subsidiaries [member]] disclosure: IFRS 12 19B ifrs-full DisclosureOfInformationAboutUnconsolidatedSubsidiariesLineItems Disclosure of information about unconsolidated subsidiaries [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationAboutUnconsolidatedSubsidiariesTable table Disclosure of information about unconsolidated subsidiaries [table] Schedule disclosing information related to unconsolidated subsidiaries. disclosure: IFRS 12 19B ifrs-full DisclosureOfInformationForEachMaterialImpairmentLossRecognisedOrReversedForIndividualAssetOrCashgeneratingUnitAbstract Disclosure of information for impairment loss recognised or reversed for individual asset or cash-generating unit [abstract] ifrs-full DisclosureOfInformationForEachMaterialImpairmentLossRecognisedOrReversedForIndividualAssetOrCashgeneratingUnitExplanatory text block Disclosure of information for impairment loss recognised or reversed for individual asset or cash-generating unit [text block] The disclosure of information for an individual asset, including goodwill, or a cash-generating unit, for which an impairment loss has been recognised or reversed. [Refer: Goodwill; Impairment loss; Reversal of impairment loss; Cash-generating units [member]] disclosure: IAS 36 130 ifrs-full DisclosureOfInformationForEachMaterialImpairmentLossRecognisedOrReversedForIndividualAssetOrCashgeneratingUnitLineItems Disclosure of information for impairment loss recognised or reversed for individual asset or cash-generating unit [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationForEachMaterialImpairmentLossRecognisedOrReversedForIndividualAssetOrCashgeneratingUnitTable table Disclosure of information for impairment loss recognised or reversed for individual asset or cash-generating unit [table] Schedule disclosing information related to an individual asset or a cash-generating unit, for which an impairment loss has been recognised or reversed. disclosure: IAS 36 130 ifrs-full DisclosureOfInformationForIndividualAssetOrCashgeneratingUnitWithSignificantAmountOfGoodwillOrIntangibleAssetsWithIndefiniteUsefulLivesAbstract Disclosure of information for cash-generating units [abstract] ifrs-full DisclosureOfInformationForIndividualAssetOrCashgeneratingUnitWithSignificantAmountOfGoodwillOrIntangibleAssetsWithIndefiniteUsefulLivesExplanatory text block Disclosure of information for cash-generating units [text block] The disclosure of information for cash-generating units. [Refer: Cash-generating units [member]] disclosure: IAS 36 134 ifrs-full DisclosureOfInformationForIndividualAssetOrCashgeneratingUnitWithSignificantAmountOfGoodwillOrIntangibleAssetsWithIndefiniteUsefulLivesLineItems Disclosure of information for cash-generating units [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInformationForIndividualAssetOrCashgeneratingUnitWithSignificantAmountOfGoodwillOrIntangibleAssetsWithIndefiniteUsefulLivesTable table Disclosure of information for cash-generating units [table] Schedule disclosing information related to cash-generating units. disclosure: IAS 36 134 ifrs-full DisclosureOfInformationSufficientToPermitReconciliationOfClassesDeterminedForFairValueMeasurementToLineItemsInStatementOfFinancialPositionAssetsExplanatory text block Disclosure of information sufficient to permit reconciliation of classes determined for fair value measurement to line items in statement of financial position, assets [text block] The disclosure of information sufficient to permit the reconciliation of classes of assets determined for fair value measurement to the line items in the statement of financial position. disclosure: IFRS 13 94 ifrs-full DisclosureOfInformationSufficientToPermitReconciliationOfClassesDeterminedForFairValueMeasurementToLineItemsInStatementOfFinancialPositionEntitysOwnEquityInstrumentsExplanatory text block Disclosure of information sufficient to permit reconciliation of classes determined for fair value measurement to line items in statement of financial position, entity's own equity instruments [text block] The disclosure of information sufficient to permit the reconciliation of classes of the entity's own equity instruments determined for fair value measurement to the line items in the statement of financial position. disclosure: IFRS 13 94 ifrs-full DisclosureOfInformationSufficientToPermitReconciliationOfClassesDeterminedForFairValueMeasurementToLineItemsInStatementOfFinancialPositionLiabilitiesExplanatory text block Disclosure of information sufficient to permit reconciliation of classes determined for fair value measurement to line items in statement of financial position, liabilities [text block] The disclosure of information sufficient to permit the reconciliation of classes of liabilities determined for fair value measurement to the line items in the statement of financial position. disclosure: IFRS 13 94 ifrs-full DisclosureOfInformationThatEnablesUsersOfFinancialStatementsToEvaluateChangesInLiabilitiesArisingFromFinancingActivitiesExplanatory text block Disclosure of information that enables users of financial statements to evaluate changes in liabilities arising from financing activities [text block] The disclosure of information that enables users of financial statements to evaluate changes in liabilities arising from financing activities, including both changes arising from cash flows and non-cash changes. [Refer: Liabilities arising from financing activities] disclosure: IAS 7 44A ifrs-full DisclosureOfInitialApplicationOfStandardsOrInterpretationsAbstract Disclosure of initial application of standards or interpretations [abstract] ifrs-full DisclosureOfInitialApplicationOfStandardsOrInterpretationsLineItems Disclosure of initial application of standards or interpretations [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInitialApplicationOfStandardsOrInterpretationsTable table Disclosure of initial application of standards or interpretations [table] Schedule disclosing information related to the initial application of standards or interpretations. disclosure: IAS 8 28 ifrs-full DisclosureOfInstrumentsWithPotentialFutureDilutiveEffectNotIncludedInCalculationOfDilutedEarningsPerShareExplanatory text Description of instruments with potential future dilutive effect not included in calculation of diluted earnings per share The description of instruments (including contingently issuable shares) that could potentially dilute basic earnings per share in the future, but were not included in the calculation of diluted earnings per share because they are antidilutive for the period(s) presented. disclosure: IAS 33 70 c ifrs-full DisclosureOfInsuranceContractsExplanatory text block Disclosure of insurance contracts [text block] The entire disclosure for insurance contracts. disclosure: IFRS 4 Disclosure ifrs-full DisclosureOfInsurancePremiumRevenueExplanatory text block Disclosure of insurance premium revenue [text block] The disclosure of insurance premium revenue. [Refer: Revenue] common practice: IAS 1 10 e ifrs-full DisclosureOfInsuranceRiskExplanatory text block Disclosure of insurance risk [text block] The disclosure of risk, other than financial risk, transferred from the holder of an insurance contract to the issuer. disclosure: IFRS 4 39 c ifrs-full DisclosureOfIntangibleAssetsAbstract Disclosure of detailed information about intangible assets [abstract] ifrs-full DisclosureOfIntangibleAssetsAndGoodwillExplanatory text block Disclosure of intangible assets and goodwill [text block] The disclosure of intangible assets and goodwill. [Refer: Intangible assets and goodwill] common practice: IAS 1 10 e ifrs-full DisclosureOfIntangibleAssetsExplanatory text block Disclosure of intangible assets [text block] The entire disclosure for intangible assets. disclosure: IAS 38 Disclosure ifrs-full DisclosureOfIntangibleAssetsLineItems Disclosure of detailed information about intangible assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfIntangibleAssetsMaterialToEntityAbstract Disclosure of intangible assets material to entity [abstract] ifrs-full DisclosureOfIntangibleAssetsMaterialToEntityExplanatory text block Disclosure of intangible assets material to entity [text block] The disclosure of intangible assets that are material to the entity. [Refer: Intangible assets material to entity] disclosure: IAS 38 122 b ifrs-full DisclosureOfIntangibleAssetsMaterialToEntityLineItems Disclosure of intangible assets material to entity [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfIntangibleAssetsMaterialToEntityTable table Disclosure of intangible assets material to entity [table] Schedule disclosing information related to intangible assets that are material to the entity. disclosure: IAS 38 122 b ifrs-full DisclosureOfIntangibleAssetsTable table Disclosure of detailed information about intangible assets [table] Schedule disclosing information related to details of intangible assets. disclosure: IAS 38 118 ifrs-full DisclosureOfIntangibleAssetsWithIndefiniteUsefulLifeAbstract Disclosure of intangible assets with indefinite useful life [abstract] ifrs-full DisclosureOfIntangibleAssetsWithIndefiniteUsefulLifeExplanatory text block Disclosure of intangible assets with indefinite useful life [text block] The disclosure of intangible assets with an indefinite useful life. [Refer: Intangible assets with indefinite useful life] disclosure: IAS 38 122 a ifrs-full DisclosureOfIntangibleAssetsWithIndefiniteUsefulLifeLineItems Disclosure of intangible assets with indefinite useful life [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfIntangibleAssetsWithIndefiniteUsefulLifeTable table Disclosure of intangible assets with indefinite useful life [table] Schedule disclosing information related to intangible assets with an indefinite useful life. disclosure: IAS 38 122 a ifrs-full DisclosureOfInterestExpenseExplanatory text block Disclosure of interest expense [text block] The disclosure of interest expense. [Refer: Interest expense] common practice: IAS 1 10 e ifrs-full DisclosureOfInterestIncomeExpenseExplanatory text block Disclosure of interest income (expense) [text block] The disclosure of interest income and expense. [Refer: Interest income (expense)] common practice: IAS 1 10 e ifrs-full DisclosureOfInterestIncomeExplanatory text block Disclosure of interest income [text block] The disclosure of interest income. [Refer: Interest income] common practice: IAS 1 10 e ifrs-full DisclosureOfInterestInFundsExplanatory text block Disclosure of interest in funds [text block] The entire disclosure for the entity's interest in decommissioning, restoration and environmental rehabilitation funds. disclosure: IFRIC 5 Consensus ifrs-full DisclosureOfInterestsInAssociatesExplanatory text block Disclosure of interests in associates [text block] The disclosure of interests in associates. [Refer: Associates [member]] disclosure: IFRS 12 2 b ii ifrs-full DisclosureOfInterestsInJointArrangementsExplanatory text block Disclosure of interests in joint arrangements [text block] The disclosure of interests in joint arrangements. A joint arrangement is an arrangement of which two or more parties have joint control. disclosure: IFRS 12 2 b ii ifrs-full DisclosureOfInterestsInOtherEntitiesExplanatory text block Disclosure of interests in other entities [text block] The entire disclosure for interests in other entities. disclosure: IFRS 12 1 ifrs-full DisclosureOfInterestsInSubsidiariesExplanatory text block Disclosure of interests in subsidiaries [text block] The disclosure of interests in subsidiaries. [Refer: Subsidiaries [member]] disclosure: IFRS 12 2 b i ifrs-full DisclosureOfInterestsInUnconsolidatedStructuredEntitiesExplanatory text block Disclosure of interests in unconsolidated structured entities [text block] The disclosure of interests in structured entities that are not controlled by the entity (unconsolidated structured entities). [Refer: Unconsolidated structured entities [member]] disclosure: IFRS 12 2 b iii ifrs-full DisclosureOfInterimFinancialReportingExplanatory text block Disclosure of interim financial reporting [text block] The entire disclosure for interim financial reporting. disclosure: IAS 34 Content of an interim financial report ifrs-full DisclosureOfInternalCreditExposuresAbstract Disclosure of internal credit grades [abstract] ifrs-full DisclosureOfInternalCreditExposuresExplanatory text block Disclosure of internal credit grades [text block] The disclosure of internal credit grades. [Refer: Internal credit grades [member]] example: IFRS 7 IG25 - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full DisclosureOfInternalCreditExposuresLineItems Disclosure of internal credit grades [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInternalCreditExposuresTable table Disclosure of internal credit grades [table] Schedule disclosing information related to internal credit grades. example: IFRS 7 IG25 - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full DisclosureOfInventoriesExplanatory text block Disclosure of inventories [text block] The entire disclosure for inventories. disclosure: IAS 2 Disclosure ifrs-full DisclosureOfInvestmentContractsLiabilitiesExplanatory text block Disclosure of investment contracts liabilities [text block] The disclosure of investment contracts liabilities. [Refer: Investment contracts liabilities] common practice: IAS 1 10 e ifrs-full DisclosureOfInvestmentEntitiesExplanatory text block Disclosure of investment entities [text block] The disclosure of investment entities. An investment entity is an entity that: (a) obtains funds from one or more investors for the purpose of providing those investor(s) with investment management services; (b) commits to its investor(s) that its business purpose is to invest funds solely for returns from capital appreciation, investment income, or both; and (c) measures and evaluates the performance of substantially all of its investments on a fair value basis. disclosure: IFRS 12 Investment entity status ifrs-full DisclosureOfInvestmentPropertyAbstract Disclosure of detailed information about investment property [abstract] ifrs-full DisclosureOfInvestmentPropertyExplanatory text block Disclosure of investment property [text block] The entire disclosure for investment property. disclosure: IAS 40 Disclosure ifrs-full DisclosureOfInvestmentPropertyLineItems Disclosure of detailed information about investment property [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfInvestmentPropertyTable table Disclosure of detailed information about investment property [table] Schedule disclosing information related to details of investment property. disclosure: IAS 40 32A ifrs-full DisclosureOfInvestmentsAccountedForUsingEquityMethodExplanatory text block Disclosure of investments accounted for using equity method [text block] The disclosure of investments accounted for using the equity method. [Refer: Investments accounted for using equity method] common practice: IAS 1 10 e ifrs-full DisclosureOfInvestmentsOtherThanInvestmentsAccountedForUsingEquityMethodExplanatory text block Disclosure of investments other than investments accounted for using equity method [text block] The disclosure of investments other than investments accounted for using the equity method. [Refer: Investments other than investments accounted for using equity method] common practice: IAS 1 10 e ifrs-full DisclosureOfIssuedCapitalExplanatory text block Disclosure of issued capital [text block] The disclosure of issued capital. [Refer: Issued capital] common practice: IAS 1 10 e ifrs-full DisclosureOfJointOperationsAbstract Disclosure of joint operations [abstract] ifrs-full DisclosureOfJointOperationsExplanatory text block Disclosure of joint operations [text block] The disclosure of joint operations. [Refer: Joint operations [member]] disclosure: IFRS 12 B4 c ifrs-full DisclosureOfJointOperationsLineItems Disclosure of joint operations [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfJointOperationsTable table Disclosure of joint operations [table] Schedule disclosing information related to joint operations. disclosure: IFRS 12 B4 c ifrs-full DisclosureOfJointVenturesAbstract Disclosure of joint ventures [abstract] ifrs-full DisclosureOfJointVenturesExplanatory text block Disclosure of joint ventures [text block] The disclosure of joint ventures. [Refer: Joint ventures [member]] disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 b ifrs-full DisclosureOfJointVenturesLineItems Disclosure of joint ventures [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfJointVenturesTable table Disclosure of joint ventures [table] Schedule disclosing information related to joint ventures. disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 b ifrs-full DisclosureOfLeasePrepaymentsExplanatory text block Disclosure of lease prepayments [text block] The disclosure of lease prepayments. [Refer: Prepayments] common practice: IAS 1 10 e ifrs-full DisclosureOfLeasesExplanatory text block Disclosure of leases [text block] The entire disclosure for leases. disclosure: IAS 17 Leases in the financial statements of lessees - Expiry date 2019.01.01, disclosure: IAS 17 Leases in the financial statements of lessors - Expiry date 2019.01.01, disclosure: IFRS 16 Presentation - Effective 2019.01.01, disclosure: IFRS 16 Disclosure - Effective 2019.01.01 ifrs-full DisclosureOfLiabilitiesMeasuredAtFairValueAndIssuedWithInseparableThirdpartyCreditEnhancementAbstract Disclosure of liabilities measured at fair value and issued with inseparable third-party credit enhancement [abstract] ifrs-full DisclosureOfLiabilitiesMeasuredAtFairValueAndIssuedWithInseparableThirdpartyCreditEnhancementExplanatory text block Disclosure of liabilities measured at fair value and issued with inseparable third-party credit enhancement [text block] The disclosure of liabilities measured at fair value and issued with an inseparable third-party credit enhancement. [Refer: Liabilities measured at fair value and issued with inseparable third-party credit enhancement [member]] disclosure: IFRS 13 98 ifrs-full DisclosureOfLiabilitiesMeasuredAtFairValueAndIssuedWithInseparableThirdpartyCreditEnhancementLineItems Disclosure of liabilities measured at fair value and issued with inseparable third-party credit enhancement [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfLiabilitiesMeasuredAtFairValueAndIssuedWithInseparableThirdpartyCreditEnhancementTable table Disclosure of liabilities measured at fair value and issued with inseparable third-party credit enhancement [table] Schedule disclosing information related to liabilities measured at fair value and issued with inseparable third-party credit enhancement. disclosure: IFRS 13 98 ifrs-full DisclosureOfLiquidityRiskExplanatory text block Disclosure of liquidity risk [text block] The disclosure of liquidity risk. [Refer: Liquidity risk [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfLiquidityRiskOfInsuranceContractsExplanatory text block Disclosure of liquidity risk of insurance contracts [text block] The disclosure of information about the liquidity risk of insurance contracts. [Refer: Liquidity risk [member]; Types of insurance contracts [member]] disclosure: IFRS 4 39 d ifrs-full DisclosureOfLoansAndAdvancesToBanksExplanatory text block Disclosure of loans and advances to banks [text block] The disclosure of loans and advances to banks. [Refer: Loans and advances to banks] common practice: IAS 1 10 e ifrs-full DisclosureOfLoansAndAdvancesToCustomersExplanatory text block Disclosure of loans and advances to customers [text block] The disclosure of loans and advances to customers. [Refer: Loans and advances to customers] common practice: IAS 1 10 e ifrs-full DisclosureOfMajorCustomersAbstract Disclosure of major customers [abstract] ifrs-full DisclosureOfMajorCustomersLineItems Disclosure of major customers [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfMajorCustomersTable table Disclosure of major customers [table] Schedule disclosing information related to the entity's major customers. disclosure: IFRS 8 34 ifrs-full DisclosureOfMarketRiskExplanatory text block Disclosure of market risk [text block] The disclosure of market risk. [Refer: Market risk [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfMarketRiskOfInsuranceContractsExplanatory text block Disclosure of market risk of insurance contracts [text block] The disclosure of information about the market risk of insurance contracts. [Refer: Market risk [member]; Types of insurance contracts [member]] disclosure: IFRS 4 39 d ifrs-full DisclosureOfMaturityAnalysisForDerivativeFinancialLiabilitiesAbstract Disclosure of maturity analysis for derivative financial liabilities [abstract] ifrs-full DisclosureOfMaturityAnalysisForDerivativeFinancialLiabilitiesLineItems Disclosure of maturity analysis for derivative financial liabilities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfMaturityAnalysisForDerivativeFinancialLiabilitiesTable table Disclosure of maturity analysis for derivative financial liabilities [table] Schedule disclosing information related to the maturity analysis for derivative financial liabilities. disclosure: IFRS 7 39 b ifrs-full DisclosureOfMaturityAnalysisForFinancialAssetsHeldForManagingLiquidityRiskAbstract Disclosure of maturity analysis for financial assets held for managing liquidity risk [abstract] ifrs-full DisclosureOfMaturityAnalysisForFinancialAssetsHeldForManagingLiquidityRiskLineItems Disclosure of maturity analysis for financial assets held for managing liquidity risk [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfMaturityAnalysisForFinancialAssetsHeldForManagingLiquidityRiskTable table Disclosure of maturity analysis for financial assets held for managing liquidity risk [table] Schedule disclosing information related to the maturity analysis for financial assets held for managing liquidity risk. disclosure: IFRS 7 B11E ifrs-full DisclosureOfMaturityAnalysisForNonderivativeFinancialLiabilitiesAbstract Disclosure of maturity analysis for non-derivative financial liabilities [abstract] ifrs-full DisclosureOfMaturityAnalysisForNonderivativeFinancialLiabilitiesLineItems Disclosure of maturity analysis for non-derivative financial liabilities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfMaturityAnalysisForNonderivativeFinancialLiabilitiesTable table Disclosure of maturity analysis for non-derivative financial liabilities [table] Schedule disclosing information related to the maturity analysis for non-derivative financial liabilities. disclosure: IFRS 7 39 a ifrs-full DisclosureOfMaturityAnalysisOfFinanceLeasePaymentsReceivableAbstract Disclosure of maturity analysis of finance lease payments receivable [abstract] ifrs-full DisclosureOfMaturityAnalysisOfFinanceLeasePaymentsReceivableExplanatory text block Disclosure of maturity analysis of finance lease payments receivable [text block] The disclosure of a maturity analysis of finance lease payments receivable. Finance lease is a lease that transfers substantially all the risks and rewards incidental to ownership of an underlying asset. disclosure: IFRS 16 94 - Effective 2019.01.01 ifrs-full DisclosureOfMaturityAnalysisOfFinanceLeasePaymentsReceivableLineItems Disclosure of maturity analysis of finance lease payments receivable [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfMaturityAnalysisOfFinanceLeasePaymentsReceivableTable table Disclosure of maturity analysis of finance lease payments receivable [table] Schedule disclosing information related to the maturity analysis of finance lease payments receivable. disclosure: IFRS 16 94 - Effective 2019.01.01 ifrs-full DisclosureOfMaturityAnalysisOfOperatingLeasePaymentsAbstract Disclosure of maturity analysis of operating lease payments [abstract] ifrs-full DisclosureOfMaturityAnalysisOfOperatingLeasePaymentsExplanatory text block Disclosure of maturity analysis of operating lease payments [text block] The disclosure of a maturity analysis of operating lease payments. Operating lease is a lease that does not transfer substantially all the risks and rewards incidental to ownership of an underlying asset. disclosure: IFRS 16 97 - Effective 2019.01.01 ifrs-full DisclosureOfMaturityAnalysisOfOperatingLeasePaymentsLineItems Disclosure of maturity analysis of operating lease payments [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfMaturityAnalysisOfOperatingLeasePaymentsTable table Disclosure of maturity analysis of operating lease payments [table] Schedule disclosing information related to the maturity analysis of operating lease payments. disclosure: IFRS 16 97 - Effective 2019.01.01 ifrs-full DisclosureOfMaturityAnalysisOfUndiscountedCashOutflowsToRepurchaseDerecognisedFinancialAssetsExplanatory text block Disclosure of maturity analysis of undiscounted cash outflows to repurchase derecognised financial assets or amounts payable to transferee in respect of transferred assets [text block] The disclosure of a maturity analysis of the undiscounted cash outflows that would or may be required to repurchase derecognised financial assets or other amounts payable to the transferee in respect of transferred assets, showing the remaining contractual maturities of the entity's continuing involvement. [Refer: Undiscounted cash outflow required to repurchase derecognised financial assets; Other amounts payable to transferee in respect of transferred assets] disclosure: IFRS 7 42E e ifrs-full DisclosureOfMaturityAnalysisOfUndiscountedCashOutflowsToRepurchaseDerecognisedFinancialAssetsOrAmountsPayableToTransfereeInRespectOfTransferredAssetsAbstract Disclosure of maturity analysis of undiscounted cash outflows to repurchase derecognised financial assets or amounts payable to transferee in respect of transferred assets [abstract] ifrs-full DisclosureOfMaturityAnalysisOfUndiscountedCashOutflowsToRepurchaseDerecognisedFinancialAssetsOrAmountsPayableToTransfereeInRespectOfTransferredAssetsLineItems Disclosure of maturity analysis of undiscounted cash outflows to repurchase derecognised financial assets or amounts payable to transferee in respect of transferred assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfMaturityAnalysisOfUndiscountedCashOutflowsToRepurchaseDerecognisedFinancialAssetsOrAmountsPayableToTransfereeInRespectOfTransferredAssetsTable table Disclosure of maturity analysis of undiscounted cash outflows to repurchase derecognised financial assets or amounts payable to transferee in respect of transferred assets [table] Schedule disclosing information related to the maturity analysis of undiscounted cash outflows to repurchase derecognised financial assets or amounts payable to the transferee in respect of the transferred assets. disclosure: IFRS 7 42E e ifrs-full DisclosureOfNatureAndExtentOfRisksArisingFromFinancialInstrumentsAbstract Disclosure of nature and extent of risks arising from financial instruments [abstract] ifrs-full DisclosureOfNatureAndExtentOfRisksArisingFromFinancialInstrumentsExplanatory text block Disclosure of nature and extent of risks arising from financial instruments [text block] The disclosure of information that enables users of financial statements to evaluate the nature and extent of risks arising from financial instruments to which the entity is exposed. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 31 ifrs-full DisclosureOfNatureAndExtentOfRisksArisingFromFinancialInstrumentsLineItems Disclosure of nature and extent of risks arising from financial instruments [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfNatureAndExtentOfRisksArisingFromFinancialInstrumentsTable table Disclosure of nature and extent of risks arising from financial instruments [table] Schedule disclosing information related to the nature and extent of risks arising from financial instruments. disclosure: IFRS 7 33, disclosure: IFRS 7 34 ifrs-full DisclosureOfNatureAndExtentOfRisksArisingFromInsuranceContractsExplanatory text block Disclosure of nature and extent of risks arising from insurance contracts [text block] The disclosure of information to evaluate the nature and extent of risks arising from insurance contracts. [Refer: Types of insurance contracts [member]] disclosure: IFRS 4 38 ifrs-full DisclosureOfNatureOfPotentialIncomeTaxConsequencesThatWouldResultFromPaymentOfDividendExplanatory text Description of nature of potential income tax consequences that would result from payment of dividend The description of the nature of the potential income tax consequences that would result from the payment of dividends to the entity's shareholders in jurisdictions such as those where income taxes are payable at a higher or lower rate if part or all of the net profit or retained earnings is paid out as a dividend to shareholders of the entity, or where income taxes may be refundable or payable if part or all of the net profit or retained earnings is paid out as a dividend to shareholders of the entity. [Refer: Retained earnings] disclosure: IAS 12 82A ifrs-full DisclosureOfNetAssetValueAttributableToUnitholdersExplanatory text block Disclosure of net asset value attributable to unit-holders [text block] The disclosure of the net asset value attributable to unit-holders. common practice: IAS 1 10 e ifrs-full DisclosureOfNetDefinedBenefitLiabilityAssetAbstract Disclosure of net defined benefit liability (asset) [abstract] ifrs-full DisclosureOfNetDefinedBenefitLiabilityAssetExplanatory text block Disclosure of net defined benefit liability (asset) [text block] The disclosure of a net defined benefit liability (asset). [Refer: Net defined benefit liability (asset)] disclosure: IAS 19 140 a ifrs-full DisclosureOfNetDefinedBenefitLiabilityAssetLineItems Disclosure of net defined benefit liability (asset) [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfNetDefinedBenefitLiabilityAssetTable table Disclosure of net defined benefit liability (asset) [table] Schedule disclosing information related to the net defined benefit liability (asset). disclosure: IAS 19 140 a ifrs-full DisclosureOfNetGrossAndReinsurersShareForAmountsArisingFromInsuranceContractsAbstract Disclosure of net, gross and reinsurer's share for amounts arising from insurance contracts [abstract] ifrs-full DisclosureOfNetGrossAndReinsurersShareForAmountsArisingFromInsuranceContractsExplanatory text block Disclosure of net, gross and reinsurer's share for amounts arising from insurance contracts [text block] The disclosure of the net and gross amounts and the reinsurer's share for amounts arising from insurance contracts. [Refer: Types of insurance contracts [member]] common practice: IFRS 4 Disclosure ifrs-full DisclosureOfNetGrossAndReinsurersShareForAmountsArisingFromInsuranceContractsLineItems Disclosure of net, gross and reinsurer's share for amounts arising from insurance contracts [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfNetGrossAndReinsurersShareForAmountsArisingFromInsuranceContractsTable table Disclosure of net, gross and reinsurer's share for amounts arising from insurance contracts [table] Schedule disclosing information related to the net and gross amounts and to the reinsurer's share for amounts arising from insurance contracts. common practice: IFRS 4 Disclosure ifrs-full DisclosureOfNonadjustingEventsAfterReportingPeriodAbstract Disclosure of non-adjusting events after reporting period [abstract] ifrs-full DisclosureOfNonadjustingEventsAfterReportingPeriodExplanatory text block Disclosure of non-adjusting events after reporting period [text block] The disclosure of non-adjusting events after the reporting period. [Refer: Non-adjusting events after reporting period [member]] disclosure: IAS 10 21 ifrs-full DisclosureOfNonadjustingEventsAfterReportingPeriodLineItems Disclosure of non-adjusting events after reporting period [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfNonadjustingEventsAfterReportingPeriodTable table Disclosure of non-adjusting events after reporting period [table] Schedule disclosing information related to non-adjusting events after the reporting period. disclosure: IAS 10 21 ifrs-full DisclosureOfNoncontrollingInterestsExplanatory text block Disclosure of non-controlling interests [text block] The disclosure of non-controlling interests. [Refer: Non-controlling interests] common practice: IAS 1 10 e ifrs-full DisclosureOfNoncurrentAssetsHeldForSaleAndDiscontinuedOperationsExplanatory text block Disclosure of non-current assets held for sale and discontinued operations [text block] The entire disclosure for non-current assets held for sale and discontinued operations. disclosure: IFRS 5 Presentation and disclosure ifrs-full DisclosureOfNoncurrentAssetsOrDisposalGroupsClassifiedAsHeldForSaleExplanatory text block Disclosure of non-current assets or disposal groups classified as held for sale [text block] The disclosure of non-current assets or disposal groups classified as held for sale. [Refer: Non-current assets or disposal groups classified as held for sale] common practice: IAS 1 10 e ifrs-full DisclosureOfNotesAndOtherExplanatoryInformationExplanatory text block Disclosure of notes and other explanatory information [text block] The disclosure of notes and other explanatory information as part of a complete set of financial statements. disclosure: IAS 1 10 e ifrs-full DisclosureOfNumberAndWeightedAverageExercisePricesOfOtherEquityInstrumentsExplanatory text block Disclosure of number and weighted average exercise prices of other equity instruments [text block] The disclosure of the number and weighted average exercise prices of other equity instruments (ie other than share options). common practice: IFRS 2 45 ifrs-full DisclosureOfNumberAndWeightedAverageExercisePricesOfShareOptionsExplanatory text block Disclosure of number and weighted average exercise prices of share options [text block] The disclosure of the number and weighted average exercise prices of share options. [Refer: Weighted average [member]] disclosure: IFRS 2 45 b ifrs-full DisclosureOfNumberAndWeightedAverageRemainingContractualLifeOfOutstandingShareOptionsAbstract Disclosure of number and weighted average remaining contractual life of outstanding share options [abstract] ifrs-full DisclosureOfNumberAndWeightedAverageRemainingContractualLifeOfOutstandingShareOptionsExplanatory text block Disclosure of number and weighted average remaining contractual life of outstanding share options [text block] The disclosure of the number and weighted average remaining contractual life of outstanding share options. [Refer: Weighted average [member]] disclosure: IFRS 2 45 d ifrs-full DisclosureOfNumberAndWeightedAverageRemainingContractualLifeOfOutstandingShareOptionsLineItems Disclosure of number and weighted average remaining contractual life of outstanding share options [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfNumberAndWeightedAverageRemainingContractualLifeOfOutstandingShareOptionsTable table Disclosure of number and weighted average remaining contractual life of outstanding share options [table] Schedule disclosing information related to the number and weighted average remaining contractual life of outstanding share options. disclosure: IFRS 2 45 d ifrs-full DisclosureOfObjectivesPoliciesAndProcessesForManagingCapitalAbstract Disclosure of objectives, policies and processes for managing capital [abstract] ifrs-full DisclosureOfObjectivesPoliciesAndProcessesForManagingCapitalExplanatory text block Disclosure of objectives, policies and processes for managing capital [text block] The disclosure of information that enables users of financial statements to evaluate the entity's objectives, policies and processes for managing capital. disclosure: IAS 1 134 ifrs-full DisclosureOfObjectivesPoliciesAndProcessesForManagingCapitalLineItems Disclosure of objectives, policies and processes for managing capital [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfObjectivesPoliciesAndProcessesForManagingCapitalTable table Disclosure of objectives, policies and processes for managing capital [table] Schedule disclosing information related to the objectives, policies and processes for managing capital. disclosure: IAS 1 136 ifrs-full DisclosureOfOffsettingOfFinancialAssetsAbstract Disclosure of offsetting of financial assets [abstract] ifrs-full DisclosureOfOffsettingOfFinancialAssetsAndFinancialLiabilitiesExplanatory text block Disclosure of offsetting of financial assets and financial liabilities [text block] The disclosure of the offsetting of financial assets and financial liabilities. [Refer: Financial assets; Financial liabilities] disclosure: IFRS 7 Offsetting financial assets and financial liabilities ifrs-full DisclosureOfOffsettingOfFinancialAssetsExplanatory text block Disclosure of offsetting of financial assets [text block] The disclosure of the offsetting of financial assets. [Refer: Financial assets] disclosure: IFRS 7 13C ifrs-full DisclosureOfOffsettingOfFinancialAssetsLineItems Disclosure of offsetting of financial assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfOffsettingOfFinancialAssetsTable table Disclosure of offsetting of financial assets [table] Schedule disclosing information related to the offsetting of financial assets. disclosure: IFRS 7 13C ifrs-full DisclosureOfOffsettingOfFinancialLiabilitiesAbstract Disclosure of offsetting of financial liabilities [abstract] ifrs-full DisclosureOfOffsettingOfFinancialLiabilitiesExplanatory text block Disclosure of offsetting of financial liabilities [text block] The disclosure of the offsetting of financial liabilities. [Refer: Financial liabilities] disclosure: IFRS 7 13C ifrs-full DisclosureOfOffsettingOfFinancialLiabilitiesLineItems Disclosure of offsetting of financial liabilities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfOffsettingOfFinancialLiabilitiesTable table Disclosure of offsetting of financial liabilities [table] Schedule disclosing information related to the offsetting of financial liabilities. disclosure: IFRS 7 13C ifrs-full DisclosureOfOperatingSegmentsAbstract Disclosure of operating segments [abstract] ifrs-full DisclosureOfOperatingSegmentsExplanatory text block Disclosure of operating segments [text block] The disclosure of operating segments. [Refer: Operating segments [member]] disclosure: IFRS 8 23 ifrs-full DisclosureOfOperatingSegmentsLineItems Disclosure of operating segments [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfOperatingSegmentsTable table Disclosure of operating segments [table] Schedule disclosing information related to operating segments. disclosure: IFRS 8 23 ifrs-full DisclosureOfOtherAssetsExplanatory text block Disclosure of other assets [text block] The disclosure of other assets. [Refer: Other assets] common practice: IAS 1 10 e ifrs-full DisclosureOfOtherCurrentAssetsExplanatory text block Disclosure of other current assets [text block] The disclosure of other current assets. [Refer: Other current assets] common practice: IAS 1 10 e ifrs-full DisclosureOfOtherCurrentLiabilitiesExplanatory text block Disclosure of other current liabilities [text block] The disclosure of other current liabilities. [Refer: Other current liabilities] common practice: IAS 1 10 e ifrs-full DisclosureOfOtherLiabilitiesExplanatory text block Disclosure of other liabilities [text block] The disclosure of other liabilities. [Refer: Other liabilities] common practice: IAS 1 10 e ifrs-full DisclosureOfOtherNoncurrentAssetsExplanatory text block Disclosure of other non-current assets [text block] The disclosure of other non-current assets. [Refer: Other non-current assets] common practice: IAS 1 10 e ifrs-full DisclosureOfOtherNoncurrentLiabilitiesExplanatory text block Disclosure of other non-current liabilities [text block] The disclosure of other non-current liabilities. [Refer: Other non-current liabilities] common practice: IAS 1 10 e ifrs-full DisclosureOfOtherOperatingExpenseExplanatory text block Disclosure of other operating expense [text block] The disclosure of other operating expense. [Refer: Other operating income (expense)] common practice: IAS 1 10 e ifrs-full DisclosureOfOtherOperatingIncomeExpenseExplanatory text block Disclosure of other operating income (expense) [text block] The disclosure of other operating income or expense. [Refer: Other operating income (expense)] common practice: IAS 1 10 e ifrs-full DisclosureOfOtherOperatingIncomeExplanatory text block Disclosure of other operating income [text block] The disclosure of other operating income. [Refer: Other operating income (expense)] common practice: IAS 1 10 e ifrs-full DisclosureOfOtherProvisionsAbstract Disclosure of other provisions [abstract] ifrs-full DisclosureOfOtherProvisionsContingentLiabilitiesAndContingentAssetsExplanatory text block Disclosure of other provisions, contingent liabilities and contingent assets [text block] The entire disclosure for other provisions, contingent liabilities and contingent assets. disclosure: IAS 37 Disclosure ifrs-full DisclosureOfOtherProvisionsExplanatory text block Disclosure of other provisions [text block] The disclosure of other provisions. [Refer: Other provisions] disclosure: IAS 37 84 ifrs-full DisclosureOfOtherProvisionsLineItems Disclosure of other provisions [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfOtherProvisionsTable table Disclosure of other provisions [table] Schedule disclosing information related to other provisions. disclosure: IAS 37 84 ifrs-full DisclosureOfPerformanceObligationsAbstract Disclosure of performance obligations [abstract] ifrs-full DisclosureOfPerformanceObligationsExplanatory text block Disclosure of performance obligations [text block] The disclosure of performance obligations in contracts with customers. [Refer: Performance obligations [member]] disclosure: IFRS 15 119 - Effective 2018.01.01 ifrs-full DisclosureOfPerformanceObligationsLineItems Disclosure of performance obligations [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfPerformanceObligationsTable table Disclosure of performance obligations [table] Schedule disclosing information related to performance obligations in contracts with customers. disclosure: IFRS 15 119 - Effective 2018.01.01 ifrs-full DisclosureOfPrepaymentsAndOtherAssetsExplanatory text block Disclosure of prepayments and other assets [text block] The disclosure of prepayments and other assets. [Refer: Other assets; Prepayments] common practice: IAS 1 10 e ifrs-full DisclosureOfProductsAndServicesAbstract Disclosure of products and services [abstract] ifrs-full DisclosureOfProductsAndServicesExplanatory text block Disclosure of products and services [text block] The disclosure of the entity's products and services. [Refer: Products and services [member]] disclosure: IFRS 8 32 ifrs-full DisclosureOfProductsAndServicesLineItems Disclosure of products and services [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfProductsAndServicesTable table Disclosure of products and services [table] Schedule disclosing information related to the entity's products and services. disclosure: IFRS 8 32 ifrs-full DisclosureOfProfitLossFromOperatingActivitiesExplanatory text block Disclosure of profit (loss) from operating activities [text block] The disclosure of profit (loss) from operating activities. [Refer: Profit (loss) from operating activities] common practice: IAS 1 10 e ifrs-full DisclosureOfPropertyPlantAndEquipmentAbstract Disclosure of detailed information about property, plant and equipment [abstract] ifrs-full DisclosureOfPropertyPlantAndEquipmentExplanatory text block Disclosure of property, plant and equipment [text block] The entire disclosure for property, plant and equipment. disclosure: IAS 16 Disclosure ifrs-full DisclosureOfPropertyPlantAndEquipmentLineItems Disclosure of detailed information about property, plant and equipment [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfPropertyPlantAndEquipmentTable table Disclosure of detailed information about property, plant and equipment [table] Schedule disclosing information related to details of property, plant and equipment. disclosure: IAS 16 73 ifrs-full DisclosureOfProvisionMatrixAbstract Disclosure of provision matrix [abstract] ifrs-full DisclosureOfProvisionMatrixExplanatory text block Disclosure of provision matrix [text block] The disclosure of the provision matrix. example: IFRS 7 35N - Effective 2018.01.01 ifrs-full DisclosureOfProvisionMatrixLineItems Disclosure of provision matrix [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfProvisionMatrixTable table Disclosure of provision matrix [table] Schedule disclosing information related to the provision matrix. example: IFRS 7 35N - Effective 2018.01.01 ifrs-full DisclosureOfProvisionsExplanatory text block Disclosure of provisions [text block] The disclosure of provisions. [Refer: Provisions] common practice: IAS 1 10 e ifrs-full DisclosureOfQuantitativeInformationAboutLeasesForLesseeAbstract Disclosure of quantitative information about leases for lessee [abstract] ifrs-full DisclosureOfQuantitativeInformationAboutLeasesForLessorAbstract Disclosure of quantitative information about leases for lessor [abstract] ifrs-full DisclosureOfQuantitativeInformationAboutRightofuseAssetsAbstract Disclosure of quantitative information about right-of-use assets [abstract] ifrs-full DisclosureOfQuantitativeInformationAboutRightofuseAssetsExplanatory text block Disclosure of quantitative information about right-of-use assets [text block] The disclosure of quantitative information about right-of-use assets. [Refer: Right-of-use assets] disclosure: IFRS 16 53 - Effective 2019.01.01 ifrs-full DisclosureOfQuantitativeInformationAboutRightofuseAssetsLineItems Disclosure of quantitative information about right-of-use assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfQuantitativeInformationAboutRightofuseAssetsTable table Disclosure of quantitative information about right-of-use assets [table] Schedule disclosing information related to right-of-use assets. disclosure: IFRS 16 53 - Effective 2019.01.01 ifrs-full DisclosureOfRangeOfExercisePricesOfOutstandingShareOptionsAbstract Disclosure of range of exercise prices of outstanding share options [abstract] ifrs-full DisclosureOfRangeOfExercisePricesOfOutstandingShareOptionsExplanatory text block Disclosure of range of exercise prices of outstanding share options [text block] The disclosure of the range of exercise prices for outstanding share options. disclosure: IFRS 2 45 d ifrs-full DisclosureOfRangeOfExercisePricesOfOutstandingShareOptionsLineItems Disclosure of range of exercise prices of outstanding share options [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfRangeOfExercisePricesOfOutstandingShareOptionsTable table Disclosure of range of exercise prices of outstanding share options [table] Schedule disclosing information related to the range of exercise prices of outstanding share options. disclosure: IFRS 2 45 d ifrs-full DisclosureOfRankingAndAmountsOfPotentialLossesInStructuredEntitiesBorneByPartiesWhoseInterestsRankLowerThanEntitysInterestsExplanatory text block Disclosure of ranking and amounts of potential losses in structured entities borne by parties whose interests rank lower than entity's interests [text block] The disclosure of the ranking and amounts of potential losses in structured entities borne by parties whose interests rank lower than entity's interests in the structured entities. example: IFRS 12 B26 d ifrs-full DisclosureOfReclassificationOfFinancialAssetsAbstract Disclosure of reclassification of financial assets [abstract] ifrs-full DisclosureOfReclassificationOfFinancialAssetsExplanatory text block Disclosure of reclassification of financial assets [text block] The disclosure of information about the reclassification of financial assets. [Refer: Financial assets] disclosure: IFRS 7 12B - Effective 2018.01.01 ifrs-full DisclosureOfReclassificationOfFinancialAssetsLineItems Disclosure of reclassification of financial assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfReclassificationOfFinancialAssetsTable table Disclosure of reclassification of financial assets [table] Schedule disclosing information related to the reclassification of financial assets. disclosure: IFRS 7 12B - Effective 2018.01.01 ifrs-full DisclosureOfReclassificationOfFinancialInstrumentsExplanatory text block Disclosure of reclassification of financial instruments [text block] The disclosure of the reclassification of financial instruments. [Refer: Financial instruments, class [member]] common practice: IAS 1 10 e ifrs-full DisclosureOfReclassificationsOrChangesInPresentationAbstract Disclosure of reclassifications or changes in presentation [abstract] ifrs-full DisclosureOfReclassificationsOrChangesInPresentationExplanatory text block Disclosure of reclassifications or changes in presentation [text block] The disclosure of reclassifications or changes in the presentation of items in the financial statements. disclosure: IAS 1 41 ifrs-full DisclosureOfReclassificationsOrChangesInPresentationLineItems Disclosure of reclassifications or changes in presentation [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfReclassificationsOrChangesInPresentationTable table Disclosure of reclassifications or changes in presentation [table] Schedule disclosing information related to reclassifications or changes in presentation. disclosure: IAS 1 41 ifrs-full DisclosureOfRecognisedFinanceLeaseAsAssetsByLesseeAbstract Disclosure of recognised finance lease as assets by lessee [abstract] ifrs-full DisclosureOfRecognisedFinanceLeaseAsAssetsByLesseeExplanatory text block Disclosure of recognised finance lease as assets by lessee [text block] The disclosure of assets recognised by the entity as a result of engaging in finance leases. [Refer: Recognised finance lease as assets] disclosure: IAS 17 31 a - Expiry date 2019.01.01 ifrs-full DisclosureOfRecognisedFinanceLeaseAsAssetsByLesseeLineItems Disclosure of recognised finance lease as assets by lessee [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfRecognisedFinanceLeaseAsAssetsByLesseeTable table Disclosure of recognised finance lease as assets by lessee [table] Schedule disclosing information related to assets recognised by the lessee under a finance lease. disclosure: IAS 17 31 a - Expiry date 2019.01.01 ifrs-full DisclosureOfRecognisedRevenueFromConstructionContractsExplanatory text block Disclosure of recognised revenue from construction contracts [text block] The entire disclosure for revenue recognised from construction contracts. disclosure: IAS 11 Disclosure - Expiry date 2018.01.01 ifrs-full DisclosureOfReconciliationBetweenInvestmentDerecognisedAndAssetsAndLiabilitiesRecognisedTransitionFromAccountingForInvestmentAtCostOrInAccordanceWithIFRS9ToAccountingForAssetsAndLiabilitiesExplanatory text block Disclosure of reconciliation between investment derecognised and assets and liabilities recognised, transition from accounting for investment at cost or in accordance with IFRS 9 to accounting for assets and liabilities [text block] The disclosure of the reconciliation between the investment derecognised and the assets and liabilities recognised on the transition from accounting for investment at cost or in accordance with IFRS 9 to accounting for assets and liabilities. disclosure: IFRS 11 C12 b ifrs-full DisclosureOfReconciliationBetweenInvestmentDerecognisedAndAssetsAndLiabilitiesRecognisedTransitionFromEquityMethodToAccountingForAssetsAndLiabilitiesExplanatory text block Disclosure of reconciliation between investment derecognised and assets and liabilities recognised, transition from equity method to accounting for assets and liabilities [text block] The disclosure of the reconciliation between the investment derecognised and the assets and liabilities recognised on the transition from the equity method to accounting for assets and liabilities. disclosure: IFRS 11 C10 ifrs-full DisclosureOfReconciliationOfChangesInBiologicalAssetsAbstract Disclosure of reconciliation of changes in biological assets [abstract] ifrs-full DisclosureOfReconciliationOfChangesInBiologicalAssetsExplanatory text block Disclosure of reconciliation of changes in biological assets [text block] The disclosure of the reconciliation of changes in biological assets. [Refer: Biological assets] disclosure: IAS 41 50 ifrs-full DisclosureOfReconciliationOfChangesInBiologicalAssetsLineItems Disclosure of reconciliation of changes in biological assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfReconciliationOfChangesInBiologicalAssetsTable table Disclosure of reconciliation of changes in biological assets [table] Schedule disclosing information related to the reconciliation of changes in biological assets. disclosure: IAS 41 50 ifrs-full DisclosureOfReconciliationOfChangesInGoodwillAbstract Disclosure of reconciliation of changes in goodwill [abstract] ifrs-full DisclosureOfReconciliationOfChangesInGoodwillExplanatory text block Disclosure of reconciliation of changes in goodwill [text block] The disclosure of the reconciliation of changes in goodwill. [Refer: Goodwill] disclosure: IFRS 3 B67 d ifrs-full DisclosureOfReconciliationOfChangesInGoodwillLineItems Disclosure of reconciliation of changes in goodwill [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfReconciliationOfChangesInGoodwillTable table Disclosure of reconciliation of changes in goodwill [table] Schedule disclosing information related to the reconciliation of changes in goodwill. disclosure: IFRS 3 B67 d ifrs-full DisclosureOfReconciliationOfChangesInIntangibleAssetsAndGoodwillAbstract Disclosure of reconciliation of changes in intangible assets and goodwill [abstract] ifrs-full DisclosureOfReconciliationOfChangesInIntangibleAssetsAndGoodwillExplanatory text block Disclosure of reconciliation of changes in intangible assets and goodwill [text block] The disclosure of the reconciliation of changes in intangible assets and goodwill. [Refer: Intangible assets and goodwill] common practice: IAS 38 118 ifrs-full DisclosureOfReconciliationOfChangesInIntangibleAssetsAndGoodwillLineItems Disclosure of reconciliation of changes in intangible assets and goodwill [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfReconciliationOfChangesInIntangibleAssetsAndGoodwillTable table Disclosure of reconciliation of changes in intangible assets and goodwill [table] Schedule disclosing information related to the reconciliation of changes in intangible assets and goodwill. common practice: IAS 38 118 ifrs-full DisclosureOfReconciliationOfChangesInLossAllowanceAndExplanationOfChangesInGrossCarryingAmountForFinancialInstrumentsAbstract Disclosure of reconciliation of changes in loss allowance and explanation of changes in gross carrying amount for financial instruments [abstract] ifrs-full DisclosureOfReconciliationOfChangesInLossAllowanceAndExplanationOfChangesInGrossCarryingAmountForFinancialInstrumentsExplanatory text block Disclosure of reconciliation of changes in loss allowance and explanation of changes in gross carrying amount for financial instruments [text block] The disclosure of the reconciliation of changes in the loss allowance and explanation of changes in the gross carrying amount for financial instruments. Loss allowance is the allowance for expected credit losses on financial assets measured in accordance with paragraph 4.1.2 of IFRS 9, lease receivables and contract assets, the accumulated impairment amount for financial assets measured in accordance with paragraph 4.1.2A of IFRS 9 and the provision for expected credit losses on loan commitments and financial guarantee contracts. [Refer: Gross carrying amount [member]] disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35I - Effective 2018.01.01 ifrs-full DisclosureOfReconciliationOfChangesInLossAllowanceAndExplanationOfChangesInGrossCarryingAmountForFinancialInstrumentsLineItems Disclosure of reconciliation of changes in loss allowance and explanation of changes in gross carrying amount for financial instruments [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfReconciliationOfChangesInLossAllowanceAndExplanationOfChangesInGrossCarryingAmountForFinancialInstrumentsTable table Disclosure of reconciliation of changes in loss allowance and explanation of changes in gross carrying amount for financial instruments [table] Schedule disclosing information related to the reconciliation of changes in the loss allowance and explanation of changes in the gross carrying amount for financial instruments. disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35I - Effective 2018.01.01 ifrs-full DisclosureOfReconciliationOfFinancialAssetsSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreementsToIndividualLineItemsInStatementOfFinancialPositionExplanatory text block Disclosure of reconciliation of financial assets subject to offsetting, enforceable master netting arrangements or similar agreements to individual line items in statement of financial position [text block] The disclosure of the reconciliation of the net amounts presented in the statement of financial position for financial assets that are offset or that are subject to an enforceable master netting arrangement or similar agreement, to the individual line item amounts presented in the statement of financial position. [Refer: Financial assets] disclosure: IFRS 7 B46 ifrs-full DisclosureOfReconciliationOfFinancialLiabilitiesSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreementsToIndividualLineItemsInStatementOfFinancialPositionExplanatory text block Disclosure of reconciliation of financial liabilities subject to offsetting, enforceable master netting arrangements or similar agreements to individual line items in statement of financial position [text block] The disclosure of the reconciliation of the net amounts presented in the statement of financial position for financial liabilities that are offset or that are subject to an enforceable master netting arrangement or similar agreement, to the individual line item amounts presented in the statement of financial position. [Refer: Financial liabilities] disclosure: IFRS 7 B46 ifrs-full DisclosureOfReconciliationOfLiabilitiesArisingFromFinancingActivitiesAbstract Disclosure of reconciliation of liabilities arising from financing activities [abstract] ifrs-full DisclosureOfReconciliationOfLiabilitiesArisingFromFinancingActivitiesExplanatory text block Disclosure of reconciliation of liabilities arising from financing activities [text block] The disclosure of the reconciliation of liabilities arising from financing activities. [Refer: Liabilities arising from financing activities] example: IAS 7 44D ifrs-full DisclosureOfReconciliationOfLiabilitiesArisingFromFinancingActivitiesLineItems Disclosure of reconciliation of liabilities arising from financing activities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfReconciliationOfLiabilitiesArisingFromFinancingActivitiesTable table Disclosure of reconciliation of liabilities arising from financing activities [table] Schedule disclosing information related to the reconciliation of liabilities arising from financing activities. example: IAS 7 44D ifrs-full DisclosureOfReconciliationOfSummarisedFinancialInformationOfAssociateAccountedForUsingEquityMethodToCarryingAmountOfInterestInAssociateExplanatory text block Disclosure of reconciliation of summarised financial information of associate accounted for using equity method to carrying amount of interest in associate [text block] The disclosure of the reconciliation of the summarised financial information of an associate accounted for using the equity method to the carrying amount of the reporting entity's interest in the associate. [Refer: Carrying amount [member]; Associates [member]] disclosure: IFRS 12 B14 b ifrs-full DisclosureOfReconciliationOfSummarisedFinancialInformationOfJointVentureAccountedForUsingEquityMethodToCarryingAmountOfInterestInJointVentureExplanatory text block Disclosure of reconciliation of summarised financial information of joint venture accounted for using equity method to carrying amount of interest in joint venture [text block] The disclosure of the reconciliation of the summarised financial information of a joint venture accounted for using the equity method to the carrying amount of the reporting entity's interest in the joint venture. [Refer: Carrying amount [member]; Joint ventures [member]] disclosure: IFRS 12 B14 b ifrs-full DisclosureOfRedemptionProhibitionTransferBetweenFinancialLiabilitiesAndEquityExplanatory text block Disclosure of redemption prohibition, transfer between financial liabilities and equity [text block] The entire disclosure for the change in a redemption prohibition that leads to a transfer between financial liabilities and equity. disclosure: IFRIC 2 Disclosure ifrs-full DisclosureOfRedesignatedFinancialAssetsAndLiabilitiesAbstract Disclosure of redesignated financial assets and liabilities [abstract] ifrs-full DisclosureOfRedesignatedFinancialAssetsAndLiabilitiesExplanatory text block Disclosure of redesignated financial assets and liabilities [text block] The disclosure of financial assets and financial liabilities that have been redesignated during the transition to IFRSs. [Refer: Financial assets; Financial liabilities; IFRSs [member]] disclosure: IFRS 1 29 ifrs-full DisclosureOfRedesignatedFinancialAssetsAndLiabilitiesLineItems Disclosure of redesignated financial assets and liabilities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfRedesignatedFinancialAssetsAndLiabilitiesTable table Disclosure of redesignated financial assets and liabilities [table] Schedule disclosing information related to redesignated financial assets and liabilities. disclosure: IFRS 1 29 ifrs-full DisclosureOfRegulatoryDeferralAccountsExplanatory text block Disclosure of regulatory deferral accounts [text block] The entire disclosure for regulatory deferral accounts. disclosure: IFRS 14 Presentation, disclosure: IFRS 14 Disclosure ifrs-full DisclosureOfReimbursementRightsAbstract Disclosure of reimbursement rights [abstract] ifrs-full DisclosureOfReimbursementRightsExplanatory text block Disclosure of reimbursement rights [text block] The disclosure of reimbursement rights. [Refer: Reimbursement rights, at fair value] disclosure: IAS 19 140 b ifrs-full DisclosureOfReimbursementRightsLineItems Disclosure of reimbursement rights [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfReimbursementRightsTable table Disclosure of reimbursement rights [table] Schedule disclosing information related to reimbursement rights. disclosure: IAS 19 140 b ifrs-full DisclosureOfReinsuranceExplanatory text block Disclosure of reinsurance [text block] The disclosure of reinsurance. common practice: IAS 1 10 e ifrs-full DisclosureOfRelatedPartyExplanatory text block Disclosure of related party [text block] The entire disclosure for related parties. disclosure: IAS 24 Disclosures ifrs-full DisclosureOfRepurchaseAndReverseRepurchaseAgreementsExplanatory text block Disclosure of repurchase and reverse repurchase agreements [text block] The disclosure of repurchase and reverse repurchase agreements. common practice: IAS 1 10 e ifrs-full DisclosureOfResearchAndDevelopmentExpenseExplanatory text block Disclosure of research and development expense [text block] The disclosure of research and development expense. [Refer: Research and development expense] common practice: IAS 1 10 e ifrs-full DisclosureOfReservesAndOtherEquityInterestExplanatory text block Disclosure of reserves within equity [text block] The disclosure of reserves within equity. [Refer: Other reserves [member]] disclosure: IAS 1 79 b ifrs-full DisclosureOfReservesWithinEquityAbstract Disclosure of reserves within equity [abstract] ifrs-full DisclosureOfReservesWithinEquityLineItems Disclosure of reserves within equity [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfReservesWithinEquityTable table Disclosure of reserves within equity [table] Schedule disclosing information related to reserves within equity. disclosure: IAS 1 79 b ifrs-full DisclosureOfRestrictedCashAndCashEquivalentsExplanatory text block Disclosure of restricted cash and cash equivalents [text block] The disclosure of restricted cash and cash equivalents. [Refer: Restricted cash and cash equivalents] common practice: IAS 1 10 e ifrs-full DisclosureOfRevenueExplanatory text block Disclosure of revenue [text block] The entire disclosure for revenue. common practice: IAS 1 10 e, disclosure: IAS 18 Disclosure - Expiry date 2018.01.01 ifrs-full DisclosureOfRevenueFromContractsWithCustomersExplanatory text block Disclosure of revenue from contracts with customers [text block] The entire disclosure for revenue from contracts with customers. disclosure: IFRS 15 Presentation - Effective 2018.01.01, disclosure: IFRS 15 Disclosure - Effective 2018.01.01 ifrs-full DisclosureOfRiskManagementStrategyRelatedToHedgeAccountingAbstract Disclosure of risk management strategy related to hedge accounting [abstract] ifrs-full DisclosureOfRiskManagementStrategyRelatedToHedgeAccountingExplanatory text block Disclosure of risk management strategy related to hedge accounting [text block] The disclosure of risk management strategy related to hedge accounting. disclosure: IFRS 7 22A - Effective 2018.01.01 ifrs-full DisclosureOfRiskManagementStrategyRelatedToHedgeAccountingLineItems Disclosure of risk management strategy related to hedge accounting [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfRiskManagementStrategyRelatedToHedgeAccountingTable table Disclosure of risk management strategy related to hedge accounting [table] Schedule disclosing information related to the risk management strategy in relation to hedge accounting. disclosure: IFRS 7 22A - Effective 2018.01.01 ifrs-full DisclosureOfSegmentsMajorCustomersExplanatory text block Disclosure of major customers [text block] The disclosure of major customers. disclosure: IFRS 8 34 ifrs-full DisclosureOfSensitivityAnalysisForActuarialAssumptionsAbstract Disclosure of sensitivity analysis for actuarial assumptions [abstract] ifrs-full DisclosureOfSensitivityAnalysisForActuarialAssumptionsExplanatory text block Disclosure of sensitivity analysis for actuarial assumptions [text block] The disclosure of a sensitivity analysis for significant actuarial assumptions used to determine the present value of a defined benefit obligation. [Refer: Actuarial assumptions [member]; Defined benefit obligation, at present value] disclosure: IAS 19 145 ifrs-full DisclosureOfSensitivityAnalysisForActuarialAssumptionsLineItems Disclosure of sensitivity analysis for actuarial assumptions [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfSensitivityAnalysisForActuarialAssumptionsTable table Disclosure of sensitivity analysis for actuarial assumptions [table] Schedule disclosing information related to the sensitivity analysis for actuarial assumptions. disclosure: IAS 19 145 ifrs-full DisclosureOfSensitivityToInsuranceRiskExplanatory text block Disclosure of sensitivity to insurance risk [text block] The disclosure of the entity's sensitivity to insurance risk. disclosure: IFRS 4 39 c i ifrs-full DisclosureOfServiceConcessionArrangementsAbstract Disclosure of detailed information about service concession arrangements [abstract] ifrs-full DisclosureOfServiceConcessionArrangementsExplanatory text block Disclosure of service concession arrangements [text block] The entire disclosure for service concession arrangements. disclosure: SIC 29 Consensus ifrs-full DisclosureOfServiceConcessionArrangementsLineItems Disclosure of detailed information about service concession arrangements [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfServiceConcessionArrangementsTable table Disclosure of detailed information about service concession arrangements [table] Schedule disclosing information related to details of service concession arrangements. disclosure: SIC 29 6 ifrs-full DisclosureOfSharebasedPaymentArrangementsExplanatory text block Disclosure of share-based payment arrangements [text block] The entire disclosure for share-based payment arrangements. disclosure: IFRS 2 44 ifrs-full DisclosureOfShareCapitalReservesAndOtherEquityInterestExplanatory text block Disclosure of share capital, reserves and other equity interest [text block] The entire disclosure for share capital, reserves and other equity interest. disclosure: IAS 1 79 ifrs-full DisclosureOfSignificantAdjustmentsToValuationObtainedExplanatory text block Disclosure of significant adjustments to valuation obtained [text block] The disclosure of the reconciliation between the valuation obtained for investment property and the adjusted valuation included in the financial statements, including the aggregate amount of any recognised lease obligations that have been added back, and any other significant adjustments. [Refer: Investment property] disclosure: IAS 40 77 ifrs-full DisclosureOfSignificantInvestmentsInAssociatesAbstract Disclosure of associates [abstract] ifrs-full DisclosureOfSignificantInvestmentsInAssociatesExplanatory text block Disclosure of associates [text block] The disclosure of associates. [Refer: Associates [member]] disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 d ifrs-full DisclosureOfSignificantInvestmentsInAssociatesLineItems Disclosure of associates [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfSignificantInvestmentsInAssociatesTable table Disclosure of associates [table] Schedule disclosing information related to associates. disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 d ifrs-full DisclosureOfSignificantInvestmentsInSubsidiariesAbstract Disclosure of subsidiaries [abstract] ifrs-full DisclosureOfSignificantInvestmentsInSubsidiariesExplanatory text block Disclosure of subsidiaries [text block] The disclosure of subsidiaries. [Refer: Subsidiaries [member]] disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 a ifrs-full DisclosureOfSignificantInvestmentsInSubsidiariesLineItems Disclosure of subsidiaries [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfSignificantInvestmentsInSubsidiariesTable table Disclosure of subsidiaries [table] Schedule disclosing information related to subsidiaries. disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 a ifrs-full DisclosureOfSignificantJudgementsAndAssumptionsMadeInRelationToInterestsInOtherEntitiesExplanatory text block Disclosure of significant judgements and assumptions made in relation to interests in other entities [text block] The disclosure of significant judgements and assumptions made in relation to interests in other entities. disclosure: IFRS 12 7 ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfAssetsAbstract Disclosure of significant unobservable inputs used in fair value measurement of assets [abstract] ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfAssetsExplanatory text block Disclosure of significant unobservable inputs used in fair value measurement of assets [text block] The disclosure of significant inputs for which market data are not available and that are developed using the best information available about the assumptions that market participants would use when measuring the fair value of assets. disclosure: IFRS 13 93 d ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfAssetsLineItems Disclosure of significant unobservable inputs used in fair value measurement of assets [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfAssetsTable table Disclosure of significant unobservable inputs used in fair value measurement of assets [table] Schedule disclosing information related to significant unobservable inputs used in the fair value measurement of assets. disclosure: IFRS 13 93 d ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfEquityAbstract Disclosure of significant unobservable inputs used in fair value measurement of equity [abstract] ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfEquityExplanatory text block Disclosure of significant unobservable inputs used in fair value measurement of equity [text block] The disclosure of significant inputs for which market data are not available and that are developed using the best information available about the assumptions that market participants would use when measuring the fair value of the entity's own equity instruments. [Refer: Entity's own equity instruments [member]] disclosure: IFRS 13 93 d ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfEquityLineItems Disclosure of significant unobservable inputs used in fair value measurement of equity [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfEquityTable table Disclosure of significant unobservable inputs used in fair value measurement of equity [table] Schedule disclosing information related to significant unobservable inputs used in the fair value measurement of equity. disclosure: IFRS 13 93 d ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfLiabilitiesAbstract Disclosure of significant unobservable inputs used in fair value measurement of liabilities [abstract] ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfLiabilitiesExplanatory text block Disclosure of significant unobservable inputs used in fair value measurement of liabilities [text block] The disclosure of significant inputs for which market data are not available and that are developed using the best information available about the assumptions that market participants would use when measuring the fair value of liabilities. disclosure: IFRS 13 93 d ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfLiabilitiesLineItems Disclosure of significant unobservable inputs used in fair value measurement of liabilities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfSignificantUnobservableInputsUsedInFairValueMeasurementOfLiabilitiesTable table Disclosure of significant unobservable inputs used in fair value measurement of liabilities [table] Schedule disclosing information related to significant unobservable inputs used in the fair value measurement of liabilities. disclosure: IFRS 13 93 d ifrs-full DisclosureOfSubordinatedLiabilitiesExplanatory text block Disclosure of subordinated liabilities [text block] The disclosure of subordinated liabilities. [Refer: Subordinated liabilities] common practice: IAS 1 10 e ifrs-full DisclosureOfSummaryOfSignificantAccountingPoliciesExplanatory text block Disclosure of significant accounting policies [text block] The entire disclosure for significant accounting policies applied by the entity. disclosure: IAS 1 117 ifrs-full DisclosureOfTaxReceivablesAndPayablesExplanatory text block Disclosure of tax receivables and payables [text block] The disclosure of tax receivables and payables. common practice: IAS 1 10 e ifrs-full DisclosureOfTemporaryDifferenceUnusedTaxLossesAndUnusedTaxCreditsAbstract Disclosure of temporary difference, unused tax losses and unused tax credits [abstract] ifrs-full DisclosureOfTemporaryDifferenceUnusedTaxLossesAndUnusedTaxCreditsExplanatory text block Disclosure of temporary difference, unused tax losses and unused tax credits [text block] The disclosure of types of temporary differences, unused tax losses and unused tax credits. [Refer: Unused tax credits [member]; Unused tax losses [member]; Temporary differences [member]] disclosure: IAS 12 81 g ifrs-full DisclosureOfTemporaryDifferenceUnusedTaxLossesAndUnusedTaxCreditsLineItems Disclosure of temporary difference, unused tax losses and unused tax credits [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfTemporaryDifferenceUnusedTaxLossesAndUnusedTaxCreditsTable table Disclosure of temporary difference, unused tax losses and unused tax credits [table] Schedule disclosing information related to temporary differences, unused tax losses and unused tax credits. disclosure: IAS 12 81 g ifrs-full DisclosureOfTermsAndConditionsOfSharebasedPaymentArrangementAbstract Disclosure of terms and conditions of share-based payment arrangement [abstract] ifrs-full DisclosureOfTermsAndConditionsOfSharebasedPaymentArrangementExplanatory text block Disclosure of terms and conditions of share-based payment arrangement [text block] The disclosure of the general terms and conditions of share-based payment arrangements. [Refer: Share-based payment arrangements [member]] disclosure: IFRS 2 45 ifrs-full DisclosureOfTermsAndConditionsOfSharebasedPaymentArrangementLineItems Disclosure of terms and conditions of share-based payment arrangement [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfTermsAndConditionsOfSharebasedPaymentArrangementTable table Disclosure of terms and conditions of share-based payment arrangement [table] Schedule disclosing information related to terms and conditions of share-based payment arrangements. disclosure: IFRS 2 45 ifrs-full DisclosureOfTradeAndOtherPayablesExplanatory text block Disclosure of trade and other payables [text block] The disclosure of trade and other payables. [Refer: Trade and other payables] common practice: IAS 1 10 e ifrs-full DisclosureOfTradeAndOtherReceivablesExplanatory text block Disclosure of trade and other receivables [text block] The disclosure of trade and other receivables. [Refer: Trade and other receivables] common practice: IAS 1 10 e ifrs-full DisclosureOfTradingIncomeExpenseExplanatory text block Disclosure of trading income (expense) [text block] The disclosure of trading income (expense). [Refer: Trading income (expense)] common practice: IAS 1 10 e ifrs-full DisclosureOfTransactionPriceAllocatedToRemainingPerformanceObligationsAbstract Disclosure of transaction price allocated to remaining performance obligations [abstract] ifrs-full DisclosureOfTransactionPriceAllocatedToRemainingPerformanceObligationsExplanatory text block Disclosure of transaction price allocated to remaining performance obligations [text block] The disclosure of the transaction price allocated to the remaining performance obligations in contracts with customers. disclosure: IFRS 15 120 b i - Effective 2018.01.01 ifrs-full DisclosureOfTransactionPriceAllocatedToRemainingPerformanceObligationsLineItems Disclosure of transaction price allocated to remaining performance obligations [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfTransactionPriceAllocatedToRemainingPerformanceObligationsTable table Disclosure of transaction price allocated to remaining performance obligations [table] Schedule disclosing information related to the transaction price allocated to the remaining performance obligations in contracts with customers. disclosure: IFRS 15 120 b i - Effective 2018.01.01 ifrs-full DisclosureOfTransactionsBetweenRelatedPartiesAbstract Disclosure of transactions between related parties [abstract] ifrs-full DisclosureOfTransactionsBetweenRelatedPartiesExplanatory text block Disclosure of transactions between related parties [text block] The disclosure of transactions between the entity and its related parties. [Refer: Related parties [member]] disclosure: IAS 24 18 ifrs-full DisclosureOfTransactionsBetweenRelatedPartiesLineItems Disclosure of transactions between related parties [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfTransactionsBetweenRelatedPartiesTable table Disclosure of transactions between related parties [table] Schedule disclosing information related to transactions between related parties. disclosure: IAS 24 19 ifrs-full DisclosureOfTransactionsRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombinationAbstract Disclosure of transactions recognised separately from acquisition of assets and assumption of liabilities in business combination [abstract] ifrs-full DisclosureOfTransactionsRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombinationExplanatory text block Disclosure of transactions recognised separately from acquisition of assets and assumption of liabilities in business combination [text block] The disclosure of transactions recognised separately from acquisition of assets and assumption of liabilities in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 l ifrs-full DisclosureOfTransactionsRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombinationLineItems Disclosure of transactions recognised separately from acquisition of assets and assumption of liabilities in business combination [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfTransactionsRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombinationTable table Disclosure of transactions recognised separately from acquisition of assets and assumption of liabilities in business combination [table] Schedule disclosing information related to transactions recognised separately from the acquisition of assets and the assumption of liabilities in business combinations. disclosure: IFRS 3 B64 l ifrs-full DisclosureOfTransfersOfFinancialAssetsExplanatory text block Disclosure of transfers of financial assets [text block] The disclosure of transfers of financial assets. [Refer: Financial assets] disclosure: IFRS 7 Transfers of financial assets ifrs-full DisclosureOfTreasurySharesExplanatory text block Disclosure of treasury shares [text block] The disclosure of treasury shares. [Refer: Treasury shares] common practice: IAS 1 10 e ifrs-full DisclosureOfTypesOfInsuranceContractsAbstract Disclosure of types of insurance contracts [abstract] ifrs-full DisclosureOfTypesOfInsuranceContractsExplanatory text block Disclosure of types of insurance contracts [text block] The disclosure of types of insurance contracts. [Refer: Types of insurance contracts [member]] common practice: IFRS 4 Disclosure ifrs-full DisclosureOfTypesOfInsuranceContractsLineItems Disclosure of types of insurance contracts [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfTypesOfInsuranceContractsTable table Disclosure of types of insurance contracts [table] Schedule disclosing information related to types of insurance contracts. common practice: IFRS 4 Disclosure ifrs-full DisclosureOfUnconsolidatedStructuredEntitiesAbstract Disclosure of unconsolidated structured entities [abstract] ifrs-full DisclosureOfUnconsolidatedStructuredEntitiesExplanatory text block Disclosure of unconsolidated structured entities [text block] The disclosure of unconsolidated structured entities. [Refer: Unconsolidated structured entities [member]] disclosure: IFRS 12 B4 e ifrs-full DisclosureOfUnconsolidatedStructuredEntitiesLineItems Disclosure of unconsolidated structured entities [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfUnconsolidatedStructuredEntitiesTable table Disclosure of unconsolidated structured entities [table] Schedule disclosing information related to unconsolidated structured entities. disclosure: IFRS 12 B4 e ifrs-full DisclosureOfVoluntaryChangeInAccountingPolicyAbstract Disclosure of voluntary change in accounting policy [abstract] ifrs-full DisclosureOfVoluntaryChangeInAccountingPolicyLineItems Disclosure of voluntary change in accounting policy [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full DisclosureOfVoluntaryChangeInAccountingPolicyTable table Disclosure of voluntary change in accounting policy [table] Schedule disclosing information related to a voluntary change in accounting policy. disclosure: IAS 8 29 ifrs-full DisclosuresAboutOverlayApproachAbstract Disclosures about overlay approach [abstract] ifrs-full DisclosureThatRelatedPartyTransactionsWereMadeOnTermsEquivalentToThoseThatPrevailInArmsLengthTransactions text Disclosure that related party transactions were made on terms equivalent to those that prevail in arm's length transactions The disclosure that related party transactions were made on terms equivalent to those that prevail in arm's length transactions, made only if such terms can be substantiated. disclosure: IAS 24 23 ifrs-full DisclosureWhetherLoansPayableInDefaultRemediedOrTermsOfLoansPayableRenegotiatedBeforeAuthorisationForIssueOfFinancialStatements text Explanation of whether default was remedied or terms of loans payable were renegotiated before financial statements were authorised for issue The explanation of whether a default on loans payable was remedied, or terms of the loans payable were renegotiated, before the financial statements were authorised for issue. disclosure: IFRS 7 18 c ifrs-full DiscontinuedOperationsMember member Discontinued operations [member] This member stands for a component of an entity that either has been disposed of or is classified as held for sale, and that: (a) represents a separate major line of business or geographical area of operations; (b) is part of a single co-ordinated plan to dispose of a separate major line of business or geographical area of operations; or (c) is a subsidiary acquired exclusively with a view to resale. A component of an entity comprises operations and cash flows that can be clearly distinguished, operationally and for financial reporting purposes, from the rest of the entity. [Refer: Subsidiaries [member]] disclosure: IFRS 5 Presentation and disclosure ifrs-full DiscountedCashFlowMember member Discounted cash flow [member] This member stands for a specific valuation technique consistent with the income approach that involves analysing future cash flow amounts through the application of present value techniques and inputs (for example, weighted average cost of capital, long-term revenue growth rate, long-term pre-tax operating margin, discount for lack of marketability, control premium). [Refer: Income approach [member]; Weighted average [member]] example: IFRS 13 B11 a, example: IFRS 13 IE63 ifrs-full DiscountedUnguaranteedResidualValueOfAssetsSubjectToFinanceLease X instant debit Discounted unguaranteed residual value of assets subject to finance lease The amount of the discounted unguaranteed residual value of assets subject to finance leases. Unguaranteed residual value is the portion of the residual value of the underlying asset, the realisation of which by a lessor is not assured or is guaranteed solely by a party related to the lessor. Finance lease is a lease that transfers substantially all the risks and rewards incidental to ownership of an underlying asset. disclosure: IFRS 16 94 - Effective 2019.01.01 ifrs-full DiscountRateUsedInCurrentMeasurementOfFairValueLessCostsOfDisposal X.XX instant Discount rate used in current measurement of fair value less costs of disposal The discount rate used in the current measurement of fair value less costs of disposal. disclosure: IAS 36 130 f iii ifrs-full DiscountRateUsedInPreviousMeasurementOfFairValueLessCostsOfDisposal X.XX instant Discount rate used in previous measurement of fair value less costs of disposal The discount rate used in the previous measurement of fair value less costs of disposal. disclosure: IAS 36 130 f iii ifrs-full DiscountRateUsedToReflectTimeValueOfMoneyRegulatoryDeferralAccountBalances X.XX instant Discount rate used to reflect time value of money, regulatory deferral account balances The discount rate used to reflect the time value of money that is applicable to regulatory deferral account balances. [Refer: Regulatory deferral account balances [member]] disclosure: IFRS 14 33 b ifrs-full DiscussionOfImpactThatInitialApplicationOfIFRSIsExpectedToHaveOnFinancialStatements text Discussion of impact that initial application of new IFRS is expected to have on financial statements The discussion of the impact that the initial application of a new IFRS is expected to have on financial statements. example: IAS 8 31 e i ifrs-full DisposalGroupsClassifiedAsHeldForSaleMember member Disposal groups classified as held for sale [member] This member stands for groups of assets, which are to be disposed of together as a group in a single transaction, and the liabilities directly associated with those assets that will be transferred in the transaction. disclosure: IFRS 5 Presentation and disclosure, common practice: IFRS 5 38 ifrs-full DisposalOfMajorSubsidiaryMember member Disposal of major subsidiary [member] This member stands for the disposal of a major subsidiary. [Refer: Subsidiaries [member]] example: IAS 10 22 a ifrs-full DisposalsAndRetirementsIntangibleAssetsAndGoodwill X duration credit Disposals and retirements, intangible assets and goodwill The decrease in intangible assets and goodwill resulting from disposals and retirements. [Refer: Intangible assets and goodwill] common practice: IAS 38 118 e ifrs-full DisposalsAndRetirementsIntangibleAssetsAndGoodwillAbstract Disposals and retirements, intangible assets and goodwill [abstract] ifrs-full DisposalsAndRetirementsIntangibleAssetsOtherThanGoodwill X duration credit Disposals and retirements, intangible assets other than goodwill The decrease in intangible assets other than goodwill resulting from disposals and retirements. [Refer: Intangible assets other than goodwill] common practice: IAS 38 118 e ifrs-full DisposalsAndRetirementsIntangibleAssetsOtherThanGoodwillAbstract Disposals and retirements, intangible assets other than goodwill [abstract] ifrs-full DisposalsAndRetirementsPropertyPlantAndEquipment X duration credit Disposals and retirements, property, plant and equipment The decrease in property, plant and equipment resulting from disposals and retirements. [Refer: Property, plant and equipment] common practice: IAS 16 73 e ifrs-full DisposalsAndRetirementsPropertyPlantAndEquipmentAbstract Disposals and retirements, property, plant and equipment [abstract] ifrs-full DisposalsBiologicalAssets X duration credit Disposals, biological assets The decrease in biological assets resulting from disposals. [Refer: Biological assets] disclosure: IAS 41 50 c ifrs-full DisposalsIntangibleAssetsAndGoodwill X duration credit Disposals, intangible assets and goodwill The decrease in intangible assets and goodwill resulting from disposals. [Refer: Intangible assets and goodwill] common practice: IAS 38 118 e ii ifrs-full DisposalsIntangibleAssetsOtherThanGoodwill X duration credit Disposals, intangible assets other than goodwill The decrease in intangible assets other than goodwill resulting from disposals. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 118 e ii ifrs-full DisposalsInvestmentProperty X duration credit Disposals, investment property The decrease in investment property resulting from disposals. [Refer: Investment property] disclosure: IAS 40 76 c, disclosure: IAS 40 79 d iii ifrs-full DisposalsPropertyPlantAndEquipment X duration credit Disposals, property, plant and equipment The decrease in property, plant and equipment resulting from disposals. [Refer: Property, plant and equipment] disclosure: IAS 16 73 e ii ifrs-full DistributionAndAdministrativeExpense X duration debit Distribution and administrative expense The amount of expense relating to distribution costs and administrative expenses. [Refer: Administrative expenses; Distribution costs] common practice: IAS 1 85 ifrs-full DistributionCosts X duration debit Distribution costs The amount of costs relating to the distribution of goods and services. example: IAS 1 103, disclosure: IAS 1 99 ifrs-full DividendPayables X instant credit Dividend payables The amount of dividends that the company has declared but not yet paid. common practice: IAS 1 55 ifrs-full DividendsClassifiedAsExpense X duration debit Dividends classified as expense The amount of dividends classified as an expense. example: IAS 32 40 ifrs-full DividendsPaid X duration debit Dividends recognised as distributions to owners The amount of dividends recognised as distributions to owners. disclosure: IAS 1 107 ifrs-full DividendsPaidClassifiedAsFinancingActivities X duration credit Dividends paid, classified as financing activities The cash outflow for dividends paid by the entity, classified as financing activities. disclosure: IAS 7 31 ifrs-full DividendsPaidClassifiedAsOperatingActivities X duration credit Dividends paid, classified as operating activities The cash outflow for dividends paid by the entity, classified as operating activities. disclosure: IAS 7 31 ifrs-full DividendsPaidOrdinaryShares X duration debit Dividends paid, ordinary shares The amount of dividends paid by the entity on ordinary shares. [Refer: Ordinary shares [member]] disclosure: IAS 34 16A f ifrs-full DividendsPaidOrdinarySharesPerShare X.XX duration Dividends paid, ordinary shares per share The amount of dividends paid per ordinary share. disclosure: IAS 34 16A f ifrs-full DividendsPaidOtherShares X duration debit Dividends paid, other shares The amount of dividends paid by the entity on shares other than ordinary shares. [Refer: Ordinary shares [member]] disclosure: IAS 34 16A f ifrs-full DividendsPaidOtherSharesPerShare X.XX duration Dividends paid, other shares per share The amount of dividends paid per other share. disclosure: IAS 34 16A f ifrs-full DividendsPaidToEquityHoldersOfParentClassifiedAsFinancingActivities X duration credit Dividends paid to equity holders of parent, classified as financing activities The cash outflow for dividends paid to equity holders of the parent, classified as financing activities. common practice: IAS 7 17 ifrs-full DividendsPaidToNoncontrollingInterests X duration credit Dividends paid to non-controlling interests The amount of dividends paid to non-controlling interests. [Refer: Non-controlling interests] disclosure: IFRS 12 B10 a ifrs-full DividendsPaidToNoncontrollingInterestsClassifiedAsFinancingActivities X duration credit Dividends paid to non-controlling interests, classified as financing activities The cash outflow for dividends paid to non-controlling interests, classified as financing activities. [Refer: Non-controlling interests; Dividends paid to non-controlling interests] common practice: IAS 7 17 ifrs-full DividendsPayable X instant credit Dividends payable, non-cash assets distributions The amount of dividends payable by means of the distribution of non-cash assets to owners. disclosure: IFRIC 17 16 a ifrs-full DividendsProposedOrDeclaredBeforeFinancialStatementsAuthorisedForIssueButNotRecognisedAsDistributionToOwners X duration Dividends proposed or declared before financial statements authorised for issue but not recognised as distribution to owners The amount of dividends proposed or declared after the reporting period but before financial statements are authorised for issue. Such dividends are not recognised as a liability at the end of the reporting period because no obligation exists at that time. disclosure: IAS 1 137 a, disclosure: IAS 10 13 ifrs-full DividendsProposedOrDeclaredBeforeFinancialStatementsAuthorisedForIssueButNotRecognisedAsDistributionToOwnersPerShare X.XX duration Dividends proposed or declared before financial statements authorised for issue but not recognised as distribution to owners per share The amount, per share, of dividends proposed or declared before financial statements were authorised for issue but not recognised as distribution to owners. disclosure: IAS 1 137 a ifrs-full DividendsReceived X duration debit Dividends received The amount of dividends received. disclosure: IFRS 12 B12 a ifrs-full DividendsReceivedClassifiedAsInvestingActivities X duration debit Dividends received, classified as investing activities The cash inflow from dividends received, classified as investing activities. [Refer: Dividends received] disclosure: IAS 7 31 ifrs-full DividendsReceivedClassifiedAsOperatingActivities X duration debit Dividends received, classified as operating activities The cash inflow from dividends received, classified as operating activities. [Refer: Dividends received] disclosure: IAS 7 31 ifrs-full DividendsReceivedFromAssociatesClassifiedAsInvestingActivities X duration debit Dividends received from associates, classified as investing activities The cash inflow representing dividends received from associates, classified as investing activities. [Refer: Associates [member]; Dividends received] common practice: IAS 7 16 ifrs-full DividendsReceivedFromInvestmentsAccountedForUsingEquityMethodClassifiedAsInvestingActivities X duration debit Dividends received from investments accounted for using equity method, classified as investing activities The cash inflow representing dividends received from investments that are accounted for using the equity method, classified as investing activities. [Refer: Investments accounted for using equity method; Dividends received] common practice: IAS 7 16 ifrs-full DividendsReceivedFromJointVenturesClassifiedAsInvestingActivities X duration debit Dividends received from joint ventures, classified as investing activities The cash inflow representing dividends received from joint ventures, classified as investing activities. [Refer: Joint ventures [member]; Dividends received] common practice: IAS 7 16 ifrs-full DividendsRecognisedAsDistributionsToNoncontrollingInterests X duration debit Dividends recognised as distributions to non-controlling interests The amount of dividends recognised as distributions to non-controlling interests. [Refer: Non-controlling interests] common practice: IAS 1 106 d ifrs-full DividendsRecognisedAsDistributionsToOwnersOfParent X duration debit Dividends recognised as distributions to owners of parent The amount of dividends recognised as distributions to owners of the parent. [Refer: Parent [member]] common practice: IAS 1 106 d ifrs-full DividendsRecognisedAsDistributionsToOwnersOfParentRelatingToCurrentYear X duration debit Dividends recognised as distributions to owners of parent, relating to current year The amount of dividends relating to the current year, recognised as distributions to owners of the parent. [Refer: Parent [member]] common practice: IAS 1 106 d ifrs-full DividendsRecognisedAsDistributionsToOwnersOfParentRelatingToPriorYears X duration debit Dividends recognised as distributions to owners of parent, relating to prior years The amount of dividends relating to prior years, recognised as distributions to owners of the parent. [Refer: Parent [member]] common practice: IAS 1 106 d ifrs-full DividendsRecognisedAsDistributionsToOwnersPerShare X.XX duration Dividends recognised as distributions to owners per share The amount, per share, of dividends recognised as distributions to owners. disclosure: IAS 1 107 ifrs-full DividendsRecognisedForInvestmentsInEquityInstrumentsDesignatedAsMeasuredAtFairValueThroughOtherComprehensiveIncomeDerecognisedDuringPeriod X duration credit Dividends recognised for investments in equity instruments designated at fair value through other comprehensive income, derecognised during period The amount of dividends related to investments in equity instruments that the entity has designated at fair value through other comprehensive income, derecognised during the reporting period. [Refer: Investments in equity instruments designated at fair value through other comprehensive income [member]] disclosure: IFRS 7 11A d - Effective 2018.01.01 ifrs-full DividendsRecognisedForInvestmentsInEquityInstrumentsDesignatedAsMeasuredAtFairValueThroughOtherComprehensiveIncomeHeldAtEndOfReportingPeriod X duration credit Dividends recognised for investments in equity instruments designated at fair value through other comprehensive income, held at end of reporting period The amount of dividends related to investments in equity instruments that the entity has designated at fair value through other comprehensive income, held at the end of the reporting period. [Refer: Investments in equity instruments designated at fair value through other comprehensive income [member]] disclosure: IFRS 7 11A d - Effective 2018.01.01 ifrs-full DomesticDefinedBenefitPlansMember member Domestic defined benefit plans [member] This member stands for domestic defined benefit plans. [Refer: Defined benefit plans [member]] example: IAS 19 138 a ifrs-full DomicileOfEntity text Domicile of entity The country of domicile of the entity. [Refer: Country of domicile [member]] disclosure: IAS 1 138 a ifrs-full DonationsAndSubsidiesExpense X duration debit Donations and subsidies expense The amount of expense arising from donations and subsidies. common practice: IAS 1 112 c ifrs-full EarningsPerShareAbstract Earnings per share [abstract] ifrs-full EarningsPerShareExplanatory text block Earnings per share [text block] The disclosure of earnings per share. disclosure: IAS 33 66 ifrs-full EarningsPerShareLineItems Earnings per share [line items] Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full EarningsPerShareTable table Earnings per share [table] Schedule disclosing information related to earnings per share. disclosure: IAS 33 66 ifrs-full EffectiveDateOfRevaluationRightofuseAssets text Effective date of revaluation, right-of-use assets The effective date of the revaluation for right-of-use assets stated at revalued amounts. [Refer: Right-of-use assets] disclosure: IFRS 16 57 - Effective 2019.01.01 ifrs-full EffectiveDatesOfRevaluationIntangibleAssetsOtherThanGoodwill text Effective dates of revaluation, intangible assets other than goodwill The effective dates of revaluation for classes of intangible assets other than goodwill stated at revalued amounts. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 124 a i ifrs-full EffectiveDatesOfRevaluationPropertyPlantAndEquipment text Effective dates of revaluation, property, plant and equipment The effective dates of the revaluation for items of property, plant and equipment stated at revalued amounts. [Refer: Property, plant and equipment] disclosure: IAS 16 77 a ifrs-full EffectiveInterestRateDeterminedOnDateOfReclassificationOfFinancialAssetsFirstApplicationOfIFRS9 X.XX instant Effective interest rate determined on date of reclassification of financial assets out of fair value through profit or loss category, initial application of IFRS 9 The effective interest rate determined on the date that the entity reclassifies its financial assets out of fair value through profit or loss category as a result of the transition to IFRS 9. [Refer: Financial assets] disclosure: IFRS 7 42N a - Effective 2018.01.01 ifrs-full EffectiveInterestRateDeterminedOnDateOfReclassificationOfFinancialLiabilitiesFirstApplicationOfIFRS9 X.XX instant Effective interest rate determined on date of reclassification of financial liabilities out of fair value through profit or loss category, initial application of IFRS 9 The effective interest rate determined on the date that the entity reclassifies its financial liabilities out of fair value through profit or loss category as a result of the transition to IFRS 9. [Refer: Financial liabilities] disclosure: IFRS 7 42N a - Effective 2018.01.01 ifrs-full EffectiveInterestRateOfFinancialAssetsReclassifiedOutOfAvailableforsaleFinancialAssets X.XX instant Effective interest rate of financial assets reclassified out of available-for-sale financial assets The effective interest rate of financial assets reclassified out of the available-for-sale measurement category. [Refer: Financial assets] disclosure: IFRS 7 12A f - Expiry date 2018.01.01 ifrs-full EffectiveInterestRateOfFinancialAssetsReclassifiedOutOfFinancialAssetsAtFairValueThroughProfitOrLoss X.XX instant Effective interest rate of financial assets reclassified out of financial assets at fair value through profit or loss The effective interest rate of financial assets reclassified out of the fair value through profit or loss measurement category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12A f - Expiry date 2018.01.01 ifrs-full EffectOfAssetCeilingMember member Effect of asset ceiling [member] This member stands for the effect of asset ceiling in a defined benefit plan. Asset ceiling is the present value of any economic benefits available in the form of refunds from the defined benefit plan or reductions in future contributions to the defined benefit plan. [Refer: Defined benefit plans [member]] disclosure: IAS 19 140 a iii ifrs-full EffectOfExchangeRateChangesOnCashAndCashEquivalents X duration debit Effect of exchange rate changes on cash and cash equivalents The effect of exchange rate changes on cash and cash equivalents held or due in a foreign currency. [Refer: Cash and cash equivalents] disclosure: IAS 7 25, disclosure: IAS 7 28 ifrs-full EffectOfExchangeRateChangesOnCashAndCashEquivalentsAbstract Effect of exchange rate changes on cash and cash equivalents [abstract] ifrs-full EffectOfOverlayApproachReclassificationAxis axis Effect of overlay approach reclassification [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 4 39L e - Effective on first application of IFRS 9 ifrs-full EffectOfOverlayApproachReclassificationMember member Effect of overlay approach reclassification [member] This member stands for the effect of the overlay approach reclassification. disclosure: IFRS 4 39L e - Effective on first application of IFRS 9 ifrs-full EffectOfTransitionToIFRSsMember member Effect of transition to IFRSs [member] This member stands for the financial effect of the transition from previous GAAP to IFRSs. [Refer: Previous GAAP [member]; IFRSs [member]] disclosure: IFRS 1 24 ifrs-full ElectricityDistributionMember member Electricity distribution [member] This member stands for an entitys activity related to distribution of electricity. example: IFRS 14 IE2, example: IFRS 14 33 ifrs-full EliminationOfIntersegmentAmountsMember member Elimination of intersegment amounts [member] This member stands for the elimination of intersegment amounts in the reconciliations of total segment amounts to amounts recognised in the entity's financial statements. example: IFRS 8 IG4, example: IFRS 8 28 ifrs-full EmployeeBenefitsExpense X duration debit Employee benefits expense The expense of all forms of consideration given by an entity in exchange for a service rendered by employees or for the termination of employment. example: IAS 1 102, disclosure: IAS 1 99, disclosure: IAS 1 104 ifrs-full EmployeeContributions X duration credit Employee contributions The amount of employee contributions to retirement benefit plans. disclosure: IAS 26 35 b ii ifrs-full EmployerContributions X duration credit Employer contributions The amount of employer contributions to retirement benefit plans. disclosure: IAS 26 35 b i ifrs-full EnergyExpense X duration debit Energy expense The amount of expense arising from the consumption of energy. common practice: IAS 1 112 c ifrs-full EnergyTransmissionCharges X duration debit Energy transmission charges The amount of charges related to transmission of energy. common practice: IAS 1 112 c ifrs-full EnteringIntoSignificantCommitmentsOrContingentLiabilitiesMember member Entering into significant commitments or contingent liabilities [member] This member stands for entering into significant commitments or contingent liabilities. [Refer: Contingent liabilities [member]] example: IAS 10 22 i ifrs-full EntitysOwnEquityInstrumentsMember member Entity's own equity instruments [member] This member stands for equity instruments issued by the entity. It also represents the standard value for the 'Classes of entity's own equity instruments' axis if no other member is used. disclosure: IFRS 13 93 ifrs-full EntitysTotalForAssociatesMember member Entity's total for associates [member] This member stands for the standard value for the 'Associates' axis if no other member is used. disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 d, disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full EntitysTotalForBusinessCombinationsMember member Entity's total for business combinations [member] This member stands for the standard value for the 'Business combinations' axis if no other member is used. disclosure: IFRS 3 B64, disclosure: IFRS 3 B67 ifrs-full EntitysTotalForCashgeneratingUnitsMember member Entity's total for cash-generating units [member] This member stands for the standard value for the 'Cash-generating units' axis if no other member is used. disclosure: IAS 36 134, disclosure: IAS 36 135 ifrs-full EntitysTotalForConsolidatedStructuredEntitiesMember member Entity's total for consolidated structured entities [member] This member stands for the standard value for the 'Consolidated structured entities' axis if no other member is used. disclosure: IFRS 12 Nature of the risks associated with an entity's interests in consolidated structured entities ifrs-full EntitysTotalForExternalCreditGradesMember member Entity's total for external credit grades [member] This member stands for the standard value for the 'External credit grades' axis if no other member is used. example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 IG24 a - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01, example: IFRS 7 35M - Effective 2018.01.01 ifrs-full EntitysTotalForImpairmentOfFinancialAssetsMember member Entity's total for impairment of financial assets [member] This member stands for the standard value for the 'Impairment of financial assets' axis if no other member is used. disclosure: IFRS 7 37 - Expiry date 2018.01.01 ifrs-full EntitysTotalForIndividualAssetsOrCashgeneratingUnitsMember member Entity's total for individual assets or cash-generating units [member] This member stands for the standard value for the 'Individual assets or cash-generating units' axis if no other member is used. disclosure: IAS 36 130 ifrs-full EntitysTotalForInternalCreditGradesMember member Entity's total for internal credit grades [member] This member stands for the standard value for the 'Internal credit grades' axis if no other member is used. example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 IG25 b - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01, example: IFRS 7 35M - Effective 2018.01.01 ifrs-full EntitysTotalForJointOperationsMember member Entity's total for joint operations [member] This member stands for the standard value for the 'Joint operations' axis if no other member is used. disclosure: IFRS 12 B4 c ifrs-full EntitysTotalForJointVenturesMember member Entity's total for joint ventures [member] This member stands for the standard value for the 'Joint ventures' axis if no other member is used. disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 b, disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full EntitysTotalForProbabilityOfDefaultMember member Entity's total for probability of default [member] This member stands for the standard value for the 'Probability of default' axis if no other member is used. example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 35M - Effective 2018.01.01 ifrs-full EntitysTotalForRelatedPartiesMember member Entity's total for related parties [member] This member stands for the standard value for the 'Categories of related parties' axis if no other member is used. disclosure: IAS 24 19 ifrs-full EntitysTotalForSegmentConsolidationItemsMember member Entity's total for segment consolidation items [member] This member stands for the standard value for the 'Segment consolidation items' axis if no other member is used. disclosure: IFRS 8 28 ifrs-full EntitysTotalForSubsidiariesMember member Entity's total for subsidiaries [member] This member stands for the standard value for the 'Subsidiaries' axis if no other member is used. disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 a ifrs-full EntitysTotalForUnconsolidatedStructuredEntitiesMember member Entity's total for unconsolidated structured entities [member] This member stands for the standard value for the 'Unconsolidated structured entities' axis if no other member is used. disclosure: IFRS 12 B4 e ifrs-full EntitysTotalForUnconsolidatedSubsidiariesMember member Entity's total for unconsolidated subsidiaries [member] This member stands for the standard value for the 'Unconsolidated subsidiaries' axis if no other member is used. disclosure: IFRS 12 19B ifrs-full Equity X instant credit Equity The amount of residual interest in the assets of the entity after deducting all its liabilities. disclosure: IAS 1 55, disclosure: IAS 1 78 e, disclosure: IFRS 1 24 a, disclosure: IFRS 1 32 a i, disclosure: IFRS 13 93 a, disclosure: IFRS 13 93 b, disclosure: IFRS 13 93 e ifrs-full EquityAbstract Equity [abstract] ifrs-full EquityAndLiabilities X instant credit Equity and liabilities The amount of the entity's equity and liabilities. [Refer: Equity; Liabilities] disclosure: IAS 1 55 ifrs-full EquityAndLiabilitiesAbstract Equity and liabilities [abstract] ifrs-full EquityAttributableToOwnersOfParent X instant credit Equity attributable to owners of parent The amount of equity attributable to the owners of the parent. This specifically excludes non-controlling interest. disclosure: IAS 1 54 r ifrs-full EquityAttributableToOwnersOfParentMember member Equity attributable to owners of parent [member] This member stands for equity attributable to the owners of the parent. disclosure: IAS 1 106 ifrs-full EquityInstrumentsAmountContributedToFairValueOfPlanAssets X instant debit Equity instruments, amount contributed to fair value of plan assets The amount that instruments representing equity (rather than debt) constitute of the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Defined benefit plans [member]] example: IAS 19 142 b ifrs-full EquityInstrumentsHeld X instant debit Equity instruments held The amount of instruments held by the entity that provide evidence of a residual interest in the assets of another entity after deducting all of its liabilities. common practice: IAS 1 55 ifrs-full EquityInterestsOfAcquirer X instant credit Equity interests of acquirer The fair value, at the acquisition date, of equity interests of the acquirer transferred as consideration in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 f iv ifrs-full EquityInvestmentsMember member Equity investments [member] This member stands for investments in equity instruments. example: IFRS 7 IG40B, example: IFRS 7 6 ifrs-full EquityLiabilitiesAndRegulatoryDeferralAccountCreditBalances X instant credit Equity, liabilities and regulatory deferral account credit balances The amount of equity, liabilities and regulatory deferral account credit balances. [Refer: Equity; Liabilities; Regulatory deferral account credit balances] disclosure: IFRS 14 21 ifrs-full EquityMember member Equity [member] This member stands for the residual interest in the assets of the entity after deducting all its liabilities. It also represents the standard value for the 'Components of equity' axis if no other member is used. disclosure: IAS 1 106 ifrs-full EquityPriceRiskMember member Equity price risk [member] This member stands for a component of other price risk that represents the type of risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in equity prices. [Refer: Financial instruments, class [member]] example: IFRS 7 IG32, example: IFRS 7 40 a ifrs-full EquityReclassifiedIntoFinancialLiabilities X duration Equity reclassified into financial liabilities The amount of equity reclassified into financial liabilities. [Refer: Equity; Financial liabilities] disclosure: IAS 1 80A ifrs-full EstimatedCashFlowsOfFinancialAssetsReclassifiedOutOfAvailableforsaleFinancialAssets X duration debit Estimated cash flows of financial assets reclassified out of available-for-sale financial assets The estimated cash flows of financial assets reclassified out of the available-for-sale category. [Refer: Financial assets available-for-sale] disclosure: IFRS 7 12A f - Expiry date 2018.01.01 ifrs-full EstimatedCashFlowsOfFinancialAssetsReclassifiedOutOfFinancialAssetsAtFairValueThroughProfitOrLoss X duration debit Estimated cash flows of financial assets reclassified out of financial assets at fair value through profit or loss The estimated cash flows of financial assets reclassified out of the fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12A f - Expiry date 2018.01.01 ifrs-full EstimatedFinancialEffectContingentLiabilitiesInBusinessCombination X instant Estimated financial effect, contingent liabilities in business combination The amount of the estimated financial effect of contingent liabilities in a business combination that were not recognised because their fair value cannot be measured reliably. [Refer: Contingent liabilities [member]] disclosure: IFRS 3 B64 j i ifrs-full EstimatedFinancialEffectOfContingentAssets X instant Estimated financial effect of contingent assets The amount of the estimated financial effect of possible assets that arise from past events and whose existence will be confirmed only by the occurrence or non-occurrence of one or more uncertain future events not wholly within control of the entity. disclosure: IAS 37 89 ifrs-full EstimatedFinancialEffectOfContingentLiabilities X instant Estimated financial effect of contingent liabilities The amount of the estimated financial effect of contingent liabilities. [Refer: Contingent liabilities [member]] disclosure: IAS 37 86 a ifrs-full EstimateOfContributionsExpectedToBePaidToPlan X duration credit Estimate of contributions expected to be paid to plan for next annual reporting period The estimate of the expected contributions to be made to a defined benefit plan for the next annual reporting period. [Refer: Defined benefit plans [member]] disclosure: IAS 19 147 b, disclosure: IAS 19 148 d iii ifrs-full EventsOfReclassificationOfFinancialAssetsAxis axis Events of reclassification of financial assets [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 12B - Effective 2018.01.01 ifrs-full EventsOfReclassificationOfFinancialAssetsMember member Events of reclassification of financial assets [member] This member stands for the events of reclassification of financial assets. It also represents the standard value for the 'Events of reclassification of financial assets' axis if no other member is used. [Refer: Financial assets] disclosure: IFRS 7 12B - Effective 2018.01.01 ifrs-full ExchangeDifferencesOnTranslationAbstract Exchange differences on translation [abstract] ifrs-full ExciseTaxPayables X instant credit Excise tax payables The amount of payables related to excise tax. common practice: IAS 1 78 ifrs-full ExercisePriceOfOutstandingShareOptions X instant Exercise price of outstanding share options The exercise price of outstanding share options. disclosure: IFRS 2 45 d ifrs-full ExercisePriceShareOptionsGranted X duration Exercise price, share options granted The exercise price of share options granted. disclosure: IFRS 2 47 a i ifrs-full ExpectedCashOutflowOnRedemptionOrRepurchaseOfPuttableFinancialInstruments X duration credit Expected cash outflow on redemption or repurchase of puttable financial instruments The expected cash outflow on the redemption or repurchase of puttable financial instruments classified as equity. [Refer: Liquidity risk [member]; Financial instruments, class [member]] disclosure: IAS 1 136A c ifrs-full ExpectedCreditLossesCollectivelyAssessedMember member Expected credit losses collectively assessed [member] This member stands for expected credit losses that are collectively assessed. [Refer: Method of assessment of expected credit losses [member]] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01, example: IFRS 7 35I - Effective 2018.01.01 ifrs-full ExpectedCreditLossesIndividuallyAssessedMember member Expected credit losses individually assessed [member] This member stands for expected credit losses that are individually assessed. [Refer: Method of assessment of expected credit losses [member]] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01, example: IFRS 7 35I - Effective 2018.01.01 ifrs-full ExpectedCreditLossRate X.XX instant Expected credit loss rate The rate of expected credit losses, calculated as percentage of the gross carrying amount. Expected credit losses are the weighted average of credit losses with the respective risks of a default occurring as the weights. example: IFRS 7 IG20D - Effective 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01 ifrs-full ExpectedDividendAsPercentageShareOptionsGranted X.XX duration Expected dividend as percentage, share options granted The percentage of an expected dividend used to calculate the fair value of share options granted. disclosure: IFRS 2 47 a i ifrs-full ExpectedDividendShareOptionsGranted X duration Expected dividend, share options granted The amount of an expected dividend used to calculate the fair value of share options granted. disclosure: IFRS 2 47 a i ifrs-full ExpectedFutureMinimumSubleasePaymentsReceivableUnderNoncancellableSubleasesClassifiedAsOperatingLease X instant debit Expected future minimum sublease payments receivable under non-cancellable subleases, classified as operating lease The amount of future minimum sublease payments expected to be received under non-cancellable subleases for operating leases. Minimum lease payments are payments over the lease term that the lessee is, or can be, required to make, excluding contingent rent, costs for services and taxes to be paid by, and reimbursed to, the lessor, together with: (a) for a lessee, any amounts guaranteed by the lessee or by a party related to the lessee; or (b) for a lessor, any residual value guaranteed to the lessor by: (i) the lessee; (ii) a party related to the lessee; or (iii) a third party unrelated to the lessor that is financially capable of discharging the obligations under the guarantee. disclosure: IAS 17 35 b - Expiry date 2019.01.01 ifrs-full ExpectedFutureMinimumSubleasePaymentsReceivableUnderNoncancellableSubleasesClassifiedFinanceLease X instant debit Expected future minimum sublease payments receivable under non-cancellable subleases, classified as finance lease The amount of future minimum sublease payments expected to be received under non-cancellable subleases for finance leases. Minimum lease payments are payments over the lease term that the lessee is, or can be, required to make, excluding contingent rent, costs for services and taxes to be paid by, and reimbursed to, the lessor, together with: (a) for a lessee, any amounts guaranteed by the lessee or by a party related to the lessee; or (b) for a lessor, any residual value guaranteed to the lessor by: (i) the lessee; (ii) a party related to the lessee; or (iii) a third party unrelated to the lessor that is financially capable of discharging the obligations under the guarantee. disclosure: IAS 17 31 d - Expiry date 2019.01.01 ifrs-full ExpectedReimbursementContingentLiabilitiesInBusinessCombination X instant debit Expected reimbursement, contingent liabilities in business combination The amount expected to be reimbursed by another party on expenditures to settle contingent liabilities recognised in a business combination. [Refer: Contingent liabilities [member]; Business combinations [member]] disclosure: IFRS 3 B67 c, disclosure: IFRS 3 B64 j ifrs-full ExpectedReimbursementOtherProvisions X instant debit Expected reimbursement, other provisions The amount expected to be reimbursed by another party on expenditures to settle other provisions. [Refer: Other provisions] disclosure: IAS 37 85 c ifrs-full ExpenseArisingFromExplorationForAndEvaluationOfMineralResources X duration debit Expense arising from exploration for and evaluation of mineral resources The amount of expense arising from the search for mineral resources, including minerals, oil, natural gas and similar non-regenerative resources after the entity has obtained legal rights to explore in a specific area, as well as the determination of the technical feasibility and commercial viability of extracting the mineral resource. disclosure: IFRS 6 24 b ifrs-full ExpenseArisingFromInsuranceContracts X duration debit Expense arising from insurance contracts The amount of expense arising from insurance contracts. [Refer: Types of insurance contracts [member]] disclosure: IFRS 4 37 b ifrs-full ExpenseByNature X duration debit Expenses, by nature The amount of expenses aggregated according to their nature (for example, depreciation, purchases of materials, transport costs, employee benefits and advertising costs), and not reallocated among functions within the entity. disclosure: IAS 1 99 ifrs-full ExpenseByNatureAbstract Expenses by nature [abstract] ifrs-full ExpenseDueToUnwindingOfDiscountOnProvisions X duration debit Expense due to unwinding of discount on provisions The amount of expense recognised due to the unwinding of the discount on provisions, resulting from the effect of the passage of time. [Refer: Other provisions] common practice: IAS 1 112 c ifrs-full ExpenseForPolicyholderClaimsAndBenefitsWithoutReductionForReinsuranceHeld X duration debit Expense for policyholder claims and benefits, without reduction for reinsurance held The amount of expense for policyholder claims and benefits, without any reduction for reinsurance held. example: IAS 1 85, example: IFRS 4 IG24 c, example: IFRS 4 37 b ifrs-full ExpenseFromCashsettledSharebasedPaymentTransactionsInWhichGoodsOrServicesReceivedDidNotQualifyForRecognitionAsAssets X duration debit Expense from cash-settled share-based payment transactions in which goods or services received did not qualify for recognition as assets The amount of expense arising from cash-settled share-based payment transactions in which the goods or services received did not qualify for recognition as assets. [Refer: Expense from share-based payment transactions in which goods or services received did not qualify for recognition as assets] common practice: IAS 1 112 c ifrs-full ExpenseFromContinuingInvolvementInDerecognisedFinancialAssets X duration debit Expense from continuing involvement in derecognised financial assets The amount of expense recognised from the entity's continuing involvement in derecognised financial assets (for example, fair value changes in derivative instruments). [Refer: Financial assets; Derivatives [member]] disclosure: IFRS 7 42G b ifrs-full ExpenseFromContinuingInvolvementInDerecognisedFinancialAssetsCumulativelyRecognised X instant debit Expense from continuing involvement in derecognised financial assets cumulatively recognised The amount of cumulative expense recognised from the entity's continuing involvement in derecognised financial assets (for example, fair value changes in derivative instruments). [Refer: Expense from continuing involvement in derecognised financial assets; Derivatives [member]] disclosure: IFRS 7 42G b ifrs-full ExpenseFromEquitysettledSharebasedPaymentTransactionsInWhichGoodsOrServicesReceivedDidNotQualifyForRecognitionAsAssets X duration debit Expense from equity-settled share-based payment transactions in which goods or services received did not qualify for recognition as assets The amount of expense arising from equity-settled share-based payment transactions in which the goods or services received did not qualify for recognition as assets. [Refer: Expense from share-based payment transactions in which goods or services received did not qualify for recognition as assets] disclosure: IFRS 2 51 a ifrs-full ExpenseFromSharebasedPaymentTransactionsInWhichGoodsOrServicesReceivedDidNotQualifyForRecognitionAsAssets X duration debit Expense from share-based payment transactions in which goods or services received did not qualify for recognition as assets The amount of expense arising from share-based payment transactions in which the goods or services received did not qualify for recognition as assets. disclosure: IFRS 2 51 a ifrs-full ExpenseFromSharebasedPaymentTransactionsInWhichGoodsOrServicesReceivedDidNotQualifyForRecognitionAsAssetsAbstract Expense from share-based payment transactions in which goods or services received did not qualify for recognition as assets [abstract] ifrs-full ExpenseFromSharebasedPaymentTransactionsWithEmployees X duration debit Expense from share-based payment transactions with employees The amount of expense from share-based payment transactions with employees. common practice: IAS 1 112 c ifrs-full ExpenseIncomeIncludedInProfitOrLossLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssued X duration credit Expense (income) included in profit or loss, liabilities under insurance contracts and reinsurance contracts issued The increase (decrease) in liabilities under insurance contracts and reinsurance contracts issued resulting from expense or income included in profit or loss. [Refer: Liabilities under insurance contracts and reinsurance contracts issued] example: IFRS 4 IG37 d, example: IFRS 4 37 e ifrs-full ExpenseIncomeOnDiscontinuedOperations X duration debit Expense (income) on discontinued operations The amount of income or expense relating to discontinued operations. [Refer: Discontinued operations [member]] disclosure: IAS 1 98 e ifrs-full ExpenseOfRestructuringActivities X duration debit Expense of restructuring activities The amount of expense relating to restructuring. Restructuring is a programme that is planned and controlled by management and materially changes either the scope of a business undertaken by an entity or the manner in which that business is conducted. Such programmes include: (a) the sale or termination of a line of business; (b) closure of business locations in a country or region or the relocation of activities from one country or region to another; (c) changes in management structure; and (d) fundamental reorganisations that have a material effect on the nature and focus of the entity's operations. disclosure: IAS 1 98 b ifrs-full ExpenseRecognisedDuringPeriodForBadAndDoubtfulDebtsForRelatedPartyTransaction X duration debit Expense recognised during period for bad and doubtful debts for related party transaction The amount of expense recognised during the period in respect of bad or doubtful debts due from related parties. [Refer: Related parties [member]] disclosure: IAS 24 18 d ifrs-full ExpenseRelatingToLeasesOfLowvalueAssetsForWhichRecognitionExemptionHasBeenUsed X duration debit Expense relating to leases of low-value assets for which recognition exemption has been used The amount of the expense relating to leases of low-value assets accounted for applying paragraph 6 of IFRS 16. This expense shall not include the expense relating to short-term leases of low-value assets. disclosure: IFRS 16 53 d - Effective 2019.01.01 ifrs-full ExpenseRelatingToShorttermLeasesForWhichRecognitionExemptionHasBeenUsed X duration debit Expense relating to short-term leases for which recognition exemption has been used The amount of the expense relating to short-term leases accounted for applying paragraph 6 of IFRS 16. This expense need not include the expense relating to leases with a lease term of one month or less. Short-term lease is a lease that, at the commencement date, has a lease term of 12 months or less. A lease that contains a purchase option is not a short-term lease. disclosure: IFRS 16 53 c - Effective 2019.01.01 ifrs-full ExpenseRelatingToVariableLeasePaymentsNotIncludedInMeasurementOfLeaseLiabilities X duration debit Expense relating to variable lease payments not included in measurement of lease liabilities The amount of the expense relating to variable lease payments not included in the measurement of lease liabilities. Variable lease payments are the portion of payments made by a lessee to a lessor for the right to use an underlying asset during the lease term that varies because of changes in facts or circumstances occurring after the commencement date, other than the passage of time. [Refer: Lease liabilities] disclosure: IFRS 16 53 e - Effective 2019.01.01 ifrs-full ExpensesArisingFromReinsuranceHeld X duration debit Expenses arising from reinsurance held The amount of expenses relating to reinsurance contracts held. example: IAS 1 85, example: IFRS 4 IG24 d, example: IFRS 4 37 b ifrs-full ExpensesDiscontinuedOperations X duration debit Expenses, discontinued operations The amount of expenses of discontinued operations. [Refer: Discontinued operations [member]] disclosure: IFRS 5 33 b i ifrs-full ExpensesOnFinancialAssetsReclassifiedOutOfAvailableforsaleFinancialAssetsRecognisedInOtherComprehensiveIncome X duration debit Expenses on financial assets reclassified out of available-for-sale financial assets recognised in profit or loss The amount of expenses recognised in profit or loss on financial assets reclassified out of the available-for-sale category. [Refer: Financial assets available-for-sale; Other comprehensive income] disclosure: IFRS 7 12A e - Expiry date 2018.01.01 ifrs-full ExpensesOnFinancialAssetsReclassifiedOutOfFinancialAssetsAtFairValueThroughProfitOrLossRecognisedInProfitOrLoss X duration debit Expenses on financial assets reclassified out of financial assets at fair value through profit or loss recognised in profit or loss The amount of expenses recognised in profit or loss on financial assets reclassified out of the fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12A e - Expiry date 2018.01.01 ifrs-full ExplanationHowServiceConcessionArrangementHasBeenClassified text Explanation of how service concession arrangement has been classified The explanation of how a service concession arrangement has been classified. [Refer: Service concession arrangements [member]] disclosure: SIC 29 6 e ifrs-full ExplanationOfAccountingPoliciesAndMethodsOfComputationFollowedInInterimFinancialStatements text block Description of accounting policies and methods of computation followed in interim financial statements [text block] The disclosure of a statement that the same accounting policies and methods of computation are followed in the interim financial statements as compared with the most recent annual financial statements or, if those policies or methods have been changed, a description of the nature and effect of the changes. disclosure: IAS 34 16A a ifrs-full ExplanationOfAccountingTreatmentAppliedToAnyFeeReceived text Explanation of accounting treatment applied to any fee received The explanation of the accounting treatment applied to fees received for arrangements involving the legal form of a lease. disclosure: SIC 27 10 b - Expiry date 2019.01.01 ifrs-full ExplanationOfAdjustmentsBetweenDenominatorsUsedToCalculateBasicAndDilutedEarningsPerShare text Explanation of adjustments between denominators used to calculate basic and diluted earnings per share The reconciliation of the denominators used in calculating basic and diluted earnings per share to each other. disclosure: IAS 33 70 b ifrs-full ExplanationOfAdjustmentsOfNumeratorToCalculateBasicEarningsPerShare text Explanation of adjustments of numerator to calculate basic earnings per share The explanation of the adjustments made to the numerator in the calculation of the basic earnings per share. disclosure: IAS 33 70 a ifrs-full ExplanationOfAdjustmentsOfNumeratorToCalculateDilutedEarningsPerShare text Explanation of adjustments of numerator to calculate diluted earnings per share The explanation of the adjustments made to the numerator in the calculation of diluted earnings per share. disclosure: IAS 33 70 a ifrs-full ExplanationOfAdjustmentsThatWouldBeNecessaryToAchieveFairPresentation text Explanation of adjustments that would be necessary to achieve fair presentation The explanation of the adjustments to items in the financial statements that management has concluded would be necessary to achieve a fair presentation in circumstances in which management concludes that compliance with a requirement in an IFRS would be so misleading that it would conflict with the objective of financial statements set out in the Conceptual Framework, but the relevant regulatory framework prohibits departure from the requirement. disclosure: IAS 1 23 b ifrs-full ExplanationOfAmountOfAnyGainRecognisedAndLineItemInStatementOfComprehensiveIncomeInWhichGainIsRecognisedInBargainPurchase text Description of line item in statement of comprehensive income in which gain in bargain purchase transaction is recognised The description of the line item in the statement of comprehensive income in which a gain in a bargain purchase transaction is recognised. [Refer: Gain recognised in bargain purchase transaction] disclosure: IFRS 3 B64 n i ifrs-full ExplanationOfAmountReclassifiedBetweenProfitOrLossAndOtherComprehensiveIncomeApplyingOverlayApproach text Explanation of amount reclassified between profit or loss and other comprehensive income applying overlay approach The explanation of the amount reclassified between profit or loss and other comprehensive income when applying the overlay approach, in a way that enables users of financial statements to understand how that amount is derived. disclosure: IFRS 4 39L d - Effective on first application of IFRS 9 ifrs-full ExplanationOfAnyChangesInRangeOfOutcomesUndiscountedAndReasonsForThoseChangesForContingentConsideration text Explanation of any changes in range of undiscounted outcomes and reasons for those changes for contingent consideration The explanation of any changes in the range of undiscounted outcomes and the reasons for those changes for contingent consideration assets or liabilities in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B67 b ii ifrs-full ExplanationOfAnyChangesInRecognisedAmountsOfContingentConsideration text Explanation of any changes in recognised amounts of contingent consideration The explanation of any changes in recognised amounts of contingent consideration assets or liabilities in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B67 b i ifrs-full ExplanationOfAssetsAcquiredByWayOfGovernmentGrantAndInitiallyRecognisedAtFairValue text Explanation of assets acquired by way of government grant and initially recognised at fair value The explanation of whether assets acquired by way of government grants and initially recognised at fair value are measured after recognition under the cost model or the revaluation model. [Refer: At fair value [member]; Government [member]; Government grants] disclosure: IAS 38 122 c iii ifrs-full ExplanationOfAssumptionAboutFutureWithSignificantRiskOfResultingInMaterialAdjustments text Explanation of sources of estimation uncertainty with significant risk of causing material adjustment The explanation of major sources of estimation uncertainty that have a significant risk of resulting in a material adjustment. disclosure: IAS 1 125, disclosure: IFRIC 14 10 ifrs-full ExplanationOfAssumptionsToMeasureInsuranceAssetsAndLiabilities text Explanation of process used to determine assumptions to measure recognised assets, liabilities, income and expense arising from insurance contracts The explanation of the process used to determine assumptions that have the greatest effect on the measurement of recognised assets, liabilities, income and expense arising from insurance contracts. disclosure: IFRS 4 37 c ifrs-full ExplanationOfBasisOfPreparationOfUnadjustedComparativeInformation text Explanation of basis of preparation of unadjusted comparative information The explanation of the basis used for the preparation of unadjusted comparative information in the financial statements. disclosure: IFRS 10 C6B, disclosure: IFRS 11 C12B, disclosure: IAS 16 80A, disclosure: IAS 27 18I, disclosure: IAS 38 130I ifrs-full ExplanationOfBodyOfAuthorisation text Explanation of body of authorisation The explanation of who authorised the financial statements for issue. disclosure: IAS 10 17 ifrs-full ExplanationOfChangeInBusinessModelForManagingFinancialAssets text Explanation of change in business model for managing financial assets The explanation of the change in the entity's business model for managing financial assets. [Refer: Financial assets] disclosure: IFRS 7 12B b - Effective 2018.01.01 ifrs-full ExplanationOfChangeInNameOfReportingEntityOrOtherMeansOfIdentificationFromEndOfPrecedingReportingPeriod text Explanation of change in name of reporting entity or other means of identification from end of preceding reporting period The explanation of the change in either the name of the reporting entity or any other means of identification from the end of the preceding reporting period. disclosure: IAS 1 51 a ifrs-full ExplanationOfChangesInApplicableTaxRatesToPreviousAccountingPeriod text Explanation of changes in applicable tax rates to previous accounting period The explanation of the changes in the entity's applicable income tax rate(s) compared to the previous accounting period. disclosure: IAS 12 81 d ifrs-full ExplanationOfChangesInDescriptionOfRetirementBenefitPlan text Explanation of changes in description of retirement benefit plan The explanation of the changes in the description of the retirement benefit plan during the period covered by the report. disclosure: IAS 26 36 g ifrs-full ExplanationOfCircumstancesUnderWhichOperatingLeasesClassifiedAsInvestmentProperty text Explanation of circumstances under which operating leases classified as investment property The explanation, if the entity applies the fair value model, of whether, and in what circumstances, property interests held under operating leases are classified and accounted for as investment property. [Refer: Fair value model [member]; Investment property] disclosure: IAS 40 75 b - Expiry date 2019.01.01 ifrs-full ExplanationOfContractualObligationsToPurchaseConstructOrDevelopInvestmentPropertyOrForRepairsMaintenanceOrEnhancements text Explanation of contractual obligations to purchase, construct or develop investment property or for repairs, maintenance or enhancements The explanation of contractual obligations to purchase, construct or develop investment property or for repairs, maintenance or enhancements. [Refer: Investment property] disclosure: IAS 40 75 h ifrs-full ExplanationOfCreditRiskManagementPracticesAndHowTheyRelateToRecognitionAndMeasurementOfExpectedCreditLossesExplanatory text block Explanation of credit risk management practices and how they relate to recognition and measurement of expected credit losses [text block] The explanation of the credit risk management practices and how they relate to the recognition and measurement of expected credit losses. disclosure: IFRS 7 35F - Effective 2018.01.01 ifrs-full ExplanationOfDepartureFromIFRS text Explanation of departure from IFRS The explanation of the entity's departure from an IFRS, disclosing that it has complied with applicable IFRSs except that it has departed from a particular requirement to achieve a fair presentation. This includes the disclosure of the title of the IFRS from which the entity has departed, the nature of the departure (including the treatment that the IFRS would require), the reason why that treatment would be so misleading in the circumstances that it would conflict with the objective of financial statements set out in the Conceptual Framework, and the treatment adopted. [Refer: IFRSs [member]] disclosure: IAS 1 20 b, disclosure: IAS 1 20 c ifrs-full ExplanationOfDesignatedFinancialAssetsThatAreHeldOutsideLegalEntityThatIssuesContractsWithinScopeOfIFRS4 text Explanation of designated financial assets that are held outside legal entity that issues contracts within scope of IFRS 4 The explanation of any designated financial assets that are held outside the legal entity that issues contracts within the scope of IFRS 4. disclosure: IFRS 4 39L c - Effective on first application of IFRS 9 ifrs-full ExplanationOfDetailsOfAnyInvestmentInEmployer text Explanation of details of any investment in employer The explanation of the details of any investment in the employer that a retirement benefit plan has. disclosure: IAS 26 35 a iv ifrs-full ExplanationOfDetailsOfGuaranteesGivenOrReceivedOfOutstandingBalancesForRelatedPartyTransaction text Explanation of details of guarantees given or received of outstanding balances for related party transaction The explanation of the details of guarantees given or received for outstanding balances for related party transactions. [Refer: Guarantees [member]; Related parties [member]] disclosure: IAS 24 18 b ii ifrs-full ExplanationOfDetailsOfInvestmentExceedingEitherFivePerCentOfNetAssetsAvailableForBenefitsOrFivePerCentOfAnyClassOrTypeOfSecurity text Explanation of details of investment exceeding either five per cent of net assets available for benefits or five per cent of any class or type of security The explanation of the details of a single investment exceeding either 5% of the assets of a retirement benefit plan less its liabilities other than the actuarial present value of promised retirement benefits, or 5% of any class or type of security. disclosure: IAS 26 35 a iii ifrs-full ExplanationOfDifferenceBetweenOperatingLeaseCommitmentsDisclosedApplyingIAS17AndLeaseLiabilitiesRecognisedAtDateOfInitialApplicationOfIFRS16Explanatory text block Explanation of difference between operating lease commitments disclosed applying IAS 17 and lease liabilities recognised at date of initial application of IFRS 16 [text block] The explanation of the difference between: (a) operating lease commitments disclosed applying IAS 17 at the end of the annual reporting period immediately preceding the date of initial application of IFRS 16, discounted using the incremental borrowing rate at the date of initial application; and (b) lease liabilities recognised in the statement of financial position at the date of initial application of IFRS 16. The incremental borrowing rate is the rate of interest that a lessee would have to pay to borrow over a similar term, and with a similar security, the funds necessary to obtain an asset of a similar value to the right-of-use asset in a similar economic environment. disclosure: IFRS 16 C12 b - Effective 2019.01.01 ifrs-full ExplanationOfDirectMeasurementOfFairValueOfGoodsOrServicesReceived text Explanation of direct measurement of fair value of goods or services received The explanation of how the fair value of goods or services received was determined if it was measured directly (for example, whether fair value was measured at a market price for those goods or services). disclosure: IFRS 2 48 ifrs-full ExplanationOfDisposalOfInvestmentPropertyCarriedAtCostOrInAccordanceWithIFRS16WithinFairValueModel text Explanation of disposal of investment property carried at cost or in accordance with IFRS 16 within fair value model The explanation of the fact that the entity has disposed of investment property not carried at fair value when the entity measures investment property at cost or in accordance with IFRS 16 within the fair value model, because fair value is not reliably determinable on a continuing basis. [Refer: At cost or in accordance with IFRS 16 within fair value model [member]; Investment property] disclosure: IAS 40 78 d i - Effective 2019.01.01 ifrs-full ExplanationOfDisposalOfInvestmentPropertyCarriedAtCostWithinFairValueModel text Explanation of disposal of investment property carried at cost within fair value model The explanation of the fact that the entity has disposed of investment property not carried at fair value when the entity measures investment property at cost within the fair value model, because fair value is not reliably determinable on a continuing basis. [Refer: At cost within fair value model [member]; Investment property] disclosure: IAS 40 78 d i - Expiry date 2019.01.01 ifrs-full ExplanationOfEffectOfChangeForBiologicalAssetForWhichFairValueBecomesReliablyMeasurable text Explanation of effect of change for biological asset for which fair value becomes reliably measurable The explanation of the effect of changing to fair value measurement for biological assets previously measured at their cost less any accumulated depreciation and impairment losses but for which fair value becomes reliably measurable. [Refer: Biological assets; Impairment loss] disclosure: IAS 41 56 c ifrs-full ExplanationOfEffectOfChangesInAssumptionsToMeasureInsuranceAssetsAndInsuranceLiabilities text Explanation of effect of changes in assumptions to measure insurance assets and insurance liabilities The explanation of the effect of changes in assumptions to measure insurance assets and insurance liabilities, showing separately the effect of each change that has a material effect on the financial statements. disclosure: IFRS 4 37 d ifrs-full ExplanationOfEffectOfChangesInCompositionOfEntityDuringInterimPeriod text Explanation of effect of changes in composition of entity during interim period The explanation of the effect of changes in the composition of the entity during the interim period, including business combinations, obtaining or losing control of subsidiaries and long-term investments, restructurings and discontinued operations. [Refer: Business combinations [member]; Discontinued operations [member]; Subsidiaries [member]] disclosure: IAS 34 16A i ifrs-full ExplanationOfEffectOfChangesInPlanToSellNoncurrentAssetOrDisposalGroupHeldForSaleOnResultsOfOperationsForCurrentPeriod text Explanation of effect of changes in plan to sell non-current asset or disposal group held for sale on results of operations for current period The explanation of the effect of the decision to change the plan to sell non-current assets or disposal groups on the results of operations for the current period. [Refer: Non-current assets or disposal groups classified as held for sale; Disposal groups classified as held for sale [member]] disclosure: IFRS 5 42 ifrs-full ExplanationOfEffectOfChangesInPlanToSellNoncurrentAssetOrDisposalGroupHeldForSaleOnResultsOfOperationsForPriorPeriod text Explanation of effect of changes in plan to sell non-current asset or disposal group held for sale on results of operations for prior period The explanation of the effect of the decision to change the plan to sell non-current assets or disposal groups on the results of operations for prior periods presented. [Refer: Non-current assets or disposal groups classified as held for sale] disclosure: IFRS 5 42 ifrs-full ExplanationOfEffectOfSharebasedPaymentsOnFinancialPositions text block Explanation of effect of share-based payments on entity's financial position [text block] The explanation that enables users of financial statements to understand the effect of share-based payment transactions on the entity's financial position. disclosure: IFRS 2 50 ifrs-full ExplanationOfEffectOfSharebasedPaymentsOnProfitOrLoss text block Explanation of effect of share-based payments on entity's profit or loss [text block] The explanation that enables users of financial statements to understand the effect of share-based payment transactions on the entity's profit (loss). disclosure: IFRS 2 50 ifrs-full ExplanationOfEffectOfTransitionOnReportedCashFlows text Explanation of effect of transition on reported cash flows The explanation of material adjustments to the statement of cash flows resulting from the transition from previous GAAP to IFRSs. [Refer: Previous GAAP [member]; IFRSs [member]] disclosure: IFRS 1 25, disclosure: IFRS 1 23 ifrs-full ExplanationOfEffectOfTransitionOnReportedFinancialPerformance text Explanation of effect of transition on reported financial performance The explanation of how the transition from previous GAAP to IFRSs affected the entity's reported financial performance. [Refer: Previous GAAP [member]; IFRSs [member]] disclosure: IFRS 1 23 ifrs-full ExplanationOfEffectOfTransitionOnReportedFinancialPosition text Explanation of effect of transition on reported financial position The explanation of how the transition from previous GAAP to IFRSs affected the entity's reported financial position. [Refer: Previous GAAP [member]; IFRSs [member]] disclosure: IFRS 1 23 ifrs-full ExplanationOfEffectThatTimingOfSatisfactionOfPerformanceObligationsAndTypicalTimingOfPaymentHaveOnContractAssetsAndContractLiabilitiesExplanatory text block Explanation of effect that timing of satisfaction of performance obligations and typical timing of payment have on contract assets and contract liabilities [text block] The explanation of the effect that the timing of satisfaction of performance obligations and the typical timing of payment have on the contract assets and the contract liabilities. [Refer: Performance obligations [member]; Contract assets; Contract liabilities] disclosure: IFRS 15 117 - Effective 2018.01.01 ifrs-full ExplanationOfEstimatedFinancialEffectContingentLiabilitiesInBusinessCombination text Explanation of estimated financial effect, contingent liabilities in business combination The explanation of the estimated financial effect for contingent liabilities recognised in a business combination. [Refer: Contingent liabilities [member]; Business combinations [member]] disclosure: IFRS 3 B64 j i ifrs-full ExplanationOfEstimatedFinancialEffectOfContingentAssets text Explanation of estimated financial effect of contingent assets The explanation of the estimated financial effect of possible assets that arise from past events and whose existence will be confirmed only by the occurrence or non-occurrence of one or more uncertain future events not wholly within control of the entity. disclosure: IAS 37 89 ifrs-full ExplanationOfFactAndBasisForPreparationOfFinancialStatementsWhenNotGoingConcernBasis text Explanation of fact and basis for preparation of financial statements when not going concern basis The explanation of the fact that the entity has not prepared financial statements on a going concern basis and an explanation of the basis on which financial statements were prepared. disclosure: IAS 1 25 ifrs-full ExplanationOfFactorsInReachingDecisionThatProvisionOfSupportToPreviouslyUnconsolidatedStructuredEntityResultedInObtainingControl text Explanation of factors in reaching decision to provide support to previously unconsolidated structured entity that resulted in obtaining control The explanation of the relevant factors in reaching the decision by a parent or any of its subsidiaries to provide, without having a contractual obligation to do so, financial or other support to a previously unconsolidated structured entity that resulted in the entity controlling the structured entity. [Refer: Subsidiaries [member]; Unconsolidated structured entities [member]] disclosure: IFRS 12 16 ifrs-full ExplanationOfFactsAndCircumstancesIndicatingRareSituationForReclassificationOutOfFinancialAssetsAtFairValueThroughProfitOrLoss text Explanation of facts and circumstances indicating rare situation for reclassification out of financial assets at fair value through profit or loss The explanation of facts and circumstances indicating a rare situation for the reclassification of financial assets that are no longer held for the purpose of selling or repurchasing in the near term out of the fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss; Reclassification out of financial assets at fair value through profit or loss] disclosure: IFRS 7 12A c - Expiry date 2018.01.01 ifrs-full ExplanationOfFactsAndCircumstancesOfSaleOrReclassificationAndExpectedDisposalMannerAndTiming text Explanation of facts and circumstances of sale or reclassification and expected disposal, manner and timing The explanation of the facts and circumstances of the sale or leading to the expected disposal, and the manner and timing of that disposal, when a non-current asset or disposal group has been either classified as held for sale or sold. disclosure: IFRS 5 41 b ifrs-full ExplanationOfFactThatAggregateCarryingAmountOfGoodwillOrIntangibleAssetsWithIndefiniteUsefulLivesAllocatedToRecoverableAmountsIsSignificant text Explanation of fact that aggregate carrying amount of goodwill or intangible assets with indefinite useful lives allocated to cash-generating units is significant The explanation of the fact that the aggregate carrying amount of goodwill or intangible assets with indefinite useful lives allocated to the cash-generating unit (group of units) is significant in comparison with the entity's total carrying amount of goodwill or intangible assets with indefinite useful lives. [Refer: Carrying amount [member]; Cash-generating units [member]; Intangible assets other than goodwill] disclosure: IAS 36 135 ifrs-full ExplanationOfFactThatCarryingAmountOfGoodwillOrIntangibleAssetsWithIndefiniteUsefulLivesIsNotSignificant text Explanation of fact that carrying amount of goodwill or intangible assets with indefinite useful lives is not significant The explanation of the fact that the carrying amount of goodwill or intangible assets with indefinite useful lives allocated to a unit (group of units) across multiple cash-generating units (groups of units) is not significant in comparison with the entity's total carrying amount of goodwill or intangible assets with indefinite useful lives. [Refer: Carrying amount [member]; Cash-generating units [member]; Intangible assets other than goodwill] disclosure: IAS 36 135 ifrs-full ExplanationOfFactThatEntitysOwnersOrOthersHavePowerToAmendFinancialStatementsAfterIssue text Explanation of fact that entity's owners or others have power to amend financial statements after issue The explanation of the fact that the entity's owners or others have the power to amend financial statements after issue. disclosure: IAS 10 17 ifrs-full ExplanationOfFactThatFinancialInstrumentsWhoseFairValuePreviouslyCouldNotBeReliablyMeasuredAreDerecognised text Explanation of fact that financial instruments whose fair value previously could not be reliably measured are derecognised The explanation of the fact that financial instruments whose fair value previously could not be reliably measured are derecognised. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 30 e ifrs-full ExplanationOfFactThatFinancialStatementsAndCorrespondingFiguresForPreviousPeriodsHaveBeenRestatedForChangesInGeneralPurchasingPowerOfFunctionalCurrency text Explanation of fact that financial statements and corresponding figures for previous periods have been restated for changes in general purchasing power of functional currency The explanation of the fact that financial statements and the corresponding figures for previous periods have been restated for changes in the general purchasing power of the functional currency and, as a result, are stated in terms of the measuring unit current at the end of the reporting period in hyperinflationary reporting. disclosure: IAS 29 39 a ifrs-full ExplanationOfFactThatFinancialStatementsForPreviousPeriodsNotPresented text Explanation of fact that financial statements for previous periods not presented The explanation, in the entity's first IFRS financial statements, of the fact that the entity did not present financial statements for previous periods. disclosure: IFRS 1 28 ifrs-full ExplanationOfFactThatMaximumAmountOfPaymentForContingentConsiderationArrangementsAndIndemnificationAssetsIsUnlimited text Explanation of fact that maximum amount of payment for contingent consideration arrangements and indemnification assets is unlimited The explanation of the fact that the maximum amount of the payment for contingent consideration arrangements and indemnification assets is unlimited. disclosure: IFRS 3 B64 g iii ifrs-full ExplanationOfFactThatSharesHaveNoParValue text Explanation of fact that shares have no par value The explanation of the fact that shares have no par value. [Refer: Par value per share] disclosure: IAS 1 79 a iii ifrs-full ExplanationOfFinancialEffectOfAdjustmentsRelatedToBusinessCombinations text Explanation of financial effect of adjustments related to business combinations The explanation of the financial effects of the adjustments recognised in the current reporting period that relate to business combinations that occurred in the period or previous reporting periods. [Refer: Business combinations [member]] disclosure: IFRS 3 61 ifrs-full ExplanationOfFinancialEffectOfContingentLiabilities text Explanation of estimated financial effect of contingent liabilities The explanation of the estimated financial effect of contingent liabilities. [Refer: Contingent liabilities [member]] disclosure: IAS 37 86 a ifrs-full ExplanationOfFinancialEffectOfDepartureFromIFRS text Explanation of financial effect of departure from IFRS The explanation of the financial effect of the departure from IFRS on items in the financial statements that would have been reported when complying with the requirement. disclosure: IAS 1 20 d ifrs-full ExplanationOfFinancialEffectOfNonadjustingEventAfterReportingPeriod text block Explanation of financial effect of non-adjusting event after reporting period [text block] The explanation of either an estimate of the financial effect of a non-adjusting event after the reporting period or a statement that such an estimate cannot be made. disclosure: IAS 10 21 b ifrs-full ExplanationOfFirsttimeAdoptionOfIFRS9 text block Explanation of initial application of IFRS 9 [text block] The disclosure of qualitative information to enable users of financial statements to understand: (a) how the entity applied the classification requirements in IFRS 9 to those financial assets whose classification has changed as a result of applying IFRS 9; and (b) the reasons for any designation or de-designation of financial assets or financial liabilities as measured at fair value through profit or loss at the date of initial application. disclosure: IFRS 7 42J - Effective 2018.01.01 ifrs-full ExplanationOfGainOrLossThatRelatesToIdentifiableAssetsAcquiredOrLiabilitiesAssumedInBusinessCombination text Explanation of gain or loss that relates to identifiable assets acquired or liabilities assumed in business combination and is of such size, nature or incidence that disclosure is relevant to understanding combined entity's financial statements The explanation of the gain or loss that both relates to identifiable assets acquired or liabilities assumed in a business combination and is of such size, nature or incidence that disclosure is relevant to understanding the combined entity's financial statements. [Refer: Business combinations [member]] disclosure: IFRS 3 B67 e ifrs-full ExplanationOfGainsLossesRecognisedWhenControlInSubsidiaryIsLost text Description of line item(s) in profit or loss in which gain (loss) is recognised when control of subsidiary is lost The description of the line item(s) in profit or loss in which the gain (loss) is recognised (if not presented separately) when control of a subsidiary is lost. [Refer: Subsidiaries [member]] disclosure: IFRS 12 19 b ifrs-full ExplanationOfHedgeIneffectivenessResultingFromSourcesThatEmergedInHedgingRelationship text Explanation of hedge ineffectiveness resulting from sources that emerged in hedging relationship The explanation of hedge ineffectiveness resulting from sources that emerged in the hedging relationship. [Refer: Gain (loss) on hedge ineffectiveness] disclosure: IFRS 7 23E - Effective 2018.01.01 ifrs-full ExplanationOfHowAndWhyEntityHadAndCeasedToHaveFunctionalCurrencyForWhichReliableGeneralPriceIndexIsNotAvailableAndNoExchangeabilityWithStableForeignCurrencyExists text Explanation of how and why entity had, and ceased to have, functional currency for which reliable general price index is not available and no exchangeability with stable foreign currency exists The explanation when the entity has a functional currency that was, or is, the currency of a hyperinflationary economy, of how and why the entity had, and ceased to have, a functional currency for which the reliable general price index is not available and no exchangeability with stable foreign currency exists. disclosure: IFRS 1 31C ifrs-full ExplanationOfHowRateRegulatorIsRelated text Explanation of how rate regulator is related The explanation of how the rate regulator is related to the entity. [Refer: Description of identity of rate regulator(s)] disclosure: IFRS 14 30 b ifrs-full ExplanationOfHowSignificantChangesInGrossCarryingAmountOfFinancialInstrumentsContributedToChangesInLossAllowance text Explanation of how significant changes in gross carrying amount of financial instruments contributed to changes in loss allowance The explanation of how significant changes in the gross carrying amount of financial instruments contributed to changes in the loss allowance. disclosure: IFRS 7 35I - Effective 2018.01.01 ifrs-full ExplanationOfHowTimingOfSatisfactionOfPerformanceObligationsRelatesToTypicalTimingOfPayment text Explanation of how timing of satisfaction of performance obligations relates to typical timing of payment The explanation of how the timing of satisfaction of performance obligations relates to the typical timing of payment. [Refer: Performance obligations [member]] disclosure: IFRS 15 117 - Effective 2018.01.01 ifrs-full ExplanationOfImpairmentLossRecognisedOrReversedByClassOfAssetsAndByReportableSegment text block Explanation of impairment loss recognised or reversed [text block] The disclosure of an impairment loss recognised or reversed. [Refer: Impairment loss; Reversal of impairment loss] disclosure: IAS 36 130 d ii ifrs-full ExplanationOfIndependentValuerUsedForRevaluationPropertyPlantAndEquipment text Explanation of involvement of independent valuer in revaluation, property, plant and equipment The explanation of whether an independent valuer was involved for items of property, plant and equipment stated at revalued amounts. [Refer: Property, plant and equipment] disclosure: IAS 16 77 b ifrs-full ExplanationOfInitialApplicationOfImpairmentRequirementsForFinancialInstrumentsExplanatory text block Explanation of initial application of impairment requirements for financial instruments [text block] The explanation of the initial application of the impairment requirements for financial instruments. disclosure: IFRS 7 42P - Effective 2018.01.01 ifrs-full ExplanationOfInputsAssumptionsAndEstimationTechniquesUsedToApplyImpairmentRequirementsExplanatory text block Explanation of inputs, assumptions and estimation techniques used to apply impairment requirements [text block] The explanation of the inputs, assumptions and estimation techniques used to apply the impairment requirements for financial instruments. disclosure: IFRS 7 35G - Effective 2018.01.01 ifrs-full ExplanationOfInterestRevenueReportedNetOfInterestExpense text Explanation of interest income reported net of interest expense The explanation that the entity has reported a segment's interest revenue net of its interest expense. [Refer: Interest expense] disclosure: IFRS 8 23 ifrs-full ExplanationOfInvestingAndFinancingTransactionsNotRequireUseOfCashOrCashEquivalents text Explanation of investing and financing transactions not requiring use of cash or cash equivalents The explanation of the relevant information about investing and financing transactions that do not require the use of cash or cash equivalents. disclosure: IAS 7 43 ifrs-full ExplanationOfInvolvementOfIndependentValuerInRevaluationRightofuseAssets text Explanation of involvement of independent valuer in revaluation, right-of-use assets The explanation of whether an independent valuer was involved for right-of-use assets stated at revalued amounts. [Refer: Right-of-use assets] disclosure: IFRS 16 57 - Effective 2019.01.01 ifrs-full ExplanationOfIssuancesRepurchasesAndRepaymentsOfDebtAndEquitySecurities text Explanation of issues, repurchases and repayments of debt and equity securities The explanation of the issues, repurchases and repayments of debt and equity securities. disclosure: IAS 34 16A e ifrs-full ExplanationOfMainClassesOfAssetsAffectedByImpairmentLossesOrReversalsOfImpairmentLosses text Explanation of main classes of assets affected by impairment losses or reversals of impairment losses The explanation of the main classes of assets affected by impairment losses or reversals of impairment losses. [Refer: Impairment loss] disclosure: IAS 36 131 a ifrs-full ExplanationOfMainEventsAndCircumstancesThatLedToRecognitionOfImpairmentLossesAndReversalsOfImpairmentLosses text Explanation of main events and circumstances that led to recognition of impairment losses and reversals of impairment losses The explanation of the main events and circumstances that led to the recognition of impairment losses and reversals of impairment losses. [Refer: Impairment loss] disclosure: IAS 36 131 b, disclosure: IAS 36 130 a ifrs-full ExplanationOfManagementJudgementsInApplyingEntitysAccountingPoliciesWithSignificantEffectOnRecognisedAmounts text Explanation of management judgements in applying entity's accounting policies with significant effect on recognised amounts The explanation of judgements, apart from those involving estimations, that management has made in the process of applying the entity's accounting policies and that have the most significant effect on the amounts recognised in the financial statements. disclosure: IAS 1 122 ifrs-full ExplanationOfMaterialEventsSubsequentToEndOfInterimPeriodThatHaveNotBeenReflected text Explanation of events after interim period that have not been reflected The explanation of events after the interim period that have not been reflected in the financial statements for the interim period. disclosure: IAS 34 16A h ifrs-full ExplanationOfMeasurementBasesUsedInPreparingFinancialStatements text block Explanation of measurement bases used in preparing financial statements [text block] The explanation of the measurement basis (or bases) used in preparing the financial statements. disclosure: IAS 1 117 a ifrs-full ExplanationOfModificationsModifiedSharebasedPaymentArrangements text Explanation of modifications, modified share-based payment arrangements The explanation of the modifications for share-based payment arrangements. [Refer: Share-based payment arrangements [member]] disclosure: IFRS 2 47 c i ifrs-full ExplanationOfNatureAndAdjustmentsToAmountsPreviouslyPresentedInDiscontinuedOperations text Explanation of nature and adjustments to amounts previously presented in discontinued operations The explanation of the nature and amount of adjustments in the current period to amounts previously presented in discontinued operations that are directly related to the disposal of a discontinued operation in a prior period. These adjustments may arise in such circumstances as: (a) the resolution of uncertainties that arise from the terms of the disposal transaction, such as the resolution of purchase price adjustments and indemnification issues with the purchaser; (b) the resolution of uncertainties that arise from and are directly related to the operations of the component before its disposal, such as environmental and product warranty obligations retained by the seller; and (c) the settlement of employee benefit plan obligations, provided that the settlement is directly related to the disposal transaction. [Refer: Discontinued operations [member]] disclosure: IFRS 5 35 ifrs-full ExplanationOfNatureAndAmountOfChangesInEstimatesOfAmountsReportedInPriorInterimPeriodsOrPriorFinancialYears text Explanation of nature and amount of changes in estimates of amounts reported in prior interim periods or prior financial years The explanation of the nature and amount of changes in estimates of amounts reported in prior interim periods of the current financial year or changes in estimates of amounts reported in prior financial years, disclosed in the entity's interim financial report. disclosure: IAS 34 16A d ifrs-full ExplanationOfNatureAndAmountOfItemsAffectingAssetsLiabilitiesEquityNetIncomeOrCashFlowsThatAreUnusualBecauseOfTheirNatureSizeOrIncidence text Explanation of nature and amount of items affecting assets, liabilities, equity, net income or cash flows that are unusual because of their nature size or incidence The explanation of the nature and amount of items affecting assets, liabilities, equity, net income or cash flows that are unusual because of their nature, size or incidence. disclosure: IAS 34 16A c ifrs-full ExplanationOfNatureAndAmountOfSignificantTransactions text Explanation of nature and amount of significant transactions The explanation of the nature and amount of individually significant transactions with a government that has control, joint control or significant influence over the reporting entity and entities under control, joint control or significant influence of that government. disclosure: IAS 24 26 b i ifrs-full ExplanationOfNatureAndExtentOfObligationsToAcquireOrBuildItemsOfPropertyPlantAndEquipment text Explanation of nature and extent of obligations to acquire or build items of property, plant and equipment The explanation of the nature and extent (for example, quantity, time period or amount as appropriate) of obligations to acquire or build items of property, plant and equipment in service concession arrangements. [Refer: Service concession arrangements [member]; Property, plant and equipment] disclosure: SIC 29 6 c iii ifrs-full ExplanationOfNatureAndExtentOfObligationsToDeliverOrRightsToReceiveSpecifiedAssetsAtEndOfConcessionPeriod text Explanation of nature and extent of obligations to deliver or rights to receive specified assets at end of concession period The explanation of the nature and extent (for example, quantity, time period or amount as appropriate) of obligations to deliver or rights to receive specified assets at the end of the concession period in service concession arrangements. [Refer: Service concession arrangements [member]] disclosure: SIC 29 6 c iv ifrs-full ExplanationOfNatureAndExtentOfObligationsToProvideOrRightsToExpectProvisionOfServices text Explanation of nature and extent of obligations to provide or rights to expect provision of services The explanation of the nature and extent (for example, quantity, time period or amount as appropriate) of obligations to provide, or rights to expect provision of, services in service concession arrangements. [Refer: Service concession arrangements [member]] disclosure: SIC 29 6 c ii ifrs-full ExplanationOfNatureAndExtentOfOtherRightsAndObligations text Explanation of nature and extent of other rights and obligations The explanation of the nature and extent (for example, quantity, time period or amount as appropriate) of rights and obligations in service concession arrangements that the entity does not separately disclose. [Refer: Service concession arrangements [member]] disclosure: SIC 29 6 c vi ifrs-full ExplanationOfNatureAndExtentOfRenewalAndTerminationOptions text Explanation of nature and extent of renewal and termination options The explanation of the nature and extent (for example, quantity, time period or amount as appropriate) of renewal and termination options in service concession arrangements. [Refer: Service concession arrangements [member]] disclosure: SIC 29 6 c v ifrs-full ExplanationOfNatureAndExtentOfRightsToUseSpecifiedAssets text Explanation of nature and extent of rights to use specified assets The explanation of the nature and extent (for example, quantity, time period or amount as appropriate) of rights to use specified assets in service concession arrangements. [Refer: Service concession arrangements [member]] disclosure: SIC 29 6 c i ifrs-full ExplanationOfNatureOfRequirementInIFRSAndConclusionWhyRequirementIsInConflictWithFairPresentation text Explanation of nature of requirement in IFRS and conclusion why requirement is in conflict with objective of financial statements set out in Framework The explanation of the title of the IFRS in question, the nature of the requirement and the reason why management has concluded that complying with the requirement is so misleading in the circumstances that it conflicts with the objective of financial statements set out in the Conceptual Framework. disclosure: IAS 1 23 a ifrs-full ExplanationOfNecessaryInformationNotAvailableAndDevelopmentCostExcessive text Explanation of why revenues from external customers for each product and service, or each group of similar products and services, are not reported The explanation of why revenues from external customers for each product and service, or each group of similar products and services, are not reported (for example, if the cost to develop the information would be excessive). [Refer: Products and services [member]; Revenue] disclosure: IFRS 8 32, disclosure: IFRS 8 33 ifrs-full ExplanationOfNotAppliedNewStandardsOrInterpretations text Explanation of new standards or interpretations not applied The explanation of the fact that the entity has not applied a new IFRS that has been issued but is not yet effective. disclosure: IAS 8 30 a ifrs-full ExplanationOfPeriodOverWhichManagementHasProjectedCashFlows text Explanation of period over which management has projected cash flows The explanation of the period over which management has projected cash flows based on financial budgets/forecasts approved by management including, when a period greater than five years is used for a cash-generating unit (group of units), an explanation of why that longer period is justified. [Refer: Cash-generating units [member]] disclosure: IAS 36 134 d iii, disclosure: IAS 36 134 e iii ifrs-full ExplanationOfPossibilityOfReimbursementContingentLiabilities text Explanation of possibility of reimbursement, contingent liabilities The explanation of the possibility of reimbursement by another party for expenditures to settle contingent liabilities. [Refer: Contingent liabilities [member]] disclosure: IAS 37 86 c ifrs-full ExplanationOfPossibilityOfReimbursementContingentLiabilitiesInBusinessCombination text Explanation of possibility of reimbursement, contingent liabilities in business combination The explanation of the possibility of reimbursement by another party for expenditures to settle contingent liabilities recognised in a business combination. [Refer: Contingent liabilities [member]; Business combinations [member]] disclosure: IFRS 3 B64 j i ifrs-full ExplanationOfReasonForNondisclosureOfInformationRegardingContingentAsset text Explanation of general nature of dispute and of reason for non-disclosure of information regarding contingent asset The explanation of the general nature of the dispute with other parties on the subject matter of a contingent asset and the fact and reason why required information relating to a possible asset that arises from past events and whose existence will be confirmed only by the occurrence or non-occurrence of one or more uncertain future events not wholly within control of the entity is not disclosed. disclosure: IAS 37 92 ifrs-full ExplanationOfReasonForNondisclosureOfInformationRegardingContingentLiability text Explanation of general nature of dispute and of reason for non-disclosure of information regarding contingent liability The explanation of the general nature of the dispute with other parties on the subject matter of a contingent liability and the fact and reason why required information relating to a contingent liability is not disclosed by the entity. [Refer: Contingent liabilities [member]] disclosure: IAS 37 92 ifrs-full ExplanationOfReasonForNondisclosureOfInformationRegardingProvision text Explanation of general nature of dispute and of reason for non-disclosure of information regarding provision The explanation of the general nature of the dispute with other parties on the subject matter of a provision and the fact and reason why required information relating to a provision is not disclosed by the entity. [Refer: Provisions] disclosure: IAS 37 92 ifrs-full ExplanationOfReasonsForChangesInLossAllowanceForFinancialInstruments text Explanation of reasons for changes in loss allowance for financial instruments The explanation of the reasons for changes in the loss allowance for financial instruments, which may include (a) the portfolio composition; (b) the volume of financial instruments purchased or originated; and (c) the severity of the expected credit losses. example: IFRS 7 B8D - Effective 2018.01.01 ifrs-full ExplanationOfReasonsForSignificantChangesInFinancialStatementLineItemsDueToApplicationOfIFRS15 text Explanation of reasons for significant changes in financial statement line items due to application of IFRS 15 The explanation of the reasons for significant changes in financial statement line items due to the application of IFRS 15. disclosure: IFRS 15 C8 b - Effective 2018.01.01 ifrs-full ExplanationOfReasonsWhyEntityElectedToApplyIFRSsAsIfItHadNeverStoppedApplyingIFRSs text Explanation of reasons why entity elected to apply IFRSs as if it had never stopped applying IFRSs The explanation of the reasons why an entity that has applied IFRSs in a previous reporting period, but whose most recent previous annual financial statements did not contain an explicit and unreserved statement of compliance with IFRSs, elected to apply IFRSs as if it had never stopped applying IFRSs. disclosure: IFRS 1 23B ifrs-full ExplanationOfReasonWhyItIsImpracticableToDetermineAmountsForCorrectionRelatedToPriorPeriodErrors text Explanation of reason why it is impracticable to determine amounts for correction related to prior period errors The explanation of the reason why it is impracticable to determine amounts for corrections related to prior period errors. disclosure: IAS 8 49 d ifrs-full ExplanationOfReasonWhyItIsImpracticableToDetermineAmountsOfAdjustmentsRelatedToChangeInAccountingPolicy text Explanation of reason why it is impracticable to determine amounts of adjustments related to change in accounting policy The explanation of the reason why it is impracticable to determine amounts of adjustments related to changes in accounting policy. disclosure: IAS 8 28 h, disclosure: IAS 8 29 e ifrs-full ExplanationOfRelationshipsBetweenParentsAndEntity text Explanation of relationships between parent and subsidiaries The explanation of the relationships between a parent and its subsidiaries. [Refer: Subsidiaries [member]] disclosure: IAS 24 13 ifrs-full ExplanationOfRelevantFactorsInReachingDecisionToProvideSupportThatResultedInControllingUnconsolidatedStructuredEntity text Explanation of relevant factors in reaching decision to provide support that resulted in controlling unconsolidated structured entity The explanation of the relevant factors in reaching the decision by an investment entity or any of its unconsolidated subsidiaries to provide, without having a contractual obligation to do so, financial or other support to an unconsolidated, structured entity that the investment entity did not control, that resulted in obtaining control. [Refer: Disclosure of investment entities [text block]; Subsidiaries [member]; Unconsolidated structured entities [member]] disclosure: IFRS 12 19G ifrs-full ExplanationOfRestrictionsOnDistributionOfRevaluationSurplusForIntangibleAssets text Explanation of restrictions on distribution of revaluation surplus for intangible assets The explanation of restrictions on the distribution of the balance of the revaluation surplus for intangible assets to shareholders. [Refer: Revaluation surplus] disclosure: IAS 38 124 b ifrs-full ExplanationOfRestrictionsOnRemittanceOfIncomeAndDisposalProceedsOfInvestmentProperty text Explanation of restrictions on realisability of investment property or remittance of income and proceeds of disposal of investment property The explanation of the existence of restrictions on the realisability of investment property or the remittance of income and proceeds on the disposal of investment property. [Refer: Investment property] disclosure: IAS 40 75 g ifrs-full ExplanationOfRiskManagementStrategyRelatedToHedgeAccountingExplanatory text block Explanation of risk management strategy related to hedge accounting [text block] The explanation of the risk management strategy related to hedge accounting. disclosure: IFRS 7 22A - Effective 2018.01.01 ifrs-full ExplanationOfSeasonalityOrCyclicalityOfInterimOperations text Explanation of seasonality or cyclicality of interim operations The explanatory comments about the seasonality or cyclicality of interim operations. disclosure: IAS 34 16A b ifrs-full ExplanationOfShareOptionsInSharebasedPaymentArrangement text Description of share-based payment arrangement The description of a share-based payment arrangement that existed at any time during the reporting period. [Refer: Share-based payment arrangements [member]] disclosure: IFRS 2 45 a ifrs-full ExplanationOfSignificantChangesInContractAssetsAndContractLiabilitiesExplanatory text block Explanation of significant changes in contract assets and contract liabilities [text block] The explanation of the significant changes in the contract assets and the contract liabilities. [Refer: Contract assets; Contract liabilities] disclosure: IFRS 15 118 - Effective 2018.01.01 ifrs-full ExplanationOfSignificantChangesInNetInvestmentInFinanceLeaseExplanatory text block Explanation of significant changes in net investment in finance lease [text block] The explanation of the significant changes in the carrying amount of the net investment in finance leases. [Refer: Net investment in finance lease] disclosure: IFRS 16 93 - Effective 2019.01.01 ifrs-full ExplanationOfSignificantDecreaseInLevelOfGovernmentGrantsForAgriculturalActivity text Explanation of significant decrease in level of government grants for agricultural activity The explanation of a significant decrease in the level of government grants for agricultural activity. [Refer: Government [member]; Government grants] disclosure: IAS 41 57 c ifrs-full ExplanationOfSignificantTermsOfServiceConcessionArrangementThatMayAffectAmountTimingAndCertaintyOfFutureCashFlows text Explanation of significant terms of service concession arrangement that may affect amount, timing and certainty of future cash flows The explanation of significant terms of service concession arrangements that may affect the amount, timing and certainty of future cash flows (for example, the period of the concession, re-pricing dates and the basis upon which re-pricing or re-negotiation is determined). [Refer: Service concession arrangements [member]] disclosure: SIC 29 6 b ifrs-full ExplanationOfTermsAndConditionsOfOutstandingBalancesForRelatedPartyTransaction text Explanation of terms and conditions of outstanding balances for related party transaction The explanation of the terms and conditions of outstanding balances for related party transactions. [Refer: Related parties [member]] disclosure: IAS 24 18 b i ifrs-full ExplanationOfTransactionsLinkedTogether text Explanation of transactions linked together The explanation of transactions that are linked together for arrangements involving the legal form of a lease. disclosure: SIC 27 10 a iii - Expiry date 2019.01.01 ifrs-full ExplanationOfTransactionsRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombination text Description of transaction recognised separately from acquisition of assets and assumption of liabilities in business combination The description of transactions that are recognised separately from the acquisition of assets and the assumption of liabilities in business combinations. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 l, disclosure: IFRS 3 B64 m, disclosure: IFRS 3 B64 l i ifrs-full ExplanationOfTransfersOfCumulativeGainOrLossWithinEquityOfInvestmentsInEquityDesignatedAsMeasuredAtFairValueThroughOtherComprehensiveIncome text Explanation of transfers of cumulative gain or loss within equity of investments in equity instruments designated at fair value through other comprehensive income The explanation of transfers of the cumulative gain or loss within equity for investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Other comprehensive income] disclosure: IFRS 7 11A e - Effective 2018.01.01 ifrs-full ExplanationOfUnfulfilledConditionsAndOtherContingenciesAttachingToGovernmentAssistance text Explanation of unfulfilled conditions and other contingencies attaching to government assistance The explanation of unfulfilled conditions and other contingencies attaching to government assistance that has been recognised. [Refer: Government [member]] disclosure: IAS 20 39 c ifrs-full ExplanationOfUnguaranteedResidualValuesAccruingToBenefitOfLessor text Explanation of unguaranteed residual values accruing to benefit of lessor The explanation of unguaranteed residual values accruing to the benefit of the lessor. Unguaranteed residual value is that portion of the residual value of the leased asset, the realisation of which by the lessor is not assured or is guaranteed solely by a party related to the lessor. disclosure: IAS 17 47 c - Expiry date 2019.01.01 ifrs-full ExplanationOfValueAssignedToKeyAssumption text Explanation of value assigned to key assumption The explanation of the value(s) assigned to key assumption(s) on which management has based its determination of recoverable amount for a cash-generating unit (group of units). [Refer: Cash-generating units [member]] disclosure: IAS 36 134 f ii, disclosure: IAS 36 135 e ii ifrs-full ExplanationOfWhenEntityExpectsToRecogniseTransactionPriceAllocatedToRemainingPerformanceObligationsAsRevenue text Explanation of when entity expects to recognise transaction price allocated to remaining performance obligations as revenue The explanation of when the entity expects to recognise the transaction price allocated to the remaining performance obligations as revenue. [Refer: Revenue; Transaction price allocated to remaining performance obligations] disclosure: IFRS 15 120 b ii - Effective 2018.01.01 ifrs-full ExplanationOfWhetherAnyConsiderationFromContractsWithCustomersIsNotIncludedInDisclosureOfTransactionPriceAllocatedToRemainingPerformanceObligations text Explanation of whether any consideration from contracts with customers is not included in disclosure of transaction price allocated to remaining performance obligations The explanation of whether any consideration from contracts with customers is not included in the disclosure of the transaction price allocated to the remaining performance obligations. [Refer: Transaction price allocated to remaining performance obligations] disclosure: IFRS 15 122 - Effective 2018.01.01 ifrs-full ExplanationOfWhetherBreachesWhichPermittedLenderToDemandAcceleratedRepaymentWereRemediedOrTermsOfLoansPayableWereRenegotiatedBeforeFinancialStatementsWereAuthorisedForIssue text Explanation of whether breaches which permitted lender to demand accelerated repayment were remedied or terms of loans payable were renegotiated before financial statements were authorised for issue The explanation of whether breaches of loan terms that permitted the lender to demand accelerated repayment were remedied, or terms of loans payable were renegotiated, before the financial statements were authorised for issue. disclosure: IFRS 7 19 ifrs-full ExplanationOfWhetherEntityAppliesExemptionInIAS2425 text Explanation of whether entity applies exemption in IAS 24.25 The explanation of whether the entity applies the exemption in paragraph 25 of IAS 24. disclosure: IAS 24 26 ifrs-full ExplanationOfWhetherEntityHasObligationToReturnCollateralSoldOrRepledged text Explanation of whether entity has obligation to return collateral sold or repledged in absence of default by owner of collateral The explanation of whether the entity has the obligation to return collateral sold or repledged in absence of default by the owner of the collateral. disclosure: IFRS 7 15 b ifrs-full ExplanationOfWhetherParticipantsContributeToRetirementBenefitPlan text Explanation of whether participants contribute to retirement benefit plan The explanation of whether participants contribute to retirement benefit plans. disclosure: IAS 26 36 d ifrs-full ExplanationOfWhetherPracticalExpedientIsAppliedForDisclosureOfTransactionPriceAllocatedToRemainingPerformanceObligations text Explanation of whether practical expedient is applied for disclosure of transaction price allocated to remaining performance obligations The explanation of whether the practical expedient is applied for the disclosure of the transaction price allocated to the remaining performance obligations. [Refer: Transaction price allocated to remaining performance obligations] disclosure: IFRS 15 122 - Effective 2018.01.01 ifrs-full ExplanationOfWhyFairValueCannotBeReliablyMeasuredForInvestmentPropertyAtCostOrInAccordanceWithIFRS16WithinFairValueModel text Explanation of why fair value cannot be reliably measured for investment property, at cost or in accordance with IFRS 16 within fair value model The explanation of why fair value cannot be reliably measured for investment property when the entity measures investment property at cost or in accordance with IFRS 16 within the fair value model. [Refer: At cost or in accordance with IFRS 16 within fair value model [member]; Investment property] disclosure: IAS 40 78 b - Effective 2019.01.01 ifrs-full ExplanationOfWhyMethodsUsedToRecogniseRevenueProvideFaithfulDepictionOfTransferOfGoodsOrServices text Explanation of why methods used to recognise revenue provide faithful depiction of transfer of goods or services The explanation of why the methods used to recognise revenue from contracts with customers provide a faithful depiction of the transfer of goods or services. [Refer: Revenue from contracts with customers] disclosure: IFRS 15 124 b - Effective 2018.01.01 ifrs-full ExplanationOrCrossReferencesToInterimFinancialStatementDisclosuresForFirsttimeAdopter text Explanation of cross-reference to interim financial statement disclosures for first-time adopter The explanation of cross-references to other published documents that include information that is material to understanding the entity's current interim period for first-time adopters of IFRSs. disclosure: IFRS 1 33 ifrs-full ExplanationWhenGreatestTransferActivityTookPlace text Explanation when greatest transfer activity took place The explanation of when the greatest transfer activity took place within a reporting period (for example, over the last five days before the end of the reporting period) throughout which the total amount of proceeds from the transfer activity (that qualifies for derecognition) is not evenly distributed (for example, if a substantial proportion of the total amount of transfer activity takes place in the closing days of a reporting period). disclosure: IFRS 7 42G c i ifrs-full ExplanationWhichDisclosuresCouldNotBeMadeAndReasonsWhyTheyCannotBeMadeIfInitialAccountingForBusinessCombinationIsIncomplete text Explanation of which disclosures could not be made and reasons why they cannot be made if initial accounting for business combination is incomplete at time financial statements are authorised for issue The explanation of which disclosures could not be made and reasons why they cannot be made if the initial accounting for the business combination is incomplete at the time that financial statements are authorised for issue. [Refer: Business combinations [member]] disclosure: IFRS 3 B66 ifrs-full ExplanationWhyFairValueBecomesReliableForBiologicalAssetsPreviouslyMeasuredAtCost text Explanation of why fair value becomes reliable for biological assets previously measured at cost The explanation of why fair value becomes reliably measurable for biological assets previously measured at their cost less any accumulated depreciation and accumulated impairment losses. [Refer: At cost [member]; Biological assets; Impairment loss] disclosure: IAS 41 56 b ifrs-full ExplanationWhyFairValueCannotBeReliablyMeasuredForBiologicalAssetsAtCost text Explanation of why fair value cannot be reliably measured for biological assets, at cost The explanation of why fair value cannot be reliably measured for biological assets measured at cost less any accumulated depreciation and accumulated impairment losses. [Refer: Biological assets; Impairment loss] disclosure: IAS 41 54 b ifrs-full ExplanationWhyFairValueCannotBeReliablyMeasuredForInvestmentPropertyAtCostWithinFairValueModel text Explanation of why fair value cannot be reliably measured for investment property, at cost within fair value model The explanation of why fair value cannot be reliably measured for investment property when the entity measures investment property at cost within the fair value model. [Refer: At cost within fair value model [member]; Investment property] disclosure: IAS 40 78 b - Expiry date 2019.01.01 ifrs-full ExplanationWhyFairValueCannotBeReliablyMeasuredForInvestmentPropertyCostModel text Explanation of why fair value cannot be reliably measured for investment property, cost model The explanation of why fair value cannot be reliably measured for investment property measured using the cost model. [Refer: Investment property] disclosure: IAS 40 79 e ii ifrs-full ExplanationWhyFinancialStatementsNotPreparedOnGoingConcernBasis text Explanation of why entity not regarded as going concern The explanation of the reason why the entity is not regarded as a going concern. disclosure: IAS 1 25 ifrs-full ExplorationAndEvaluationAssetsMember member Exploration and evaluation assets [member] This member stands for exploration and evaluation expenditures recognised as assets in accordance with the entity's accounting policy. Exploration and evaluation expenditures are expenditures incurred by an entity in connection with the exploration for, and evaluation of, mineral resources before the technical feasibility and commercial viability of extracting a mineral resource are demonstrable. common practice: IAS 36 127 ifrs-full ExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContracts X instant credit Exposure to credit risk on loan commitments and financial guarantee contracts The amount of the exposure to credit risk on loan commitments and financial guarantee contracts. [Refer: Loan commitments [member]; Financial guarantee contracts [member]; Credit risk [member]] disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35I - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full ExpropriationOfMajorAssetsByGovernmentMember member Expropriation of major assets by government [member] This member stands for expropriation of major assets by government. [Refer: Government [member]] example: IAS 10 22 c ifrs-full ExternalCreditGradesAxis axis External credit grades [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 IG24 a - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01, example: IFRS 7 35M - Effective 2018.01.01 ifrs-full ExternalCreditGradesMember member External credit grades [member] This member stands for credit grades that have been provided by external rating agencies. example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 IG24 a - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01, example: IFRS 7 35M - Effective 2018.01.01 ifrs-full FactoringOfReceivablesMember member Factoring of receivables [member] This member stands for transactions in which an entity transfers its receivables to another party (the factor). example: IFRS 7 B33 ifrs-full FactorsUsedToIdentifyEntitysReportableSegments text Description of factors used to identify entity's reportable segments The description of the factors used to identify the entity's reportable segments, including the basis of organisation (for example, whether management has chosen to organise the entity around differences in products and services, geographical areas, regulatory environments or a combination of factors and whether operating segments have been aggregated). [Refer: Geographical areas [member]; Operating segments [member]; Products and services [member]; Reportable segments [member]] disclosure: IFRS 8 22 a ifrs-full FairValueAsDeemedCostAxis axis Fair value as deemed cost [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 1 30 ifrs-full FairValueGainLossThatWouldHaveBeenRecognisedInOtherComprehensiveIncomeIfFinancialAssetsHadNotBeenReclassified X duration credit Fair value gain (loss) that would have been recognised in other comprehensive income if financial assets had not been reclassified The fair value gain (loss) that would have been recognised in other comprehensive income if financial assets had not been reclassified. [Refer: Financial assets] disclosure: IFRS 7 12D b - Effective 2018.01.01 ifrs-full FairValueGainLossThatWouldHaveBeenRecognisedInProfitOrLossIfFinancialAssetsHadNotBeenReclassifiedOutOfFairValueThroughProfitOrLossAndIntoFairValueThroughOtherComprehensiveIncomeInitialApplicationOfIFRS9 X duration credit Fair value gain (loss) that would have been recognised in profit or loss if financial assets had not been reclassified out of fair value through profit or loss and into fair value through other comprehensive income, initial application of IFRS 9 The fair value gain (loss) that would have been recognised in profit or loss if financial assets had not been reclassified out of the fair value through profit or loss and into the fair value through other comprehensive income as a result of the transition to IFRS 9. [Refer: Financial assets] disclosure: IFRS 7 42M b - Effective 2018.01.01 ifrs-full FairValueGainLossThatWouldHaveBeenRecognisedInProfitOrLossOrOtherComprehensiveIncomeIfFinancialAssetsHadNotBeenReclassifiedFirstApplicationOfIFRS9 X duration credit Fair value gain (loss) that would have been recognised in profit or loss or other comprehensive income if financial assets had not been reclassified as measured at amortised cost, initial application of IFRS 9 The fair value gain (loss) that would have been recognised in profit or loss or other comprehensive income if financial assets had not been reclassified so that they are measured at amortised cost as a result of the transition to IFRS 9. [Refer: Financial assets] disclosure: IFRS 7 42M b - Effective 2018.01.01 ifrs-full FairValueGainLossThatWouldHaveBeenRecognisedInProfitOrLossOrOtherComprehensiveIncomeIfFinancialLiabilitiesHadNotBeenReclassifiedFirstApplicationOfIFRS9 X duration credit Fair value gain (loss) that would have been recognised in profit or loss or other comprehensive income if financial liabilities had not been reclassified as measured at amortised cost, initial application of IFRS 9 The fair value gain (loss) that would have been recognised in profit or loss or other comprehensive income if financial liabilities had not been reclassified so that they are measured at amortised cost as a result of the transition to IFRS 9. [Refer: Financial liabilities] disclosure: IFRS 7 42M b - Effective 2018.01.01 ifrs-full FairValueGainsLossesOnFinancialAssetsReclassifiedOutOfAvailableforsaleFinancialAssetsNotRecognisedInOtherComprehensiveIncome X duration credit Fair value gains (losses) on financial assets reclassified out of available-for-sale financial assets not recognised in other comprehensive income The fair value gains (losses) that would have been recognised in other comprehensive income if financial assets had not been reclassified out of the available-for-sale category. [Refer: Financial assets available-for-sale; Other comprehensive income] disclosure: IFRS 7 12A e - Expiry date 2018.01.01 ifrs-full FairValueGainsLossesOnFinancialAssetsReclassifiedOutOfAvailableforsaleFinancialAssetsRecognisedInOtherComprehensiveIncome X duration credit Fair value gains (losses) on financial assets reclassified out of available-for-sale financial assets recognised in other comprehensive income The fair value gains (losses) recognised in other comprehensive income on financial assets reclassified out of the available-for-sale category. [Refer: Financial assets available-for-sale; Other comprehensive income] disclosure: IFRS 7 12A d - Expiry date 2018.01.01 ifrs-full FairValueGainsLossesOnFinancialAssetsReclassifiedOutOfFinancialAssetsAtFairValueThroughProfitOrLossNotRecognisedInProfitOrLoss X duration credit Fair value gains (losses) on financial assets reclassified out of financial assets at fair value through profit or loss not recognised in profit or loss The fair value gains (losses) that would have been recognised in profit or loss if financial assets had not been reclassified out of the fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12A e - Expiry date 2018.01.01 ifrs-full FairValueGainsLossesOnFinancialAssetsReclassifiedOutOfFinancialAssetsAtFairValueThroughProfitOrLossRecognisedInProfitOrLoss X duration credit Fair value gains (losses) on financial assets reclassified out of financial assets at fair value through profit or loss recognised in profit or loss The fair value gains (losses) recognised in profit or loss on financial assets reclassified out of the fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12A d - Expiry date 2018.01.01 ifrs-full FairValueGainsOrLossThatWouldHaveBeenRecognisedInProfitOrLossIfFinancialAssetsHadNotBeenReclassified X duration credit Fair value gain (loss) that would have been recognised in profit or loss if financial assets had not been reclassified The fair value gain (loss) that would have been recognised in profit or loss if financial assets had not been reclassified. [Refer: Financial assets] disclosure: IFRS 7 12D b - Effective 2018.01.01 ifrs-full FairValueHedgesMember member Fair value hedges [member] This member stands for hedges of the exposure to changes in fair value of a recognised asset or liability or an unrecognised firm commitment, or an identified portion of such an asset, liability or firm commitment, that is attributable to a particular risk and could affect profit or loss. [Refer: Hedges [member]] disclosure: IAS 39 86 a, disclosure: IFRS 7 24A - Effective 2018.01.01, disclosure: IFRS 7 24B - Effective 2018.01.01, disclosure: IFRS 7 24C - Effective 2018.01.01 ifrs-full FairValueModelMember member Fair value model [member] This member stands for measurement using the fair value model. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. disclosure: IAS 40 32A ifrs-full FairValueOfAcquiredReceivables X instant debit Fair value of acquired receivables The fair value of receivables acquired in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 h i ifrs-full FairValueOfAssetsRepresentingContinuingInvolvementInDerecognisedFinancialAssets X instant debit Fair value of assets representing continuing involvement in derecognised financial assets The fair value of assets representing the entity's continuing involvement in derecognised financial assets. [Refer: Financial assets] disclosure: IFRS 7 42E b ifrs-full FairValueOfAssociatedFinancialLiabilities X instant credit Fair value of associated financial liabilities The fair value of financial liabilities associated with transferred financial assets that are not derecognised in their entirety. [Refer: Financial assets] disclosure: IFRS 7 42D d ifrs-full FairValueOfFinancialAssetsReclassifiedAsMeasuredAtAmortisedCost X instant debit Fair value of financial assets reclassified out of fair value through profit or loss category into amortised cost or fair value through other comprehensive income category The fair value of financial assets reclassified out of the fair value through profit or loss category into amortised cost or fair value through other comprehensive income category. [Refer: Financial assets] disclosure: IFRS 7 12D a - Effective 2018.01.01 ifrs-full FairValueOfFinancialAssetsReclassifiedAsMeasuredAtAmortisedCostFirstApplicationOfIFRS9 X instant debit Fair value of financial assets reclassified as measured at amortised cost, initial application of IFRS 9 The fair value of financial assets that have been reclassified so that they are measured at amortised cost as a result of the transition to IFRS 9. [Refer: Financial assets] disclosure: IFRS 7 42M a - Effective 2018.01.01 ifrs-full FairValueOfFinancialAssetsReclassifiedOutOfFairValueThroughOtherComprehensiveIncomeCategoryIntoAmortisedCostCategory X instant debit Fair value of financial assets reclassified out of fair value through other comprehensive income category into amortised cost category The fair value of financial assets reclassified out of the fair value other comprehensive income category so that they are measured at amortised cost. [Refer: Financial assets] disclosure: IFRS 7 12D a - Effective 2018.01.01 ifrs-full FairValueOfFinancialAssetsReclassifiedOutOfFairValueThroughProfitOrLossAndIntoFairValueThroughOtherComprehensiveIncomeInitialApplicationOfIFRS9 X instant debit Fair value of financial assets reclassified out of fair value through profit or loss and into fair value through other comprehensive income, initial application of IFRS 9 The fair value of financial assets that have been reclassified out of the fair value through profit or loss and into the fair value through other comprehensive income as a result of the transition to IFRS 9. [Refer: Financial assets] disclosure: IFRS 7 42M a - Effective 2018.01.01 ifrs-full FairValueOfFinancialInstrumentOnDiscontinuationOfMeasurementAtFairValueThroughProfitOrLossBecauseCreditDerivativeIsUsedToManageCreditRiskAssets X instant debit Fair value of financial instrument on discontinuation of measurement at fair value through profit or loss because credit derivative is used to manage credit risk, assets The fair value of a financial instrument, recognised as an asset, on discontinuation of its measurement at fair value through profit or loss, because a credit derivative is used to manage the credit risk of that financial instrument. [Refer: Credit risk [member]; Derivatives [member]; Financial instruments, class [member]] disclosure: IFRS 7 24G c - Effective 2018.01.01 ifrs-full FairValueOfFinancialInstrumentOnDiscontinuationOfMeasurementAtFairValueThroughProfitOrLossBecauseCreditDerivativeIsUsedToManageCreditRiskLiabilities X instant credit Fair value of financial instrument on discontinuation of measurement at fair value through profit or loss because credit derivative is used to manage credit risk, liabilities The fair value of a financial instrument, recognised as a liability, on discontinuation of its measurement at fair value through profit or loss, because a credit derivative is used to manage the credit risk of that financial instrument. [Refer: Credit risk [member]; Derivatives [member]; Financial instruments, class [member]] disclosure: IFRS 7 24G c - Effective 2018.01.01 ifrs-full FairValueOfFinancialLiabilitiesReclassifiedAsMeasuredAtAmortisedCostFirstApplicationOfIFRS9 X instant credit Fair value of financial liabilities reclassified as measured at amortised cost, initial application of IFRS 9 The fair value of financial liabilities that have been reclassified so that they are measured at amortised cost as a result of the transition to IFRS 9. [Refer: Financial liabilities] disclosure: IFRS 7 42M a - Effective 2018.01.01 ifrs-full FairValueOfInvestmentInJointVenturesWherePriceQuotationsPublished X instant debit Fair value of investments in joint ventures for which there are quoted market prices The fair value of investments in joint ventures if there are quoted market prices for the investment. [Refer: Joint ventures [member]; Investments in joint ventures] disclosure: IFRS 12 21 b iii ifrs-full FairValueOfInvestmentsInAssociatesWherePriceQuotationsPublished X instant debit Fair value of investments in associates for which there are quoted market prices The fair value of investments in associates if there are quoted market prices for the investment. [Refer: Associates [member]; Investments in associates] disclosure: IFRS 12 21 b iii ifrs-full FairValueOfInvestmentsInEquityInstrumentsDesignatedAsMeasuredAtFairValueThroughOtherComprehensiveIncome X instant debit Investments in equity instruments designated at fair value through other comprehensive income The amount of investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: At fair value [member]; Other comprehensive income] disclosure: IFRS 7 11A c - Effective 2018.01.01, disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full FairValueOfInvestmentsInEquityInstrumentsMeasuredAtFairValueThroughOtherComprehensiveIncomeAtDateOfDerecognition X instant debit Fair value of investments in equity instruments designated at fair value through other comprehensive income at date of derecognition The fair value at the date of the derecognition of investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Investments in equity instruments designated at fair value through other comprehensive income [member]] disclosure: IFRS 7 11B b - Effective 2018.01.01 ifrs-full FairValueOfLiabilitiesRepresentingContinuingInvolvementInDerecognisedFinancialAssets X instant credit Fair value of liabilities representing continuing involvement in derecognised financial assets The fair value of liabilities representing the entity's continuing involvement in derecognised financial assets. [Refer: Financial assets] disclosure: IFRS 7 42E b ifrs-full FairValueOfPropertyPlantAndEquipmentMateriallyDifferentFromCarryingAmount X instant debit Fair value of property, plant and equipment materially different from carrying amount The fair value of property, plant and equipment when the fair value is materially different from the carrying amount. [Refer: Carrying amount [member]; Property, plant and equipment] example: IAS 16 79 d ifrs-full FairValueOfSubsidiariesThatCeaseToBeConsolidatedAsOfDateOfChangeOfInvestmentEntityStatus X instant debit Fair value of subsidiaries that cease to be consolidated as of date of change of investment entity status The fair value, as of the date of change of investment entity status, of subsidiaries that cease to be consolidated. [Refer: At fair value [member]; Disclosure of investment entities [text block]; Subsidiaries [member]] disclosure: IFRS 12 9B a ifrs-full FairValueOfTransferredFinancialAssetsAssociatedFinancialLiabilitiesThatAreNotDerecognisedInTheirEntirety X instant debit Fair value of transferred financial assets (associated financial liabilities) that are not derecognised in their entirety The difference between the fair value of transferred financial assets that have not been derecognised in their entirety and their associated liabilities. [Refer: Financial assets] disclosure: IFRS 7 42D d ifrs-full FairValueOfTransferredFinancialAssetsAssociatedFinancialLiabilitiesThatAreNotDerecognisedInTheirEntiretyAbstract Fair value of transferred financial assets (associated financial liabilities) that are not derecognised in their entirety [abstract] ifrs-full FairValueOfTransferredFinancialAssetsThatAreNotDerecognisedInTheirEntirety X instant debit Fair value of transferred financial assets that are not derecognised in their entirety The fair value of transferred financial assets that are not derecognised in their entirety. [Refer: Financial assets] disclosure: IFRS 7 42D d ifrs-full FeeAndCommissionExpense X duration debit Fee and commission expense The amount of expense relating to fees and commissions. common practice: IAS 1 85 ifrs-full FeeAndCommissionExpenseAbstract Fee and commission expense [abstract] ifrs-full FeeAndCommissionIncome X duration credit Fee and commission income The amount of income relating to fees and commissions. common practice: IAS 1 85 ifrs-full FeeAndCommissionIncomeAbstract Fee and commission income [abstract] ifrs-full FeeAndCommissionIncomeExpense X duration credit Fee and commission income (expense) The amount of income or expense relating to fees and commissions. common practice: IAS 1 85 ifrs-full FeeAndCommissionIncomeExpenseAbstract Fee and commission income (expense) [abstract] ifrs-full FeeExpenseArisingFromFinancialLiabilitiesNotAtFairValueThroughProfitOrLoss X duration debit Fee expense arising from financial liabilities not at fair value through profit or loss The amount of fee expense (other than the amounts included when determining the effective interest rate) arising from financial liabilities that are not at fair value through profit or loss. [Refer: At fair value [member]; Financial liabilities] disclosure: IFRS 7 20 c i - Effective 2018.01.01 ifrs-full FeeIncomeAndExpenseAbstract Fee income and expense [abstract] ifrs-full FeeIncomeArisingFromFinancialAssetsMeasuredAtAmortisedCost X duration credit Fee income arising from financial assets not at fair value through profit or loss The amount of fee income (other than the amounts included when determining the effective interest rate) arising from financial assets that are not at fair value through profit or loss. disclosure: IFRS 7 20 c i - Effective 2018.01.01 ifrs-full FeeIncomeExpenseArisingFromFinancialAssetsOrFinancialLiabilitiesNotAtFairValueThroughProfitOrLoss X duration credit Fee income (expense) arising from financial assets or financial liabilities not at fair value through profit or loss The amount of fee income or expense (other than the amounts included when determining the effective interest rate) arising from financial assets or financial liabilities that are not at fair value through profit or loss. [Refer: At fair value [member]; Financial liabilities] disclosure: IFRS 7 20 c i - Expiry date 2018.01.01 ifrs-full FeeIncomeExpenseArisingFromTrustAndFiduciaryActivities X duration credit Fee income (expense) arising from trust and fiduciary activities The amount of fee income and expense (other than the amounts included when determining the effective interest rate) arising from trust and other fiduciary activities that result in the holding or investing of assets on behalf of individuals, trusts, retirement benefit plans and other institutions. disclosure: IFRS 7 20 c ii ifrs-full FinanceCosts X duration debit Finance costs The amount of costs associated with financing activities of the entity. disclosure: IAS 1 82 b ifrs-full FinanceCostsPaidClassifiedAsOperatingActivities X duration credit Finance costs paid, classified as operating activities The cash outflow for finance costs paid, classified as operating activities. [Refer: Finance costs] common practice: IAS 7 31 ifrs-full FinanceIncome X duration credit Finance income The amount of income associated with interest and other financing activities of the entity. common practice: IAS 1 85 ifrs-full FinanceIncomeCost X duration credit Finance income (cost) The amount of income or cost associated with interest and other financing activities of the entity. common practice: IAS 1 85 ifrs-full FinanceIncomeOnNetInvestmentInFinanceLease X duration credit Finance income on net investment in finance lease The amount of finance income on the net investment in the finance lease. [Refer: Finance income; Net investment in finance lease] disclosure: IFRS 16 90 a ii - Effective 2019.01.01 ifrs-full FinanceIncomeReceivedClassifiedAsOperatingActivities X duration debit Finance income received, classified as operating activities The cash inflow from finance income received, classified as operating activities. [Refer: Finance income] common practice: IAS 7 31 ifrs-full FinanceLeaseLiabilities X instant credit Finance lease liabilities The amount of liabilities related to finance leases. common practice: IAS 1 55 - Expiry date 2019.01.01 ifrs-full FinanceLeaseReceivables X instant debit Finance lease receivables The amount of receivables related to finance leases. common practice: IAS 1 55 ifrs-full FinancialAssets X instant debit Financial assets The amount of assets that are: (a) cash; (b) an equity instrument of another entity; (c) a contractual right: (i) to receive cash or another financial asset from another entity; or (ii) to exchange financial assets or financial liabilities with another entity under conditions that are potentially favourable to the entity; or (d) a contract that will, or may be, settled in the entitys own equity instruments and is: (i) a non-derivative for which the entity is, or may be, obliged to receive a variable number of the entitys own equity instruments; or (ii) a derivative that will, or may be, settled other than by the exchange of a fixed amount of cash or another financial asset for a fixed number of the entitys own equity instruments. For this purpose the entitys own equity instruments do not include puttable financial instruments classified as equity instruments in accordance with paragraphs 16A-16B of IAS 32, instruments that impose on the entity an obligation to deliver to another party a pro rata share of the net assets of the entity only on liquidation and are classified as equity instruments in accordance with paragraphs 16C-16D of IAS 32, or instruments that are contracts for the future receipt or delivery of the entitys own equity instruments. [Refer: Financial instruments, class [member]; Financial liabilities] disclosure: IFRS 7 25, disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35I - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01 ifrs-full FinancialAssetsAtAmortisedCost X instant debit Financial assets at amortised cost The amount of financial assets at amortised cost. The amortised cost is the amount at which financial assets are measured at initial recognition minus principal repayments, plus or minus the cumulative amortisation using the effective interest method of any difference between that initial amount and the maturity amount, and adjusted for any impairment. [Refer: Financial assets] disclosure: IFRS 7 8 f - Effective 2018.01.01 ifrs-full FinancialAssetsAtAmortisedCostCategoryMember member Financial assets at amortised cost, category [member] This member stands for the financial assets at amortised cost category. [Refer: Financial assets at amortised cost] disclosure: IFRS 7 8 f - Effective 2018.01.01 ifrs-full FinancialAssetsAtAmortisedCostMember member Financial assets at amortised cost, class [member] This member stands for the financial assets measured at amortised cost class. [Refer: Financial assets at amortised cost] disclosure: IFRS 7 B2 a ifrs-full FinancialAssetsAtFairValue X instant debit Financial assets, at fair value The fair value of financial assets. [Refer: At fair value [member]; Financial assets] disclosure: IFRS 7 25 ifrs-full FinancialAssetsAtFairValueMember member Financial assets at fair value, class [member] This member stands for the financial assets measured at fair value class. [Refer: Financial assets; At fair value [member]] disclosure: IFRS 7 B2 a ifrs-full FinancialAssetsAtFairValueThroughOtherComprehensiveIncome X instant debit Financial assets at fair value through other comprehensive income The amount of financial assets at fair value through other comprehensive income. [Refer: At fair value [member]; Financial assets; Other comprehensive income] disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full FinancialAssetsAtFairValueThroughOtherComprehensiveIncomeAbstract Financial assets at fair value through other comprehensive income [abstract] ifrs-full FinancialAssetsAtFairValueThroughOtherComprehensiveIncomeCategoryMember member Financial assets at fair value through other comprehensive income, category [member] This member stands for the financial assets at fair value through other comprehensive income category. [Refer: Financial assets at fair value through other comprehensive income] disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full FinancialAssetsAtFairValueThroughProfitOrLoss X instant debit Financial assets at fair value through profit or loss The amount of financial assets that are measured at fair value and for which gains (losses) are recognised in profit or loss. A financial asset shall be measured at fair value through profit or loss unless it is measured at amortised cost or at fair value through other comprehensive income. A gain (loss) on a financial asset measured at fair value shall be recognised in profit or loss unless it is part of a hedging relationship, it is an investment in an equity instrument for which the entity has elected to present gains and losses in other comprehensive income or it is a financial asset measured at fair value through other comprehensive income. [Refer: At fair value [member]; Financial assets] disclosure: IFRS 7 8 a ifrs-full FinancialAssetsAtFairValueThroughProfitOrLossAbstract Financial assets at fair value through profit or loss [abstract] ifrs-full FinancialAssetsAtFairValueThroughProfitOrLossCategoryMember member Financial assets at fair value through profit or loss, category [member] This member stands for the financial assets at fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 8 a ifrs-full FinancialAssetsAtFairValueThroughProfitOrLossClassifiedAsHeldForTrading X instant debit Financial assets at fair value through profit or loss, classified as held for trading The amount of financial assets at fair value through profit or loss classified as held for trading. A financial asset is classified as held for trading if: (a) it is acquired principally for the purpose of selling it in the near term; (b) on initial recognition it is part of a portfolio of identified financial instruments that are managed together and for which there is evidence of a recent actual pattern of short-term profit-taking; or (c) it is a derivative (except for a derivative that is a financial guarantee contract or a designated and effective hedging instrument). [Refer: At fair value [member]; Financial assets at fair value through profit or loss] common practice: IAS 1 55, disclosure: IFRS 7 8 a - Expiry date 2018.01.01 ifrs-full FinancialAssetsAtFairValueThroughProfitOrLossClassifiedAsHeldForTradingCategoryMember member Financial assets at fair value through profit or loss, classified as held for trading, category [member] This member stands for the financial assets at fair value through profit or loss classified as held for trading category. [Refer: Financial assets at fair value through profit or loss, classified as held for trading] disclosure: IFRS 7 8 a - Expiry date 2018.01.01 ifrs-full FinancialAssetsAtFairValueThroughProfitOrLossDesignatedAsUponInitialRecognition X instant debit Financial assets at fair value through profit or loss, designated upon initial recognition or subsequently The amount of financial assets at fair value through profit or loss that were designated as such upon initial recognition or subsequently. [Refer: At fair value [member]; Financial assets at fair value through profit or loss] disclosure: IFRS 7 8 a ifrs-full FinancialAssetsAtFairValueThroughProfitOrLossDesignatedUponInitialRecognitionCategoryMember member Financial assets at fair value through profit or loss, designated upon initial recognition or subsequently, category [member] This member stands for the financial assets at fair value through profit or loss designated as such upon initial recognition or subsequently category. [Refer: Financial assets at fair value through profit or loss, designated upon initial recognition or subsequently] disclosure: IFRS 7 8 a ifrs-full FinancialAssetsAtFairValueThroughProfitOrLossMandatorilyMeasuredAtFairValue X instant debit Financial assets at fair value through profit or loss, mandatorily measured at fair value The amount of financial assets mandatorily measured at fair value through profit or loss in accordance with IFRS 9. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 8 a - Effective 2018.01.01 ifrs-full FinancialAssetsAtFairValueThroughProfitOrLossMandatorilyMeasuredAtFairValueCategoryMember member Financial assets at fair value through profit or loss, mandatorily measured at fair value, category [member] This member stands for the financial assets mandatorily measured at fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss, mandatorily measured at fair value] disclosure: IFRS 7 8 a - Effective 2018.01.01 ifrs-full FinancialAssetsAvailableforsale X instant debit Financial assets available-for-sale The amount of non-derivative financial assets that are designated as available for sale or are not classified as (a) loans and receivables; (b) held-to-maturity investments; or (c) financial assets at fair value through profit or loss. [Refer: Derivative financial assets; Financial assets at fair value through profit or loss; Held-to-maturity investments] disclosure: IFRS 7 8 d - Expiry date 2018.01.01 ifrs-full FinancialAssetsAvailableforsaleCategoryMember member Financial assets available-for-sale, category [member] This member stands for the financial assets available-for-sale category. [Refer: Financial assets available-for-sale] disclosure: IFRS 7 8 d - Expiry date 2018.01.01 ifrs-full FinancialAssetsCategoryMember member Financial assets, category [member] This member stands for aggregated categories of financial assets. It also represents the standard value for the 'Categories of financial assets' axis if no other member is used. [Refer: Financial assets] disclosure: IFRS 7 8 ifrs-full FinancialAssetsCollectivelyAssessedForCreditLossesMember member Financial assets collectively assessed for credit losses [member] This member stands for financial assets that have been collectively assessed for credit losses. [Refer: Financial assets] common practice: IFRS 7 37 - Expiry date 2018.01.01 ifrs-full FinancialAssetsDesignatedAsMeasuredAtFairValueAbstract Financial assets designated as measured at fair value through profit or loss [abstract] ifrs-full FinancialAssetsHeldForManagingLiquidityRisk X instant debit Financial assets held for managing liquidity risk The amount of financial assets held for managing liquidity risk (for example, financial assets that are readily saleable or expected to generate cash inflows to meet cash outflows on financial liabilities). [Refer: Liquidity risk [member]; Financial assets; Financial liabilities] disclosure: IFRS 7 B11E ifrs-full FinancialAssetsImpairedMember member Financial assets impaired [member] This member stands for financial assets that have been impaired. [Refer: Financial assets] common practice: IFRS 7 37 - Expiry date 2018.01.01 ifrs-full FinancialAssetsIndividuallyAssessedForCreditLossesMember member Financial assets individually assessed for credit losses [member] This member stands for financial assets that have been individually assessed for credit losses. [Refer: Financial assets] disclosure: IFRS 7 37 b - Expiry date 2018.01.01 ifrs-full FinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncome X instant debit Financial assets measured at fair value through other comprehensive income The amount of financial assets that are measured at fair value through other comprehensive income. A financial asset shall be measured at fair value through other comprehensive income if both of the following conditions are met: (a) the financial asset is held within a business model whose objective is achieved by both collecting contractual cash flows and selling financial assets and (b) the contractual terms of the financial asset give rise on specified dates to cash flows that are solely payments of principal and interest on the principal amount outstanding. [Refer: At fair value [member]; Financial assets] disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full FinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncomeAbstract Financial assets measured at fair value through other comprehensive income [abstract] ifrs-full FinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncomeCategoryMember member Financial assets measured at fair value through other comprehensive income, category [member] This member stands for the financial assets at fair value through other comprehensive income category. [Refer: Financial assets measured at fair value through other comprehensive income] disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full FinancialAssetsMember member Financial assets, class [member] This member stands for aggregated classes of financial assets. It also represents the standard value for the 'Classes of financial assets' axis if no other member is used. [Refer: Financial assets] disclosure: IFRS 4 39L b - Effective on first application of IFRS 9, disclosure: IFRS 7 6 ifrs-full FinancialAssetsNeitherPastDueNorImpairedMember member Financial assets neither past due nor impaired [member] This member stands for financial assets that are neither past due nor impaired. A financial asset is past due when a counterparty has failed to make a payment when contractually due. [Refer: Financial assets] common practice: IFRS 7 37 - Expiry date 2018.01.01 ifrs-full FinancialAssetsOutsideScopeOfIFRS7Member member Financial assets outside scope of IFRS 7, class [member] This member stands for the financial assets outside the scope of IFRS 7 class. [Refer: Financial assets] disclosure: IFRS 7 B2 b ifrs-full FinancialAssetsPastDueButNotImpairedMember member Financial assets past due but not impaired [member] This member stands for financial assets that are past due but not impaired. A financial asset is past due when a counterparty has failed to make a payment when contractually due. [Refer: Financial assets] disclosure: IFRS 7 37 a - Expiry date 2018.01.01 ifrs-full FinancialAssetsPledgedAsCollateralForLiabilitiesOrContingentLiabilities X instant debit Financial assets pledged as collateral for liabilities or contingent liabilities The amount of financial assets that the entity has pledged as collateral for liabilities or contingent liabilities, including amounts that have been reclassified in accordance with paragraph 3.2.23(a) of IFRS 9. [Refer: Contingent liabilities [member]; Financial assets] disclosure: IFRS 7 14 a ifrs-full FinancialAssetsPreviouslyDesignatedAtFairValueThroughProfitOrLossButNoLongerSoDesignatedFirstApplicationOfIFRS9 X instant debit Financial assets previously designated at fair value through profit or loss but no longer so designated, initial application of IFRS 9 The amount of financial assets in the statement of financial position that were previously designated as measured at fair value through profit or loss but are no longer so designated when the entity initially applies IFRS 9. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 42I c - Effective 2018.01.01 ifrs-full FinancialAssetsPreviouslyDesignatedAtFairValueThroughProfitOrLossReclassifiedDueToRequirementsOfIFRS9FirstApplicationOfIFRS9 X instant debit Financial assets previously designated at fair value through profit or loss reclassified due to requirements of IFRS 9, initial application of IFRS 9 The amount of financial assets in the statement of financial position that were previously designated as measured at fair value through profit or loss but are no longer so designated, and that were reclassified due to requirements of IFRS 9 when the entity initially applies IFRS 9. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 42I c - Effective 2018.01.01 ifrs-full FinancialAssetsPreviouslyDesignatedAtFairValueThroughProfitOrLossReclassifiedVoluntarilyFirstApplicationOfIFRS9 X instant debit Financial assets previously designated at fair value through profit or loss reclassified voluntarily, initial application of IFRS 9 The amount of financial assets in the statement of financial position that were previously designated as measured at fair value through profit or loss but are no longer so designated, and that the entity voluntarily elected to reclassify when the entity initially applies IFRS 9. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 42I c - Effective 2018.01.01 ifrs-full FinancialAssetsReclassifiedOutOfAvailableforsaleFinancialAssetsAtFairValue X instant debit Financial assets reclassified out of available-for-sale financial assets, at fair value The fair value of financial assets that have been reclassified out of the available-for-sale category. [Refer: At fair value [member]; Financial assets, at fair value] disclosure: IFRS 7 12A b - Expiry date 2018.01.01 ifrs-full FinancialAssetsReclassifiedOutOfAvailableforsaleFinancialAssetsCarryingAmount X instant debit Financial assets reclassified out of available-for-sale financial assets, carrying amount The carrying amount of financial assets that have been reclassified out of the available-for-sale category. [Refer: Financial assets] disclosure: IFRS 7 12A b - Expiry date 2018.01.01 ifrs-full FinancialAssetsReclassifiedOutOfFinancialAssetsAtFairValueThroughProfitOrLossAtFairValue X instant debit Financial assets reclassified out of financial assets at fair value through profit or loss, at fair value The fair value of financial assets that have been reclassified out of the fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12A b - Expiry date 2018.01.01 ifrs-full FinancialAssetsReclassifiedOutOfFinancialAssetsAtFairValueThroughProfitOrLossCarryingAmount X instant debit Financial assets reclassified out of financial assets at fair value through profit or loss, carrying amount The carrying amount of financial assets that have been reclassified out of the fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12A b - Expiry date 2018.01.01 ifrs-full FinancialAssetsRecognisedAsOfAcquisitionDate X instant debit Financial assets recognised as of acquisition date The amount recognised as of the acquisition date for financial assets acquired in a business combination. [Refer: Financial assets; Business combinations [member]] example: IFRS 3 B64 i, example: IFRS 3 IE72 ifrs-full FinancialAssetsThatAreIndividuallyDeterminedToBeImpairedFairValueOfCollateralHeldAndOtherCreditEnhancements X instant debit Financial assets that are individually determined to be impaired, fair value of collateral held and other credit enhancements The fair value of collateral available and other credit enhancements obtained for financial assets that are individually determined to be impaired. [Refer: Financial assets; Impairment loss] example: IFRS 7 IG29 c - Expiry date 2018.01.01, example: IFRS 7 37 b - Expiry date 2018.01.01 ifrs-full FinancialAssetsToWhichOverlayApproachIsApplied X instant debit Financial assets to which overlay approach is applied The amount of financial assets to which the overlay approach is applied. [Refer: Financial assets] disclosure: IFRS 4 39L b - Effective on first application of IFRS 9 ifrs-full FinancialAssetsTypeMember member Financial assets, type [member] This member stands for aggregated types of financial assets. It also represents the standard value for the 'Types of financial assets' axis if no other member is used. [Refer: Financial assets] disclosure: IFRS 7 B52, disclosure: IFRS 7 B51 ifrs-full FinancialAssetsWhichDoNotQualifyForDerecognitionAxis axis Transferred financial assets that are not derecognised in their entirety [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 42D ifrs-full FinancialAssetsWhichDoNotQualifyForDerecognitionMember member Transferred financial assets that are not derecognised in their entirety [member] This member stands for transferred financial assets that are not derecognised in their entirety. It also represents the standard value for the 'Transferred financial assets that are not derecognised in their entirety' axis if no other member is used. [Refer: Financial assets] disclosure: IFRS 7 42D ifrs-full FinancialAssetsWhoseContractualCashFlowCharacteristicsHaveBeenAssessedBasedOnFactsAndCircumstancesAtInitialRecognitionWithoutTakingIntoAccountExceptionForPrepaymentFeatures X instant debit Financial assets whose contractual cash flow characteristics have been assessed based on facts and circumstances at initial recognition without taking into account exception for prepayment features The amount of financial assets whose contractual cash flow characteristics have been assessed based on the facts and circumstances that existed at the initial recognition without taking into account the exception for prepayment features. [Refer: Financial assets] disclosure: IFRS 7 42S - Effective 2018.01.01 ifrs-full FinancialAssetsWhoseContractualCashFlowCharacteristicsHaveBeenAssessedBasedOnFactsAndCircumstancesAtInitialRecognitionWithoutTakingIntoAccountRequirementsRelatedToModificationOfTimeValueOfMoneyElement X instant debit Financial assets whose contractual cash flow characteristics have been assessed based on facts and circumstances at initial recognition without taking into account requirements related to modification of time value of money element The amount of financial assets whose contractual cash flow characteristics have been assessed based on the facts and circumstances that existed at the initial recognition without taking into account the requirements related to the modification of the time value of money element. [Refer: Financial assets] disclosure: IFRS 7 42R - Effective 2018.01.01 ifrs-full FinancialAssetsWithContractualCashFlowsModifiedDuringReportingPeriodWhileLossAllowanceMeasuredAtLifetimeExpectedCreditLossesAmortisedCostBeforeModification X duration debit Financial assets with contractual cash flows modified during reporting period while loss allowance measured at lifetime expected credit losses, amortised cost before modification The amortised cost before the modification of financial assets for which the contractual cash flows have been modified during the reporting period while they had a loss allowance measured at an amount equal to lifetime expected credit losses. [Refer: Financial assets] disclosure: IFRS 7 35J a - Effective 2018.01.01 ifrs-full FinancialAssetsWithContractualCashFlowsModifiedDuringReportingPeriodWhileLossAllowanceMeasuredAtLifetimeExpectedCreditLossesModificationGainLoss X duration credit Financial assets with contractual cash flows modified during reporting period while loss allowance measured at lifetime expected credit losses, modification gain (loss) The net modification gain (loss) on financial assets for which the contractual cash flows have been modified during the reporting period while they had a loss allowance measured at an amount equal to lifetime expected credit losses. [Refer: Financial assets] disclosure: IFRS 7 35J a - Effective 2018.01.01 ifrs-full FinancialAssetsWithModifiedContractualCashFlowsWhileLossAllowanceMeasuredAtLifetimeExpectedCreditLossesForWhichLossAllowanceChangedDuringReportingPeriodTo12monthExpectedCreditLossesGrossCarryingAmount X instant debit Financial assets with modified contractual cash flows while loss allowance measured at lifetime expected credit losses for which loss allowance changed during reporting period to 12-month expected credit losses, gross carrying amount The gross carrying amount of financial assets that have been modified since initial recognition at a time when the loss allowance was measured at an amount equal to lifetime expected credit losses and for which the loss allowance has changed during the reporting period to an amount equal to 12-month expected credit losses. [Refer: Financial assets] disclosure: IFRS 7 35J b - Effective 2018.01.01 ifrs-full FinancialAssetsWrittenOffDuringReportingPeriodAndStillSubjectToEnforcementActivityContractualAmountOutstanding X instant debit Financial assets written off during reporting period and still subject to enforcement activity, contractual amount outstanding The contractual amount outstanding on financial assets that were written off during the reporting period and are still subject to enforcement activity. [Refer: Financial assets] disclosure: IFRS 7 35L - Effective 2018.01.01 ifrs-full FinancialEffectOfChangesInAccountingPolicyMember member Increase (decrease) due to changes in accounting policy [member] This member stands for the financial effect of changes in accounting policy. disclosure: IAS 8 28 f i, disclosure: IAS 8 29 c i ifrs-full FinancialEffectOfCorrectionsOfAccountingErrorsMember member Increase (decrease) due to corrections of prior period errors [member] This member stands for the financial effect of corrections of prior period errors. disclosure: IAS 8 49 b i, disclosure: IAS 8 49 c ifrs-full FinancialEffectOfTransitionFromPreviousGAAPToIFRSsAxis axis Financial effect of transition from previous GAAP to IFRSs [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 1 24 ifrs-full FinancialForecastOfCashFlowsForCashgeneratingUnitSignificantUnobservableInputsAssets X duration Financial forecast of cash flows for cash-generating unit, significant unobservable inputs, assets A financial forecast of cash flows for a cash-generating unit developed using the entity's own data if there is no reasonably available information that indicates that market participants would use different assumptions. This is used as a significant Level 3 unobservable input for assets. [Refer: Level 3 of fair value hierarchy [member]; Cash-generating units [member]] example: IFRS 13 B36 e ifrs-full FinancialForecastOfCashFlowsForCashgeneratingUnitSignificantUnobservableInputsEntitysOwnEquityInstruments X duration Financial forecast of cash flows for cash-generating unit, significant unobservable inputs, entity's own equity instruments A financial forecast of cash flows for a cash-generating unit developed using the entity's own data if there is no reasonably available information that indicates that market participants would use different assumptions. This is used as a significant Level 3 unobservable input for the entity's own equity instruments. [Refer: Level 3 of fair value hierarchy [member]; Cash-generating units [member]] example: IFRS 13 B36 e ifrs-full FinancialForecastOfCashFlowsForCashgeneratingUnitSignificantUnobservableInputsLiabilities X duration Financial forecast of cash flows for cash-generating unit, significant unobservable inputs, liabilities A financial forecast of cash flows for a cash-generating unit developed using the entity's own data if there is no reasonably available information that indicates that market participants would use different assumptions. This is used as a significant Level 3 unobservable input for liabilities. [Refer: Level 3 of fair value hierarchy [member]; Cash-generating units [member]] example: IFRS 13 B36 e ifrs-full FinancialForecastOfProfitOrLossForCashgeneratingUnitSignificantUnobservableInputsAssets X duration Financial forecast of profit or loss for cash-generating unit, significant unobservable inputs, assets A financial forecast of profit or loss for a cash-generating unit developed using the entity's own data if there is no reasonably available information that indicates that market participants would use different assumptions. This is used as a significant Level 3 unobservable input for assets. [Refer: Level 3 of fair value hierarchy [member]; Cash-generating units [member]] example: IFRS 13 B36 e ifrs-full FinancialForecastOfProfitOrLossForCashgeneratingUnitSignificantUnobservableInputsEntitysOwnEquityInstruments X duration Financial forecast of profit or loss for cash-generating unit, significant unobservable inputs, entity's own equity instruments A financial forecast of profit or loss for a cash-generating unit developed using the entity's own data if there is no reasonably available information that indicates that market participants would use different assumptions. This is used as a significant Level 3 unobservable input for entity's own equity instruments. [Refer: Level 3 of fair value hierarchy [member]; Cash-generating units [member]] example: IFRS 13 B36 e ifrs-full FinancialForecastOfProfitOrLossForCashgeneratingUnitSignificantUnobservableInputsLiabilities X duration Financial forecast of profit or loss for cash-generating unit, significant unobservable inputs, liabilities A financial forecast of profit or loss for a cash-generating unit developed using the entity's own data if there is no reasonably available information that indicates that market participants would use different assumptions. This is used as a significant Level 3 unobservable input for liabilities. [Refer: Level 3 of fair value hierarchy [member]; Cash-generating units [member]] example: IFRS 13 B36 e ifrs-full FinancialGuaranteeContractsMember member Financial guarantee contracts [member] This member stands for contracts that require the issuer to make specified payments to reimburse the holder for a loss it incurs because a specified debtor fails to make payment when due in accordance with the original or modified terms of a debt instrument. disclosure: IFRS 7 B8E - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full FinancialInstrumentsCreditimpairedAfterPurchaseOrOriginationMember member Financial instruments credit-impaired after purchase or origination [member] This member stands for financial instruments that were credit-impaired after purchase or origination. [Refer: Financial instruments credit-impaired [member]] disclosure: IFRS 7 35H b ii - Effective 2018.01.01, disclosure: IFRS 7 35M b ii - Effective 2018.01.01 ifrs-full FinancialInstrumentsCreditimpairedMember member Financial instruments credit-impaired [member] This member stands for financial instruments that are credit-impaired. [Refer: Credit impairment of financial instruments [member]] disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full FinancialInstrumentsDesignatedAsHedgingInstrumentsAtFairValue X instant Financial instruments designated as hedging instruments, at fair value The fair value of financial instruments designated as hedging instruments. Hedging instruments are designated derivatives or (for a hedge of the risk of changes in foreign currency exchange rates only) designated non-derivative financial assets or non-derivative financial liabilities whose fair value or cash flows are expected to offset changes in the fair value or cash flows of a designated hedged item. [Refer: At fair value [member]; Derivatives [member]; Derivative financial assets; Derivative financial liabilities; Financial instruments, class [member]; Financial assets; Financial liabilities] disclosure: IFRS 7 22 b - Expiry date 2018.01.01 ifrs-full FinancialInstrumentsMeasuredAtFairValueThroughProfitOrLossBecauseCreditDerivativeIsUsedToManageCreditRiskAxis axis Financial instruments measured at fair value through profit or loss because credit derivative is used to manage credit risk [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 24G - Effective 2018.01.01 ifrs-full FinancialInstrumentsMeasuredAtFairValueThroughProfitOrLossBecauseCreditDerivativeIsUsedToManageCreditRiskMember member Financial instruments measured at fair value through profit or loss because credit derivative is used to manage credit risk [member] This member stands for financial instruments measured at fair value through profit or loss, because a credit derivative is used to manage the credit risk of these instruments. It also represents the standard value for the 'Financial instruments measured at fair value through profit or loss because credit derivative is used to manage credit risk' axis if no other member is used. [Refer: Financial instruments, class [member]; Credit risk [member]] disclosure: IFRS 7 24G - Effective 2018.01.01 ifrs-full FinancialInstrumentsNotCreditimpairedMember member Financial instruments not credit-impaired [member] This member stands for financial instruments that are not credit-impaired. [Refer: Credit impairment of financial instruments [member]] disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full FinancialInstrumentsPurchasedOrOriginatedCreditimpairedMember member Financial instruments purchased or originated credit-impaired [member] This member stands for financial instruments that were purchased or originated as credit-impaired. [Refer: Financial instruments credit-impaired [member]] disclosure: IFRS 7 35H c - Effective 2018.01.01, disclosure: IFRS 7 35M c - Effective 2018.01.01 ifrs-full FinancialInstrumentsSubjectToEnforceableMasterNettingArrangementOrSimilarAgreementNotSetOffAgainstFinancialAssets X instant credit Financial instruments subject to enforceable master netting arrangement or similar agreement not set off against financial assets The amount of financial instruments subject to an enforceable master netting arrangement or similar agreement that are not set off against financial assets. [Refer: Financial assets] example: IFRS 7 IG40D, example: IFRS 7 13C d i ifrs-full FinancialInstrumentsSubjectToEnforceableMasterNettingArrangementOrSimilarAgreementNotSetOffAgainstFinancialLiabilities X instant debit Financial instruments subject to enforceable master netting arrangement or similar agreement not set off against financial liabilities The amount of financial instruments subject to an enforceable master netting arrangement or similar agreement that are not set off against financial liabilities. [Refer: Financial liabilities] example: IFRS 7 IG40D, example: IFRS 7 13C d i ifrs-full FinancialInstrumentsWhoseFairValuePreviouslyCouldNotBeReliablyMeasuredAtTimeOfDerecognition X instant Financial instruments whose fair value previously could not be reliably measured at time of derecognition The amount, at the time of derecognition, of derecognised financial instruments whose fair value previously could not be reliably measured. [Refer: Carrying amount [member]; Financial instruments, class [member]] disclosure: IFRS 7 30 e ifrs-full FinancialLiabilities X instant credit Financial liabilities The amount of liabilities that are: (a) a contractual obligation: (i) to deliver cash or another financial asset to another entity; or (ii) to exchange financial assets or financial liabilities with another entity under conditions that are potentially unfavourable to the entity; or (b) a contract that will, or may be, settled in the entitys own equity instruments and is: (i) a non-derivative for which the entity is, or may be, obliged to deliver a variable number of the entitys own equity instruments; or (ii) a derivative that will, or may be, settled other than by the exchange of a fixed amount of cash or another financial asset for a fixed number of the entitys own equity instruments. For this purpose, rights, options or warrants to acquire a fixed number of the entitys own equity instruments for a fixed amount of any currency are equity instruments if the entity offers the rights, options or warrants pro rata to all of its existing owners of the same class of its own non-derivative equity instruments. Also, for those purposes the entitys own equity instruments do not include puttable financial instruments that are classified as equity instruments in accordance with paragraphs 16A-16B of IAS 32, instruments that impose on the entity an obligation to deliver to another party a pro rata share of the net assets of the entity only on liquidation and are classified as equity instruments in accordance with paragraphs 16C-16D of IAS 32, or instruments that are contracts for the future receipt or delivery of the entitys own equity instruments. As an exception, an instrument that meets the definition of a financial liability is classified as an equity instrument if it has all the features and meets the conditions in paragraphs 16A-16B or paragraphs 16C-16D of IAS 32. [Refer: Financial instruments, class [member]; Financial assets; Derivatives [member]] disclosure: IFRS 7 25 ifrs-full FinancialLiabilitiesAtAmortisedCost X instant credit Financial liabilities at amortised cost The amount of financial liabilities at amortised cost. The amortised cost is the amount at which financial liabilities are measured at initial recognition minus principal repayments, plus or minus the cumulative amortisation using the effective interest method of any difference between that initial amount and the maturity amount. [Refer: Financial liabilities] disclosure: IFRS 7 8 f - Expiry date 2018.01.01, disclosure: IFRS 7 8 g - Effective 2018.01.01 ifrs-full FinancialLiabilitiesAtAmortisedCostCategoryMember member Financial liabilities at amortised cost, category [member] This member stands for the financial liabilities at amortised cost category. [Refer: Financial liabilities at amortised cost] disclosure: IFRS 7 8 f - Expiry date 2018.01.01, disclosure: IFRS 7 8 g - Effective 2018.01.01 ifrs-full FinancialLiabilitiesAtAmortisedCostMember member Financial liabilities at amortised cost, class [member] This member stands for the financial liabilities measured at amortised cost class. [Refer: Financial liabilities at amortised cost] disclosure: IFRS 7 B2 a ifrs-full FinancialLiabilitiesAtFairValue X instant credit Financial liabilities, at fair value The fair value of financial liabilities. [Refer: At fair value [member]; Financial liabilities] disclosure: IFRS 7 25 ifrs-full FinancialLiabilitiesAtFairValueMember member Financial liabilities at fair value, class [member] This member stands for the financial liabilities measured at fair value class. [Refer: Financial liabilities; At fair value [member]] disclosure: IFRS 7 B2 a ifrs-full FinancialLiabilitiesAtFairValueThroughProfitOrLoss X instant credit Financial liabilities at fair value through profit or loss The amount of financial liabilities that meet either of the following conditions: (a) they meet the definition of held for trading; or (b) upon initial recognition they are designated by the entity as at fair value through profit or loss. An entity may use this designation only when permitted by paragraph 4.3.5 of IFRS 9 (embedded derivatives) or when doing so results in more relevant information, because either: (a) it eliminates or significantly reduces a measurement or recognition inconsistency (sometimes referred to as an accounting mismatch) that would otherwise arise from measuring assets or liabilities or recognising the gains and losses on them on different bases; or (b) a group of financial liabilities or financial assets and financial liabilities is managed and its performance is evaluated on a fair value basis, in accordance with a documented risk management or investment strategy, and information about the group is provided internally on that basis to the entitys key management personnel (as defined in IAS 24). [Refer: At fair value [member]; Key management personnel of entity or parent [member]; Derivatives [member]; Financial assets; Financial liabilities] disclosure: IFRS 7 8 e ifrs-full FinancialLiabilitiesAtFairValueThroughProfitOrLossAbstract Financial liabilities at fair value through profit or loss [abstract] ifrs-full FinancialLiabilitiesAtFairValueThroughProfitOrLossCategoryMember member Financial liabilities at fair value through profit or loss, category [member] This member stands for the financial liabilities at fair value through profit or loss category. [Refer: Financial liabilities at fair value through profit or loss] disclosure: IFRS 7 8 e ifrs-full FinancialLiabilitiesAtFairValueThroughProfitOrLossClassifiedAsHeldForTrading X instant credit Financial liabilities at fair value through profit or loss that meet definition of held for trading The amount of financial liabilities at fair value through profit or loss that meet the definition of held for trading. A financial liability is classified as held for trading if: (a) it is acquired or incurred principally for the purpose of selling or repurchasing it in the near term; (b) on initial recognition it is part of a portfolio of identified financial instruments that are managed together and for which there is evidence of a recent actual pattern of short-term profit-taking; or (c) it is a derivative (except for a derivative that is a financial guarantee contract or a designated and effective hedging instrument). [Refer: Financial liabilities at fair value through profit or loss] disclosure: IFRS 7 8 e ifrs-full FinancialLiabilitiesAtFairValueThroughProfitOrLossDesignatedAsUponInitialRecognition X instant credit Financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently The amount of financial liabilities at fair value through profit or loss that were designated as such upon initial recognition or subsequently. [Refer: At fair value [member]; Financial liabilities at fair value through profit or loss] disclosure: IFRS 7 8 e ifrs-full FinancialLiabilitiesAtFairValueThroughProfitOrLossDesignatedUponInitialRecognitionCategoryMember member Financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently, category [member] This member stands for the financial liabilities at fair value through profit or loss designated as such upon initial recognition or subsequently category. [Refer: Financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently] disclosure: IFRS 7 8 e ifrs-full FinancialLiabilitiesAtFairValueThroughProfitOrLossThatMeetDefinitionOfHeldForTradingCategoryMember member Financial liabilities at fair value through profit or loss that meet definition of held for trading, category [member] This member stands for the financial liabilities at fair value through profit or loss that meet the definition of held for trading category. [Refer: Financial liabilities at fair value through profit or loss that meet definition of held for trading] disclosure: IFRS 7 8 e ifrs-full FinancialLiabilitiesCategoryMember member Financial liabilities, category [member] This member stands for aggregated categories of financial liabilities. It also represents the standard value for the 'Categories of financial liabilities' axis if no other member is used. [Refer: Financial assets] disclosure: IFRS 7 8 ifrs-full FinancialLiabilitiesMember member Financial liabilities, class [member] This member stands for aggregated classes financial liabilities. It also represents the standard value for the 'Classes of financial liabilities' axis if no other member is used. [Refer: Financial liabilities] disclosure: IFRS 7 6 ifrs-full FinancialLiabilitiesOutsideScopeOfIFRS7Member member Financial liabilities outside scope of IFRS 7, class [member] This member stands for the financial liabilities outside the scope of IFRS 7 class. [Refer: Financial liabilities] disclosure: IFRS 7 B2 b ifrs-full FinancialLiabilitiesPreviouslyDesignatedAtFairValueThroughProfitOrLossButNoLongerSoDesignatedFirstApplicationOfIFRS9 X instant credit Financial liabilities previously designated at fair value through profit or loss but no longer so designated, initial application of IFRS 9 The amount of financial liabilities in the statement of financial position that were previously designated as measured at fair value through profit or loss but are no longer so designated when the entity initially applies IFRS 9. [Refer: Financial liabilities at fair value through profit or loss] disclosure: IFRS 7 42I c - Effective 2018.01.01 ifrs-full FinancialLiabilitiesPreviouslyDesignatedAtFairValueThroughProfitOrLossReclassifiedDueToRequirementsOfIFRS9FirstApplicationOfIFRS9 X instant credit Financial liabilities previously designated at fair value through profit or loss reclassified due to requirements of IFRS 9, initial application of IFRS 9 The amount of financial liabilities in the statement of financial position that were previously designated as measured at fair value through profit or loss but are no longer so designated, and that were reclassified due to the requirements of IFRS 9 when the entity initially applies IFRS 9. [Refer: Financial liabilities at fair value through profit or loss] disclosure: IFRS 7 42I c - Effective 2018.01.01 ifrs-full FinancialLiabilitiesPreviouslyDesignatedAtFairValueThroughProfitOrLossReclassifiedVoluntarilyFirstApplicationOfIFRS9 X instant credit Financial liabilities previously designated at fair value through profit or loss reclassified voluntarily, initial application of IFRS 9 The amount of financial liabilities in the statement of financial position that were previously designated as measured at fair value through profit or loss but are no longer so designated, and that the entity voluntarily elected to reclassify when the entity initially applies IFRS 9. [Refer: Financial liabilities at fair value through profit or loss] disclosure: IFRS 7 42I c - Effective 2018.01.01 ifrs-full FinancialLiabilitiesReclassifiedIntoEquity X duration Financial liabilities reclassified into equity The amount of financial liabilities reclassified into equity. [Refer: Equity; Financial liabilities] disclosure: IAS 1 80A ifrs-full FinancialLiabilitiesRecognisedAsOfAcquisitionDate X instant credit Financial liabilities recognised as of acquisition date The amount recognised as of the acquisition date for financial liabilities assumed in a business combination. [Refer: Financial liabilities; Business combinations [member]] example: IFRS 3 B64 i, example: IFRS 3 IE72 ifrs-full FinancialLiabilitiesTypeMember member Financial liabilities, type [member] This member stands for aggregated types of financial liabilities. It also represents the standard value for the 'Types of financial liabilities' axis if no other member is used. [Refer: Financial assets] disclosure: IFRS 7 B52, disclosure: IFRS 7 B51 ifrs-full FinishedGoods X instant debit Current finished goods A classification of current inventory representing the amount of goods that have completed the production process and are held for sale in the ordinary course of business. [Refer: Inventories] example: IAS 1 78 c, common practice: IAS 2 37 ifrs-full FixedInterestRateMember member Fixed interest rate [member] This member stands for a fixed interest rate. [Refer: Interest rate risk [member]] common practice: IFRS 7 39 ifrs-full FixedpriceContractsMember member Fixed-price contracts [member] This member stands for fixed-price contracts with customers. example: IFRS 15 B89 d - Effective 2018.01.01 ifrs-full FixturesAndFittings X instant debit Fixtures and fittings The amount of fixtures and fittings, not permanently attached to real property, used in the entity's operations. example: IAS 16 37 g ifrs-full FixturesAndFittingsMember member Fixtures and fittings [member] This member stands for a class of property, plant and equipment representing fixtures and fittings that are not permanently attached to real property. [Refer: Property, plant and equipment] example: IAS 16 37 g ifrs-full FloatingInterestRateMember member Floating interest rate [member] This member stands for a non-fixed interest rate. [Refer: Interest rate risk [member]] common practice: IFRS 7 39 ifrs-full ForeignCountriesMember member Foreign countries [member] This member stands for countries outside the entity's country of domicile. [Refer: Country of domicile [member]] disclosure: IFRS 8 33 b, disclosure: IFRS 8 33 a ifrs-full ForeignDefinedBenefitPlansMember member Foreign defined benefit plans [member] This member stands for foreign defined benefit plans. [Refer: Defined benefit plans [member]] example: IAS 19 138 a ifrs-full ForeignExchangeRatesAbstract Foreign exchange rates [abstract] ifrs-full ForwardContractMember member Forward contract [member] This member stands for a contract between two parties for the purchase or sale of an underlying asset at a specified future date for a settlement price determined in advance. common practice: IAS 1 112 c ifrs-full FranchiseFeeIncome X duration credit Franchise fee income The amount of income arising from franchise fees. common practice: IAS 1 112 c ifrs-full FranchisesMember member Franchises [member] This member stands for a class of intangible assets representing the right to operate a business using the name, merchandise, services, methodologies, promotional support, marketing and supplies granted by another entity. [Refer: Intangible assets other than goodwill] common practice: IAS 38 119 ifrs-full FuelAndEnergyExpense X duration debit Fuel and energy expense The amount of expense arising from the consumption of fuel and energy. common practice: IAS 1 112 c ifrs-full FuelAndEnergyExpenseAbstract Fuel and energy expense [abstract] ifrs-full FuelExpense X duration debit Fuel expense The amount of expense arising from the consumption of fuel. common practice: IAS 1 112 c ifrs-full FutureFinanceChargeOnFinanceLease X instant credit Future finance charge on finance lease The amount representing the difference between the future minimum finance lease payments and their present value. Minimum lease payments are payments over the lease term that the lessee is or can be required to make, excluding contingent rent, costs for services and taxes to be paid by, and reimbursed to, the lessor, together with: (a) for a lessee, any amounts guaranteed by the lessee or by a party related to the lessee; or (b) for a lessor, any residual value guaranteed to the lessor by: (i) the lessee; (ii) a party related to the lessee; or (iii) a third party unrelated to the lessor that is financially capable of discharging the obligations under the guarantee. disclosure: IAS 17 31 b - Expiry date 2019.01.01 ifrs-full FuturesContractMember member Futures contract [member] This member stands for a standardised, exchange-traded contract for the purchase or sale of an underlying asset at a specified future date for a settlement price determined in advance. common practice: IAS 1 112 c ifrs-full GainLossArisingFromDerecognitionOfFinancialAssetsMeasuredAtAmortisedCost X duration credit Gain (loss) arising from derecognition of financial assets measured at amortised cost The gain (loss) arising from the derecognition of financial assets measured at amortised cost. [Refer: Financial assets at amortised cost] disclosure: IAS 1 82 aa ifrs-full GainLossArisingFromDerecognitionOfFinancialAssetsMeasuredAtAmortisedCostAbstract Gain (loss) arising from derecognition of financial assets measured at amortised cost [abstract] ifrs-full GainLossArisingFromDifferenceBetweenCarryingAmountOfFinancialLiabilityExtinguishedAndConsiderationPaid X duration credit Gain (loss) arising from difference between carrying amount of financial liability extinguished and consideration paid The gain (loss) arising from the difference between the carrying amount of the financial liability extinguished and the measurement of the consideration paid (equity instruments issued) to the creditor. [Refer: Carrying amount [member]] disclosure: IFRIC 19 11 ifrs-full GainLossOfDerecognisedFinancialAssetsAtDateOfTransfer X duration credit Gain (loss) of derecognised financial assets at date of transfer The gain (loss) recognised on derecognised financial assets as of the date of the transfer of the assets. [Refer: Financial assets] disclosure: IFRS 7 42G a ifrs-full GainLossOfDerecognisedFinancialAssetsRepresentingGreatestTransferActivity X duration credit Gain (loss) from transfer activity during period representing greatest transfer activity The gain (loss) recognised from the transfer of financial assets during the part of the reporting period within which the greatest transfer activity took place when the total amount of proceeds from the transfer activity (that qualifies for derecognition) is not evenly distributed throughout the reporting period. [Refer: Financial assets] disclosure: IFRS 7 42G c ii ifrs-full GainLossOnCessationOfConsolidationOfSubsidiariesDueToChangeOfInvestmentEntityStatus X duration credit Gain (loss) on cessation of consolidation of subsidiaries due to change of investment entity status The gain (loss) arising on the cessation of the consolidation of subsidiaries due to the change of investment entity status. [Refer: Disclosure of investment entities [text block]; Subsidiaries [member]] disclosure: IFRS 12 9B b ifrs-full GainLossOnChangeInFairValueOfHedgedItemUsedAsBasisForRecognisingHedgeIneffectiveness X duration credit Gain (loss) on change in fair value of hedged item used as basis for recognising hedge ineffectiveness The gain (loss) on the change in fair value of the hedged item used as a basis for recognising hedge ineffectiveness. Hedge ineffectiveness is the extent to which the changes in the fair value or the cash flows of the hedging instrument are greater or less than those on the hedged item. disclosure: IFRS 7 24B a iv - Effective 2018.01.01, disclosure: IFRS 7 24B b i - Effective 2018.01.01 ifrs-full GainLossOnChangeInFairValueOfHedgingInstrumentUsedAsBasisForRecognisingHedgeIneffectiveness X duration credit Gain (loss) on change in fair value of hedging instrument used as basis for recognising hedge ineffectiveness The gain (loss) on the change in fair value of the hedging instrument used as a basis for recognising hedge ineffectiveness. Hedge ineffectiveness is the extent to which the changes in the fair value or the cash flows of the hedging instrument are greater or less than those on the hedged item. disclosure: IFRS 7 24A c - Effective 2018.01.01 ifrs-full GainLossOnChangesInEffectOfLimitingNetDefinedBenefitAssetToAssetCeiling X duration debit Gain (loss) on changes in effect of limiting net defined benefit asset to asset ceiling, net defined benefit liability (asset) The decrease (increase) in the net defined benefit liability (asset) resulting from the gain (loss) on changes in the effect of limiting a net defined benefit asset to the asset ceiling, excluding amounts included in interest income or expense. [Refer: Interest income; Net defined benefit liability (asset)] disclosure: IAS 19 141 c iv ifrs-full GainLossOnChangesInEffectOfLimitingReimbursementRightsToAssetCeiling X duration debit Gain (loss) on changes in effect of limiting reimbursement rights to asset ceiling, reimbursement rights The increase (decrease) in reimbursement rights resulting from the gain (loss) on changes in the effect of limiting a reimbursement right to the asset ceiling, excluding amounts included in interest income or expense. [Refer: Interest income] disclosure: IAS 19 141 c iv ifrs-full GainLossOnDesignationOfFinancialInstrumentAsMeasuredAtFairValueThroughProfitOrLossBecauseCreditDerivativeIsUsedToManageCreditRisk X duration credit Gain (loss) on designation of financial instrument as measured at fair value through profit or loss because credit derivative is used to manage credit risk The gain (loss) recognised on designation of a financial instrument, or a proportion of it, as measured at fair value through profit or loss, because a credit derivative is used to manage the credit risk of that financial instrument. [Refer: Credit risk [member]; Derivatives [member]; Financial instruments, class [member]] disclosure: IFRS 7 24G b - Effective 2018.01.01 ifrs-full GainLossOnHedgeIneffectiveness X duration credit Gain (loss) on hedge ineffectiveness The gain (loss) on hedge ineffectiveness. Hedge ineffectiveness is the extent to which the changes in the fair value or the cash flows of the hedging instrument are greater or less than those on the hedged item. disclosure: IFRS 7 24C a i - Effective 2018.01.01 ifrs-full GainLossOnHedgeIneffectivenessAbstract Gain (loss) on hedge ineffectiveness [abstract] ifrs-full GainLossOnHedgeIneffectivenessRecognisedInOtherComprehensiveIncome X duration credit Gain (loss) on hedge ineffectiveness recognised in other comprehensive income The gain (loss) recognised in other comprehensive income on hedge ineffectiveness. [Refer: Gain (loss) on hedge ineffectiveness] disclosure: IFRS 7 24C a i - Effective 2018.01.01 ifrs-full GainLossOnHedgeIneffectivenessRecognisedInProfitOrLoss X duration credit Gain (loss) on hedge ineffectiveness recognised in profit or loss The gain (loss) recognised in profit or loss on hedge ineffectiveness. [Refer: Gain (loss) on hedge ineffectiveness] disclosure: IFRS 7 24C a i - Effective 2018.01.01, disclosure: IFRS 7 24C b ii - Effective 2018.01.01 ifrs-full GainLossOnRemeasurementOfNetDefinedBenefitLiabilityAsset X duration debit Gain (loss) on remeasurement, net defined benefit liability (asset) The decrease (increase) in a net defined benefit liability (asset) resulting from the remeasurement of that net defined benefit liability (asset). [Refer: Net defined benefit liability (asset)] disclosure: IAS 19 141 c ifrs-full GainLossOnRemeasurementOfNetDefinedBenefitLiabilityAssetAbstract Gain (loss) on remeasurement, net defined benefit liability (asset) [abstract] ifrs-full GainLossOnRemeasurementOfReimbursementRights X duration debit Gain (loss) on remeasurement, reimbursement rights The increase (decrease) in reimbursement rights resulting from the remeasurement of reimbursement rights. [Refer: Reimbursement rights, at fair value] disclosure: IAS 19 141 c ifrs-full GainLossOnRemeasurementOfReimbursementRightsAbstract Gain (loss) on remeasurement, reimbursement rights [abstract] ifrs-full GainLossRecognisedAsResultOfRemeasuringToFairValueEquityInterestInAcquireeHeldByAcquirerBeforeBusinessCombination X duration credit Gain (loss) recognised as result of remeasuring to fair value equity interest in acquiree held by acquirer before business combination The gain (loss) recognised as result of remeasuring to fair value the equity interest in the acquiree held by the acquirer before the business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 p ii ifrs-full GainLossRecognisedOnFinancialInstrumentsWhoseFairValuePreviouslyCouldNotBeReliablyMeasured X duration credit Gain (loss) recognised on derecognition of financial instruments whose fair value previously could not be reliably measured The gain (loss) recognised on derecognition of financial instruments whose fair value previously could not be reliably measured. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 30 e ifrs-full GainLossRecognisedOnMeasurementToFairValueLessCostsToSellOrOnDisposalOfAssetsOrDisposalGroupsConstitutingDiscontinuedOperation X duration credit Gain (loss) recognised on measurement to fair value less costs to sell or on disposal of assets or disposal groups constituting discontinued operation The gain (loss) recognised on the measurement to fair value less costs to sell or on the disposal of the assets or disposal group(s) constituting the discontinued operation. [Refer: Discontinued operations [member]] disclosure: IFRS 5 33 b iii ifrs-full GainLossThatRelatesToIdentifiableAssetsAcquiredOrLiabilitiesAssumedInBusinessCombination X duration credit Gain (loss) that relates to identifiable assets acquired or liabilities assumed in business combination and is of such size, nature or incidence that disclosure is relevant to understanding combined entity's financial statements The gain (loss) that both: (a) relates to identifiable assets acquired or liabilities assumed in a business combination; and (b) is of such size, nature or incidence that disclosure is relevant to understanding the combined entity's financial statements. [Refer: Business combinations [member]] disclosure: IFRS 3 B67 e ifrs-full GainOnRecoveryOfLoansAndAdvancesPreviouslyWrittenOff X duration credit Gain on recovery of loans and advances previously written off The gain on the recovery of loans and advances previously written off. common practice: IAS 1 85 ifrs-full GainRecognisedInBargainPurchaseTransaction X duration credit Gain recognised in bargain purchase transaction The amount of any gain recognised in a business combination in which the net of the identifiable assets acquired and the liabilities assumed exceeds the aggregate of the consideration transferred, non-controlling interest in the acquiree and fair value of the acquirer's previously held equity interest in the acquiree. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 n i ifrs-full GainsArisingFromDerecognitionOfFinancialAssetsMeasuredAtAmortisedCost X duration credit Gains arising from derecognition of financial assets measured at amortised cost The gain, recognised in the statement of comprehensive income, that arises from the derecognition of financial assets measured at amortised cost. [Refer: Financial assets at amortised cost] disclosure: IFRS 7 20A - Effective 2018.01.01 ifrs-full GainsLossesArisingFromDifferenceBetweenPreviousCarryingAmountAndFairValueOfFinancialAssetsReclassifiedAsMeasuredAtFairValue X duration credit Gains (losses) arising from difference between previous amortised cost and fair value of financial assets reclassified out of amortised cost into fair value through profit or loss measurement category The gains (losses) arising from the difference between the previous amortised cost and the fair value of financial assets reclassified out of the amortised cost into the fair value through profit or loss measurement category. [Refer: At fair value [member]; Financial assets at amortised cost] disclosure: IAS 1 82 ca - Effective 2018.01.01 ifrs-full GainsLossesArisingFromSaleAndLeasebackTransactions X duration credit Gains (losses) arising from sale and leaseback transactions The gains (losses) arising from sale and leaseback transactions. disclosure: IFRS 16 53 i - Effective 2019.01.01 ifrs-full GainsLossesArisingFromSettlementsNetDefinedBenefitLiabilityAsset X duration debit Gains (losses) arising from settlements, net defined benefit liability (asset) The decrease (increase) in the net defined benefit liability (asset) resulting from settlements. Settlements are transactions that eliminate all further legal or constructive obligations for part or all of the benefits provided under a defined benefit plan, other than a payment of benefits to, or on behalf of, employees that is set out in the terms of the plan and included in the actuarial assumptions. [Refer: Net defined benefit liability (asset); Defined benefit plans [member]; Actuarial assumptions [member]] disclosure: IAS 19 141 d ifrs-full GainsLossesOnAvailableforsaleFinancialAssets X duration credit Gains (losses) on available-for-sale financial assets The gains (losses) on available-for-sale financial assets. [Refer: Financial assets available-for-sale] disclosure: IFRS 7 20 a ii - Expiry date 2018.01.01 ifrs-full GainsLossesOnCashFlowHedgesBeforeTax X duration credit Gains (losses) on cash flow hedges, before tax The gains (losses) recognised in other comprehensive income on cash flow hedges, before tax. [Refer: Cash flow hedges [member]] disclosure: IAS 1 91 b, disclosure: IFRS 7 23 c - Expiry date 2018.01.01 ifrs-full GainsLossesOnCashFlowHedgesNetOfTax X duration credit Gains (losses) on cash flow hedges, net of tax The gains (losses) recognised in other comprehensive income on cash flow hedges, net of tax. [Refer: Cash flow hedges [member]] disclosure: IAS 1 91 a, disclosure: IFRS 7 23 c - Expiry date 2018.01.01, disclosure: IFRS 7 24C b i - Effective 2018.01.01, disclosure: IFRS 7 24E a - Effective 2018.01.01 ifrs-full GainsLossesOnChangeInFairValueEstimatesOfBiologicalAssetsForCurrentPeriod X duration credit Gains (losses) on change in fair value less costs to sell of biological assets for current period The gains (losses) arising during the current period on the change in fair value less costs to sell of biological assets. [Refer: Biological assets] disclosure: IAS 41 40 ifrs-full GainsLossesOnChangeInFairValueOfDerivatives X duration credit Gains (losses) on change in fair value of derivatives The gains (losses) resulting from change in the fair value of derivatives recognised in profit or loss. [Refer: Derivatives [member]] common practice: IAS 1 85 ifrs-full GainsLossesOnChangeInFairValueOfDerivativesAbstract Gains (losses) on change in fair value of derivatives [abstract] ifrs-full GainsLossesOnChangeInValueOfForeignCurrencyBasisSpreadsBeforeTax X duration credit Gains (losses) on change in value of foreign currency basis spreads, before tax The gains (losses) recognised in other comprehensive income on change in value of foreign currency basis spreads, before tax. [Refer: Other comprehensive income] disclosure: IAS 1 91 b - Effective 2018.01.01 ifrs-full GainsLossesOnChangeInValueOfForeignCurrencyBasisSpreadsNetOfTax X duration credit Gains (losses) on change in value of foreign currency basis spreads, net of tax The gains (losses) recognised in other comprehensive income on change in value of foreign currency basis spreads, net of tax. [Refer: Other comprehensive income] disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full GainsLossesOnChangeInValueOfForwardElementsOfForwardContractsBeforeTax X duration credit Gains (losses) on change in value of forward elements of forward contracts, before tax The gains (losses) recognised in other comprehensive income on change in value of forward elements of forward contracts, before tax. [Refer: Other comprehensive income] disclosure: IAS 1 91 b - Effective 2018.01.01 ifrs-full GainsLossesOnChangeInValueOfForwardElementsOfForwardContractsNetOfTax X duration credit Gains (losses) on change in value of forward elements of forward contracts, net of tax The gains (losses) recognised in other comprehensive income on change in value of forward elements of forward contracts, net of tax. [Refer: Other comprehensive income] disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full GainsLossesOnChangeInValueOfTimeValueOfOptionsBeforeTax X duration credit Gains (losses) on change in value of time value of options, before tax The gains (losses) recognised in other comprehensive income on change in value of time value of options, before tax. [Refer: Other comprehensive income] disclosure: IAS 1 91 b - Effective 2018.01.01 ifrs-full GainsLossesOnChangeInValueOfTimeValueOfOptionsNetOfTax X duration credit Gains (losses) on change in value of time value of options, net of tax The gains (losses) recognised in other comprehensive income on change in value of time value of options, net of tax. [Refer: Other comprehensive income] disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full GainsLossesOnDisposalsOfInvestmentProperties X duration credit Gains (losses) on disposals of investment properties The gains (losses) on disposals of investment properties. [Refer: Investment property] common practice: IAS 1 112 c ifrs-full GainsLossesOnDisposalsOfInvestmentPropertiesAbstract Gains (losses) on disposals of investment properties [abstract] ifrs-full GainsLossesOnDisposalsOfInvestmentPropertyCarriedAtCostOrInAccordanceWithIFRS16WithinFairValueModel X duration credit Gains (losses) on disposals of investment property carried at cost or in accordance with IFRS 16 within fair value model The gains (losses) on disposals of investment property carried at cost or in accordance with IFRS 16 within the fair value model. [Refer: At cost or in accordance with IFRS 16 within fair value model [member]; Investment property] disclosure: IAS 40 78 d iii - Effective 2019.01.01 ifrs-full GainsLossesOnDisposalsOfInvestmentPropertyCarriedAtCostWithinFairValueModel X duration credit Gains (losses) on disposals of investment property carried at cost within fair value model The gains (losses) on disposals of investment property carried at cost within the fair value model. [Refer: At cost within fair value model [member]; Investment property] disclosure: IAS 40 78 d iii - Expiry date 2019.01.01 ifrs-full GainsLossesOnDisposalsOfInvestments X duration credit Gains (losses) on disposals of investments The gains (losses) on disposals of investments. disclosure: IAS 1 98 d ifrs-full GainsLossesOnDisposalsOfInvestmentsAbstract Gains (losses) on disposals of investments [abstract] ifrs-full GainsLossesOnDisposalsOfNoncurrentAssets X duration credit Gains (losses) on disposals of non-current assets The gains (losses) on disposals of non-current assets. [Refer: Non-current assets] common practice: IAS 1 112 c ifrs-full GainsLossesOnDisposalsOfNoncurrentAssetsAbstract Gains (losses) on disposals of non-current assets [abstract] ifrs-full GainsLossesOnDisposalsOfOtherNoncurrentAssets X duration credit Gains (losses) on disposals of other non-current assets The gains (losses) on disposals of other non-current assets. [Refer: Other non-current assets] disclosure: IAS 1 98 ifrs-full GainsLossesOnDisposalsOfPropertyPlantAndEquipment X duration credit Gains (losses) on disposals of property, plant and equipment The gains (losses) on disposals of property, plant and equipment. [Refer: Property, plant and equipment] disclosure: IAS 1 98 c ifrs-full GainsLossesOnDisposalsOfPropertyPlantAndEquipmentAbstract Gains (losses) on disposals of property, plant and equipment [abstract] ifrs-full GainsLossesOnExchangeDifferencesOnTranslationBeforeTax X duration credit Gains (losses) on exchange differences on translation, before tax The gains (losses) recognised in other comprehensive income on exchange differences on the translation of financial statements of foreign operations, before tax. [Refer: Other comprehensive income] disclosure: IAS 1 91 b ifrs-full GainsLossesOnExchangeDifferencesOnTranslationNetOfTax X duration credit Gains (losses) on exchange differences on translation, net of tax The gains (losses) recognised in other comprehensive income on exchange differences on the translation of financial statements of foreign operations, net of tax. [Refer: Other comprehensive income] disclosure: IAS 1 91 a ifrs-full GainsLossesOnExchangeDifferencesOnTranslationRecognisedInProfitOrLoss X duration credit Foreign exchange gain (loss) The amount of exchange differences recognised in profit or loss that arise from foreign currency transactions, excluding those arising on financial instruments measured at fair value through profit or loss in accordance with IFRS 9. [Refer: At fair value [member]; Financial instruments, class [member]] disclosure: IAS 21 52 a, example: IAS 7 A Statement of cash flows for an entity other than a financial institution ifrs-full GainsLossesOnFairValueAdjustmentAttributableToPhysicalChangesBiologicalAssets X duration Gains (losses) on fair value adjustment attributable to physical changes, biological assets The gains (losses) arising from changes in fair value less costs to sell of biological assets due to physical changes. [Refer: Biological assets] example: IAS 41 51, example: IAS 41 Example 1 XYZ Dairy Ltd ifrs-full GainsLossesOnFairValueAdjustmentAttributableToPriceChangesBiologicalAssets X duration Gains (losses) on fair value adjustment attributable to price changes, biological assets The gains (losses) arising from changes in fair value less costs to sell of biological assets due to price changes in the market. [Refer: Biological assets] example: IAS 41 51, example: IAS 41 Example 1 XYZ Dairy Ltd ifrs-full GainsLossesOnFairValueAdjustmentBiologicalAssets X duration Gains (losses) on fair value adjustment, biological assets The gains (losses) arising from changes in fair value less costs to sell of biological assets due to both physical and price changes in the market. [Refer: Biological assets] disclosure: IAS 41 50 a ifrs-full GainsLossesOnFairValueAdjustmentBiologicalAssetsAbstract Gains (losses) on fair value adjustment, biological assets [abstract] ifrs-full GainsLossesOnFairValueAdjustmentInvestmentProperty X duration Gains (losses) on fair value adjustment, investment property The gains (losses) from changes in the fair value of investment property. [Refer: Investment property] disclosure: IAS 40 76 d ifrs-full GainsLossesOnFinancialAssetsAtAmortisedCost X duration credit Gains (losses) on financial assets at amortised cost The gains (losses) on financial assets measured at amortised cost. [Refer: Financial assets at amortised cost] disclosure: IFRS 7 20 a vi - Effective 2018.01.01 ifrs-full GainsLossesOnFinancialAssetsAtFairValueThroughProfitOrLoss X duration credit Gains (losses) on financial assets at fair value through profit or loss The gains (losses) on financial assets at fair value through profit or loss. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 20 a i ifrs-full GainsLossesOnFinancialAssetsAtFairValueThroughProfitOrLossClassifiedAsHeldForTrading X duration credit Gains (losses) on financial assets at fair value through profit or loss, classified as held for trading The gains (losses) on financial assets at fair value through profit or loss classified as held for trading. [Refer: Financial assets at fair value through profit or loss, classified as held for trading; Gains (losses) on financial assets at fair value through profit or loss] disclosure: IFRS 7 20 a i - Expiry date 2018.01.01 ifrs-full GainsLossesOnFinancialAssetsAtFairValueThroughProfitOrLossDesignatedAsUponInitialRecognition X duration credit Gains (losses) on financial assets at fair value through profit or loss, designated upon initial recognition or subsequently The gains (losses) on financial assets at fair value through profit or loss that were designated as such upon initial recognition or subsequently. [Refer: Financial assets at fair value through profit or loss, designated upon initial recognition or subsequently; Gains (losses) on financial assets at fair value through profit or loss] disclosure: IFRS 7 20 a i ifrs-full GainsLossesOnFinancialAssetsAtFairValueThroughProfitOrLossMandatorilyMeasuredAtFairValue X duration credit Gains (losses) on financial assets at fair value through profit or loss, mandatorily measured at fair value The gains (losses) on financial assets mandatorily measured at fair value through profit or loss in accordance with IFRS 9. [Refer: Financial assets at fair value through profit or loss, mandatorily measured at fair value; Gains (losses) on financial assets at fair value through profit or loss; Financial liabilities] disclosure: IFRS 7 20 a i - Effective 2018.01.01 ifrs-full GainsLossesOnFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncomeBeforeTax X duration credit Gains (losses) on financial assets measured at fair value through other comprehensive income, before tax The gains (losses) recognised in other comprehensive income on financial assets measured at fair value through other comprehensive income, before tax. [Refer: Financial assets measured at fair value through other comprehensive income; Other comprehensive income] disclosure: IAS 1 91 b - Effective 2018.01.01, disclosure: IFRS 7 20 a viii - Effective 2018.01.01 ifrs-full GainsLossesOnFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncomeNetOfTax X duration credit Gains (losses) on financial assets measured at fair value through other comprehensive income, net of tax The gains (losses) recognised in other comprehensive income on financial assets measured at fair value through other comprehensive income, net of tax. [Refer: Financial assets measured at fair value through other comprehensive income; Other comprehensive income] disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full GainsLossesOnFinancialAssetsReclassifiedOutOfAvailableforsaleFinancialAssetsRecognisedInOtherComprehensiveIncome X duration credit Gains (losses) on financial assets reclassified out of available-for-sale financial assets recognised in profit or loss The gains (losses) recognised in profit or loss on financial assets reclassified out of the available-for-sale category. [Refer: Financial assets available-for-sale; Other comprehensive income] disclosure: IFRS 7 12A e - Expiry date 2018.01.01 ifrs-full GainsLossesOnFinancialAssetsReclassifiedOutOfFinancialAssetsAtFairValueThroughProfitOrLossRecognisedInProfitOrLoss X duration credit Gains (losses) on financial assets reclassified out of financial assets at fair value through profit or loss recognised in profit or loss The gains (losses) recognised in profit or loss on financial assets reclassified out of the fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12A e - Expiry date 2018.01.01 ifrs-full GainsLossesOnFinancialInstrumentsAbstract Gains (losses) on financial instruments [abstract] ifrs-full GainsLossesOnFinancialLiabilitiesAtAmortisedCost X duration credit Gains (losses) on financial liabilities at amortised cost The gains (losses) on financial liabilities measured at amortised cost. [Refer: Financial liabilities at amortised cost] disclosure: IFRS 7 20 a v ifrs-full GainsLossesOnFinancialLiabilitiesAtFairValueThroughProfitOrLoss X duration credit Gains (losses) on financial liabilities at fair value through profit or loss The gains (losses) on financial liabilities at fair value through profit or loss. [Refer: Financial liabilities at fair value through profit or loss] disclosure: IFRS 7 20 a i ifrs-full GainsLossesOnFinancialLiabilitiesAtFairValueThroughProfitOrLossClassifiedAsHeldForTrading X duration credit Gains (losses) on financial liabilities at fair value through profit or loss, classified as held for trading The gains (losses) on financial liabilities at fair value through profit or loss classified as held for trading. [Refer: Financial liabilities at fair value through profit or loss; Gains (losses) on financial liabilities at fair value through profit or loss] disclosure: IFRS 7 20 a i ifrs-full GainsLossesOnFinancialLiabilitiesAtFairValueThroughProfitOrLossDesignatedAsUponInitialRecognition X duration credit Gains (losses) on financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently The gains (losses) on financial liabilities at fair value through profit or loss that were designated as such upon initial recognition or subsequently. [Refer: Financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently; Gains (losses) on financial liabilities at fair value through profit or loss] disclosure: IFRS 7 20 a i ifrs-full GainsLossesOnHedgedItemAttributableToHedgedRisk X duration credit Gains (losses) on hedged item attributable to hedged risk, fair value hedges The gains (losses) on hedged items in fair value hedges, which are attributable to the hedged risk. [Refer: Fair value hedges [member]] disclosure: IFRS 7 24 a ii - Expiry date 2018.01.01 ifrs-full GainsLossesOnHedgesOfNetInvestmentsInForeignOperationsBeforeTax X duration credit Gains (losses) on hedges of net investments in foreign operations, before tax The gains (losses) recognised in other comprehensive income on hedges of net investments in foreign operations, before tax. [Refer: Other comprehensive income] disclosure: IAS 39 102 a, disclosure: IAS 1 91 b, disclosure: IFRS 9 6.5.13 a - Effective 2018.01.01 ifrs-full GainsLossesOnHedgesOfNetInvestmentsInForeignOperationsNetOfTax X duration credit Gains (losses) on hedges of net investments in foreign operations, net of tax The gains (losses) recognised in other comprehensive income on hedges of net investments in foreign operations, net of tax. [Refer: Other comprehensive income] disclosure: IAS 39 102 a, disclosure: IAS 1 91 a, disclosure: IFRS 9 6.5.13 a - Effective 2018.01.01, disclosure: IFRS 7 24C b i - Effective 2018.01.01, disclosure: IFRS 7 24E a - Effective 2018.01.01 ifrs-full GainsLossesOnHedgingInstrument X duration credit Gains (losses) on hedging instrument, fair value hedges The gains (losses) on hedging instruments in fair value hedges. [Refer: Fair value hedges [member]] disclosure: IFRS 7 24 a i - Expiry date 2018.01.01 ifrs-full GainsLossesOnHeldtomaturityInvestments X duration credit Gains (losses) on held-to-maturity investments The gains (losses) on held-to-maturity investments. [Refer: Held-to-maturity investments] disclosure: IFRS 7 20 a iii - Expiry date 2018.01.01 ifrs-full GainsLossesOnIneffectivenessOfCashFlowHedgesRecognisedInProfitOrLoss X duration credit Gains (losses) on ineffectiveness of cash flow hedges recognised in profit or loss The gains (losses) on the ineffective portion of cash flow hedges recognised in profit or loss. [Refer: Cash flow hedges [member]] disclosure: IFRS 7 24 b - Expiry date 2018.01.01 ifrs-full GainsLossesOnIneffectivenessOfHedgesOfNetInvestmentsInForeignOperations X duration credit Gains (losses) on ineffectiveness of hedges of net investments in foreign operations recognised in profit or loss The gains (losses) on the ineffective portion of hedges of net investments in foreign operations recognised in profit or loss. [Refer: Hedges of net investment in foreign operations [member]] disclosure: IFRS 7 24 c - Expiry date 2018.01.01 ifrs-full GainsLossesOnInitialRecognitionOfBiologicalAssetsForCurrentPeriod X duration credit Gains (losses) on initial recognition of biological assets and agricultural produce for current period The aggregate gains (losses) arising during the current period on the initial recognition of biological assets and agricultural produce. [Refer: Biological assets] disclosure: IAS 41 40 ifrs-full GainsLossesOnLitigationSettlements X duration credit Gains (losses) on litigation settlements The gains (losses) on settlements of litigation. disclosure: IAS 1 98 f ifrs-full GainsLossesOnLitigationSettlementsAbstract Gains (losses) on litigation settlements [abstract] ifrs-full GainsLossesOnLoansAndReceivables X duration credit Gains (losses) on loans and receivables The gains (losses) on loans and receivables. [Refer: Loans and receivables] disclosure: IFRS 7 20 a iv - Expiry date 2018.01.01 ifrs-full GainsLossesOnNetMonetaryPosition X duration credit Gains (losses) on net monetary position The gains (losses) representing the difference resulting from the restatement of non-monetary assets, owners' equity and items in the statement of comprehensive income and the adjustment of index linked assets and liabilities in hyperinflationary reporting. disclosure: IAS 29 9 ifrs-full GainsLossesOnNetMovementInRegulatoryDeferralAccountBalancesRelatedToItemsThatWillBeReclassifiedToProfitOrLossBeforeTax X duration credit Gains (losses) on net movement in regulatory deferral account balances related to items that will be reclassified to profit or loss, before tax The gains (losses) recognised in other comprehensive income on the net movement in regulatory deferral account balances that is related to items that will be reclassified to profit or loss, before tax. [Refer: Regulatory deferral account balances [member]; Other comprehensive income] disclosure: IFRS 14 22 b ifrs-full GainsLossesOnNetMovementInRegulatoryDeferralAccountBalancesRelatedToItemsThatWillBeReclassifiedToProfitOrLossNetOfTax X duration credit Gains (losses) on net movement in regulatory deferral account balances related to items that will be reclassified to profit or loss, net of tax The gains (losses) recognised in other comprehensive income on the net movement in regulatory deferral account balances that is related to items that will be reclassified to profit or loss, net of tax. [Refer: Regulatory deferral account balances [member]; Other comprehensive income] disclosure: IFRS 14 22 b ifrs-full GainsLossesOnRemeasuringAvailableforsaleFinancialAssetsBeforeTax X duration credit Gains (losses) on remeasuring available-for-sale financial assets, before tax The gains (losses) recognised in other comprehensive income on remeasuring available-for-sale financial assets, before tax. [Refer: Financial assets available-for-sale] disclosure: IAS 1 91 b - Expiry date 2018.01.01, disclosure: IFRS 7 20 a ii - Expiry date 2018.01.01 ifrs-full GainsLossesOnRemeasuringAvailableforsaleFinancialAssetsNetOfTax X duration credit Gains (losses) on remeasuring available-for-sale financial assets, net of tax The gains (losses) recognised in other comprehensive income on remeasuring available-for-sale financial assets, net of tax. [Refer: Financial assets available-for-sale] disclosure: IAS 1 91 a - Expiry date 2018.01.01, disclosure: IFRS 7 20 a ii - Expiry date 2018.01.01 ifrs-full GainsLossesOnSubsequentIncreaseInFairValueLessCostsToSellNotInExcessOfRecognisedCumulativeImpairmentLoss X duration credit Gains (losses) on subsequent increase in fair value less costs to sell not in excess of recognised cumulative impairment loss or write-down to fair value less costs to sell The gains on subsequent increase in fair value less costs to sell (not in excess of recognised cumulative impairment loss) and losses on write-down to fair value less costs to sell for non-current assets or disposal groups held for sale. disclosure: IFRS 5 41 c ifrs-full GainsLossesRecognisedInOtherComprehensiveIncomeFairValueMeasurementAssets X duration Gains (losses) recognised in other comprehensive income, fair value measurement, assets The gains (losses) recognised in other comprehensive income on the fair value measurement of assets. [Refer: At fair value [member]; Other comprehensive income] disclosure: IFRS 13 93 e ii ifrs-full GainsLossesRecognisedInOtherComprehensiveIncomeFairValueMeasurementEntitysOwnEquityInstruments X duration Gains (losses) recognised in other comprehensive income, fair value measurement, entity's own equity instruments The gains (losses) recognised in other comprehensive income on the fair value measurement of the entity's own equity instruments. [Refer: At fair value [member]; Other comprehensive income] disclosure: IFRS 13 93 e ii ifrs-full GainsLossesRecognisedInOtherComprehensiveIncomeFairValueMeasurementLiabilities X duration Gains (losses) recognised in other comprehensive income, fair value measurement, liabilities The gains (losses) recognised in other comprehensive income on the fair value measurement of liabilities. [Refer: At fair value [member]; Other comprehensive income] disclosure: IFRS 13 93 e ii ifrs-full GainsLossesRecognisedInOtherComprehensiveIncomeOnFinancialLiabilitiesAtFairValueThroughProfitOrLossDesignatedUponInitialRecognitionOrSubsequently X duration credit Gains (losses) recognised in other comprehensive income on financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently The gains (losses) recognised in other comprehensive income on financial liabilities at fair value through profit or loss that were designated as such upon initial recognition or subsequently. [Refer: Gains (losses) on financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently] disclosure: IFRS 7 20 a i ifrs-full GainsLossesRecognisedInProfitOrLossAttributableToChangeInUnrealisedGainsOrLossesForAssetsHeldAtEndOfPeriodFairValueMeasurement X duration credit Gains (losses) recognised in profit or loss attributable to change in unrealised gains or losses for assets held at end of period, fair value measurement The gains (losses) recognised in profit or loss for assets measured at fair value that are attributable to the change in unrealised gains or losses relating to those assets held at the end of the reporting period. [Refer: At fair value [member]] disclosure: IFRS 13 93 f ifrs-full GainsLossesRecognisedInProfitOrLossAttributableToChangeInUnrealisedGainsOrLossesForEntitysOwnEquityInstrumentsHeldAtEndOfPeriodFairValueMeasurement X duration credit Gains (losses) recognised in profit or loss attributable to change in unrealised gains or losses for entity's own equity instruments held at end of period, fair value measurement The gains (losses) recognised in profit or loss for the entity's own equity instruments measured at fair value that are attributable to the change in unrealised gains or losses relating to those instruments held at the end of the reporting period. [Refer: At fair value [member]; Entity's own equity instruments [member]] disclosure: IFRS 13 93 f ifrs-full GainsLossesRecognisedInProfitOrLossAttributableToChangeInUnrealisedGainsOrLossesForLiabilitiesHeldAtEndOfPeriodFairValueMeasurement X duration credit Gains (losses) recognised in profit or loss attributable to change in unrealised gains or losses for liabilities held at end of period, fair value measurement The gains (losses) recognised in profit or loss for liabilities measured at fair value that are attributable to the change in unrealised gains or losses relating to those liabilities held at the end of the reporting period. [Refer: At fair value [member]] disclosure: IFRS 13 93 f ifrs-full GainsLossesRecognisedInProfitOrLossFairValueMeasurementAssets X duration Gains (losses) recognised in profit or loss, fair value measurement, assets The gains (losses) recognised in profit or loss on the fair value measurement of assets. [Refer: At fair value [member]] disclosure: IFRS 13 93 e i ifrs-full GainsLossesRecognisedInProfitOrLossFairValueMeasurementEntitysOwnEquityInstruments X duration Gains (losses) recognised in profit or loss, fair value measurement, entity's own equity instruments The gains (losses) recognised in profit or loss on the fair value measurement of the entity's own equity instruments. [Refer: At fair value [member]] disclosure: IFRS 13 93 e i ifrs-full GainsLossesRecognisedInProfitOrLossFairValueMeasurementLiabilities X duration Gains (losses) recognised in profit or loss, fair value measurement, liabilities The gains (losses) recognised in profit or loss on the fair value measurement of liabilities. [Refer: At fair value [member]] disclosure: IFRS 13 93 e i ifrs-full GainsLossesRecognisedInProfitOrLossOnBuyingReinsurance X duration credit Gains (losses) recognised in profit or loss on buying reinsurance The gains (losses) recognised in profit or loss on the entity's purchase of reinsurance. disclosure: IFRS 4 37 b i ifrs-full GainsLossesRecognisedInProfitOrLossOnFinancialLiabilitiesAtFairValueThroughProfitOrLossDesignatedUponInitialRecognitionOrSubsequently X duration credit Gains (losses) recognised in profit or loss on financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently The gains (losses) recognised in profit or loss on financial liabilities at fair value through profit or loss that were designated as such upon initial recognition or subsequently. [Refer: Gains (losses) on financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently] disclosure: IFRS 7 20 a i ifrs-full GainsLossesRecognisedWhenControlInSubsidiaryIsLost X duration credit Gains (losses) recognised when control of subsidiary is lost The gains (losses) recognised in association with the loss of control over a subsidiary, which are attributable to the former controlling interest. disclosure: IFRS 12 19 ifrs-full GainsOnChangeInFairValueOfDerivatives X duration credit Gains on change in fair value of derivatives The gains resulting from change in the fair value of derivatives recognised in profit or loss. [Refer: Derivatives [member]] common practice: IAS 1 85 ifrs-full GainsOnDisposalsOfInvestmentProperties X duration credit Gains on disposals of investment properties The gain on disposals of investment properties. [Refer: Investment property] common practice: IAS 1 112 c ifrs-full GainsOnDisposalsOfInvestments X duration credit Gains on disposals of investments The gain on the disposal of investments. disclosure: IAS 1 98 d ifrs-full GainsOnDisposalsOfNoncurrentAssets X duration credit Gains on disposals of non-current assets The gain on disposals of non-current assets. [Refer: Non-current assets] common practice: IAS 1 112 c ifrs-full GainsOnDisposalsOfPropertyPlantAndEquipment X duration credit Gains on disposals of property, plant and equipment The gain on the disposal of property, plant and equipment. [Refer: Property, plant and equipment] disclosure: IAS 1 98 c ifrs-full GainsOnLitigationSettlements X duration credit Gains on litigation settlements The gain on settlements of litigation. disclosure: IAS 1 98 f ifrs-full GamingLicencesMember member Gaming licences [member] This member stands for licences related to gaming. [Refer: Licences [member]] common practice: IAS 38 119 ifrs-full GasDistributionMember member Gas distribution [member] This member stands for an entitys activity related to distribution of gas. example: IFRS 14 IE2, example: IFRS 14 33 ifrs-full GeneralAndAdministrativeExpense X duration debit General and administrative expense The amount of expense relating to general and administrative activities of the entity. common practice: IAS 1 112 c ifrs-full GeographicalAreasAxis axis Geographical areas [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 15 B89 b - Effective 2018.01.01, disclosure: IFRS 8 33 ifrs-full GeographicalAreasMember member Geographical areas [member] This member stands for aggregated geographical areas. It also represents the standard value for the 'Geographical areas' axis if no other member is used. example: IFRS 15 B89 b - Effective 2018.01.01, disclosure: IFRS 8 33 ifrs-full GoodsOrServicesTransferredAtPointInTimeMember member Goods or services transferred at point in time [member] This member stands for goods or services transferred to customers at a point in time. [Refer: Performance obligations satisfied at point in time [member]] example: IFRS 15 B89 f - Effective 2018.01.01 ifrs-full GoodsOrServicesTransferredOverTimeMember member Goods or services transferred over time [member] This member stands for goods or services transferred to customers over time. [Refer: Performance obligations satisfied over time [member]] example: IFRS 15 B89 f - Effective 2018.01.01 ifrs-full GoodsSoldDirectlyToConsumersMember member Goods sold directly to consumers [member] This member stands for goods sold directly to consumers. example: IFRS 15 B89 g - Effective 2018.01.01 ifrs-full GoodsSoldThroughIntermediariesMember member Goods sold through intermediaries [member] This member stands for goods sold through intermediaries. example: IFRS 15 B89 g - Effective 2018.01.01 ifrs-full Goodwill X instant debit Goodwill The amount of assets representing the future economic benefits arising from other assets acquired in a business combination that are not individually identified and separately recognised. [Refer: Business combinations [member]] disclosure: IAS 1 54 c, disclosure: IAS 36 134 a, disclosure: IAS 36 135 a, disclosure: IFRS 3 B67 d ifrs-full GoodwillDerecognisedWithoutHavingPreviouslyBeenIncludedInDisposalGroupClassifiedAsHeldForSale X duration credit Goodwill derecognised without having previously been included in disposal group classified as held for sale The amount of goodwill derecognised without having previously been included in a disposal group classified as held for sale. [Refer: Goodwill; Disposal groups classified as held for sale [member]] disclosure: IFRS 3 B67 d iv ifrs-full GoodwillExpectedDeductibleForTaxPurposes X instant debit Goodwill expected to be deductible for tax purposes The amount of goodwill in a business combination that is expected to be deductible for tax purposes. [Refer: Goodwill; Business combinations [member]] disclosure: IFRS 3 B64 k ifrs-full GoodwillMember member Goodwill [member] This member stands for goodwill. [Refer: Goodwill] example: IAS 36 127 ifrs-full GovernmentCustomersMember member Government customers [member] This member stands for government customers. [Refer: Government [member]] example: IFRS 15 B89 c - Effective 2018.01.01 ifrs-full GovernmentDebtInstrumentsHeld X instant debit Government debt instruments held The amount of debt instruments held by the entity that were issued by a government. [Refer: Debt instruments held; Government [member]] common practice: IAS 1 112 c ifrs-full GovernmentGrants X instant credit Government grants The amount of assistance by government in the form of transfers of resources to an entity in return for past or future compliance with certain conditions relating to the operating activities of the entity, recognised as deferred income. They exclude those forms of government assistance that cannot reasonably have a value placed upon them and transactions with government that cannot be distinguished from the normal trading transactions of the entity. [Refer: Government [member]] common practice: IAS 1 55 ifrs-full GovernmentMember member Government [member] This member stands for a government, government agencies and similar bodies whether local, national or international. disclosure: IFRS 8 34 ifrs-full GrossAmountArisingFromInsuranceContractsMember member Gross amount arising from insurance contracts [member] This member stands for the gross amount arising from insurance contracts. [Refer: Types of insurance contracts [member]] common practice: IFRS 4 Disclosure ifrs-full GrossAmountDueFromCustomersForContractWorkAsAsset X instant debit Gross amount due from customers for contract work as asset The amount recognised as an asset as the net of: (a) costs incurred plus recognised profits; less (b) the sum of recognised losses and progress billings for all contracts in progress for which costs incurred plus recognised profits (less recognised losses) exceeds progress billings. disclosure: IAS 11 42 a - Expiry date 2018.01.01 ifrs-full GrossAmountDueToCustomersForContractWorkAsLiability X instant credit Gross amount due to customers for contract work as liability The amount recognised as a liability as the net of: (a) costs incurred plus recognised profits; less (b) the sum of recognised losses and progress billings for all contracts in progress for which progress billings exceed costs incurred plus recognised profits (less recognised losses). disclosure: IAS 11 42 b - Expiry date 2018.01.01 ifrs-full GrossCarryingAmountMember member Gross carrying amount [member] This member stands for the amount at which an asset is recognised before deducting any accumulated depreciation (amortisation) and accumulated impairment losses thereon. [Refer: Depreciation and amortisation expense; Impairment loss] disclosure: IAS 16 73 d, disclosure: IAS 17 32 - Expiry date 2019.01.01, disclosure: IAS 38 118 c, disclosure: IAS 40 79 c, disclosure: IAS 41 54 f, disclosure: IFRS 3 B67 d, disclosure: IFRS 7 35I - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01, common practice: IFRS 7 IG29 - Expiry date 2018.01.01, common practice: IFRS 7 37 b - Expiry date 2018.01.01 ifrs-full GrossContractualAmountsReceivableForAcquiredReceivables X instant debit Gross contractual amounts receivable for acquired receivables The gross contractual amounts receivable for receivables acquired in business combinations. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 h ii ifrs-full GrossFinanceLeaseObligations X instant credit Gross finance lease obligations The amount of contractual undiscounted cash flows in relation to finance lease obligations before deducting finance charges. example: IFRS 7 B11D a - Expiry date 2019.01.01 ifrs-full GrossFinancialAssetsSetOffAgainstFinancialLiabilitiesSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreements X instant debit Gross financial assets set off against financial liabilities subject to offsetting, enforceable master netting arrangements or similar agreements The amount of financial assets set off against financial liabilities when an entity: (a) currently has a legally enforceable right to set off the recognised amounts; and (b) intends either to settle on a net basis, or to realise the asset and settle the liability simultaneously. [Refer: Financial assets; Financial liabilities] disclosure: IFRS 7 13C b ifrs-full GrossFinancialAssetsSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreements X instant debit Gross financial assets subject to offsetting, enforceable master netting arrangements or similar agreements The gross amount of recognised financial assets that are subject either to offsetting or to an enforceable master netting arrangement or similar agreement. [Refer: Financial assets] disclosure: IFRS 7 13C a ifrs-full GrossFinancialLiabilitiesSetOffAgainstFinancialAssetsSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreements X instant credit Gross financial liabilities set off against financial assets subject to offsetting, enforceable master netting arrangements or similar agreements The amount of financial liabilities set off against financial assets when an entity: (a) currently has a legally enforceable right to set off the recognised amounts; and (b) intends either to settle on a net basis or to realise the asset and settle the liability simultaneously. [Refer: Financial assets; Financial liabilities] disclosure: IFRS 7 13C b ifrs-full GrossFinancialLiabilitiesSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreements X instant credit Gross financial liabilities subject to offsetting, enforceable master netting arrangements or similar agreements The gross amount of recognised financial liabilities that are subject either to offsetting or to an enforceable master netting arrangement or similar agreement. [Refer: Financial liabilities] disclosure: IFRS 7 13C a ifrs-full GrossInvestmentInFinanceLease X instant debit Gross investment in finance lease The aggregate of: (a) the minimum lease payments receivable by the lessor under a finance lease; and (b) any unguaranteed residual value accruing to the lessor. Minimum lease payments are payments over the lease term that the lessee is or can be required to make, excluding contingent rent, costs for services and taxes to be paid by, and reimbursed to, the lessor, together with: (a) for a lessee, any amounts guaranteed by the lessee or by a party related to the lessee; or (b) for a lessor, any residual value guaranteed to the lessor by: (i) the lessee; (ii) a party related to the lessee; or (iii) a third party unrelated to the lessor that is financially capable of discharging the obligations under the guarantee. disclosure: IAS 17 47 a - Expiry date 2019.01.01 ifrs-full GrossLeaseLiabilities X instant credit Gross lease liabilities The amount of contractual undiscounted cash flows in relation to lease liabilities before deducting finance charges. [Refer: Lease liabilities] disclosure: IFRS 16 58 - Effective 2019.01.01, example: IFRS 7 B11D a - Effective 2019.01.01 ifrs-full GrossLoanCommitments X instant credit Gross loan commitments The amount of contractual undiscounted cash flows for gross commitments to receive a loan. example: IFRS 7 B11D e ifrs-full GrossProfit X duration credit Gross profit The amount of revenue less cost of sales. [Refer: Cost of sales; Revenue] example: IAS 1 103 ifrs-full GSMLicencesMember member GSM licences [member] This member stands for Global System for Mobile Communications licenses. [Refer: Licences and franchises] common practice: IAS 38 119 ifrs-full GuaranteesMember member Guarantees [member] This member stands for formal promises, often in writing, in which one party assumes responsibility for another's debts or responsibilities, or in which the party provides assurance that certain conditions will be fulfilled. example: IFRS 7 B33 ifrs-full HedgedItemAssets X instant debit Hedged item, assets The amount of a hedged item, recognised as an asset. [Refer: Hedged items [member]] disclosure: IFRS 7 24B a i - Effective 2018.01.01 ifrs-full HedgedItemLiabilities X instant credit Hedged item, liabilities The amount of a hedged item, recognised as a liability. [Refer: Hedged items [member]] disclosure: IFRS 7 24B a i - Effective 2018.01.01 ifrs-full HedgedItemsAxis axis Hedged items [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 24B - Effective 2018.01.01 ifrs-full HedgedItemsMember member Hedged items [member] This member stands for hedged items. A hedged item can be a recognised asset or liability, an unrecognised firm commitment, a forecast transaction or a net investment in a foreign operation. The hedged item can be: (a) a single item; or (b) a group of items (subject to paragraphs 6.6.1 6.6.6 and B6.6.1 B6.6.16 of IFRS 9). A hedged item can also be a component of such an item or group of items (see paragraphs 6.3.7 and B6.3.7 B6.3.25 of IFRS 9). This member also represents the standard value for the 'Hedged items' axis if no other member is used. disclosure: IFRS 7 24B - Effective 2018.01.01 ifrs-full HedgeFundInvestmentsMember member Hedge fund investments [member] This member stands for investments in hedge funds. example: IFRS 13 IE60, example: IFRS 13 94 ifrs-full HedgesOfNetInvestmentInForeignOperationsMember member Hedges of net investment in foreign operations [member] This member stands for hedges of the entity's monetary items that are receivable from or payable to a foreign operation, for which settlement is neither planned nor likely to occur in the foreseeable future. A foreign operation is an entity that is a subsidiary, associate, joint venture or branch of a reporting entity, the activities of which are based or conducted in a country or currency other than those of the reporting entity. disclosure: IAS 39 86 c, disclosure: IFRS 7 24A - Effective 2018.01.01, disclosure: IFRS 7 24B - Effective 2018.01.01, disclosure: IFRS 7 24C - Effective 2018.01.01 ifrs-full HedgesOfNetInvestmentsInForeignOperationsAbstract Hedges of net investment in foreign operations [abstract] ifrs-full HedgingGainsLossesForHedgeOfGroupOfItemsWithOffsettingRiskPositions X duration credit Hedging gains (losses) for hedge of group of items with offsetting risk positions The hedging gains (losses) for hedge of group of items with offsetting risk positions. disclosure: IFRS 9 6.6.4 - Effective 2018.01.01, disclosure: IFRS 7 24C b vi - Effective 2018.01.01 ifrs-full HedgingInstrumentAssets X instant debit Hedging instrument, assets The amount of a hedging instrument, recognised as an asset. [Refer: Hedging instruments [member]] disclosure: IFRS 7 24A a - Effective 2018.01.01 ifrs-full HedgingInstrumentLiabilities X instant credit Hedging instrument, liabilities The amount of a hedging instrument, recognised as a liability. [Refer: Hedging instruments [member]] disclosure: IFRS 7 24A a - Effective 2018.01.01 ifrs-full HedgingInstrumentsAxis axis Hedging instruments [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 23A - Effective 2018.01.01, disclosure: IFRS 7 24A - Effective 2018.01.01 ifrs-full HedgingInstrumentsMember member Hedging instruments [member] This member stands for hedging instruments. A hedging instrument can be a designated: (a) derivative measured at fair value through profit or loss, except for some written options (see paragraph B6.2.4 of IFRS 9); (b) non-derivative financial asset or non-derivative financial liability measured at fair value through profit or loss, unless it is a financial liability designated as at fair value through profit or loss for which the amount of its change in fair value that is attributable to changes in the credit risk of that liability is presented in other comprehensive income in accordance with paragraph 5.7.7 of IFRS 9. For a hedge of foreign currency risk, the foreign currency risk component of a non-derivative financial asset or a non-derivative financial liability may be designated as a hedging instrument provided that it is not an investment in an equity instrument for which an entity has elected to present changes in fair value in other comprehensive income in accordance with paragraph 5.7.5 of IFRS 9. This member also represents the standard value for the 'Hedging instruments' axis if no other member is used. disclosure: IFRS 7 23A - Effective 2018.01.01, disclosure: IFRS 7 24A - Effective 2018.01.01 ifrs-full HeldtomaturityInvestments X instant debit Held-to-maturity investments The amount of non-derivative financial assets with fixed or determinable payments and fixed maturity that an entity has the positive intention and ability to hold to maturity other than: (a) those that the entity upon initial recognition designates as at fair value through profit or loss; (b) those that the entity designates as available for sale; and (c) those that meet the definition of loans and receivables. An entity shall not classify any financial assets as held to maturity if the entity has, during the current financial year or during the two preceding financial years, sold or reclassified more than an insignificant amount of held-to-maturity investments before maturity (more than insignificant in relation to the total amount of held-to-maturity investments) other than sales or reclassifications that: (i) are so close to maturity or the financial assets call date (for example, less than three months before maturity) that changes in the market rate of interest would not have a significant effect on the financial assets fair value; (ii) occur after the entity has collected substantially all of the financial assets original principal through scheduled payments or prepayments; or (iii) are attributable to an isolated event that is beyond the entitys control, is non-recurring and could not have been reasonably anticipated by the entity. [Refer: Derivative financial assets; Held-to-maturity investments; Prepayments] disclosure: IFRS 7 8 b - Expiry date 2018.01.01 ifrs-full HeldtomaturityInvestmentsCategoryMember member Held-to-maturity investments, category [member] This member stands for the held-to-maturity investments category of financial assets. [Refer: Held-to-maturity investments] disclosure: IFRS 7 8 b - Expiry date 2018.01.01 ifrs-full HistoricalVolatilityForSharesSignificantUnobservableInputsAssets X.XX duration Historical volatility for shares, significant unobservable inputs, assets Historical volatility for shares used as a significant Level 3 unobservable input for assets. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 b ifrs-full HistoricalVolatilityForSharesSignificantUnobservableInputsEntitysOwnEquityInstruments X.XX duration Historical volatility for shares, significant unobservable inputs, entity's own equity instruments Historical volatility for shares used as a significant Level 3 unobservable input for the entity's own equity instruments. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 b ifrs-full HistoricalVolatilityForSharesSignificantUnobservableInputsLiabilities X.XX duration Historical volatility for shares, significant unobservable inputs, liabilities Historical volatility for shares used as a significant Level 3 unobservable input for liabilities. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 b esef_cor http://www.esma.europa.eu/xbrl/esef/role/esef_role-999999 role [999 999] Line items not dimensionally qualified esef_all http://www.esma.europa.eu/xbrl/esef/role/esma_role-000000 role [000000] Tags that must be applied if corresponding information is present in a report esma_technical http://www.esma.europa.eu/xbrl/esef/role/ext/BlockDefaultUseOfLineItemsScenario role Prevents default use of line items (i.e. when not explicitly allowed) for scenario esma_technical http://www.esma.europa.eu/xbrl/esef/role/ext/BlockDefaultUseOfLineItemsSegment role Prevents default use of line items (i.e. when not explicitly allowed) for segment esef_all http://www.esma.europa.eu/xbrl/esef/role/for_ifrs_axi_role role Axis aggregation validations esef_all http://www.esma.europa.eu/xbrl/esef/role/for_ifrs_cro_role role Cross period validations esef_all http://www.esma.europa.eu/xbrl/esef/role/for_ifrs_eps_role role Earnings per share validations esef_all http://www.esma.europa.eu/xbrl/esef/role/for_ifrs_equ_role role Fact equivalence validations esef_all http://www.esma.europa.eu/xbrl/esef/role/for_ifrs_neg1_role role Negative fact validations 1 esef_all http://www.esma.europa.eu/xbrl/esef/role/for_ifrs_neg2_role role Negative fact validations 2 esef_all http://www.esma.europa.eu/xbrl/esef/role/for_ifrs_per_role role Percentage warnings esef_all http://www.esma.europa.eu/xbrl/esef/role/for_ifrs_pos_role role Positive fact validations esef_all http://www.esma.europa.eu/xbrl/esef/role/for_ifrs_tech_role role Technical validations esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-110000 role [110 000] General information about financial statements esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-210000 role [210 000] Statement of financial position, current/non-current esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-220000 role [220 000] Statement of financial position, order of liquidity esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-310000 role [310 000] Statement of comprehensive income, profit or loss, by function of expense esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-320000 role [320 000] Statement of comprehensive income, profit or loss, by nature of expense esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-410000 role [410 000] Statement of comprehensive income, OCI components presented net of tax esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-420000 role [420 000] Statement of comprehensive income, OCI components presented before tax esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-610000 role [610 000] Statement of changes in equity esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-800100 role [800 100] Subclassifications of assets, liabilities and equities esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-800200 role [800 200] Analysis of income and expense esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-800400 role [800 400] Statement of changes in equity, additional disclosures esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-800500 role [800 500] List of notes esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-800600 role [800 600] List of accounting policies esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-810000 role [810 000] Notes - Corporate information and statement of IFRS compliance esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-861000 role [861 000] Notes - Analysis of other comprehensive income by item esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-861200 role [861 200] Notes - Share capital, reserves and other equity interest esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_1_role-880000 role [880 000] Notes - Additional information esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_10_role-815000 role [815 000] Notes - Events after reporting period esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_11_role-831710 role [831 710] Notes - Construction contracts esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_12_role-835110 role [835 110] Notes - Income taxes esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_16_role-822100 role [822 100] Notes - Property, plant and equipment esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_17_role-832600 role [832 600] Notes - Leases esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_18_role-831110 role [831 110] Notes - Revenue esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_19_role-834480 role [834 480] Notes - Employee benefits esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_2_role-826380 role [826 380] Notes - Inventories esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_20_role-831400 role [831 400] Notes - Government grants esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_21_role-842000 role [842 000] Notes - Effects of changes in foreign exchange rates esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_23_role-836200 role [836 200] Notes - Borrowing costs esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_24_role-818000 role [818 000] Notes - Related party esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_26_role-710000 role [710 000] Statement of changes in net assets available for benefits esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_27_role-825480 role [825 480] Notes - Separate financial statements esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_29_role-816000 role [816 000] Notes - Hyperinflationary reporting esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_33_role-838000 role [838 000] Notes - Earnings per share esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_34_role-813000 role [813 000] Notes - Interim financial reporting esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_36_role-832410 role [832 410] Notes - Impairment of assets esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_37_role-827570 role [827 570] Notes - Other provisions, contingent liabilities and contingent assets esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_38_role-823180 role [823 180] Notes - Intangible assets esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_40_role-825100 role [825 100] Notes - Investment property esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_41_role-824180 role [824 180] Notes - Agriculture esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_7_role-510000 role [510 000] Statement of cash flows, direct method esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_7_role-520000 role [520 000] Statement of cash flows, indirect method esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_7_role-800300 role [800 300] Statement of cash flows, additional disclosures esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_7_role-851100 role [851 100] Notes - Cash flow statement esef_all http://www.esma.europa.eu/xbrl/esef/role/ias_8_role-811000 role [811 000] Notes - Accounting policies, changes in accounting estimates and errors esef_all http://www.esma.europa.eu/xbrl/esef/role/ifric_2_role-868500 role [868 500] Notes - Members' shares in co-operative entities and similar instruments esef_all http://www.esma.europa.eu/xbrl/esef/role/ifric_5_role-868200 role [868 200] Notes - Rights to interests arising from decommissioning, restoration and environmental rehabilitation funds esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_1_role-819100 role [819 100] Notes - First time adoption esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_12_role-825700 role [825 700] Notes - Interests in other entities esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_13_role-823000 role [823 000] Notes - Fair value measurement esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_14_role-824500 role [824 500] Notes - Regulatory deferral accounts esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_15_role-831150 role [831 150] Notes - Revenue from contracts with customers esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_16_role-832610 role [832 610] Notes - Leases (IFRS 16) esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_2_role-834120 role [834 120] Notes - Share-based payment arrangements esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_3_role-817000 role [817 000] Notes - Business combinations esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_4_role-836500 role [836 500] Notes - Insurance contracts esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_5_role-825900 role [825 900] Notes - Non-current asset held for sale and discontinued operations esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_6_role-822200 role [822 200] Notes - Exploration for and evaluation of mineral resources esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_7_role-822390 role [822 390] Notes - Financial instruments esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs_8_role-871100 role [871 100] Notes - Operating segments esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs-dim_role-901000 role [901 000] Axis - Retrospective application and retrospective restatement esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs-dim_role-901100 role [901 100] Axis - Departure from requirement of IFRS esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs-dim_role-901500 role [901 500] Axis - Creation date esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs-dim_role-903000 role [903 000] Axis - Continuing and discontinued operations esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs-dim_role-904000 role [904 000] Axis - Assets and liabilities classified as held for sale esef_all http://www.esma.europa.eu/xbrl/esef/role/ifrs-dim_role-913000 role [913 000] Axis - Consolidated and separate financial statements esef_cor http://www.esma.europa.eu/xbrl/esef/role/ifrs-dim_role-990000 role [990 000] Axis - Defaults esef_all http://www.esma.europa.eu/xbrl/esef/role/sic_27_role-832800 role [832 800] Notes - Transactions involving legal form of lease esef_all http://www.esma.europa.eu/xbrl/esef/role/sic_29_role-832900 role [832 900] Notes - Service concession arrangements ifrs-full IdentifiableAssetsAcquiredLiabilitiesAssumed X instant debit Identifiable assets acquired (liabilities assumed) The amount recognised as of the acquisition date for net identifiable assets acquired or liabilities assumed in a business combination. [Refer: Business combinations [member]] example: IFRS 3 B64 i, example: IFRS 3 IE72 ifrs-full IdentifiableIntangibleAssetsRecognisedAsOfAcquisitionDate X instant debit Identifiable intangible assets recognised as of acquisition date The amount recognised as of the acquisition date for identifiable intangible assets acquired in a business combination. [Refer: Intangible assets other than goodwill; Business combinations [member]] example: IFRS 3 B64 i, example: IFRS 3 IE72 ifrs-full IdentificationOfUnadjustedComparativeInformation text Identification of unadjusted comparative information The identification of unadjusted comparative information in the financial statements. disclosure: IFRS 10 C6B, disclosure: IFRS 11 C12B, disclosure: IAS 16 80A, disclosure: IAS 27 18I, disclosure: IAS 38 130I ifrs-full IdentityOfPriceIndex text Description of identity of price index The description of the identity of the general price index used to restate financial statement information of an entity whose functional currency is the currency of a hyperinflationary economy. disclosure: IAS 29 39 c ifrs-full IFRSsMember member IFRSs [member] This member stands for Standards and Interpretations issued by the International Accounting Standards Board (IASB), which comprise (a) International Financial Reporting Standards; (b) International Accounting Standards; (c) IFRIC Interpretations; and (d) SIC Interpretations. It also represents the standard value for the 'Financial effect of transition from previous GAAP to IFRSs' axis if no other member is used. disclosure: IFRS 1 24 ifrs-full ImmatureBiologicalAssetsMember member Immature biological assets [member] This member stands for immature biological assets. Immature biological assets are those that have not attained harvestable specifications (for consumable biological assets) or are not able to sustain regular harvests (for bearer biological assets). [Refer: Biological assets] example: IAS 41 43 ifrs-full ImpairmentLoss X duration debit Impairment loss The amount recognised as a reduction of the carrying amount of an asset or cash-generating unit to its recoverable amount. [Refer: Carrying amount [member]] disclosure: IAS 36 130 b, disclosure: IAS 36 130 d ii ifrs-full ImpairmentLossAssetsRecognisedFromCostsIncurredToObtainOrFulfilContractsWithCustomers X duration debit Impairment loss, assets recognised from costs incurred to obtain or fulfil contracts with customers The amount of impairment loss for assets recognised from the costs incurred to obtain or fulfil contracts with customers. [Refer: Assets recognised from costs to obtain or fulfil contracts with customers; Impairment loss] disclosure: IFRS 15 128 b - Effective 2018.01.01 ifrs-full ImpairmentLossImpairmentGainAndReversalOfImpairmentLossDeterminedInAccordanceWithIFRS9 X duration debit Impairment loss (impairment gain and reversal of impairment loss) determined in accordance with IFRS 9 The amount of impairment loss, impairment gain or reversal of impairment loss that is recognised in profit or loss in accordance with paragraph 5.5.8 of IFRS 9 and that arises from applying the impairment requirements in Section 5.5 of IFRS 9. disclosure: IAS 1 82 ba - Effective 2018.01.01 ifrs-full ImpairmentLossOnFinancialAssets X duration debit Impairment loss on financial assets The amount of impairment loss on financial assets. [Refer: Financial assets; Impairment loss] disclosure: IFRS 7 20 e - Expiry date 2018.01.01 ifrs-full ImpairmentLossOnReceivablesOrContractAssetsArisingFromContractsWithCustomers X duration debit Impairment loss on receivables or contract assets arising from contracts with customers The amount of impairment loss on receivables or contract assets arising from contracts with customers. [Refer: Contract assets; Impairment loss; Receivables from contracts with customers] disclosure: IFRS 15 113 b - Effective 2018.01.01 ifrs-full ImpairmentLossRecognisedInOtherComprehensiveIncome X duration debit Impairment loss recognised in other comprehensive income The amount of impairment loss recognised in other comprehensive income. Impairment loss on a revalued asset is recognised in other comprehensive income to the extent that the impairment loss does not exceed the amount in the revaluation surplus for that same asset. [Refer: Impairment loss; Revaluation surplus; Other comprehensive income] disclosure: IAS 36 126 c, disclosure: IAS 36 129 a ifrs-full ImpairmentLossRecognisedInOtherComprehensiveIncomeIntangibleAssetsOtherThanGoodwill X duration Impairment loss recognised in other comprehensive income, intangible assets other than goodwill The amount of impairment loss recognised in other comprehensive income for intangible assets other than goodwill. [Refer: Impairment loss recognised in other comprehensive income; Intangible assets other than goodwill] disclosure: IAS 38 118 e iii ifrs-full ImpairmentLossRecognisedInOtherComprehensiveIncomePropertyPlantAndEquipment X duration Impairment loss recognised in other comprehensive income, property, plant and equipment The amount of impairment loss recognised in other comprehensive income for property, plant and equipment. [Refer: Impairment loss recognised in other comprehensive income; Property, plant and equipment] disclosure: IAS 16 73 e iv ifrs-full ImpairmentLossRecognisedInProfitOrLoss X duration debit Impairment loss recognised in profit or loss The amount of impairment loss recognised in profit or loss. [Refer: Impairment loss; Profit (loss)] disclosure: IAS 36 126 a, disclosure: IAS 36 129 a ifrs-full ImpairmentLossRecognisedInProfitOrLossBiologicalAssets X duration Impairment loss recognised in profit or loss, biological assets The amount of impairment loss recognised in profit or loss for biological assets. [Refer: Impairment loss recognised in profit or loss; Biological assets] disclosure: IAS 41 55 a ifrs-full ImpairmentLossRecognisedInProfitOrLossDeferredAcquisitionCostsArisingFromInsuranceContracts X duration credit Impairment loss recognised in profit or loss, deferred acquisition costs arising from insurance contracts The decrease in deferred acquisition costs arising from insurance contracts resulting from an impairment loss recognised in profit or loss. [Refer: Impairment loss recognised in profit or loss; Deferred acquisition costs arising from insurance contracts; Types of insurance contracts [member]] example: IFRS 4 IG39 d, example: IFRS 4 37 e ifrs-full ImpairmentLossRecognisedInProfitOrLossGoodwill X duration Impairment loss recognised in profit or loss, goodwill The amount of impairment loss recognised in profit or loss for goodwill. [Refer: Impairment loss recognised in profit or loss; Goodwill] disclosure: IFRS 3 B67 d v ifrs-full ImpairmentLossRecognisedInProfitOrLossIntangibleAssetsAndGoodwill X duration Impairment loss recognised in profit or loss, intangible assets and goodwill The amount of impairment loss recognised in profit or loss for intangible assets and goodwill. [Refer: Impairment loss recognised in profit or loss; Intangible assets and goodwill] common practice: IAS 38 118 e iv ifrs-full ImpairmentLossRecognisedInProfitOrLossIntangibleAssetsOtherThanGoodwill X duration Impairment loss recognised in profit or loss, intangible assets other than goodwill The amount of impairment loss recognised in profit or loss for intangible assets other than goodwill. [Refer: Impairment loss recognised in profit or loss; Intangible assets other than goodwill] disclosure: IAS 38 118 e iv ifrs-full ImpairmentLossRecognisedInProfitOrLossInvestmentProperty X duration Impairment loss recognised in profit or loss, investment property The amount of impairment loss recognised in profit or loss for investment property. [Refer: Impairment loss recognised in profit or loss; Investment property] disclosure: IAS 40 76 g, disclosure: IAS 40 79 d v ifrs-full ImpairmentLossRecognisedInProfitOrLossLoansAndAdvances X duration Impairment loss recognised in profit or loss, loans and advances The amount of impairment loss recognised in profit or loss for loans and advances. [Refer: Impairment loss recognised in profit or loss] common practice: IAS 1 85 ifrs-full ImpairmentLossRecognisedInProfitOrLossPropertyPlantAndEquipment X duration Impairment loss recognised in profit or loss, property, plant and equipment The amount of impairment loss recognised in profit or loss for property, plant and equipment. [Refer: Impairment loss recognised in profit or loss; Property, plant and equipment] disclosure: IAS 1 98 a, disclosure: IAS 16 73 e v ifrs-full ImpairmentLossRecognisedInProfitOrLossTradeReceivables X duration debit Impairment loss recognised in profit or loss, trade receivables The amount of impairment loss recognised in profit or loss for trade receivables. [Refer: Impairment loss recognised in profit or loss; Trade receivables] common practice: IAS 1 112 c ifrs-full ImpairmentLossReversalOfImpairmentLossOnTradeReceivablesAbstract Impairment loss (reversal of impairment loss) on trade receivables [abstract] ifrs-full ImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLoss X duration debit Impairment loss (reversal of impairment loss) recognised in profit or loss The amount of impairment loss or reversal of impairment loss recognised in profit or loss. [Refer: Impairment loss recognised in profit or loss; Reversal of impairment loss recognised in profit or loss] disclosure: IAS 1 99 ifrs-full ImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLossLoansAndAdvances X duration debit Impairment loss (reversal of impairment loss) recognised in profit or loss, loans and advances The amount of impairment loss or reversal of impairment loss recognised in profit or loss for loans and advances. [Refer: Impairment loss recognised in profit or loss; Reversal of impairment loss recognised in profit or loss] common practice: IAS 1 85 ifrs-full ImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLossLoansAndAdvancesAbstract Impairment loss (reversal of impairment loss) recognised in profit or loss, loans and advances [abstract] ifrs-full ImpairmentLossReversalOfImpairmentLossRecognisedInProfitOrLossTradeReceivables X duration debit Impairment loss (reversal of impairment loss) recognised in profit or loss, trade receivables The amount of impairment loss or reversal of impairment loss recognised in profit or loss for trade receivables. [Refer: Impairment loss recognised in profit or loss; Reversal of impairment loss recognised in profit or loss; Trade receivables] common practice: IAS 1 112 c ifrs-full ImpairmentOfFinancialAssetsAxis axis Impairment of financial assets [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 37 - Expiry date 2018.01.01 ifrs-full ImplicationsOfSurplusOrDeficitOnMultiemployerPlanForEntity text Description of implications of surplus or deficit on multi-employer or state plan for entity The description of the implications for the entity of a surplus or deficit in a multi-employer or state plan that may affect the amount of future contributions. [Refer: Multi-employer defined benefit plans [member]; State defined benefit plans [member]] disclosure: IAS 19 148 d iv ifrs-full InAccordanceWithIFRS9Member member In accordance with IFRS 9 [member] This member stands for the information reported in accordance with IFRS 9. disclosure: IFRS 4 39L e - Effective on first application of IFRS 9 ifrs-full IncomeApproachMember member Income approach [member] This member stands for valuation techniques that convert future amounts (for example, cash flows or income and expenses) to a single current (ie discounted) amount. The fair value measurement is determined on the basis of the value indicated by current market expectations about those future amounts. example: IFRS 13 62 ifrs-full IncomeArisingFromExplorationForAndEvaluationOfMineralResources X duration credit Income arising from exploration for and evaluation of mineral resources The amount of income arising from the search for mineral resources, including minerals, oil, natural gas and similar non-regenerative resources, after the entity has obtained legal rights to explore in a specific area, as well as the determination of the technical feasibility and commercial viability of extracting the mineral resource. disclosure: IFRS 6 24 b ifrs-full IncomeArisingFromInsuranceContracts X duration credit Income arising from insurance contracts The amount of income arising from insurance contracts. [Refer: Types of insurance contracts [member]] disclosure: IFRS 4 37 b ifrs-full IncomeExpenseGainsOrLossesOfFinancialInstrumentsAbstract Income, expense, gains or losses of financial instruments [abstract] ifrs-full IncomeFromContinuingInvolvementInDerecognisedFinancialAssets X duration credit Income from continuing involvement in derecognised financial assets The amount of income recognised from the entity's continuing involvement in derecognised financial assets (for example, fair value changes in derivative instruments). [Refer: Financial assets; Derivatives [member]] disclosure: IFRS 7 42G b ifrs-full IncomeFromContinuingInvolvementInDerecognisedFinancialAssetsCumulativelyRecognised X instant credit Income from continuing involvement in derecognised financial assets cumulatively recognised The cumulative amount of income recognised from the entity's continuing involvement in derecognised financial assets (for example, fair value changes in derivative instruments). [Refer: Income from continuing involvement in derecognised financial assets; Derivatives [member]] disclosure: IFRS 7 42G b ifrs-full IncomeFromContinuingOperationsAttributableToOwnersOfParent X duration credit Income from continuing operations attributable to owners of parent The amount of income from continuing operations attributable to owners of the parent. [Refer: Continuing operations [member]] disclosure: IFRS 5 33 d ifrs-full IncomeFromContractsWithReinsurers X duration credit Income from contracts with reinsurers The amount of income from contracts with reinsurers. example: IAS 1 85, example: IFRS 4 IG24 b, example: IFRS 4 37 b ifrs-full IncomeFromDiscontinuedOperationsAttributableToOwnersOfParent X duration credit Income from discontinued operations attributable to owners of parent The amount of income from discontinued operations attributable to owners of the parent. [Refer: Discontinued operations [member]] disclosure: IFRS 5 33 d ifrs-full IncomeFromFinesAndPenalties X duration credit Income from fines and penalties The amount of income arising from fines and penalties. common practice: IAS 1 112 c ifrs-full IncomeFromGovernmentGrantsRelatedToAgriculturalActivity X duration credit Income from government grants related to agricultural activity The amount of income from government grants related to agricultural activities. [Refer: Government grants] common practice: IAS 41 57 a ifrs-full IncomeFromReimbursementsUnderInsurancePolicies X duration credit Income from reimbursements under insurance policies The amount of income recognised from the reimbursement of a claim as a result of the occurrence of an insured event covered by an insurance contract. [Refer: Types of insurance contracts [member]] common practice: IAS 1 112 c ifrs-full IncomeFromStructuredEntities X duration credit Income from structured entities The amount of income from structured entities including recurring and non-recurring fees, interest, dividends, gains or losses on the remeasurement or derecognition of interests in structured entities and gains or losses from the transfer of assets and liabilities to the structured entity. [Refer: Unconsolidated structured entities [member]] disclosure: IFRS 12 27 b ifrs-full IncomeFromSubleasingRightofuseAssets X duration credit Income from subleasing right-of-use assets The amount of income from subleasing right-of-use assets. Sublease is a transaction for which an underlying asset is re-leased by a lessee (intermediate lessor) to a third party, and the lease (head lease) between the head lessor and lessee remains in effect. [Refer: Right-of-use assets] disclosure: IFRS 16 53 f - Effective 2019.01.01 ifrs-full IncomeOnFinancialAssetsReclassifiedOutOfAvailableforsaleFinancialAssetsRecognisedInOtherComprehensiveIncome X duration credit Income on financial assets reclassified out of available-for-sale financial assets recognised in profit or loss The amount of income recognised in profit or loss on financial assets reclassified out of the available-for-sale category. [Refer: Financial assets available-for-sale; Other comprehensive income] disclosure: IFRS 7 12A e - Expiry date 2018.01.01 ifrs-full IncomeOnFinancialAssetsReclassifiedOutOfFinancialAssetsAtFairValueThroughProfitOrLossRecognisedInProfitOrLoss X duration credit Income on financial assets reclassified out of financial assets at fair value through profit or loss recognised in profit or loss The amount of income recognised in profit or loss on financial assets reclassified out of the fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12A e - Expiry date 2018.01.01 ifrs-full IncomeRelatingToVariableLeasePaymentsForOperatingLeasesThatDoNotDependOnIndexOrRate X duration credit Income relating to variable lease payments for operating leases that do not depend on index or rate The amount of income relating to variable lease payments for operating leases that do not depend on an index or a rate. Variable lease payments are the portion of payments made by a lessee to a lessor for the right to use an underlying asset during the lease term that varies because of changes in facts or circumstances occurring after the commencement date, other than the passage of time. disclosure: IFRS 16 90 b - Effective 2019.01.01 ifrs-full IncomeRelatingToVariableLeasePaymentsNotIncludedInMeasurementOfNetInvestmentInFinanceLease X duration credit Income relating to variable lease payments not included in measurement of net investment in finance lease The amount of income relating to variable lease payments not included in the measurement of the net investment in the finance lease. Variable lease payments are the portion of payments made by a lessee to a lessor for the right to use an underlying asset during the lease term that varies because of changes in facts or circumstances occurring after the commencement date, other than the passage of time. [Refer: Net investment in finance lease] disclosure: IFRS 16 90 a iii - Effective 2019.01.01 ifrs-full IncomeStatementAbstract Profit or loss placeholder - this item MUST be used as a starting point for the statement of profit or loss if the statement of profit or loss is disclosed separately ifrs-full IncomeTaxConsequencesOfDividendsProposedOrDeclaredBeforeFinancialStatementsAuthorisedForIssueNotRecognisedAsLiability X duration Income tax consequences of dividends proposed or declared before financial statements authorised for issue not recognised as liability The amount of income tax consequences of dividends to shareholders of the entity that were proposed or declared after the reporting period but before the financial statements were authorised for issue, and are not recognised as a liability in the financial statements. disclosure: IAS 12 81 i ifrs-full IncomeTaxesPaidClassifiedAsOperatingActivities X duration credit Income taxes paid, classified as operating activities The cash outflow for income taxes paid, classified as operating activities. common practice: IAS 7 35 ifrs-full IncomeTaxesPaidRefund X duration credit Income taxes paid (refund) The cash flows from income taxes paid or refunded. disclosure: IAS 7 35 ifrs-full IncomeTaxesPaidRefundAbstract Income taxes paid (refund) [abstract] ifrs-full IncomeTaxesPaidRefundClassifiedAsFinancingActivities X duration credit Income taxes paid (refund), classified as financing activities The cash flows from income taxes paid or refunded, classified as financing activities. [Refer: Income taxes paid (refund)] disclosure: IAS 7 35, example: IAS 7 14 f ifrs-full IncomeTaxesPaidRefundClassifiedAsInvestingActivities X duration credit Income taxes paid (refund), classified as investing activities The cash flows from income taxes paid or refunded, classified as investing activities. [Refer: Income taxes paid (refund)] disclosure: IAS 7 35, example: IAS 7 14 f ifrs-full IncomeTaxesPaidRefundClassifiedAsOperatingActivities X duration credit Income taxes paid (refund), classified as operating activities The cash flows from income taxes paid or refunded, classified as operating activities. [Refer: Income taxes paid (refund)] disclosure: IAS 7 35, example: IAS 7 14 f ifrs-full IncomeTaxesRefundClassifiedAsOperatingActivities X duration debit Income taxes refund, classified as operating activities The cash inflow from income taxes refunded, classified as operating activities. common practice: IAS 7 35 ifrs-full IncomeTaxExpenseContinuingOperations X duration debit Tax expense (income), continuing operations The aggregate amount included in the determination of profit (loss) for the period in respect of current tax and deferred tax that relate to continuing operations. [Refer: Continuing operations [member]; Current tax expense (income); Deferred tax expense (income)] disclosure: IAS 1 82 d, disclosure: IAS 12 79, disclosure: IAS 12 81 c i, disclosure: IAS 12 81 c ii, disclosure: IAS 26 35 b viii, disclosure: IFRS 12 B13 g, disclosure: IFRS 8 23 h ifrs-full IncomeTaxRelatingToApplicationOfOverlayApproachInOtherComprehensiveIncome X duration debit Income tax relating to application of overlay approach in other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to the application of the overlay approach. [Refer: Other comprehensive income] disclosure: IFRS 4 35D b - Effective on first application of IFRS 9 ifrs-full IncomeTaxRelatingToAvailableforsaleFinancialAssetsOfOtherComprehensiveIncome X duration debit Income tax relating to available-for-sale financial assets of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to available-for-sale financial assets. [Refer: Financial assets available-for-sale; Other comprehensive income] disclosure: IAS 1 90 - Expiry date 2018.01.01, disclosure: IAS 12 81 ab - Expiry date 2018.01.01 ifrs-full IncomeTaxRelatingToCashFlowHedgesOfOtherComprehensiveIncome X duration debit Income tax relating to cash flow hedges of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to cash flow hedges. [Refer: Cash flow hedges [member]; Other comprehensive income] disclosure: IAS 1 90, disclosure: IAS 12 81 ab ifrs-full IncomeTaxRelatingToChangeInValueOfForeignCurrencyBasisSpreadsOfOtherComprehensiveIncome X duration debit Income tax relating to change in value of foreign currency basis spreads of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to change in value of foreign currency basis spreads. [Refer: Reserve of change in value of foreign currency basis spreads; Other comprehensive income] disclosure: IAS 1 90 - Effective 2018.01.01, disclosure: IAS 12 81 ab - Effective 2018.01.01 ifrs-full IncomeTaxRelatingToChangeInValueOfForwardElementsOfForwardContractsOfOtherComprehensiveIncome X duration debit Income tax relating to change in value of forward elements of forward contracts of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to change in value of forward elements of forward contracts. [Refer: Reserve of change in value of forward elements of forward contracts; Other comprehensive income] disclosure: IAS 1 90 - Effective 2018.01.01, disclosure: IAS 12 81 ab - Effective 2018.01.01 ifrs-full IncomeTaxRelatingToChangeInValueOfTimeValueOfOptionsOfOtherComprehensiveIncome X duration debit Income tax relating to change in value of time value of options of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to change in value of time value of options. [Refer: Reserve of change in value of time value of options; Other comprehensive income] disclosure: IAS 1 90 - Effective 2018.01.01, disclosure: IAS 12 81 ab - Effective 2018.01.01 ifrs-full IncomeTaxRelatingToChangesInFairValueOfFinancialLiabilityAttributableToChangeInCreditRiskOfLiabilityOfOtherComprehensiveIncome X duration debit Income tax relating to changes in fair value of financial liability attributable to change in credit risk of liability of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to changes in the fair value of financial liabilities attributable to a change in the credit risk of those liabilities. [Refer: Credit risk [member]; Other comprehensive income] disclosure: IAS 1 90 - Effective 2018.01.01, disclosure: IAS 12 81 ab - Effective 2018.01.01 ifrs-full IncomeTaxRelatingToChangesInRevaluationSurplusOfOtherComprehensiveIncome X duration debit Income tax relating to changes in revaluation surplus of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to changes in a revaluation surplus. [Refer: Revaluation surplus; Other comprehensive income] disclosure: IAS 1 90, disclosure: IAS 12 81 ab ifrs-full IncomeTaxRelatingToComponentsOfOtherComprehensiveIncome X duration Income tax relating to components of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income. [Refer: Other comprehensive income] disclosure: IAS 1 90, disclosure: IAS 12 81 ab ifrs-full IncomeTaxRelatingToComponentsOfOtherComprehensiveIncomeAbstract Income tax relating to components of other comprehensive income [abstract] ifrs-full IncomeTaxRelatingToComponentsOfOtherComprehensiveIncomeThatWillBeReclassifiedToProfitOrLoss X duration debit Income tax relating to components of other comprehensive income that will be reclassified to profit or loss The amount of income tax relating to amounts recognised in other comprehensive income that will be reclassified to profit or loss. [Refer: Income tax relating to components of other comprehensive income] disclosure: IAS 1 91 ifrs-full IncomeTaxRelatingToComponentsOfOtherComprehensiveIncomeThatWillBeReclassifiedToProfitOrLossAbstract Income tax relating to components of other comprehensive income that will be reclassified to profit or loss [abstract] ifrs-full IncomeTaxRelatingToComponentsOfOtherComprehensiveIncomeThatWillNotBeReclassifiedToProfitOrLoss X duration debit Income tax relating to components of other comprehensive income that will not be reclassified to profit or loss The amount of income tax relating to amounts recognised in other comprehensive income that will not be reclassified to profit or loss. [Refer: Income tax relating to components of other comprehensive income] disclosure: IAS 1 91 ifrs-full IncomeTaxRelatingToComponentsOfOtherComprehensiveIncomeThatWillNotBeReclassifiedToProfitOrLossAbstract Income tax relating to components of other comprehensive income that will not be reclassified to profit or loss [abstract] ifrs-full IncomeTaxRelatingToExchangeDifferencesOnTranslationOfOtherComprehensiveIncome X duration debit Income tax relating to exchange differences on translation of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to exchange differences on the translation of financial statements of foreign operations. [Refer: Other comprehensive income; Reserve of exchange differences on translation] disclosure: IAS 1 90, disclosure: IAS 12 81 ab ifrs-full IncomeTaxRelatingToFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncome X duration debit Income tax relating to financial assets measured at fair value through other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to financial assets measured at fair value through other comprehensive income. [Refer: Financial assets measured at fair value through other comprehensive income; Other comprehensive income] disclosure: IAS 1 90 - Effective 2018.01.01, disclosure: IAS 12 81 ab - Effective 2018.01.01 ifrs-full IncomeTaxRelatingToHedgesOfInvestmentsInEquityInstrumentsOfOtherComprehensiveIncome X duration debit Income tax relating to hedges of investments in equity instruments of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to hedges of investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Other comprehensive income; Reserve of gains and losses on hedging instruments that hedge investments in equity instruments] disclosure: IAS 1 90 - Effective 2018.01.01, disclosure: IAS 12 81 ab - Effective 2018.01.01 ifrs-full IncomeTaxRelatingToHedgesOfNetInvestmentsInForeignOperationsOfOtherComprehensiveIncome X duration debit Income tax relating to hedges of net investments in foreign operations of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to hedges of net investments in foreign operations. [Refer: Other comprehensive income] disclosure: IAS 1 90, disclosure: IAS 12 81 ab ifrs-full IncomeTaxRelatingToInvestmentsInEquityInstrumentsOfOtherComprehensiveIncome X duration debit Income tax relating to investments in equity instruments of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Other comprehensive income; Reserve of gains and losses from investments in equity instruments] disclosure: IAS 1 90 - Effective 2018.01.01, disclosure: IAS 12 81 ab - Effective 2018.01.01 ifrs-full IncomeTaxRelatingToNetMovementInRegulatoryDeferralAccountBalancesRelatedToItemsThatWillBeReclassifiedToProfitOrLoss X duration debit Income tax relating to net movement in regulatory deferral account balances related to items that will be reclassified to profit or loss The amount of income tax relating to amounts recognised in other comprehensive income in relation to the net movement in regulatory deferral account balances that is related to items that will be reclassified to profit or loss. [Refer: Regulatory deferral account balances [member]; Other comprehensive income] disclosure: IFRS 14 22 b ifrs-full IncomeTaxRelatingToNetMovementInRegulatoryDeferralAccountBalancesRelatedToItemsThatWillNotBeReclassifiedToProfitOrLoss X duration debit Income tax relating to net movement in regulatory deferral account balances related to items that will not be reclassified to profit or loss The amount of income tax relating to amounts recognised in other comprehensive income in relation to the net movement in regulatory deferral account balances that is related to items that will not be reclassified to profit or loss. [Refer: Regulatory deferral account balances [member]; Other comprehensive income] disclosure: IFRS 14 22 a ifrs-full IncomeTaxRelatingToOtherIndividuallyImmaterialComponentsOfOtherComprehensiveIncome X duration debit Income tax relating to other individually immaterial components of other comprehensive income The amount of income tax relating to other individually immaterial components of other comprehensive income. [Refer: Other comprehensive income] common practice: IAS 1 85 ifrs-full IncomeTaxRelatingToRemeasurementsOfDefinedBenefitPlansOfOtherComprehensiveIncome X duration debit Income tax relating to remeasurements of defined benefit plans of other comprehensive income The amount of income tax relating to amounts recognised in other comprehensive income in relation to remeasurements of defined benefit plans. [Refer: Other comprehensive income; Reserve of remeasurements of defined benefit plans; Defined benefit plans [member]] disclosure: IAS 1 90, disclosure: IAS 12 81 ab ifrs-full IncomeTaxRelatingToShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethod X duration debit Income tax relating to share of other comprehensive income of associates and joint ventures accounted for using equity method The amount of income tax relating to an entity's share of other comprehensive income of associates and joint ventures accounted for using the equity method. [Refer: Share of other comprehensive income of associates and joint ventures accounted for using equity method, before tax] disclosure: IAS 1 90 ifrs-full IncomeTaxRelatingToShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethodAbstract Income tax relating to share of other comprehensive income of associates and joint ventures accounted for using equity method [abstract] ifrs-full IncomeTaxRelatingToShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethodThatWillBeReclassifiedToProfitOrLoss X duration debit Income tax relating to share of other comprehensive income of associates and joint ventures accounted for using equity method that will be reclassified to profit or loss The amount of income tax relating to an entity's share of other comprehensive income of associates and joint ventures accounted for using the equity method that will be reclassified to profit or loss. [Refer: Share of other comprehensive income of associates and joint ventures accounted for using equity method, before tax] disclosure: IAS 1 91 ifrs-full IncomeTaxRelatingToShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethodThatWillNotBeReclassifiedToProfitOrLoss X duration debit Income tax relating to share of other comprehensive income of associates and joint ventures accounted for using equity method that will not be reclassified to profit or loss The amount of income tax relating to an entity's share of other comprehensive income of associates and joint ventures accounted for using the equity method that will not be reclassified to profit or loss. [Refer: Share of other comprehensive income of associates and joint ventures accounted for using equity method, before tax] disclosure: IAS 1 91 ifrs-full IncreaseDecreaseDueToApplicationOfIFRS15Member member Increase (decrease) due to application of IFRS 15 [member] This member stands for the financial effect of application of IFRS 15. disclosure: IFRS 15 C8 a - Effective 2018.01.01 ifrs-full IncreaseDecreaseDueToChangesInAccountingPolicyAndCorrectionsOfPriorPeriodErrorsMember member Increase (decrease) due to changes in accounting policy and corrections of prior period errors [member] This member stands for the financial effect of changes in accounting policy and corrections of prior period errors. disclosure: IAS 1 106 b, disclosure: IAS 8 28 f i, disclosure: IAS 8 29 c i, disclosure: IAS 8 49 b i ifrs-full IncreaseDecreaseDueToChangesInAccountingPolicyRequiredByIFRSsMember member Increase (decrease) due to changes in accounting policy required by IFRSs [member] This member stands for the financial effect of changes in accounting policy required by IFRSs. [Refer: IFRSs [member]] disclosure: IAS 8 28 f i, disclosure: IAS 8 28 g ifrs-full IncreaseDecreaseDueToDepartureFromRequirementOfIFRSMember member Increase (decrease) due to departure from requirement of IFRS [member] This member stands for the financial effect of a departure from a requirement in an IFRS. [Refer: IFRSs [member]] disclosure: IAS 1 20 d ifrs-full IncreaseDecreaseDueToVoluntaryChangesInAccountingPolicyMember member Increase (decrease) due to voluntary changes in accounting policy [member] This member stands for the financial effect of voluntary changes in accounting policy. disclosure: IAS 8 29 c i, disclosure: IAS 8 29 d ifrs-full IncreaseDecreaseInAccountingEstimate X duration Increase (decrease) in accounting estimate The increase (decrease) in an accounting estimate that has an effect in the current period or is expected to have an effect in future periods. disclosure: IAS 8 39 ifrs-full IncreaseDecreaseInAccumulatedDeferredTaxRecognisedInOtherComprehensiveIncomeDueToChangeInTaxRate X duration debit Increase (decrease) in accumulated deferred tax recognised in other comprehensive income due to change in tax rate The increase (decrease) in accumulated deferred tax recognised in other comprehensive income due to change in the tax rate. [Refer: Other comprehensive income] common practice: IAS 1 85 ifrs-full IncreaseDecreaseInAggregateDifferenceBetweenFairValueAtInitialRecognitionAndAmountDeterminedUsingValuationTechniqueYetToBeRecognised X duration Increase (decrease) in aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss The increase (decrease) in the aggregate difference between the fair value at initial recognition and the transaction price of financial instruments yet to be recognised in profit or loss. [Refer: Aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss] example: IFRS 7 28 b ifrs-full IncreaseDecreaseInAllowanceAccountForCreditLossesOfFinancialAssets X duration credit Increase (decrease) in allowance account for credit losses of financial assets The increase (decrease) in the allowance account used to record the impairment of financial assets due to credit losses. [Refer: Financial assets; Allowance account for credit losses of financial assets] disclosure: IFRS 7 16 - Expiry date 2018.01.01 ifrs-full IncreaseDecreaseInCashAndCashEquivalents X duration debit Increase (decrease) in cash and cash equivalents The increase (decrease) in cash and cash equivalents. [Refer: Cash and cash equivalents] disclosure: IAS 7 45 ifrs-full IncreaseDecreaseInCashAndCashEquivalentsBeforeEffectOfExchangeRateChanges X duration debit Increase (decrease) in cash and cash equivalents before effect of exchange rate changes The increase (decrease) in cash and cash equivalents before the effect of exchange rate changes on cash and cash equivalents held in foreign currencies. [Refer: Cash and cash equivalents; Effect of exchange rate changes on cash and cash equivalents] disclosure: IAS 7 45 ifrs-full IncreaseDecreaseInCashAndCashEquivalentsDiscontinuedOperations X duration debit Increase (decrease) in cash and cash equivalents, discontinued operations The increase (decrease) in cash and cash equivalents from discontinued operations. [Refer: Cash and cash equivalents; Discontinued operations [member]] common practice: IFRS 5 33 c ifrs-full IncreaseDecreaseInContingentConsiderationAssetLiability X duration debit Increase (decrease) in contingent consideration asset (liability) The increase (decrease) in a contingent consideration asset (liability) relating to a business combination. disclosure: IFRS 3 B67 b i ifrs-full IncreaseDecreaseInContingentLiabilitiesRecognisedInBusinessCombination X duration credit Increase (decrease) in contingent liabilities recognised in business combination The increase (decrease) in contingent liabilities recognised in a business combination. [Refer: Contingent liabilities recognised in business combination; Business combinations [member]; Contingent liabilities [member]] disclosure: IFRS 3 B67 c ifrs-full IncreaseDecreaseInCreditDerivativeFairValue X duration debit Increase (decrease) in credit derivative, fair value The increase (decrease) in the fair value of a credit derivative. [Refer: Credit derivative, fair value] disclosure: IFRS 7 24G a - Effective 2018.01.01 ifrs-full IncreaseDecreaseInCreditDerivativeNominalAmount X duration Increase (decrease) in credit derivative, nominal amount The increase (decrease) in the nominal amount of a credit derivative. [Refer: Credit derivative, nominal amount] disclosure: IFRS 7 24G a - Effective 2018.01.01 ifrs-full IncreaseDecreaseInCurrentTaxExpenseIncomeDueToRateRegulation X duration debit Increase (decrease) in current tax expense (income) due to rate regulation The increase (decrease) in current tax expense (income) due to rate regulation. Rate regulation is a framework for establishing the prices that can be charged to customers for goods or services and that framework is subject to oversight and/or approval by a rate regulator. [Refer: Current tax expense (income)] disclosure: IFRS 14 34 ifrs-full IncreaseDecreaseInDeferredAcquisitionCostsArisingFromInsuranceContracts X duration debit Increase (decrease) in deferred acquisition costs arising from insurance contracts The increase (decrease) in deferred acquisition costs arising from insurance contracts. [Refer: Deferred acquisition costs arising from insurance contracts] example: IFRS 4 IG39, example: IFRS 4 37 e ifrs-full IncreaseDecreaseInDeferredTaxExpenseIncomeDueToRateRegulation X duration debit Increase (decrease) in deferred tax expense (income) due to rate regulation The increase (decrease) in deferred tax expense (income) due to rate regulation. Rate regulation is a framework for establishing the prices that can be charged to customers for goods or services and that framework is subject to oversight and/or approval by a rate regulator. [Refer: Deferred tax expense (income)] disclosure: IFRS 14 34 ifrs-full IncreaseDecreaseInDeferredTaxLiabilityAsset X duration credit Increase (decrease) in deferred tax liability (asset) The increase (decrease) in a deferred tax liability (asset). [Refer: Deferred tax liability (asset)] common practice: IAS 12 81 ifrs-full IncreaseDecreaseInDefinedBenefitObligationDueToReasonablyPossibleDecreaseInActuarialAssumption X instant credit Increase (decrease) in defined benefit obligation due to reasonably possible decrease in actuarial assumption The increase (decrease) in a defined benefit obligation that would have been caused by a decrease in a significant actuarial assumption that was reasonably possible at the end of the reporting period. [Refer: Actuarial assumptions [member]] disclosure: IAS 19 145 a ifrs-full IncreaseDecreaseInDefinedBenefitObligationDueToReasonablyPossibleIncreaseInActuarialAssumption X instant credit Increase (decrease) in defined benefit obligation due to reasonably possible increase in actuarial assumption The increase (decrease) in a defined benefit obligation that would have been caused by an increase in a significant actuarial assumption that was reasonably possible at the end of the reporting period. [Refer: Actuarial assumptions [member]] disclosure: IAS 19 145 a ifrs-full IncreaseDecreaseInDividendsPayableThroughChangeInFairValueOfNoncashAssetsHeldForDistributionToOwners X duration credit Increase (decrease) in dividends payable through change in fair value of non-cash assets held for distribution to owners The increase (decrease) in dividends payable through a change in the fair value of non-cash assets held for distribution to owners. disclosure: IFRIC 17 16 b ifrs-full IncreaseDecreaseInExistingLiabilitiesContingentLiabilitiesRecognisedInBusinessCombination X duration credit Increase in existing liabilities, contingent liabilities recognised in business combination The increase in existing contingent liabilities recognised in a business combination. [Refer: Contingent liabilities recognised in business combination; Business combinations [member]] disclosure: IFRS 3 B67 c ifrs-full IncreaseDecreaseInExistingProvisionsOtherProvisions X duration credit Increase in existing provisions, other provisions The increase in existing other provisions. [Refer: Other provisions] disclosure: IAS 37 84 b ifrs-full IncreaseDecreaseInExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContracts X duration credit Increase (decrease) in exposure to credit risk on loan commitments and financial guarantee contracts The increase (decrease) in exposure to credit risk on loan commitments and financial guarantee contracts. [Refer: Exposure to credit risk on loan commitments and financial guarantee contracts] disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35I - Effective 2018.01.01 ifrs-full IncreaseDecreaseInExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContractsAbstract Increase (decrease) in exposure to credit risk on loan commitments and financial guarantee contracts [abstract] ifrs-full IncreaseDecreaseInFairValueMeasurementAssets X duration debit Increase (decrease) in fair value measurement, assets The increase (decrease) in the fair value measurement of assets. [Refer: At fair value [member]] disclosure: IFRS 13 93 e ifrs-full IncreaseDecreaseInFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsAssets X duration debit Increase (decrease) in fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions, assets The amount of increase (decrease) in the fair value measurement of assets due to a change in one or more unobservable inputs to reflect reasonably possible alternative assumptions. disclosure: IFRS 13 93 h ii ifrs-full IncreaseDecreaseInFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsEntitysOwnEquityInstruments X duration credit Increase (decrease) in fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions, entity's own equity instruments The amount of increase (decrease) in the fair value measurement of the entity's own equity instruments due to a change in one or more unobservable inputs to reflect reasonably possible alternative assumptions. [Refer: Entity's own equity instruments [member]] disclosure: IFRS 13 93 h ii ifrs-full IncreaseDecreaseInFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsLiabilities X duration credit Increase (decrease) in fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions, liabilities The amount of increase (decrease) in the fair value measurement of liabilities due to a change in one or more unobservable inputs to reflect reasonably possible alternative assumptions. disclosure: IFRS 13 93 h ii ifrs-full IncreaseDecreaseInFairValueMeasurementEntitysOwnEquityInstruments X duration credit Increase (decrease) in fair value measurement, entity's own equity instruments The increase (decrease) in the fair value measurement of the entity's own equity instruments. [Refer: At fair value [member]; Entity's own equity instruments [member]] disclosure: IFRS 13 93 e ifrs-full IncreaseDecreaseInFairValueMeasurementLiabilities X duration credit Increase (decrease) in fair value measurement, liabilities The increase (decrease) in the fair value measurement of liabilities. [Refer: At fair value [member]] disclosure: IFRS 13 93 e ifrs-full IncreaseDecreaseInFinancialAssets X duration debit Increase (decrease) in financial assets The increase (decrease) in financial assets. [Refer: Financial assets] disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35I - Effective 2018.01.01 ifrs-full IncreaseDecreaseInFinancialAssetsAbstract Increase (decrease) in financial assets [abstract] ifrs-full IncreaseDecreaseInFinancialAssetsArisingFromChangeInMeasurementAttributeFirstApplicationOfIFRS9 X instant debit Increase (decrease) in financial assets arising from change in measurement attribute, initial application of IFRS 9 The increase (decrease) in financial assets arising from a change in measurement attribute on the entity's transition to IFRS 9. [Refer: Financial assets] disclosure: IFRS 7 42L b - Effective 2018.01.01 ifrs-full IncreaseDecreaseInFinancialAssetsOnBasisOfMeasurementCategoryFirstApplicationOfIFRS9 X instant debit Increase (decrease) in financial assets on basis of measurement category, initial application of IFRS 9 The increase (decrease) in financial assets on the basis of their measurement categories in accordance with IAS 39 (ie not resulting from a change in the measurement attribute on transition to IFRS 9). [Refer: Financial assets] disclosure: IFRS 7 42L a - Effective 2018.01.01 ifrs-full IncreaseDecreaseInFinancialLiabilitiesArisingFromChangeInMeasurementAttributeFirstApplicationOfIFRS9 X instant credit Increase (decrease) in financial liabilities arising from change in measurement attribute, initial application of IFRS 9 The increase (decrease) in financial liabilities arising from a change in the measurement attribute on the entity's transition to IFRS 9. [Refer: Financial liabilities] disclosure: IFRS 7 42L b - Effective 2018.01.01 ifrs-full IncreaseDecreaseInFinancialLiabilitiesOnBasisOfMeasurementCategoryFirstApplicationOfIFRS9 X instant credit Increase (decrease) in financial liabilities on basis of measurement category, initial application of IFRS 9 The increase (decrease) in financial liabilities on the basis of their measurement categories in accordance with IAS 39 (ie not resulting from a change in the measurement attribute on transition to IFRS 9). [Refer: Financial liabilities] disclosure: IFRS 7 42L a - Effective 2018.01.01 ifrs-full IncreaseDecreaseInInsuranceLiabilitiesNetOfReinsurance X duration debit Increase (decrease) in insurance liabilities, net of reinsurance The increase (decrease) in insurance liabilities, net of reinsurance. common practice: IAS 1 85 ifrs-full IncreaseDecreaseInIntangibleAssetsAndGoodwill X duration debit Increase (decrease) in intangible assets and goodwill The increase (decrease) in intangible assets and goodwill. [Refer: Intangible assets and goodwill] common practice: IAS 38 118 e ifrs-full IncreaseDecreaseInLiabilitiesArisingFromFinancingActivities X duration credit Increase (decrease) in liabilities arising from financing activities The increase (decrease) in liabilities arising from financing activities. [Refer: Liabilities arising from financing activities] disclosure: IAS 7 44B ifrs-full IncreaseDecreaseInLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssued X duration credit Increase (decrease) in liabilities under insurance contracts and reinsurance contracts issued The increase (decrease) in liabilities under insurance contracts and reinsurance contracts issued. [Refer: Liabilities under insurance contracts and reinsurance contracts issued] example: IFRS 4 IG37, example: IFRS 4 37 e ifrs-full IncreaseDecreaseInNetAssetsAvailableForBenefits X duration credit Increase (decrease) in net assets available for benefits The increase (decrease) in net assets available for benefits. Net assets available for benefits are assets of a retirement benefit plan less liabilities other than the actuarial present value of promised retirement benefits. disclosure: IAS 26 35 b ifrs-full IncreaseDecreaseInNetDefinedBenefitLiabilityAsset X duration credit Increase (decrease) in net defined benefit liability (asset) The increase (decrease) in the net defined benefit liability (asset). [Refer: Net defined benefit liability (asset)] disclosure: IAS 19 141 ifrs-full IncreaseDecreaseInNetInvestmentInFinanceLease X duration debit Increase (decrease) in net investment in finance lease The increase (decrease) in the net investment in finance lease. [Refer: Net investment in finance lease] disclosure: IFRS 16 93 - Effective 2019.01.01 ifrs-full IncreaseDecreaseInNumberOfOrdinarySharesIssued shares Increase (decrease) in number of ordinary shares issued The increase (decrease) in the number of ordinary shares issued. [Refer: Ordinary shares [member]] common practice: IAS 1 112 c ifrs-full IncreaseDecreaseInNumberOfSharesOutstanding shares Increase (decrease) in number of shares outstanding The increase (decrease) in the number of shares outstanding. [Refer: Number of shares outstanding] disclosure: IAS 1 79 a iv ifrs-full IncreaseDecreaseInProvisionForUnearnedPremium X duration debit Increase (decrease) in provision for unearned premium The increase (decrease) in the provision for unearned premiums. [Refer: Unearned premiums] common practice: IAS 1 85 ifrs-full IncreaseDecreaseInRegulatoryDeferralAccountCreditBalances X duration credit Increase (decrease) in regulatory deferral account credit balances The increase (decrease) in regulatory deferral account credit balances. [Refer: Regulatory deferral account credit balances] disclosure: IFRS 14 33 a ifrs-full IncreaseDecreaseInRegulatoryDeferralAccountDebitBalances X duration debit Increase (decrease) in regulatory deferral account debit balances The increase (decrease) in regulatory deferral account debit balances. [Refer: Regulatory deferral account debit balances] disclosure: IFRS 14 33 a ifrs-full IncreaseDecreaseInReinsuranceAssets X duration debit Increase (decrease) in reinsurance assets The increase (decrease) in reinsurance assets. [Refer: Reinsurance assets] example: IFRS 4 IG37, example: IFRS 4 37 e ifrs-full IncreaseDecreaseInWorkingCapital X duration credit Increase (decrease) in working capital The increase (decrease) in working capital. common practice: IAS 7 20 ifrs-full IncreaseDecreaseThroughAcquisitionOfSubsidiary X duration credit Increase (decrease) through acquisition of subsidiary, equity The increase (decrease) in equity resulting from the acquisition of subsidiaries. [Refer: Subsidiaries [member]] common practice: IAS 1 106 d ifrs-full IncreaseDecreaseThroughAdjustmentsArisingFromPassageOfTimeAllowanceAccountForCreditLossesOfFinancialAssets X duration credit Increase (decrease) through adjustments arising from passage of time, allowance account for credit losses of financial assets The increase (decrease) in the allowance account for credit losses of financial assets resulting from adjustments arising from the passage of time. [Refer: Allowance account for credit losses of financial assets] common practice: IFRS 7 16 - Expiry date 2018.01.01 ifrs-full IncreaseDecreaseThroughAdjustmentsArisingFromPassageOfTimeLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssued X duration credit Increase (decrease) through adjustments arising from passage of time, liabilities under insurance contracts and reinsurance contracts issued The increase (decrease) in liabilities under issued insurance contracts and reinsurance contracts resulting from adjustments arising from the passage of time. [Refer: Liabilities under insurance contracts and reinsurance contracts issued] common practice: IFRS 4 37 e ifrs-full IncreaseDecreaseThroughAdjustmentsArisingFromPassageOfTimeReinsuranceAssets X duration debit Increase (decrease) through adjustments arising from passage of time, reinsurance assets The increase (decrease) in reinsurance assets resulting from adjustments arising from the passage of time. [Refer: Reinsurance assets] common practice: IFRS 4 37 e ifrs-full IncreaseDecreaseThroughAmountsRecognisedInProfitOrLossAggregateDifferenceBetweenFairValueAtInitialRecognitionAndAmountDeterminedUsingValuationTechniqueYetToBeRecognised X duration Increase (decrease) through amounts recognised in profit or loss, aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss The increase (decrease) in the aggregate difference between the fair value at initial recognition and the transaction price of financial instruments yet to be recognised in profit or loss resulting from amounts recognised in profit or loss. [Refer: Aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss; Financial instruments, class [member]] example: IFRS 7 IG14, example: IFRS 7 28 b ifrs-full IncreaseDecreaseThroughAppropriationOfRetainedEarnings X duration credit Increase (decrease) through appropriation of retained earnings, equity The increase (decrease) in equity resulting from the appropriation of retained earnings. [Refer: Retained earnings] common practice: IAS 1 106 d ifrs-full IncreaseDecreaseThroughBalancesRecognisedInCurrentPeriodInStatementOfFinancialPositionRegulatoryDeferralAccountCreditBalances X duration credit Increase (decrease) through balances recognised in current period in statement of financial position, regulatory deferral account credit balances The increase (decrease) in regulatory deferral account credit balances resulting from balances recognised in the current period in the statement of financial position. [Refer: Regulatory deferral account credit balances] example: IFRS 14 33 a i ifrs-full IncreaseDecreaseThroughBalancesRecognisedInCurrentPeriodInStatementOfFinancialPositionRegulatoryDeferralAccountDebitBalances X duration debit Increase (decrease) through balances recognised in current period in statement of financial position, regulatory deferral account debit balances The increase (decrease) in regulatory deferral account debit balances resulting from balances recognised in the current period in the statement of financial position. [Refer: Regulatory deferral account debit balances] example: IFRS 14 33 a i ifrs-full IncreaseDecreaseThroughBusinessCombinationsAndDisposalsNetDefinedBenefitLiabilityAsset X duration credit Increase (decrease) through business combinations and disposals, net defined benefit liability (asset) The increase (decrease) in the net defined benefit liability (asset) resulting from business combinations and disposals. [Refer: Business combinations [member]; Net defined benefit liability (asset)] disclosure: IAS 19 141 h ifrs-full IncreaseDecreaseThroughBusinessCombinationsAndDisposalsReimbursementRights X duration debit Increase (decrease) through business combinations and disposals, reimbursement rights The increase (decrease) in reimbursement rights resulting from the effects of business combinations and disposals. [Refer: Business combinations [member]; Reimbursement rights, at fair value] disclosure: IAS 19 141 h ifrs-full IncreaseDecreaseThroughBusinessCombinationsDeferredTaxLiabilityAsset X duration credit Increase (decrease) through business combinations, deferred tax liability (asset) The increase (decrease) in deferred tax liability (asset) resulting from business combinations. [Refer: Deferred tax liability (asset)] common practice: IAS 12 81 ifrs-full IncreaseDecreaseThroughChangeInDiscountRateContingentLiabilitiesRecognisedInBusinessCombination X duration credit Increase (decrease) through change in discount rate, contingent liabilities recognised in business combination The increase (decrease) in contingent liabilities recognised in a business combination due to changes in the discount rate. [Refer: Contingent liabilities recognised in business combination; Business combinations [member]] disclosure: IFRS 3 B67 c ifrs-full IncreaseDecreaseThroughChangeInDiscountRateOtherProvisions X duration credit Increase (decrease) through change in discount rate, other provisions The increase (decrease) in other provisions resulting from a change in discount rate. [Refer: Other provisions] disclosure: IAS 37 84 e ifrs-full IncreaseDecreaseThroughChangeInEquityOfSubsidiaries X duration credit Increase (decrease) through change in equity of subsidiaries, equity The increase (decrease) in the entity's equity resulting from the change in the equity of subsidiaries. [Refer: Subsidiaries [member]] common practice: IAS 1 106 d ifrs-full IncreaseDecreaseThroughChangesInDiscountRatesRegulatoryDeferralAccountCreditBalances X duration credit Increase (decrease) through changes in discount rates, regulatory deferral account credit balances The increase (decrease) in regulatory deferral account credit balances resulting from changes in discount rates. [Refer: Regulatory deferral account credit balances] example: IFRS 14 33 a iii ifrs-full IncreaseDecreaseThroughChangesInDiscountRatesRegulatoryDeferralAccountDebitBalances X duration debit Increase (decrease) through changes in discount rates, regulatory deferral account debit balances The increase (decrease) in regulatory deferral account debit balances resulting from changes in discount rates. [Refer: Regulatory deferral account debit balances] example: IFRS 14 33 a iii ifrs-full IncreaseDecreaseThroughChangesInFairValuesLiabilitiesArisingFromFinancingActivities X duration credit Increase (decrease) through changes in fair values, liabilities arising from financing activities The increase (decrease) in liabilities arising from financing activities resulting from changes in fair values. [Refer: Liabilities arising from financing activities] disclosure: IAS 7 44B d ifrs-full IncreaseDecreaseThroughChangesInForeignExchangeRatesNetDefinedBenefitLiabilityAsset X duration credit Increase (decrease) through changes in foreign exchange rates, net defined benefit liability (asset) The increase (decrease) in the net defined benefit liability (asset) resulting from changes in foreign exchange rates. [Refer: Net defined benefit liability (asset)] disclosure: IAS 19 141 e ifrs-full IncreaseDecreaseThroughChangesInForeignExchangeRatesRegulatoryDeferralAccountCreditBalances X duration credit Increase (decrease) through changes in foreign exchange rates, regulatory deferral account credit balances The increase (decrease) in regulatory deferral account credit balances resulting from changes in foreign exchange rates. [Refer: Regulatory deferral account credit balances] example: IFRS 14 33 a iii ifrs-full IncreaseDecreaseThroughChangesInForeignExchangeRatesRegulatoryDeferralAccountDebitBalances X duration debit Increase (decrease) through changes in foreign exchange rates, regulatory deferral account debit balances The increase (decrease) in regulatory deferral account debit balances resulting from changes in foreign exchange rates. [Refer: Regulatory deferral account debit balances] example: IFRS 14 33 a iii ifrs-full IncreaseDecreaseThroughChangesInModelsOrRiskParametersExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContracts X duration credit Increase (decrease) through changes in models or risk parameters, exposure to credit risk on loan commitments and financial guarantee contracts The increase (decrease) in exposure to credit risk on loan commitments and financial guarantee contracts resulting from changes in models or risk parameters. [Refer: Exposure to credit risk on loan commitments and financial guarantee contracts] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughChangesInModelsOrRiskParametersFinancialAssets X duration debit Increase (decrease) through changes in models or risk parameters, financial assets The increase (decrease) in financial assets resulting from changes in models or risk parameters. [Refer: Financial assets] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughChangesInOwnershipInterestsInSubsidiariesThatDoNotResultInLossOfControl X duration credit Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity The increase (decrease) in equity through changes in ownership interests in subsidiaries that do not result in loss of control. [Refer: Subsidiaries [member]] disclosure: IAS 1 106 d iii ifrs-full IncreaseDecreaseThroughChangesInOwnershipInterestsInSubsidiariesThatDoNotResultInLossOfControlEquityAttributableToOwnersOfParent X duration credit Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity attributable to owners of parent The increase (decrease) in equity attributable to owners of the parent through changes in ownership interests in subsidiaries that do not result in loss of control. [Refer: Subsidiaries [member]; Equity attributable to owners of parent] disclosure: IFRS 12 18 ifrs-full IncreaseDecreaseThroughConversionOfConvertibleInstruments X duration credit Increase (decrease) through conversion of convertible instruments, equity The increase (decrease) in equity resulting from the conversion of convertible instruments. common practice: IAS 1 106 d ifrs-full IncreaseDecreaseThroughCumulativeCatchupAdjustmentsToRevenueArisingFromChangeInEstimateOfTransactionPriceContractAssets X duration debit Increase (decrease) through cumulative catch-up adjustments to revenue arising from change in estimate of transaction price, contract assets The increase (decrease) in contract assets resulting from cumulative catch-up adjustments to revenue arising from a change in an estimate of the transaction price. The transaction price is the amount of consideration to which an entity expects to be entitled in exchange for transferring promised goods or services to a customer, excluding amounts collected on behalf of third parties (for example, some sales taxes). [Refer: Increase (decrease) through cumulative catch-up adjustments to revenue, contract assets] example: IFRS 15 118 b - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughCumulativeCatchupAdjustmentsToRevenueArisingFromChangeInEstimateOfTransactionPriceContractLiabilities X duration credit Increase (decrease) through cumulative catch-up adjustments to revenue arising from change in estimate of transaction price, contract liabilities The increase (decrease) in contract liabilities resulting from cumulative catch-up adjustments to revenue arising from a change in an estimate of the transaction price. The transaction price is the amount of consideration to which an entity expects to be entitled in exchange for transferring promised goods or services to a customer, excluding amounts collected on behalf of third parties (for example, some sales taxes). [Refer: Increase (decrease) through cumulative catch-up adjustments to revenue, contract liabilities] example: IFRS 15 118 b - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughCumulativeCatchupAdjustmentsToRevenueArisingFromChangeInMeasureOfProgressContractAssets X duration debit Increase (decrease) through cumulative catch-up adjustments to revenue arising from change in measure of progress, contract assets The increase (decrease) in contract assets resulting from cumulative catch-up adjustments to revenue arising from a change in the measure of progress. [Refer: Increase (decrease) through cumulative catch-up adjustments to revenue, contract assets] example: IFRS 15 118 b - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughCumulativeCatchupAdjustmentsToRevenueArisingFromChangeInMeasureOfProgressContractLiabilities X duration credit Increase (decrease) through cumulative catch-up adjustments to revenue arising from change in measure of progress, contract liabilities The increase (decrease) in contract liabilities resulting from cumulative catch-up adjustments to revenue arising from a change in the measure of progress. [Refer: Increase (decrease) through cumulative catch-up adjustments to revenue, contract liabilities] example: IFRS 15 118 b - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughCumulativeCatchupAdjustmentsToRevenueArisingFromContractModificationContractAssets X duration debit Increase (decrease) through cumulative catch-up adjustments to revenue arising from contract modification, contract assets The increase (decrease) in contract assets resulting from cumulative catch-up adjustments to revenue arising from a contract modification. A contract modification is a change in the scope or price (or both) of a contract that is approved by the parties to the contract. [Refer: Increase (decrease) through cumulative catch-up adjustments to revenue, contract assets] example: IFRS 15 118 b - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughCumulativeCatchupAdjustmentsToRevenueArisingFromContractModificationContractLiabilities X duration credit Increase (decrease) through cumulative catch-up adjustments to revenue arising from contract modification, contract liabilities The increase (decrease) in contract liabilities resulting from cumulative catch-up adjustments to revenue arising from a contract modification. A contract modification is a change in the scope or price (or both) of a contract that is approved by the parties to the contract. [Refer: Increase (decrease) through cumulative catch-up adjustments to revenue, contract liabilities] example: IFRS 15 118 b - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughCumulativeCatchupAdjustmentsToRevenueContractAssets X duration debit Increase (decrease) through cumulative catch-up adjustments to revenue, contract assets The increase (decrease) in contract assets resulting from cumulative catch-up adjustments to revenue. [Refer: Contract assets; Revenue] example: IFRS 15 118 b - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughCumulativeCatchupAdjustmentsToRevenueContractLiabilities X duration credit Increase (decrease) through cumulative catch-up adjustments to revenue, contract liabilities The increase (decrease) in contract liabilities resulting from cumulative catch-up adjustments to revenue. [Refer: Contract liabilities; Revenue] example: IFRS 15 118 b - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughDisposalOfSubsidiary X duration credit Increase (decrease) through disposal of subsidiary, equity The increase (decrease) in equity resulting from the disposal of subsidiaries. [Refer: Subsidiaries [member]] common practice: IAS 1 106 d ifrs-full IncreaseDecreaseThroughEffectOfChangesInForeignExchangeRatesLiabilitiesArisingFromFinancingActivities X duration credit Increase (decrease) through effect of changes in foreign exchange rates, liabilities arising from financing activities The increase (decrease) in liabilities arising from financing activities resulting from the effect of changes in foreign exchange rates. [Refer: Liabilities arising from financing activities] disclosure: IAS 7 44B c ifrs-full IncreaseDecreaseThroughExerciseOfOptions X duration credit Increase (decrease) through exercise of options, equity The increase (decrease) in equity resulting from the exercise of options. common practice: IAS 1 106 d ifrs-full IncreaseDecreaseThroughExerciseOfWarrantsEquity X duration credit Increase (decrease) through exercise of warrants, equity The increase (decrease) in equity resulting from the exercise of warrants. common practice: IAS 1 106 d ifrs-full IncreaseDecreaseThroughFinancingCashFlowsLiabilitiesArisingFromFinancingActivities X duration credit Increase (decrease) through financing cash flows, liabilities arising from financing activities The increase (decrease) in liabilities arising from financing activities resulting from financing cash flows. [Refer: Cash flows from (used in) financing activities; Liabilities arising from financing activities] disclosure: IAS 7 44B a ifrs-full IncreaseDecreaseThroughForeignExchangeAndOtherMovementsExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContracts X duration credit Increase (decrease) through foreign exchange and other movements, exposure to credit risk on loan commitments and financial guarantee contracts The increase (decrease) in exposure to credit risk on loan commitments and financial guarantee contracts resulting from foreign exchange and other movements. [Refer: Exposure to credit risk on loan commitments and financial guarantee contracts] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughForeignExchangeAndOtherMovementsExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContractsAbstract Increase (decrease) through foreign exchange and other movements, exposure to credit risk on loan commitments and financial guarantee contracts [abstract] ifrs-full IncreaseDecreaseThroughForeignExchangeAndOtherMovementsFinancialAssets X duration debit Increase (decrease) through foreign exchange and other movements, financial assets The increase (decrease) in financial assets resulting from foreign exchange and other movements. [Refer: Financial assets] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughForeignExchangeAndOtherMovementsFinancialAssetsAbstract Increase (decrease) through foreign exchange and other movements, financial assets [abstract] ifrs-full IncreaseDecreaseThroughForeignExchangeExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContracts X duration credit Increase (decrease) through foreign exchange, exposure to credit risk on loan commitments and financial guarantee contracts The increase (decrease) in exposure to credit risk on loan commitments and financial guarantee contracts resulting from foreign exchange. [Refer: Exposure to credit risk on loan commitments and financial guarantee contracts] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughForeignExchangeFinancialAssets X duration debit Increase (decrease) through foreign exchange, financial assets The increase (decrease) in financial assets resulting from foreign exchange. [Refer: Financial assets] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughLossOfControlOfSubsidiaryDeferredTaxLiabilityAsset X duration credit Increase (decrease) through loss of control of subsidiary, deferred tax liability (asset) The decrease in deferred tax liability (asset) resulting from the loss of control of a subsidiary. [Refer: Deferred tax liability (asset)] common practice: IAS 12 81 ifrs-full IncreaseDecreaseThroughModificationOfContractualCashFlowsExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContracts X duration credit Increase (decrease) through modification of contractual cash flows, exposure to credit risk on loan commitments and financial guarantee contracts The increase (decrease) in exposure to credit risk on loan commitments and financial guarantee contracts resulting from the modification of contractual cash flows. [Refer: Exposure to credit risk on loan commitments and financial guarantee contracts] example: IFRS 7 35I b - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughModificationOfContractualCashFlowsFinancialAssets X duration debit Increase (decrease) through modification of contractual cash flows, financial assets The increase (decrease) in financial assets resulting from the modification of contractual cash flows. [Refer: Financial assets] example: IFRS 7 35I b - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesAllowanceAccountForCreditLossesOfFinancialAssets X duration credit Increase (decrease) through net exchange differences, allowance account for credit losses of financial assets The increase (decrease) in an allowance account for credit losses of financial assets resulting from the net exchange differences arising when the financial statements are translated from the functional currency into a different presentation currency, including the translation of a foreign operation into the presentation currency of the reporting entity. [Refer: Allowance account for credit losses of financial assets] common practice: IFRS 7 16 - Expiry date 2018.01.01 ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesBiologicalAssets X duration debit Increase (decrease) through net exchange differences, biological assets The increase (decrease) in biological assets resulting from net exchange differences arising on the translation of the financial statements from the functional currency into a different presentation currency, including the translation of a foreign operation into the presentation currency of the reporting entity. [Refer: Biological assets] disclosure: IAS 41 50 f ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesDeferredAcquisitionCostsArisingFromInsuranceContracts X duration debit Increase (decrease) through net exchange differences, deferred acquisition costs arising from insurance contracts The increase (decrease) in deferred acquisition costs arising from insurance contracts resulting from the net exchange differences arising when the financial statements are translated from the functional currency into a different presentation currency, including the translation of a foreign operation into the presentation currency of the reporting entity. [Refer: Deferred acquisition costs arising from insurance contracts] common practice: IFRS 4 37 e ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesDeferredTaxLiabilityAsset X duration credit Increase (decrease) through net exchange differences, deferred tax liability (asset) The increase (decrease) in deferred tax liability (asset) resulting from the net exchange differences arising when the financial statements are translated from the functional currency into a different presentation currency, including the translation of a foreign operation into the presentation currency of the reporting entity. [Refer: Deferred tax liability (asset)] common practice: IAS 12 81 ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesGoodwill X duration debit Increase (decrease) through net exchange differences, goodwill The increase (decrease) in goodwill resulting from net exchange differences arising on the translation of the financial statements from the functional currency into a different presentation currency, including the translation of a foreign operation into the presentation currency of the reporting entity. [Refer: Goodwill] disclosure: IFRS 3 B67 d vi ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesIntangibleAssetsAndGoodwill X duration debit Increase (decrease) through net exchange differences, intangible assets and goodwill The increase (decrease) in intangible assets and goodwill resulting from the net exchange differences arising when the financial statements are translated from the functional currency into a different presentation currency, including the translation of a foreign operation into the presentation currency of the reporting entity. [Refer: Intangible assets and goodwill] common practice: IAS 38 118 e vii ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesIntangibleAssetsOtherThanGoodwill X duration debit Increase (decrease) through net exchange differences, intangible assets other than goodwill The increase (decrease) in intangible assets other than goodwill resulting from net exchange differences arising on the translation of the financial statements from the functional currency into a different presentation currency, including the translation of a foreign operation into the presentation currency of the reporting entity. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 118 e vii ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesInvestmentProperty X duration debit Increase (decrease) through net exchange differences, investment property The increase (decrease) in investment property resulting from net exchange differences arising on the translation of the financial statements from the functional currency into a different presentation currency, including the translation of a foreign operation into the presentation currency of the reporting entity. [Refer: Investment property] disclosure: IAS 40 76 e, disclosure: IAS 40 79 d vi ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssued X duration credit Increase (decrease) through net exchange differences, liabilities under insurance contracts and reinsurance contracts issued The change in insurance liabilities resulting from the net exchange differences that arise on the translation of the financial statements into a different presentation currency, and on the translation of a foreign operation into the presentation currency. [Refer: Liabilities under insurance contracts and reinsurance contracts issued] example: IFRS 4 IG37 f, example: IFRS 4 37 e ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesOtherProvisions X duration credit Increase (decrease) through net exchange differences, other provisions The increase (decrease) in other provisions resulting from foreign currency exchange rate changes on provisions measured in a currency different from the entity's presentation currency. [Refer: Other provisions] common practice: IAS 37 84 ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesPropertyPlantAndEquipment X duration debit Increase (decrease) through net exchange differences, property, plant and equipment The increase (decrease) in property, plant and equipment resulting from net exchange differences arising on the translation of the financial statements from the functional currency into a different presentation currency, including the translation of a foreign operation into the presentation currency of the reporting entity. [Refer: Property, plant and equipment] disclosure: IAS 16 73 e viii ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesReimbursementRightsAtFairValue X duration debit Increase (decrease) through net exchange differences, reimbursement rights, at fair value The increase (decrease) in the fair value of reimbursement rights resulting from foreign currency exchange rate changes on plans measured in a currency that is different from the entity's presentation currency. [Refer: At fair value [member]; Reimbursement rights, at fair value] disclosure: IAS 19 141 e ifrs-full IncreaseDecreaseThroughNetExchangeDifferencesReinsuranceAssets X duration debit Increase (decrease) through net exchange differences, reinsurance assets The increase (decrease) in reinsurance assets resulting from the net exchange differences arising when the financial statements are translated from the functional currency into a different presentation currency, including the translation of a foreign operation into the presentation currency of the reporting entity. [Refer: Reinsurance assets] common practice: IFRS 4 37 e ifrs-full IncreaseDecreaseThroughNewTransactionsAggregateDifferenceBetweenFairValueAtInitialRecognitionAndAmountDeterminedUsingValuationTechniqueYetToBeRecognised X duration Increase (decrease) through new transactions, aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss The increase (decrease) in the aggregate difference between the fair value at initial recognition and the transaction price of financial instruments yet to be recognised in profit or loss resulting from new transactions. [Refer: Aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss; Financial instruments, class [member]] example: IFRS 7 IG14, example: IFRS 7 28 b ifrs-full IncreaseDecreaseThroughObtainingOrLosingControlOfSubsidiariesOrOtherBusinessesLiabilitiesArisingFromFinancingActivities X duration credit Increase (decrease) through obtaining or losing control of subsidiaries or other businesses, liabilities arising from financing activities The increase (decrease) in liabilities arising from financing activities resulting from obtaining or losing control of subsidiaries or other businesses. [Refer: Liabilities arising from financing activities; Subsidiaries [member]] disclosure: IAS 7 44B b ifrs-full IncreaseDecreaseThroughOtherChangesAllowanceAccountForCreditLossesOfFinancialAssets X duration credit Increase (decrease) through other changes, allowance account for credit losses of financial assets The increase (decrease) in allowance account for credit losses of financial assets resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Allowance account for credit losses of financial assets] common practice: IFRS 7 16 - Expiry date 2018.01.01 ifrs-full IncreaseDecreaseThroughOtherChangesDeferredAcquisitionCostsArisingFromInsuranceContracts X duration debit Increase (decrease) through other changes, deferred acquisition costs arising from insurance contracts The increase (decrease) in deferred acquisition costs arising from insurance contracts resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Deferred acquisition costs arising from insurance contracts] example: IFRS 4 IG39 e, example: IFRS 4 37 e ifrs-full IncreaseDecreaseThroughOtherChangesIntangibleAssetsAndGoodwill X duration debit Increase (decrease) through other changes, intangible assets and goodwill The increase (decrease) in intangible assets and goodwill resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Intangible assets and goodwill] common practice: IAS 38 118 e viii ifrs-full IncreaseDecreaseThroughOtherChangesIntangibleAssetsOtherThanGoodwill X duration debit Increase (decrease) through other changes, intangible assets other than goodwill The increase (decrease) in intangible assets other than goodwill resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 118 e viii ifrs-full IncreaseDecreaseThroughOtherChangesInvestmentProperty X duration debit Increase (decrease) through other changes, investment property The increase (decrease) in investment property resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Investment property] disclosure: IAS 40 79 d viii, disclosure: IAS 40 76 g ifrs-full IncreaseDecreaseThroughOtherChangesLiabilitiesArisingFromFinancingActivities X duration credit Increase (decrease) through other changes, liabilities arising from financing activities The increase (decrease) in liabilities arising from financing activities resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Liabilities arising from financing activities] disclosure: IAS 7 44B e ifrs-full IncreaseDecreaseThroughOtherChangesLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssued X duration credit Increase (decrease) through other changes, liabilities under insurance contracts and reinsurance contracts issued The increase (decrease) in liabilities under insurance contracts and reinsurance contracts issued resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Liabilities under insurance contracts and reinsurance contracts issued] example: IFRS 4 IG37, example: IFRS 4 37 e ifrs-full IncreaseDecreaseThroughOtherChangesNetDefinedBenefitLiabilityAsset X duration credit Increase (decrease) through other changes, net defined benefit liability (asset) The increase (decrease) in the net defined benefit liability (asset) resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Net defined benefit liability (asset)] common practice: IAS 19 141 ifrs-full IncreaseDecreaseThroughOtherChangesPropertyPlantAndEquipment X duration debit Increase (decrease) through other changes, property, plant and equipment The increase (decrease) in property, plant and equipment resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Property, plant and equipment] disclosure: IAS 16 73 e ix ifrs-full IncreaseDecreaseThroughOtherChangesRegulatoryDeferralAccountCreditBalances X duration credit Increase (decrease) through other changes, regulatory deferral account credit balances The increase (decrease) in regulatory deferral account credit balances resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Regulatory deferral account credit balances] example: IFRS 14 33 a iii ifrs-full IncreaseDecreaseThroughOtherChangesRegulatoryDeferralAccountCreditBalancesAbstract Increase (decrease) through other changes, regulatory deferral account credit balances [abstract] ifrs-full IncreaseDecreaseThroughOtherChangesRegulatoryDeferralAccountDebitBalances X duration debit Increase (decrease) through other changes, regulatory deferral account debit balances The increase (decrease) in regulatory deferral account debit balances resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Regulatory deferral account debit balances] example: IFRS 14 33 a iii ifrs-full IncreaseDecreaseThroughOtherChangesRegulatoryDeferralAccountDebitBalancesAbstract Increase (decrease) through other changes, regulatory deferral account debit balances [abstract] ifrs-full IncreaseDecreaseThroughOtherChangesReinsuranceAssets X duration debit Increase (decrease) through other changes, reinsurance assets The increase (decrease) in reinsurance assets resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Reinsurance assets] common practice: IFRS 4 37 e ifrs-full IncreaseDecreaseThroughOtherContributionsByOwners X duration credit Increase through other contributions by owners, equity The increase in equity through other contributions by owners that the entity does not separately disclose in the same statement or note. disclosure: IAS 1 106 d iii ifrs-full IncreaseDecreaseThroughOtherDistributionsToOwners X duration debit Decrease through other distributions to owners, equity The decrease in equity through distributions to owners that the entity does not separately disclose in the same statement or note. disclosure: IAS 1 106 d iii ifrs-full IncreaseDecreaseThroughOtherMovementsExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContracts X duration credit Increase (decrease) through other movements, exposure to credit risk on loan commitments and financial guarantee contracts The increase (decrease) in exposure to credit risk on loan commitments and financial guarantee contracts resulting from other movements. [Refer: Exposure to credit risk on loan commitments and financial guarantee contracts] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01, example: IFRS 7 35I - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughOtherMovementsFinancialAssets X duration debit Increase (decrease) through other movements, financial assets The increase (decrease) in financial assets resulting from other movements. [Refer: Financial assets] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01, example: IFRS 7 35I - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughShadowAccountingDeferredAcquisitionCostsArisingFromInsuranceContracts X duration debit Increase (decrease) through shadow accounting, deferred acquisition costs arising from insurance contracts The increase (decrease) in deferred acquisition costs arising from insurance contracts that result from shadow accounting. Shadow accounting is a practice with the following two features: (a) a recognised but unrealised gain or loss on an asset affects the measurement of the insurance liability in the same way that a realised gain or loss does; and (b) if unrealised gains or losses on an asset are recognised directly in equity, the resulting change in the carrying amount of the insurance liability is also recognised in equity. [Refer: Deferred acquisition costs arising from insurance contracts] common practice: IFRS 4 37 e ifrs-full IncreaseDecreaseThroughSharebasedPaymentTransactions X duration credit Increase (decrease) through share-based payment transactions, equity The increase (decrease) in equity resulting from share-based payment transactions. [Refer: Equity] disclosure: IAS 1 106 d iii ifrs-full IncreaseDecreaseThroughTimeValueOfMoneyAdjustmentOtherProvisions X duration credit Increase through adjustments arising from passage of time, other provisions The increase in other provisions through adjustments arising from the passage of time. [Refer: Other provisions] disclosure: IAS 37 84 e ifrs-full IncreaseDecreaseThroughTransactionsWithOwners X duration credit Increase (decrease) through transactions with owners, equity The increase (decrease) in equity resulting from transactions with owners. common practice: IAS 1 106 d ifrs-full IncreaseDecreaseThroughTransferBetweenRevaluationReserveAndRetainedEarnings X duration credit Increase (decrease) through transfer between revaluation surplus and retained earnings, equity The increase (decrease) in equity resulting from transfers between a revaluation surplus and retained earnings. [Refer: Retained earnings; Revaluation surplus] common practice: IAS 1 106 d ifrs-full IncreaseDecreaseThroughTransfersAndOtherChangesBiologicalAssets X duration debit Increase (decrease) through other changes, biological assets The increase (decrease) in biological assets resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Biological assets] disclosure: IAS 41 50 g ifrs-full IncreaseDecreaseThroughTransfersAndOtherChangesEquity X duration credit Increase (decrease) through other changes, equity The increase (decrease) in equity resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Equity] disclosure: IAS 1 106 d ifrs-full IncreaseDecreaseThroughTransfersAndOtherChangesGoodwill X duration debit Increase (decrease) through other changes, goodwill The increase (decrease) in goodwill resulting from changes that the entity does not separately disclose in the same statement or note. [Refer: Goodwill] disclosure: IFRS 3 B67 d vii ifrs-full IncreaseDecreaseThroughTransfersAndOtherChangesIntangibleAssetsAndGoodwill X duration debit Increase (decrease) through transfers and other changes, intangible assets and goodwill The increase (decrease) in intangible assets and goodwill resulting from transfers and changes that the entity does not separately disclose in the same statement or note. [Refer: Intangible assets and goodwill] common practice: IAS 38 118 e ifrs-full IncreaseDecreaseThroughTransfersAndOtherChangesIntangibleAssetsAndGoodwillAbstract Increase (decrease) through transfers and other changes, intangible assets and goodwill [abstract] ifrs-full IncreaseDecreaseThroughTransfersAndOtherChangesIntangibleAssetsOtherThanGoodwill X duration debit Increase (decrease) through transfers and other changes, intangible assets other than goodwill The increase (decrease) in intangible assets other than goodwill resulting from transfers and changes that the entity does not separately disclose in the same statement or note. [Refer: Intangible assets other than goodwill] common practice: IAS 38 118 e ifrs-full IncreaseDecreaseThroughTransfersAndOtherChangesIntangibleAssetsOtherThanGoodwillAbstract Increase (decrease) through transfers and other changes, intangible assets other than goodwill [abstract] ifrs-full IncreaseDecreaseThroughTransfersAndOtherChangesOtherProvisions X duration credit Increase (decrease) through transfers and other changes, other provisions The increase (decrease) in other provisions resulting from transfers and changes that the entity does not separately disclose in the same statement or note. [Refer: Other provisions] common practice: IAS 37 84 ifrs-full IncreaseDecreaseThroughTransfersAndOtherChangesPropertyPlantAndEquipment X duration debit Increase (decrease) through transfers and other changes, property, plant and equipment The increase (decrease) in property, plant and equipment resulting from transfers and changes that the entity does not separately disclose in the same statement or note. [Refer: Property, plant and equipment] common practice: IAS 16 73 e ifrs-full IncreaseDecreaseThroughTransfersAndOtherChangesPropertyPlantAndEquipmentAbstract Increase (decrease) through transfers and other changes, property, plant and equipment [abstract] ifrs-full IncreaseDecreaseThroughTransfersExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContracts X duration credit Increase (decrease) through transfers, exposure to credit risk on loan commitments and financial guarantee contracts The increase (decrease) in exposure to credit risk on loan commitments and financial guarantee contracts resulting from transfers. [Refer: Exposure to credit risk on loan commitments and financial guarantee contracts] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35I d - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughTransfersFinancialAssets X duration debit Increase (decrease) through transfers, financial assets The increase (decrease) in financial assets resulting from transfers. [Refer: Financial assets] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35I d - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full IncreaseDecreaseThroughTransfersFromConstructionInProgressPropertyPlantAndEquipment X duration debit Increase (decrease) through transfers from construction in progress, property, plant and equipment The increase (decrease) in property, plant and equipment resulting from transfers from construction in progress. [Refer: Property, plant and equipment; Construction in progress] common practice: IAS 16 73 e ifrs-full IncreaseDecreaseThroughTransfersFromToInvestmentPropertyPropertyPlantAndEquipment X duration debit Increase (decrease) through transfers from (to) investment property, property, plant and equipment The increase (decrease) in property, plant and equipment resulting from transfers from (to) investment property. [Refer: Property, plant and equipment; Investment property] common practice: IAS 16 73 e ifrs-full IncreaseDecreaseThroughTransfersIntangibleAssetsAndGoodwill X duration debit Increase (decrease) through transfers, intangible assets and goodwill The increase (decrease) in intangible assets and goodwill resulting from transfers. [Refer: Intangible assets and goodwill] common practice: IAS 38 118 e ifrs-full IncreaseDecreaseThroughTransfersIntangibleAssetsOtherThanGoodwill X duration debit Increase (decrease) through transfers, intangible assets other than goodwill The increase (decrease) in intangible assets other than goodwill resulting from transfers. [Refer: Intangible assets other than goodwill] common practice: IAS 38 118 e ifrs-full IncreaseDecreaseThroughTransfersLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssued X duration credit Increase (decrease) through transfers, liabilities under insurance contracts and reinsurance contracts issued The increase (decrease) in liabilities under insurance contracts and reinsurance contracts issued resulting from acquisitions from, or transfers to, other insurers. [Refer: Liabilities under insurance contracts and reinsurance contracts issued] example: IFRS 4 IG37 e, example: IFRS 4 37 e ifrs-full IncreaseDecreaseThroughTransfersPropertyPlantAndEquipment X duration debit Increase (decrease) through transfers, property, plant and equipment The increase (decrease) in property, plant and equipment resulting from transfers. [Refer: Property, plant and equipment] common practice: IAS 16 73 e ifrs-full IncreaseDecreaseThroughTransfersToDisposalGroupsRegulatoryDeferralAccountCreditBalances X duration credit Increase (decrease) through transfers to disposal groups, regulatory deferral account credit balances The increase (decrease) in regulatory deferral account credit balances resulting from transfers to disposal groups. [Refer: Disposal groups classified as held for sale [member]; Regulatory deferral account credit balances] example: IFRS 14 IE5, example: IFRS 14 33 a iii ifrs-full IncreaseDecreaseThroughTransfersToDisposalGroupsRegulatoryDeferralAccountDebitBalances X duration debit Increase (decrease) through transfers to disposal groups, regulatory deferral account debit balances The increase (decrease) in regulatory deferral account debit balances resulting from transfers to disposal groups. [Refer: Disposal groups classified as held for sale [member]; Regulatory deferral account debit balances] example: IFRS 14 IE5, example: IFRS 14 33 a iii ifrs-full IncreaseDecreaseThroughTransferToStatutoryReserve X duration credit Increase (decrease) through transfer to statutory reserve, equity The increase (decrease) in equity resulting from transfers to a statutory reserve. [Refer: Statutory reserve] common practice: IAS 1 106 d ifrs-full IncreaseDecreaseThroughTreasuryShareTransactions X duration credit Increase (decrease) through treasury share transactions, equity The increase (decrease) in equity resulting from treasury share transactions. [Refer: Equity; Treasury shares] disclosure: IAS 1 106 d ifrs-full IncreaseInFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsAssets X duration debit Increase in fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions, assets The amount of increase in the fair value measurement of assets due to a change in one or more unobservable inputs to reflect reasonably possible alternative assumptions. disclosure: IFRS 13 93 h ii ifrs-full IncreaseInFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsEntitysOwnEquityInstruments X duration credit Increase in fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions, entity's own equity instruments The amount of increase in the fair value measurement of the entity's own equity instruments due to a change in one or more unobservable inputs to reflect reasonably possible alternative assumptions. [Refer: Entity's own equity instruments [member]] disclosure: IFRS 13 93 h ii ifrs-full IncreaseInFairValueMeasurementDueToChangeInOneOrMoreUnobservableInputsToReflectReasonablyPossibleAlternativeAssumptionsLiabilities X duration credit Increase in fair value measurement due to change in one or more unobservable inputs to reflect reasonably possible alternative assumptions, liabilities The amount of increase in the fair value measurement of liabilities due to a change in one or more unobservable inputs to reflect reasonably possible alternative assumptions. disclosure: IFRS 13 93 h ii ifrs-full IncreaseThroughAdjustmentsArisingFromPassageOfTimeContingentLiabilitiesRecognisedInBusinessCombination X duration credit Increase through adjustments arising from passage of time, contingent liabilities recognised in business combination The increase in contingent liabilities recognised in a business combination through adjustments arising from the passage of time. [Refer: Contingent liabilities recognised in business combination; Business combinations [member]] disclosure: IFRS 3 B67 c ifrs-full IncreaseThroughBusinessCombinationsContractAssets X duration debit Increase through business combinations, contract assets The increase in contract assets resulting from business combinations. [Refer: Business combinations [member]; Contract assets] example: IFRS 15 118 a - Effective 2018.01.01 ifrs-full IncreaseThroughBusinessCombinationsContractLiabilities X duration credit Increase through business combinations, contract liabilities The increase in contract liabilities resulting from business combinations. [Refer: Business combinations [member]; Contract liabilities] example: IFRS 15 118 a - Effective 2018.01.01 ifrs-full IncreaseThroughItemsAcquiredInBusinessCombinationRegulatoryDeferralAccountDebitBalances X duration debit Increase through items acquired in business combination, regulatory deferral account debit balances The increase in regulatory deferral account debit balances resulting from items acquired in a business combination. [Refer: Business combinations [member]; Regulatory deferral account debit balances] example: IFRS 14 33 a iii ifrs-full IncreaseThroughItemsAssumedInBusinessCombinationRegulatoryDeferralAccountCreditBalances X duration credit Increase through items assumed in business combination, regulatory deferral account credit balances The increase in regulatory deferral account credit balances resulting from items assumed in a business combination. [Refer: Business combinations [member]; Regulatory deferral account credit balances] example: IFRS 14 33 a iii ifrs-full IncreaseThroughNewLeasesLiabilitiesArisingFromFinancingActivities X duration credit Increase through new leases, liabilities arising from financing activities The increase in liabilities arising from financing activities resulting from new leases. [Refer: Liabilities arising from financing activities] example: IAS 7 A Statement of cash flows for an entity other than a financial institution, example: IAS 7 44B ifrs-full IncreaseThroughOriginationOrPurchaseExposureToCreditRiskOnLoanCommitmentsAndFinancialGuaranteeContracts X duration credit Increase through origination or purchase, exposure to credit risk on loan commitments and financial guarantee contracts The increase in exposure to credit risk on loan commitments and financial guarantee contracts resulting from origination or purchase. [Refer: Exposure to credit risk on loan commitments and financial guarantee contracts] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35I a - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full IncreaseThroughOriginationOrPurchaseFinancialAssets X duration debit Increase through origination or purchase, financial assets The increase in financial assets resulting from origination or purchase. [Refer: Financial assets] example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35I a - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01 ifrs-full IncrementalFairValueGrantedModifiedSharebasedPaymentArrangements X duration Incremental fair value granted, modified share-based payment arrangements The difference, for modified share-based payment arrangements, between the fair value of the modified equity instrument and that of the original equity instrument, both estimated as at the date of the modification. [Refer: Share-based payment arrangements [member]] disclosure: IFRS 2 47 c ii ifrs-full IndicationOfHowFrequentlyHedgingRelationshipsAreDiscontinuedAndRestarted text Indication of how frequently hedging relationships are discontinued and restarted The description of an indication of how frequently the hedging relationships are discontinued and restarted. disclosure: IFRS 7 23C b iii - Effective 2018.01.01 ifrs-full IndicationOfOtherFormsOfGovernmentAssistanceWithDirectBenefitsForEntity text Indication of other forms of government assistance with direct benefits for entity The description of an indication of forms of government assistance from which the entity has directly benefited, other than government grants recognised in the financial statements. [Refer: Government grants] disclosure: IAS 20 39 b ifrs-full IndicationOfUncertaintiesOfAmountOrTimingOfOutflowsContingentLiabilities text Indication of uncertainties of amount or timing of outflows, contingent liabilities The description of an indication of the uncertainties relating to the amount or timing of any outflow of economic benefits for contingent liabilities. [Refer: Contingent liabilities [member]] disclosure: IAS 37 86 b ifrs-full IndicationOfUncertaintiesOfAmountOrTimingOfOutflowsContingentLiabilitiesInBusinessCombination text Indication of uncertainties of amount or timing of outflows, contingent liabilities in business combination The description of an indication of the uncertainties relating to the amount or timing of any outflow of economic benefits for contingent liabilities recognised in a business combination. [Refer: Contingent liabilities [member]; Business combinations [member]] disclosure: IFRS 3 B67 c, disclosure: IFRS 3 B64 j, disclosure: IFRS 3 B64 j i ifrs-full IndicationOfUncertaintiesOfAmountOrTimingOfOutflowsOtherProvisions text Indication of uncertainties of amount or timing of outflows, other provisions The description of an indication of the uncertainties relating to the amount or timing of outflows of economic benefits for other provisions. [Refer: Other provisions] disclosure: IAS 37 85 b ifrs-full IndividualAssetsOrCashgeneratingUnitsAxis axis Individual assets or cash-generating units [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 36 130 ifrs-full IndividualAssetsOrCashgeneratingUnitsMember member Individual assets or cash-generating units [member] This member stands for individual assets or cash-generating units. [Refer: Cash-generating units [member]] disclosure: IAS 36 130 ifrs-full IndividualAssetsOrCashgeneratingUnitsWithSignificantAmountOfGoodwillOrIntangibleAssetsWithIndefiniteUsefulLivesAxis axis Cash-generating units [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 36 134 ifrs-full IndividualAssetsOrCashgeneratingUnitsWithSignificantAmountOfGoodwillOrIntangibleAssetsWithIndefiniteUsefulLivesMember member Cash-generating units [member] This member stands for the smallest identifiable group of assets that generates cash inflows that are largely independent of the cash inflows from other assets or groups of assets. disclosure: IAS 36 134 ifrs-full IndividuallyInsignificantCounterpartiesMember member Individually insignificant counterparties [member] This member stands for individually insignificant parties to the transaction other than the entity. disclosure: IFRS 7 B52 ifrs-full InflowsOfCashFromInvestingActivities X duration debit Inflows of cash from investing activities The cash inflow from investing activities. common practice: IAS 7 16 ifrs-full InformationAboutCollateralHeldAsSecurityAndOtherCreditEnhancementsForCreditimpairedFinancialAssetsExplanatory text block Information about collateral held as security and other credit enhancements for credit-impaired financial assets [text block] The disclosure of information about the collateral held as security and other credit enhancements (for example, quantification of the extent to which collateral and other credit enhancements mitigate credit risk) for financial assets that are credit-impaired at the reporting date. disclosure: IFRS 7 35K c - Effective 2018.01.01 ifrs-full InformationAboutConsequencesOfNoncomplianceWithExternallyImposedCapitalRequirements text Information about consequences of non-compliance with externally imposed capital requirements Information about the consequences of non-compliance with externally imposed capital requirements. [Refer: Capital requirements [member]] disclosure: IAS 1 135 e ifrs-full InformationAboutContingentAssetsThatDisclosureIsNotPracticable text Information about contingent assets that disclosure is not practicable Information about the fact that the disclosure of information related to possible assets that arise from past events and whose existence will be confirmed only by the occurrence or non-occurrence of one or more uncertain future events not wholly within control of the entity is not practicable. disclosure: IAS 37 91 ifrs-full InformationAboutContingentLiabilitiesThatDisclosureIsNotPracticable text Information about contingent liabilities that disclosure is not practicable Information about the fact that the disclosure of information related to contingent liabilities is not practicable. [Refer: Contingent liabilities [member]] disclosure: IAS 37 91 ifrs-full InformationAboutCreditQualityOfNeitherPastDueNorImpairedFinancialAssets text block Information about credit quality of neither past due nor impaired financial assets [text block] The disclosure of information about the credit quality of financial assets that are neither past due (a counterparty has failed to make a payment when contractually due) nor impaired. [Refer: Financial assets] disclosure: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full InformationAboutEntitysDefinitionsOfDefault text Information about entity's definitions of default Information about an entity's definitions of default, including the reasons for selecting those definitions. disclosure: IFRS 7 35F b - Effective 2018.01.01 ifrs-full InformationAboutExposureArisingFromLeasesNotYetCommencedToWhichLesseeIsCommitted text Information about exposure arising from leases not yet commenced to which lessee is committed Information about the lessee's exposure arising from leases not yet commenced to which the lessee is committed. example: IFRS 16 59 b iv - Effective 2019.01.01 ifrs-full InformationAboutExposuresToMarketRiskArisingFromEmbeddedDerivativesContainedInHostInsuranceContract text Information about exposures to market risk arising from embedded derivatives contained in host insurance contract Information about exposures to market risk arising from embedded derivatives contained in a host insurance contract if the insurer is not required to, and does not, measure the embedded derivatives at fair value. [Refer: Derivatives [member]; Market risk [member]; At fair value [member]] disclosure: IFRS 4 39 e ifrs-full InformationAboutGroupsOrPortfoliosOfFinancialInstrumentsWithParticularFeaturesThatCouldAffectLargePortionOfThatGroup text Information about groups or portfolios of financial instruments with particular features that could affect large portion of that group Information about groups or portfolios of financial instruments with particular features that could affect a large portion of that group, such as concentration to particular risks. disclosure: IFRS 7 B8H - Effective 2018.01.01 ifrs-full InformationAboutHowDesignatedRiskComponentRelatesToHedgedItemInItsEntiretyExplanatory text block Information about how designated risk component relates to hedged item in its entirety [text block] The disclosure of information about how the designated risk component relates to the hedged item in its entirety. [Refer: Hedged items [member]] disclosure: IFRS 7 22C b - Effective 2018.01.01 ifrs-full InformationAboutHowEntityDeterminedRiskComponentDesignatedAsHedgedItemExplanatory text block Information about how entity determined risk component designated as hedged item [text block] The disclosure of information about how the entity determined the risk component designated as the hedged item (including a description of the nature of the relationship between the risk component and the item as a whole). [Refer: Hedged items [member]] disclosure: IFRS 7 22C a - Effective 2018.01.01 ifrs-full InformationAboutHowExpectedCashOutflowOnRedemptionOrRepurchaseWasDetermined text Information about how expected cash outflow on redemption or repurchase was determined Information about how the expected cash outflow on redemption or repurchase of puttable financial instruments classified as equity was determined. [Refer: Expected cash outflow on redemption or repurchase of puttable financial instruments] disclosure: IAS 1 136A d ifrs-full InformationAboutHowExpectedVolatilityWasDeterminedShareOptionsGranted text Information about how expected volatility was determined, share options granted Information about how the expected volatility used for pricing share options granted was determined, including an explanation of the extent to which expected volatility was based on historical volatility. disclosure: IFRS 2 47 a ii ifrs-full InformationAboutHowFairValueWasMeasuredShareOptionsGranted text Information about how fair value was measured, share options granted Information on how the fair value of share options granted was measured. disclosure: IFRS 2 47 a ifrs-full InformationAboutHowFairWasDeterminedIfNotOnBasisOfObservableMarketOtherEquityInstrumentsGranted text Information about how fair was determined if not on basis of observable market, other equity instruments granted Information about how the fair value was determined for other equity instruments granted (ie other than share options) if it was not measured on the basis of an observable market price. disclosure: IFRS 2 47 b i ifrs-full InformationAboutHowLessorManagesRiskAssociatedWithRightsItRetainsInUnderlyingAssets text Information about how lessor manages risk associated with rights it retains in underlying assets Information about how the lessor manages the risk associated with the rights it retains in underlying assets. disclosure: IFRS 16 92 b - Effective 2019.01.01 ifrs-full InformationAboutHowMaximumExposureToLossFromInterestsInStructuredEntitiesIsDetermined text Information about how maximum exposure to loss from interests in structured entities is determined Information about how the amount that best represents the entity's maximum exposure to loss from its interests in structured entities is determined. [Refer: Maximum exposure to loss from interests in structured entities] disclosure: IFRS 12 29 c ifrs-full InformationAboutHowMaximumExposureToLossIsDetermined text Information about how maximum exposure to loss from continuing involvement is determined Information about how the amount of the entity's maximum exposure to loss from its continuing involvement in derecognised financial assets is determined. [Refer: Maximum exposure to loss from continuing involvement; Financial assets] disclosure: IFRS 7 42E c ifrs-full InformationAboutLesseesExposureArisingFromExtensionOptionsAndTerminationOptions text Information about lessee's exposure arising from extension options and termination options Information about the lessee's exposure arising from extension options and termination options. example: IFRS 16 59 b ii - Effective 2019.01.01 ifrs-full InformationAboutLesseesExposureArisingFromResidualValueGuarantees text Information about lessee's exposure arising from residual value guarantees Information about the lessee's exposure arising from residual value guarantees. Residual value guarantee is a guarantee made to a lessor by a party unrelated to the lessor that the value (or part of the value) of an underlying asset at the end of a lease will be at least a specified amount. example: IFRS 16 59 b iii - Effective 2019.01.01 ifrs-full InformationAboutLesseesExposureArisingFromVariableLeasePayments text Information about lessee's exposure arising from variable lease payments Information about the lessee's exposure arising from variable lease payments. Variable lease payments are the portion of payments made by a lessee to a lessor for the right to use an underlying asset during the lease term that varies because of changes in facts or circumstances occurring after the commencement date, other than the passage of time. example: IFRS 16 59 b i - Effective 2019.01.01 ifrs-full InformationAboutMajorCustomers text Information about major customers Information about the entity's major customers and the extent of the entity's reliance on them. disclosure: IFRS 8 34 ifrs-full InformationAboutMarketForFinancialInstruments text Information about market for financial instruments Information about the market for financial instruments for which disclosures of fair value are not required. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 30 c ifrs-full InformationAboutNatureOfLesseesLeasingActivities text Information about nature of lessee's leasing activities Information about the nature of the lessee's leasing activities. example: IFRS 16 59 a - Effective 2019.01.01 ifrs-full InformationAboutNatureOfLessorsLeasingActivities text Information about nature of lessor's leasing activities Information about the nature of the lessor's leasing activities. disclosure: IFRS 16 92 a - Effective 2019.01.01 ifrs-full InformationAboutObjectivesPoliciesAndProcessesForManagingEntitysObligationToRepurchaseOrRedeemPuttableFinancialInstruments text Information about objectives, policies and processes for managing entity's obligation to repurchase or redeem puttable financial instruments Information about the entity's objectives, policies, and processes for managing its obligation to repurchase or redeem puttable financial instruments classified as equity instruments when required to do so by the instrument holders, including any changes from the previous period. [Refer: Financial instruments, class [member]] disclosure: IAS 1 136A b ifrs-full InformationAboutPotentialExposureToFutureCashOutflowsNotReflectedInMeasurementOfLeaseLiability text Information about potential exposure to future cash outflows not reflected in measurement of lease liability Information about the lessee's potential exposure to future cash outflows that are not reflected in the measurement of the lease liability. [Refer: Lease liabilities] example: IFRS 16 59 b - Effective 2019.01.01 ifrs-full InformationAboutRelationshipBetweenDisclosureOfDisaggregatedRevenueFromContractsWithCustomersAndRevenueInformationForReportableSegmentsExplanatory text block Information about relationship between disclosure of disaggregated revenue from contracts with customers and revenue information for reportable segments [text block] The disclosure of information about the relationship between the disclosure of disaggregated revenue from contracts with customers and revenue information for reportable segments. [Refer: Reportable segments [member]; Revenue from contracts with customers] disclosure: IFRS 15 115 - Effective 2018.01.01 ifrs-full InformationAboutRestrictionsOrCovenantsImposedByLeasesOnLessee text Information about restrictions or covenants imposed by leases on lessee Information about the restrictions or covenants imposed by leases on the lessee. example: IFRS 16 59 c - Effective 2019.01.01 ifrs-full InformationAboutRiskManagementStrategyForRightsThatLessorRetainsInUnderlyingAssets text Information about risk management strategy for rights that lessor retains in underlying assets Information about the risk management strategy for the rights that the lessor retains in underlying assets, including any means by which the lessor reduces that risk. disclosure: IFRS 16 92 b - Effective 2019.01.01 ifrs-full InformationAboutSaleAndLeasebackTransactions text Information about sale and leaseback transactions Information about the sale and leaseback transactions. example: IFRS 16 59 d - Effective 2019.01.01 ifrs-full InformationAboutSignificantJudgementsAndAssumptionsMadeInDeterminingThatEntityIsInvestmentEntity text Information about significant judgements and assumptions made in determining that entity is investment entity Information about significant judgements and assumptions made in determining that the entity is an investment entity. [Refer: Disclosure of investment entities [text block]] disclosure: IFRS 12 9A ifrs-full InformationAboutUltimateRiskManagementStrategyInRelationToHedgingRelationshipsThatEntityFrequentlyResets text Information about ultimate risk management strategy in relation to hedging relationships that entity frequently resets Information about the ultimate risk management strategy in relation to hedging relationships that the entity frequently resets. disclosure: IFRS 7 23C b i - Effective 2018.01.01 ifrs-full InformationAboutWhetherAndHowEntityIntendsToDisposeOfFinancialInstruments text Information about whether and how entity intends to dispose of financial instruments Information about whether and how the entity intends to dispose of financial instruments for which disclosures of fair value are not required. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 30 d ifrs-full InformationHowFairValueWasMeasuredOtherEquityInstrumentsGranted text Information how fair value was measured, other equity instruments granted Information about how the weighted average fair value at the measurement date of other equity instruments granted (ie other than share options) was measured. disclosure: IFRS 2 47 b ifrs-full InformationOnEntitysWriteoffPolicy text Information on entity's write-off policy Information on an entity's write-off policy, including the indicators that there is no reasonable expectation of recovery and information about the policy for financial assets that are written-off but are still subject to enforcement activity. disclosure: IFRS 7 35F e - Effective 2018.01.01 ifrs-full InformationOnHowEntityDeterminedThatFinancialAssetsAreCreditimpairedFinancialAssets text Information on how entity determined that financial assets are credit-impaired financial assets Information on how an entity determined that financial assets are credit-impaired financial assets. disclosure: IFRS 7 35F d - Effective 2018.01.01 ifrs-full InformationOnHowEntityDeterminedWhetherCreditRiskOfFinancialInstrumentsHasIncreasedSignificantlySinceInitialRecognition text Information on how entity determined whether credit risk of financial instruments has increased significantly since initial recognition Information on how an entity determined whether the credit risk of financial instruments has increased significantly since initial recognition, including if and how: (a) financial instruments are considered to have low credit risk; and (b) the presumption that there have been significant increases in credit risk since initial recognition when financial assets are more than 30 days past due, has been rebutted. [Refer: Credit risk [member]] disclosure: IFRS 7 35F a - Effective 2018.01.01 ifrs-full InformationOnHowIncrementalFairValueGrantedWasMeasuredModifiedSharebasedPaymentArrangements text Information on how incremental fair value granted was measured, modified share-based payment arrangements Information about how the incremental fair value granted was measured for modified share-based payment arrangements. [Refer: Incremental fair value granted, modified share-based payment arrangements; Share-based payment arrangements [member]] disclosure: IFRS 2 47 c iii ifrs-full InformationOnHowInstrumentsWereGroupedIfExpectedCreditLossesWereMeasuredOnCollectiveBasis text Information on how instruments were grouped if expected credit losses were measured on collective basis Information on how the instruments were grouped if expected credit losses were measured on a collective basis. disclosure: IFRS 7 35F c - Effective 2018.01.01 ifrs-full InformationOnHowRequirementsForModificationOfContractualCashFlowsOfFinancialAssetsHaveBeenApplied text Information on how requirements for modification of contractual cash flows of financial assets have been applied Information on how the requirements for the modification of contractual cash flows of financial assets have been applied, including how an entity: (a) determines whether the credit risk on a financial asset that has been modified while the loss allowance was measured at an amount equal to lifetime expected credit losses, has improved to the extent that the loss allowance reverts to being measured at an amount equal to 12-month expected credit losses; and (b) monitors the extent to which the loss allowance on financial assets meeting the criteria in (a) is subsequently remeasured at an amount equal to lifetime expected credit losses. disclosure: IFRS 7 35F f - Effective 2018.01.01 ifrs-full InformationWhetherAndHowExpectedDividendsWereIncorporatedIntoMeasurementOfFairValueOtherEquityInstrumentsGranted text Information whether and how expected dividends were incorporated into measurement of fair value, other equity instruments granted Information about whether and how expected dividends were incorporated into measurement of fair value for other equity instruments granted (ie other than share options). disclosure: IFRS 2 47 b ii ifrs-full InformationWhetherAndHowOtherFeaturesWereIncorporatedIntoMeasurementOfFairValueOtherEquityInstrumentsGranted text Information whether and how other features were incorporated into measurement of fair value, other equity instruments granted Information about whether and how other features of other equity instruments granted (ie other than share options) were incorporated into the measurement of fair value of these equity instruments. disclosure: IFRS 2 47 b iii ifrs-full InformationWhetherAndHowOtherFeaturesWereIncorporatedIntoMeasurementOfFairValueShareOptionsGranted text Information whether and how other features were incorporated into measurement of fair value, share options granted Information about whether and how other features of option grant (such as a market condition) were incorporated into the measurement of the fair value of options granted. disclosure: IFRS 2 47 a iii ifrs-full InformationWhetherEntityCompliedWithAnyExternallyImposedCapitalRequirements text Information whether entity complied with any externally imposed capital requirements Information about whether the entity complied with externally imposed capital requirements to which it is subject. [Refer: Capital requirements [member]] disclosure: IAS 1 135 d ifrs-full InformationWhetherRecoverableAmountOfAssetIsFairValueLessCostsToSellOrValueInUse text Information whether recoverable amount of asset is fair value less costs of disposal or value in use Information about whether the recoverable amount of an asset (cash-generating unit) is its fair value less costs of disposal or its value in use. [Refer: Cash-generating units [member]] disclosure: IAS 36 130 e ifrs-full InitiallyAppliedIFRSsAxis axis Initially applied IFRSs [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 8 28 ifrs-full InitiallyAppliedIFRSsMember member Initially applied IFRSs [member] This member stands for IFRSs that have been initially applied by the entity. It also represents the standard value for the 'Initially applied IFRSs' axis if no other member is used. [Refer: IFRSs [member]] disclosure: IAS 8 28 ifrs-full InsuranceContractsMember member Types of insurance contracts [member] This member stands for contracts under which one party (the insurer) accepts significant insurance risk from another party (the policyholder) by agreeing to compensate the policyholder if a specified uncertain future event (the insured event) adversely affects the policyholder. It also represents the standard value for the 'Types of insurance contracts' axis if no other member is used. common practice: IFRS 4 Disclosure ifrs-full InsuranceExpense X duration debit Insurance expense The amount of expense arising from purchased insurance. common practice: IAS 1 112 c ifrs-full IntangibleAssetFairValueUsedAsDeemedCost X instant debit Intangible asset fair value used as deemed cost The amount of intangible assets for which fair value was used as their deemed cost in the opening IFRS statement of financial position. [Refer: Intangible assets other than goodwill] disclosure: IFRS 1 30 ifrs-full IntangibleAssetsAcquiredByWayOfGovernmentGrant X instant debit Intangible assets acquired by way of government grant The amount of intangible assets acquired through government grants. [Refer: Government grants; Intangible assets other than goodwill] disclosure: IAS 38 122 c ii ifrs-full IntangibleAssetsAcquiredByWayOfGovernmentGrantAtFairValue X instant debit Intangible assets acquired by way of government grant, fair value initially recognised The initial fair value of intangible assets acquired through government grants. [Refer: At fair value [member]; Government grants; Intangible assets other than goodwill] disclosure: IAS 38 122 c i ifrs-full IntangibleAssetsAndGoodwill X instant debit Intangible assets and goodwill The amount of intangible assets and goodwill held by the entity. [Refer: Goodwill; Intangible assets other than goodwill] common practice: IAS 1 55 ifrs-full IntangibleAssetsAndGoodwillAbstract Intangible assets and goodwill [abstract] ifrs-full IntangibleAssetsAndGoodwillMember member Intangible assets and goodwill [member] This member stands for intangible assets and goodwill. It also represents the standard value for the 'Classes of intangible assets and goodwill' axis if no other member is used. [Refer: Goodwill; Intangible assets other than goodwill] common practice: IAS 38 118 ifrs-full IntangibleAssetsMaterialToEntity X instant debit Intangible assets material to entity The amount of intangible assets that are material to the entitys financial statements. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 122 b ifrs-full IntangibleAssetsMaterialToEntityAxis axis Intangible assets material to entity [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 38 122 b ifrs-full IntangibleAssetsMaterialToEntityMember member Intangible assets material to entity [member] This member stands for intangible assets material to the entity. It also represents the standard value for the 'Intangible assets material to entity' axis if no other member is used. [Refer: Intangible assets material to entity] disclosure: IAS 38 122 b ifrs-full IntangibleAssetsOtherThanGoodwill X instant debit Intangible assets other than goodwill The amount of identifiable non-monetary assets without physical substance. This amount does not include goodwill. [Refer: Goodwill] disclosure: IAS 1 54 c, disclosure: IAS 38 118 e ifrs-full IntangibleAssetsOtherThanGoodwillAbstract Intangible assets other than goodwill [abstract] ifrs-full IntangibleAssetsOtherThanGoodwillCarryingAmountAtCostOfRevaluedAssets X instant debit Intangible assets other than goodwill, revalued assets, at cost The amount of intangible assets other than goodwill that would have been recognised had the revalued intangible assets been measured using the cost model after recognition. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 124 a iii ifrs-full IntangibleAssetsOtherThanGoodwillCarryingAmountOfRevaluedAssets X instant debit Intangible assets other than goodwill, revalued assets The amount of intangible assets other than goodwill that are accounted for at revalued amounts. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 124 a ii ifrs-full IntangibleAssetsOtherThanGoodwillMember member Intangible assets other than goodwill [member] This member stands for intangible assets other than goodwill. It also represents the standard value for the 'Classes of intangible assets other than goodwill' axis if no other member is used. [Refer: Intangible assets other than goodwill] disclosure: IAS 17 31 a - Expiry date 2019.01.01, example: IAS 36 127, disclosure: IAS 38 118, example: IFRS 16 53 - Effective 2019.01.01 ifrs-full IntangibleAssetsOtherThanGoodwillRevaluationSurplus X instant credit Intangible assets other than goodwill, revaluation surplus The amount of revaluation surplus that relates to intangible assets other than goodwill. [Refer: Intangible assets other than goodwill; Revaluation surplus] disclosure: IAS 38 124 b ifrs-full IntangibleAssetsPledgedAsSecurityForLiabilities X instant debit Intangible assets pledged as security for liabilities The amount of intangible assets pledged as security for liabilities. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 122 d ifrs-full IntangibleAssetsRelatingToInsuranceContractsAcquiredInBusinessCombinationsOrPortfolioTransfers X instant debit Intangible assets relating to insurance contracts acquired in business combinations or portfolio transfers The amount of intangible assets relating to insurance contracts acquired in business combinations or portfolio transfers. [Refer: Business combinations [member]; Intangible assets other than goodwill; Types of insurance contracts [member]] example: IFRS 4 IG23 b, example: IFRS 4 37 b ifrs-full IntangibleAssetsUnderDevelopment X instant debit Intangible assets under development The amount of intangible assets representing such assets under development. [Refer: Intangible assets other than goodwill] example: IAS 38 119 g ifrs-full IntangibleAssetsUnderDevelopmentMember member Intangible assets under development [member] This member stands for a class of intangible assets representing such assets under development. [Refer: Intangible assets other than goodwill] example: IAS 38 119 g ifrs-full IntangibleAssetsWhoseTitleIsRestricted X instant debit Intangible assets whose title is restricted The amount of intangible assets whose title is restricted. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 122 d ifrs-full IntangibleAssetsWithIndefiniteUsefulLife X instant debit Intangible assets with indefinite useful life The amount of intangible assets assessed as having an indefinite useful life. [Refer: Intangible assets other than goodwill] disclosure: IAS 36 134 b, disclosure: IAS 36 135 b, disclosure: IAS 38 122 a ifrs-full IntangibleAssetsWithIndefiniteUsefulLifeAxis axis Intangible assets with indefinite useful life [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 38 122 a ifrs-full IntangibleAssetsWithIndefiniteUsefulLifeMember member Intangible assets with indefinite useful life [member] This member stands for intangible assets with an indefinite useful life. It also represents the standard value for the 'Intangible assets with indefinite useful life' axis if no other member is used. [Refer: Intangible assets with indefinite useful life] disclosure: IAS 38 122 a ifrs-full IntangibleExplorationAndEvaluationAssets X instant debit Intangible exploration and evaluation assets The amount of exploration and evaluation assets recognised as intangible assets in accordance with the entity's accounting policy. [Refer: Exploration and evaluation assets [member]] common practice: IAS 38 119, disclosure: IFRS 6 25 ifrs-full IntangibleExplorationAndEvaluationAssetsMember member Intangible exploration and evaluation assets [member] This member stands for a class of intangible assets representing intangible exploration and evaluation assets. [Refer: Exploration and evaluation assets [member]] disclosure: IFRS 6 25 ifrs-full InterestCostsAbstract Interest costs [abstract] ifrs-full InterestCostsCapitalised X duration Interest costs capitalised The amount of interest costs that an entity incurs in connection with the borrowing of funds that are directly attributable to the acquisition, construction or production of a qualifying asset and which form part of the cost of that asset. common practice: IAS 1 112 c ifrs-full InterestCostsIncurred X duration Interest costs incurred The amount of interest costs that an entity incurs. common practice: IAS 1 112 c ifrs-full InterestExpense X duration debit Interest expense The amount of expense arising from interest. disclosure: IFRS 12 B13 f, disclosure: IFRS 8 23 d, disclosure: IFRS 8 28 e ifrs-full InterestExpenseForFinancialLiabilitiesNotAtFairValueThroughProfitOrLoss X duration debit Interest expense for financial liabilities not at fair value through profit or loss The amount of interest expense for financial liabilities that are not at fair value through profit or loss. [Refer: At fair value [member]; Interest expense; Financial liabilities] disclosure: IFRS 7 20 b ifrs-full InterestExpenseIncomeNetDefinedBenefitLiabilityAsset X duration credit Interest expense (income), net defined benefit liability (asset) The increase (decrease) in the net defined benefit liability (asset) resulting from the passage of time. [Refer: Interest expense; Net defined benefit liability (asset)] disclosure: IAS 19 141 b ifrs-full InterestExpenseOnBankLoansAndOverdrafts X duration debit Interest expense on bank loans and overdrafts The amount of interest expense on bank loans and overdrafts. [Refer: Interest expense; Bank overdrafts] common practice: IAS 1 112 c ifrs-full InterestExpenseOnBonds X duration debit Interest expense on bonds The amount of interest expense on bonds issued. [Refer: Interest expense; Bonds issued] common practice: IAS 1 112 c ifrs-full InterestExpenseOnBorrowings X duration debit Interest expense on borrowings The amount of interest expense on borrowings. [Refer: Interest expense; Borrowings] common practice: IAS 1 112 c ifrs-full InterestExpenseOnDebtInstrumentsIssued X duration debit Interest expense on debt instruments issued The amount of interest expense on debt instruments issued. [Refer: Interest expense; Debt instruments issued] common practice: IAS 1 112 c ifrs-full InterestExpenseOnDepositsFromBanks X duration debit Interest expense on deposits from banks The amount of interest expense on deposits from banks. [Refer: Interest expense; Deposits from banks] common practice: IAS 1 112 c ifrs-full InterestExpenseOnDepositsFromCustomers X duration debit Interest expense on deposits from customers The amount of interest expense on deposits from customers. [Refer: Interest expense; Deposits from customers] common practice: IAS 1 112 c ifrs-full InterestExpenseOnFinanceLeases X duration debit Interest expense on finance leases The amount of interest expense on finance leases. [Refer: Interest expense] common practice: IAS 1 112 c - Expiry date 2019.01.01 ifrs-full InterestExpenseOnFinancialLiabilitiesDesignatedAtFairValueThroughProfitOrLoss X duration debit Interest expense on financial liabilities designated at fair value through profit or loss The amount of interest expense on financial liabilities designated at fair value through profit or loss. [Refer: Interest expense; Financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently] common practice: IAS 1 112 c ifrs-full InterestExpenseOnFinancialLiabilitiesHeldForTrading X duration debit Interest expense on financial liabilities held for trading The amount of interest expense on financial liabilities held for trading. [Refer: Interest expense; Financial liabilities at fair value through profit or loss that meet definition of held for trading] common practice: IAS 1 112 c ifrs-full InterestExpenseOnLeaseLiabilities X duration debit Interest expense on lease liabilities The amount of interest expense on lease liabilities. [Refer: Lease liabilities] disclosure: IFRS 16 53 b - Effective 2019.01.01 ifrs-full InterestExpenseOnLiabilitiesDueToCentralBanks X duration debit Interest expense on liabilities due to central banks The amount of interest expense on liabilities due to central banks. [Refer: Interest expense; Liabilities due to central banks] common practice: IAS 1 112 c ifrs-full InterestExpenseOnOtherFinancialLiabilities X duration debit Interest expense on other financial liabilities The amount of interest expense on other financial liabilities. [Refer: Interest expense; Other financial liabilities] common practice: IAS 1 112 c ifrs-full InterestExpenseOnRepurchaseAgreementsAndCashCollateralOnSecuritiesLent X duration debit Interest expense on repurchase agreements and cash collateral on securities lent The amount of interest expense on repurchase agreements and cash collateral on securities lent. [Refer: Interest expense; Repurchase agreements and cash collateral on securities lent] common practice: IAS 1 112 c ifrs-full InterestIncomeAndInterestExpenseForFinancialAssetsOrFinancialLiabilitiesNotAtFairValueThroughProfitOrLossAbstract Interest income and interest expense for financial assets or financial liabilities not at fair value through profit or loss [abstract] ifrs-full InterestIncomeExpenseRecognisedForAssetsReclassifiedIntoMeasuredAtAmortisedCost X duration credit Interest revenue recognised for assets reclassified out of fair value through profit or loss category into amortised cost or fair value through other comprehensive income category The amount of revenue arising from interest recognised for assets reclassified out of fair value through profit or loss category into amortised cost or fair value through other comprehensive income category. [Refer: Interest income (expense); Financial assets at amortised cost] disclosure: IFRS 7 12C b - Effective 2018.01.01 ifrs-full InterestIncomeExpenseRecognisedForFinancialAssetsReclassifiedIntoMeasuredAtAmortisedCostFirstApplicationOfIFRS9 X duration credit Interest revenue (expense) recognised for financial assets reclassified out of fair value through profit or loss category, initial application of IFRS 9 The amount of interest revenue (expense) recognised for financial assets that have been reclassified out of fair value through profit or loss category as a result of the transition to IFRS 9. [Refer: Financial assets] disclosure: IFRS 7 42N b - Effective 2018.01.01 ifrs-full InterestIncomeExpenseRecognisedForFinancialLiabilitiesReclassifiedIntoMeasuredAtAmortisedCostFirstApplicationOfIFRS9 X duration credit Interest revenue (expense) recognised for financial liabilities reclassified out of fair value through profit or loss category, initial application of IFRS 9 The amount of interest revenue (expense) recognised for financial liabilities that have been reclassified out of fair value through profit or loss category as a result of the transition to IFRS 9. [Refer: Financial liabilities] disclosure: IFRS 7 42N b - Effective 2018.01.01 ifrs-full InterestIncomeForFinancialAssetsMeasuredAtAmortisedCost X duration credit Interest revenue for financial assets measured at amortised cost The amount of revenue arising from interest for financial assets that are measured at amortised cost. [Refer: Interest income; Financial assets at amortised cost] disclosure: IFRS 7 20 b - Effective 2018.01.01 ifrs-full InterestIncomeForFinancialAssetsNotAtFairValueThroughProfitOrLoss X duration credit Interest income for financial assets not at fair value through profit or loss The amount of income arising from interest for financial assets that are not at fair value through profit or loss. [Refer: Interest income] disclosure: IFRS 7 20 b - Expiry date 2018.01.01 ifrs-full InterestIncomeOnAvailableforsaleFinancialAssets X duration credit Interest income on available-for-sale financial assets The amount of interest income on available-for-sale financial assets. [Refer: Interest income; Financial assets available-for-sale] common practice: IAS 1 112 c ifrs-full InterestIncomeOnCashAndBankBalancesAtCentralBanks X duration credit Interest income on cash and bank balances at central banks The amount of interest income on cash and bank balances at central banks. [Refer: Interest income; Cash and bank balances at central banks] common practice: IAS 1 112 c ifrs-full InterestIncomeOnCashAndCashEquivalents X duration credit Interest income on cash and cash equivalents The amount of interest income on cash and cash equivalents. [Refer: Interest income; Cash and cash equivalents] common practice: IAS 1 112 c ifrs-full InterestIncomeOnDebtInstrumentsHeld X duration credit Interest income on debt instruments held The amount of interest income on debt instruments held. [Refer: Interest income; Debt instruments held] common practice: IAS 1 112 c ifrs-full InterestIncomeOnDeposits X duration credit Interest income on deposits The amount of interest income on deposits. [Refer: Interest income] common practice: IAS 1 112 c ifrs-full InterestIncomeOnFinancialAssetsDesignatedAtFairValueThroughProfitOrLoss X duration credit Interest income on financial assets designated at fair value through profit or loss The amount of interest income on financial assets designated at fair value through profit or loss. [Refer: Interest income; Financial assets at fair value through profit or loss, designated upon initial recognition or subsequently] common practice: IAS 1 112 c ifrs-full InterestIncomeOnFinancialAssetsHeldForTrading X duration credit Interest income on financial assets held for trading The amount of interest income on financial assets held for trading. [Refer: Interest income; Financial assets at fair value through profit or loss, classified as held for trading] common practice: IAS 1 112 c ifrs-full InterestIncomeOnHeldtomaturityInvestments X duration credit Interest income on held-to-maturity investments The amount of interest income on held-to-maturity investments. [Refer: Interest income; Held-to-maturity investments] common practice: IAS 1 112 c ifrs-full InterestIncomeOnImpairedFinancialAssetsAccrued X duration credit Interest income on impaired financial assets accrued The amount of income arising from interest on impaired financial assets accrued after impairment using the rate of interest used to discount the future cash flows for the purpose of measuring the impairment loss. [Refer: Interest income] disclosure: IFRS 7 20 d - Expiry date 2018.01.01 ifrs-full InterestIncomeOnImpairedFinancialAssetsAccruedAbstract Interest income on impaired financial assets accrued [abstract] ifrs-full InterestIncomeOnLoansAndAdvancesToBanks X duration credit Interest income on loans and advances to banks The amount of interest income on loans and advances to banks. [Refer: Interest income; Loans and advances to banks] common practice: IAS 1 112 c ifrs-full InterestIncomeOnLoansAndAdvancesToCustomers X duration credit Interest income on loans and advances to customers The amount of interest income on loans and advances to customers. [Refer: Interest income; Loans and advances to customers] common practice: IAS 1 112 c ifrs-full InterestIncomeOnLoansAndReceivables X duration credit Interest income on loans and receivables The amount of interest income on loans and receivables. [Refer: Interest income; Loans and receivables] common practice: IAS 1 112 c ifrs-full InterestIncomeOnOtherFinancialAssets X duration credit Interest income on other financial assets The amount of interest income on other financial assets. [Refer: Interest income; Other financial assets] common practice: IAS 1 112 c ifrs-full InterestIncomeOnReverseRepurchaseAgreementsAndCashCollateralOnSecuritiesBorrowed X duration credit Interest income on reverse repurchase agreements and cash collateral on securities borrowed The amount of interest income on reverse repurchase agreements and cash collateral on securities borrowed. [Refer: Interest income; Reverse repurchase agreements and cash collateral on securities borrowed] common practice: IAS 1 112 c ifrs-full InterestIncomeReimbursementRights X duration debit Interest income, reimbursement rights The increase (decrease) in reimbursement rights resulting from income arising from interest on reimbursement rights. [Refer: Interest income; Reimbursement rights, at fair value] disclosure: IAS 19 141 b ifrs-full InterestPaidClassifiedAsFinancingActivities X duration credit Interest paid, classified as financing activities The cash outflow for interest paid, classified as financing activities. disclosure: IAS 7 31 ifrs-full InterestPaidClassifiedAsInvestingActivities X duration credit Interest paid, classified as investing activities The cash outflow for interest paid, classified as investing activities. disclosure: IAS 7 31 ifrs-full InterestPaidClassifiedAsOperatingActivities X duration credit Interest paid, classified as operating activities The cash outflow for interest paid, classified as operating activities. disclosure: IAS 7 31 ifrs-full InterestPayable X instant credit Interest payable The amount of interest recognised as a liability. common practice: IAS 1 112 c ifrs-full InterestRateRiskMember member Interest rate risk [member] This member stands for the type of risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market interest rates. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 Defined terms ifrs-full InterestRateSignificantUnobservableInputsAssets X.XX duration Interest rate, significant unobservable inputs, assets Interest rate used as a significant Level 3 unobservable input for assets. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 a ifrs-full InterestRateSignificantUnobservableInputsEntitysOwnEquityInstruments X.XX duration Interest rate, significant unobservable inputs, entity's own equity instruments Interest rate used as a significant Level 3 unobservable input for the entity's own equity instruments. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 a ifrs-full InterestRateSignificantUnobservableInputsLiabilities X.XX duration Interest rate, significant unobservable inputs, liabilities Interest rate used as a significant Level 3 unobservable input for liabilities. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 B36 a ifrs-full InterestRateSwapContractMember member Interest rate swap contract [member] This member stands for an interest rate swap contract. [Refer: Swap contract [member]] common practice: IAS 1 112 c ifrs-full InterestRateTypesMember member Interest rate types [member] This member stands for all types of interest rates. It also represents the standard value for the 'Types of interest rates' axis if no other member is used. [Refer: Interest rate risk [member]] common practice: IFRS 7 39 ifrs-full InterestReceivable X instant debit Interest receivable The amount of interest recognised as a receivable. common practice: IAS 1 112 c ifrs-full InterestReceivedClassifiedAsInvestingActivities X duration debit Interest received, classified as investing activities The cash inflow from interest received, classified as investing activities. disclosure: IAS 7 31 ifrs-full InterestReceivedClassifiedAsOperatingActivities X duration debit Interest received, classified as operating activities The cash inflow from interest received, classified as operating activities. disclosure: IAS 7 31 ifrs-full InterestRevenueCalculatedUsingEffectiveInterestMethod X duration credit Interest revenue calculated using effective interest method The amount of interest revenue calculated using the effective interest method. Effective interest method is the method that is used in the calculation of the amortised cost of a financial asset or a financial liability and in the allocation and recognition of the interest revenue or interest expense in profit or loss over the relevant period. [Refer: Revenue] disclosure: IAS 1 82 a - Effective 2018.01.01 ifrs-full InterestRevenueExpense X duration credit Interest income (expense) The amount of income or expense arising from interest. [Refer: Interest expense; Interest income] disclosure: IFRS 8 28 e, disclosure: IFRS 8 23 ifrs-full InterestRevenueForFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncome X duration credit Interest revenue for financial assets measured at fair value through other comprehensive income The amount of interest revenue arising on financial assets measured at fair value through other comprehensive income. [Refer: Revenue; Financial assets measured at fair value through other comprehensive income] disclosure: IFRS 7 20 b - Effective 2018.01.01 ifrs-full InternalCreditGradesAxis axis Internal credit grades [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 IG25 b - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01, example: IFRS 7 35M - Effective 2018.01.01 ifrs-full InternalCreditGradesMember member Internal credit grades [member] This member stands for credit grades that have been developed by the entity itself. example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 IG25 b - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01, example: IFRS 7 35M - Effective 2018.01.01 ifrs-full InternallyGeneratedMember member Internally generated [member] This member stands for items that have been internally generated by the entity. disclosure: IAS 38 118 ifrs-full IntrinsicValueOfLiabilitiesFromSharebasedPaymentTransactionsForWhichCounterpartysRightToCashOrOtherAssetsVested2011 X instant credit Intrinsic value of liabilities from share-based payment transactions for which counterparty's right to cash or other assets vested The intrinsic value of liabilities arising from share-based transactions for which the counterparty's right to cash or other assets had vested by the end of the period (for example, vested share appreciation rights). The intrinsic value is the difference between the fair value of the shares to which the counterparty has the (conditional or unconditional) right to subscribe, or which it has the right to receive, and the price (if any) that the counterparty is (or will be) required to pay for those shares. Share-based payment transactions are transactions in which the entity: (a) receives goods or services from the supplier of those goods or services (including an employee) in a share-based payment arrangement; or (b) incurs an obligation to settle the transaction with the supplier in a share-based payment arrangement when another group entity receives those goods or services, for which the counterparty's right to cash or other assets had vested by the end of the period (for example, vested share appreciation rights). disclosure: IFRS 2 51 b ii ifrs-full Inventories X instant debit Current inventories The amount of current inventories. [Refer: Inventories] disclosure: IAS 1 54 g, example: IAS 1 68, disclosure: IAS 2 36 b ifrs-full InventoriesAtFairValueLessCostsToSell X instant debit Inventories, at fair value less costs to sell The amount of inventories carried at fair value less costs to sell. [Refer: At fair value [member]; Carrying amount [member]] disclosure: IAS 2 36 c ifrs-full InventoriesAtNetRealisableValue X instant debit Inventories, at net realisable value The amount of inventories carried at net realisable value. [Refer: Inventories] common practice: IAS 2 36 ifrs-full InventoriesPledgedAsSecurityForLiabilities X instant debit Inventories pledged as security for liabilities The amount of inventories pledged as security for liabilities. [Refer: Inventories] disclosure: IAS 2 36 h ifrs-full InventoriesTotal X instant debit Inventories The amount of assets: (a) held for sale in the ordinary course of business; (b) in the process of production for such sale; or (c) in the form of materials or supplies to be consumed in the production process or in the rendering of services. Inventories encompass goods purchased and held for resale including, for example, merchandise purchased by a retailer and held for resale, or land and other property held for resale. Inventories also encompass finished goods produced, or work in progress being produced, by the entity and include materials and supplies awaiting use in the production process. [Refer: Current finished goods; Current merchandise; Current work in progress; Land] disclosure: IAS 1 54 g ifrs-full InventoryCostFormulas text Description of inventory cost formulas The description of the cost formulas used to measure inventory. [Refer: Inventories] disclosure: IAS 2 36 a ifrs-full InventoryRecognisedAsOfAcquisitionDate X instant debit Inventory recognised as of acquisition date The amount recognised as of the acquisition date for inventory acquired in a business combination. [Refer: Inventories; Business combinations [member]] example: IFRS 3 B64 i, example: IFRS 3 IE72 ifrs-full InventoryWritedown2011 X duration Inventory write-down The amount of expense recognised related to the write-down of inventories to net realisable value. [Refer: Inventories] disclosure: IAS 1 98 a, disclosure: IAS 2 36 e ifrs-full InvestmentAccountedForUsingEquityMethod X instant debit Investments accounted for using equity method The amount of investments accounted for using the equity method. The equity method is a method of accounting whereby the investment is initially recognised at cost and adjusted thereafter for the post-acquisition change in the investor's share of net assets of the investee. The investor's profit or loss includes its share of the profit or loss of the investee. The investor's other comprehensive income includes its share of the other comprehensive income of the investee. [Refer: At cost [member]] disclosure: IAS 1 54 e, disclosure: IFRS 12 B16, disclosure: IFRS 8 24 a ifrs-full InvestmentContractsLiabilities X instant credit Investment contracts liabilities The amount of liabilities relating to investment contracts that fall within the scope of IAS 39 or IFRS 9. common practice: IAS 1 55 ifrs-full InvestmentFundsAmountContributedToFairValueOfPlanAssets X instant debit Investment funds, amount contributed to fair value of plan assets The amount that investment funds constitute of the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Defined benefit plans [member]; Investment funds [member]] example: IAS 19 142 f ifrs-full InvestmentFundsMember member Investment funds [member] This member stands for investment funds. example: IFRS 12 B23 c ifrs-full InvestmentIncome X duration credit Investment income The amount of investment income, such as interest and dividends. common practice: IAS 1 85, disclosure: IAS 26 35 b iii ifrs-full InvestmentProperty X instant debit Investment property Expiry date 2019.01.01: The amount of property (land or a building - or part of a building - or both) held (by the owner or by the lessee under a finance lease) to earn rentals or for capital appreciation or both, rather than for: (a) use in the production or supply of goods or services or for administrative purposes; or (b) sale in the ordinary course of business. Effective 2019.01.01: The amount of property (land or a building - or part of a building - or both) held (by the owner or by the lessee as a right-of-use asset) to earn rentals or for capital appreciation or both, rather than for: (a) use in the production or supply of goods or services or for administrative purposes; or (b) sale in the ordinary course of business. disclosure: IAS 1 54 b, disclosure: IAS 40 76, disclosure: IAS 40 79 d ifrs-full InvestmentPropertyAbstract Investment property [abstract] ifrs-full InvestmentPropertyCarriedAtCostOrInAccordanceWithIFRS16WithinFairValueModelAtTimeOfSale X instant debit Investment property carried at cost or in accordance with IFRS 16 within fair value model, at time of sale The amount at the time of the sale of investment property carried at cost or in accordance with IFRS 16 within fair value model. [Refer: At cost or in accordance with IFRS 16 within fair value model [member]; Carrying amount [member]; Investment property] disclosure: IAS 40 78 d ii - Effective 2019.01.01 ifrs-full InvestmentPropertyCompleted X instant debit Investment property completed The amount of investment property whose construction or development is complete. [Refer: Investment property] common practice: IAS 1 112 c ifrs-full InvestmentPropertyCompletedMember member Investment property completed [member] This member stands for completed investment property. [Refer: Investment property completed] common practice: IAS 1 112 c ifrs-full InvestmentPropertyFairValueUsedAsDeemedCost X instant debit Investment property fair value used as deemed cost The amount of investment property, for which fair value was used as deemed cost in the opening IFRS statement of financial position. [Refer: Investment property] disclosure: IFRS 1 30 ifrs-full InvestmentPropertyMember member Investment property [member] This member stands for investment property. It also represents the standard value for the 'Types of investment property' axis if no other member is used. [Refer: Investment property] common practice: IAS 1 112 c, disclosure: IAS 17 31 a - Expiry date 2019.01.01, example: IFRS 13 IE60, example: IFRS 13 94 ifrs-full InvestmentPropertyUnderConstructionOrDevelopment X instant debit Investment property under construction or development The amount of property that is being constructed or developed for future use as investment property. [Refer: Investment property] common practice: IAS 1 112 c ifrs-full InvestmentPropertyUnderConstructionOrDevelopmentMember member Investment property under construction or development [member] This member stands for investment property under construction or development. [Refer: Investment property under construction or development] common practice: IAS 1 112 c ifrs-full InvestmentsAccountedForUsingEquityMethodMember member Investments accounted for using equity method [member] This member stands for investments accounted for using the equity method. [Refer: Investments accounted for using equity method] common practice: IAS 36 127 ifrs-full InvestmentsForRiskOfPolicyholders X instant debit Investments for risk of policyholders The amount of investments against insurance liabilities where all risk is borne by the policyholders. common practice: IAS 1 55 ifrs-full InvestmentsInAssociates X instant debit Investments in associates The amount of investments in associates. [Refer: Associates [member]] disclosure: IAS 27 10 ifrs-full InvestmentsInAssociatesAccountedForUsingEquityMethod X instant debit Investments in associates accounted for using equity method The amount of investments in associates accounted for using the equity method. [Refer: Associates [member]; Investments accounted for using equity method] common practice: IAS 1 55 ifrs-full InvestmentsInEquityInstrumentsMeasuredAtFairValueThroughOtherComprehensiveIncomeAxis axis Investments in equity instruments designated at fair value through other comprehensive income [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 11A c - Effective 2018.01.01 ifrs-full InvestmentsInEquityInstrumentsMeasuredAtFairValueThroughOtherComprehensiveIncomeMember member Investments in equity instruments designated at fair value through other comprehensive income [member] This member stands for investments in equity instruments that the entity has designated at fair value through other comprehensive income. It also represents the standard value for the 'Investments in equity instruments designated at fair value through other comprehensive income' axis if no other member is used. [Refer: At fair value [member]; Other comprehensive income] disclosure: IFRS 7 11A c - Effective 2018.01.01, disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full InvestmentsInJointVentures X instant debit Investments in joint ventures The amount of investments in joint ventures. [Refer: Joint ventures [member]] disclosure: IAS 27 10 ifrs-full InvestmentsInJointVenturesAccountedForUsingEquityMethod X instant debit Investments in joint ventures accounted for using equity method The amount of investments in joint ventures accounted for using the equity method. [Refer: Joint ventures [member]; Non-current assets; Investments in joint ventures] common practice: IAS 1 55 ifrs-full InvestmentsInSubsidiaries X instant debit Investments in subsidiaries The amount of investments in subsidiaries. [Refer: Subsidiaries [member]] disclosure: IAS 27 10 ifrs-full InvestmentsInSubsidiariesJointVenturesAndAssociates X instant debit Investments in subsidiaries, joint ventures and associates The amount of investments in subsidiaries, joint ventures and associates in an entity's separate financial statements. [Refer: Associates [member]; Joint ventures [member]; Subsidiaries [member]; Investments in subsidiaries] common practice: IAS 1 55 ifrs-full InvestmentsInSubsidiariesJointVenturesAndAssociatesAbstract Investments in subsidiaries, joint ventures and associates [abstract] ifrs-full InvestmentsOtherThanInvestmentsAccountedForUsingEquityMethod X instant debit Investments other than investments accounted for using equity method The amount of investments other than investments accounted for using the equity method. [Refer: Investments accounted for using equity method] common practice: IAS 1 55 ifrs-full IssueCostsNotRecognisedAsExpenseForTransactionRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombination X duration debit Issue costs not recognised as expense for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination The amount of issue costs not recognised as an expense for transactions recognised separately from the acquisition of assets and assumption of liabilities in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 m ifrs-full IssuedCapital X instant credit Issued capital The nominal value of capital issued. example: IAS 1 78 e ifrs-full IssuedCapitalMember member Issued capital [member] This member stands for a component of equity representing issued capital. disclosure: IAS 1 106 ifrs-full IssueOfConvertibleInstruments X duration credit Issue of convertible instruments The change in equity resulting from the issuing of convertible instruments. common practice: IAS 1 106 d ifrs-full IssueOfEquity X duration credit Issue of equity The increase in equity through the issue of equity instruments. disclosure: IAS 1 106 d iii ifrs-full IssuesFairValueMeasurementAssets X duration debit Issues, fair value measurement, assets The increase in the fair value measurement of assets resulting from issues of those assets. [Refer: At fair value [member]] disclosure: IFRS 13 93 e iii ifrs-full IssuesFairValueMeasurementEntitysOwnEquityInstruments X duration credit Issues, fair value measurement, entity's own equity instruments The increase in the fair value measurement of the entity's own equity instruments resulting from issues of those equity instruments. [Refer: At fair value [member]; Entity's own equity instruments [member]] disclosure: IFRS 13 93 e iii ifrs-full IssuesFairValueMeasurementLiabilities X duration credit Issues, fair value measurement, liabilities The increase in fair value measurement of liabilities resulting from issues of those liabilities. [Refer: At fair value [member]] disclosure: IFRS 13 93 e iii esef_cor ItemsAreFurtherDetailedInSection800100SubclassificationsOfAssetsLiabilitiesAndEquities guidance Items are further detailed in section [800 100] Subclassifications of assets, liabilities and equities esef_cor ItemsAreFurtherDetailedInSection800200AnalysisOfIncomeAndExpense guidance Items are further detailed in section [800 200] Analysis of income and expense esef_cor ItemsAreFurtherDetailedInSection800300StatementOfCashFlowsAdditionalDisclosures guidance Items are further detailed in section [800 300] Statement of cash flows, additional disclosures esef_cor ItemsAreFurtherDetailedInSection800400StatementOfChangesInEquityAdditionalDisclosures guidance Items are further detailed in section [800 400] Statement of changes in equity, additional disclosures ifrs-full ItemsForPresentationOfRegulatoryDeferralAccountsAbstract Items for presentation of regulatory deferral accounts [abstract] ifrs-full ItemsInCourseOfCollectionFromOtherBanks X instant debit Items in course of collection from other banks The amount of items that have been transmitted from other banks but not yet been received and processed by the entity. common practice: IAS 1 55 ifrs-full ItemsInCourseOfTransmissionToOtherBanks X instant credit Items in course of transmission to other banks The amount of items that have been transmitted to but not yet received and processed by other banks. common practice: IAS 1 55 ifrs-full ItemsOfContingentLiabilitiesAxis axis Items of contingent liabilities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 3 B64 j ifrs-full ItemsOfContingentLiabilitiesMember member Items of contingent liabilities [member] This member stands for aggregated individual items of contingent liabilities. It also represents the standard value for the 'Items of contingent liabilities' axis if no other member is used. [Refer: Contingent liabilities [member]] disclosure: IFRS 3 B64 j ifrs-full JointControlOrSignificantInfluenceMember member Entities with joint control or significant influence over entity [member] This member stands for entities that have joint control or significant influence over the entity. Joint control is a contractually agreed sharing of control of an arrangement, which exists only when decisions about the relevant activities require the unanimous consent of the parties sharing control. Significant influence is the power to participate in the financial and operating policy decisions of the investee, but not control or joint control of those policies. disclosure: IAS 24 19 b ifrs-full JointOperationsAxis axis Joint operations [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 12 B4 c ifrs-full JointOperationsMember member Joint operations [member] This member stands for joint arrangements whereby the parties that have joint control of the arrangement have rights to the assets, and obligations for the liabilities, relating to the arrangement. disclosure: IFRS 12 B4 c ifrs-full JointVenturesAxis axis Joint ventures [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 b, disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full JointVenturesMember member Joint ventures [member] This member stands for joint arrangements whereby the parties that have joint control of the arrangement have rights to the net assets of the arrangement. disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 b, disclosure: IFRS 4 39M a - Effective on first application of IFRS 9 ifrs-full JointVenturesWhereEntityIsVenturerMember member Joint ventures where entity is venturer [member] This member stands for joint ventures in which the entity is a joint venturer. A venturer is a party to a joint venture and has joint control over that joint venture. [Refer: Joint ventures [member]] disclosure: IAS 24 19 e ifrs-full KeyManagementPersonnelCompensation X duration debit Key management personnel compensation The amount of compensation to key management personnel. [Refer: Key management personnel of entity or parent [member]] disclosure: IAS 24 17 ifrs-full KeyManagementPersonnelCompensationOtherLongtermBenefits X duration debit Key management personnel compensation, other long-term employee benefits The amount of compensation to key management personnel in the form of other long-term employee benefits. [Refer: Other long-term employee benefits; Key management personnel of entity or parent [member]] disclosure: IAS 24 17 c ifrs-full KeyManagementPersonnelCompensationPostemploymentBenefits X duration debit Key management personnel compensation, post-employment benefits The amount of compensation to key management personnel in the form of post-employment benefits. [Refer: Key management personnel of entity or parent [member]] disclosure: IAS 24 17 b ifrs-full KeyManagementPersonnelCompensationSharebasedPayment X duration debit Key management personnel compensation, share-based payment The amount of compensation to key management personnel in the form of share-based payments. [Refer: Key management personnel of entity or parent [member]] disclosure: IAS 24 17 e ifrs-full KeyManagementPersonnelCompensationShorttermEmployeeBenefits X duration debit Key management personnel compensation, short-term employee benefits The amount of compensation to key management personnel in the form of short-term employee benefits. [Refer: Key management personnel of entity or parent [member]] disclosure: IAS 24 17 a ifrs-full KeyManagementPersonnelCompensationTerminationBenefits X duration debit Key management personnel compensation, termination benefits The amount of compensation to key management personnel in the form of termination benefits. [Refer: Termination benefits expense; Key management personnel of entity or parent [member]] disclosure: IAS 24 17 d ifrs-full KeyManagementPersonnelOfEntityOrParentMember member Key management personnel of entity or parent [member] This member stands for those persons having authority and responsibility for planning, directing and controlling the activities of the entity, directly or indirectly, including any director (whether executive or otherwise) of that entity. disclosure: IAS 24 19 f ifrs-full Land X instant debit Land The amount of property, plant and equipment representing land held by the entity for use in operations. [Refer: Property, plant and equipment] example: IAS 16 37 a ifrs-full LandAndBuildings X instant debit Land and buildings The amount of property, plant and equipment representing land and depreciable buildings and similar structures for use in operations. [Refer: Buildings; Land; Property, plant and equipment] example: IAS 16 37 b ifrs-full LandAndBuildingsAbstract Land and buildings [abstract] ifrs-full LandAndBuildingsMember member Land and buildings [member] This member stands for a class of property, plant and equipment representing land and depreciable buildings and similar structures for use in operations. [Refer: Buildings; Land; Property, plant and equipment] example: IAS 16 37 b ifrs-full LandMember member Land [member] This member stands for a class of property, plant and equipment representing land held by the entity for use in operations. [Refer: Property, plant and equipment] example: IAS 16 37 a ifrs-full LaterThanFifteenYearsAndNotLaterThanTwentyYearsMember member Later than fifteen years and not later than twenty years [member] This member stands for a time band of later than fifteen years and not later than twenty years. example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanFiveYearsAndNotLaterThanSevenYearsMember member Later than five years and not later than seven years [member] This member stands for a time band of later than five years and not later than seven years. example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanFiveYearsAndNotLaterThanTenYearsMember member Later than five years and not later than ten years [member] This member stands for a time band of later than five years and not later than ten years. common practice: IAS 1 112 c, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanFiveYearsMember member Later than five years [member] This member stands for a time band of later than five years. disclosure: IAS 17 31 b iii - Expiry date 2019.01.01, disclosure: IAS 17 35 a iii - Expiry date 2019.01.01, disclosure: IAS 17 47 a iii - Expiry date 2019.01.01, disclosure: IAS 17 56 a iii - Expiry date 2019.01.01, disclosure: IFRS 16 97 - Effective 2019.01.01, disclosure: IFRS 16 94 - Effective 2019.01.01, example: IFRS 7 B35 g, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanFourMonthsMember member Later than four months [member] This member stands for a time band of later than four months. common practice: IAS 1 112 c ifrs-full LaterThanFourYearsAndNotLaterThanFiveYearsMember member Later than four years and not later than five years [member] This member stands for a time band of later than four years and not later than five years. common practice: IAS 1 112 c, disclosure: IFRS 16 97 - Effective 2019.01.01, disclosure: IFRS 16 94 - Effective 2019.01.01, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanOneMonthAndNotLaterThanSixMonthsMember member Later than one month and not later than six months [member] This member stands for a time band of later than one month and not later than six months. example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanOneMonthAndNotLaterThanThreeMonthsMember member Later than one month and not later than three months [member] This member stands for a time band of later than one month and not later than three months. example: IFRS 7 B11 b, example: IFRS 7 B35 b, example: IFRS 7 IG31A - Effective 2019.01.01 ifrs-full LaterThanOneMonthAndNotLaterThanTwoMonthsMember member Later than one month and not later than two months [member] This member stands for a time band of later than one month and not later than two months. common practice: IAS 1 112 c, example: IFRS 7 IG20D - Effective 2018.01.01, common practice: IFRS 7 37 - Expiry date 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01 ifrs-full LaterThanOneYearAndNotLaterThanFiveYearsMember member Later than one year and not later than five years [member] This member stands for a time band of later than one year and not later than five years. disclosure: IAS 17 31 b ii - Expiry date 2019.01.01, disclosure: IAS 17 35 a ii - Expiry date 2019.01.01, disclosure: IAS 17 47 a ii - Expiry date 2019.01.01, disclosure: IAS 17 56 a ii - Expiry date 2019.01.01, example: IFRS 7 B11 d, example: IFRS 7 IG31A - Effective 2019.01.01 ifrs-full LaterThanOneYearAndNotLaterThanThreeYearsMember member Later than one year and not later than three years [member] This member stands for a time band of later than one year and not later than three years. example: IFRS 7 B35 e, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanOneYearAndNotLaterThanTwoYearsMember member Later than one year and not later than two years [member] This member stands for a time band of later than one year and not later than two years. common practice: IAS 1 112 c, disclosure: IFRS 16 97 - Effective 2019.01.01, disclosure: IFRS 16 94 - Effective 2019.01.01, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanOneYearMember member Later than one year [member] This member stands for a time band of later than one year. disclosure: IAS 1 61 b, example: IFRS 7 IG28 d - Expiry date 2018.01.01, example: IFRS 7 37 a - Expiry date 2018.01.01 ifrs-full LaterThanSevenYearsAndNotLaterThanTenYearsMember member Later than seven years and not later than ten years [member] This member stands for a time band of later than seven years and not later than ten years. example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanSixMonthsAndNotLaterThanOneYearMember member Later than six months and not later than one year [member] This member stands for a time band of later than six months and not later than one year. example: IFRS 7 B35 d, example: IFRS 7 IG28 c - Expiry date 2018.01.01, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 37 a - Expiry date 2018.01.01, example: IFRS 7 B11 ifrs-full LaterThanSixMonthsMember member Later than six months [member] This member stands for a time band of later than six months. common practice: IAS 1 112 c ifrs-full LaterThanTenYearsAndNotLaterThanFifteenYearsMember member Later than ten years and not later than fifteen years [member] This member stands for a time band of later than ten years and not later than fifteen years. example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanTenYearsMember member Later than ten years [member] This member stands for a time band of later than ten years. common practice: IAS 1 112 c, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanThreeMonthsAndNotLaterThanFourMonthsMember member Later than three months and not later than four months [member] This member stands for a time band of later than three months and not later than four months. common practice: IAS 1 112 c ifrs-full LaterThanThreeMonthsAndNotLaterThanOneYearMember member Later than three months and not later than one year [member] This member stands for a time band of later than three months and not later than one year. example: IFRS 7 B11 c ifrs-full LaterThanThreeMonthsAndNotLaterThanSixMonthsMember member Later than three months and not later than six months [member] This member stands for a time band of later than three months and not later than six months. example: IFRS 7 B35 c, example: IFRS 7 IG28 b - Expiry date 2018.01.01, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 37 a - Expiry date 2018.01.01, example: IFRS 7 B11 ifrs-full LaterThanThreeMonthsMember member Later than three months [member] This member stands for a time band of later than three months. example: IFRS 7 IG20D - Effective 2018.01.01, common practice: IFRS 7 37 - Expiry date 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01 ifrs-full LaterThanThreeYearsAndNotLaterThanFiveYearsMember member Later than three years and not later than five years [member] This member stands for a time band of later than three years and not later than five years. example: IFRS 7 B35 f, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanThreeYearsAndNotLaterThanFourYearsMember member Later than three years and not later than four years [member] This member stands for a time band of later than three years and not later than four years. common practice: IAS 1 112 c, disclosure: IFRS 16 97 - Effective 2019.01.01, disclosure: IFRS 16 94 - Effective 2019.01.01, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanThreeYearsMember member Later than three years [member] This member stands for a time band of later than three years. example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanTwentyYearsAndNotLaterThanTwentyfiveYearsMember member Later than twenty years and not later than twenty-five years [member] This member stands for a time band of later than twenty years and not later than twenty-five years. example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LaterThanTwoMonthsAndNotLaterThanThreeMonthsMember member Later than two months and not later than three months [member] This member stands for a time band of later than two months and not later than three months. common practice: IAS 1 112 c, example: IFRS 7 IG20D - Effective 2018.01.01, common practice: IFRS 7 37 - Expiry date 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01 ifrs-full LaterThanTwoYearsAndNotLaterThanFiveYearsMember member Later than two years and not later than five years [member] This member stands for a time band of later than two years and not later than five years. common practice: IAS 1 112 c ifrs-full LaterThanTwoYearsAndNotLaterThanThreeYearsMember member Later than two years and not later than three years [member] This member stands for a time band of later than two years and not later than three years. common practice: IAS 1 112 c, disclosure: IFRS 16 97 - Effective 2019.01.01, disclosure: IFRS 16 94 - Effective 2019.01.01, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full LeaseAndSubleasePaymentsRecognisedAsExpense X duration debit Lease and sublease payments recognised as expense The amount of payments on leases and subleases recognised as an expense by the lessee. disclosure: IAS 17 35 c - Expiry date 2019.01.01 ifrs-full LeaseAndSubleasePaymentsRecognisedAsExpenseAbstract Lease and sublease payments recognised as expense [abstract] ifrs-full LeaseCommitmentsForShorttermLeasesForWhichRecognitionExemptionHasBeenUsed X instant credit Lease commitments for short-term leases for which recognition exemption has been used The amount of the lease commitments for short-term leases accounted for applying paragraph 6 of IFRS 16. Short-term lease is a lease that, at the commencement date, has a lease term of 12 months or less. A lease that contains a purchase option is not a short-term lease. disclosure: IFRS 16 55 - Effective 2019.01.01 ifrs-full LeaseholdImprovementsMember member Leasehold improvements [member] This member stands for a class of property, plant and equipment representing improvements to assets held under a lease agreement. common practice: IAS 16 37 ifrs-full LeaseLiabilities X instant credit Lease liabilities The amount of liabilities related to the entity's leases. Lease is a contract, or part of a contract, that conveys the right to use an underlying asset for a period of time in exchange for consideration. disclosure: IFRS 16 47 b - Effective 2019.01.01 ifrs-full LeaseLiabilitiesAbstract Lease liabilities [abstract] ifrs-full LeaseLiabilitiesMember member Lease liabilities [member] This member stands for lease liabilities. [Refer: Lease liabilities] example: IAS 7 C Reconciliation of liabilities arising from financing activities, example: IAS 7 44C ifrs-full LeaseReceivablesMember member Lease receivables [member] This member stands for receivables related to leases. disclosure: IFRS 7 35H b iii - Effective 2018.01.01, disclosure: IFRS 7 35M b iii - Effective 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01 ifrs-full LeasesAsLesseeRelatedPartyTransactions X duration Leases as lessee, related party transactions The amount of leases where the entity was the lessee in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 d ifrs-full LeasesAsLessorRelatedPartyTransactions X duration Leases as lessor, related party transactions The amount of leases where the entity was the lessor in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 d ifrs-full LegalFormOfEntity text Legal form of entity Information about the legal structure under which the entity operates. disclosure: IAS 1 138 a ifrs-full LegalProceedingsContingentLiabilityMember member Legal proceedings contingent liability [member] This member stands for a contingent liability for legal proceedings. [Refer: Contingent liabilities [member]] example: IAS 37 88 ifrs-full LegalProceedingsProvision X instant credit Legal proceedings provision The amount of provision for legal proceedings. [Refer: Other provisions] example: IAS 37 Example 10 A court case, example: IAS 37 87 ifrs-full LegalProceedingsProvisionAbstract Legal proceedings provision [abstract] ifrs-full LegalProceedingsProvisionMember member Legal proceedings provision [member] This member stands for a provision for legal proceedings. [Refer: Other provisions [member]] example: IAS 37 Example 10 A court case, example: IAS 37 87 ifrs-full LengthOfLifeOfLimitedLifeEntity text Length of life of limited life entity Information about the length of the entity's life if it is a limited life entity. disclosure: IAS 1 138 d ifrs-full Level1OfFairValueHierarchyMember member Level 1 of fair value hierarchy [member] This member stands for a category of the fair value hierarchy where inputs to the valuation techniques are quoted prices (unadjusted) in active markets for identical assets or liabilities that the entity can access at the measurement date. disclosure: IAS 19 142, disclosure: IFRS 13 93 b ifrs-full Level2And3OfFairValueHierarchyMember member Level 2 and 3 of fair value hierarchy [member] This member stands for combined Level 2 and Level 3 categories of the fair value hierarchy. [Refer: Level 2 of fair value hierarchy [member]; Level 3 of fair value hierarchy [member]] disclosure: IAS 19 142 ifrs-full Level2OfFairValueHierarchyMember member Level 2 of fair value hierarchy [member] This member stands for a category of the fair value hierarchy where inputs to the valuation techniques are inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. disclosure: IFRS 13 93 b ifrs-full Level3OfFairValueHierarchyMember member Level 3 of fair value hierarchy [member] This member stands for a category of the fair value hierarchy where inputs to the valuation techniques are unobservable inputs for the asset or liability. Unobservable inputs are inputs for which market data are not available and that are developed using the best information available about the assumptions that the market participants would use when pricing the asset or liability. disclosure: IFRS 13 93 b ifrs-full LevelOfParticipationOfEntityComparedWithOtherParticipatingEntities X.XX instant Level of participation of entity compared with other participating entities The description of an indication of the level of participation of the entity in a defined benefit plan compared with other participating entities. Examples of measures that might provide such an indication include the entity's proportion of the total contributions to the plan or the entity's proportion of the total number of active members, retired members, and former members entitled to benefits, if that information is available. [Refer: Defined benefit plans [member]] disclosure: IAS 19 148 d v ifrs-full LevelOfPriceIndex X.XX instant Level of price index The value of the level of the general price index used to restate financial statement information of an entity whose functional currency is the currency of a hyperinflationary economy. disclosure: IAS 29 39 c ifrs-full LevelOfRoundingUsedInFinancialStatements text Level of rounding used in financial statements Information about the level of rounding used in the presentation of amounts in the financial statements. disclosure: IAS 1 51 e ifrs-full LevelsOfFairValueHierarchyAxis axis Levels of fair value hierarchy [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 19 142, disclosure: IFRS 13 93 b ifrs-full Liabilities X instant credit Liabilities The amount of present obligations of the entity arising from past events, the settlement of which is expected to result in an outflow from the entity of resources embodying economic benefits. disclosure: IAS 1 55, disclosure: IFRS 13 93 a, disclosure: IFRS 13 93 b, disclosure: IFRS 13 93 e, disclosure: IFRS 8 28 d, disclosure: IFRS 8 23 ifrs-full LiabilitiesAbstract Liabilities [abstract] ifrs-full LiabilitiesArisingFromExplorationForAndEvaluationOfMineralResources X instant credit Liabilities arising from exploration for and evaluation of mineral resources The amount of liabilities arising from the search for mineral resources, including minerals, oil, natural gas and similar non-regenerative resources after the entity has obtained legal rights to explore in a specific area, as well as the determination of the technical feasibility and commercial viability of extracting the mineral resource. disclosure: IFRS 6 24 b ifrs-full LiabilitiesArisingFromFinancingActivities X instant credit Liabilities arising from financing activities The amount of liabilities for which cash flows were, or future cash flows will be, classified in the statement of cash flows as cash flows from financing activities. [Refer: Cash flows from (used in) financing activities; Liabilities] example: IAS 7 44D ifrs-full LiabilitiesArisingFromFinancingActivitiesAxis axis Liabilities arising from financing activities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IAS 7 44D ifrs-full LiabilitiesArisingFromFinancingActivitiesMember member Liabilities arising from financing activities [member] This member stands for liabilities arising from financing activities. It also represents the standard value for the 'Liabilities arising from financing activities' axis if no other member is used. [Refer: Liabilities arising from financing activities] example: IAS 7 44D ifrs-full LiabilitiesArisingFromInsuranceContracts X instant credit Liabilities under insurance contracts and reinsurance contracts issued The amount of liabilities under insurance contracts and reinsurance contracts issued. [Refer: Types of insurance contracts [member]] example: IAS 1 55, disclosure: IFRS 4 37 b, disclosure: IFRS 4 37 e, example: IFRS 4 IG20 a, example: IFRS 4 IG37 a ifrs-full LiabilitiesDueToCentralBanks X instant credit Liabilities due to central banks The amount of liabilities due to central banks. common practice: IAS 1 55 ifrs-full LiabilitiesFromSharebasedPaymentTransactions2011 X instant credit Liabilities from share-based payment transactions The amount of liabilities arising from share-based payment transactions. Share-based payment transactions are transactions in which the entity: (a) receives goods or services from the supplier of those goods or services (including an employee) in a share-based payment arrangement; or (b) incurs an obligation to settle the transaction with the supplier in a share-based payment arrangement when another group entity receives those goods or services. [Refer: Share-based payment arrangements [member]] disclosure: IFRS 2 51 b i ifrs-full LiabilitiesIncludedInDisposalGroupsClassifiedAsHeldForSale X instant credit Liabilities included in disposal groups classified as held for sale The amount of liabilities included in disposal groups classified as held for sale. [Refer: Liabilities; Disposal groups classified as held for sale [member]] disclosure: IAS 1 54 p, disclosure: IFRS 5 38 ifrs-full LiabilitiesIncurred X instant credit Liabilities incurred The fair value, at acquisition date, of liabilities incurred (for example, a liability for contingent consideration) as consideration transferred in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 f iii ifrs-full LiabilitiesInSubsidiaryOrBusinessesAcquiredOrDisposed2013 X duration credit Liabilities in subsidiary or businesses acquired or disposed The amount of liabilities in subsidiaries or other businesses over which control is obtained or lost. [Refer: Subsidiaries [member]] disclosure: IAS 7 40 d ifrs-full LiabilitiesMeasuredAtFairValueAndIssuedWithInseparableThirdpartyCreditEnhancementAxis axis Liabilities measured at fair value and issued with inseparable third-party credit enhancement [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 13 98 ifrs-full LiabilitiesMeasuredAtFairValueAndIssuedWithInseparableThirdpartyCreditEnhancementMember member Liabilities measured at fair value and issued with inseparable third-party credit enhancement [member] This member stands for liabilities measured at fair value and issued with inseparable third-party credit enhancement. It also represents the standard value for the 'Liabilities measured at fair value and issued with inseparable third-party credit enhancement' axis if no other member is used. [Refer: Liabilities; At fair value [member]] disclosure: IFRS 13 98 ifrs-full LiabilitiesMember member Liabilities [member] This member stands for present obligations of the entity arising from past events, the settlement of which is expected to result in an outflow from the entity of resources embodying economic benefits. It also represents the standard value for the 'Classes of liabilities' axis if no other member is used. [Refer: Liabilities] disclosure: IFRS 13 93 ifrs-full LiabilitiesOrComponentsOfEquityRelatingToDiscretionaryParticipationFeatures X instant credit Liabilities or components of equity relating to discretionary participation features The amount of liabilities or components of equity relating to discretionary participation features. Discretionary participation features are contractual rights to receive, as a supplement to guaranteed benefits, additional benefits: (a) that are likely to be a significant portion of the total contractual benefits; (b) whose amount or timing is contractually at the discretion of the issuer; and (c) that are contractually based on: (i) the performance of a specified pool of contracts or a specified type of contract; (ii) realised and/or unrealised investment returns on a specified pool of assets held by the issuer; or (iii) the profit or loss of the company, fund or other entity that issues the contract. example: IFRS 4 IG22 f, example: IFRS 4 37 b ifrs-full LiabilitiesOtherThanActuarialPresentValueOfPromisedRetirementBenefits X instant credit Liabilities other than actuarial present value of promised retirement benefits The amount of liabilities other than the actuarial present value of promised retirement benefits in retirement benefit plans. [Refer: Actuarial present value of promised retirement benefits] disclosure: IAS 26 35 a v ifrs-full LiabilitiesRecognisedInEntitysFinancialStatementsInRelationToStructuredEntities X instant credit Liabilities recognised in entity's financial statements in relation to structured entities The amount of liabilities recognised in the entity's financial statements relating to its interests in structured entities. [Refer: Liabilities; Unconsolidated structured entities [member]] disclosure: IFRS 12 29 a ifrs-full LiabilitiesToWhichSignificantRestrictionsApply X instant credit Liabilities to which significant restrictions apply The amount in the consolidated financial statements of the liabilities of the group to which significant restrictions (for example, statutory, contractual and regulatory restrictions) apply on the entity's ability to settle the liabilities of the group. disclosure: IFRS 12 13 c ifrs-full LiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssuedAbstract Liabilities under insurance contracts and reinsurance contracts issued [abstract] ifrs-full LiabilitiesWithSignificantRiskOfMaterialAdjustmentsWithinNextFinancialYear X instant credit Liabilities with significant risk of material adjustments within next financial year The amount of liabilities subject to assumptions that have a significant risk of resulting in a material adjustment to the amounts of those liabilities within the next financial year. disclosure: IAS 1 125 b ifrs-full LiabilityAssetOfDefinedBenefitPlans X instant credit Net defined benefit liability (asset) The amount of deficit or surplus in a defined benefit plan, adjusted for any effect of limiting a net defined benefit asset to the asset ceiling. [Refer: Defined benefit plans [member]] disclosure: IAS 19 140 a ifrs-full LicenceFeeIncome X duration credit Licence fee income The amount of income arising from licence fees. common practice: IAS 1 112 c, common practice: IAS 18 35 b - Expiry date 2018.01.01 ifrs-full LicencesAndFranchises X instant debit Licences and franchises The amount of intangible assets representing the right to use certain intangible assets owned by another entity and the right to operate a business using the name, merchandise, services, methodologies, promotional support, marketing and supplies granted by another entity. [Refer: Intangible assets other than goodwill] example: IAS 38 119 d ifrs-full LicencesAndFranchisesMember member Licences and franchises [member] This member stands for a class of intangible assets representing the right to use certain intangible assets owned by another entity and the right to operate a business using the name, merchandise, services, methodologies, promotional support, marketing and supplies granted by another entity. [Refer: Intangible assets other than goodwill] example: IAS 38 119 d ifrs-full LicencesMember member Licences [member] This member stands for a class of intangible assets representing the right to use certain intangible assets owned by another entity. [Refer: Intangible assets other than goodwill] common practice: IAS 38 119 ifrs-full LifeInsuranceContractsMember member Life insurance contracts [member] This member stands for life insurance contracts. [Refer: Types of insurance contracts [member]] common practice: IFRS 4 Disclosure ifrs-full LifetimeExpectedCreditLossesMember member Lifetime expected credit losses [member] This member stands for the expected credit losses that result from all possible default events over the expected life of a financial instrument. [Refer: Type of measurement of expected credit losses [member]] disclosure: IFRS 7 35H b - Effective 2018.01.01, disclosure: IFRS 7 35M b - Effective 2018.01.01 ifrs-full LimitationsThatMayResultInInformationNotFullyReflectingFairValueOfAssetsAndLiabilitiesInvolved text Description of objective of method used and limitations that may result in information not fully reflecting fair value of assets and liabilities involved The description of the objective of the method used, and of limitations that may result in, information not fully reflecting the fair value of the assets and liabilities involved for a sensitivity analysis that reflects interdependencies between risk variables. disclosure: IFRS 7 41 b ifrs-full LineItemsIncludingAmortisationOfIntangibleAssetsIntangibleAssetsOtherThanGoodwill text Description of line item(s) in statement of comprehensive income in which amortisation of intangible assets is included The description of the line item(s) of the statement of comprehensive income in which amortisation of intangible assets is included. [Refer: Intangible assets other than goodwill; Depreciation and amortisation expense] disclosure: IAS 38 118 d esef_cor LineItemsNotDimensionallyQualified table Line items not dimensionally qualified ifrs-full LineItemsOfRecognisedAssetsAndLiabilitiesRepresentingContinuingInvolvementInDerecognisedFinancialAssets text Description of line items of recognised assets and liabilities representing continuing involvement in derecognised financial assets The description of the line items in the statement of financial position in which the carrying amounts of assets and liabilities that represent the entity's continuing involvement in derecognised financial assets are recognised. [Refer: Financial assets] disclosure: IFRS 7 42E a ifrs-full LiquidityRiskMember member Liquidity risk [member] This member stands for the risk that an entity will encounter difficulty in meeting obligations associated with financial liabilities that are settled by delivering cash or another financial asset. [Refer: Financial assets; Financial liabilities] example: IFRS 7 32 ifrs-full LivingAnimalsMember member Living animals [member] This member stands for living animals. common practice: IAS 41 41 ifrs-full LoanCommitmentsMember member Loan commitments [member] This member stands for firm commitments to provide credit under pre-specified terms and conditions. disclosure: IFRS 7 B8E - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full LoansAcquiredInBusinessCombinationMember member Loans acquired in business combination [member] This member stands for loans that are acquired in a business combination. [Refer: Business combinations [member]] example: IFRS 3 B64 h ifrs-full LoansAndAdvancesToBanks X instant debit Loans and advances to banks The amount of loans and advances the entity has made to banks. common practice: IAS 1 55 ifrs-full LoansAndAdvancesToCustomers X instant debit Loans and advances to customers The amount of loans and advances the entity has made to customers. common practice: IAS 1 55 ifrs-full LoansAndReceivables X instant debit Loans and receivables The amount of non-derivative financial assets with fixed or determinable payments that are not quoted in an active market, other than: (a) those that the entity intends to sell immediately or in the near term, which shall be classified as held for trading, and those that the entity, upon initial recognition, designates as at fair value through profit or loss; (b) those that the entity, upon initial recognition, designates as available for sale; or (c) those for which the holder may not recover substantially all of its initial investment, other than because of credit deterioration, which shall be classified as available for sale. An interest acquired in a pool of assets that are not loans or receivables (for example, an interest in a mutual fund or a similar fund) is not a loan or receivable. [Refer: Derivative financial assets] disclosure: IFRS 7 8 c - Expiry date 2018.01.01 ifrs-full LoansAndReceivablesCategoryMember member Loans and receivables, category [member] This member stands for the loans and receivables category of financial assets. [Refer: Loans and receivables] disclosure: IFRS 7 8 c - Expiry date 2018.01.01 ifrs-full LoansPayableInBreachWhichPermittedLenderToDemandAcceleratedRepayment X instant credit Loans payable in breach which permitted lender to demand accelerated repayment The amount of loans payable in breach of the terms that permitted the lender to demand accelerated repayment. disclosure: IFRS 7 19 ifrs-full LoansPayableInDefault X instant credit Loans payable in default The amount of loans payable in default. disclosure: IFRS 7 18 b ifrs-full LoansReceived X instant credit Loans received The amount of loans received. common practice: IAS 1 112 c ifrs-full LoansToGovernment X instant debit Loans to government The amount of loans to government made by the entity. common practice: IAS 1 55 ifrs-full LoansToGovernmentMember member Loans to government [member] This member stands for loans made to government. common practice: IAS 1 112 c ifrs-full LongtermBorrowings X instant credit Non-current portion of non-current borrowings The non-current portion of non-current borrowings. [Refer: Borrowings] common practice: IAS 1 55 ifrs-full LongtermBorrowingsMember member Long-term borrowings [member] This member stands for long-term borrowings. [Refer: Borrowings] example: IAS 7 C Reconciliation of liabilities arising from financing activities, example: IAS 7 44C ifrs-full LongtermContractsMember member Long-term contracts [member] This member stands for long-term contracts with customers. example: IFRS 15 B89 e - Effective 2018.01.01 ifrs-full LongtermDeposits X instant debit Long-term deposits The amount of long-term deposits held by the entity. common practice: IAS 1 55 ifrs-full LongtermLegalProceedingsProvision X instant credit Non-current legal proceedings provision The amount of non-current provision for legal proceedings. [Refer: Legal proceedings provision] example: IAS 37 Example 10 A court case, example: IAS 37 87 ifrs-full LongtermMiscellaneousOtherProvisions X instant credit Non-current miscellaneous other provisions The amount of miscellaneous non-current other provisions. [Refer: Miscellaneous other provisions] common practice: IAS 1 78 d ifrs-full LongtermOnerousContractsProvision X instant credit Non-current onerous contracts provision The amount of non-current provision for onerous contracts. [Refer: Onerous contracts provision] example: IAS 37 Example 8 An onerous contract - Expiry date 2019.01.01, example: IAS 37 66 ifrs-full LongtermProvisionForDecommissioningRestorationAndRehabilitationCosts X instant credit Non-current provision for decommissioning, restoration and rehabilitation costs The amount of non-current provision for decommissioning, restoration and rehabilitation costs. [Refer: Provision for decommissioning, restoration and rehabilitation costs] example: IAS 37 D Examples: disclosures, example: IAS 37 87 ifrs-full LongtermRestructuringProvision X instant credit Non-current restructuring provision The amount of non-current provision for restructuring. [Refer: Restructuring provision] example: IAS 37 70 ifrs-full LongtermWarrantyProvision X instant credit Non-current warranty provision The amount of non-current provision for warranties. [Refer: Warranty provision] example: IAS 37 Example 1 Warranties, example: IAS 37 87 ifrs-full LossesArisingFromDerecognitionOfFinancialAssetsMeasuredAtAmortisedCost X duration debit Losses arising from derecognition of financial assets measured at amortised cost The loss recognised in the statement of comprehensive income arising from the derecognition of financial assets measured at amortised cost. [Refer: Financial assets at amortised cost] disclosure: IFRS 7 20A - Effective 2018.01.01 ifrs-full LossesIncurredInRelationToInterestsInStructuredEntities X duration debit Losses incurred in relation to interests in structured entities The amount of losses incurred by the entity relating to its interests in structured entities. [Refer: Unconsolidated structured entities [member]] example: IFRS 12 B26 b ifrs-full LossesOnChangeInFairValueOfDerivatives X duration debit Losses on change in fair value of derivatives The losses resulting from changes in the fair value of derivatives recognised in profit or loss. [Refer: Derivatives [member]] common practice: IAS 1 85 ifrs-full LossesOnDisposalsOfInvestmentProperties X duration debit Losses on disposals of investment properties The losses on disposals of investment properties. [Refer: Investment property] common practice: IAS 1 112 c ifrs-full LossesOnDisposalsOfInvestments X duration debit Losses on disposals of investments The losses on the disposal of investments. disclosure: IAS 1 98 d ifrs-full LossesOnDisposalsOfNoncurrentAssets X duration debit Losses on disposals of non-current assets The losses on disposals of non-current assets. [Refer: Non-current assets] common practice: IAS 1 112 c ifrs-full LossesOnDisposalsOfPropertyPlantAndEquipment X duration debit Losses on disposals of property, plant and equipment The losses on the disposal of property, plant and equipment. [Refer: Property, plant and equipment] disclosure: IAS 1 98 c ifrs-full LossesOnLitigationSettlements X duration debit Losses on litigation settlements The losses on settlements of litigation. disclosure: IAS 1 98 f ifrs-full LTELicencesMember member LTE licences [member] This member stands for Long Term Evolution licenses. [Refer: Licences and franchises] common practice: IAS 38 119 ifrs-full Machinery X instant debit Machinery The amount of property, plant and equipment representing long-lived, depreciable machinery used in operations. [Refer: Property, plant and equipment] example: IAS 16 37 c ifrs-full MachineryMember member Machinery [member] This member stands for a class of property, plant and equipment representing long-lived, depreciable machinery used in operations. [Refer: Property, plant and equipment] example: IAS 16 37 c ifrs-full MajorBusinessCombinationMember member Major business combination [member] This member stands for major business combinations. [Refer: Business combinations [member]] example: IAS 10 22 a ifrs-full MajorComponentsOfTaxExpenseIncomeAbstract Major components of tax expense (income) [abstract] ifrs-full MajorCustomersAxis axis Major customers [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 8 34 ifrs-full MajorCustomersMember member Customers [member] This member stands for customers. It also represents the standard value for the 'Major customers' axis if no other member is used. disclosure: IFRS 8 34 ifrs-full MajorOrdinaryShareTransactionsMember member Major ordinary share transactions [member] This member stands for major ordinary share transactions. [Refer: Ordinary shares [member]] example: IAS 10 22 f ifrs-full MajorPurchasesOfAssetsMember member Major purchases of assets [member] This member stands for major purchases of assets. example: IAS 10 22 c ifrs-full ManagementConclusionOnFairPresentationAsConsequenceOfDeparture text Management conclusion on fair presentation as consequence of departure The conclusion by management that the financial statements present fairly the entity's financial position, financial performance and cash flows, when the entity has departed from a requirement of an IFRS. disclosure: IAS 1 20 a ifrs-full MandatoryReserveDepositsAtCentralBanks X instant debit Mandatory reserve deposits at central banks The amount of reserve that is kept in deposit at a central bank to fulfil regulatory reserve requirements. common practice: IAS 1 112 c ifrs-full MarketApproachMember member Market approach [member] This member stands for a valuation technique that uses prices and other relevant information generated by market transactions involving identical or comparable (ie similar) assets, liabilities or a group of assets and liabilities, such as a business. example: IFRS 13 62 ifrs-full MarketComparableCompaniesMember member Market comparable companies [member] This member stands for a specific valuation technique consistent with the market approach that involves analysing inputs from comparable entities (for example, EBITDA multiple, revenue multiple, discount for lack of marketability, control premium) in the current market. [Refer: Market approach [member]] example: IFRS 13 IE63, example: IFRS 13 B5 ifrs-full MarketComparablePricesMember member Market comparable prices [member] This member stands for a specific valuation technique consistent with the market approach that involves analysing inputs from comparable prices (for example, price per square metre) in the current market. [Refer: Market approach [member]] example: IFRS 13 IE63, example: IFRS 13 B5 ifrs-full MarketRiskMember member Market risk [member] This member stands for the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market prices. Market risk comprises three types of risk: currency risk, interest rate risk and other price risk. [Refer: Currency risk [member]; Interest rate risk [member]; Other price risk [member]; Financial instruments, class [member]] example: IFRS 7 32 ifrs-full MarketsOfCustomersAxis axis Markets of customers [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 15 B89 c - Effective 2018.01.01 ifrs-full MarketsOfCustomersMember member Markets of customers [member] This member stands for all markets of customers. It also represents the standard value for the 'Markets of customers' axis if no other member is used. example: IFRS 15 B89 c - Effective 2018.01.01 ifrs-full MastheadsAndPublishingTitles X instant debit Mastheads and publishing titles The amount of intangible assets representing rights acquired through registration to use mastheads and publishing titles. [Refer: Intangible assets other than goodwill] example: IAS 38 119 b ifrs-full MastheadsAndPublishingTitlesMember member Mastheads and publishing titles [member] This member stands for a class of intangible assets representing rights acquired through registration to use mastheads and publishing titles. [Refer: Intangible assets other than goodwill] example: IAS 38 119 b ifrs-full MaterialIncomeAndExpenseAbstract Material income and expense [abstract] ifrs-full MaterialReconcilingItemsMember member Material reconciling items [member] This member stands for material adjustments used to reconcile items in the entity's financial statements. disclosure: IFRS 8 28 ifrs-full MatrixPricingMember member Matrix pricing [member] This member stands for a specific mathematical valuation technique that is consistent with the market approach that is used principally to value some types of financial instruments, such as debt instruments, without relying exclusively on quoted prices for the specific securities, but rather relying on the securities' relationship to other benchmark quoted securities. [Refer: Market approach [member]; Financial instruments, class [member]] example: IFRS 13 B7 ifrs-full MatureBiologicalAssetsMember member Mature biological assets [member] This member stands for mature biological assets. Mature biological assets are those that have attained harvestable specifications (for consumable biological assets) or are able to sustain regular harvests (for bearer biological assets). [Refer: Biological assets] example: IAS 41 43 ifrs-full MaturityAnalysisForDerivativeFinancialLiabilities text block Disclosure of maturity analysis for derivative financial liabilities [text block] The disclosure of a maturity analysis for derivative financial liabilities, including the remaining contractual maturities for those derivative financial liabilities for which contractual maturities are essential for an understanding of the timing of the cash flows. [Refer: Derivative financial liabilities] disclosure: IFRS 7 39 b ifrs-full MaturityAnalysisForNonderivativeFinancialLiabilities text block Disclosure of maturity analysis for non-derivative financial liabilities [text block] The disclosure of a maturity analysis for non-derivative financial liabilities (including issued financial guarantee contracts) that shows the remaining contractual maturities. [Refer: Derivative financial liabilities] disclosure: IFRS 7 39 a ifrs-full MaturityAxis axis Maturity [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 1 61, disclosure: IAS 17 31 b - Expiry date 2019.01.01, disclosure: IAS 17 35 a - Expiry date 2019.01.01, disclosure: IAS 17 47 a - Expiry date 2019.01.01, disclosure: IAS 17 56 a - Expiry date 2019.01.01, disclosure: IFRS 15 120 b i - Effective 2018.01.01, disclosure: IFRS 16 97 - Effective 2019.01.01, disclosure: IFRS 16 94 - Effective 2019.01.01, example: IFRS 7 B11, disclosure: IFRS 7 42E e, disclosure: IFRS 7 23B a - Effective 2018.01.01 ifrs-full MaximumExposureToCreditRisk X instant Maximum exposure to credit risk The amount that best represents the maximum exposure to credit risk without taking into account any collateral held or other credit enhancements (for example, netting agreements that do not qualify for offset in accordance with IAS 32). [Refer: Credit risk [member]] disclosure: IFRS 7 35K a - Effective 2018.01.01, disclosure: IFRS 7 36 a - Expiry date 2018.01.01 ifrs-full MaximumExposureToCreditRiskFinancialInstrumentsToWhichImpairmentRequirementsInIFRS9AreNotApplied X instant Maximum exposure to credit risk, financial instruments to which impairment requirements in IFRS 9 are not applied The amount that best represents the maximum exposure to credit risk in relation to financial instruments to which impairment requirements in IFRS 9 are not applied. [Refer: Maximum exposure to credit risk] disclosure: IFRS 7 36 a - Effective 2018.01.01 ifrs-full MaximumExposureToCreditRiskOfFinancialAssets X instant Maximum exposure to credit risk of financial assets designated as measured at fair value through profit or loss The maximum exposure to the credit risk of financial assets designated as measured at fair value through profit or loss. [Refer: Credit risk [member]; Maximum exposure to credit risk] disclosure: IFRS 7 9 a - Effective 2018.01.01 ifrs-full MaximumExposureToCreditRiskOfLoansOrReceivables X instant Maximum exposure to credit risk of loans or receivables The maximum exposure to the credit risk of loans or receivables. [Refer: Loans and receivables; Credit risk [member]; Maximum exposure to credit risk] disclosure: IFRS 7 9 a - Expiry date 2018.01.01 ifrs-full MaximumExposureToLossFromContinuingInvolvement X instant Maximum exposure to loss from continuing involvement The amount that best represents the entity's maximum exposure to loss from its continuing involvement in derecognised financial assets. disclosure: IFRS 7 42E c ifrs-full MaximumExposureToLossFromInterestsInStructuredEntities X instant Maximum exposure to loss from interests in structured entities The amount that best represents the entity's maximum exposure to loss from its interests in structured entities. [Refer: Unconsolidated structured entities [member]] disclosure: IFRS 12 29 c ifrs-full MaximumLimitOfLossesOfStructuredEntitiesWhichEntityIsRequiredToAbsorbBeforeOtherParties X instant credit Maximum limit of losses of structured entities which entity is required to absorb before other parties The maximum limit of losses of structured entities that the entity is required to absorb before other parties. [Refer: Unconsolidated structured entities [member]] example: IFRS 12 B26 d ifrs-full MeasurementAxis axis Measurement [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 40 32A, disclosure: IAS 41 50, disclosure: IFRS 13 93 a ifrs-full MeasurementBasesPropertyPlantAndEquipment text Measurement bases, property, plant and equipment The measurement bases used for determining the gross carrying amount for a class of property, plant and equipment. [Refer: Gross carrying amount [member]; Property, plant and equipment] disclosure: IAS 16 73 a ifrs-full MeasurementPeriodAdjustmentsRecognisedForParticularAssetsLiabilitiesNoncontrollingInterestsOrItemsOfConsideration X duration Measurement period adjustments recognised for particular assets, liabilities, non-controlling interests or items of consideration The amount of measurement period adjustments recognised for particular assets, liabilities, non-controlling interests or items of consideration if the initial accounting for a business combination is incomplete. The measurement period is the period after the acquisition date during which the acquirer may adjust the provisional amounts recognised for a business combination. [Refer: Non-controlling interests; Business combinations [member]] disclosure: IFRS 3 B67 a iii ifrs-full MediaProductionExpense X duration debit Media production expense The amount of expense arising from media production. common practice: IAS 1 112 c ifrs-full Merchandise X instant debit Current merchandise A classification of current inventory representing the amount of goods acquired for resale. [Refer: Inventories] example: IAS 1 78 c, common practice: IAS 2 37 ifrs-full MergerReserve X instant credit Merger reserve A component of equity that may result in relation to a business combination outside the scope of IFRS 3. common practice: IAS 1 55 ifrs-full MergerReserveMember member Merger reserve [member] This member stands for a component of equity that may result in relation to a business combination outside the scope of IFRS 3. common practice: IAS 1 108 ifrs-full MethodOfAssessmentOfExpectedCreditLossesAxis axis Method of assessment of expected credit losses [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01, example: IFRS 7 35I - Effective 2018.01.01 ifrs-full MethodOfAssessmentOfExpectedCreditLossesMember member Method of assessment of expected credit losses [member] This member stands for all methods of assessment of expected credit losses. Expected credit losses are the weighted average of credit losses with the respective risks of a default occurring as the weights. This member also represents the standard value for the 'Method of assessment of expected credit losses' axis if no other member is used. example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 35H - Effective 2018.01.01, example: IFRS 7 35I - Effective 2018.01.01 ifrs-full MethodOfDeterminingFairValueOfInstrumentsOrInterests text Description of method of measuring fair value of instruments or interests The description of the method of measuring the fair value of equity interests of the acquirer transferred as consideration in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 f iv ifrs-full MethodsAndAssumptionsUsedInPreparingSensitivityAnalysis text Description of methods and assumptions used in preparing sensitivity analysis The description of methods and assumptions used when preparing a sensitivity analysis for types of market risk to which the entity is exposed. [Refer: Market risk [member]] disclosure: IFRS 7 40 b ifrs-full MethodsOfGenerationAxis axis Methods of generation [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 38 118 ifrs-full MethodsOfGenerationMember member Methods of generation [member] This member stands for all methods of generation. It also represents the standard value for the 'Methods of generation' axis if no other member is used. disclosure: IAS 38 118 ifrs-full MethodsOfTranslationUsedToDetermineSupplementaryInformation text Description of methods of translation used to determine supplementary information The description of the method of translation used to determine the entity's supplementary information when the entity displays the information in a currency that is different from either its functional currency or its presentation currency. disclosure: IAS 21 57 c ifrs-full MethodsToDetermineAmountOfChangesInFairValueOfFinancialAssetsAndFinancialLiabilitiesAttributableToChangesInCreditRisk text Description of methods to determine amount of changes in fair value of financial assets and financial liabilities attributable to changes in credit risk The description of the methods used to determine the amount of changes in the fair value of financial assets and financial liabilities attributable to changes in credit risk, including an explanation of why the method is appropriate. [Refer: Credit risk [member]; Financial assets; Financial liabilities] disclosure: IFRS 7 11 a ifrs-full MethodsUsedInPreparingSensitivityAnalysisReflectingInterdependenciesBetweenRiskVariables text Description of method, parameters and assumptions used in preparing sensitivity analysis reflecting interdependencies between risk variables The description of method, parameters and assumptions used in preparing a sensitivity analysis, such as value-at-risk, that reflects interdependencies between risk variables (for example, interest rates and exchange rates) and is used to manage financial risks. disclosure: IFRS 7 41 a ifrs-full MethodsUsedToDetermineConstructionContractRevenueRecognised text Methods used to determine construction contract revenue recognised The description of the methods used by the entity to determine the construction contract revenue recognised in the period. [Refer: Revenue from construction contracts] disclosure: IFRIC 15 20 a - Expiry date 2018.01.01, disclosure: IAS 11 39 b - Expiry date 2018.01.01 ifrs-full MethodsUsedToDetermineStageOfCompletionOfConstructionInProgress text Methods used to determine stage of completion of construction in progress The description of the methods used by the entity to determine the stage of completion of construction contracts in progress. disclosure: IFRIC 15 20 c - Expiry date 2018.01.01, disclosure: IAS 11 39 c - Expiry date 2018.01.01 ifrs-full MethodsUsedToMeasureRisk text Methods used to measure risk The description of the methods used to measure risks arising from financial instruments. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 33 b ifrs-full MethodUsedToAccountForInvestmentsInAssociates text Method used to account for investments in associates The description of the method used to account for investments in associates. [Refer: Associates [member]] disclosure: IAS 27 16 c, disclosure: IAS 27 17 c ifrs-full MethodUsedToAccountForInvestmentsInJointVentures text Method used to account for investments in joint ventures The description of the method used to account for investments in joint ventures. [Refer: Joint ventures [member]] disclosure: IAS 27 16 c, disclosure: IAS 27 17 c ifrs-full MethodUsedToAccountForInvestmentsInSubsidiaries text Method used to account for investments in subsidiaries The description of the method used to account for investments in subsidiaries. [Refer: Subsidiaries [member]] disclosure: IAS 27 16 c, disclosure: IAS 27 17 c ifrs-full MethodUsedToDetermineSettlementAmountForPreexistingRelationshipForTransactionRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombination text Method used to determine settlement amount for pre-existing relationship for transaction recognised separately from acquisition of assets and assumption of liabilities in business combination The description of the method used to determine the settlement amount for pre-existing relationships for transactions recognised separately from the acquisition of assets and the assumption of liabilities in business combinations. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 l iv ifrs-full MinimumFinanceLeasePaymentsPayable X instant credit Minimum finance lease payments payable The amount of payments over the finance lease term that the lessee is or can be required to make, excluding contingent rent, costs for services and taxes to be paid by, and reimbursed to, the lessor, together with any amounts guaranteed by the lessee or by a party related to the lessee. disclosure: IAS 17 31 b - Expiry date 2019.01.01 ifrs-full MinimumFinanceLeasePaymentsPayableAtPresentValue X instant credit Minimum finance lease payments payable, at present value The present value of minimum finance lease payments payable. [Refer: Minimum finance lease payments payable] disclosure: IAS 17 31 b - Expiry date 2019.01.01 ifrs-full MinimumFinanceLeasePaymentsReceivableAtPresentValue X instant debit Minimum finance lease payments receivable, at present value The present value of minimum finance lease payments receivable. Minimum lease payments are payments over the lease term that the lessee is or can be required to make, excluding contingent rent, costs for services and taxes to be paid by, and reimbursed to, the lessor, together with: (a) for a lessee, any amounts guaranteed by the lessee or by a party related to the lessee; or (b) for a lessor, any residual value guaranteed to the lessor by: (i) the lessee; (ii) a party related to the lessee; or (iii) a third party unrelated to the lessor that is financially capable of discharging the obligations under the guarantee. disclosure: IAS 17 47 a - Expiry date 2019.01.01 ifrs-full MinimumLeasePaymentsOfArrangementsThatIncludePaymentsForNonleaseElements X instant credit Minimum lease payments of arrangements that include payments for non-lease elements Minimum lease payments related to arrangements that include payments for non-lease elements. Minimum lease payments are payments over the lease term that the lessee is or can be required to make, excluding contingent rent, costs for services and taxes to be paid by and reimbursed to the lessor, together with: (a) for a lessee, any amounts guaranteed by the lessee or by a party related to the lessee; or (b) for a lessor, any residual value guaranteed to the lessor by: (i) the lessee; (ii) a party related to the lessee; or (iii) a third party unrelated to the lessor that is financially capable of discharging the obligations under the guarantee. disclosure: IFRIC 4 15 b i - Expiry date 2019.01.01 ifrs-full MinimumLeasePaymentsOfOtherArrangementsThatDoNotIncludePaymentsForNonleaseElements X instant credit Minimum lease payments of other arrangements that do not include payments for non-lease elements Minimum lease payments related to arrangements that do not include payments for non-lease elements. Minimum lease payments are payments over the lease term that the lessee is or can be required to make, excluding contingent rent, costs for services and taxes to be paid by, and reimbursed to, the lessor, together with: (a) for a lessee, any amounts guaranteed by the lessee or by a party related to the lessee; or (b) for a lessor, any residual value guaranteed to the lessor by: (i) the lessee; (ii) a party related to the lessee; or (iii) a third party unrelated to the lessor that is financially capable of discharging the obligations under the guarantee. disclosure: IFRIC 4 15 b i - Expiry date 2019.01.01 ifrs-full MinimumLeasePaymentsPayableUnderNoncancellableOperatingLease X instant credit Minimum lease payments payable under non-cancellable operating lease The amount of future minimum lease payments payable under non-cancellable operating leases. Minimum lease payments are payments over the lease term that the lessee is or can be required to make, excluding contingent rent, costs for services and taxes to be paid by, and reimbursed to, the lessor, together with: (a) for a lessee, any amounts guaranteed by the lessee or by a party related to the lessee; or (b) for a lessor, any residual value guaranteed to the lessor by: (i) the lessee; (ii) a party related to the lessee; or (iii) a third party unrelated to the lessor that is financially capable of discharging the obligations under the guarantee. disclosure: IAS 17 35 a - Expiry date 2019.01.01 ifrs-full MinimumLeasePaymentsReceivableUnderNoncancellableOperatingLease X instant debit Minimum lease payments receivable under non-cancellable operating lease The amount of future minimum lease payments receivable under non-cancellable operating leases. Minimum lease payments are payments over the lease term that the lessee is or can be required to make, excluding contingent rent, costs for services and taxes to be paid by, and reimbursed to, the lessor, together with: (a) for a lessee, any amounts guaranteed by the lessee or by a party related to the lessee; or (b) for a lessor, any residual value guaranteed to the lessor by: (i) the lessee; (ii) a party related to the lessee; or (iii) a third party unrelated to the lessor that is financially capable of discharging the obligations under the guarantee. disclosure: IAS 17 56 a - Expiry date 2019.01.01 ifrs-full MinimumOperatingLeasePayments X duration debit Minimum operating lease payments recognised as expense The portion of operating lease payments that the lessee is or can be required to make, excluding contingent rent, costs for services and taxes to be paid by, and reimbursed to, the lessor, together with any amounts guaranteed by the lessee or by a party related to the lessee recognised as an expense. disclosure: IAS 17 35 c - Expiry date 2019.01.01 ifrs-full MiningAssets X instant debit Mining assets The amount of assets related to mining activities of the entity. common practice: IAS 16 37 ifrs-full MiningAssetsMember member Mining assets [member] This member stands for mining assets. [Refer: Mining assets] common practice: IAS 16 37 ifrs-full MiningPropertyMember member Mining property [member] This member stands for property related to mining activities. common practice: IAS 16 37 ifrs-full MiningRightsMember member Mining rights [member] This member stands for rights related to mining activities. common practice: IAS 38 119 ifrs-full MiscellaneousAssetsAbstract Miscellaneous assets [abstract] ifrs-full MiscellaneousComponentsOfEquityAbstract Miscellaneous components of equity [abstract] ifrs-full MiscellaneousCurrentAssetsAbstract Miscellaneous current assets [abstract] ifrs-full MiscellaneousCurrentLiabilitiesAbstract Miscellaneous current liabilities [abstract] ifrs-full MiscellaneousEquityAbstract Miscellaneous equity [abstract] ifrs-full MiscellaneousLiabilitiesAbstract Miscellaneous liabilities [abstract] ifrs-full MiscellaneousNoncurrentAssetsAbstract Miscellaneous non-current assets [abstract] ifrs-full MiscellaneousNoncurrentLiabilitiesAbstract Miscellaneous non-current liabilities [abstract] ifrs-full MiscellaneousOtherComprehensiveIncomeAbstract Miscellaneous other comprehensive income [abstract] ifrs-full MiscellaneousOtherOperatingExpense X duration debit Miscellaneous other operating expense The amount of miscellaneous other operating expenses. [Refer: Other operating income (expense)] common practice: IAS 1 112 c ifrs-full MiscellaneousOtherOperatingIncome X duration credit Miscellaneous other operating income The amount of miscellaneous other operating income. [Refer: Other operating income (expense)] common practice: IAS 1 112 c ifrs-full MiscellaneousOtherProvisions X instant credit Miscellaneous other provisions The amount of miscellaneous other provisions. [Refer: Other provisions] common practice: IAS 1 78 d ifrs-full MiscellaneousOtherProvisionsAbstract Miscellaneous other provisions [abstract] ifrs-full MiscellaneousOtherProvisionsMember member Miscellaneous other provisions [member] This member stands for miscellaneous other provisions. [Refer: Other provisions [member]] disclosure: IAS 37 84 ifrs-full MiscellaneousOtherReservesMember member Miscellaneous other reserves [member] This member stands for a component of equity representing miscellaneous reserves that the entity does not separately disclose in the same statement or note. [Refer: Other reserves [member]] common practice: IAS 1 108 ifrs-full MiscellaneousTimeBandsAbstract Miscellaneous time bands [abstract] ifrs-full ModelUsedToMeasureInvestmentProperty text Explanation of whether entity applied fair value model or cost model to measure investment property The explanation of whether the entity applied the fair value model or the cost model to measure investment property. [Refer: Fair value model [member]; At cost [member]; Investment property] disclosure: IAS 40 75 a ifrs-full MortgagesMember member Mortgages [member] This member stands for a class of financial assets that represents loans to finance the purchase of assets where the asset acts as collateral to secure the loan. example: IFRS 7 IG40B, example: IFRS 7 IG20B - Effective 2018.01.01, example: IFRS 7 6 ifrs-full MotorVehicles X instant debit Motor vehicles The amount of property, plant and equipment representing self-propelled ground vehicles used in the entity's operations. [Refer: Property, plant and equipment] example: IAS 16 37 f ifrs-full MotorVehiclesMember member Motor vehicles [member] This member stands for a class of property, plant and equipment representing self-propelled ground vehicles used in the entity's operations. [Refer: Property, plant and equipment] example: IAS 16 37 f ifrs-full MultiemployerDefinedBenefitPlansMember member Multi-employer defined benefit plans [member] This member stands for defined benefit plans (other than state plans) that: (a) pool the assets contributed by various entities that are not under common control; and (b) use those assets to provide benefits to employees of more than one entity, on the basis that contribution and benefit levels are determined without regard to the identity of the entity that employs the employees. [Refer: Defined benefit plans [member]] disclosure: IAS 19 33 b, disclosure: IAS 19 34 b ifrs-full MultiperiodExcessEarningsMethodMember member Multi-period excess earnings method [member] This member stands for a specific valuation technique consistent with the income approach that involves analysing the excess earnings over periods of time, and is used to measure the fair value of some intangible assets. [Refer: Income approach [member]] example: IFRS 13 B11 c ifrs-full NameOfAcquiree text Name of acquiree The name of the business or businesses that the acquirer obtains control of in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 a ifrs-full NameOfAssociate text Name of associate The name of an associate. [Refer: Associates [member]] disclosure: IAS 27 17 b i, disclosure: IAS 27 16 b i, disclosure: IFRS 12 21 a i ifrs-full NameOfEntityWhoseConsolidatedFinancialStatementsHaveBeenProducedForPublicUse text Name of entity whose consolidated financial statements have been produced for public use The name of the entity's ultimate or any intermediate parent whose consolidated financial statements that comply with IFRSs have been produced for public use. [Refer: Consolidated [member]; IFRSs [member]] disclosure: IAS 27 16 a ifrs-full NameOfGovernmentAndNatureOfRelationshipWithGovernment text Name of government and nature of relationship with government The name of the government and the nature of its relationship with the reporting entity (ie control, joint control or significant influence). [Refer: Government [member]] disclosure: IAS 24 26 a ifrs-full NameOfJointOperation text Name of joint operation The name of a joint operation. [Refer: Joint operations [member]] disclosure: IFRS 12 21 a i ifrs-full NameOfJointVenture text Name of joint venture The name of a joint venture. [Refer: Joint ventures [member]] disclosure: IAS 27 17 b i, disclosure: IAS 27 16 b i, disclosure: IFRS 12 21 a i ifrs-full NameOfMostSeniorParentEntityProducingPubliclyAvailableFinancialStatements text Name of most senior parent entity producing publicly available financial statements The name of most senior parent entity producing publicly available financial statements. disclosure: IAS 24 13 ifrs-full NameOfParentEntity text Name of parent entity The name of the entity's parent. [Refer: Parent [member]] disclosure: IAS 1 138 c, disclosure: IAS 24 13 ifrs-full NameOfReportingEntityOrOtherMeansOfIdentification text Name of reporting entity or other means of identification The name of the reporting entity or other means of identification. disclosure: IAS 1 51 a ifrs-full NameOfSubsidiary text Name of subsidiary The name of a subsidiary. [Refer: Subsidiaries [member]] disclosure: IAS 27 17 b i, disclosure: IAS 27 16 b i, disclosure: IFRS 12 12 a, disclosure: IFRS 12 19B a ifrs-full NameOfUltimateParentOfGroup text Name of ultimate parent of group The name of the ultimate controlling party of the group. disclosure: IAS 1 138 c, disclosure: IAS 24 13 ifrs-full NamesOfEmployersAndEmployeeGroupsCovered text Names of employers and employee groups covered The names of employers and employee groups covered in retirement benefit plans. disclosure: IAS 26 36 a ifrs-full NatureOfFinancialAssetsTransferredDuringPeriodWhichDoNotQualifyForDerecognition text Description of nature of transferred financial assets that are not derecognised in their entirety The description of the nature of transferred financial assets that are not derecognised in their entirety. [Refer: Transferred financial assets that are not derecognised in their entirety [member]; Financial assets] disclosure: IFRS 7 42D a ifrs-full NatureOfRisksAndRewardsOfOwnershipToWhichEntityRemainsExposed text Description of nature of risks and rewards of ownership to which entity is exposed The description of the nature of the risks and rewards of ownership of transferred financial assets that are not derecognised in their entirety to which the entity is exposed. [Refer: Financial assets] disclosure: IFRS 7 42D b ifrs-full NetAmountArisingFromInsuranceContractsMember member Net amount arising from insurance contracts [member] This member stands for the net amount arising from insurance contracts. It also represents the standard value for the 'Amounts arising from insurance contracts' axis if no other member is used. [Refer: Types of insurance contracts [member]] common practice: IFRS 4 Disclosure ifrs-full NetAmountsForPayfloatingReceivefixedInterestRateSwapsForWhichNetCashFlowsAreExchanged X instant credit Net amounts for pay-floating (receive-fixed) interest rate swaps for which net cash flows are exchanged The amount of contractual undiscounted cash flows in relation to net amounts for pay-floating (receive-fixed) interest rate swaps for which net cash flows are exchanged. [Refer: Swap contract [member]] example: IFRS 7 B11D c ifrs-full NetAssetsLiabilities X instant debit Assets (liabilities) The amount of assets less the amount of liabilities. common practice: IAS 1 112 c, example: IFRS 1 IG63 ifrs-full NetAssetsLiabilitiesAbstract Net assets (liabilities) [abstract] ifrs-full NetCurrentAssetsLiabilitiesAbstract Net current assets (liabilities) [abstract] ifrs-full NetDebt X instant credit Net debt The amount of net debt of the entity. common practice: IAS 1 112 c ifrs-full NetDeferredTaxAssets X instant debit Net deferred tax assets The amount of deferred tax assets net of deferred tax liabilities, when the absolute amount of deferred tax assets is greater than the absolute amount of deferred tax liabilities. [Refer: Deferred tax assets; Deferred tax liabilities] common practice: IAS 12 81 g i ifrs-full NetDeferredTaxAssetsAndLiabilitiesAbstract Net deferred tax assets and liabilities [abstract] ifrs-full NetDeferredTaxLiabilities X instant credit Net deferred tax liabilities The amount of deferred tax liabilities net of deferred tax assets, when the absolute amount of deferred tax liabilities is greater than the absolute amount of deferred tax assets. [Refer: Deferred tax assets; Deferred tax liabilities] common practice: IAS 12 81 g i ifrs-full NetDefinedBenefitLiabilityAssetAxis axis Net defined benefit liability (asset) [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 19 140 a ifrs-full NetDefinedBenefitLiabilityAssetMember member Net defined benefit liability (asset) [member] This member stands for the net defined benefit liability (asset). It also represents the standard value for the 'Net defined benefit liability (asset)' axis if no other member is used. [Refer: Net defined benefit liability (asset)] disclosure: IAS 19 140 a ifrs-full NetEarnedPremium X duration credit Net earned premium The amount of premiums earned on insurance contracts net of reinsurance premiums. [Refer: Types of insurance contracts [member]] common practice: IAS 1 85 ifrs-full NetFinancialAssetsSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreements X instant debit Net financial assets subject to offsetting, enforceable master netting arrangements or similar agreements The amount remaining after deducting the amounts subject to an enforceable master netting arrangement or similar agreement that were not set off against financial assets, from the net amount of financial assets subject to offsetting or subject to an enforceable master netting arrangement or similar agreement presented in the statement of financial position. disclosure: IFRS 7 13C e ifrs-full NetFinancialAssetsSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreementsAbstract Net financial assets subject to offsetting, enforceable master netting arrangements or similar agreements [abstract] ifrs-full NetFinancialAssetsSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreementsInStatementOfFinancialPosition X instant debit Net financial assets subject to offsetting, enforceable master netting arrangements or similar agreements in statement of financial position The net amount of financial assets that are subject either to offsetting or to an enforceable master netting arrangement or similar agreement, presented in the statement of financial position. [Refer: Financial assets] disclosure: IFRS 7 13C c ifrs-full NetFinancialAssetsSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreementsInStatementOfFinancialPositionAbstract Net financial assets subject to offsetting, enforceable master netting arrangements or similar agreements in statement of financial position [abstract] ifrs-full NetFinancialLiabilitiesSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreements X instant credit Net financial liabilities subject to offsetting, enforceable master netting arrangements or similar agreements The amount remaining after deducting the amounts subject to an enforceable master netting arrangement or similar agreement that were not set off against financial liabilities, from the net amount of financial liabilities subject to offsetting or subject to an enforceable master netting arrangement or similar agreement presented in the statement of financial position. disclosure: IFRS 7 13C e ifrs-full NetFinancialLiabilitiesSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreementsAbstract Net financial liabilities subject to offsetting, enforceable master netting arrangements or similar agreements [abstract] ifrs-full NetFinancialLiabilitiesSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreementsInStatementOfFinancialPosition X instant credit Net financial liabilities subject to offsetting, enforceable master netting arrangements or similar agreements in statement of financial position The net amount of financial liabilities that are subject either to offsetting or to an enforceable master netting arrangement or similar agreement, presented in the statement of financial position. [Refer: Financial liabilities] disclosure: IFRS 7 13C c ifrs-full NetFinancialLiabilitiesSubjectToOffsettingEnforceableMasterNettingArrangementsOrSimilarAgreementsInStatementOfFinancialPositionAbstract Net financial liabilities subject to offsetting, enforceable master netting arrangements or similar agreements in statement of financial position [abstract] ifrs-full NetForeignExchangeGain X duration credit Net foreign exchange gain The net gain arising from foreign exchange differences. [Refer: Foreign exchange gain (loss)] common practice: IAS 21 52 a ifrs-full NetForeignExchangeLoss X duration debit Net foreign exchange loss The net loss arising from foreign exchange differences. [Refer: Foreign exchange gain (loss)] common practice: IAS 21 52 a ifrs-full NetInvestmentInFinanceLease X instant debit Net investment in finance lease The gross investment in the finance lease discounted at the interest rate implicit in the lease. Finance lease is a lease that transfers substantially all the risks and rewards incidental to ownership of an underlying asset. Gross investment in the finance lease is the sum of: (a) the lease payments receivable by a lessor under a finance lease; and (b) any unguaranteed residual value accruing to the lessor. Interest rate implicit in the lease is the rate of interest that causes the present value of (a) the lease payments and (b) the unguaranteed residual value to equal to the sum of (i) the fair value of the underlying asset and (ii) the initial direct costs of the lessor. disclosure: IFRS 16 94 - Effective 2019.01.01 ifrs-full NetMovementInDeferredTaxArisingFromRegulatoryDeferralAccountBalancesRelatedToProfitOrLoss X duration credit Net movement in deferred tax arising from regulatory deferral account balances related to profit or loss The amount of the net movement in deferred tax arising from regulatory deferral account balances related to profit or loss. [Refer: Deferred tax asset associated with regulatory deferral account balances; Deferred tax liability associated with regulatory deferral account balances; Profit (loss)] disclosure: IFRS 14 24, disclosure: IFRS 14 B12 b ifrs-full NetMovementInOtherRegulatoryDeferralAccountBalancesRelatedToProfitOrLoss X duration credit Net movement in other regulatory deferral account balances related to profit or loss The amount of the net movement in regulatory deferral account balances related to profit or loss that the entity does not separately disclose in the same statement or note. [Refer: Net movement in regulatory deferral account balances related to profit or loss] common practice: IFRS 14 IE5, common practice: IFRS 14 25 ifrs-full NetMovementInRegulatoryDeferralAccountBalancesRelatedToOtherComprehensiveIncomeAbstract Net movement in regulatory deferral account balances related to other comprehensive income [abstract] ifrs-full NetMovementInRegulatoryDeferralAccountBalancesRelatedToProfitOrLoss X duration credit Net movement in regulatory deferral account balances related to profit or loss The amount of the net movement in regulatory deferral account balances related to profit or loss. [Refer: Regulatory deferral account balances [member]; Profit (loss)] disclosure: IFRS 14 23, disclosure: IFRS 14 35 ifrs-full NetMovementInRegulatoryDeferralAccountBalancesRelatedToProfitOrLossAbstract Net movement in regulatory deferral account balances related to profit or loss [abstract] ifrs-full NetMovementInRegulatoryDeferralAccountBalancesRelatedToProfitOrLossAndNetMovementInRelatedDeferredTax X duration credit Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax The amount of the net movement in regulatory deferral account balances related to profit or loss and the net movement in related deferred tax. [Refer: Net movement in regulatory deferral account balances related to profit or loss; Net movement in deferred tax arising from regulatory deferral account balances related to profit or loss] disclosure: IFRS 14 24, disclosure: IFRS 14 B12 a ifrs-full NetMovementInRegulatoryDeferralAccountBalancesRelatedToProfitOrLossAndNetMovementInRelatedDeferredTaxAbstract Net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax [abstract] ifrs-full NetMovementInRegulatoryDeferralAccountBalancesRelatedToProfitOrLossAttributableToNoncontrollingInterests X duration credit Net movement in regulatory deferral account balances related to profit or loss, attributable to non-controlling interests The amount of the net movement in regulatory deferral account balances related to profit or loss that is attributable to non-controlling interests. [Refer: Net movement in regulatory deferral account balances related to profit or loss; Non-controlling interests] disclosure: IFRS 14 B25 ifrs-full NetMovementInRegulatoryDeferralAccountBalancesRelatedToProfitOrLossDirectlyAssociatedWithDiscontinuedOperation X duration credit Net movement in regulatory deferral account balances related to profit or loss directly associated with discontinued operation The amount of the net movement in regulatory deferral account balances related to profit or loss that are directly associated with a discontinued operation. [Refer: Net movement in regulatory deferral account balances related to profit or loss; Discontinued operations [member]] disclosure: IFRS 14 25 ifrs-full NetworkInfrastructureMember member Network infrastructure [member] This member stands for a class of property, plant and equipment representing network infrastructure. [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full NewIFRSsAxis axis New IFRSs [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 8 30 b ifrs-full NewIFRSsMember member New IFRSs [member] This member stands for IFRSs that have been issued but are not yet effective. It also represents the standard value for the 'New IFRSs' axis if no other member is used. [Refer: IFRSs [member]] disclosure: IAS 8 30 b ifrs-full NewLiabilitiesContingentLiabilitiesRecognisedInBusinessCombination X duration credit New liabilities, contingent liabilities recognised in business combination The amount recognised for new contingent liabilities recognised in a business combination. [Refer: Contingent liabilities recognised in business combination] common practice: IFRS 3 B67 c ifrs-full NewProvisionsOtherProvisions X duration credit New provisions, other provisions The amount recognised for new other provisions. [Refer: Other provisions] common practice: IAS 37 84 b ifrs-full NominalAmountOfHedgingInstrument X.XX instant Nominal amount of hedging instrument The nominal amount of a hedging instrument. [Refer: Hedging instruments [member]] disclosure: IFRS 7 23B a - Effective 2018.01.01, disclosure: IFRS 7 24A d - Effective 2018.01.01 ifrs-full NominalOrPrincipalAmountOfFinancialInstrumentOnDiscontinuationOfMeasurementAtFairValueThroughProfitOrLossBecauseCreditDerivativeIsUsedToManageCreditRisk X instant Nominal or principal amount of financial instrument on discontinuation of measurement at fair value through profit or loss because credit derivative is used to manage credit risk The nominal or principal amount of a financial instrument on discontinuation of its measurement at fair value through profit or loss, because a credit derivative is used to manage the credit risk of that financial instrument. [Refer: Credit risk [member]; Derivatives [member]; Financial instruments, class [member]] disclosure: IFRS 7 24G c - Effective 2018.01.01 ifrs-full NonadjustingEventsAfterReportingPeriodAxis axis Non-adjusting events after reporting period [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 10 21 ifrs-full NonadjustingEventsMember member Non-adjusting events after reporting period [member] This member stands for events that occur between the end of the reporting period and the date when the financial statements are authorised for issue and are indicative of conditions that arose after the reporting period. It also represents the standard value for the 'Non-adjusting events after reporting period' axis if no other member is used. disclosure: IAS 10 21 ifrs-full NoncashAssetsDeclaredForDistributionToOwnersBeforeFinancialStatementsAuthorisedForIssue X instant debit Non-cash assets declared for distribution to owners before financial statements authorised for issue The amount of non-cash assets declared for distribution as a dividend when the declaration date is after the end of the reporting period but before the financial statements are authorised for issue. disclosure: IFRIC 17 17 b ifrs-full NoncashAssetsDeclaredForDistributionToOwnersBeforeFinancialStatementsAuthorisedForIssueAtFairValue X instant debit Non-cash assets declared for distribution to owners before financial statements authorised for issue, at fair value The fair value of non-cash assets declared for distribution as a dividend when the declaration date is after the end of the reporting period but before the financial statements are authorised for issue. [Refer: At fair value [member]; Non-cash assets declared for distribution to owners before financial statements authorised for issue] disclosure: IFRIC 17 17 c ifrs-full NoncashAssetsPledgedAsCollateralForWhichTransfereeHasRightByContractOrCustomToSellOrRepledgeCollateral X instant debit Non-cash assets pledged as collateral for which transferee has right by contract or custom to sell or repledge collateral The amount of non-cash collateral assets (such as debt or equity instruments) provided to a transferee, for which the transferee has the right by contract or custom to sell or repledge the collateral. disclosure: IAS 39 37 a - Expiry date 2018.01.01, disclosure: IFRS 9 3.2.23 a - Effective 2018.01.01 ifrs-full NoncontrollingInterestInAcquireeRecognisedAtAcquisitionDate X instant credit Non-controlling interest in acquiree recognised at acquisition date The amount of non-controlling interest in the acquiree recognised at the acquisition date for business combinations in which the acquirer holds less than 100 per cent of the equity interests in the acquiree at the acquisition date. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 o i ifrs-full NoncontrollingInterests X instant credit Non-controlling interests The amount of equity in a subsidiary not attributable, directly or indirectly, to a parent. [Refer: Subsidiaries [member]] disclosure: IAS 1 54 q, disclosure: IFRS 10 22, disclosure: IFRS 12 12 f ifrs-full NoncontrollingInterestsMember member Non-controlling interests [member] This member stands for equity in a subsidiary not attributable, directly or indirectly, to the parent. disclosure: IAS 1 106 ifrs-full NoncurrentAccruedIncome X instant debit Non-current accrued income The amount of non-current accrued income. [Refer: Accrued income] common practice: IAS 1 112 c ifrs-full NoncurrentAdvances X instant credit Non-current advances received The non-current amount of payments received for goods or services to be provided in the future. [Refer: Advances received] common practice: IAS 1 55 ifrs-full NoncurrentAssets X instant debit Non-current assets The amount of assets that do not meet the definition of current assets. [Refer: Current assets] disclosure: IAS 1 66, disclosure: IFRS 12 B12 b ii, example: IFRS 12 B10 b ifrs-full NoncurrentAssetsAbstract Non-current assets [abstract] ifrs-full NoncurrentAssetsHeldForSaleMember member Non-current assets held for sale [member] This member stands for non-current assets that are available for immediate sale in their present condition, subject only to terms that are usual and customary for sales of such assets, and for which sale is highly probable. [Refer: Non-current assets] example: IFRS 13 IE60, example: IFRS 13 94, common practice: IFRS 5 38 ifrs-full NoncurrentAssetsOrDisposalGroupsClassifiedAsHeldForDistributionToOwners X instant debit Non-current assets or disposal groups classified as held for distribution to owners The amount of non-current assets or disposal groups classified as held for distribution to owners. [Refer: Non-current assets] disclosure: IFRS 5 38, disclosure: IFRS 5 5A ifrs-full NoncurrentAssetsOrDisposalGroupsClassifiedAsHeldForSale X instant debit Non-current assets or disposal groups classified as held for sale The amount of non-current assets or disposal groups classified as held for sale. [Refer: Disposal groups classified as held for sale [member]] disclosure: IFRS 5 38 ifrs-full NoncurrentAssetsOrDisposalGroupsClassifiedAsHeldForSaleMember member Non-current assets or disposal groups classified as held for sale [member] This member stands for non-current assets or disposal groups classified as held for sale. [Refer: Disposal groups classified as held for sale [member]; Non-current assets held for sale [member]] common practice: IAS 36 127 ifrs-full NoncurrentAssetsOrDisposalGroupsClassifiedAsHeldForSaleOrAsHeldForDistributionToOwners X instant debit Non-current assets or disposal groups classified as held for sale or as held for distribution to owners The amount of non-current assets or disposal groups classified as held for sale or as held for distribution to owners. [Refer: Non-current assets or disposal groups classified as held for distribution to owners; Non-current assets or disposal groups classified as held for sale] disclosure: IAS 1 54 j ifrs-full NoncurrentAssetsOrDisposalGroupsClassifiedAsHeldForSaleOrAsHeldForDistributionToOwnersAbstract Non-current assets or disposal groups classified as held for sale or as held for distribution to owners [abstract] ifrs-full NoncurrentAssetsOtherThanFinancialInstrumentsDeferredTaxAssetsPostemploymentBenefitAssetsAndRightsArisingUnderInsuranceContracts X instant debit Non-current assets other than financial instruments, deferred tax assets, post-employment benefit assets, and rights arising under insurance contracts The amount of non-current assets other than financial instruments, deferred tax assets, post-employment benefit assets and rights arising under insurance contracts. [Refer: Deferred tax assets; Financial instruments, class [member]; Non-current assets; Types of insurance contracts [member]] disclosure: IFRS 8 33 b ifrs-full NoncurrentAssetsRecognisedAsOfAcquisitionDate X instant debit Non-current assets recognised as of acquisition date The amount recognised as of the acquisition date for non-current assets acquired in a business combination. [Refer: Non-current assets; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full NoncurrentBiologicalAssets X instant debit Non-current biological assets The amount of non-current biological assets. [Refer: Biological assets] disclosure: IAS 1 54 f ifrs-full NoncurrentBiologicalAssetsMember member Non-current biological assets [member] This member stands for non-current biological assets. [Refer: Biological assets] common practice: IAS 41 50 ifrs-full NoncurrentContractAssets X instant debit Non-current contract assets The amount of non-current contract assets. [Refer: Contract assets] disclosure: IFRS 15 105 - Effective 2018.01.01 ifrs-full NoncurrentContractLiabilities X instant credit Non-current contract liabilities The amount of non-current contract liabilities. [Refer: Contract liabilities] disclosure: IFRS 15 105 - Effective 2018.01.01 ifrs-full NoncurrentDebtInstrumentsIssued X instant credit Non-current debt instruments issued The amount of non-current debt instruments issued. [Refer: Debt instruments issued] common practice: IAS 1 55 ifrs-full NoncurrentDepositsFromCustomers X instant credit Non-current deposits from customers The amount of non-current deposits from customers. [Refer: Deposits from customers] common practice: IAS 1 55 ifrs-full NoncurrentDerivativeFinancialAssets X instant debit Non-current derivative financial assets The amount of non-current derivative financial assets. [Refer: Derivative financial assets] common practice: IAS 1 55 ifrs-full NoncurrentDerivativeFinancialLiabilities X instant credit Non-current derivative financial liabilities The amount of non-current derivative financial liabilities. [Refer: Derivative financial liabilities] common practice: IAS 1 55 ifrs-full NoncurrentDividendPayables X instant credit Non-current dividend payables The amount of non-current dividend payables. [Refer: Dividend payables] common practice: IAS 1 55 ifrs-full NoncurrentExciseTaxPayables X instant credit Non-current excise tax payables The amount of non-current excise tax payables. [Refer: Excise tax payables] common practice: IAS 1 78 ifrs-full NoncurrentFinanceLeaseLiabilities X instant credit Non-current finance lease liabilities The amount of non-current finance lease liabilities. [Refer: Finance lease liabilities] common practice: IAS 1 55 - Expiry date 2019.01.01 ifrs-full NoncurrentFinanceLeaseReceivables X instant debit Non-current finance lease receivables The amount of non-current finance lease receivables. [Refer: Finance lease receivables] common practice: IAS 1 55 ifrs-full NoncurrentFinancialAssets X instant debit Non-current financial assets The amount of non-current financial assets. [Refer: Financial assets] disclosure: IFRS 7 25 ifrs-full NoncurrentFinancialAssetsAtAmortisedCost X instant debit Non-current financial assets at amortised cost The amount of non-current financial assets measured at amortised cost. [Refer: Financial assets at amortised cost] disclosure: IFRS 7 8 f - Effective 2018.01.01 ifrs-full NoncurrentFinancialAssetsAtFairValueThroughOtherComprehensiveIncome X instant debit Non-current financial assets at fair value through other comprehensive income The amount of non-current financial assets at fair value through other comprehensive income. [Refer: Financial assets at fair value through other comprehensive income] disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full NoncurrentFinancialAssetsAtFairValueThroughOtherComprehensiveIncomeAbstract Non-current financial assets at fair value through other comprehensive income [abstract] ifrs-full NoncurrentFinancialAssetsAtFairValueThroughProfitOrLoss X instant debit Non-current financial assets at fair value through profit or loss The amount of non-current financial assets measured at fair value through profit or loss. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 8 a ifrs-full NoncurrentFinancialAssetsAtFairValueThroughProfitOrLossAbstract Non-current financial assets at fair value through profit or loss [abstract] ifrs-full NoncurrentFinancialAssetsAtFairValueThroughProfitOrLossClassifiedAsHeldForTrading X instant debit Non-current financial assets at fair value through profit or loss, classified as held for trading The amount of non-current financial assets that are measured at fair value through profit or loss and that are classified as held for trading. [Refer: Financial assets at fair value through profit or loss, classified as held for trading] common practice: IAS 1 55, disclosure: IFRS 7 8 a - Expiry date 2018.01.01 ifrs-full NoncurrentFinancialAssetsAtFairValueThroughProfitOrLossDesignatedUponInitialRecognition X instant debit Non-current financial assets at fair value through profit or loss, designated upon initial recognition or subsequently The amount of non-current financial assets measured at fair value through profit or loss that were designated as such upon initial recognition or subsequently. [Refer: Financial assets at fair value through profit or loss, designated upon initial recognition or subsequently] disclosure: IFRS 7 8 a ifrs-full NoncurrentFinancialAssetsAtFairValueThroughProfitOrLossMandatorilyMeasuredAtFairValue X instant debit Non-current financial assets at fair value through profit or loss, mandatorily measured at fair value The amount of non-current financial assets mandatorily measured at fair value through profit or loss in accordance with IFRS 9. [Refer: Financial assets at fair value through profit or loss, mandatorily measured at fair value] disclosure: IFRS 7 8 a - Effective 2018.01.01 ifrs-full NoncurrentFinancialAssetsAvailableforsale X instant debit Non-current financial assets available-for-sale The amount of non-current financial assets available-for-sale. [Refer: Financial assets available-for-sale; Non-current financial assets] disclosure: IFRS 7 8 d - Expiry date 2018.01.01 ifrs-full NoncurrentFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncome X instant debit Non-current financial assets measured at fair value through other comprehensive income The amount of non-current financial assets measured at fair value through other comprehensive income. [Refer: Financial assets measured at fair value through other comprehensive income] disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full NoncurrentFinancialLiabilities X instant credit Non-current financial liabilities The amount of non-current financial liabilities. [Refer: Financial liabilities] disclosure: IFRS 7 25 ifrs-full NoncurrentFinancialLiabilitiesAtAmortisedCost X instant credit Non-current financial liabilities at amortised cost The amount of non-current financial liabilities measured at amortised cost. [Refer: Financial liabilities at amortised cost] disclosure: IFRS 7 8 f - Expiry date 2018.01.01, disclosure: IFRS 7 8 g - Effective 2018.01.01 ifrs-full NoncurrentFinancialLiabilitiesAtFairValueThroughProfitOrLoss X instant credit Non-current financial liabilities at fair value through profit or loss The amount of non-current financial liabilities measured at fair value through profit or loss. [Refer: Financial liabilities at fair value through profit or loss] disclosure: IFRS 7 8 e ifrs-full NoncurrentFinancialLiabilitiesAtFairValueThroughProfitOrLossAbstract Non-current financial liabilities at fair value through profit or loss [abstract] ifrs-full NoncurrentFinancialLiabilitiesAtFairValueThroughProfitOrLossClassifiedAsHeldForTrading X instant credit Non-current financial liabilities at fair value through profit or loss, classified as held for trading The amount of non-current financial liabilities measured at fair value through profit or loss classified as held for trading. [Refer: Non-current financial liabilities at fair value through profit or loss] disclosure: IFRS 7 8 e ifrs-full NoncurrentFinancialLiabilitiesAtFairValueThroughProfitOrLossDesignatedUponInitialRecognition X instant credit Non-current financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently The amount of non-current financial liabilities measured at fair value through profit or loss that were designated as such upon initial recognition or subsequently. [Refer: Financial liabilities at fair value through profit or loss, designated upon initial recognition or subsequently] disclosure: IFRS 7 8 e ifrs-full NoncurrentGovernmentGrants X instant credit Non-current government grants The amount of non-current government grants recognised on the statement of financial position as deferred income. [Refer: Government [member]; Deferred income; Government grants] common practice: IAS 1 55 ifrs-full NoncurrentHeldtomaturityInvestments X instant debit Non-current held-to-maturity investments The amount of non-current held-to-maturity investments. [Refer: Held-to-maturity investments] disclosure: IFRS 7 8 b - Expiry date 2018.01.01 ifrs-full NoncurrentInterestPayable X instant credit Non-current interest payable The amount of non-current interest payable. [Refer: Interest payable] common practice: IAS 1 112 c ifrs-full NoncurrentInterestReceivable X instant debit Non-current interest receivable The amount of non-current interest receivable. [Refer: Interest receivable] common practice: IAS 1 112 c ifrs-full NoncurrentInventories X instant debit Non-current inventories The amount of non-current inventories. [Refer: Inventories] disclosure: IAS 1 54 g ifrs-full NoncurrentInventoriesArisingFromExtractiveActivitiesAbstract Non-current inventories arising from extractive activities [abstract] ifrs-full NoncurrentInvestmentsInEquityInstrumentsDesignatedAtFairValueThroughOtherComprehensiveIncome X instant debit Non-current investments in equity instruments designated at fair value through other comprehensive income The amount of non-current investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Investments in equity instruments designated at fair value through other comprehensive income] disclosure: IFRS 7 8 h - Effective 2018.01.01 ifrs-full NoncurrentInvestmentsOtherThanInvestmentsAccountedForUsingEquityMethod X instant debit Non-current investments other than investments accounted for using equity method The amount of non-current investments other than investments accounted for using the equity method. [Refer: Investments accounted for using equity method; Non-current assets; Investments other than investments accounted for using equity method] common practice: IAS 1 55 ifrs-full NoncurrentLeaseLiabilities X instant credit Non-current lease liabilities The amount of non-current lease liabilities. [Refer: Lease liabilities] disclosure: IFRS 16 47 b - Effective 2019.01.01 ifrs-full NoncurrentLeasePrepayments X instant debit Non-current lease prepayments The amount of non-current prepayments for leases. [Refer: Non-current prepayments] common practice: IAS 1 55 ifrs-full NoncurrentLiabilities X instant credit Non-current liabilities The amount of liabilities that do not meet the definition of current liabilities. [Refer: Current liabilities] disclosure: IAS 1 69, disclosure: IFRS 12 B12 b iv, example: IFRS 12 B10 b ifrs-full NoncurrentLiabilitiesAbstract Non-current liabilities [abstract] ifrs-full NoncurrentLiabilitiesRecognisedAsOfAcquisitionDate X instant credit Non-current liabilities recognised as of acquisition date The amount recognised as of the acquisition date for non-current liabilities assumed in a business combination. [Refer: Non-current liabilities; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full NoncurrentLoansAndReceivables X instant debit Non-current loans and receivables The amount of non-current loans and receivables. [Refer: Loans and receivables] disclosure: IFRS 7 8 c - Expiry date 2018.01.01 ifrs-full NoncurrentNoncashAssetsPledgedAsCollateralForWhichTransfereeHasRightByContractOrCustomToSellOrRepledgeCollateral X instant debit Non-current non-cash assets pledged as collateral for which transferee has right by contract or custom to sell or repledge collateral The amount of non-current non-cash collateral assets (such as debt or equity instruments) provided to a transferee, for which the transferee has the right by contract or custom to sell or repledge the collateral. disclosure: IAS 39 37 a - Expiry date 2018.01.01, disclosure: IFRS 9 3.2.23 a - Effective 2018.01.01 ifrs-full NoncurrentOreStockpiles X instant debit Non-current ore stockpiles A classification of non-current inventory representing the amount of ore stockpiles. [Refer: Inventories] common practice: IAS 2 37 ifrs-full NoncurrentPayables X instant credit Trade and other non-current payables The amount of non-current trade payables and non-current other payables. [Refer: Other non-current payables; Non-current trade payables] disclosure: IAS 1 54 k ifrs-full NoncurrentPayablesAbstract Trade and other non-current payables [abstract] ifrs-full NoncurrentPayablesForPurchaseOfEnergy X instant credit Non-current payables for purchase of energy The amount of non-current payables for the purchase of energy. [Refer: Payables for purchase of energy] common practice: IAS 1 78 ifrs-full NoncurrentPayablesForPurchaseOfNoncurrentAssets X instant credit Non-current payables for purchase of non-current assets The amount of non-current payables for the purchase of non-current assets. [Refer: Payables for purchase of non-current assets] common practice: IAS 1 78 ifrs-full NoncurrentPayablesOnSocialSecurityAndTaxesOtherThanIncomeTax X instant credit Non-current payables on social security and taxes other than income tax The amount of non-current payables on social security and taxes other than incomes tax. [Refer: Payables on social security and taxes other than income tax] common practice: IAS 1 78 ifrs-full NoncurrentPayablesToRelatedParties X instant credit Non-current payables to related parties The amount of non-current payables due to related parties. [Refer: Related parties [member]; Payables to related parties] common practice: IAS 1 78 ifrs-full NoncurrentPayablesToTradeSuppliers X instant credit Non-current trade payables The non-current amount of payment due to suppliers for goods and services used in the entity's business. [Refer: Trade payables] common practice: IAS 1 78 ifrs-full NoncurrentPortionOfNoncurrentBondsIssued X instant credit Non-current portion of non-current bonds issued The non-current portion of non-current bonds issued. [Refer: Bonds issued] common practice: IAS 1 112 c ifrs-full NoncurrentPortionOfNoncurrentBorrowingsByTypeAbstract Non-current portion of non-current borrowings, by type [abstract] ifrs-full NoncurrentPortionOfNoncurrentCommercialPapersIssued X instant credit Non-current portion of non-current commercial papers issued The non-current portion of non-current commercial paper issued. [Refer: Commercial papers issued] common practice: IAS 1 112 c ifrs-full NoncurrentPortionOfNoncurrentLoansReceived X instant credit Non-current portion of non-current loans received The non-current portion of non-current loans received. [Refer: Loans received] common practice: IAS 1 112 c ifrs-full NoncurrentPortionOfNoncurrentNotesAndDebenturesIssued X instant credit Non-current portion of non-current notes and debentures issued The non-current portion of non-current notes and debentures issued. [Refer: Notes and debentures issued] common practice: IAS 1 112 c ifrs-full NoncurrentPortionOfNoncurrentSecuredBankLoansReceived X instant credit Non-current portion of non-current secured bank loans received The non-current portion of non-current secured bank loans received. [Refer: Secured bank loans received] common practice: IAS 1 112 c ifrs-full NoncurrentPortionOfNoncurrentUnsecuredBankLoansReceived X instant credit Non-current portion of non-current unsecured bank loans received The non-current portion of non-current unsecured bank loans received. [Refer: Unsecured bank loans received] common practice: IAS 1 112 c ifrs-full NoncurrentPortionOfOtherNoncurrentBorrowings X instant credit Non-current portion of other non-current borrowings The non-current portion of non-current other borrowings. [Refer: Other borrowings] common practice: IAS 1 112 c ifrs-full NoncurrentPrepayments X instant debit Non-current prepayments The amount of non-current prepayments. [Refer: Prepayments] example: IAS 1 78 b ifrs-full NoncurrentPrepaymentsAndNoncurrentAccruedIncome X instant debit Non-current prepayments and non-current accrued income The amount of non-current prepayments and non-current accrued income. [Refer: Prepayments; Accrued income] common practice: IAS 1 112 c ifrs-full NoncurrentPrepaymentsAndNoncurrentAccruedIncomeAbstract Non-current prepayments and non-current accrued income [abstract] ifrs-full NoncurrentProgrammingAssets X instant debit Non-current programming assets The amount of non-current programming assets. [Refer: Programming assets] common practice: IAS 1 55 ifrs-full NoncurrentProvisions X instant credit Non-current provisions The amount of non-current provisions. [Refer: Provisions] disclosure: IAS 1 54 l ifrs-full NoncurrentProvisionsAbstract Non-current provisions [abstract] ifrs-full NoncurrentProvisionsForEmployeeBenefits X instant credit Non-current provisions for employee benefits The amount of non-current provisions for employee benefits. [Refer: Provisions for employee benefits] disclosure: IAS 1 78 d ifrs-full NoncurrentReceivables X instant debit Trade and other non-current receivables The amount of non-current trade receivables and non-current other receivables. [Refer: Non-current trade receivables; Other non-current receivables] disclosure: IAS 1 54 h, disclosure: IAS 1 78 b ifrs-full NoncurrentReceivablesAbstract Trade and other non-current receivables [abstract] ifrs-full NoncurrentReceivablesDueFromAssociates X instant debit Non-current receivables due from associates The amount of non-current receivables due from associates. [Refer: Associates [member]] common practice: IAS 1 78 b ifrs-full NoncurrentReceivablesDueFromJointVentures X instant debit Non-current receivables due from joint ventures The amount of non-current receivables due from joint ventures. [Refer: Joint ventures [member]] common practice: IAS 1 78 b ifrs-full NoncurrentReceivablesDueFromRelatedParties X instant debit Non-current receivables due from related parties The amount of non-current receivables due from related parties. [Refer: Related parties [member]] example: IAS 1 78 b ifrs-full NoncurrentReceivablesFromContractsWithCustomers X instant debit Non-current receivables from contracts with customers The amount of non-current receivables from contracts with customers. [Refer: Receivables from contracts with customers] disclosure: IFRS 15 105 - Effective 2018.01.01 ifrs-full NoncurrentReceivablesFromRentalOfProperties X instant debit Non-current receivables from rental of properties The amount of non-current receivables from rental of properties. [Refer: Receivables from rental of properties] common practice: IAS 1 78 b ifrs-full NoncurrentReceivablesFromSaleOfProperties X instant debit Non-current receivables from sale of properties The amount of non-current receivables from sale of properties. [Refer: Receivables from sale of properties] common practice: IAS 1 78 b ifrs-full NoncurrentReceivablesFromTaxesOtherThanIncomeTax X instant debit Non-current receivables from taxes other than income tax The amount of non-current receivables from taxes other than income tax. [Refer: Receivables from taxes other than income tax] common practice: IAS 1 78 b ifrs-full NoncurrentRecognisedAssetsDefinedBenefitPlan X instant debit Non-current net defined benefit asset The amount of non-current net defined benefit asset. [Refer: Net defined benefit asset] common practice: IAS 1 55 ifrs-full NoncurrentRecognisedLiabilitiesDefinedBenefitPlan X instant credit Non-current net defined benefit liability The amount of non-current net defined benefit liability. [Refer: Net defined benefit liability] common practice: IAS 1 55 ifrs-full NoncurrentRefundsProvision X instant credit Non-current refunds provision The amount of non-current provision for refunds. [Refer: Refunds provision] example: IAS 37 Example 4 Refunds policy, example: IAS 37 87 ifrs-full NoncurrentRestrictedCashAndCashEquivalents X instant debit Non-current restricted cash and cash equivalents The amount of non-current restricted cash and cash equivalents. [Refer: Restricted cash and cash equivalents] common practice: IAS 1 55 ifrs-full NoncurrentRetentionPayables X instant credit Non-current retention payables The amount of non-current retention payables. [Refer: Retention payables] common practice: IAS 1 78 ifrs-full NoncurrentTradeReceivables X instant debit Non-current trade receivables The amount of non-current trade receivables. [Refer: Trade receivables] example: IAS 1 78 b ifrs-full NoncurrentValueAddedTaxPayables X instant credit Non-current value added tax payables The amount of non-current value added tax payables. [Refer: Value added tax payables] common practice: IAS 1 78 ifrs-full NoncurrentValueAddedTaxReceivables X instant debit Non-current value added tax receivables The amount of non-current value added tax receivables. [Refer: Value added tax receivables] common practice: IAS 1 78 b ifrs-full NonderivativeFinancialLiabilitiesUndiscountedCashFlows X instant credit Non-derivative financial liabilities, undiscounted cash flows The amount of contractual undiscounted cash flows in relation to non-derivative financial liabilities. disclosure: IFRS 7 39 a ifrs-full NongovernmentCustomersMember member Non-government customers [member] This member stands for non-government customers. [Refer: Government [member]] example: IFRS 15 B89 c - Effective 2018.01.01 ifrs-full NoninsuranceAssetsAcquiredByExercisingRightsToRecoveries X instant credit Non-insurance assets acquired by exercising rights to recoveries The amount of non-insurance assets acquired by exercising rights to recoveries. example: IFRS 4 IG22 h, example: IFRS 4 37 b ifrs-full NonlifeInsuranceContractsMember member Non-life insurance contracts [member] This member stands for non-life insurance contracts. [Refer: Types of insurance contracts [member]] common practice: IFRS 4 Disclosure ifrs-full NonrecurringFairValueMeasurementMember member Non-recurring fair value measurement [member] This member stands for fair value measurements which other IFRSs require or permit in the statement of financial position in particular circumstances. [Refer: IFRSs [member]] disclosure: IFRS 13 93 a ifrs-full NonsubscriptionCirculationRevenue X duration credit Non-subscription circulation revenue The amount of circulation revenue that is not derived from subscriptions. [Refer: Revenue; Circulation revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 esef_cor NotesAccountingPoliciesAndMandatoryTags Notes, accounting policies and mandatory core taxonomy elements placeholder  this item MUST be used as a starting point for markups of disclosures in the notes to the financial statements ifrs-full NotesAndDebenturesIssued X instant credit Notes and debentures issued The amount of notes and debentures issued by the entity. common practice: IAS 1 112 c ifrs-full NotInternallyGeneratedMember member Not internally generated [member] This member stands for items that have not been internally generated by the entity. disclosure: IAS 38 118 ifrs-full NotionalAmount X instant Notional amount The nominal or face amount of a financial instrument, used to calculate payments made on that instrument. common practice: IAS 1 112 c ifrs-full NotLaterThanOneMonthMember member Not later than one month [member] This member stands for a time band of not later than one month. example: IFRS 7 B11 a, example: IFRS 7 B35 a, example: IFRS 7 IG31A - Effective 2019.01.01 ifrs-full NotLaterThanOneYearMember member Not later than one year [member] This member stands for a time band of not later than one year. disclosure: IAS 1 61 a, disclosure: IAS 17 31 b i - Expiry date 2019.01.01, disclosure: IAS 17 35 a i - Expiry date 2019.01.01, disclosure: IAS 17 47 a i - Expiry date 2019.01.01, disclosure: IAS 17 56 a i - Expiry date 2019.01.01, disclosure: IFRS 16 97 - Effective 2019.01.01, disclosure: IFRS 16 94 - Effective 2019.01.01, example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11 ifrs-full NotLaterThanThreeMonthsMember member Not later than three months [member] This member stands for a time band of not later than three months. common practice: IAS 1 112 c, example: IFRS 7 IG28 a - Expiry date 2018.01.01, example: IFRS 7 37 a - Expiry date 2018.01.01 ifrs-full NotMeasuredAtFairValueInStatementOfFinancialPositionButForWhichFairValueIsDisclosedMember member Not measured at fair value in statement of financial position but for which fair value is disclosed [member] This member stands for items not measured at fair value in the statement of financial position but for which fair value is disclosed. [Refer: At fair value [member]] disclosure: IFRS 13 97 ifrs-full NumberAndAverageNumberOfEmployeesAbstract Number and average number of employees [abstract] ifrs-full NumberOfEmployees X.XX instant Number of employees The number of personnel employed by the entity at a date. common practice: IAS 1 112 c ifrs-full NumberOfInstrumentsGrantedInSharebasedPaymentArrangement X.XX duration Number of instruments granted in share-based payment arrangement The number of instruments granted in share-based payment arrangement. example: IFRS 2 IG23, example: IFRS 2 45 a ifrs-full NumberOfInstrumentsOrInterestsIssuedOrIssuable X.XX instant Number of instruments or interests issued or issuable The number of instruments or interests issued or issuable at acquisition date for equity interests of the acquirer transferred as consideration in a business combination. disclosure: IFRS 3 B64 f iv ifrs-full NumberOfInstrumentsOtherEquityInstrumentsGranted X.XX duration Number of other equity instruments granted in share-based payment arrangement The number of other equity instruments (ie other than share options) granted in a share-based payment arrangement. disclosure: IFRS 2 47 b, common practice: IFRS 2 45 ifrs-full NumberOfLivingAnimals X.XX instant Number of living animals The number of entity's living animals. common practice: IAS 41 46 b i ifrs-full NumberOfOtherEquityInstrumentsExercisableInSharebasedPaymentArrangement X.XX instant Number of other equity instruments exercisable in share-based payment arrangement The number of other equity instruments (ie other than share options) exercisable in a share-based payment arrangement. common practice: IFRS 2 45 ifrs-full NumberOfOtherEquityInstrumentsExercisedOrVestedInSharebasedPaymentArrangement X.XX duration Number of other equity instruments exercised or vested in share-based payment arrangement The number of other equity instruments (ie other than share options) exercised or vested in a share-based payment arrangement. common practice: IFRS 2 45 ifrs-full NumberOfOtherEquityInstrumentsExpiredInSharebasedPaymentArrangement X.XX duration Number of other equity instruments expired in share-based payment arrangement The number of other equity instruments (ie other than share options) expired in a share-based payment arrangement. common practice: IFRS 2 45 ifrs-full NumberOfOtherEquityInstrumentsForfeitedInSharebasedPaymentArrangement X.XX duration Number of other equity instruments forfeited in share-based payment arrangement The number of other equity instruments (ie other than share options) forfeited in a share-based payment arrangement. common practice: IFRS 2 45 ifrs-full NumberOfOtherEquityInstrumentsOutstandingInSharebasedPaymentArrangement X.XX instant Number of other equity instruments outstanding in share-based payment arrangement The number of other equity instruments (ie other than share options) outstanding in a share-based payment arrangement. common practice: IFRS 2 45 ifrs-full NumberOfOtherParticipantsOfRetirementBenefitPlan X.XX duration Number of other participants of retirement benefit plan The number of other participants in a retirement benefit plan. disclosure: IAS 26 36 b ifrs-full NumberOfOutstandingShareOptions X.XX instant Number of share options outstanding in share-based payment arrangement The number of share options outstanding in a share-based payment arrangement. disclosure: IFRS 2 45 d, disclosure: IFRS 2 45 b i, disclosure: IFRS 2 45 b vi ifrs-full NumberOfParticipantsOfRetirementBenefitPlanReceivingBenefits X.XX duration Number of participants of retirement benefit plan receiving benefits The number of participants in a retirement benefit plan receiving benefits. disclosure: IAS 26 36 b ifrs-full NumberOfShareOptionsExercisableInSharebasedPaymentArrangement X.XX instant Number of share options exercisable in share-based payment arrangement The number of share options exercisable in a share-based payment arrangement. disclosure: IFRS 2 45 b vii ifrs-full NumberOfShareOptionsExercisedInSharebasedPaymentArrangement X.XX duration Number of share options exercised in share-based payment arrangement The number of share options exercised in a share-based payment arrangement. disclosure: IFRS 2 45 b iv ifrs-full NumberOfShareOptionsExpiredInSharebasedPaymentArrangement X.XX duration Number of share options expired in share-based payment arrangement The number of share options expired in a share-based payment arrangement. disclosure: IFRS 2 45 b v ifrs-full NumberOfShareOptionsForfeitedInSharebasedPaymentArrangement X.XX duration Number of share options forfeited in share-based payment arrangement The number of share options forfeited in a share-based payment arrangement. disclosure: IFRS 2 45 b iii ifrs-full NumberOfShareOptionsGrantedInSharebasedPaymentArrangement X.XX duration Number of share options granted in share-based payment arrangement The number of share options granted in a share-based payment arrangement. disclosure: IFRS 2 45 b ii ifrs-full NumberOfSharesAuthorised shares Number of shares authorised The number of shares authorised. disclosure: IAS 1 79 a i ifrs-full NumberOfSharesIssued shares Number of shares issued The number of shares issued by the entity. common practice: IAS 1 106 d ifrs-full NumberOfSharesIssuedAbstract Number of shares issued [abstract] ifrs-full NumberOfSharesIssuedAndFullyPaid shares Number of shares issued and fully paid The number of shares issued by the entity, for which full payment has been received. disclosure: IAS 1 79 a ii ifrs-full NumberOfSharesIssuedButNotFullyPaid shares Number of shares issued but not fully paid The number of shares issued by the entity, for which full payment has not been received. disclosure: IAS 1 79 a ii ifrs-full NumberOfSharesOutstanding shares Number of shares outstanding The number of shares that have been authorised and issued, reduced by treasury shares held. [Refer: Treasury shares] disclosure: IAS 1 79 a iv ifrs-full OccupancyExpense X duration debit Occupancy expense The amount of expense arising from occupancy services received by the entity. common practice: IAS 1 85 ifrs-full OfficeEquipment X instant debit Office equipment The amount of property, plant and equipment representing equipment used to support office functions, not specifically used in the production process. [Refer: Property, plant and equipment] example: IAS 16 37 h ifrs-full OfficeEquipmentMember member Office equipment [member] This member stands for a class of property, plant and equipment representing equipment used to support office functions, not specifically used in the production process. [Refer: Property, plant and equipment] example: IAS 16 37 h ifrs-full OilAndGasAssets X instant debit Oil and gas assets The amount of assets related to the exploration, evaluation, development or production of oil and gas. common practice: IAS 16 37 ifrs-full OilAndGasAssetsMember member Oil and gas assets [member] This member stands for oil and gas assets. [Refer: Oil and gas assets] common practice: IAS 16 37 ifrs-full OnDemandMember member On demand [member] This member stands for an on demand time band. common practice: IAS 1 112 c ifrs-full OnerousContractsContingentLiabilityMember member Onerous contracts contingent liability [member] This member stands for a contingent liability for onerous contracts. An onerous contract is a contract in which the unavoidable costs of meeting the obligation under the contract exceed the economic benefits expected to be received under it. [Refer: Contingent liabilities [member]] example: IAS 37 88 ifrs-full OnerousContractsProvision X instant credit Onerous contracts provision The amount of provision for onerous contracts. An onerous contract is a contract in which the unavoidable costs of meeting the obligation under the contract exceed the economic benefits expected to be received under it. [Refer: Other provisions] example: IAS 37 Example 8 An onerous contract - Expiry date 2019.01.01, example: IAS 37 66 ifrs-full OnerousContractsProvisionAbstract Onerous contracts provision [abstract] ifrs-full OnerousContractsProvisionMember member Onerous contracts provision [member] This member stands for a provision for onerous contracts. [Refer: Onerous contracts provision] example: IAS 37 Example 8 An onerous contract - Expiry date 2019.01.01, example: IAS 37 66 ifrs-full OperatingExpense X duration debit Operating expense The amount of all operating expenses. common practice: IAS 1 85 ifrs-full OperatingExpenseExcludingCostOfSales X duration debit Operating expense excluding cost of sales The amount of operating expense excluding the cost of sales. [Refer: Cost of sales] common practice: IAS 1 85 ifrs-full OperatingLeaseIncome X duration credit Operating lease income The amount of operating lease income. Operating lease is a lease that does not transfer substantially all the risks and rewards incidental to ownership of an underlying asset. disclosure: IFRS 16 90 b - Effective 2019.01.01 ifrs-full OperatingSegmentsMember member Operating segments [member] This member stands for operating segments. An operating segment is a component of an entity: (a) that engages in business activities from which it may earn revenues and incur expenses (including revenues and expenses relating to transactions with other components of the same entity); (b) whose operating results are regularly reviewed by the entitys chief operating decision maker to make decisions about resources to be allocated to the segment and assess its performance; and (c) for which discrete financial information is available. [Refer: Revenue] disclosure: IFRS 8 28 ifrs-full OptionContractMember member Option contract [member] This member stands for a derivative financial instrument that gives the holder the right, but not the obligation, to purchase or sell an underlying asset for a specified price determined in advance. [Refer: Derivatives [member]] common practice: IAS 1 112 c ifrs-full OptionPricingModelMember member Option pricing model [member] This member stands for a specific valuation technique consistent with the income approach that involves analysing future amounts with option pricing models, such as the Black-Scholes-Merton formula or a binominal model (ie a lattice model), that incorporate present value techniques and reflect both the time value and intrinsic value of an option. [Refer: Income approach [member]] example: IFRS 13 B11 b, example: IFRS 13 IE63 ifrs-full OrdinarySharesMember member Ordinary shares [member] This member stands for equity instruments that are subordinate to all other classes of equity instruments. It also represents the standard value for the 'Classes of ordinary shares' axis if no other member is used. common practice: IAS 1 79 a, disclosure: IAS 33 66 ifrs-full OriginalAssetsBeforeTransfer X instant debit Original assets before transfer The amount of the original assets before transfer for transferred assets that the entity continues to recognise to the extent of its continuing involvement. disclosure: IFRS 7 42D f ifrs-full OtherAdjustmentsForNoncashItems X duration debit Other adjustments for non-cash items Adjustments for non-cash items to reconcile profit (loss) to net cash flow from (used in) operating activities that the entity does not separately disclose in the same statement or note. [Refer: Profit (loss)] common practice: IAS 7 20 b ifrs-full OtherAdjustmentsForWhichCashEffectsAreInvestingOrFinancingCashFlow X duration debit Other adjustments for which cash effects are investing or financing cash flow Adjustments to reconcile profit (loss) to net cash flow from (used in) operating activities for which cash effects are investing or financing cash flow, that the entity does not separately disclose in the same statement or note. [Refer: Profit (loss)] common practice: IAS 7 20 c ifrs-full OtherAdjustmentsToReconcileProfitLoss X duration debit Other adjustments to reconcile profit (loss) Adjustments to reconcile profit (loss) to net cash flow from (used in) operating activities that the entity does not separately disclose in the same statement or note. [Refer: Adjustments to reconcile profit (loss)] disclosure: IAS 7 20 ifrs-full OtherAssets X instant debit Other assets The amount of assets that the entity does not separately disclose in the same statement or note. common practice: IAS 1 55 ifrs-full OtherAssetsAmountContributedToFairValueOfPlanAssets X instant debit Other assets, amount contributed to fair value of plan assets The amount that other types of assets not separately disclosed constitute of the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Defined benefit plans [member]] common practice: IAS 19 142 ifrs-full OtherAssetsMember member Other assets [member] This member stands for assets that the entity does not separately disclose in the same statement or note. disclosure: IAS 17 31 a - Expiry date 2019.01.01, example: IFRS 16 53 - Effective 2019.01.01 ifrs-full OtherBorrowings X instant credit Other borrowings The amount of borrowings that the entity does not separately disclose in the same statement or note. [Refer: Borrowings] common practice: IAS 1 112 c ifrs-full OtherCashAndCashEquivalents X instant debit Other cash and cash equivalents The amount of cash and cash equivalents that the entity does not separately disclose in the same statement or note. [Refer: Cash and cash equivalents] common practice: IAS 7 45 ifrs-full OtherCashPaymentsFromOperatingActivities X duration credit Other cash payments from operating activities The cash outflow for operating activities that the entity does not separately disclose in the same statement or note. example: IAS 7 14 ifrs-full OtherCashPaymentsToAcquireEquityOrDebtInstrumentsOfOtherEntitiesClassifiedAsInvestingActivities X duration credit Other cash payments to acquire equity or debt instruments of other entities, classified as investing activities The cash outflow to acquire equity or debt instruments of other entities (other than payments for those instruments considered to be cash equivalents or those held for dealing or trading purposes), classified as investing activities. example: IAS 7 16 c ifrs-full OtherCashPaymentsToAcquireInterestsInJointVenturesClassifiedAsInvestingActivities X duration credit Other cash payments to acquire interests in joint ventures, classified as investing activities The cash outflow to acquire interests in joint ventures (other than payments for those instruments considered to be cash equivalents or those held for dealing or trading purposes), classified as investing activities. [Refer: Joint ventures [member]] example: IAS 7 16 c ifrs-full OtherCashReceiptsFromOperatingActivities X duration debit Other cash receipts from operating activities The cash inflow from operating activities that the entity does not separately disclose in the same statement or note. example: IAS 7 14 ifrs-full OtherCashReceiptsFromSalesOfEquityOrDebtInstrumentsOfOtherEntitiesClassifiedAsInvestingActivities X duration debit Other cash receipts from sales of equity or debt instruments of other entities, classified as investing activities The cash inflow from sales of equity or debt instruments of other entities (other than receipts for those instruments considered to be cash equivalents and those held for dealing or trading purposes), classified as investing activities. example: IAS 7 16 d ifrs-full OtherCashReceiptsFromSalesOfInterestsInJointVenturesClassifiedAsInvestingActivities X duration debit Other cash receipts from sales of interests in joint ventures, classified as investing activities The cash inflow from sales of interests in joint ventures (other than receipts for those instruments considered to be cash equivalents and those held for dealing or trading purposes), classified as investing activities. [Refer: Joint ventures [member]] example: IAS 7 16 d ifrs-full OtherComponentsOfDeferredTaxExpenseIncome X duration debit Other components of deferred tax expense (income) The amount of components of deferred tax expense or income that the entity does not separately disclose in the same statement or note. [Refer: Deferred tax expense (income)] common practice: IAS 12 80 ifrs-full OtherComprehensiveIncome X duration credit Other comprehensive income The amount of income and expense (including reclassification adjustments) that is not recognised in profit or loss as required or permitted by IFRSs. [Refer: IFRSs [member]] disclosure: IAS 1 106 d ii, disclosure: IAS 1 81A b, disclosure: IAS 1 91 a, disclosure: IFRS 12 B12 b viii ifrs-full OtherComprehensiveIncomeAbstract Other comprehensive income [abstract] ifrs-full OtherComprehensiveIncomeAttributableToNoncontrollingInterests X duration credit Other comprehensive income, attributable to non-controlling interests The amount of other comprehensive income attributable to non-controlling interests. [Refer: Non-controlling interests; Other comprehensive income] common practice: IAS 1 85 ifrs-full OtherComprehensiveIncomeAttributableToOwnersOfParent X duration credit Other comprehensive income, attributable to owners of parent The amount of other comprehensive income attributable to owners of the parent. common practice: IAS 1 85 ifrs-full OtherComprehensiveIncomeBeforeTax X duration credit Other comprehensive income, before tax The amount of other comprehensive income, before tax. [Refer: Other comprehensive income] disclosure: IAS 1 91 b ifrs-full OtherComprehensiveIncomeBeforeTaxApplicationOfOverlayApproach X duration credit Other comprehensive income, before tax, application of overlay approach The amount of other comprehensive income, before tax, related to the application of the overlay approach. [Refer: Other comprehensive income] disclosure: IFRS 4 35D b - Effective on first application of IFRS 9 ifrs-full OtherComprehensiveIncomeBeforeTaxApplicationOfOverlayApproachAbstract Other comprehensive income, before tax, application of overlay approach [abstract] ifrs-full OtherComprehensiveIncomeBeforeTaxAvailableforsaleFinancialAssets X duration credit Other comprehensive income, before tax, available-for-sale financial assets The amount of other comprehensive income, before tax, related to available-for-sale financial assets. [Refer: Financial assets available-for-sale; Other comprehensive income, before tax] disclosure: IAS 1 91 b - Expiry date 2018.01.01, disclosure: IAS 1 7 - Expiry date 2018.01.01 ifrs-full OtherComprehensiveIncomeBeforeTaxCashFlowHedges X duration credit Other comprehensive income, before tax, cash flow hedges The amount of other comprehensive income, before tax, related to cash flow hedges. [Refer: Cash flow hedges [member]; Other comprehensive income, before tax] disclosure: IAS 1 91 b, disclosure: IAS 1 7 ifrs-full OtherComprehensiveIncomeBeforeTaxChangeInFairValueOfFinancialLiabilityAttributableToChangeInCreditRiskOfLiability X duration credit Other comprehensive income, before tax, change in fair value of financial liability attributable to change in credit risk of liability The amount of other comprehensive income, before tax, related to change in the fair value of financial liability attributable to change in the credit risk of the liability. [Refer: Other comprehensive income, before tax; Credit risk [member]] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 b - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeBeforeTaxChangeInValueOfForeignCurrencyBasisSpreads X duration credit Other comprehensive income, before tax, change in value of foreign currency basis spreads The amount of other comprehensive income, before tax, related to change in value of foreign currency basis spreads. [Refer: Other comprehensive income, before tax] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 b - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeBeforeTaxChangeInValueOfForwardElementsOfForwardContracts X duration credit Other comprehensive income, before tax, change in value of forward elements of forward contracts The amount of other comprehensive income, before tax, related to change in value of forward elements of forward contracts. [Refer: Other comprehensive income, before tax] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 b - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeBeforeTaxChangeInValueOfTimeValueOfOptions X duration credit Other comprehensive income, before tax, change in value of time value of options The amount of other comprehensive income, before tax, related to change in value of time value of options. [Refer: Other comprehensive income, before tax] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 b - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeBeforeTaxExchangeDifferencesOnTranslation X duration credit Other comprehensive income, before tax, exchange differences on translation The amount of other comprehensive income, before tax, related to exchange differences on translation of financial statements of foreign operations. [Refer: Other comprehensive income, before tax] disclosure: IAS 1 91 b, disclosure: IAS 1 7 ifrs-full OtherComprehensiveIncomeBeforeTaxFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncome X duration credit Other comprehensive income, before tax, financial assets measured at fair value through other comprehensive income The amount of other comprehensive income, before tax, related to financial assets measured at fair value through other comprehensive income. [Refer: Financial assets measured at fair value through other comprehensive income; Other comprehensive income] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 b - Effective 2018.01.01, disclosure: IFRS 7 20 a viii - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeBeforeTaxGainsLossesFromInvestmentsInEquityInstruments X duration credit Other comprehensive income, before tax, gains (losses) from investments in equity instruments The amount of other comprehensive income, before tax, related to gains (losses) from changes in the fair value of investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Other comprehensive income, before tax] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 b - Effective 2018.01.01, disclosure: IFRS 7 20 a vii - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeBeforeTaxGainsLossesOnHedgingInstrumentsThatHedgeInvestmentsInEquityInstruments X duration credit Other comprehensive income, before tax, gains (losses) on hedging instruments that hedge investments in equity instruments The amount of other comprehensive income, before tax, related to gains (losses) on hedging instruments that hedge investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Other comprehensive income, before tax] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 b - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeBeforeTaxGainsLossesOnRemeasurementsOfDefinedBenefitPlans X duration credit Other comprehensive income, before tax, gains (losses) on remeasurements of defined benefit plans The amount of other comprehensive income, before tax, related to gains (losses) on remeasurements of defined benefit plans, which comprise actuarial gains and losses; the return on plan assets, excluding amounts included in net interest on the net defined benefit liability (asset); and any change in the effect of the asset ceiling, excluding amounts included in net interest on the net defined benefit liability (asset). [Refer: Other comprehensive income, before tax; Defined benefit plans [member]; Plan assets [member]; Net defined benefit liability (asset)] disclosure: IAS 1 91 b, disclosure: IAS 1 7 ifrs-full OtherComprehensiveIncomeBeforeTaxGainsLossesOnRevaluation X duration credit Other comprehensive income, before tax, gains (losses) on revaluation The amount of other comprehensive income, before tax, related to gains (losses) in relation to changes in the revaluation surplus. [Refer: Other comprehensive income, before tax; Revaluation surplus] disclosure: IAS 1 91 b, disclosure: IAS 1 7 ifrs-full OtherComprehensiveIncomeBeforeTaxHedgesOfNetInvestmentsInForeignOperations X duration credit Other comprehensive income, before tax, hedges of net investments in foreign operations The amount of other comprehensive income, before tax, related to hedges of net investments in foreign operations. [Refer: Other comprehensive income, before tax] disclosure: IAS 39 102 a, disclosure: IAS 1 91 b, disclosure: IFRS 9 6.5.13 a - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeBeforeTaxNetMovementInRegulatoryDeferralAccountBalancesRelatedToItemsThatWillBeReclassifiedToProfitOrLoss X duration credit Other comprehensive income, before tax, net movement in regulatory deferral account balances related to items that will be reclassified to profit or loss The amount of other comprehensive income, before tax, related to the net movement in regulatory deferral account balances that is related to items that will be reclassified to profit or loss. [Refer: Regulatory deferral account balances [member]; Other comprehensive income] disclosure: IFRS 14 22 b ifrs-full OtherComprehensiveIncomeBeforeTaxNetMovementInRegulatoryDeferralAccountBalancesRelatedToItemsThatWillBeReclassifiedToProfitOrLossAbstract Other comprehensive income, before tax, net movement in regulatory deferral account balances related to items that will be reclassified to profit or loss [abstract] ifrs-full OtherComprehensiveIncomeBeforeTaxNetMovementInRegulatoryDeferralAccountBalancesRelatedToItemsThatWillNotBeReclassifiedToProfitOrLoss X duration credit Other comprehensive income, before tax, net movement in regulatory deferral account balances related to items that will not be reclassified to profit or loss The amount of other comprehensive income, before tax, related to the net movement in regulatory deferral account balances that is related to items that will not be reclassified to profit or loss. [Refer: Regulatory deferral account balances [member]; Other comprehensive income] disclosure: IFRS 14 22 a ifrs-full OtherComprehensiveIncomeNetOfTaxApplicationOfOverlayApproach X duration credit Other comprehensive income, net of tax, application of overlay approach The amount of other comprehensive income, net of tax, related to the application of the overlay approach. [Refer: Other comprehensive income] disclosure: IFRS 4 35D b - Effective on first application of IFRS 9 ifrs-full OtherComprehensiveIncomeNetOfTaxApplicationOfOverlayApproachAbstract Other comprehensive income, net of tax, application of overlay approach [abstract] ifrs-full OtherComprehensiveIncomeNetOfTaxAvailableforsaleFinancialAssets X duration credit Other comprehensive income, net of tax, available-for-sale financial assets The amount of other comprehensive income, net of tax, related to available-for-sale financial assets. [Refer: Financial assets available-for-sale; Other comprehensive income] disclosure: IAS 1 91 a - Expiry date 2018.01.01, disclosure: IAS 1 7 - Expiry date 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxCashFlowHedges X duration credit Other comprehensive income, net of tax, cash flow hedges The amount of other comprehensive income, net of tax, related to cash flow hedges. [Refer: Cash flow hedges [member]; Other comprehensive income] disclosure: IAS 1 91 a, disclosure: IAS 1 7 ifrs-full OtherComprehensiveIncomeNetOfTaxChangeInFairValueOfFinancialLiabilityAttributableToChangeInCreditRiskOfLiability X duration credit Other comprehensive income, net of tax, change in fair value of financial liability attributable to change in credit risk of liability The amount of other comprehensive income, net of tax, related to changes in the fair value of financial liabilities attributable to the changes in the credit risk of those liabilities. [Refer: Other comprehensive income; Credit risk [member]; Financial liabilities] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxChangeInValueOfForeignCurrencyBasisSpreads X duration credit Other comprehensive income, net of tax, change in value of foreign currency basis spreads The amount of other comprehensive income, net of tax, related to change in value of foreign currency basis spreads. [Refer: Other comprehensive income] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxChangeInValueOfForeignCurrencyBasisSpreadsThatHedgeTimeperiodRelatedHedgedItems X duration credit Other comprehensive income, net of tax, change in value of foreign currency basis spreads that hedge time-period related hedged items The amount of other comprehensive income, net of tax, related to change in value of foreign currency basis spreads that hedge time-period related hedged items. [Refer: Other comprehensive income] disclosure: IFRS 7 24E c - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxChangeInValueOfForeignCurrencyBasisSpreadsThatHedgeTransactionRelatedHedgedItems X duration credit Other comprehensive income, net of tax, change in value of foreign currency basis spreads that hedge transaction related hedged items The amount of other comprehensive income, net of tax, related to change in value of foreign currency basis spreads that hedge transaction related hedged items. [Refer: Other comprehensive income] disclosure: IFRS 7 24E c - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxChangeInValueOfForwardElementsOfForwardContracts X duration credit Other comprehensive income, net of tax, change in value of forward elements of forward contracts The amount of other comprehensive income, net of tax, related to change in value of forward elements of forward contracts. [Refer: Other comprehensive income] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxChangeInValueOfForwardElementsOfForwardContractsThatHedgeTimeperiodRelatedHedgedItems X duration credit Other comprehensive income, net of tax, change in value of forward elements of forward contracts that hedge time-period related hedged items The amount of other comprehensive income, net of tax, related to change in value of forward elements of forward contracts that hedge time-period related hedged items. [Refer: Other comprehensive income] disclosure: IFRS 7 24E c - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxChangeInValueOfForwardElementsOfForwardContractsThatHedgeTransactionRelatedHedgedItems X duration credit Other comprehensive income, net of tax, change in value of forward elements of forward contracts that hedge transaction related hedged items The amount of other comprehensive income, net of tax, related to change in value of forward elements of forward contracts that hedge transaction related hedged items. [Refer: Other comprehensive income] disclosure: IFRS 7 24E c - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxChangeInValueOfTimeValueOfOptions X duration credit Other comprehensive income, net of tax, change in value of time value of options The amount of other comprehensive income, net of tax, related to change in value of time value of options. [Refer: Other comprehensive income] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxChangeInValueOfTimeValueOfOptionsThatHedgeTimeperiodRelatedHedgedItems X duration credit Other comprehensive income, net of tax, change in value of time value of options that hedge time-period related hedged items The amount of other comprehensive income, net of tax, related to change in value of time value of options that hedge time-period related hedged items. [Refer: Other comprehensive income] disclosure: IFRS 7 24E b - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxChangeInValueOfTimeValueOfOptionsThatHedgeTransactionRelatedHedgedItems X duration credit Other comprehensive income, net of tax, change in value of time value of options that hedge transaction related hedged items The amount of other comprehensive income, net of tax, related to change in value of time value of options that hedge transaction related hedged items. [Refer: Other comprehensive income] disclosure: IFRS 7 24E b - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxExchangeDifferencesOnTranslation X duration credit Other comprehensive income, net of tax, exchange differences on translation The amount of other comprehensive income, net of tax, related to exchange differences when financial statements of foreign operations are translated. [Refer: Other comprehensive income] disclosure: IAS 1 91 a, disclosure: IAS 1 7 ifrs-full OtherComprehensiveIncomeNetOfTaxFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncome X duration credit Other comprehensive income, net of tax, financial assets measured at fair value through other comprehensive income The amount of other comprehensive income, net of tax, related to financial assets measured at fair value through other comprehensive income. [Refer: Financial assets measured at fair value through other comprehensive income; Other comprehensive income] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxGainsLossesFromInvestmentsInEquityInstruments X duration credit Other comprehensive income, net of tax, gains (losses) from investments in equity instruments The amount of other comprehensive income, net of tax, related to gains (losses) from changes in the fair value of investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Other comprehensive income] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxGainsLossesOnHedgingInstrumentsThatHedgeInvestmentsInEquityInstruments X duration credit Other comprehensive income, net of tax, gains (losses) on hedging instruments that hedge investments in equity instruments The amount of other comprehensive income, net of tax, related to gains (losses) on hedging instruments that hedge investments in equity instruments that the entity has designated at fair value through other comprehensive income. [Refer: Other comprehensive income] disclosure: IAS 1 7 - Effective 2018.01.01, disclosure: IAS 1 91 a - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxGainsLossesOnRemeasurementsOfDefinedBenefitPlans X duration credit Other comprehensive income, net of tax, gains (losses) on remeasurements of defined benefit plans The amount of other comprehensive income, net of tax, related to gains (losses) on remeasurements of defined benefit plans, which comprise actuarial gains and losses; the return on plan assets, excluding amounts included in net interest on the net defined benefit liability (asset); and any change in the effect of the asset ceiling, excluding amounts included in net interest on the net defined benefit liability (asset). [Refer: Other comprehensive income; Defined benefit plans [member]; Plan assets [member]; Net defined benefit liability (asset)] disclosure: IAS 1 91 a, disclosure: IAS 1 7 ifrs-full OtherComprehensiveIncomeNetOfTaxGainsLossesOnRevaluation X duration credit Other comprehensive income, net of tax, gains (losses) on revaluation The amount of other comprehensive income, net of tax, related to gains (losses) in relation to changes in the revaluation surplus. [Refer: Other comprehensive income; Revaluation surplus] disclosure: IAS 1 91 a, disclosure: IAS 1 7 ifrs-full OtherComprehensiveIncomeNetOfTaxHedgesOfNetInvestmentsInForeignOperations X duration credit Other comprehensive income, net of tax, hedges of net investments in foreign operations The amount of other comprehensive income, net of tax, related to hedges of net investments in foreign operations. [Refer: Other comprehensive income] disclosure: IAS 39 102 a, disclosure: IAS 1 91 a, disclosure: IFRS 9 6.5.13 a - Effective 2018.01.01 ifrs-full OtherComprehensiveIncomeNetOfTaxNetMovementInRegulatoryDeferralAccountBalancesRelatedToItemsThatWillBeReclassifiedToProfitOrLoss X duration credit Other comprehensive income, net of tax, net movement in regulatory deferral account balances related to items that will be reclassified to profit or loss The amount of other comprehensive income, net of tax, related to the net movement in regulatory deferral account balances that is related to items that will be reclassified to profit or loss. [Refer: Regulatory deferral account balances [member]; Other comprehensive income] disclosure: IFRS 14 22 b, disclosure: IFRS 14 35 ifrs-full OtherComprehensiveIncomeNetOfTaxNetMovementInRegulatoryDeferralAccountBalancesRelatedToItemsThatWillBeReclassifiedToProfitOrLossAbstract Other comprehensive income, net of tax, net movement in regulatory deferral account balances related to items that will be reclassified to profit or loss [abstract] ifrs-full OtherComprehensiveIncomeNetOfTaxNetMovementInRegulatoryDeferralAccountBalancesRelatedToItemsThatWillNotBeReclassifiedToProfitOrLoss X duration credit Other comprehensive income, net of tax, net movement in regulatory deferral account balances related to items that will not be reclassified to profit or loss The amount of other comprehensive income, net of tax, related to the net movement in regulatory deferral account balances that is related to items that will not be reclassified to profit or loss. [Refer: Regulatory deferral account balances [member]; Other comprehensive income] disclosure: IFRS 14 22 a, disclosure: IFRS 14 35 ifrs-full OtherComprehensiveIncomeThatWillBeReclassifiedToProfitOrLossBeforeTax X duration credit Other comprehensive income that will be reclassified to profit or loss, before tax The amount of other comprehensive income that will be reclassified to profit or loss, before tax. [Refer: Other comprehensive income] common practice: IAS 1 IG6, common practice: IAS 1 82A ifrs-full OtherComprehensiveIncomeThatWillBeReclassifiedToProfitOrLossNetOfTax X duration credit Other comprehensive income that will be reclassified to profit or loss, net of tax The amount of other comprehensive income that will be reclassified to profit or loss, net of tax. [Refer: Other comprehensive income] example: IAS 1 IG6, example: IAS 1 82A ifrs-full OtherComprehensiveIncomeThatWillNotBeReclassifiedToProfitOrLossBeforeTax X duration credit Other comprehensive income that will not be reclassified to profit or loss, before tax The amount of other comprehensive income that will not be reclassified to profit or loss, before tax. [Refer: Other comprehensive income] common practice: IAS 1 IG6, common practice: IAS 1 82A ifrs-full OtherComprehensiveIncomeThatWillNotBeReclassifiedToProfitOrLossNetOfTax X duration credit Other comprehensive income that will not be reclassified to profit or loss, net of tax The amount of other comprehensive income that will not be reclassified to profit or loss, net of tax. [Refer: Other comprehensive income] example: IAS 1 IG6, example: IAS 1 82A ifrs-full OtherContingentLiabilitiesMember member Other contingent liabilities [member] This member stands for contingent liabilities that the entity does not separately disclose in the same statement or note. [Refer: Contingent liabilities [member]] example: IAS 37 88 ifrs-full OtherCurrentAssets X instant debit Other current assets The amount of current assets that the entity does not separately disclose in the same statement or note. [Refer: Current assets] common practice: IAS 1 55 ifrs-full OtherCurrentBorrowingsAndCurrentPortionOfOtherNoncurrentBorrowings X instant credit Other current borrowings and current portion of other non-current borrowings The amount of current other borrowings and the current portion of non-current other borrowings. [Refer: Other borrowings] common practice: IAS 1 112 c ifrs-full OtherCurrentFinancialAssets X instant debit Other current financial assets The amount of current financial assets that the entity does not separately disclose in the same statement or note. [Refer: Other financial assets; Current financial assets] disclosure: IAS 1 54 d ifrs-full OtherCurrentFinancialLiabilities X instant credit Other current financial liabilities The amount of current financial liabilities that the entity does not separately disclose in the same statement or note. [Refer: Other financial liabilities; Current financial liabilities] disclosure: IAS 1 54 m, disclosure: IFRS 12 B13 b ifrs-full OtherCurrentLiabilities X instant credit Other current liabilities The amount of current liabilities that the entity does not separately disclose in the same statement or note. [Refer: Current liabilities] common practice: IAS 1 55 ifrs-full OtherCurrentNonfinancialAssets X instant debit Other current non-financial assets The amount of current non-financial assets that the entity does not separately disclose in the same statement or note. [Refer: Financial assets] common practice: IAS 1 55 ifrs-full OtherCurrentNonfinancialLiabilities X instant credit Other current non-financial liabilities The amount of current non-financial liabilities that the entity does not separately disclose in the same statement or note. [Refer: Other financial liabilities] common practice: IAS 1 55 ifrs-full OtherCurrentPayables X instant credit Other current payables The amount of current payables that the entity does not separately disclose in the same statement or note. common practice: IAS 1 55 ifrs-full OtherCurrentReceivables X instant debit Other current receivables The amount of current other receivables. [Refer: Other receivables] example: IAS 1 78 b ifrs-full OtherDebtInstrumentsHeld X instant debit Other debt instruments held The amount of debt instruments held by the entity that it does not separately disclose in the same statement or note. [Refer: Debt instruments held] common practice: IAS 1 112 c ifrs-full OtherDecreasesAggregateDifferenceBetweenFairValueAtInitialRecognitionAndAmountDeterminedUsingValuationTechniqueYetToBeRecognised X duration Other decreases, aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss The decrease in the aggregate difference between the fair value at initial recognition and the transaction price of financial instruments yet to be recognised in profit or loss that the entity does not separately disclose in the same statement or note. [Refer: Aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss; Financial instruments, class [member]] example: IFRS 7 IG14, example: IFRS 7 28 b ifrs-full OtherDifferencesToCashAndCashEquivalentsInStatementOfCashFlows X instant credit Other differences to cash and cash equivalents in statement of cash flows The amount of differences between cash and cash equivalents in the statement of cash flows and the statement of financial position that the entity does not separately disclose in the same statement or note. [Refer: Cash and cash equivalents] common practice: IAS 7 45 ifrs-full OtherDisposalsOfAssetsMember member Other disposals of assets [member] This member stands for disposals of assets that the entity does not separately disclose in the same statement or note. example: IAS 10 22 c ifrs-full OtherEmployeeExpense X duration debit Other employee expense The amount of employee expenses that the entity does not separately disclose in the same statement or note. common practice: IAS 19 5 ifrs-full OtherEnvironmentRelatedContingentLiabilityMember member Other environment related contingent liability [member] This member stands for an environment-related contingent liability that the entity does not separately disclose in the same statement or note. [Refer: Contingent liabilities [member]] common practice: IAS 37 88 ifrs-full OtherEnvironmentRelatedProvisionMember member Other environment related provision [member] This member stands for an environment-related provision that the entity does not separately disclose in the same statement or note. [Refer: Other provisions [member]] common practice: IAS 37 84 ifrs-full OtherEquityInterest X instant credit Other equity interest The amount of equity interest of an entity without share capital that the entity does not separately disclose in the same statement or note. example: IAS 1 78 e ifrs-full OtherEquityInterestMember member Other equity interest [member] This member stands for equity interest of an entity without share capital that the entity does not separately disclose in the same statement or note. disclosure: IAS 1 106 ifrs-full OtherEquitySecuritiesMember member Other equity securities [member] This member stands for equity instruments that the entity does not separately disclose in the same statement or note. example: IFRS 13 IE60, example: IFRS 13 94 ifrs-full OtherExpenseByFunction X duration debit Other expense, by function The amount of expenses that the entity does not separately disclose in the same statement or note when the entity uses the 'function of expense' form for its analysis of expenses. example: IAS 1 103, disclosure: IAS 1 99, disclosure: IAS 26 35 b vii ifrs-full OtherExpenseByNature X duration debit Other expenses, by nature The amount of expenses that the entity does not separately disclose in the same statement or note when the entity uses the 'nature of expense' form for its analysis of expenses. [Refer: Expenses, by nature] example: IAS 1 102, disclosure: IAS 1 99 ifrs-full OtherFeeAndCommissionExpense X duration debit Other fee and commission expense The amount of fee and commission expense that the entity does not separately disclose in the same statement or note. [Refer: Fee and commission expense] common practice: IAS 1 112 c ifrs-full OtherFeeAndCommissionIncome X duration credit Other fee and commission income The amount of fee and commission income that the entity does not separately disclose in the same statement or note. [Refer: Fee and commission income] common practice: IAS 1 112 c ifrs-full OtherFinanceCost X duration debit Other finance cost The amount of finance costs that the entity does not separately disclose in the same statement or note. [Refer: Finance costs] common practice: IAS 1 112 c ifrs-full OtherFinanceIncome X duration credit Other finance income The amount of finance income that the entity does not separately disclose in the same statement or note. [Refer: Finance income] common practice: IAS 1 112 c ifrs-full OtherFinanceIncomeCost X duration credit Other finance income (cost) The amount of finance income or cost that the entity does not separately disclose in the same statement or note. [Refer: Finance income (cost)] common practice: IAS 1 85 ifrs-full OtherFinancialAssets X instant debit Other financial assets The amount of financial assets that the entity does not separately disclose in the same statement or note. [Refer: Financial assets] disclosure: IAS 1 54 d ifrs-full OtherFinancialLiabilities X instant credit Other financial liabilities The amount of financial liabilities that the entity does not separately disclose in the same statement or note. [Refer: Financial liabilities] disclosure: IAS 1 54 m ifrs-full OtherGainsLosses X duration credit Other gains (losses) The gains (losses) that the entity does not separately disclose in the same statement or note. common practice: IAS 1 102, common practice: IAS 1 103 ifrs-full OtherImpairedAssetsMember member Other impaired assets [member] This member stands for impaired assets that the entity does not separately disclose in the same statement or note. example: IAS 36 127 ifrs-full OtherIncome X duration credit Other income The amount of operating income that the entity does not separately disclose in the same statement or note. example: IAS 1 103, example: IAS 1 102, disclosure: IAS 26 35 b iv ifrs-full OtherIncomeExpenseFromSubsidiariesJointlyControlledEntitiesAndAssociates X duration credit Other income (expense) from subsidiaries, jointly controlled entities and associates The amount of income or expense from subsidiaries, jointly controlled entities and associates that the entity does not separately disclose in the same statement or note. [Refer: Associates [member]; Subsidiaries [member]] common practice: IAS 1 85 ifrs-full OtherIncreasesAggregateDifferenceBetweenFairValueAtInitialRecognitionAndAmountDeterminedUsingValuationTechniqueYetToBeRecognised X duration Other increases, aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss The increase in the aggregate difference between the fair value at initial recognition and the transaction price of financial instruments yet to be recognised in profit or loss that the entity does not separately disclose in the same statement or note. [Refer: Aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss; Financial instruments, class [member]] example: IFRS 7 IG14, example: IFRS 7 28 b ifrs-full OtherIndividuallyImmaterialComponentsOfOtherComprehensiveIncomeBeforeTax X duration credit Other individually immaterial components of other comprehensive income, before tax The amount of individually immaterial components of other comprehensive income, before tax, that the entity does not separately disclose in the same statement or note. [Refer: Other comprehensive income, before tax] common practice: IAS 1 85 ifrs-full OtherIndividuallyImmaterialComponentsOfOtherComprehensiveIncomeNetOfTax X duration credit Other individually immaterial components of other comprehensive income, net of tax The amount of individually immaterial components of other comprehensive income, net of tax, that the entity does not separately disclose in the same statement or note. [Refer: Other comprehensive income] common practice: IAS 1 85 ifrs-full OtherInflowsOutflowsOfCashClassifiedAsFinancingActivities X duration debit Other inflows (outflows) of cash, classified as financing activities Inflows (outflows) of cash, classified as financing activities, that the entity does not separately disclose in the same statement or note. disclosure: IAS 7 21 ifrs-full OtherInflowsOutflowsOfCashClassifiedAsInvestingActivities X duration debit Other inflows (outflows) of cash, classified as investing activities Inflows (outflows) of cash, classified as investing activities, that the entity does not separately disclose in the same statement or note. disclosure: IAS 7 21 ifrs-full OtherInflowsOutflowsOfCashClassifiedAsOperatingActivities X duration debit Other inflows (outflows) of cash, classified as operating activities Inflows (outflows) of cash, classified as operating activities, that the entity does not separately disclose in the same statement or note. disclosure: IAS 7 14 ifrs-full OtherIntangibleAssets X instant debit Other intangible assets The amount of intangible assets that the entity does not separately disclose in the same statement or note. [Refer: Intangible assets other than goodwill] common practice: IAS 38 119 ifrs-full OtherIntangibleAssetsMember member Other intangible assets [member] This member stands for a class of intangible assets that the entity does not separately disclose in the same statement or note. [Refer: Intangible assets other than goodwill] common practice: IAS 38 119 ifrs-full OtherInventories X instant debit Other current inventories The amount of inventory that the entity does not separately disclose in the same statement or note. [Refer: Inventories] common practice: IAS 2 37 ifrs-full OtherLiabilities X instant credit Other liabilities The amount of liabilities that the entity does not separately disclose in the same statement or note. common practice: IAS 1 55 ifrs-full OtherLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssued X instant credit Other liabilities under insurance contracts and reinsurance contracts issued The amount of liabilities under insurance contracts and reinsurance contracts issued that the entity does not separately disclose in the same statement or note. [Refer: Liabilities under insurance contracts and reinsurance contracts issued] example: IFRS 4 IG22, example: IFRS 4 37 b ifrs-full OtherLongtermBenefits X duration debit Other long-term employee benefits The amount of long-term employee benefits other than post-employment benefits and termination benefits. Such benefits may include long-term paid absences, jubilee or other long-service benefits, long-term disability benefits, long-term profit-sharing and bonuses and long-term deferred remuneration. [Refer: Employee benefits expense] common practice: IAS 19 158 ifrs-full OtherLongtermProvisions X instant credit Other non-current provisions The amount of non-current provisions other than provisions for employee benefits. [Refer: Non-current provisions] disclosure: IAS 1 78 d ifrs-full OtherMaterialActuarialAssumptions X.XX instant Other material actuarial assumptions Any other material assumption used as a significant actuarial assumption to determine the present value of a defined benefit obligation. [Refer: Actuarial assumptions [member]; Defined benefit obligation, at present value] common practice: IAS 19 144 ifrs-full OtherMaterialActuarialAssumptionsMember member Other material actuarial assumptions [member] This member stands for material actuarial assumptions that the entity does not separately disclose in the same statement or note. [Refer: Actuarial assumptions [member]] common practice: IAS 19 145 ifrs-full OtherMaterialNoncashItems X duration debit Other material non-cash items The amount of material non-cash items other than depreciation and amortisation. disclosure: IFRS 8 23 i, disclosure: IFRS 8 28 e ifrs-full OtherNoncurrentAssets X instant debit Other non-current assets The amount of non-current assets that the entity does not separately disclose in the same statement or note. [Refer: Non-current assets] common practice: IAS 1 55 ifrs-full OtherNoncurrentFinancialAssets X instant debit Other non-current financial assets The amount of non-current financial assets that the entity does not separately disclose in the same statement or note. [Refer: Other financial assets] disclosure: IAS 1 54 d ifrs-full OtherNoncurrentFinancialLiabilities X instant credit Other non-current financial liabilities The amount of non-current financial liabilities that the entity does not separately disclose in the same statement or note. [Refer: Other financial liabilities] disclosure: IAS 1 54 m, disclosure: IFRS 12 B13 c ifrs-full OtherNoncurrentLiabilities X instant credit Other non-current liabilities The amount of non-current liabilities that the entity does not separately disclose in the same statement or note. [Refer: Non-current liabilities] common practice: IAS 1 55 ifrs-full OtherNoncurrentNonfinancialAssets X instant debit Other non-current non-financial assets The amount of non-current non-financial assets that the entity does not separately disclose in the same statement or note. [Refer: Financial assets] common practice: IAS 1 55 ifrs-full OtherNoncurrentNonfinancialLiabilities X instant credit Other non-current non-financial liabilities The amount of non-current non-financial liabilities that the entity does not separately disclose in the same statement or note. [Refer: Other financial liabilities] common practice: IAS 1 55 ifrs-full OtherNoncurrentPayables X instant credit Other non-current payables The amount of non-current payables that the entity does not separately disclose in the same statement or note. common practice: IAS 1 55 ifrs-full OtherNoncurrentReceivables X instant debit Other non-current receivables The amount of non-current other receivables. [Refer: Other receivables] example: IAS 1 78 b ifrs-full OtherNonfinancialAssets X instant debit Other non-financial assets The amount of non-financial assets that the entity does not separately disclose in the same statement or note. [Refer: Financial assets] common practice: IAS 1 55 ifrs-full OtherNonfinancialLiabilities X instant credit Other non-financial liabilities The amount of non-financial liabilities that the entity does not separately disclose in the same statement or note. [Refer: Other financial liabilities] common practice: IAS 1 55 ifrs-full OtherOperatingIncomeExpense X duration credit Other operating income (expense) The amount of operating income (expense) that the entity does not separately disclose in the same statement or note. common practice: IAS 1 85 ifrs-full OtherPayables X instant credit Other payables Amounts payable that the entity does not separately disclose in the same statement or note. common practice: IAS 1 55 ifrs-full OtherPriceRiskMember member Other price risk [member] This member stands for a type of market risk representing the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market prices (other than those arising from interest rate risk or currency risk), whether those changes are caused by factors specific to the individual financial instrument or its issuer, or by factors affecting all similar financial instruments traded in the market. [Refer: Currency risk [member]; Interest rate risk [member]; Financial instruments, class [member]] disclosure: IFRS 7 Defined terms ifrs-full OtherPropertyPlantAndEquipment X instant debit Other property, plant and equipment The amount of property, plant and equipment that the entity does not separately disclose in the same statement or note. [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full OtherPropertyPlantAndEquipmentMember member Other property, plant and equipment [member] This member stands for a class of property, plant and equipment representing property, plant and equipment that the entity does not separately disclose in the same statement or note. [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full OtherProvisions X instant credit Other provisions The amount of provisions other than provisions for employee benefits. [Refer: Provisions] disclosure: IAS 1 78 d, disclosure: IAS 37 84 a ifrs-full OtherProvisionsAbstract Other provisions [abstract] ifrs-full OtherProvisionsMember member Other provisions [member] This member stands for provisions other than provisions for employee benefits. It also represents the standard value for the 'Classes of other provisions' axis if no other member is used. [Refer: Provisions] disclosure: IAS 37 84 ifrs-full OtherReceivables X instant debit Other receivables The amount receivable by the entity that it does not separately disclose in the same statement or note. example: IAS 1 78 b ifrs-full OtherRegulatoryDeferralAccountCreditBalances X instant credit Other regulatory deferral account credit balances The amount of regulatory deferral account credit balances that the entity does not separately disclose in the same statement or note. [Refer: Regulatory deferral account credit balances] example: IFRS 14 IE5, example: IFRS 14 25 ifrs-full OtherRegulatoryDeferralAccountDebitBalances X instant debit Other regulatory deferral account debit balances The amount of regulatory deferral account debit balances that the entity does not separately disclose in the same statement or note. [Refer: Regulatory deferral account debit balances] example: IFRS 14 IE5, example: IFRS 14 25 ifrs-full OtherRelatedPartiesMember member Other related parties [member] This member stands for related parties that the entity does not separately disclose in the same statement or note. [Refer: Related parties [member]] disclosure: IAS 24 19 g ifrs-full OtherReserves X instant credit Other reserves A component of equity representing reserves within equity, not including retained earnings. [Refer: Retained earnings] example: IAS 1 78 e ifrs-full OtherReservesAbstract Other reserves [abstract] ifrs-full OtherReservesMember member Other reserves [member] This member stands for a component of equity representing reserves within equity, not including retained earnings. It also represents the standard value for the 'Reserves within equity' axis if no other member is used. [Refer: Retained earnings] disclosure: IAS 1 106, disclosure: IAS 1 79 b ifrs-full OtherRevenue X duration credit Other revenue The amount of revenue arising from sources that the entity does not separately disclose in the same statement or note. [Refer: Revenue] common practice: IAS 1 112 c, disclosure: IAS 18 35 b - Expiry date 2018.01.01 ifrs-full OtherReversalsOfProvisions X duration credit Other reversals of provisions The amount of reversals of provisions that the entity does not separately disclose in the same statement or note. [Refer: Provisions] disclosure: IAS 1 98 g ifrs-full OtherShorttermEmployeeBenefits X duration debit Other short-term employee benefits The amount of expense from employee benefits (other than termination benefits), which are expected to be settled wholly within twelve months after the end of the annual reporting period in which the employees render the related services, that the entity does not separately disclose in the same statement or note. [Refer: Employee benefits expense] common practice: IAS 19 9 ifrs-full OtherShorttermProvisions X instant credit Other current provisions The amount of current provisions other than provisions for employee benefits. [Refer: Provisions] disclosure: IAS 1 78 d ifrs-full OtherTangibleOrIntangibleAssetsTransferred X instant credit Other tangible or intangible assets transferred The fair value, at acquisition date, of other tangible or intangible assets (including a business or subsidiary of the acquirer) transferred as consideration in a business combination, that the entity does not separately disclose in the same note. [Refer: Intangible assets other than goodwill; Business combinations [member]; Subsidiaries [member]] disclosure: IFRS 3 B64 f ii ifrs-full OtherTaxEffectsForReconciliationBetweenAccountingProfitAndTaxExpenseIncome X duration debit Other tax effects for reconciliation between accounting profit and tax expense (income) The amount that represents the difference between the tax expense (income) and the product of the accounting profit multiplied by the applicable tax rate(s) that the entity does not separately disclose in the same statement or note. [Refer: Accounting profit; Applicable tax rate] disclosure: IAS 12 81 c i ifrs-full OtherTaxRateEffectsForReconciliationBetweenAccountingProfitAndTaxExpenseIncome X.XX duration Other tax rate effects for reconciliation between accounting profit and tax expense (income) Tax rate effects, in aggregate, on the reconciliation between the average effective tax rate and the applicable tax rate that the entity does not separately disclose in the reconciliation. [Refer: Average effective tax rate; Applicable tax rate] disclosure: IAS 12 81 c ii ifrs-full OtherTemporaryDifferencesMember member Other temporary differences [member] This member stands for temporary differences that the entity does not separately disclose in the same statement or note. [Refer: Temporary differences [member]] common practice: IAS 12 81 g ifrs-full OtherTradingIncomeExpense X duration credit Other trading income (expense) The amount of trading income (expense) that the entity does not separately disclose in the same statement or note. [Refer: Trading income (expense)] common practice: IAS 1 112 c ifrs-full OtherWorkPerformedByEntityAndCapitalised X duration credit Other work performed by entity and capitalised The amount of the entity's own work capitalised from items originally classified as costs that the entity does not separately disclose in the same statement or note. example: IAS 1 IG6, common practice: IAS 1 85 ifrs-full OutflowsOfCashFromInvestingActivities X duration credit Outflows of cash from investing activities The cash outflow for investing activities. common practice: IAS 7 16 ifrs-full OutputOfAgriculturalProduce X.XX duration Output of agricultural produce The output of entity's agricultural produce. common practice: IAS 41 46 b ii ifrs-full OutstandingBalancesForRelatedPartyTransactionsAbstract Outstanding balances for related party transactions [abstract] ifrs-full OutstandingCommitmentsMadeByEntityRelatedPartyTransactions X instant credit Outstanding commitments made by entity, related party transactions The amount of outstanding commitments made by the entity in related party transactions. [Refer: Related parties [member]] disclosure: IAS 24 18 b ifrs-full OutstandingCommitmentsMadeOnBehalfOfEntityRelatedPartyTransactions X instant credit Outstanding commitments made on behalf of entity, related party transactions The amount of outstanding commitments made on behalf of the entity in related party transactions. [Refer: Related parties [member]] disclosure: IAS 24 18 b ifrs-full OwnedAircraftMember member Owned aircraft [member] This member stands for aircraft that is owned by the entity. [Refer: Aircraft [member]] common practice: IAS 16 37 e ifrs-full ParentMember member Parent [member] This member stands for an entity that controls one or more entities. disclosure: IAS 24 19 a ifrs-full ParticipationInDefinedBenefitPlanThatSharesRisksBetweenGroupEntitiesRelatedPartyTransactions X duration Participation in defined benefit plan that shares risks between group entities, related party transactions The amount of participation by the entity in a defined benefit plan that shares risks between group entities. [Refer: Defined benefit plans [member]; Related parties [member]] example: IAS 24 22 ifrs-full ParValuePerShare X.XX instant Par value per share The nominal value per share. disclosure: IAS 1 79 a iii ifrs-full PastDueStatusAxis axis Past due status [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 7 35N - Effective 2018.01.01, common practice: IFRS 7 37 - Expiry date 2018.01.01 ifrs-full PastDueStatusMember member Past due status [member] This member stands for all past-due statuses. It also represents the standard value for the 'Past due status' axis if no other member is used. example: IFRS 7 35N - Effective 2018.01.01, common practice: IFRS 7 37 - Expiry date 2018.01.01 ifrs-full PastServiceCostAndGainsLossesArisingFromSettlementsNetDefinedBenefitLiabilityAsset X duration credit Past service cost and gains (losses) arising from settlements, net defined benefit liability (asset) The increase (decrease) in the net defined benefit liability (asset) resulting from past service cost and gains (losses) arising from settlements. [Refer: Gains (losses) arising from settlements, net defined benefit liability (asset); Net defined benefit liability (asset)] disclosure: IAS 19 141 d ifrs-full PastServiceCostAndGainsLossesArisingFromSettlementsNetDefinedBenefitLiabilityAssetAbstract Past service cost and gains (losses) arising from settlements, net defined benefit liability (asset) [abstract] ifrs-full PastServiceCostNetDefinedBenefitLiabilityAsset X duration credit Past service cost, net defined benefit liability (asset) The increase (decrease) in the net defined benefit liability (asset) resulting from past service cost. Past service cost is the change in the present value of the defined benefit obligation for employee service in prior periods, resulting from a plan amendment (the introduction or withdrawal of, or changes to, a defined benefit plan) or a curtailment (a significant reduction by the entity in the number of employees covered by a plan). [Refer: Net defined benefit liability (asset); Defined benefit plans [member]] disclosure: IAS 19 141 d ifrs-full PayablesForPurchaseOfEnergy X instant credit Payables for purchase of energy The amount of payables for the purchase of energy. common practice: IAS 1 78 ifrs-full PayablesForPurchaseOfNoncurrentAssets X instant credit Payables for purchase of non-current assets The amount of payables for the purchase of non-current assets. [Refer: Non-current assets] common practice: IAS 1 78 ifrs-full PayablesOnSocialSecurityAndTaxesOtherThanIncomeTax X instant credit Payables on social security and taxes other than income tax The amount of payment due on social security and taxes other than income tax. Income taxes include all domestic and foreign taxes that are based on taxable profits. Income taxes also include taxes, such as withholding taxes, that are payable by a subsidiary, associate or joint arrangement on distributions to the reporting entity. common practice: IAS 1 78 ifrs-full PaymentsForDebtIssueCosts X duration credit Payments for debt issue costs The cash outflow for debt issue costs. common practice: IAS 7 17 ifrs-full PaymentsForDevelopmentProjectExpenditure X duration credit Payments for development project expenditure The cash outflow for expenditure related to development projects. common practice: IAS 7 16 ifrs-full PaymentsForExplorationAndEvaluationExpenses X duration credit Payments for exploration and evaluation expenses The cash outflow for expenses incurred by an entity in connection with the exploration for, and evaluation of, mineral resources before the technical feasibility and commercial viability of extracting a mineral resource are demonstrable. common practice: IAS 7 14 ifrs-full PaymentsForPremiumsAndClaimsAnnuitiesAndOtherPolicyBenefits X duration credit Payments for premiums and claims, annuities and other policy benefits The cash outflow for premiums and claims, annuities and other policy benefits. example: IAS 7 14 e ifrs-full PaymentsForShareIssueCosts X duration credit Payments for share issue costs The cash outflow for share issue costs. common practice: IAS 7 17 ifrs-full PaymentsFromChangesInOwnershipInterestsInSubsidiaries X duration credit Payments from changes in ownership interests in subsidiaries that do not result in loss of control The cash outflow for changes in ownership interests in subsidiaries that do not result in a loss of control. [Refer: Subsidiaries [member]] disclosure: IAS 7 42A, disclosure: IAS 7 42B ifrs-full PaymentsFromContractsHeldForDealingOrTradingPurpose X duration credit Payments from contracts held for dealing or trading purpose The cash outflow for contracts held for dealing or trading purposes. example: IAS 7 14 g ifrs-full PaymentsFromPlanNetDefinedBenefitLiabilityAsset X duration debit Payments from plan, net defined benefit liability (asset) The decrease (increase) in the net defined benefit liability (asset) resulting from payments from the plan. [Refer: Net defined benefit liability (asset)] disclosure: IAS 19 141 g ifrs-full PaymentsInRespectOfSettlementsNetDefinedBenefitLiabilityAsset X duration debit Payments in respect of settlements, net defined benefit liability (asset) The decrease (increase) in the net defined benefit liability (asset) resulting from payments from the plan in respect of settlements. [Refer: Gains (losses) arising from settlements, net defined benefit liability (asset); Net defined benefit liability (asset); Defined benefit plans [member]] disclosure: IAS 19 141 g ifrs-full PaymentsInRespectOfSettlementsReimbursementRights X duration credit Payments in respect of settlements, reimbursement rights The decrease (increase) in reimbursement rights resulting from payments in respect of settlements. [Refer: Gains (losses) arising from settlements, net defined benefit liability (asset); Defined benefit plans [member]] disclosure: IAS 19 141 g ifrs-full PaymentsOfFinanceLeaseLiabilitiesClassifiedAsFinancingActivities X duration credit Payments of finance lease liabilities, classified as financing activities The cash outflow for payment of finance lease liabilities, classified as financing activities. [Refer: Finance lease liabilities] example: IAS 7 17 e - Expiry date 2019.01.01 ifrs-full PaymentsOfLeaseLiabilitiesClassifiedAsFinancingActivities X duration credit Payments of lease liabilities, classified as financing activities The cash outflow for payment of lease liabilities, classified as financing activities. [Refer: Lease liabilities] example: IAS 7 17 e - Effective 2019.01.01 ifrs-full PaymentsOfOtherEquityInstruments X duration credit Payments of other equity instruments The cash outflow for payments for equity instruments that the entity does not separately disclose in the same statement or note. common practice: IAS 7 17 ifrs-full PaymentsToAcquireOrRedeemEntitysShares X duration credit Payments to acquire or redeem entity's shares The cash outflow to acquire or redeem entity's shares. example: IAS 7 17 b ifrs-full PaymentsToAndOnBehalfOfEmployees X duration credit Payments to and on behalf of employees The cash outflow to, and on behalf of, employees. example: IAS 7 14 d ifrs-full PaymentsToManufactureOrAcquireAssetsHeldForRentalToOthersAndSubsequentlyHeldForSale X duration credit Payments to manufacture or acquire assets held for rental to others and subsequently held for sale The cash outflow to manufacture or acquire assets held for rental to others and subsequently held for sale. example: IAS 7 14 ifrs-full PaymentsToSuppliersForGoodsAndServices X duration credit Payments to suppliers for goods and services The cash outflow to suppliers for goods and services. example: IAS 7 14 c ifrs-full PaymentsToSuppliersForGoodsAndServicesAndToAndOnBehalfOfEmployees X duration credit Payments to suppliers for goods and services and to and on behalf of employees The cash outflow for payments to suppliers for goods and services and to, and on behalf of, employees. common practice: IAS 7 14 ifrs-full PercentageOfEntitysRevenue X.XX duration Percentage of entity's revenue The percentage of the entity's revenue. [Refer: Revenue] common practice: IFRS 8 34 ifrs-full PercentageOfReasonablyPossibleDecreaseInActuarialAssumption X.XX instant Percentage of reasonably possible decrease in actuarial assumption The reasonably possible percentage of the decrease in the actuarial assumption used to determine the present value of defined benefit obligation. [Refer: Actuarial assumptions [member]] disclosure: IAS 19 145 a ifrs-full PercentageOfReasonablyPossibleIncreaseInActuarialAssumption X.XX instant Percentage of reasonably possible increase in actuarial assumption The reasonably possible percentage of the increase in the actuarial assumption used to determine the present value of defined benefit obligation. [Refer: Actuarial assumptions [member]] disclosure: IAS 19 145 a ifrs-full PercentageOfVotingEquityInterestsAcquired X.XX instant Percentage of voting equity interests acquired The percentage of voting equity interests acquired in a business combination. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 c ifrs-full PerformanceObligationsAxis axis Performance obligations [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 15 119 - Effective 2018.01.01 ifrs-full PerformanceObligationsMember member Performance obligations [member] This member stands for all performance obligations. A performance obligation is a promise in a contract with a customer to transfer to the customer either: (a) a good or service (or a bundle of goods or services) that is distinct; or (b) a series of distinct goods or services that are substantially the same and that have the same pattern of transfer to the customer. This member also represents the standard value for the 'Performance obligations' axis if no other member is used. disclosure: IFRS 15 119 - Effective 2018.01.01 ifrs-full PerformanceObligationsSatisfiedAtPointInTimeMember member Performance obligations satisfied at point in time [member] This member stands for performance obligations satisfied at a point in time. An entity satisfies a performance obligation at a point in time, if the performance obligation is not satisfied over time. [Refer: Performance obligations [member]] disclosure: IFRS 15 125 - Effective 2018.01.01 ifrs-full PerformanceObligationsSatisfiedOverTimeMember member Performance obligations satisfied over time [member] This member stands for performance obligations satisfied over time. An entity satisfies a performance obligation over time, if one of the following criteria is met: (a) the customer simultaneously receives and consumes the benefits provided by the entitys performance as the entity performs; (b) the entitys performance creates or enhances an asset (for example, work in progress) that the customer controls as the asset is created or enhanced; or (c) the entitys performance does not create an asset with an alternative use to the entity and the entity has an enforceable right to payment for performance completed to date. [Refer: Performance obligations [member]] disclosure: IFRS 15 124 - Effective 2018.01.01 ifrs-full PeriodCoveredByFinancialStatements text Period covered by financial statements The description of the period covered by the set of financial statements or notes. disclosure: IAS 1 51 c ifrs-full PlanAssetsAtFairValue X instant debit Plan assets, at fair value The fair value of defined benefit plan assets. Plan assets comprise assets held by a long-term employee benefit fund and qualifying insurance policies. [Refer: At fair value [member]] common practice: IAS 19 57 a ifrs-full PlanAssetsMember member Plan assets [member] This member stands for defined benefit plan assets. Plan assets comprise: (a) assets held by a long-term employee benefit fund; and (b) qualifying insurance policies. disclosure: IAS 19 140 a i ifrs-full PlantsMember member Plants [member] This member stands for plants. common practice: IAS 41 41 ifrs-full PortfolioAndOtherManagementFeeIncome X duration credit Portfolio and other management fee income The amount of income recognised from portfolio and other management fees. common practice: IAS 1 112 c ifrs-full PortionOfConsiderationPaidReceivedConsistingOfCashAndCashEquivalents X duration credit Portion of consideration paid (received) consisting of cash and cash equivalents The portion of consideration paid or received, consisting of cash and cash equivalents, in respect of both obtaining and losing control of subsidiaries or other businesses. [Refer: Subsidiaries [member]; Cash and cash equivalents; Consideration paid (received)] disclosure: IAS 7 40 b ifrs-full PortionOfGainsLossesRecognisedWhenControlOfSubsidiaryIsLostAttributableToDerecognisingRegulatoryDeferralAccountBalancesInFormerSubsidiary X duration credit Portion of gains (losses) recognised when control of subsidiary is lost, attributable to derecognising regulatory deferral account balances in former subsidiary The portion of gains (losses) from losing control of a subsidiary that is attributable to derecognising regulatory deferral account balances in the former subsidiary. [Refer: Gains (losses) recognised when control of subsidiary is lost; Regulatory deferral account balances [member]; Subsidiaries [member]] disclosure: IFRS 14 B28 ifrs-full PortionOfGainsLossesRecognisedWhenControlOfSubsidiaryIsLostAttributableToRecognisingInvestmentRetainedInFormerSubsidiary X duration credit Portion of gains (losses) recognised when control of subsidiary is lost, attributable to recognising investment retained in former subsidiary The portion of gains (losses) from losing control of a subsidiary attributable to recognising any investment retained in the former subsidiary at its fair value at the date when control is lost. [Refer: Gains (losses) recognised when control of subsidiary is lost; Subsidiaries [member]] disclosure: IFRS 12 19 a ifrs-full PostemploymentBenefitExpenseDefinedBenefitPlans X duration debit Post-employment benefit expense, defined benefit plans The amount of post-employment benefit expense relating to defined benefit plans. [Refer: Defined benefit plans [member]] common practice: IAS 19 5 ifrs-full PostemploymentBenefitExpenseDefinedContributionPlans X duration debit Post-employment benefit expense, defined contribution plans The amount of post-employment benefit expense relating to defined contribution plans. Defined contribution plans are post-employment benefit plans under which an entity pays fixed contributions into a separate entity (a fund) and will have no legal or constructive obligation to pay further contributions if the fund does not hold sufficient assets to pay all employee benefits relating to employee service in the current and prior periods. disclosure: IAS 19 53 ifrs-full PotentialOrdinaryShareTransactionsMember member Potential ordinary share transactions [member] This member stands for potential ordinary share transactions. [Refer: Ordinary shares [member]] example: IAS 10 22 f ifrs-full PowerGeneratingAssetsMember member Power generating assets [member] This member stands for a class of property, plant and equipment representing assets that generate power. [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full PrecontractCostsMember member Pre-contract costs [member] This member stands for a category of assets recognised from the costs to obtain or fulfil contracts with customers representing the pre-contract costs. [Refer: Assets recognised from costs to obtain or fulfil contracts with customers] example: IFRS 15 128 a - Effective 2018.01.01 ifrs-full PreferenceSharesMember member Preference shares [member] This member stands for equity instruments that are senior in some aspects to ordinary shares, but subordinate to debt instruments in terms of claim. [Refer: Ordinary shares [member]] common practice: IAS 1 79 a ifrs-full PremiumsWrittenNetOfReinsurance X duration credit Premiums written, net of reinsurance The amount of premiums written, net of amounts reinsured with third parties. common practice: IAS 1 85 ifrs-full PrepaymentRiskMember member Prepayment risk [member] This member stands for the type of risk that one party to a financial asset will incur a financial loss because the other party repays earlier or later than expected. [Refer: Financial instruments, class [member]] example: IFRS 7 IG32, example: IFRS 7 40 a ifrs-full Prepayments X instant debit Prepayments Receivables that represent amounts paid for goods and services before they have been delivered. example: IAS 1 78 b ifrs-full PrepaymentsAndAccruedIncome X instant debit Prepayments and accrued income The amount of prepayments and accrued income. [Refer: Prepayments; Accrued income] common practice: IAS 1 112 c ifrs-full PrepaymentsAndAccruedIncomeAbstract Prepayments and accrued income [abstract] ifrs-full PresentationOfLeasesForLesseeAbstract Presentation of leases for lessee [abstract] ifrs-full PresentationOfOverlayApproachAbstract Presentation of overlay approach [abstract] ifrs-full PresentValueOfDefinedBenefitObligationMember member Present value of defined benefit obligation [member] This member stands for the present value of a defined benefit obligation. The present value of a defined benefit obligation is the present value, without deducting any plan assets, of expected future payments required to settle the obligation resulting from employee service in the current and prior periods. disclosure: IAS 19 140 a ii ifrs-full PreviousGAAPMember member Previous GAAP [member] This member stands for the basis of accounting that the entity used immediately before adopting IFRSs. [Refer: IFRSs [member]] disclosure: IFRS 1 24, common practice: IFRS 1 30, disclosure: IFRS 1 29 ifrs-full PreviouslyStatedMember member Previously stated [member] This member stands for the information previously stated in the financial statements (ie before retrospective application or retrospective restatement). disclosure: IAS 1 106 b, disclosure: IAS 8 28 f i, disclosure: IAS 8 29 c i, disclosure: IAS 8 49 b i ifrs-full PriceIndexMovements X.XX duration Price index movements The movements in the general price index used to restate financial statement information of an entity whose functional currency is the currency of a hyperinflationary economy. disclosure: IAS 29 39 c ifrs-full PricesSpecifiedInForwardAgreementsToPurchaseFinancialAssetsForCash X instant credit Prices specified in forward agreements to purchase financial assets for cash Prices specified in forward agreements to purchase financial assets for cash. example: IFRS 7 B11D b ifrs-full PrincipalPlaceOfBusiness text Principal place of business The place where an entity principally conducts operations. disclosure: IAS 1 138 a ifrs-full PrincipalPlaceOfBusinessOfAssociate text Principal place of business of associate The principal place of business of an associate. [Refer: Principal place of business; Associates [member]] disclosure: IAS 27 16 b ii, disclosure: IAS 27 17 b ii, disclosure: IFRS 12 21 a iii ifrs-full PrincipalPlaceOfBusinessOfEntityWhoseConsolidatedFinancialStatementsHaveBeenProducedForPublicUse text Principal place of business of entity whose consolidated financial statements have been produced for public use The principal place of business of the entity's ultimate or any intermediate parent whose consolidated financial statements that comply with IFRSs have been produced for public use. [Refer: Consolidated [member]; IFRSs [member]] disclosure: IAS 27 16 a ifrs-full PrincipalPlaceOfBusinessOfJointOperation text Principal place of business of joint operation The principal place of business of a joint operation. [Refer: Joint operations [member]; Principal place of business] disclosure: IFRS 12 21 a iii ifrs-full PrincipalPlaceOfBusinessOfJointVenture text Principal place of business of joint venture The principal place of business of a joint venture. [Refer: Principal place of business; Joint ventures [member]] disclosure: IAS 27 16 b ii, disclosure: IAS 27 17 b ii, disclosure: IFRS 12 21 a iii ifrs-full PrincipalPlaceOfBusinessOfSubsidiary text Principal place of business of subsidiary The principal place of business of a subsidiary. [Refer: Principal place of business; Subsidiaries [member]] disclosure: IAS 27 16 b ii, disclosure: IAS 27 17 b ii, disclosure: IFRS 12 12 b, disclosure: IFRS 12 19B b ifrs-full ProbabilityOfDefaultAxis axis Probability of default [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 35M - Effective 2018.01.01 ifrs-full ProbabilityOfDefaultMember member Probability of default [member] This member stands for all probabilities of default. example: IFRS 7 IG20C - Effective 2018.01.01, example: IFRS 7 35M - Effective 2018.01.01 ifrs-full ProbabilityOfDefaultSignificantUnobservableInputsAssets X.XX duration Probability of default, significant unobservable inputs, assets Probability of default used as a significant Level 3 unobservable input for assets. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full ProbabilityOfDefaultSignificantUnobservableInputsEntitysOwnEquityInstruments X.XX duration Probability of default, significant unobservable inputs, entity's own equity instruments Probability of default used as a significant Level 3 unobservable input for the entity's own equity instruments. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full ProbabilityOfDefaultSignificantUnobservableInputsLiabilities X.XX duration Probability of default, significant unobservable inputs, liabilities Probability of default used as a significant Level 3 unobservable input for liabilities. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full ProceedsFromBorrowingsClassifiedAsFinancingActivities X duration debit Proceeds from borrowings, classified as financing activities The cash inflow from borrowings obtained. [Refer: Borrowings] example: IAS 7 17 c ifrs-full ProceedsFromChangesInOwnershipInterestsInSubsidiaries X duration debit Proceeds from changes in ownership interests in subsidiaries that do not result in loss of control The cash inflow from changes in ownership interests in subsidiaries that do not result in a loss of control. [Refer: Subsidiaries [member]] disclosure: IAS 7 42A, disclosure: IAS 7 42B ifrs-full ProceedsFromContributionsOfNoncontrollingInterests X duration debit Proceeds from contributions of non-controlling interests The cash inflow from proceeds from contributions of non-controlling interests. [Refer: Non-controlling interests] common practice: IAS 7 17 ifrs-full ProceedsFromCurrentBorrowings X duration debit Proceeds from current borrowings The cash inflow from current borrowings obtained. [Refer: Current borrowings] common practice: IAS 7 17 ifrs-full ProceedsFromDisposalOfExplorationAndEvaluationAssets X duration debit Proceeds from disposal of exploration and evaluation assets The cash inflow from the disposal of exploration and evaluation assets. [Refer: Exploration and evaluation assets [member]] common practice: IAS 7 16 ifrs-full ProceedsFromDisposalOfMiningAssets X duration debit Proceeds from disposal of mining assets The cash inflow from the disposal of mining assets. [Refer: Mining assets] common practice: IAS 7 16 ifrs-full ProceedsFromDisposalOfNoncurrentAssetsOrDisposalGroupsClassifiedAsHeldForSaleAndDiscontinuedOperations X duration debit Proceeds from disposal of non-current assets or disposal groups classified as held for sale and discontinued operations The cash inflow from the disposal of non-current assets or disposal groups classified as held for sale and discontinued operations. [Refer: Discontinued operations [member]; Disposal groups classified as held for sale [member]; Non-current assets or disposal groups classified as held for sale] common practice: IAS 7 16 ifrs-full ProceedsFromDisposalOfOilAndGasAssets X duration debit Proceeds from disposal of oil and gas assets The cash inflow from disposal of oil and gas assets. [Refer: Oil and gas assets] common practice: IAS 7 16 ifrs-full ProceedsFromDisposalOrMaturityOfAvailableforsaleFinancialAssets X duration debit Proceeds from disposal or maturity of available-for-sale financial assets The cash inflow from the disposal or maturity of available-for-sale financial assets. [Refer: Financial assets available-for-sale] common practice: IAS 7 16 ifrs-full ProceedsFromDisposalsOfPropertyPlantAndEquipmentIntangibleAssetsOtherThanGoodwillInvestmentPropertyAndOtherNoncurrentAssets X duration debit Proceeds from disposals of property, plant and equipment, intangible assets other than goodwill, investment property and other non-current assets The cash inflow from the disposal of property, plant and equipment, intangible assets other than goodwill, investment property and other non-current assets. [Refer: Intangible assets other than goodwill; Investment property; Other non-current assets; Property, plant and equipment] common practice: IAS 7 16 ifrs-full ProceedsFromExerciseOfOptions X duration debit Proceeds from exercise of options The cash inflow from the exercise of options. common practice: IAS 7 17 ifrs-full ProceedsFromGovernmentGrantsClassifiedAsFinancingActivities X duration debit Proceeds from government grants, classified as financing activities The cash inflow from government grants, classified as financing activities. [Refer: Government [member]; Government grants] common practice: IAS 20 28 ifrs-full ProceedsFromGovernmentGrantsClassifiedAsInvestingActivities X duration debit Proceeds from government grants, classified as investing activities The cash inflow from government grants, classified as investing activities. [Refer: Government [member]; Government grants] common practice: IAS 20 28 ifrs-full ProceedsFromIssueOfBondsNotesAndDebentures X duration debit Proceeds from issue of bonds, notes and debentures The cash inflow from the issuing of bonds, notes and debentures. common practice: IAS 7 17 ifrs-full ProceedsFromIssueOfOrdinaryShares X duration debit Proceeds from issue of ordinary shares The cash inflow from the issuing of ordinary shares. [Refer: Ordinary shares [member]] common practice: IAS 7 17 ifrs-full ProceedsFromIssueOfPreferenceShares X duration debit Proceeds from issue of preference shares The cash inflow from the issuing of preference shares. [Refer: Preference shares [member]] common practice: IAS 7 17 ifrs-full ProceedsFromIssueOfSubordinatedLiabilities X duration debit Proceeds from issue of subordinated liabilities The cash inflow from the issuing of subordinated liabilities. [Refer: Subordinated liabilities] common practice: IAS 7 17 ifrs-full ProceedsFromIssuingOtherEquityInstruments X duration debit Proceeds from issuing other equity instruments The cash inflow from issuing equity instruments that the entity does not separately disclose in the same statement or note. example: IAS 7 17 a ifrs-full ProceedsFromIssuingShares X duration debit Proceeds from issuing shares The cash inflow from issuing shares. example: IAS 7 17 a ifrs-full ProceedsFromNoncurrentBorrowings X duration debit Proceeds from non-current borrowings The cash inflow from non-current borrowings obtained. [Refer: Borrowings] common practice: IAS 7 17 ifrs-full ProceedsFromOtherLongtermAssetsClassifiedAsInvestingActivities X duration debit Proceeds from sales of other long-term assets, classified as investing activities The cash inflow from sales of long-term assets that the entity does not separately disclose in the same statement or note, classified as investing activities. [Refer: Assets] example: IAS 7 16 b ifrs-full ProceedsFromSaleOrIssueOfTreasuryShares X duration debit Proceeds from sale or issue of treasury shares The cash inflow from the sale or issuing of treasury shares. [Refer: Sale or issue of treasury shares; Treasury shares] common practice: IAS 7 17 ifrs-full ProceedsFromSalesOfBiologicalAssets X duration debit Proceeds from sales of biological assets The cash inflow from sales of biological assets. [Refer: Biological assets] common practice: IAS 7 16 ifrs-full ProceedsFromSalesOfIntangibleAssetsClassifiedAsInvestingActivities X duration debit Proceeds from sales of intangible assets, classified as investing activities The cash inflow from sales of intangible assets, classified as investing activities. [Refer: Intangible assets other than goodwill] example: IAS 7 16 b ifrs-full ProceedsFromSalesOfInterestsInAssociates X duration debit Proceeds from sales of interests in associates The cash inflow from sales of interests in associates. [Refer: Associates [member]] common practice: IAS 7 16 ifrs-full ProceedsFromSalesOfInvestmentProperty X duration debit Proceeds from sales of investment property The cash inflow from sales of investment property. [Refer: Investment property] common practice: IAS 7 16 ifrs-full ProceedsFromSalesOfInvestmentsAccountedForUsingEquityMethod X duration debit Proceeds from sales of investments accounted for using equity method The cash inflow from sales of investments accounted for using the equity method. [Refer: Investments accounted for using equity method] common practice: IAS 7 16 ifrs-full ProceedsFromSalesOfInvestmentsOtherThanInvestmentsAccountedForUsingEquityMethod X duration debit Proceeds from sales of investments other than investments accounted for using equity method The cash inflow from sales of investments other than investments accounted for using the equity method. [Refer: Investments accounted for using equity method; Investments other than investments accounted for using equity method] common practice: IAS 7 16 ifrs-full ProceedsFromSalesOfPropertyPlantAndEquipmentClassifiedAsInvestingActivities X duration debit Proceeds from sales of property, plant and equipment, classified as investing activities The cash inflow from sales of property, plant and equipment, classified as investing activities. [Refer: Property, plant and equipment] example: IAS 7 16 b ifrs-full ProceedsFromSalesOrMaturityOfFinancialInstrumentsClassifiedAsInvestingActivities X duration debit Proceeds from sales or maturity of financial instruments, classified as investing activities The cash inflow from sales or maturity of financial instruments, classified as investing activities. [Refer: Financial instruments, class [member]] common practice: IAS 7 16 ifrs-full ProceedsFromTransferActivity X duration debit Proceeds from transfer activity during period representing greatest transfer activity The amount of proceeds recognised from the transfer of financial assets during the part of the reporting period within which the greatest transfer activity took place when the total amount of proceeds from the transfer activity (that qualifies for derecognition) is not evenly distributed throughout the reporting period. [Refer: Financial assets] disclosure: IFRS 7 42G c iii ifrs-full ProductionSupplies X instant debit Current production supplies A classification of current inventory representing the amount of supplies to be used for the production process. [Refer: Inventories] example: IAS 1 78 c, common practice: IAS 2 37 ifrs-full ProductsAndServicesAxis axis Products and services [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 15 B89 a - Effective 2018.01.01, disclosure: IFRS 8 32 ifrs-full ProductsAndServicesMember member Products and services [member] This member stands for the entity's products and services. It also represents the standard value for the 'Products and services' axis if no other member is used. example: IFRS 15 B89 a - Effective 2018.01.01, disclosure: IFRS 8 32 ifrs-full ProfessionalFeesExpense X duration debit Professional fees expense The amount of fees paid or payable for professional services. common practice: IAS 1 112 c ifrs-full ProfitLoss X duration credit Profit (loss) The total of income less expenses, excluding the components of other comprehensive income. [Refer: Other comprehensive income] disclosure: IAS 1 106 d i, disclosure: IAS 1 81A a, disclosure: IAS 7 18 b, disclosure: IFRS 1 24 b, disclosure: IFRS 1 32 a ii, example: IFRS 12 B10 b, example: IFRS 4 39L e - Effective on first application of IFRS 9, disclosure: IFRS 8 28 b, disclosure: IFRS 8 23 ifrs-full ProfitLossAbstract Profit (loss) [abstract] ifrs-full ProfitLossAttributableToAbstract Profit (loss), attributable to [abstract] ifrs-full ProfitLossAttributableToNoncontrollingInterests X duration credit Profit (loss), attributable to non-controlling interests The profit (loss) attributable to non-controlling interests. [Refer: Profit (loss); Non-controlling interests] disclosure: IAS 1 81B a i, disclosure: IFRS 12 12 e ifrs-full ProfitLossAttributableToOrdinaryEquityHoldersOfParentEntity X duration credit Profit (loss), attributable to ordinary equity holders of parent entity The profit (loss) attributable to ordinary equity holders of the parent equity. [Refer: Profit (loss)] disclosure: IAS 33 70 a ifrs-full ProfitLossAttributableToOrdinaryEquityHoldersOfParentEntityAbstract Profit (loss), attributable to ordinary equity holders of parent entity [abstract] ifrs-full ProfitLossAttributableToOrdinaryEquityHoldersOfParentEntityIncludingDilutiveEffects X duration credit Profit (loss), attributable to ordinary equity holders of parent entity including dilutive effects The profit (loss) attributable to ordinary equity holders of the parent equity, adjusted for the effects of all dilutive potential ordinary shares. [Refer: Profit (loss)] disclosure: IAS 33 70 a ifrs-full ProfitLossAttributableToOwnersOfParent X duration credit Profit (loss), attributable to owners of parent The profit (loss) attributable to owners of the parent. [Refer: Profit (loss)] disclosure: IAS 1 81B a ii ifrs-full ProfitLossBeforeTax X duration credit Profit (loss) before tax The profit (loss) from continuing operations before tax expense or income. [Refer: Profit (loss)] example: IAS 1 103, example: IAS 1 102, example: IFRS 8 28 b, example: IFRS 8 23 ifrs-full ProfitLossBeforeTaxDiscontinuedOperations X duration credit Profit (loss) before tax, discontinued operations The profit (loss) before tax of discontinued operations. [Refer: Discontinued operations [member]; Profit (loss)] disclosure: IFRS 5 33 b i ifrs-full ProfitLossFromContinuingOperations X duration credit Profit (loss) from continuing operations The profit (loss) from continuing operations. [Refer: Continuing operations [member]; Profit (loss)] disclosure: IAS 1 81A a, disclosure: IFRS 12 B12 b vi, disclosure: IFRS 8 28 b, disclosure: IFRS 8 23 ifrs-full ProfitLossFromContinuingOperationsAttributableToNoncontrollingInterests X duration credit Profit (loss) from continuing operations attributable to non-controlling interests The profit (loss) from continuing operations attributable to non-controlling interests. [Refer: Profit (loss) from continuing operations; Non-controlling interests] example: IFRS 5 Example 11, example: IFRS 5 33 d ifrs-full ProfitLossFromContinuingOperationsAttributableToOrdinaryEquityHoldersOfParentEntity X duration credit Profit (loss) from continuing operations attributable to ordinary equity holders of parent entity The profit (loss) from continuing operations attributable to ordinary equity holders of the parent equity. [Refer: Continuing operations [member]; Profit (loss) from continuing operations] disclosure: IAS 33 70 a ifrs-full ProfitLossFromContinuingOperationsAttributableToOrdinaryEquityHoldersOfParentEntityIncludingDilutiveEffects X duration credit Profit (loss) from continuing operations attributable to ordinary equity holders of parent entity including dilutive effects The profit (loss) from continuing operations attributable to ordinary equity holders of the parent equity, adjusted for the effects of all dilutive potential ordinary shares. [Refer: Profit (loss) from continuing operations] disclosure: IAS 33 70 a ifrs-full ProfitLossFromDiscontinuedOperations X duration credit Profit (loss) from discontinued operations The profit (loss) from discontinued operations. [Refer: Discontinued operations [member]; Profit (loss)] disclosure: IAS 1 82 ea, disclosure: IFRS 12 B12 b vii, disclosure: IFRS 5 33 a ifrs-full ProfitLossFromDiscontinuedOperationsAttributableToNoncontrollingInterests X duration credit Profit (loss) from discontinued operations attributable to non-controlling interests The profit (loss) from discontinued operations attributable to non-controlling interests. [Refer: Profit (loss) from discontinued operations; Non-controlling interests] example: IFRS 5 Example 11, example: IFRS 5 33 d ifrs-full ProfitLossFromDiscontinuedOperationsAttributableToOrdinaryEquityHoldersOfParentEntity X duration credit Profit (loss) from discontinued operations attributable to ordinary equity holders of parent entity The profit (loss) from discontinued operations attributable to ordinary equity holders of the parent equity. [Refer: Profit (loss) from discontinued operations] disclosure: IAS 33 70 a ifrs-full ProfitLossFromDiscontinuedOperationsAttributableToOrdinaryEquityHoldersOfParentEntityIncludingDilutiveEffects X duration credit Profit (loss) from discontinued operations attributable to ordinary equity holders of parent entity including dilutive effects The profit (loss) from discontinued operations attributable to ordinary equity holders of the parent equity, adjusted for the effects of all dilutive potential ordinary shares. [Refer: Profit (loss) from discontinued operations] disclosure: IAS 33 70 a ifrs-full ProfitLossFromOperatingActivities X duration credit Profit (loss) from operating activities The profit (loss) from operating activities of the entity. [Refer: Profit (loss)] example: IAS 32 IE33, common practice: IAS 1 85 ifrs-full ProfitLossIncludingNetMovementInRegulatoryDeferralAccountBalancesRelatedToProfitOrLossAndNetMovementInRelatedDeferredTax X duration credit Profit (loss), including net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax The profit (loss) that includes the net movement in regulatory deferral account balances related to profit or loss and the net movement in related deferred tax. [Refer: Net movement in regulatory deferral account balances related to profit or loss; Net movement in deferred tax arising from regulatory deferral account balances related to profit or loss; Profit (loss)] disclosure: IFRS 14 23 ifrs-full ProfitLossIncludingNetMovementInRegulatoryDeferralAccountBalancesRelatedToProfitOrLossAndNetMovementInRelatedDeferredTaxAttributableToNoncontrollingInterests X duration credit Profit (loss), including net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax, attributable to non-controlling interests The profit (loss), attributable to non-controlling interests, that includes the net movement in regulatory deferral account balances related to profit or loss and the net movement in related deferred tax. [Refer: Profit (loss), including net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax; Non-controlling interests] example: IFRS 14 IE1, example: IFRS 14 23 ifrs-full ProfitLossIncludingNetMovementInRegulatoryDeferralAccountBalancesRelatedToProfitOrLossAndNetMovementInRelatedDeferredTaxAttributableToOwnersOfParent X duration credit Profit (loss), including net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax, attributable to owners of parent The profit (loss), attributable to owners of parent, that includes the net movement in regulatory deferral account balances related to profit or loss and the net movement in related deferred tax. [Refer: Profit (loss), including net movement in regulatory deferral account balances related to profit or loss and net movement in related deferred tax] example: IFRS 14 IE1, example: IFRS 14 23 ifrs-full ProfitLossOfAcquiree X duration credit Profit (loss) of acquiree since acquisition date The profit (loss) of the acquiree, since the acquisition date, included in the consolidated statement of comprehensive income. [Refer: Profit (loss)] disclosure: IFRS 3 B64 q i ifrs-full ProfitLossOfCombinedEntity X duration credit Profit (loss) of combined entity as if combination occurred at beginning of period The profit (loss) of the combined entity as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. [Refer: Business combinations [member]; Profit (loss)] disclosure: IFRS 3 B64 q ii ifrs-full ProfitLossRecognisedOnExchangingConstructionServicesForFinancialAsset2011 X duration credit Profit (loss) recognised on exchanging construction services for financial asset The profit (loss) recognised on exchanging construction services for a financial asset in service concession arrangements. [Refer: Service concession arrangements [member]; Profit (loss)] disclosure: SIC 29 6A ifrs-full ProfitLossRecognisedOnExchangingConstructionServicesForIntangibleAsset2011 X duration credit Profit (loss) recognised on exchanging construction services for intangible asset The profit (loss) recognised on exchanging construction services for an intangible asset in service concession arrangements. [Refer: Service concession arrangements [member]; Profit (loss)] disclosure: SIC 29 6A ifrs-full ProfitsLossesOnDisposalOfInvestmentsAndChangesInValueOfInvestments X duration credit Profit (loss) on disposal of investments and changes in value of investments The profit (loss) on disposal of investments and changes in the value of investments. [Refer: Profit (loss)] disclosure: IAS 26 35 b ix ifrs-full ProgrammingAssets X instant debit Programming assets The amount of assets relating to programming. [Refer: Assets] common practice: IAS 1 55 ifrs-full ProgressBillings X instant Progress billings The amounts billed for work performed on a construction contract whether or not they have been paid by the customer. example: IAS 11 Contract disclosures - Expiry date 2018.01.01, example: IAS 11 41 - Expiry date 2018.01.01 ifrs-full PropertyAmountContributedToFairValueOfPlanAssets X instant debit Real estate, amount contributed to fair value of plan assets The amount that real estate constitutes of the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Defined benefit plans [member]] example: IAS 19 142 d ifrs-full PropertyDevelopmentAndProjectManagementExpense X duration debit Property development and project management expense The amount of expense arising from property development and project management. common practice: IAS 1 85 ifrs-full PropertyDevelopmentAndProjectManagementIncome X duration credit Property development and project management income The amount of income arising from property development and project management. common practice: IAS 1 85 ifrs-full PropertyIntendedForSaleInOrdinaryCourseOfBusiness X instant debit Property intended for sale in ordinary course of business The amount of property intended for sale in the ordinary course of business of the entity. Property is land or a building - or part of a building - or both. common practice: IAS 1 55 ifrs-full PropertyManagementExpense X duration debit Property management expense The amount of expense relating to property management. Property is land or a building - or part of a building - or both. common practice: IAS 1 112 c ifrs-full PropertyPlantAndEquipment X instant debit Property, plant and equipment The amount of tangible assets that: (a) are held for use in the production or supply of goods or services, for rental to others, or for administrative purposes; and (b) are expected to be used during more than one period. disclosure: IAS 1 54 a, disclosure: IAS 16 73 e ifrs-full PropertyPlantAndEquipmentAbstract Property, plant and equipment [abstract] ifrs-full PropertyPlantAndEquipmentByOperatingLeaseStatusAxis axis Property, plant and equipment by operating lease status [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 16 95 - Effective 2019.01.01 ifrs-full PropertyPlantAndEquipmentByOperatingLeaseStatusMember member Property, plant and equipment by operating lease status [member] This member stands for all property, plant and equipment when disaggregated by the operating lease status by a lessor. It also represents the standard value for the 'Property, plant and equipment by operating lease status' axis if no other member is used. [Refer: Property, plant and equipment] disclosure: IFRS 16 95 - Effective 2019.01.01 ifrs-full PropertyPlantAndEquipmentCarryingAmountAtCostOfRevaluedAssets X instant debit Property, plant and equipment, revalued assets, at cost The amount of property, plant and equipment that would have been recognised had the revalued assets been carried under the cost model. [Refer: Property, plant and equipment] disclosure: IAS 16 77 e ifrs-full PropertyPlantAndEquipmentCarryingAmountOfAssetsRetiredFromActiveUse X instant debit Property, plant and equipment, assets retired from active use and not classified as held for sale The amount of property, plant and equipment retired from active use and not classified as held for sale in accordance with IFRS 5. [Refer: Property, plant and equipment] example: IAS 16 79 c ifrs-full PropertyPlantAndEquipmentCarryingAmountOfRevaluedAssets X instant debit Property, plant and equipment, revalued assets The amount of property, plant and equipment stated at revalued amounts. [Refer: Property, plant and equipment] disclosure: IAS 16 77 ifrs-full PropertyPlantAndEquipmentExpendituresRecognisedForConstructions X instant debit Property, plant and equipment, expenditures recognised in course of its construction The amount of expenditures recognised in the carrying amount of an item of property, plant and equipment in the course of its construction. [Refer: Carrying amount [member]; Property, plant and equipment] disclosure: IAS 16 74 b ifrs-full PropertyPlantAndEquipmentFairValueUsedAsDeemedCost X instant debit Property, plant and equipment fair value used as deemed cost The amount of property, plant and equipment, for which fair value was used as their deemed cost in the opening IFRS statement of financial position. [Refer: Property, plant and equipment] disclosure: IFRS 1 30 ifrs-full PropertyPlantAndEquipmentGrossCarryingAmountFullyDepreciated X instant debit Property, plant and equipment, gross carrying amount of fully depreciated assets still in use The gross carrying amount of fully depreciated property, plant and equipment that is still in use. [Refer: Gross carrying amount [member]; Property, plant and equipment] example: IAS 16 79 b ifrs-full PropertyPlantAndEquipmentMember member Property, plant and equipment [member] This member stands for property, plant and equipment. It also represents the standard value for the 'Classes of property, plant and equipment' axis if no other member is used. [Refer: Property, plant and equipment] disclosure: IAS 16 73, disclosure: IAS 17 31 a - Expiry date 2019.01.01, example: IAS 36 127, example: IFRS 16 53 - Effective 2019.01.01 ifrs-full PropertyPlantAndEquipmentNotSubjectToOperatingLeasesMember member Property, plant and equipment not subject to operating leases [member] This member stands for property, plant and equipment that is not subject to operating leases. Operating lease is a lease that does not transfer substantially all the risks and rewards incidental to ownership of an underlying asset. [Refer: Property, plant and equipment] disclosure: IFRS 16 95 - Effective 2019.01.01 ifrs-full PropertyPlantAndEquipmentPledgedAsSecurity X instant debit Property, plant and equipment, pledged as security The amount of property, plant and equipment pledged as security for liabilities. [Refer: Property, plant and equipment] disclosure: IAS 16 74 a ifrs-full PropertyPlantAndEquipmentRecognisedAsOfAcquisitionDate X instant debit Property, plant and equipment recognised as of acquisition date The amount recognised as of the acquisition date for plant, property and equipment acquired in a business combination. [Refer: Property, plant and equipment; Business combinations [member]] example: IFRS 3 B64 i, example: IFRS 3 IE72 ifrs-full PropertyPlantAndEquipmentRestrictionsOnTitle X instant debit Property, plant and equipment, restrictions on title The amount of property, plant and equipment subject to restrictions on title. [Refer: Property, plant and equipment] disclosure: IAS 16 74 a ifrs-full PropertyPlantAndEquipmentRevaluationAbstract Property, plant and equipment, revaluation [abstract] ifrs-full PropertyPlantAndEquipmentRevaluationSurplus X instant credit Property, plant and equipment, revaluation surplus The amount of revaluation surplus that relates to property, plant and equipment. [Refer: Property, plant and equipment; Revaluation surplus] disclosure: IAS 16 77 f ifrs-full PropertyPlantAndEquipmentSubjectToOperatingLeasesMember member Property, plant and equipment subject to operating leases [member] This member stands for property, plant and equipment that is subject to operating leases. Operating lease is a lease that does not transfer substantially all the risks and rewards incidental to ownership of an underlying asset. [Refer: Property, plant and equipment] disclosure: IFRS 16 95 - Effective 2019.01.01 ifrs-full PropertyPlantAndEquipmentTemporarilyIdle X instant debit Property, plant and equipment, temporarily idle The amount of temporarily idle property, plant and equipment. [Refer: Property, plant and equipment] example: IAS 16 79 a ifrs-full PropertyPlantAndEquipmentUnderOperatingLeasesMember member Property, plant and equipment under operating leases [member] This member stands for a class of property, plant and equipment representing assets that are leased out under operating leases. [Refer: Property, plant and equipment] common practice: IAS 16 37 - Expiry date 2019.01.01 ifrs-full PropertyServiceChargeExpense X duration debit Property service charge expense The amount of expense arising from charges related to servicing of property. common practice: IAS 1 112 c ifrs-full PropertyServiceChargeIncome X duration credit Property service charge income The amount of income arising from charges related to servicing of property. common practice: IAS 1 112 c ifrs-full PropertyServiceChargeIncomeExpense X duration credit Property service charge income (expense) The amount of income or expense arising from property service charge. [Refer: Property service charge expense; Property service charge income] common practice: IAS 1 112 c ifrs-full PropertyServiceChargeIncomeExpenseAbstract Property service charge income (expense) [abstract] ifrs-full PropertyTaxExpense X duration debit Property tax expense The amount of tax expense levied on property. Property is land or a building - or part of a building - or both. common practice: IAS 1 85 ifrs-full ProportionOfOwnershipInterestInAssociate X.XX duration Proportion of ownership interest in associate The proportion of ownership interest in an associate attributable to the entity. [Refer: Associates [member]] disclosure: IAS 27 17 b iii, disclosure: IAS 27 16 b iii, disclosure: IFRS 12 21 a iv ifrs-full ProportionOfOwnershipInterestInJointOperation X.XX duration Proportion of ownership interest in joint operation The proportion of ownership interest in a joint operation attributable to the entity. [Refer: Joint operations [member]] disclosure: IFRS 12 21 a iv ifrs-full ProportionOfOwnershipInterestInJointVenture X.XX duration Proportion of ownership interest in joint venture The proportion of ownership interest in a joint venture attributable to the entity. [Refer: Joint ventures [member]] disclosure: IAS 27 17 b iii, disclosure: IAS 27 16 b iii, disclosure: IFRS 12 21 a iv ifrs-full ProportionOfOwnershipInterestInSubsidiary X.XX duration Proportion of ownership interest in subsidiary The proportion of ownership interest in a subsidiary attributable to the entity. [Refer: Subsidiaries [member]] disclosure: IAS 27 17 b iii, disclosure: IAS 27 16 b iii, disclosure: IFRS 12 19B c ifrs-full ProportionOfOwnershipInterestsHeldByNoncontrollingInterests X.XX duration Proportion of ownership interests held by non-controlling interests The proportion of ownership interests in a subsidiary held by non-controlling interests. [Refer: Subsidiaries [member]; Non-controlling interests] disclosure: IFRS 12 12 c ifrs-full ProportionOfVotingPowerHeldInAssociate X.XX duration Proportion of voting rights held in associate The proportion of the voting rights in an associate held by the entity. [Refer: Associates [member]] disclosure: IAS 27 17 b iii, disclosure: IAS 27 16 b iii, disclosure: IFRS 12 21 a iv ifrs-full ProportionOfVotingPowerHeldInSubsidiary X.XX duration Proportion of voting rights held in subsidiary The proportion of the voting rights in a subsidiary held by the entity. [Refer: Subsidiaries [member]] disclosure: IAS 27 17 b iii, disclosure: IAS 27 16 b iii, disclosure: IFRS 12 19B c ifrs-full ProportionOfVotingRightsHeldByNoncontrollingInterests X.XX duration Proportion of voting rights held by non-controlling interests The proportion of the voting rights in a subsidiary held by non-controlling interests. [Refer: Subsidiaries [member]; Non-controlling interests] disclosure: IFRS 12 12 d ifrs-full ProportionOfVotingRightsHeldInJointOperation X.XX duration Proportion of voting rights held in joint operation The proportion of the voting rights in a joint operation held by the entity. [Refer: Joint operations [member]] disclosure: IFRS 12 21 a iv ifrs-full ProportionOfVotingRightsHeldInJointVenture X.XX duration Proportion of voting rights held in joint venture The proportion of the voting rights in a joint venture held by the entity. [Refer: Joint ventures [member]] disclosure: IAS 27 17 b iii, disclosure: IAS 27 16 b iii, disclosure: IFRS 12 21 a iv ifrs-full ProvisionForCreditCommitmentsMember member Provision for credit commitments [member] This member stands for a provision for credit commitments entered into by the entity. [Refer: Other provisions [member]] common practice: IAS 37 84 ifrs-full ProvisionForDecommissioningRestorationAndRehabilitationCosts X instant credit Provision for decommissioning, restoration and rehabilitation costs The amount of provision for costs related to decommissioning, restoration and rehabilitation. [Refer: Other provisions] example: IAS 37 D Examples: disclosures, example: IAS 37 87 ifrs-full ProvisionForDecommissioningRestorationAndRehabilitationCostsAbstract Provision for decommissioning, restoration and rehabilitation costs [abstract] ifrs-full ProvisionForDecommissioningRestorationAndRehabilitationCostsMember member Provision for decommissioning, restoration and rehabilitation costs [member] This member stands for a provision relating to decommissioning, restoration and rehabilitation costs. [Refer: Other provisions [member]] example: IAS 37 D Examples: disclosures, example: IAS 37 87 ifrs-full ProvisionForTaxesOtherThanIncomeTaxMember member Provision for taxes other than income tax [member] This member stands for a provision for taxes other than income tax. Income taxes include all domestic and foreign taxes which are based on taxable profits. Income taxes also include taxes, such as withholding taxes, which are payable by a subsidiary, associate or joint arrangement on distributions to the reporting entity. [Refer: Other provisions [member]] common practice: IAS 37 84 ifrs-full ProvisionOfGuaranteesOrCollateralByEntityRelatedPartyTransactions X duration Provision of guarantees or collateral by entity, related party transactions The amount of guarantees or collateral provided by the entity in related party transactions. [Refer: Guarantees [member]; Related parties [member]] example: IAS 24 21 h ifrs-full ProvisionOfGuaranteesOrCollateralToEntityRelatedPartyTransactions X duration Provision of guarantees or collateral to entity, related party transactions The amount of guarantees or collateral provided to the entity in related party transactions. [Refer: Guarantees [member]; Related parties [member]] example: IAS 24 21 h ifrs-full Provisions X instant credit Provisions The amount of liabilities of uncertain timing or the amount recognised when: (a) the entity has a present obligation (legal or constructive) as a result of a past event; (b) it is probable (ie more likely than not) that an outflow of resources embodying economic benefits will be required to settle the obligation; and (c) a reliable estimate can be made of the amount of the obligation. disclosure: IAS 1 54 l ifrs-full ProvisionsAbstract Provisions [abstract] ifrs-full ProvisionsArisingFromLiabilityAdequacyTests X instant credit Provisions arising from liability adequacy tests The amount of provisions arising from an assessment of whether the carrying amount of an insurance liability needs to be increased (or the carrying amount of related deferred acquisition costs or related intangible assets decreased), based on a review of future cash flows. [Refer: Carrying amount [member]; Provisions] example: IFRS 4 IG22 d, example: IFRS 4 37 b ifrs-full ProvisionsForDoubtfulDebtsRelatedToOutstandingBalancesOfRelatedPartyTransaction X instant credit Provisions for doubtful debts related to outstanding balances of related party transaction The amount of provisions for doubtful debts related to the amount of outstanding balances in related party transactions. [Refer: Provisions] disclosure: IAS 24 18 c ifrs-full ProvisionsForEmployeeBenefits X instant credit Provisions for employee benefits The amount of provisions for employee benefits. [Refer: Employee benefits expense; Provisions] disclosure: IAS 1 78 d ifrs-full ProvisionsForFutureNonparticipatingBenefits X instant credit Provisions for future non-participating benefits The amount of provisions for future non-participating benefits. [Refer: Provisions] example: IFRS 4 IG22 e, example: IFRS 4 37 b ifrs-full ProvisionUsedOtherProvisions X duration debit Provision used, other provisions The amount used (ie incurrent and charged against the provision) for other provisions. [Refer: Other provisions] disclosure: IAS 37 84 c ifrs-full PurchasedCallOptionsMember member Purchased call options [member] This member stands for derivative financial contracts purchased that give the entity the right, but not the obligation, to purchase an underlying asset at a specified strike price. [Refer: Derivatives [member]] example: IFRS 7 IG40B, example: IFRS 7 B33 ifrs-full PurchaseOfAvailableforsaleFinancialAssets X duration credit Purchase of available-for-sale financial assets The cash outflow for the purchase of available-for-sale financial assets. [Refer: Financial assets available-for-sale] common practice: IAS 7 16 ifrs-full PurchaseOfBiologicalAssets X duration credit Purchase of biological assets The cash outflow for the purchase of biological assets. [Refer: Biological assets] common practice: IAS 7 16 ifrs-full PurchaseOfExplorationAndEvaluationAssets X duration credit Purchase of exploration and evaluation assets The cash outflow for the purchase of exploration and evaluation assets. [Refer: Exploration and evaluation assets [member]] common practice: IAS 7 16 ifrs-full PurchaseOfFinancialInstrumentsClassifiedAsInvestingActivities X duration credit Purchase of financial instruments, classified as investing activities The cash outflow for the purchase of financial instruments. [Refer: Financial instruments, class [member]] common practice: IAS 7 16 ifrs-full PurchaseOfIntangibleAssetsClassifiedAsInvestingActivities X duration credit Purchase of intangible assets, classified as investing activities The cash outflow for the purchases of intangible assets, classified as investing activities. [Refer: Intangible assets other than goodwill] example: IAS 7 16 a ifrs-full PurchaseOfInterestsInAssociates X duration credit Purchase of interests in associates The cash outflow for the purchase of interests in associates. [Refer: Associates [member]] common practice: IAS 7 16 ifrs-full PurchaseOfInterestsInInvestmentsAccountedForUsingEquityMethod X duration credit Purchase of interests in investments accounted for using equity method The cash outflow for the purchase of interests in investments accounted for using the equity method. [Refer: Investments accounted for using equity method] common practice: IAS 7 16 ifrs-full PurchaseOfInvestmentProperty X duration credit Purchase of investment property The cash outflow for the purchase of investment property. [Refer: Investment property] common practice: IAS 7 16 ifrs-full PurchaseOfInvestmentsOtherThanInvestmentsAccountedForUsingEquityMethod X duration credit Purchase of investments other than investments accounted for using equity method The cash outflow for the purchase of investments other than investments accounted for using equity method. [Refer: Investments accounted for using equity method; Investments other than investments accounted for using equity method] common practice: IAS 7 16 ifrs-full PurchaseOfMiningAssets X duration credit Purchase of mining assets The cash outflow for the purchase of mining assets. [Refer: Mining assets] common practice: IAS 7 16 ifrs-full PurchaseOfOilAndGasAssets X duration credit Purchase of oil and gas assets The cash outflow for the purchase of oil and gas assets. [Refer: Oil and gas assets] common practice: IAS 7 16 ifrs-full PurchaseOfOtherLongtermAssetsClassifiedAsInvestingActivities X duration credit Purchase of other long-term assets, classified as investing activities The cash outflow for the purchases of long-term assets that the entity does not separately disclose in the same statement or note, classified as investing activities. [Refer: Assets] example: IAS 7 16 a ifrs-full PurchaseOfPropertyPlantAndEquipmentClassifiedAsInvestingActivities X duration credit Purchase of property, plant and equipment, classified as investing activities The cash outflow for the purchases of property, plant and equipment, classified as investing activities. [Refer: Property, plant and equipment] example: IAS 7 16 a ifrs-full PurchaseOfPropertyPlantAndEquipmentIntangibleAssetsOtherThanGoodwillInvestmentPropertyAndOtherNoncurrentAssets X duration credit Purchase of property, plant and equipment, intangible assets other than goodwill, investment property and other non-current assets The cash outflow for the purchase of property, plant and equipment, intangible assets other than goodwill, investment property and other non-current assets. [Refer: Intangible assets other than goodwill; Investment property; Other non-current assets; Property, plant and equipment] common practice: IAS 7 16 ifrs-full PurchaseOfTreasuryShares X duration debit Purchase of treasury shares The decrease in equity resulting from the purchase of treasury shares. [Refer: Treasury shares] common practice: IAS 1 106 d ifrs-full PurchasesFairValueMeasurementAssets X duration debit Purchases, fair value measurement, assets The increase in the fair value measurement of assets resulting from purchases of those assets. [Refer: At fair value [member]] disclosure: IFRS 13 93 e iii ifrs-full PurchasesFairValueMeasurementEntitysOwnEquityInstruments X duration credit Purchases, fair value measurement, entity's own equity instruments The increase in the fair value measurement of the entity's own equity instruments resulting from purchases of those equity instruments. [Refer: At fair value [member]; Entity's own equity instruments [member]] disclosure: IFRS 13 93 e iii ifrs-full PurchasesFairValueMeasurementLiabilities X duration credit Purchases, fair value measurement, liabilities The increase in the fair value measurement of liabilities resulting from purchases of those liabilities. [Refer: At fair value [member]] disclosure: IFRS 13 93 e iii ifrs-full PurchasesOfGoodsRelatedPartyTransactions X duration debit Purchases of goods, related party transactions The amount of goods purchased by the entity in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 a ifrs-full PurchasesOfPropertyAndOtherAssetsRelatedPartyTransactions X duration debit Purchases of property and other assets, related party transactions The amount of property and other assets purchased by the entity in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 b ifrs-full QualitativeAssessmentOfEstimatedEffectOfPracticalExpedientsUsedWhenApplyingIFRS15Retrospectively text Qualitative assessment of estimated effect of practical expedients used when applying IFRS 15 retrospectively The qualitative assessment of the estimated effect of the practical expedients used when applying IFRS 15 retrospectively. disclosure: IFRS 15 C6 b - Effective 2018.01.01 ifrs-full QualitativeInformationAboutContinuingInvolvementInDerecognisedFinancialAssets text Qualitative information about continuing involvement in derecognised financial assets Qualitative information about the entity's continuing involvement in derecognised financial assets that explains and supports required quantitative disclosures. [Refer: Financial assets] disclosure: IFRS 7 42E f ifrs-full QualitativeInformationAboutEntitysObjectivesPoliciesAndProcessesForManagingCapital text Qualitative information about entity's objectives, policies and processes for managing capital Qualitative information about the entity's objectives, policies and processes for managing capital. This should include a description of what it manages as capital, the nature of externally imposed capital requirements and how those requirements are managed, and how the entity is meeting its objectives for managing capital. [Refer: Capital requirements [member]] disclosure: IAS 1 135 a ifrs-full QualitativeInformationAboutSensitivityAndInformationAboutThoseTermsAndConditionsOfInsuranceContractsThatHaveMaterialEffect text Qualitative information about sensitivity and information about those terms and conditions of insurance contracts that have material effect Qualitative information about sensitivity to insurance risk, and information about those terms and conditions of insurance contracts that have a material effect on the amount, timing and uncertainty of the insurer's future cash flows. [Refer: Types of insurance contracts [member]] disclosure: IFRS 4 39A b ifrs-full RangeAxis axis Range [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 13 IE63, example: IFRS 13 B6, disclosure: IFRS 14 33 b, disclosure: IFRS 2 45 d, common practice: IFRS 7 7 ifrs-full RangeOfEstimatesWithinWhichFairValueIsLikelyToLieForBiologicalAssetsAtCost text Range of estimates within which fair value is likely to lie for biological assets, at cost The range of estimates within which fair value is highly likely to lie for biological assets when their fair value cannot be measured reliably and the entity measures them at cost less any accumulated depreciation and accumulated impairment losses. [Refer: Biological assets] disclosure: IAS 41 54 c ifrs-full RangeOfEstimatesWithinWhichFairValueIsLikelyToLieForInvestmentPropertyAtCostOrInAccordanceWithIFRS16WithinFairValueModel text Range of estimates within which fair value is likely to lie for investment property, at cost or in accordance with IFRS 16 within fair value model The range of estimates within which fair value is highly likely to lie for investment property when the entity measures investment property at cost or in accordance with IFRS 16 within the fair value model, because fair value is not reliably determinable on a continuing basis. [Refer: At cost or in accordance with IFRS 16 within fair value model [member]; Investment property] disclosure: IAS 40 78 c - Effective 2019.01.01 ifrs-full RangeOfEstimatesWithinWhichFairValueIsLikelyToLieForInvestmentPropertyAtCostWithinFairValueModel text Range of estimates within which fair value is likely to lie for investment property, at cost within fair value model The range of estimates within which fair value is highly likely to lie for investment property when the entity measures investment property at cost within the fair value model, because fair value is not reliably determinable on a continuing basis. [Refer: At cost within fair value model [member]; Investment property] disclosure: IAS 40 78 c - Expiry date 2019.01.01 ifrs-full RangeOfEstimatesWithinWhichFairValueIsLikelyToLieForInvestmentPropertyCostModel text Range of estimates within which fair value is likely to lie for investment property, cost model The range of estimates within which fair value is highly likely to lie for investment property measured using the cost model. [Refer: Investment property] disclosure: IAS 40 79 e iii ifrs-full RangesMember member Ranges [member] This member stands for aggregate ranges. It also represents the standard value for the 'Range' axis if no other member is used. example: IFRS 13 IE63, example: IFRS 13 B6, disclosure: IFRS 14 33 b, disclosure: IFRS 2 45 d, common practice: IFRS 7 7 ifrs-full RangesOfExercisePricesForOutstandingShareOptionsAxis axis Ranges of exercise prices for outstanding share options [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 2 45 d ifrs-full RangesOfExercisePricesForOutstandingShareOptionsMember member Ranges of exercise prices for outstanding share options [member] This member stands for aggregated ranges of exercise prices for outstanding share options that are meaningful for assessing the number and timing of additional shares that may be issued and the cash that may be received upon exercise of those options. It also represents the standard value for the 'Ranges of exercise prices for outstanding share options' axis if no other member is used. [Refer: Ranges [member]] disclosure: IFRS 2 45 d ifrs-full RatedCreditExposures X instant Rated credit exposures The amount of credit exposure that has been rated by external rating agencies. [Refer: Credit exposure] example: IFRS 7 IG24 c - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full RateOfReturnUsedToReflectTimeValueOfMoneyRegulatoryDeferralAccountBalances X.XX instant Rate of return used to reflect time value of money, regulatory deferral account balances The rate of return used to reflect the time value of money that is applicable to regulatory deferral account balances. [Refer: Regulatory deferral account balances [member]] disclosure: IFRS 14 33 b ifrs-full RateregulatedActivitiesMember member Rate-regulated activities [member] This member stands for an entitys activities that are subject to rate regulation. It also represents the standard value for the 'Types of rate-regulated activities' axis if no other member is used. disclosure: IFRS 14 30, disclosure: IFRS 14 33 ifrs-full RawMaterials X instant debit Current raw materials A classification of current inventory representing the amount of assets to be consumed in the production process or in the rendering of services. [Refer: Inventories] example: IAS 1 78 c, common practice: IAS 2 37 ifrs-full RawMaterialsAndConsumablesUsed X duration debit Raw materials and consumables used The amount of raw materials and consumables used in the production process or in the rendering of services. [Refer: Current raw materials] example: IAS 1 102, disclosure: IAS 1 99 ifrs-full ReceiptsFromContractsHeldForDealingOrTradingPurpose X duration debit Receipts from contracts held for dealing or trading purposes The cash inflow from contracts held for dealing or trading purposes. example: IAS 7 14 g ifrs-full ReceiptsFromPremiumsAndClaimsAnnuitiesAndOtherPolicyBenefits X duration debit Receipts from premiums and claims, annuities and other policy benefits The cash inflow from premiums and claims, annuities and other policy benefits. example: IAS 7 14 e ifrs-full ReceiptsFromRentsAndSubsequentSalesOfSuchAssets X duration debit Receipts from rents and subsequent sales of assets held for rental to others and subsequently held for sale The cash inflow from rents and subsequent sales relating to assets initially held for rental to others and subsequently held for sale. example: IAS 7 14 ifrs-full ReceiptsFromRoyaltiesFeesCommissionsAndOtherRevenue X duration debit Receipts from royalties, fees, commissions and other revenue The cash inflow from royalties, fees, commissions and other revenue. [Refer: Other revenue] example: IAS 7 14 b ifrs-full ReceiptsFromSalesOfGoodsAndRenderingOfServices X duration debit Receipts from sales of goods and rendering of services The cash inflow from sales of goods and rendering of services. example: IAS 7 14 a ifrs-full ReceivablesAndPayablesRelatedToInsuranceContracts X instant credit Receivables and payables related to insurance contracts The amount of receivables and payables related to insurance contracts (amounts currently due to and from agents, brokers and policyholders related to insurance contracts). example: IFRS 4 IG22 g, example: IFRS 4 37 b ifrs-full ReceivablesDueFromAssociates X instant debit Receivables due from associates The amount of receivables due from associates. [Refer: Associates [member]] common practice: IAS 1 78 b ifrs-full ReceivablesDueFromJointVentures X instant debit Receivables due from joint ventures The amount of receivables due from joint ventures. [Refer: Joint ventures [member]] common practice: IAS 1 78 b ifrs-full ReceivablesFromContractsWithCustomers X instant debit Receivables from contracts with customers The amount of an entitys right to consideration in exchange for goods or services that the entity has transferred to a customer that is unconditional. A right to consideration is unconditional if only the passage of time is required before payment of that consideration is due. disclosure: IFRS 15 105 - Effective 2018.01.01, disclosure: IFRS 15 116 a - Effective 2018.01.01 ifrs-full ReceivablesFromContractsWithCustomersAbstract Receivables from contracts with customers [abstract] ifrs-full ReceivablesFromRentalOfProperties X instant debit Receivables from rental of properties The amount of receivables arising from the rental of properties. Property is land or a building - or part of a building - or both. common practice: IAS 1 78 b ifrs-full ReceivablesFromSaleOfProperties X instant debit Receivables from sale of properties The amount of receivables arising from the sale of properties. Property is land or a building - or part of a building - or both. common practice: IAS 1 78 b ifrs-full ReceivablesFromTaxesOtherThanIncomeTax X instant debit Receivables from taxes other than income tax The amount of receivables from taxes other than income tax. Income taxes include all domestic and foreign taxes that are based on taxable profits. Income taxes also include taxes, such as withholding taxes, that are payable by a subsidiary, associate or joint arrangement on distributions to the reporting entity. common practice: IAS 1 78 b ifrs-full RecipesFormulaeModelsDesignsAndPrototypes X instant debit Recipes, formulae, models, designs and prototypes The amount of intangible assets representing recipes, formulae, models, designs and prototypes. [Refer: Intangible assets other than goodwill] example: IAS 38 119 f ifrs-full RecipesFormulaeModelsDesignsAndPrototypesMember member Recipes, formulae, models, designs and prototypes [member] This member stands for a class of intangible assets representing recipes, formulae, models, designs and prototypes. [Refer: Intangible assets other than goodwill] example: IAS 38 119 f ifrs-full ReclassificationAdjustmentsOnApplicationOfOverlayApproachBeforeTax X duration debit Reclassification adjustments on application of overlay approach, before tax The amount of reclassification adjustments related to the application of the overlay approach, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IFRS 4 35D b - Effective on first application of IFRS 9 ifrs-full ReclassificationAdjustmentsOnApplicationOfOverlayApproachNetOfTax X duration debit Reclassification adjustments on application of overlay approach, net of tax The amount of reclassification adjustments related to the application of the overlay approach, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IFRS 4 35D b - Effective on first application of IFRS 9 ifrs-full ReclassificationAdjustmentsOnAvailableforsaleFinancialAssetsBeforeTax X duration debit Reclassification adjustments on available-for-sale financial assets, before tax The amount of reclassification adjustments related to available-for-sale financial assets, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Financial assets available-for-sale; Other comprehensive income] disclosure: IAS 1 92 - Expiry date 2018.01.01, disclosure: IFRS 7 20 a ii - Expiry date 2018.01.01 ifrs-full ReclassificationAdjustmentsOnAvailableforsaleFinancialAssetsNetOfTax X duration debit Reclassification adjustments on available-for-sale financial assets, net of tax The amount of reclassification adjustments related to available-for-sale financial assets, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Financial assets available-for-sale; Other comprehensive income] disclosure: IAS 1 92 - Expiry date 2018.01.01, disclosure: IFRS 7 20 a ii - Expiry date 2018.01.01 ifrs-full ReclassificationAdjustmentsOnCashFlowHedgesBeforeTax X duration debit Reclassification adjustments on cash flow hedges, before tax The amount of reclassification adjustments related to cash flow hedges, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Cash flow hedges [member]; Other comprehensive income] disclosure: IAS 1 92, disclosure: IFRS 7 23 d - Expiry date 2018.01.01 ifrs-full ReclassificationAdjustmentsOnCashFlowHedgesForWhichHedgedFutureCashFlowsAreNoLongerExpectedToOccurNetOfTax X duration debit Reclassification adjustments on cash flow hedges for which hedged future cash flows are no longer expected to occur, net of tax The amount of reclassification adjustments on cash flow hedges for which the hedged future cash flows are no longer expected to occur, net of tax. [Refer: Reclassification adjustments on cash flow hedges, net of tax] disclosure: IFRS 7 24C b iv - Effective 2018.01.01, disclosure: IFRS 7 24E a - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnCashFlowHedgesForWhichHedgedItemAffectedProfitOrLossNetOfTax X duration debit Reclassification adjustments on cash flow hedges for which hedged item affected profit or loss, net of tax The amount of reclassification adjustments on cash flow hedges for which the hedged item affected profit or loss, net of tax. [Refer: Reclassification adjustments on cash flow hedges, net of tax] disclosure: IFRS 7 24C b iv - Effective 2018.01.01, disclosure: IFRS 7 24E a - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnCashFlowHedgesForWhichReserveOfCashFlowHedgesWillNotBeRecoveredInOneOrMoreFuturePeriodsNetOfTax X duration debit Reclassification adjustments on cash flow hedges for which reserve of cash flow hedges will not be recovered in one or more future periods, net of tax The amount of reclassification adjustments on cash flow hedges for which the reserve of cash flow hedges will not be recovered in one or more future periods, net of tax. [Refer: Reclassification adjustments on cash flow hedges, net of tax] disclosure: IFRS 7 24E a - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnCashFlowHedgesNetOfTax X duration debit Reclassification adjustments on cash flow hedges, net of tax The amount of reclassification adjustments related to cash flow hedges, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Cash flow hedges [member]; Other comprehensive income] disclosure: IAS 1 92, disclosure: IFRS 7 23 d - Expiry date 2018.01.01, disclosure: IFRS 7 24C b iv - Effective 2018.01.01, disclosure: IFRS 7 24E a - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnChangeInValueOfForeignCurrencyBasisSpreadsBeforeTax X duration debit Reclassification adjustments on change in value of foreign currency basis spreads, before tax The amount of reclassification adjustments related to change in value of foreign currency basis spreads, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IAS 1 92 - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnChangeInValueOfForeignCurrencyBasisSpreadsNetOfTax X duration debit Reclassification adjustments on change in value of foreign currency basis spreads, net of tax The amount of reclassification adjustments related to change in value of foreign currency basis spreads, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IAS 1 92 - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnChangeInValueOfForwardElementsOfForwardContractsBeforeTax X duration debit Reclassification adjustments on change in value of forward elements of forward contracts, before tax The amount of reclassification adjustments related to change in value of forward elements of forward contracts, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IAS 1 92 - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnChangeInValueOfForwardElementsOfForwardContractsNetOfTax X duration debit Reclassification adjustments on change in value of forward elements of forward contracts, net of tax The amount of reclassification adjustments related to change in value of forward elements of forward contracts, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IAS 1 92 - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnChangeInValueOfTimeValueOfOptionsBeforeTax X duration debit Reclassification adjustments on change in value of time value of options, before tax The amount of reclassification adjustments related to change in value of time value of options, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IAS 1 92 - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnChangeInValueOfTimeValueOfOptionsNetOfTax X duration debit Reclassification adjustments on change in value of time value of options, net of tax The amount of reclassification adjustments related to change in value of time value of options, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IAS 1 92 - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnExchangeDifferencesOnTranslationBeforeTax X duration debit Reclassification adjustments on exchange differences on translation, before tax The amount of reclassification adjustments related to exchange differences when the financial statements of foreign operations are translated, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IAS 1 92, disclosure: IAS 21 48 ifrs-full ReclassificationAdjustmentsOnExchangeDifferencesOnTranslationNetOfTax X duration debit Reclassification adjustments on exchange differences on translation, net of tax The amount of reclassification adjustments related to exchange differences when the financial statements of foreign operations are translated, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IAS 1 92, disclosure: IAS 21 48 ifrs-full ReclassificationAdjustmentsOnFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncomeBeforeTax X duration debit Reclassification adjustments on financial assets measured at fair value through other comprehensive income, before tax The amount of reclassification adjustments related to financial assets measured at fair value through other comprehensive income, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Financial assets measured at fair value through other comprehensive income; Other comprehensive income] disclosure: IAS 1 92 - Effective 2018.01.01, disclosure: IFRS 7 20 a viii - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncomeNetOfTax X duration debit Reclassification adjustments on financial assets measured at fair value through other comprehensive income, net of tax The amount of reclassification adjustments related to financial assets measured at fair value through other comprehensive income, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Financial assets measured at fair value through other comprehensive income; Other comprehensive income] disclosure: IAS 1 92 - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnFinancialAssetsThatHaveBeenDedesignatedFromOverlayApproachBeforeTax X duration debit Reclassification adjustments on financial assets that have been de-designated from overlay approach, before tax The amount of reclassification adjustments related to financial assets that have been de-designated from the overlay approach during the reporting period, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IFRS 4 39L f iii - Effective on first application of IFRS 9 ifrs-full ReclassificationAdjustmentsOnFinancialAssetsThatHaveBeenDedesignatedFromOverlayApproachNetOfTax X duration debit Reclassification adjustments on financial assets that have been de-designated from overlay approach, net of tax The amount of reclassification adjustments related to financial assets that have been de-designated from the overlay approach during the reporting period, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IFRS 4 39L f iii - Effective on first application of IFRS 9 ifrs-full ReclassificationAdjustmentsOnHedgesOfNetInvestmentsInForeignOperationsBeforeTax X duration debit Reclassification adjustments on hedges of net investments in foreign operations, before tax The amount of reclassification adjustments related to hedges of net investments in foreign operations, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IAS 1 92, disclosure: IAS 39 102, disclosure: IFRS 9 6.5.14 - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnHedgesOfNetInvestmentsInForeignOperationsNetOfTax X duration debit Reclassification adjustments on hedges of net investments in foreign operations, net of tax The amount of reclassification adjustments related to hedges of net investments in foreign operations, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IAS 1 92, disclosure: IAS 39 102, disclosure: IFRS 9 6.5.14 - Effective 2018.01.01, disclosure: IFRS 7 24C b iv - Effective 2018.01.01, disclosure: IFRS 7 24E a - Effective 2018.01.01 ifrs-full ReclassificationAdjustmentsOnNetMovementInRegulatoryDeferralAccountBalancesBeforeTax X duration debit Reclassification adjustments on net movement in regulatory deferral account balances, before tax The amount of reclassification adjustments related to the net movement in regulatory deferral account balances, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Regulatory deferral account balances [member]; Other comprehensive income] disclosure: IFRS 14 22 b ifrs-full ReclassificationAdjustmentsOnNetMovementInRegulatoryDeferralAccountBalancesNetOfTax X duration debit Reclassification adjustments on net movement in regulatory deferral account balances, net of tax The amount of reclassification adjustments related to the net movement in regulatory deferral account balances, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Regulatory deferral account balances [member]; Other comprehensive income] disclosure: IFRS 14 22 b ifrs-full ReclassificationIntoAvailableforsaleFinancialAssets X duration debit Reclassification into available-for-sale financial assets The amount of financial assets reclassified into the available-for-sale category. [Refer: Financial assets available-for-sale] disclosure: IFRS 7 12 - Expiry date 2018.01.01 ifrs-full ReclassificationIntoFinancialAssetsAtFairValueThroughProfitOrLoss X duration debit Reclassification into financial assets at fair value through profit or loss The amount of financial assets reclassified into the at fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12 - Expiry date 2018.01.01 ifrs-full ReclassificationIntoHeldtomaturityInvestments X duration debit Reclassification into held-to-maturity investments The amount of financial assets reclassified into the held-to-maturity investments category. [Refer: Held-to-maturity investments; Financial assets] disclosure: IFRS 7 12 - Expiry date 2018.01.01 ifrs-full ReclassificationIntoLoansAndReceivables X duration debit Reclassification into loans and receivables The amount of financial assets reclassified into the loans and receivables category. [Refer: Loans and receivables; Financial assets] disclosure: IFRS 7 12 - Expiry date 2018.01.01 ifrs-full ReclassificationOfFinancialAssetsOutOfMeasuredAtAmortisedCostIntoMeasuredAtFairValue X duration Reclassification of financial assets out of measured at amortised cost into measured at fair value through profit or loss The amount of financial assets reclassified out of the amortised cost measurement category and into the fair value through profit or loss measurement category. [Refer: At fair value [member]; Financial assets] disclosure: IFRS 7 12B c - Effective 2018.01.01 ifrs-full ReclassificationOfFinancialAssetsOutOfMeasuredAtAmortisedCostIntoMeasuredAtFairValueThroughOtherComprehensiveIncome X duration Reclassification of financial assets out of measured at amortised cost into measured at fair value through other comprehensive income The amount of financial assets reclassified out of the amortised cost measurement category and into the fair value through other comprehensive income measurement category. [Refer: Financial assets] disclosure: IFRS 7 12B c - Effective 2018.01.01 ifrs-full ReclassificationOfFinancialAssetsOutOfMeasuredAtFairValueIntoMeasuredAtAmortisedCost X duration Reclassification of financial assets out of measured at fair value through profit or loss into measured at amortised cost The amount of financial assets reclassified out of the fair value through profit or loss measurement category and into the amortised cost measurement category. [Refer: Financial assets] disclosure: IFRS 7 12B c - Effective 2018.01.01 ifrs-full ReclassificationOfFinancialAssetsOutOfMeasuredAtFairValueThroughOtherComprehensiveIncomeIntoMeasuredAtAmortisedCost X duration Reclassification of financial assets out of measured at fair value through other comprehensive income into measured at amortised cost The amount of financial assets reclassified out of the fair value through other comprehensive income measurement category and into the amortised cost measurement category. [Refer: Financial assets] disclosure: IFRS 7 12B c - Effective 2018.01.01 ifrs-full ReclassificationOfFinancialAssetsOutOfMeasuredAtFairValueThroughOtherComprehensiveIncomeIntoMeasuredAtFairValueThroughProfitOrLoss X duration Reclassification of financial assets out of measured at fair value through other comprehensive income into measured at fair value through profit or loss The amount of financial assets reclassified out of the fair value through other comprehensive income measurement category and into the fair value through profit or loss measurement category. [Refer: Financial assets] disclosure: IFRS 7 12B c - Effective 2018.01.01 ifrs-full ReclassificationOfFinancialAssetsOutOfMeasuredAtFairValueThroughProfitOrLossIntoMeasuredAtFairValueThroughOtherComprehensiveIncome X duration Reclassification of financial assets out of measured at fair value through profit or loss into measured at fair value through other comprehensive income The amount of financial assets reclassified out of the fair value through profit or loss measurement category and into the fair value through other comprehensive income measurement category. [Refer: Financial assets] disclosure: IFRS 7 12B c - Effective 2018.01.01 ifrs-full ReclassificationOutOfAvailableforsaleFinancialAssets X duration credit Reclassification out of available-for-sale financial assets The amount of financial assets reclassified out of the available-for-sale category. [Refer: Financial assets available-for-sale] disclosure: IFRS 7 12A a - Expiry date 2018.01.01, disclosure: IFRS 7 12 - Expiry date 2018.01.01 ifrs-full ReclassificationOutOfFinancialAssetsAtFairValueThroughProfitOrLoss X duration credit Reclassification out of financial assets at fair value through profit or loss The amount of financial assets reclassified out of the at fair value through profit or loss category. [Refer: Financial assets at fair value through profit or loss] disclosure: IFRS 7 12A a - Expiry date 2018.01.01, disclosure: IFRS 7 12 - Expiry date 2018.01.01 ifrs-full ReclassificationOutOfHeldtomaturityInvestments X duration credit Reclassification out of held-to-maturity investments The amount of financial assets reclassified out of the held-to-maturity investments category. [Refer: Held-to-maturity investments; Financial assets] disclosure: IFRS 7 12 - Expiry date 2018.01.01 ifrs-full ReclassificationOutOfLoansAndReceivables X duration credit Reclassification out of loans and receivables The amount of financial assets reclassified out of the loans and receivables category. [Refer: Loans and receivables; Financial assets] disclosure: IFRS 7 12 - Expiry date 2018.01.01 ifrs-full ReclassifiedItemsAxis axis Reclassified items [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 1 41 ifrs-full ReclassifiedItemsMember member Reclassified items [member] This member stands for items that have been reclassified when the entity changes their presentation or classification in its financial statements. It also represents the standard value for the 'Reclassified items' axis if no other member is used. disclosure: IAS 1 41 ifrs-full RecognisedAssetsDefinedBenefitPlan X instant debit Net defined benefit asset The amount of surplus in a defined benefit plan, adjusted for any effect of limiting a net defined benefit asset to the asset ceiling. [Refer: Defined benefit plans [member]] common practice: IAS 1 55 ifrs-full RecognisedAssetsRepresentingContinuingInvolvementInDerecognisedFinancialAssets X instant debit Recognised assets representing continuing involvement in derecognised financial assets The amount of assets recognised in the statement of financial position representing the entity's continuing involvement in derecognised financial assets. [Refer: Carrying amount [member]] disclosure: IFRS 7 42E a ifrs-full RecognisedFinanceLeaseAsAssets X instant debit Recognised finance lease as assets The amount of assets recognised by the entity, which are leased under finance leases. disclosure: IAS 17 31 a - Expiry date 2019.01.01 ifrs-full RecognisedLiabilitiesDefinedBenefitPlan X instant credit Net defined benefit liability The amount of deficit in a defined benefit plan. [Refer: Defined benefit plans [member]] common practice: IAS 1 55 ifrs-full RecognisedLiabilitiesRepresentingContinuingInvolvementInDerecognisedFinancialAssets X instant credit Recognised liabilities representing continuing involvement in derecognised financial assets The amount of liabilities recognised in the statement of financial position representing the entity's continuing involvement in derecognised financial assets. disclosure: IFRS 7 42E a ifrs-full ReconciliationOfAccountingProfitMultipliedByApplicableTaxRatesAbstract Reconciliation of accounting profit multiplied by applicable tax rates [abstract] ifrs-full ReconciliationOfAggregateDifferenceBetweenFairValueAtInitialRecognitionAndAmountDeterminedUsingValuationTechniqueYetToBeRecognisedAbstract Reconciliation of aggregate difference between fair value at initial recognition and transaction price yet to be recognised in profit or loss [abstract] ifrs-full ReconciliationOfAverageEffectiveTaxRateAndApplicableTaxRateAbstract Reconciliation of average effective tax rate and applicable tax rate [abstract] ifrs-full ReconciliationOfChangesInAllowanceAccountForCreditLossesOfFinancialAssetsAbstract Reconciliation of changes in allowance account for credit losses of financial assets [abstract] ifrs-full ReconciliationOfChangesInBiologicalAssetsAbstract Reconciliation of changes in biological assets [abstract] ifrs-full ReconciliationOfChangesInContingentLiabilitiesRecognisedInBusinessCombinationAbstract Reconciliation of changes in contingent liabilities recognised in business combination [abstract] ifrs-full ReconciliationOfChangesInDeferredAcquisitionCostsArisingFromInsuranceContractsAbstract Reconciliation of changes in deferred acquisition costs arising from insurance contracts [abstract] ifrs-full ReconciliationOfChangesInDeferredTaxLiabilityAssetAbstract Reconciliation of changes in deferred tax liability (asset) [abstract] ifrs-full ReconciliationOfChangesInFairValueMeasurementAssetsAbstract Reconciliation of changes in fair value measurement, assets [abstract] ifrs-full ReconciliationOfChangesInFairValueMeasurementEntitysOwnEquityInstrumentsAbstract Reconciliation of changes in fair value measurement, entity's own equity instruments [abstract] ifrs-full ReconciliationOfChangesInFairValueMeasurementLiabilitiesAbstract Reconciliation of changes in fair value measurement, liabilities [abstract] ifrs-full ReconciliationOfChangesInGoodwillAbstract Reconciliation of changes in goodwill [abstract] ifrs-full ReconciliationOfChangesInIntangibleAssetsAndGoodwillAbstract Reconciliation of changes in intangible assets and goodwill [abstract] ifrs-full ReconciliationOfChangesInIntangibleAssetsOtherThanGoodwillAbstract Reconciliation of changes in intangible assets other than goodwill [abstract] ifrs-full ReconciliationOfChangesInInvestmentPropertyAbstract Reconciliation of changes in investment property [abstract] ifrs-full ReconciliationOfChangesInLiabilitiesUnderInsuranceContractsAndReinsuranceContractsIssuedAbstract Reconciliation of changes in liabilities under insurance contracts and reinsurance contracts issued [abstract] ifrs-full ReconciliationOfChangesInNetAssetsAvailableForBenefitsAbstract Reconciliation of changes in net assets available for benefits [abstract] ifrs-full ReconciliationOfChangesInOtherProvisionsAbstract Reconciliation of changes in other provisions [abstract] ifrs-full ReconciliationOfChangesInPropertyPlantAndEquipmentAbstract Reconciliation of changes in property, plant and equipment [abstract] ifrs-full ReconciliationOfChangesInReinsuranceAssetsAbstract Reconciliation of changes in reinsurance assets [abstract] ifrs-full ReconciliationOfFairValueOfCreditDerivativeAbstract Reconciliation of fair value of credit derivative [abstract] ifrs-full ReconciliationOfNominalAmountOfCreditDerivativeAbstract Reconciliation of nominal amount of credit derivative [abstract] ifrs-full ReconciliationOfNumberOfSharesOutstandingAbstract Reconciliation of number of shares outstanding [abstract] ifrs-full ReconciliationOfRegulatoryDeferralAccountCreditBalancesAbstract Reconciliation of regulatory deferral account credit balances [abstract] ifrs-full ReconciliationOfRegulatoryDeferralAccountDebitBalancesAbstract Reconciliation of regulatory deferral account debit balances [abstract] ifrs-full ReconciliationOfUndiscountedLeasePaymentsToNetInvestmentInFinanceLeaseAbstract Reconciliation of undiscounted lease payments to net investment in finance lease [abstract] ifrs-full RecoverableAmountOfAssetOrCashgeneratingUnit X instant debit Recoverable amount of asset or cash-generating unit The higher of an assets (or cash-generating units) fair value less costs of disposal and its value in use. [Refer: Cash-generating units [member]] disclosure: IAS 36 130 e ifrs-full RecurringFairValueMeasurementMember member Recurring fair value measurement [member] This member stands for fair value measurements which other IFRSs require or permit in the statement of financial position at the end of each reporting period. [Refer: IFRSs [member]] disclosure: IFRS 13 93 a ifrs-full RedesignatedAmountMember member Redesignated amount [member] This member stands for the amount that has been redesignated during the transition to IFRSs. common practice: IFRS 1 29 ifrs-full RedesignatedFinancialAssetAsAvailableforsale X instant debit Redesignated financial asset as available-for-sale The amount of financial assets redesignated as available-for-sale on transition to IFRSs. [Refer: IFRSs [member]; Financial assets] disclosure: IFRS 1 29 - Expiry date 2018.01.01 ifrs-full RedesignatedFinancialAssetAtFairValueThroughProfitOrLoss X instant debit Redesignated financial asset as at fair value through profit or loss The amount of financial assets redesignated to be measured at fair value through profit or loss on transition to IFRSs. [Refer: At fair value [member]; IFRSs [member]; Financial assets] disclosure: IFRS 1 29 ifrs-full RedesignatedFinancialLiabilityAtFairValueThroughProfitOrLoss X instant credit Redesignated financial liability as at fair value through profit or loss The amount of financial liabilities redesignated as at fair value through profit or loss on transition to IFRSs. [Refer: At fair value [member]; IFRSs [member]; Financial liabilities] disclosure: IFRS 1 29 - Expiry date 2018.01.01, disclosure: IFRS 1 29A - Effective 2018.01.01 ifrs-full RedesignatedMember member Redesignated [member] This member stands for financial instruments redesignated during the transition to IFRSs. It also represents the standard value for the 'Redesignation' axis if no other member is used. disclosure: IFRS 1 29 ifrs-full RedesignationAxis axis Redesignation [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 1 29 ifrs-full ReductionOfIssuedCapital X duration debit Reduction of issued capital The decrease in equity resulting from a reduction in issued capital. [Refer: Issued capital] common practice: IAS 1 106 d ifrs-full RefundsProvision X instant credit Refunds provision The amount of provision for refunds to be made by the entity to its customers. [Refer: Other provisions] example: IAS 37 Example 4 Refunds policy, example: IAS 37 87 ifrs-full RefundsProvisionAbstract Refunds provision [abstract] ifrs-full RefundsProvisionMember member Refunds provision [member] This member stands for a provision for refunds to be made by the entity to its customers. [Refer: Other provisions [member]] example: IAS 37 Example 4 Refunds policy, example: IAS 37 87 ifrs-full RegulatoryDeferralAccountBalancesAxis axis Regulatory deferral account balances [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 14 B22 ifrs-full RegulatoryDeferralAccountBalancesClassifiedAsDisposalGroupsMember member Regulatory deferral account balances classified as disposal groups [member] This member stands for regulatory deferral account balances that are classified as disposal groups. [Refer: Disposal groups classified as held for sale [member]; Regulatory deferral account balances [member]] disclosure: IFRS 14 B22 ifrs-full RegulatoryDeferralAccountBalancesMember member Regulatory deferral account balances [member] This member stands for regulatory deferral account balances. A regulatory deferral account balance is the balance of any expense (or income) account that would not be recognised as an asset or a liability in accordance with other Standards, but that qualifies for deferral because it is included, or is expected to be included, by the rate regulator in establishing the rate(s) that can be charged to customers. This member also represents the standard value for the 'Regulatory deferral account balances' axis if no other member is used. disclosure: IFRS 14 B22 ifrs-full RegulatoryDeferralAccountBalancesNotClassifiedAsDisposalGroupsMember member Regulatory deferral account balances not classified as disposal groups [member] This member stands for regulatory deferral account balances that are not classified as disposal groups. [Refer: Disposal groups classified as held for sale [member]; Regulatory deferral account balances [member]] disclosure: IFRS 14 B22 ifrs-full RegulatoryDeferralAccountCreditBalances X instant credit Regulatory deferral account credit balances The amount of regulatory deferral account credit balances. [Refer: Regulatory deferral account balances [member]] disclosure: IFRS 14 20 b, disclosure: IFRS 14 33 a, disclosure: IFRS 14 35 ifrs-full RegulatoryDeferralAccountCreditBalancesAbstract Regulatory deferral account credit balances [abstract] ifrs-full RegulatoryDeferralAccountCreditBalancesAndRelatedDeferredTaxLiability X instant credit Regulatory deferral account credit balances and related deferred tax liability The amount of regulatory deferral account credit balances and the related deferred tax liability. [Refer: Regulatory deferral account credit balances; Deferred tax liability associated with regulatory deferral account balances] disclosure: IFRS 14 24, disclosure: IFRS 14 B11 a ifrs-full RegulatoryDeferralAccountCreditBalancesAndRelatedDeferredTaxLiabilityAbstract Regulatory deferral account credit balances and related deferred tax liability [abstract] ifrs-full RegulatoryDeferralAccountCreditBalancesDirectlyRelatedToDisposalGroup X instant credit Regulatory deferral account credit balances directly related to disposal group The amount of regulatory deferral account credit balances that are directly related to a disposal group. [Refer: Regulatory deferral account credit balances; Disposal groups classified as held for sale [member]] disclosure: IFRS 14 25 ifrs-full RegulatoryDeferralAccountDebitBalances X instant debit Regulatory deferral account debit balances The amount of regulatory deferral account debit balances. [Refer: Regulatory deferral account balances [member]] disclosure: IFRS 14 20 a, disclosure: IFRS 14 33 a, disclosure: IFRS 14 35 ifrs-full RegulatoryDeferralAccountDebitBalancesAbstract Regulatory deferral account debit balances [abstract] ifrs-full RegulatoryDeferralAccountDebitBalancesAndRelatedDeferredTaxAsset X instant debit Regulatory deferral account debit balances and related deferred tax asset The amount of regulatory deferral account debit balances and the related deferred tax asset. [Refer: Regulatory deferral account debit balances; Deferred tax asset associated with regulatory deferral account balances] disclosure: IFRS 14 24, disclosure: IFRS 14 B11 a ifrs-full RegulatoryDeferralAccountDebitBalancesAndRelatedDeferredTaxAssetAbstract Regulatory deferral account debit balances and related deferred tax asset [abstract] ifrs-full RegulatoryDeferralAccountDebitBalancesDirectlyRelatedToDisposalGroup X instant debit Regulatory deferral account debit balances directly related to disposal group The amount of regulatory deferral account debit balances that are directly related to a disposal group. [Refer: Regulatory deferral account debit balances; Disposal groups classified as held for sale [member]] disclosure: IFRS 14 25 ifrs-full ReimbursementRightsAtFairValue X instant debit Reimbursement rights, at fair value The amount of the entity's rights to the reimbursement by another party of some or all of the expenditure required to settle a defined benefit obligation recognised as a separate asset and measured at fair value. [Refer: At fair value [member]] disclosure: IAS 19 140 b ifrs-full ReinsuranceAssets X instant debit Reinsurance assets The amount of a cedants net contractual rights under a reinsurance contract. disclosure: IFRS 4 37 e ifrs-full ReinsurersShareOfAmountArisingFromInsuranceContractsMember member Reinsurer's share of amount arising from insurance contracts [member] This member stands for the reinsurer's share of the amount arising from insurance contracts. [Refer: Types of insurance contracts [member]] common practice: IFRS 4 Disclosure ifrs-full RelatedPartiesMember member Related parties [member] This member stands for related parties. Related parties are persons or entities that are related to the entity that is preparing its financial statements (the reporting entity). (a) A person or a close member of that persons family is related to a reporting entity if that person: (i) has control or joint control over the reporting entity; (ii) has significant influence over the reporting entity; or (iii) is a member of the key management personnel of the reporting entity or of a parent of the reporting entity. (b) An entity is related to a reporting entity if any of the following conditions applies: (i) The entity and the reporting entity are members of the same group (which means that each parent, subsidiary and fellow subsidiary is related to the others). (ii) One entity is an associate or joint venture of the other entity (or an associate or joint venture of a member of a group of which the other entity is a member). (iii) Both entities are joint ventures of the same third party. (iv) One entity is a joint venture of a third entity and the other entity is an associate of the third entity. (v) The entity is a post-employment benefit plan for the benefit of employees of either the reporting entity or an entity related to the reporting entity. If the reporting entity is itself such a plan, the sponsoring employers are also related to the reporting entity. (vi) The entity is controlled or jointly controlled by a person identified in (a). (vii) A person identified in (a)(i) has significant influence over the entity or is a member of the key management personnel of the entity (or of a parent of the entity). (viii) The entity, or any member of a group of which it is a part, provides key management personnel services to the reporting entity or to the parent of the reporting entity. [Refer: Joint ventures [member]; Key management personnel of entity or parent [member]] disclosure: IAS 24 19 ifrs-full RelatedPartyTransactionsAbstract Related party transactions [abstract] ifrs-full RemainingAmortisationPeriodOfIntangibleAssetsMaterialToEntity X.XX instant Remaining amortisation period of intangible assets material to entity The remaining amortisation period of individual intangible assets that are material to the entitys financial statements. [Refer: Depreciation and amortisation expense] disclosure: IAS 38 122 b ifrs-full RemainingRecoveryPeriodOfRegulatoryDeferralAccountDebitBalances X.XX instant Remaining recovery period of regulatory deferral account debit balances The remaining recovery period of regulatory deferral account debit balances. [Refer: Regulatory deferral account debit balances] disclosure: IFRS 14 33 c ifrs-full RemainingReversalPeriodOfRegulatoryDeferralAccountCreditBalances X.XX instant Remaining reversal period of regulatory deferral account credit balances The remaining reversal period of regulatory deferral account credit balances. [Refer: Regulatory deferral account credit balances] disclosure: IFRS 14 33 c ifrs-full RemainingUnamortisedGainsAndLossesArisingOnBuyingReinsurance X instant credit Remaining unamortised gains (losses) arising on buying reinsurance The amount of unamortised deferred gains (losses) arising from the purchase of reinsurance. disclosure: IFRS 4 37 b ii ifrs-full RentalExpense X duration debit Rental expense The amount of expense recognised on rental activities. common practice: IAS 1 85 ifrs-full RentalIncome X duration credit Rental income The amount of income recognised from rental activities. common practice: IAS 1 112 c ifrs-full RentalIncomeFromInvestmentProperty X duration credit Rental income from investment property The amount of rental income arising from investment property recognised in profit or loss. [Refer: Investment property] disclosure: IAS 40 75 f i ifrs-full RentalIncomeFromInvestmentPropertyNetOfDirectOperatingExpense X duration credit Rental income from investment property, net of direct operating expense The amount of rental income arising from investment property, net of direct operating expense from such property. [Refer: Direct operating expense from investment property; Rental income from investment property] common practice: IAS 1 112 c ifrs-full RentalIncomeFromInvestmentPropertyNetOfDirectOperatingExpenseAbstract Rental income from investment property, net of direct operating expense [abstract] ifrs-full RentDeferredIncome X instant credit Rent deferred income The amount of deferred income arising on rental activity. [Refer: Deferred income] common practice: IAS 1 78 ifrs-full RentDeferredIncomeClassifiedAsCurrent X instant credit Rent deferred income classified as current The amount of rent deferred income classified as current. [Refer: Rent deferred income] common practice: IAS 1 78 ifrs-full RentDeferredIncomeClassifiedAsNoncurrent X instant credit Rent deferred income classified as non-current The amount of rent deferred income classified as non-current. [Refer: Rent deferred income] common practice: IAS 1 78 ifrs-full RepairsAndMaintenanceExpense X duration debit Repairs and maintenance expense The amount of expenses incurred for the day-to-day servicing of assets, which may include the cost of labour, consumables or small parts. common practice: IAS 1 85 ifrs-full RepaymentsOfBondsNotesAndDebentures X duration credit Repayments of bonds, notes and debentures The cash outflow for repayments of bonds, notes and debentures. common practice: IAS 7 17 ifrs-full RepaymentsOfBorrowingsClassifiedAsFinancingActivities X duration credit Repayments of borrowings, classified as financing activities The cash outflow to settle borrowings, classified as financing activities. [Refer: Borrowings] example: IAS 7 17 d ifrs-full RepaymentsOfCurrentBorrowings X duration credit Repayments of current borrowings The cash outflow for repayments of current borrowings. [Refer: Current borrowings] common practice: IAS 7 17 ifrs-full RepaymentsOfNoncurrentBorrowings X duration credit Repayments of non-current borrowings The cash outflow for repayments of non-current borrowings. [Refer: Borrowings] common practice: IAS 7 17 ifrs-full RepaymentsOfSubordinatedLiabilities X duration credit Repayments of subordinated liabilities The cash outflow for repayments of subordinated liabilities. [Refer: Subordinated liabilities] common practice: IAS 7 17 ifrs-full ReportableSegmentsMember member Reportable segments [member] This member stands for operating segments for which IFRS 8 requires information to be disclosed. The entity shall report separately information about an operating segment that meets any of the following quantitative thresholds: (a) reported revenue, including both sales to external customers and intersegment sales or transfers, is 10 per cent or more of the combined revenue, internal and external, of all operating segments; (b) the absolute amount of its reported profit or loss is 10 per cent or more of the greater, in absolute amount, of (i) the combined reported profit of all operating segments that did not report a loss and (ii) the combined reported loss of all operating segments that reported a loss; or (c) assets are 10 per cent or more of the combined assets of all operating segments. Additionally operating segments that do not meet any of the quantitative thresholds may be considered reportable, and separately disclosed, if management believes that information about the segment would be useful to users of the financial statements. [Refer: Operating segments [member]] disclosure: IFRS 15 115 - Effective 2018.01.01, disclosure: IFRS 8 23 ifrs-full ReportedIfInComplianceWithRequirementOfIFRSMember member Reported if in compliance with requirement of IFRS [member] This member stands for the information that would have been reported in the financial statements by the entity if it was in compliance with the requirement of an IFRS, in the case that the entity departed from that requirement. common practice: IAS 1 20 d ifrs-full RepurchaseAgreementsAndCashCollateralOnSecuritiesLent X instant credit Repurchase agreements and cash collateral on securities lent The amount of instruments sold with the intent to reacquire in repurchase agreements and cash collateral on securities lent. common practice: IAS 1 55 ifrs-full ResearchAndDevelopmentExpense X duration debit Research and development expense The amount of expenditure directly attributable to research or development activities, recognised in profit or loss. disclosure: IAS 38 126 ifrs-full ReserveForCatastrophe X instant credit Reserve for catastrophe A component of equity representing resources to provide for infrequent but severe catastrophic losses caused by events such as damage to nuclear installations or satellites, or earthquake damage. example: IAS 1 78 e, disclosure: IFRS 4 IG58 ifrs-full ReserveForCatastropheMember member Reserve for catastrophe [member] This member stands for a component of equity representing resources to provide for infrequent but severe catastrophic losses caused by events such as damage to nuclear installations or satellites or earthquake damage. example: IAS 1 108, disclosure: IFRS 4 IG58 ifrs-full ReserveForEqualisation X instant credit Reserve for equalisation A component of equity representing resources to cover random fluctuations of claim expenses around the expected value of claims for some types of insurance contract. example: IAS 1 78 e, disclosure: IFRS 4 IG58 ifrs-full ReserveForEqualisationMember member Reserve for equalisation [member] This member stands for a component of equity representing resources to cover random fluctuations of claim expenses around the expected value of claims for some types of insurance contract (for example, hail, credit, guarantee and fidelity insurance) using a formula based on experience over a number of years. example: IAS 1 108, disclosure: IFRS 4 IG58 ifrs-full ReserveOfCashFlowHedges X instant credit Reserve of cash flow hedges A component of equity representing the accumulated portion of gain (loss) on a hedging instrument that is determined to be an effective hedge for cash flow hedges. [Refer: Cash flow hedges [member]] common practice: IAS 1 78 e, disclosure: IFRS 9 6.5.11 - Effective 2018.01.01 ifrs-full ReserveOfCashFlowHedgesContinuingHedges X instant credit Reserve of cash flow hedges, continuing hedges A component of equity representing the reserve of cash flow hedges in relation to continuing hedges. [Refer: Reserve of cash flow hedges] disclosure: IFRS 7 24B b ii - Effective 2018.01.01 ifrs-full ReserveOfCashFlowHedgesHedgingRelationshipsForWhichHedgeAccountingIsNoLongerApplied X instant credit Reserve of cash flow hedges, hedging relationships for which hedge accounting is no longer applied A component of equity representing the reserve of cash flow hedges in relation to hedging relationships for which hedge accounting is no longer applied. [Refer: Reserve of cash flow hedges] disclosure: IFRS 7 24B b iii - Effective 2018.01.01 ifrs-full ReserveOfCashFlowHedgesMember member Reserve of cash flow hedges [member] This member stands for a component of equity representing the accumulated portion of gain (loss) on a hedging instrument that is determined to be an effective hedge for cash flow hedges. [Refer: Cash flow hedges [member]] example: IAS 1 108, disclosure: IFRS 9 6.5.11 - Effective 2018.01.01 ifrs-full ReserveOfChangeInFairValueOfFinancialLiabilityAttributableToChangeInCreditRiskOfLiability X instant credit Reserve of change in fair value of financial liability attributable to change in credit risk of liability A component of equity representing the accumulated change in fair value of financial liabilities attributable to change in the credit risk of the liabilities. [Refer: Credit risk [member]; Financial liabilities] common practice: IAS 1 78 e - Effective 2018.01.01 ifrs-full ReserveOfChangeInFairValueOfFinancialLiabilityAttributableToChangeInCreditRiskOfLiabilityMember member Reserve of change in fair value of financial liability attributable to change in credit risk of liability [member] This member stands for a component of equity representing the accumulated change in fair value of financial liabilities attributable to change in the credit risk of the liabilities. [Refer: Credit risk [member]; Financial liabilities] example: IAS 1 108 - Effective 2018.01.01 ifrs-full ReserveOfChangeInValueOfForeignCurrencyBasisSpreads X instant credit Reserve of change in value of foreign currency basis spreads A component of equity representing the accumulated change in the value of foreign currency basis spreads of financial instruments when excluding them from the designation of these financial instruments as hedging instruments. common practice: IAS 1 78 e - Effective 2018.01.01, disclosure: IFRS 9 6.5.16 - Effective 2018.01.01 ifrs-full ReserveOfChangeInValueOfForeignCurrencyBasisSpreadsMember member Reserve of change in value of foreign currency basis spreads [member] This member stands for a component of equity representing the accumulated change in the value of foreign currency basis spreads of financial instruments when excluding them from the designation of these financial instruments as hedging instruments. example: IAS 1 108 - Effective 2018.01.01, disclosure: IFRS 9 6.5.16 - Effective 2018.01.01 ifrs-full ReserveOfChangeInValueOfForwardElementsOfForwardContracts X instant credit Reserve of change in value of forward elements of forward contracts A component of equity representing the accumulated change in the value of the forward elements of forward contracts when separating the forward element and spot element of a forward contract and designating as the hedging instrument only the changes in the spot element. common practice: IAS 1 78 e - Effective 2018.01.01, disclosure: IFRS 9 6.5.16 - Effective 2018.01.01 ifrs-full ReserveOfChangeInValueOfForwardElementsOfForwardContractsMember member Reserve of change in value of forward elements of forward contracts [member] This member stands for a component of equity representing the accumulated change in the value of the forward elements of forward contracts when separating the forward element and spot element of a forward contract and designating as the hedging instrument only the changes in the spot element. example: IAS 1 108 - Effective 2018.01.01, disclosure: IFRS 9 6.5.16 - Effective 2018.01.01 ifrs-full ReserveOfChangeInValueOfTimeValueOfOptions X instant credit Reserve of change in value of time value of options A component of equity representing the accumulated change in the value of the time value of options when separating the intrinsic value and time value of an option contract and designating as the hedging instrument only the changes in the intrinsic value. common practice: IAS 1 78 e - Effective 2018.01.01, disclosure: IFRS 9 6.5.15 - Effective 2018.01.01 ifrs-full ReserveOfChangeInValueOfTimeValueOfOptionsMember member Reserve of change in value of time value of options [member] This member stands for a component of equity representing the accumulated change in the value of the time value of options when separating the intrinsic value and time value of an option contract and designating as the hedging instrument only the changes in the intrinsic value. example: IAS 1 108 - Effective 2018.01.01, disclosure: IFRS 9 6.5.15 - Effective 2018.01.01 ifrs-full ReserveOfDiscretionaryParticipationFeatures X instant credit Reserve of discretionary participation features A component of equity resulting from discretionary participation features. Discretionary participation features are contractual rights to receive, as a supplement to guaranteed benefits, additional benefits: (a) that are likely to be a significant portion of the total contractual benefits; (b) whose amount or timing is contractually at the discretion of the issuer; and (c) that are contractually based on: (i) the performance of a specified pool of contracts or a specified type of contract; (ii) realised and/or unrealised investment returns on a specified pool of assets held by the issuer; or (iii) the profit or loss of the company, fund or other entity that issues the contract. example: IAS 1 78 e, disclosure: IFRS 4 IG22 f, disclosure: IFRS 4 34 b ifrs-full ReserveOfDiscretionaryParticipationFeaturesMember member Reserve of discretionary participation features [member] This member stands for a component of equity resulting from discretionary participation features. Discretionary participation features are contractual rights to receive, as a supplement to guaranteed benefits, additional benefits: (a) that are likely to be a significant portion of the total contractual benefits; (b) whose amount or timing is contractually at the discretion of the issuer; and (c) that are contractually based on: (i) the performance of a specified pool of contracts or a specified type of contract; (ii) realised and/or unrealised investment returns on a specified pool of assets held by the issuer; or (iii) the profit or loss of the company, fund or other entity that issues the contract. example: IAS 1 108, disclosure: IFRS 4 IG22 f, disclosure: IFRS 4 34 b ifrs-full ReserveOfEquityComponentOfConvertibleInstruments X instant credit Reserve of equity component of convertible instruments A component of equity representing components of convertible instruments classified as equity. common practice: IAS 1 55 ifrs-full ReserveOfEquityComponentOfConvertibleInstrumentsMember member Reserve of equity component of convertible instruments [member] This member stands for a component of equity representing components of convertible instruments classified as equity. common practice: IAS 1 108 ifrs-full ReserveOfExchangeDifferencesOnTranslation X instant credit Reserve of exchange differences on translation A component of equity representing exchange differences on translation of financial statements of foreign operations recognised in other comprehensive income and accumulated in equity. [Refer: Other comprehensive income] disclosure: IAS 21 52 b ifrs-full ReserveOfExchangeDifferencesOnTranslationContinuingHedges X instant credit Reserve of exchange differences on translation, continuing hedges A component of equity representing the reserve of exchange differences on translation in relation to continuing hedges. [Refer: Reserve of exchange differences on translation] disclosure: IFRS 7 24B b ii - Effective 2018.01.01 ifrs-full ReserveOfExchangeDifferencesOnTranslationHedgingRelationshipsForWhichHedgeAccountingIsNoLongerApplied X instant credit Reserve of exchange differences on translation, hedging relationships for which hedge accounting is no longer applied A component of equity representing the reserve of exchange differences on translation in relation to hedging relationships for which hedge accounting is no longer applied. [Refer: Reserve of exchange differences on translation] disclosure: IFRS 7 24B b iii - Effective 2018.01.01 ifrs-full ReserveOfExchangeDifferencesOnTranslationMember member Reserve of exchange differences on translation [member] This member stands for a component of equity representing accumulated exchange differences on the translation of financial statements of foreign operations recognised in other comprehensive income. [Refer: Other comprehensive income] example: IAS 1 108, disclosure: IAS 21 52 b ifrs-full ReserveOfGainsAndLossesFromInvestmentsInEquityInstruments X instant credit Reserve of gains and losses from investments in equity instruments A component of equity representing accumulated gains and losses from investments in equity instruments that the entity has designated at fair value through other comprehensive income. common practice: IAS 1 78 e - Effective 2018.01.01 ifrs-full ReserveOfGainsAndLossesFromInvestmentsInEquityInstrumentsMember member Reserve of gains and losses from investments in equity instruments [member] This member stands for a component of equity representing accumulated gains and losses from investments in equity instruments that the entity has designated at fair value through other comprehensive income. example: IAS 1 108 - Effective 2018.01.01 ifrs-full ReserveOfGainsAndLossesOnFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncome X instant credit Reserve of gains and losses on financial assets measured at fair value through other comprehensive income A component of equity representing the reserve of gains and losses on financial assets measured at fair value through other comprehensive income. [Refer: Financial assets measured at fair value through other comprehensive income; Other comprehensive income] common practice: IAS 1 78 e - Effective 2018.01.01 ifrs-full ReserveOfGainsAndLossesOnFinancialAssetsMeasuredAtFairValueThroughOtherComprehensiveIncomeMember member Reserve of gains and losses on financial assets measured at fair value through other comprehensive income [member] This member stands for a component of equity representing the accumulated gains and losses on financial assets measured at fair value through other comprehensive income. [Refer: Financial assets measured at fair value through other comprehensive income; Other comprehensive income] example: IAS 1 108 - Effective 2018.01.01 ifrs-full ReserveOfGainsAndLossesOnHedgingInstrumentsThatHedgeInvestmentsInEquityInstruments X instant credit Reserve of gains and losses on hedging instruments that hedge investments in equity instruments A component of equity representing the accumulated gains and losses on hedging instruments that hedge investments in equity instruments that the entity has designated at fair value through other comprehensive income. common practice: IAS 1 78 e - Effective 2018.01.01 ifrs-full ReserveOfGainsAndLossesOnHedgingInstrumentsThatHedgeInvestmentsInEquityInstrumentsMember member Reserve of gains and losses on hedging instruments that hedge investments in equity instruments [member] This member stands for a component of equity representing the accumulated gains and losses on hedging instruments that hedge investments in equity instruments that the entity has designated at fair value through other comprehensive income. example: IAS 1 108 - Effective 2018.01.01 ifrs-full ReserveOfGainsAndLossesOnRemeasuringAvailableforsaleFinancialAssets X instant credit Reserve of gains and losses on remeasuring available-for-sale financial assets A component of equity representing accumulated gains and losses on remeasuring available-for-sale financial assets. [Refer: Financial assets available-for-sale] common practice: IAS 1 78 e - Expiry date 2018.01.01 ifrs-full ReserveOfGainsAndLossesOnRemeasuringAvailableforsaleFinancialAssetsMember member Reserve of gains and losses on remeasuring available-for-sale financial assets [member] This member stands for a component of equity representing accumulated gains and losses on remeasuring available-for-sale financial assets. [Refer: Financial assets available-for-sale] example: IAS 1 108 - Expiry date 2018.01.01 ifrs-full ReserveOfOverlayApproach X instant credit Reserve of overlay approach A component of equity representing the accumulated overlay approach adjustments. common practice: IFRS 4 35D b - Effective on first application of IFRS 9 ifrs-full ReserveOfOverlayApproachMember member Reserve of overlay approach [member] This member stands for a component of equity representing the accumulated overlay approach adjustments. common practice: IFRS 4 35D b - Effective on first application of IFRS 9 ifrs-full ReserveOfRemeasurementsOfDefinedBenefitPlans X instant credit Reserve of remeasurements of defined benefit plans A component of equity representing the accumulated remeasurements of defined benefit plans. [Refer: Defined benefit plans [member]] common practice: IAS 1 78 e ifrs-full ReserveOfRemeasurementsOfDefinedBenefitPlansMember member Reserve of remeasurements of defined benefit plans [member] This member stands for a component of equity resulting from remeasurements of defined benefit plans. [Refer: Other comprehensive income, net of tax, gains (losses) on remeasurements of defined benefit plans] example: IAS 1 108 ifrs-full ReserveOfSharebasedPayments X instant credit Reserve of share-based payments A component of equity resulting from share-based payments. common practice: IAS 1 78 e ifrs-full ReserveOfSharebasedPaymentsMember member Reserve of share-based payments [member] This member stands for a component of equity resulting from share-based payments. example: IAS 1 108 ifrs-full ReservesWithinEquityAxis axis Reserves within equity [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 1 79 b ifrs-full ResidualValueRiskMember member Residual value risk [member] This member stands for a component of other price risk that represents the type of risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in residual values. [Refer: Financial instruments, class [member]] example: IFRS 7 IG32, example: IFRS 7 40 a ifrs-full RestatedMember member Currently stated [member] This member stands for the information currently stated in the financial statements. It also represents the standard value for the 'Retrospective application and retrospective restatement' and 'Departure from requirement of IFRS' axes if no other member is used. common practice: IAS 1 20 d, disclosure: IAS 1 106 b, disclosure: IAS 8 28 f i, disclosure: IAS 8 29 c i, disclosure: IAS 8 49 b i ifrs-full RestrictedCashAndCashEquivalents X instant debit Restricted cash and cash equivalents The amount of cash and cash equivalents whose use or withdrawal is restricted. [Refer: Cash and cash equivalents] common practice: IAS 1 55 ifrs-full RestrictionsOnAccessToAssetsInFunds text Description of restrictions on access to assets in funds The description of restrictions on access to the assets in decommissioning, restoration and environmental rehabilitation funds. disclosure: IFRIC 5 11 ifrs-full RestrictionsOnRealisabilityOfInvestmentPropertyOrRemittanceOfIncomeAndProceedsOfDisposalOfInvestmentProperty X instant Restrictions on realisability of investment property or remittance of income and proceeds of disposal of investment property The amount of restrictions on the realisability of investment property or the remittance of income and proceeds of disposal. [Refer: Investment property] disclosure: IAS 40 75 g ifrs-full RestructuringContingentLiabilityMember member Restructuring contingent liability [member] This member stands for a contingent liability for restructuring, such as the sale or termination of a line of business; closure of business locations in a country or region or relocation of activities from one country or region to another; changes in management structure; and fundamental reorganisations that have a material effect on the nature and focus of the entity's operations. [Refer: Contingent liabilities [member]] example: IAS 37 88 ifrs-full RestructuringProvision X instant credit Restructuring provision The amount of provision for restructuring, such as the sale or termination of a line of business; closure of business locations in a country or region or relocation of activities from one country or region to another; changes in management structure; and fundamental reorganisations that have a material effect on the nature and focus of the entity's operations. [Refer: Other provisions] example: IAS 37 70 ifrs-full RestructuringProvisionAbstract Restructuring provision [abstract] ifrs-full RestructuringProvisionMember member Restructuring provision [member] This member stands for a provision for restructuring, such as the sale or termination of a line of business; closure of business locations in a country or region or relocation of activities from one country or region to another; changes in management structure; and fundamental reorganisations that have a material effect on the nature and focus of the entity's operations. [Refer: Other provisions [member]] example: IAS 37 70 ifrs-full RetainedEarnings X instant credit Retained earnings A component of equity representing the entity's cumulative undistributed earnings or deficit. example: IAS 1 78 e, example: IAS 1 IG6 ifrs-full RetainedEarningsMember member Retained earnings [member] This member stands for a component of equity representing an entity's cumulative undistributed earnings or deficit. disclosure: IAS 1 106, example: IAS 1 108 ifrs-full RetentionForContractsInProgress X instant debit Retention for contracts in progress The amount of progress billings on construction contracts that are not paid until the conditions specified in the contract for the payment of such amounts have been satisfied or until defects have been rectified. [Refer: Progress billings] disclosure: IAS 11 40 c - Expiry date 2018.01.01 ifrs-full RetentionPayables X instant credit Retention payables The amount of payment that is withheld by the entity, pending the fulfilment of a condition. common practice: IAS 1 78 ifrs-full RetirementsIntangibleAssetsAndGoodwill X duration credit Retirements, intangible assets and goodwill The decrease in intangible assets and goodwill resulting from retirements. [Refer: Intangible assets and goodwill] common practice: IAS 38 118 e ifrs-full RetirementsIntangibleAssetsOtherThanGoodwill X duration credit Retirements, intangible assets other than goodwill The decrease in intangible assets other than goodwill resulting from retirements. [Refer: Intangible assets other than goodwill] common practice: IAS 38 118 e ifrs-full RetirementsPropertyPlantAndEquipment X duration credit Retirements, property, plant and equipment The decrease in property, plant and equipment resulting from retirements. [Refer: Property, plant and equipment] common practice: IAS 16 73 e ifrs-full RetrospectiveApplicationAndRetrospectiveRestatementAxis axis Retrospective application and retrospective restatement [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 1 106 b, disclosure: IAS 8 28 f i, disclosure: IAS 8 29 c i, disclosure: IAS 8 49 b i ifrs-full ReturnOnPlanAssetsNetDefinedBenefitLiabilityAsset X duration debit Return on plan assets, net defined benefit liability (asset) The decrease (increase) in the net defined benefit liability (asset) resulting from the return on plan assets. The return on plans assets is interest, dividends and other revenue derived from the plan assets, together with realised and unrealised gains or losses on the plan assets, less any costs of managing plan assets and less any tax payable by the plan itself, other than tax included in the actuarial assumptions used to measure the present value of the defined benefit obligation. [Refer: Plan assets [member]; Net defined benefit liability (asset); Actuarial assumptions [member]] disclosure: IAS 19 141 c i ifrs-full ReturnOnReimbursementRights X duration debit Return on reimbursement rights The increase (decrease) in reimbursement rights resulting from the return on those rights. [Refer: Reimbursement rights, at fair value] disclosure: IAS 19 141 c i ifrs-full RevaluationIncreaseDecreaseIntangibleAssetsOtherThanGoodwill X duration debit Revaluation increase (decrease), intangible assets other than goodwill The increase (decrease) in intangible assets other than goodwill resulting from revaluations to fair value. [Refer: Intangible assets other than goodwill; Revaluation surplus] disclosure: IAS 38 118 e iii ifrs-full RevaluationIncreaseDecreasePropertyPlantAndEquipment X duration debit Revaluation increase (decrease), property, plant and equipment The increase (decrease) in property, plant and equipment resulting from revaluations to fair value. [Refer: Property, plant and equipment; Revaluation surplus] disclosure: IAS 16 73 e iv, disclosure: IAS 16 77 f ifrs-full RevaluationOfIntangibleAssetsAbstract Revaluation of intangible assets [abstract] ifrs-full RevaluationSurplus X instant credit Revaluation surplus A component of equity representing the accumulated revaluation surplus on the revaluation of assets recognised in other comprehensive income. [Refer: Other comprehensive income] disclosure: IAS 16 39, disclosure: IAS 38 85 ifrs-full RevaluationSurplusMember member Revaluation surplus [member] This member stands for a component of equity representing accumulated revaluation surplus on the revaluation of assets recognised in other comprehensive income. [Refer: Other comprehensive income] example: IAS 1 108, disclosure: IAS 16 39, disclosure: IFRS 1 IG10 ifrs-full Revenue X duration credit Revenue The income arising in the course of an entity's ordinary activities. Income is increases in economic benefits during the accounting period in the form of inflows or enhancements of assets or decreases of liabilities that result in an increase in equity, other than those relating to contributions from equity participants. disclosure: IAS 1 82 a, example: IAS 1 103, example: IAS 1 102, disclosure: IAS 18 35 b - Expiry date 2018.01.01, disclosure: IFRS 12 B12 b v, example: IFRS 12 B10 b, disclosure: IFRS 8 28 a, disclosure: IFRS 8 23 a, disclosure: IFRS 8 32, disclosure: IFRS 8 33 a, disclosure: IFRS 8 34 ifrs-full RevenueAbstract Revenue [abstract] ifrs-full RevenueAndOperatingIncome X duration credit Revenue and other operating income The aggregate amount of the entity's revenue and other operating income. [Refer: Revenue] common practice: IAS 1 85 ifrs-full RevenueArisingFromExchangesOfGoodsOrServices X duration credit Revenue arising from exchanges of goods or services The amount of revenue arising from the exchanges of goods or services. [Refer: Revenue] disclosure: IAS 18 35 c - Expiry date 2018.01.01 ifrs-full RevenueArisingFromExchangesOfGoodsOrServicesAbstract Revenue arising from exchanges of goods or services [abstract] ifrs-full RevenueArisingFromExchangesOfGoodsOrServicesConstructionContracts X duration credit Revenue arising from exchanges of goods or services, construction contracts The amount of revenue arising from exchanges of goods or services related to construction contracts. [Refer: Revenue] disclosure: IAS 18 35 c - Expiry date 2018.01.01 ifrs-full RevenueArisingFromExchangesOfGoodsOrServicesDividends X duration credit Income arising from exchanges of goods or services, dividends The amount of income arising from the exchanges of goods or services related to dividends. disclosure: IAS 18 35 c - Expiry date 2018.01.01 ifrs-full RevenueArisingFromExchangesOfGoodsOrServicesInterest X duration credit Income arising from exchanges of goods or services, interest The amount of income arising from the exchanges of goods or services related to interest. disclosure: IAS 18 35 c - Expiry date 2018.01.01 ifrs-full RevenueArisingFromExchangesOfGoodsOrServicesOtherRevenue X duration credit Revenue arising from exchanges of goods or services, other revenue The amount of revenue arising from the exchanges of goods or services that the entity does not separately disclose in the same statement or note. [Refer: Revenue] disclosure: IAS 18 35 c - Expiry date 2018.01.01 ifrs-full RevenueArisingFromExchangesOfGoodsOrServicesRenderingOfServices X duration credit Revenue arising from exchanges of goods or services, rendering of services The amount of revenue arising from the exchanges of goods or services related to the rendering of services. [Refer: Revenue] disclosure: IAS 18 35 c - Expiry date 2018.01.01 ifrs-full RevenueArisingFromExchangesOfGoodsOrServicesRoyalties X duration credit Income arising from exchanges of goods or services, royalties The amount of income arising from the exchanges of goods or services related to royalties. disclosure: IAS 18 35 c - Expiry date 2018.01.01 ifrs-full RevenueArisingFromExchangesOfGoodsOrServicesSaleOfGoods X duration credit Revenue arising from exchanges of goods or services, sale of goods The amount of revenue arising from the exchanges of goods or services related to the sale of goods. [Refer: Revenue] disclosure: IAS 18 35 c - Expiry date 2018.01.01 ifrs-full RevenueDiscontinuedOperations X duration credit Revenue, discontinued operations The amount of revenue of discontinued operations. [Refer: Discontinued operations [member]; Revenue] disclosure: IFRS 5 33 b i ifrs-full RevenueFromConstructionContracts X duration credit Revenue from construction contracts The amount of revenue arising from construction contracts. Construction contracts are contracts specifically negotiated for the construction of an asset or a combination of assets that are closely interrelated or interdependent in terms of their design, technology and function or their ultimate purpose or use. [Refer: Revenue] common practice: IAS 1 112 c, disclosure: IFRIC 15 20 b - Expiry date 2018.01.01, disclosure: IAS 11 39 a - Expiry date 2018.01.01, disclosure: IAS 18 35 b - Expiry date 2018.01.01 ifrs-full RevenueFromContractsWithCustomers X duration credit Revenue from contracts with customers The amount of revenue from contracts with customers. A customer is a party that has contracted with an entity to obtain goods or services that are an output of the entitys ordinary activities in exchange for consideration. [Refer: Revenue] disclosure: IFRS 15 113 a - Effective 2018.01.01, disclosure: IFRS 15 114 - Effective 2018.01.01 ifrs-full RevenueFromDividends X duration credit Dividend income The amount of dividends recognised as income. Dividends are distributions of profits to holders of equity investments in proportion to their holdings of a particular class of capital. common practice: IAS 1 112 c, disclosure: IAS 18 35 b v - Expiry date 2018.01.01 ifrs-full RevenueFromGovernmentGrants X duration credit Income from government grants The amount of income recognised in relation to government grants. [Refer: Government grants] common practice: IAS 20 39 b ifrs-full RevenueFromHotelOperations X duration credit Revenue from hotel operations The amount of revenue arising from hotel operations. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromInsuranceContractsIssuedWithoutReductionForReinsuranceHeld X duration credit Revenue from insurance contracts issued, without reduction for reinsurance held The amount of revenue from insurance contracts issued, without any reduction for reinsurance held. [Refer: Revenue] example: IAS 1 85, example: IFRS 4 IG24 a, example: IFRS 4 37 b ifrs-full RevenueFromInterest X duration credit Interest income The amount of income arising from interest. common practice: IAS 1 112 c, disclosure: IAS 18 35 b iii - Expiry date 2018.01.01, disclosure: IFRS 12 B13 e, disclosure: IFRS 8 23 c, disclosure: IFRS 8 28 e ifrs-full RevenueFromPerformanceObligationsSatisfiedOrPartiallySatisfiedInPreviousPeriods X duration credit Revenue from performance obligations satisfied or partially satisfied in previous periods The amount of revenue from performance obligations satisfied (or partially satisfied) in previous periods. [Refer: Performance obligations [member]; Revenue] disclosure: IFRS 15 116 c - Effective 2018.01.01 ifrs-full RevenueFromRenderingOfAdvertisingServices X duration credit Revenue from rendering of advertising services The amount of revenue arising from the rendering of advertising services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfCargoAndMailTransportServices X duration credit Revenue from rendering of cargo and mail transport services The amount of revenue arising from the rendering of cargo and mail transport services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfDataServices X duration credit Revenue from rendering of data services The amount of revenue arising from the rendering of data services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfGamingServices X duration credit Revenue from rendering of gaming services The amount of revenue arising from the rendering of gaming services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfInformationTechnologyConsultingServices X duration credit Revenue from rendering of information technology consulting services The amount of revenue arising from the rendering of consulting services relating to information technology. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfInformationTechnologyMaintenanceAndSupportServices X duration credit Revenue from rendering of information technology maintenance and support services The amount of revenue arising from the rendering of maintenance and support services relating to information technology. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfInformationTechnologyServices X duration credit Revenue from rendering of information technology services The amount of revenue arising from the rendering of information technology services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfInterconnectionServices X duration credit Revenue from rendering of interconnection services The amount of revenue arising from the rendering of interconnection services for other operators. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfInternetAndDataServices X duration credit Revenue from rendering of internet and data services The amount of revenue arising from the rendering of internet and data services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfInternetAndDataServicesAbstract Revenue from rendering of internet and data services [abstract] ifrs-full RevenueFromRenderingOfInternetServices X duration credit Revenue from rendering of internet services The amount of revenue arising from the rendering of internet services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfLandLineTelephoneServices X duration credit Revenue from rendering of land line telephone services The amount of revenue arising from the rendering of land line telephone services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfMobileTelephoneServices X duration credit Revenue from rendering of mobile telephone services The amount of revenue arising from the rendering of mobile telephone services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfOtherTelecommunicationServices X duration credit Revenue from rendering of other telecommunication services The amount of revenue arising from the rendering of telecommunication services that the entity does not separately disclose in the same statement or note. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfPassengerTransportServices X duration credit Revenue from rendering of passenger transport services The amount of revenue arising from the rendering of passenger transport services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfPrintingServices X duration credit Revenue from rendering of printing services The amount of revenue arising from the rendering of printing services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfServices X duration credit Revenue from rendering of services The amount of revenue arising from the rendering of services. [Refer: Revenue] common practice: IAS 1 112 c, disclosure: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfServicesRelatedPartyTransactions X duration credit Revenue from rendering of services, related party transactions The amount of revenue arising from the rendering of services in related party transactions. [Refer: Revenue; Related parties [member]] example: IAS 24 21 c ifrs-full RevenueFromRenderingOfTelecommunicationServices X duration credit Revenue from rendering of telecommunication services The amount of revenue arising from the rendering of telecommunication services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfTelecommunicationServicesAbstract Revenue from rendering of telecommunication services [abstract] ifrs-full RevenueFromRenderingOfTelephoneServices X duration credit Revenue from rendering of telephone services The amount of revenue arising from the rendering of telephone services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRenderingOfTransportServices X duration credit Revenue from rendering of transport services The amount of revenue arising from the rendering of transport services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRoomOccupancyServices X duration credit Revenue from room occupancy services The amount of revenue arising from room occupancy services. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b ii - Expiry date 2018.01.01 ifrs-full RevenueFromRoyalties X duration credit Royalty income The amount of income arising from royalties. common practice: IAS 1 112 c, disclosure: IAS 18 35 b iv - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfAgriculturalProduce X duration credit Revenue from sale of agricultural produce The amount of revenue arising from the sale of agricultural produce. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfAlcoholAndAlcoholicDrinks X duration credit Revenue from sale of alcohol and alcoholic drinks The amount of revenue arising from the sale of alcohol and alcoholic drinks. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfBooks X duration credit Revenue from sale of books The amount of revenue arising from the sale of books. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfCopper X duration credit Revenue from sale of copper The amount of revenue arising from the sale of copper. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfCrudeOil X duration credit Revenue from sale of crude oil The amount of revenue arising from the sale of crude oil. [Refer: Current crude oil; Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfElectricity X duration credit Revenue from sale of electricity The amount of revenue arising from the sale of electricity. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfFoodAndBeverage X duration credit Revenue from sale of food and beverage The amount of revenue arising from the sale of food and beverage. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfGold X duration credit Revenue from sale of gold The amount of revenue arising from the sale of gold. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfGoods X duration credit Revenue from sale of goods The amount of revenue arising from the sale of goods. [Refer: Revenue] common practice: IAS 1 112 c, disclosure: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfGoodsRelatedPartyTransactions X duration credit Revenue from sale of goods, related party transactions The amount of revenue arising from the sale of goods in related party transactions. [Refer: Revenue; Related parties [member]] example: IAS 24 21 a ifrs-full RevenueFromSaleOfNaturalGas X duration credit Revenue from sale of natural gas The amount of revenue arising from the sale of natural gas. [Refer: Current natural gas; Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfOilAndGasProducts X duration credit Revenue from sale of oil and gas products The amount of revenue arising from the sale of oil and gas products. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfPetroleumAndPetrochemicalProducts X duration credit Revenue from sale of petroleum and petrochemical products The amount of revenue arising from the sale of petroleum and petrochemical products. [Refer: Current petroleum and petrochemical products; Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfPublications X duration credit Revenue from sale of publications The amount of revenue arising from the sale of publications. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfSilver X duration credit Revenue from sale of silver The amount of revenue arising from the sale of silver. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfSugar X duration credit Revenue from sale of sugar The amount of revenue arising from the sale of sugar. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueFromSaleOfTelecommunicationEquipment X duration credit Revenue from sale of telecommunication equipment The amount of revenue arising from the sale of telecommunication equipment. [Refer: Revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full RevenueMultipleSignificantUnobservableInputsAssets X.XX duration Revenue multiple, significant unobservable inputs, assets A revenue multiple used as a significant Level 3 unobservable input for assets. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full RevenueMultipleSignificantUnobservableInputsEntitysOwnEquityInstruments X.XX duration Revenue multiple, significant unobservable inputs, entity's own equity instruments A revenue multiple used as a significant Level 3 unobservable input for the entity's own equity instruments. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full RevenueMultipleSignificantUnobservableInputsLiabilities X.XX duration Revenue multiple, significant unobservable inputs, liabilities A revenue multiple used as a significant Level 3 unobservable input for liabilities. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full RevenueOfAcquiree X duration credit Revenue of acquiree since acquisition date The amount of revenue of the acquiree since the acquisition date included in the consolidated statement of comprehensive income. [Refer: Revenue] disclosure: IFRS 3 B64 q i ifrs-full RevenueOfCombinedEntity X duration credit Revenue of combined entity as if combination occurred at beginning of period The revenue of the combined entity as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. [Refer: Business combinations [member]; Revenue] disclosure: IFRS 3 B64 q ii ifrs-full RevenueRecognisedOnExchangingConstructionServicesForFinancialAsset X duration credit Revenue recognised on exchanging construction services for financial asset The amount of revenue recognised when construction services are exchanged for financial assets in service concession arrangements. [Refer: Service concession arrangements [member]; Revenue] disclosure: SIC 29 6A ifrs-full RevenueRecognisedOnExchangingConstructionServicesForIntangibleAsset X duration credit Revenue recognised on exchanging construction services for intangible asset The amount of revenue recognised when construction services are exchanged for an intangible asset in service concession arrangements. [Refer: Service concession arrangements [member]; Revenue] disclosure: SIC 29 6A ifrs-full RevenueThatWasIncludedInContractLiabilityBalanceAtBeginningOfPeriod X duration credit Revenue that was included in contract liability balance at beginning of period The amount of revenue that was included in the contract liability balance at the beginning of the period. [Refer: Contract liabilities; Revenue] disclosure: IFRS 15 116 b - Effective 2018.01.01 ifrs-full ReversalAllowanceAccountForCreditLossesOfFinancialAssets X duration Reversal, allowance account for credit losses of financial assets The decrease in an allowance account for credit losses of financial assets resulting from the reversal of impairment. [Refer: Allowance account for credit losses of financial assets] common practice: IFRS 7 16 - Expiry date 2018.01.01 ifrs-full ReversalOfImpairmentLoss X duration credit Reversal of impairment loss The amount recognised as an increase of the carrying amount of an asset or cash-generating unit to its recoverable amount when an impairment loss had been previously recognised. [Refer: Impairment loss] disclosure: IAS 36 130 b, disclosure: IAS 36 130 d ii ifrs-full ReversalOfImpairmentLossRecognisedInOtherComprehensiveIncome X duration credit Reversal of impairment loss recognised in other comprehensive income The amount of reversal of impairment loss recognised in other comprehensive income. [Refer: Reversal of impairment loss; Impairment loss recognised in other comprehensive income] disclosure: IAS 36 126 d, disclosure: IAS 36 129 b ifrs-full ReversalOfImpairmentLossRecognisedInOtherComprehensiveIncomeIntangibleAssetsOtherThanGoodwill X duration Reversal of impairment loss recognised in other comprehensive income, intangible assets other than goodwill The amount of reversal of impairment loss recognised in other comprehensive income for intangible assets other than goodwill. [Refer: Reversal of impairment loss recognised in other comprehensive income; Intangible assets other than goodwill] disclosure: IAS 38 118 e iii ifrs-full ReversalOfImpairmentLossRecognisedInOtherComprehensiveIncomePropertyPlantAndEquipment X duration Reversal of impairment loss recognised in other comprehensive income, property, plant and equipment The amount of reversal of impairment loss recognised in other comprehensive income for property, plant and equipment. [Refer: Reversal of impairment loss recognised in other comprehensive income; Property, plant and equipment] disclosure: IAS 16 73 e iv ifrs-full ReversalOfImpairmentLossRecognisedInProfitOrLoss X duration credit Reversal of impairment loss recognised in profit or loss The amount of reversal of impairment loss recognised in profit or loss. [Refer: Reversal of impairment loss; Profit (loss)] disclosure: IAS 36 126 b, disclosure: IAS 36 129 b ifrs-full ReversalOfImpairmentLossRecognisedInProfitOrLossBiologicalAssets X duration Reversal of impairment loss recognised in profit or loss, biological assets The amount of reversal of impairment loss recognised in profit or loss for biological assets. [Refer: Reversal of impairment loss recognised in profit or loss; Biological assets] disclosure: IAS 41 55 b ifrs-full ReversalOfImpairmentLossRecognisedInProfitOrLossIntangibleAssetsOtherThanGoodwill X duration Reversal of impairment loss recognised in profit or loss, intangible assets other than goodwill The amount of reversal of impairment loss recognised in profit or loss for intangible assets other than goodwill. [Refer: Reversal of impairment loss recognised in profit or loss; Intangible assets other than goodwill] disclosure: IAS 38 118 e v ifrs-full ReversalOfImpairmentLossRecognisedInProfitOrLossInvestmentProperty X duration Reversal of impairment loss recognised in profit or loss, investment property The amount of reversal of impairment loss recognised in profit or loss for investment property. [Refer: Reversal of impairment loss recognised in profit or loss; Investment property] disclosure: IAS 40 76 g, disclosure: IAS 40 79 d v ifrs-full ReversalOfImpairmentLossRecognisedInProfitOrLossLoansAndAdvances X duration Reversal of impairment loss recognised in profit or loss, loans and advances The amount of reversal of impairment loss recognised in profit or loss for loans and advances. [Refer: Reversal of impairment loss recognised in profit or loss] common practice: IAS 1 85 ifrs-full ReversalOfImpairmentLossRecognisedInProfitOrLossPropertyPlantAndEquipment X duration Reversal of impairment loss recognised in profit or loss, property, plant and equipment The amount of reversal of impairment loss recognised in profit or loss for property, plant and equipment. [Refer: Reversal of impairment loss recognised in profit or loss; Property, plant and equipment] disclosure: IAS 1 98 a, disclosure: IAS 16 73 e vi ifrs-full ReversalOfImpairmentLossRecognisedInProfitOrLossTradeReceivables X duration credit Reversal of impairment loss recognised in profit or loss, trade receivables The amount of reversal of impairment loss recognised in profit or loss for trade receivables. [Refer: Reversal of impairment loss recognised in profit or loss; Trade receivables] common practice: IAS 1 112 c ifrs-full ReversalOfInventoryWritedown X duration Reversal of inventory write-down The amount recognised as a reduction in the amount of inventories recognised as an expense due to the reversal of any write-down of inventories resulting from an increase in net realisable value. [Refer: Inventories; Inventory write-down] disclosure: IAS 1 98 a, disclosure: IAS 2 36 f ifrs-full ReversalOfProvisionsForCostOfRestructuring X duration credit Reversal of provisions for cost of restructuring The amount of reversals of provisions for the cost of restructuring. [Refer: Restructuring provision] disclosure: IAS 1 98 b ifrs-full ReversedUnsettledLiabilitiesContingentLiabilitiesRecognisedInBusinessCombination X duration debit Reversed unsettled liabilities, contingent liabilities recognised in business combination The amount of contingent liabilities recognised in a business combination that were unsettled and subsequently reversed. [Refer: Contingent liabilities recognised in business combination; Business combinations [member]] disclosure: IFRS 3 B67 c ifrs-full ReverseRepurchaseAgreementsAndCashCollateralOnSecuritiesBorrowed X instant debit Reverse repurchase agreements and cash collateral on securities borrowed The amount of instruments purchased for resale in reverse repurchase agreements and cash collateral on securities borrowed. [Refer: Repurchase agreements and cash collateral on securities lent] common practice: IAS 1 55 ifrs-full RightofuseAssetFairValueUsedAsDeemedCost X instant debit Right-of-use asset fair value used as deemed cost The amount of right-of-use assets for which fair value was used as their deemed cost in the opening IFRS statement of financial position. [Refer: Right-of-use assets] disclosure: IFRS 1 30 - Effective 2019.01.01 ifrs-full RightofuseAssets X instant debit Right-of-use assets The amount of assets that represent a lessee's right to use an underlying asset for the lease term. Underlying asset is an asset that is the subject of a lease, for which the right to use that asset has been provided by a lessor to a lessee. disclosure: IFRS 16 53 j - Effective 2019.01.01 ifrs-full RightofuseAssetsIncreaseDecreaseInRevaluationSurplus X duration credit Right-of-use assets, increase (decrease) in revaluation surplus The increase (decrease) in the revaluation surplus that relates to right-of-use assets. [Refer: Revaluation surplus; Right-of-use assets] disclosure: IFRS 16 57 - Effective 2019.01.01 ifrs-full RightofuseAssetsMember member Right-of-use assets [member] This member stands for right-of-use assets. [Refer: Right-of-use assets] disclosure: IFRS 16 33 - Effective 2019.01.01 ifrs-full RightofuseAssetsRevaluationSurplus X instant credit Right-of-use assets, revaluation surplus The amount of the revaluation surplus that relates to right-of-use assets. [Refer: Revaluation surplus; Right-of-use assets] disclosure: IFRS 16 57 - Effective 2019.01.01 ifrs-full RightofuseAssetsRevaluedAssetsAtCost X instant debit Right-of-use assets, revalued assets, at cost The amount of right-of-use assets that would have been recognised had the revalued assets been carried under the cost model. [Refer: Right-of-use assets] disclosure: IFRS 16 57 - Effective 2019.01.01 ifrs-full RightofuseAssetsThatDoNotMeetDefinitionOfInvestmentProperty X instant debit Right-of-use assets that do not meet definition of investment property The amount of right-of-use assets that do not meet the definition of investment property. [Refer: Right-of-use assets; Investment property] disclosure: IFRS 16 47 a - Effective 2019.01.01 ifrs-full RightsPreferencesAndRestrictionsAttachingToClassOfShareCapital text Rights, preferences and restrictions attaching to class of share capital The description of the rights, preferences and restrictions attaching to a class of share capital including restrictions on the distribution of dividends and the repayment of capital. [Refer: Share capital [member]] disclosure: IAS 1 79 a v ifrs-full RiskDiversificationEffectMember member Risk diversification effect [member] This member stands for the effect of the diversification of risks arising from financial instruments. [Refer: Financial instruments, class [member]] common practice: IFRS 7 32 ifrs-full RiskExposureAssociatedWithInstrumentsSharingCharacteristic X instant Risk exposure associated with instruments sharing characteristic The amount of risk exposure associated with financial instruments with a shared characteristic that identifies a concentration of risks. [Refer: Financial instruments, class [member]] disclosure: IFRS 7 B8 c ifrs-full RoyaltyExpense X duration debit Royalty expense The amount of expense arising from royalties. common practice: IAS 1 85 ifrs-full SaleOrIssueOfTreasuryShares X duration credit Sale or issue of treasury shares The increase in equity resulting from the sale or issue of treasury shares. [Refer: Treasury shares] common practice: IAS 1 106 d ifrs-full SalesAndMarketingExpense X duration debit Sales and marketing expense The amount of expense relating to the marketing and selling of goods or services. common practice: IAS 1 85 ifrs-full SalesChannelsAxis axis Sales channels [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 15 B89 g - Effective 2018.01.01 ifrs-full SalesChannelsMember member Sales channels [member] This member stands for all sales channels. It also represents the standard value for the 'Sales channels' axis if no other member is used. example: IFRS 15 B89 g - Effective 2018.01.01 ifrs-full SalesFairValueMeasurementAssets X duration credit Sales, fair value measurement, assets The decrease in the fair value measurement of assets resulting from sales. [Refer: At fair value [member]] disclosure: IFRS 13 93 e iii ifrs-full SalesFairValueMeasurementEntitysOwnEquityInstruments X duration debit Sales, fair value measurement, entity's own equity instruments The decrease in the fair value measurement of entity's own equity instruments resulting from sales. [Refer: At fair value [member]; Entity's own equity instruments [member]] disclosure: IFRS 13 93 e iii ifrs-full SalesFairValueMeasurementLiabilities X duration debit Sales, fair value measurement, liabilities The decrease in the fair value measurement of liabilities resulting from sales. [Refer: At fair value [member]] disclosure: IFRS 13 93 e iii ifrs-full SalesOfPropertyAndOtherAssetsRelatedPartyTransactions X duration credit Sales of property and other assets, related party transactions The amount of property and other assets sold by the entity in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 b ifrs-full SecuredBankLoansReceived X instant credit Secured bank loans received The amount of loans received from banks that have been secured by collateral. [Refer: Loans received] common practice: IAS 1 112 c ifrs-full SecuritiesLendingMember member Securities lending [member] This member stands for the lending of securities in which the lender transfers securities in exchange for collateral provided by the borrower. example: IFRS 7 IG40B, example: IFRS 7 B33 ifrs-full SecuritisationsMember member Securitisations [member] This member stands for securitisations, whereby individual assets are pooled together and sold to an entity that issues debt instruments backed by the pool of assets. example: IFRS 7 B33 ifrs-full SecuritisationVehiclesMember member Securitisation vehicles [member] This member stands for vehicles used for the process of securitisation, whereby individual assets are pooled together and sold to a special purpose vehicle that issues debt instruments backed by the pool of assets. example: IFRS 12 B23 a ifrs-full SegmentConsolidationItemsAxis axis Segment consolidation items [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 8 23 ifrs-full SegmentInWhichNoncurrentAssetOrDisposalGroupHeldForSaleIsPresented text Description of segment in which non-current asset or disposal group held for sale is presented The description of the reportable segment in which non-current assets or disposal groups held for sale are presented. [Refer: Non-current assets or disposal groups classified as held for sale; Disposal groups classified as held for sale [member]] disclosure: IFRS 5 41 d ifrs-full SegmentsAxis axis Segments [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 36 130 d ii, disclosure: IFRS 15 115 - Effective 2018.01.01, disclosure: IFRS 8 23 ifrs-full SegmentsMember member Segments [member] This member stands for all segments of an entity. It also represents the standard value for the 'Segments' axis if no other member is used. disclosure: IAS 36 130 d ii, disclosure: IFRS 15 115 - Effective 2018.01.01, disclosure: IFRS 8 28 ifrs-full SellingExpense X duration debit Selling expense The amount of expense relating to selling activities of the entity. common practice: IAS 1 112 c ifrs-full SellingGeneralAndAdministrativeExpense X duration debit Selling, general and administrative expense The amount of expense relating to selling, general and administrative activities of the entity. common practice: IAS 1 85 ifrs-full SellingGeneralAndAdministrativeExpenseAbstract Selling, general and administrative expense [abstract] ifrs-full SellingProfitLossOnFinanceLeases X duration credit Selling profit (loss) on finance leases The selling profit (loss) on finance leases. Finance lease is a lease that transfers substantially all the risks and rewards incidental to ownership of an underlying asset. disclosure: IFRS 16 90 a i - Effective 2019.01.01 ifrs-full SensitivityAnalysisForEachTypeOfMarketRisk text block Sensitivity analysis for types of market risk [text block] The disclosure of the sensitivity analysis for types of market risk to which the entity is exposed, showing how profit or loss and equity would have been affected by changes in the relevant risk variable that were reasonably possible at that date. [Refer: Market risk [member]] disclosure: IFRS 7 40 a ifrs-full SensitivityAnalysisToInsuranceRisk text Sensitivity analysis to insurance risk The description of a sensitivity analysis that shows how profit (loss) and equity would have been affected if changes in the relevant insurance risk variable that were reasonably possible at the end of the reporting period had occurred, the methods and assumptions used in preparing the sensitivity analysis and any changes from the previous period in the methods and assumptions used. disclosure: IFRS 4 39A a ifrs-full SeparateManagementEntitiesAxis axis Separate management entities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 24 18A ifrs-full SeparateManagementEntitiesMember member Separate management entities [member] This member stands for separate entities that provide key management personnel services to the entity. It also represents the standard value for the 'Separate management entities' axis if no other member is used. [Refer: Key management personnel of entity or parent [member]] disclosure: IAS 24 18A ifrs-full SeparateMember member Separate [member] This member stands for separate financial statements. Separate financial statements are those presented by an entity in which the entity could elect, subject to the requirements in IAS 27, to account for its investments in subsidiaries, joint ventures and associates either at cost, in accordance with IFRS 9, or using the equity method as described in IAS 28. disclosure: IAS 27 4 ifrs-full ServiceConcessionArrangementsAxis axis Service concession arrangements [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: SIC 29 6 ifrs-full ServiceConcessionArrangementsMember member Service concession arrangements [member] This member stands for arrangements in which an entity (the operator) may enter into an arrangement with another entity (the grantor) to provide services that give the public access to major economic and social facilities. The grantor may be a public or private sector entity, including a governmental body. Examples of service concession arrangements involve water treatment and supply facilities, motorways, car parks, tunnels, bridges, airports and telecommunication networks. Examples of arrangements that are not service concession arrangements include an entity outsourcing the operation of its internal services (for example, employee cafeteria, building maintenance, and accounting or information technology functions). It also represents the standard value for the 'Service concession arrangements' axis if no other member is used. [Refer: Government [member]] disclosure: SIC 29 6 ifrs-full ServiceConcessionRightsMember member Service concession rights [member] This member stands for service concession rights. [Refer: Service concession arrangements [member]] common practice: IAS 38 119 ifrs-full ServicesExpense X duration debit Services expense The amount of expense arising from services. common practice: IAS 1 85 ifrs-full ServicesReceivedRelatedPartyTransactions X duration debit Services received, related party transactions The amount of services received in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 c ifrs-full SettledLiabilitiesContingentLiabilitiesRecognisedInBusinessCombination X duration debit Settled liabilities, contingent liabilities recognised in business combination The amount of contingent liabilities recognised in a business combination that were settled. [Refer: Contingent liabilities recognised in business combination] disclosure: IFRS 3 B67 c ifrs-full SettlementOfLiabilitiesByEntityOnBehalfOfRelatedPartyRelatedPartyTransactions X duration Settlement of liabilities by entity on behalf of related party, related party transactions The amount of liabilities settled by the entity on behalf of a related party in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 j ifrs-full SettlementOfLiabilitiesOnBehalfOfEntityByRelatedPartyRelatedPartyTransactions X duration Settlement of liabilities on behalf of entity by related party, related party transactions The amount of liabilities settled on behalf of the entity by a related party in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 j ifrs-full SettlementsFairValueMeasurementAssets X duration credit Settlements, fair value measurement, assets The decrease in the fair value measurement of assets resulting from settlements. [Refer: At fair value [member]] disclosure: IFRS 13 93 e iii ifrs-full SettlementsFairValueMeasurementEntitysOwnEquityInstruments X duration debit Settlements, fair value measurement, entity's own equity instruments The decrease in the fair value measurement of the entity's own equity instruments resulting from settlements. [Refer: At fair value [member]; Entity's own equity instruments [member]] disclosure: IFRS 13 93 e iii ifrs-full SettlementsFairValueMeasurementLiabilities X duration debit Settlements, fair value measurement, liabilities The decrease in the fair value measurement of liabilities resulting from settlements. [Refer: At fair value [member]] disclosure: IFRS 13 93 e iii ifrs-full SetupCostsMember member Setup costs [member] This member stands for a category of assets recognised from the costs to obtain or fulfil contracts with customers representing the setup costs. [Refer: Assets recognised from costs to obtain or fulfil contracts with customers] example: IFRS 15 128 a - Effective 2018.01.01 ifrs-full SharebasedPaymentArrangementsMember member Share-based payment arrangements [member] This member stands for an agreement between the entity or another group entity or any shareholder of the group entity and another party (including an employee) that entitles the other party to receive (a) cash or other assets of the entity for amounts that are based on the price (or value) of equity instruments (including shares or share options) of the entity or another group entity; or (b) equity instruments (including shares or share options) of the entity or another group entity, provided that the specified vesting conditions, if any, are met. It also represents the standard value for the 'Types of share-based payment arrangements' axis if no other member is used. disclosure: IFRS 2 45 ifrs-full ShareIssueRelatedCost X duration debit Share issue related cost The amount of cost related to the issuance of shares. common practice: IAS 1 106 d ifrs-full ShareOfAmountReclassifiedFromProfitOrLossToOtherComprehensiveIncomeApplyingOverlayApproachNewlyDesignatedFinancialAssets X duration debit Share of amount reclassified from profit or loss to other comprehensive income applying overlay approach, newly designated financial assets The entity's share of the amount reclassified from profit or loss to other comprehensive income relating to newly designated financial assets applying the overlay approach. disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full ShareOfAmountReportedInProfitOrLossApplyingIFRS9FinancialAssetsToWhichOverlayApproachIsApplied X duration debit Share of amount reported in profit or loss applying IFRS 9, financial assets to which overlay approach is applied The entity's share of the amount reported in profit or loss applying IFRS 9 for financial assets to which the overlay approach is applied. disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full ShareOfAmountThatWouldHaveBeenReclassifiedFromProfitOrLossToOtherComprehensiveIncomeApplyingOverlayApproachIfFinancialAssetsHadNotBeenDedesignated X duration debit Share of amount that would have been reclassified from profit or loss to other comprehensive income applying overlay approach if financial assets had not been de-designated The entity's share of the amount that would have been reclassified from profit or loss to other comprehensive income if financial assets had not been de-designated from the overlay approach. disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full ShareOfAmountThatWouldHaveBeenReportedInProfitOrLossIfIAS39HadBeenAppliedFinancialAssetsToWhichOverlayApproachIsApplied X duration debit Share of amount that would have been reported in profit or loss if IAS 39 had been applied, financial assets to which overlay approach is applied The entity's share of the amount that would have been reported in profit or loss for financial assets to which the overlay approach is applied if IAS 39 had been applied. disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full ShareOfContingentLiabilitiesIncurredJointlyWithOtherVenturers X instant credit Share of contingent liabilities of joint ventures incurred jointly with other investors The entity's share of contingent liabilities incurred jointly with other investors with joint control of the joint ventures. [Refer: Contingent liabilities [member]; Joint ventures [member]] disclosure: IFRS 12 23 b ifrs-full ShareOfContingentLiabilitiesOfAssociatesIncurredJointlyWithOtherInvestors X instant credit Share of contingent liabilities of associates incurred jointly with other investors The entity's share of contingent liabilities incurred jointly with other investors with significant influence over associates. [Refer: Associates [member]; Contingent liabilities [member]] disclosure: IFRS 12 23 b ifrs-full ShareOfContingentLiabilitiesOfAssociatesMember member Share of contingent liabilities of associates [member] This member stands for share of contingent liabilities of associates. [Refer: Associates [member]; Contingent liabilities [member]] example: IAS 37 88 ifrs-full ShareOfFinancialAssetsToWhichOverlayApproachIsApplied X instant debit Share of financial assets to which overlay approach is applied The entity's share of the amount of financial assets to which the overlay approach is applied. [Refer: Financial assets] disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full ShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethod X duration credit Share of other comprehensive income of associates and joint ventures accounted for using equity method, net of tax The entity's share of the other comprehensive income of associates and joint ventures accounted for using the equity method, net of tax. [Refer: Associates [member]; Investments accounted for using equity method; Joint ventures [member]; Other comprehensive income] disclosure: IAS 1 91 a, disclosure: IFRS 12 B16 c, disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full ShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethodBeforeTax X duration credit Share of other comprehensive income of associates and joint ventures accounted for using equity method, before tax The entity's share of the other comprehensive income of associates and joint ventures accounted for using the equity method, before tax. [Refer: Associates [member]; Investments accounted for using equity method; Joint ventures [member]; Other comprehensive income] disclosure: IAS 1 91 b, disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full ShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethodBeforeTaxAbstract Share of other comprehensive income of associates and joint ventures accounted for using equity method, before tax [abstract] ifrs-full ShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethodNetOfTaxAbstract Share of other comprehensive income of associates and joint ventures accounted for using equity method, net of tax [abstract] ifrs-full ShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethodThatWillBeReclassifiedToProfitOrLossBeforeTax X duration credit Share of other comprehensive income of associates and joint ventures accounted for using equity method that will be reclassified to profit or loss, before tax Share of the other comprehensive income of associates and joint ventures accounted for using the equity method that will be reclassified to profit or loss, before tax. disclosure: IAS 1 82A ifrs-full ShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethodThatWillBeReclassifiedToProfitOrLossNetOfTax X duration credit Share of other comprehensive income of associates and joint ventures accounted for using equity method that will be reclassified to profit or loss, net of tax Share of the other comprehensive income of associates and joint ventures accounted for using the equity method that will be reclassified to profit or loss, net of tax. disclosure: IAS 1 82A ifrs-full ShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethodThatWillNotBeReclassifiedToProfitOrLossBeforeTax X duration credit Share of other comprehensive income of associates and joint ventures accounted for using equity method that will not be reclassified to profit or loss, before tax Share of the other comprehensive income of associates and joint ventures accounted for using the equity method that will not be reclassified to profit or loss, before tax. disclosure: IAS 1 82A ifrs-full ShareOfOtherComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethodThatWillNotBeReclassifiedToProfitOrLossNetOfTax X duration credit Share of other comprehensive income of associates and joint ventures accounted for using equity method that will not be reclassified to profit or loss, net of tax Share of the other comprehensive income of associates and joint ventures accounted for using the equity method that will not be reclassified to profit or loss, net of tax. disclosure: IAS 1 82A ifrs-full ShareOfProfitLossOfAssociatesAccountedForUsingEquityMethod X duration credit Share of profit (loss) of associates accounted for using equity method The entity's share of the profit (loss) of associates accounted for using the equity method. [Refer: Associates [member]; Investments accounted for using equity method; Profit (loss)] common practice: IAS 1 85 ifrs-full ShareOfProfitLossOfAssociatesAndJointVenturesAccountedForUsingEquityMethod X duration credit Share of profit (loss) of associates and joint ventures accounted for using equity method The entity's share of the profit (loss) of associates and joint ventures accounted for using the equity method. [Refer: Associates [member]; Investments accounted for using equity method; Joint ventures [member]; Profit (loss)] disclosure: IAS 1 82 c, disclosure: IFRS 4 39M b - Effective on first application of IFRS 9, disclosure: IFRS 8 23 g, disclosure: IFRS 8 28 e ifrs-full ShareOfProfitLossOfAssociatesAndJointVenturesAccountedForUsingEquityMethodAbstract Share of profit (loss) of associates and joint ventures accounted for using equity method [abstract] ifrs-full ShareOfProfitLossOfContinuingOperationsOfAssociatesAndJointVenturesAccountedForUsingEquityMethod X duration credit Share of profit (loss) from continuing operations of associates and joint ventures accounted for using equity method The entity's share of the profit (loss) from continuing operations of associates and joint ventures accounted for using the equity method. [Refer: Associates [member]; Continuing operations [member]; Investments accounted for using equity method; Joint ventures [member]; Profit (loss) from continuing operations] disclosure: IFRS 12 B16 a ifrs-full ShareOfProfitLossOfDiscontinuedOperationsOfAssociatesAndJointVenturesAccountedForUsingEquityMethod X duration credit Share of post-tax profit (loss) from discontinued operations of associates and joint ventures accounted for using equity method The entity's share of the post-tax profit (loss) from discontinued operations of associates and joint ventures accounted for using the equity method. [Refer: Associates [member]; Discontinued operations [member]; Investments accounted for using equity method; Joint ventures [member]; Profit (loss) from discontinued operations] disclosure: IFRS 12 B16 b ifrs-full ShareOfProfitLossOfJointVenturesAccountedForUsingEquityMethod X duration credit Share of profit (loss) of joint ventures accounted for using equity method The entity's share of the profit (loss) of joint ventures accounted for using the equity method. [Refer: Investments accounted for using equity method; Joint ventures [member]; Profit (loss)] common practice: IAS 1 85 ifrs-full ShareOfReclassificationAdjustmentsOnFinancialAssetsThatHaveBeenDedesignatedFromOverlayApproachBeforeTax X duration debit Share of reclassification adjustments on financial assets that have been de-designated from overlay approach, before tax The entity's share of the amount of reclassification adjustments related to financial assets that have been de-designated from the overlay approach during the reporting period, before tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full ShareOfReclassificationAdjustmentsOnFinancialAssetsThatHaveBeenDedesignatedFromOverlayApproachNetOfTax X duration debit Share of reclassification adjustments on financial assets that have been de-designated from overlay approach, net of tax The entity's share of the amount of reclassification adjustments related to financial assets that have been de-designated from the overlay approach during the reporting period, net of tax. Reclassification adjustments are amounts reclassified to profit (loss) in the current period that were recognised in other comprehensive income in the current or previous periods. [Refer: Other comprehensive income] disclosure: IFRS 4 39M b - Effective on first application of IFRS 9 ifrs-full ShareOfTotalComprehensiveIncomeOfAssociatesAndJointVenturesAccountedForUsingEquityMethod X duration credit Share of total comprehensive income of associates and joint ventures accounted for using equity method The entity's share of the total comprehensive income of associates and joint ventures accounted for using the equity method. [Refer: Associates [member]; Joint ventures [member]; Investments accounted for using equity method] disclosure: IFRS 12 B16 d ifrs-full SharePremium X instant credit Share premium The amount received or receivable from the issuance of the entity's shares in excess of nominal value. example: IAS 1 78 e ifrs-full SharePremiumMember member Share premium [member] This member stands for the amount received or receivable from issuance of the entity's shares in excess of nominal value. disclosure: IAS 1 106 ifrs-full SharesInEntityHeldByEntityOrByItsSubsidiariesOrAssociates shares Number of shares in entity held by entity or by its subsidiaries or associates The number of shares in the entity held by the entity or by its subsidiaries or associates. [Refer: Associates [member]; Subsidiaries [member]] disclosure: IAS 1 79 a vi ifrs-full SharesReservedForIssueUnderOptionsAndContractsForSaleOfShares shares Number of shares reserved for issue under options and contracts for sale of shares The number of shares reserved for issue under options and contracts for the sale of shares. disclosure: IAS 1 79 a vii ifrs-full Ships X instant debit Ships The amount of property, plant and equipment representing seafaring or other maritime vessels used in the entity's operations. [Refer: Property, plant and equipment] example: IAS 16 37 d ifrs-full ShipsMember member Ships [member] This member stands for a class of property, plant and equipment representing seafaring vessels used in the entity's operations. [Refer: Property, plant and equipment] example: IAS 16 37 d ifrs-full ShorttermBorrowings X instant credit Current borrowings The amount of current borrowings. [Refer: Borrowings] common practice: IAS 1 55 ifrs-full ShorttermBorrowingsMember member Short-term borrowings [member] This member stands for short-term borrowings. [Refer: Borrowings] example: IAS 7 C Reconciliation of liabilities arising from financing activities, example: IAS 7 44C ifrs-full ShorttermContractsMember member Short-term contracts [member] This member stands for short-term contracts with customers. example: IFRS 15 B89 e - Effective 2018.01.01 ifrs-full ShorttermDepositsClassifiedAsCashEquivalents X instant debit Short-term deposits, classified as cash equivalents A classification of cash equivalents representing short-term deposits. [Refer: Cash equivalents] common practice: IAS 7 45 ifrs-full ShorttermDepositsNotClassifiedAsCashEquivalents X instant debit Short-term deposits, not classified as cash equivalents The amount of short-term deposits held by the entity that are not classified as cash equivalents. [Refer: Cash equivalents] common practice: IAS 1 55 ifrs-full ShorttermEmployeeBenefitsAccruals X instant credit Short-term employee benefits accruals The amount of accruals for employee benefits (other than termination benefits) that are expected to be settled wholly within twelve months after the end of the annual reporting period in which the employees render the related services. [Refer: Accruals classified as current] common practice: IAS 1 78 ifrs-full ShorttermEmployeeBenefitsExpense X duration debit Short-term employee benefits expense The amount of expense from employee benefits (other than termination benefits) that are expected to be settled wholly within twelve months after the end of the annual reporting period in which the employees render the related services. common practice: IAS 1 112 c ifrs-full ShorttermEmployeeBenefitsExpenseAbstract Short-term employee benefits expense [abstract] ifrs-full ShorttermInvestmentsClassifiedAsCashEquivalents X instant debit Short-term investments, classified as cash equivalents A classification of cash equivalents representing short-term investments. [Refer: Cash equivalents] common practice: IAS 7 45 ifrs-full ShorttermLegalProceedingsProvision X instant credit Current legal proceedings provision The amount of current provision for legal proceedings. [Refer: Legal proceedings provision] example: IAS 37 Example 10 A court case, example: IAS 37 87 ifrs-full ShorttermMiscellaneousOtherProvisions X instant credit Current miscellaneous other provisions The amount of miscellaneous current other provisions. [Refer: Miscellaneous other provisions] common practice: IAS 1 78 d ifrs-full ShorttermOnerousContractsProvision X instant credit Current onerous contracts provision The amount of current provision for onerous contracts. [Refer: Onerous contracts provision] example: IAS 37 Example 8 An onerous contract - Expiry date 2019.01.01, example: IAS 37 66 ifrs-full ShorttermProvisionForDecommissioningRestorationAndRehabilitationCosts X instant credit Current provision for decommissioning, restoration and rehabilitation costs The amount of current provision for decommissioning, restoration and rehabilitation costs. [Refer: Provision for decommissioning, restoration and rehabilitation costs] example: IAS 37 D Examples: disclosures, example: IAS 37 87 ifrs-full ShorttermRestructuringProvision X instant credit Current restructuring provision The amount of current provision for restructuring. [Refer: Restructuring provision] example: IAS 37 70 ifrs-full ShorttermWarrantyProvision X instant credit Current warranty provision The amount of current provision for warranties. [Refer: Warranty provision] example: IAS 37 Example 1 Warranties, example: IAS 37 87 ifrs-full SignificantInvestmentsInAssociatesAxis axis Associates [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 d, disclosure: IFRS 4 39M - Effective on first application of IFRS 9 ifrs-full SignificantInvestmentsInSubsidiariesAxis axis Subsidiaries [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 a ifrs-full SocialSecurityContributions X duration debit Social security contributions A class of employee benefits expense that represents social security contributions. [Refer: Employee benefits expense] common practice: IAS 19 9 ifrs-full SpareParts X instant debit Current spare parts A classification of current inventory representing the amount of interchangeable parts that are kept in an inventory and are used for the repair or replacement of failed parts. [Refer: Inventories] common practice: IAS 2 37 ifrs-full StateDefinedBenefitPlansMember member State defined benefit plans [member] This member stands for defined benefit plans that are established by legislation to cover all entities (or all entities in a particular category) and are operated by national or local government or by another body that is not subject to control or influence by the reporting entity. [Refer: Defined benefit plans [member]] disclosure: IAS 19 45 ifrs-full StatementOfCashFlowsAbstract Statement of cash flows placeholder - this item MUST be used as a starting point for the statement of cash flows ifrs-full StatementOfChangesInEquityAbstract Statement of changes in equity placeholder - this item MUST be used as a starting point for the statement of changes in equity ifrs-full StatementOfChangesInEquityLineItems StatementOfChangesInEquityAbstract Line items represent concepts included in a table. These concepts are used to disclose reportable information associated with domain members defined in one or many axes of the table. ifrs-full StatementOfChangesInEquityTable table Statement of changes in equity [table] Schedule disclosing information related to changes in equity. disclosure: IAS 1 106 ifrs-full StatementOfChangesInNetAssetsAvailableForBenefitsAbstract Statement of changes in net assets available for benefits [abstract] ifrs-full StatementOfComprehensiveIncomeAbstract Statement of comprehensive income placeholder - this item MUST be used as a starting point for the statement of comprehensive income if it is disclosed separately or when the statement of profit or loss and other comprehensive income statement are combined in a single statement ifrs-full StatementOfFinancialPositionAbstract Statement of financial position placeholder - this item MUST be used as a starting point for the statement of financial position ifrs-full StatementOfIFRSCompliance text block Statement of IFRS compliance [text block] An explicit and unreserved statement of compliance with all the requirements of IFRSs. disclosure: IAS 1 16 ifrs-full StatementOfProfitOrLossAndOtherComprehensiveIncomeAbstract Statement of profit or loss and other comprehensive income [abstract] ifrs-full StatementThatComparativeInformationDoesNotComplyWithIFRS7AndIFRS9 text Statement that comparative information does not comply with IFRS 7 and IFRS 9 The statement that comparative information does not comply with IFRS 7 and IFRS 9. disclosure: IFRS 1 E2 b - Effective 2018.01.01 ifrs-full StatementThatEntityHasChosenPracticalExpedientWhenAssessingWhetherContractIsOrContainsLeaseAtDateOfInitialApplicationOfIFRS16 text Statement that entity has chosen practical expedient when assessing whether contract is, or contains, lease at date of initial application of IFRS 16 The statement that the entity has chosen the practical expedient in paragraph C3 of IFRS 16 when assessing whether a contract is, or contains, a lease at the date of initial application of IFRS 16. disclosure: IFRS 16 C4 - Effective 2019.01.01 ifrs-full StatementThatInsurerIsApplyingOverlayApproach text Statement that insurer is applying overlay approach The statement that an insurer is applying the overlay approach. disclosure: IFRS 4 39L a - Effective on first application of IFRS 9 ifrs-full StatementThatInvestmentEntityIsRequiredToApplyExceptionFromConsolidation text Statement that investment entity is required to apply exception from consolidation The statement that the investment entity is required to apply an exception from consolidation. [Refer: Disclosure of investment entities [text block]] disclosure: IFRS 12 19A ifrs-full StatementThatInvestmentEntityPreparesSeparateFinancialStatementsAsItsOnlyFinancialStatements text Statement that investment entity prepares separate financial statements as its only financial statements The statement that an investment entity prepares separate financial statements as its only financial statements. [Refer: Disclosure of investment entities [text block]; Separate [member]] disclosure: IAS 27 16A ifrs-full StatementThatLesseeAccountsForLeasesOfLowvalueAssetsUsingRecognitionExemption text Statement that lessee accounts for leases of low-value assets using recognition exemption The statement that the lessee accounts for leases of low-value assets using the recognition exemption in paragraph 6 of IFRS 16. disclosure: IFRS 16 60 - Effective 2019.01.01 ifrs-full StatementThatLesseeAccountsForShorttermLeasesUsingRecognitionExemption text Statement that lessee accounts for short-term leases using recognition exemption The statement that the lessee accounts for short-term leases using the recognition exemption in paragraph 6 of IFRS 16. Short-term lease is a lease that, at the commencement date, has a lease term of 12 months or less. A lease that contains a purchase option is not a short-term lease. disclosure: IFRS 16 60 - Effective 2019.01.01 ifrs-full StatementThatLesseeUsesPracticalExpedientsWhenApplyingIFRS16RetrospectivelyToLeasesClassifiedAsOperatingLeasesApplyingIAS17 text Statement that lessee uses practical expedients when applying IFRS 16 retrospectively to leases classified as operating leases applying IAS 17 The statement that the lessee uses one or more of the specified practical expedients in paragraph C10 of IFRS 16 when applying IFRS 16 retrospectively in accordance with paragraph C5(b) to leases classified as operating leases applying IAS 17. disclosure: IFRS 16 C13 - Effective 2019.01.01 ifrs-full StatementThatPracticalExpedientAboutExistenceOfSignificantFinancingComponentHasBeenUsed text Statement that practical expedient about existence of significant financing component has been used The statement that the practical expedient about the existence of a significant financing component in a contract with a customer has been used. disclosure: IFRS 15 129 - Effective 2018.01.01 ifrs-full StatementThatPracticalExpedientAboutIncrementalCostsOfObtainingContractHasBeenUsed text Statement that practical expedient about incremental costs of obtaining contract has been used The statement that the practical expedient about the incremental costs of obtaining a contract with a customer has been used. disclosure: IFRS 15 129 - Effective 2018.01.01 ifrs-full StatementThatRateRegulatorIsRelatedParty text Statement that rate regulator is related party The statement that the rate regulator is a related party to the entity. [Refer: Description of identity of rate regulator(s); Related parties [member]] disclosure: IFRS 14 30 b ifrs-full StatementThatRegulatoryDeferralAccountBalanceIsNoLongerFullyRecoverableOrReversible text Statement that regulatory deferral account balance is no longer fully recoverable or reversible The statement that a regulatory deferral account balance is no longer fully recoverable or reversible. [Refer: Regulatory deferral account balances [member]] disclosure: IFRS 14 36 ifrs-full StatementThatUnadjustedComparativeInformationHasBeenPreparedOnDifferentBasis text Statement that unadjusted comparative information has been prepared on different basis The statement that unadjusted comparative information in the financial statements has been prepared on a different basis. disclosure: IFRS 10 C6B, disclosure: IFRS 11 C12B, disclosure: IAS 16 80A, disclosure: IAS 27 18I, disclosure: IAS 38 130I ifrs-full StatutoryReserve X instant credit Statutory reserve A component of equity representing reserves created based on legal requirements. common practice: IAS 1 55 ifrs-full StatutoryReserveMember member Statutory reserve [member] This member stands for a component of equity representing reserves created based on legal requirements. common practice: IAS 1 108 ifrs-full StructuredDebtAmountContributedToFairValueOfPlanAssets X instant debit Structured debt, amount contributed to fair value of plan assets The amount that debt that has been structured to meet a particular investment objective constitutes of the fair value of defined benefit plan assets. [Refer: Plan assets, at fair value; Defined benefit plans [member]] example: IAS 19 142 h ifrs-full SubclassificationsOfAssetsLiabilitiesAndEquitiesAbstract Subclassifications of assets, liabilities and equities [abstract] ifrs-full SubleasePaymentsRecognisedAsExpense X duration debit Sublease payments recognised as expense The amount of payments made for subleases recognised as an expense. disclosure: IAS 17 35 c - Expiry date 2019.01.01 ifrs-full SubordinatedLiabilities X instant credit Subordinated liabilities The amount of liabilities that are subordinate to other liabilities with respect to claims. common practice: IAS 1 55 ifrs-full SubordinatedLiabilitiesAbstract Subordinated liabilities [abstract] ifrs-full SubscriptionCirculationRevenue X duration credit Subscription circulation revenue The amount of circulation revenue derived from subscriptions. [Refer: Revenue; Circulation revenue] common practice: IAS 1 112 c, common practice: IAS 18 35 b i - Expiry date 2018.01.01 ifrs-full SubsequentRecognitionOfDeferredTaxAssetsGoodwill X duration credit Subsequent recognition of deferred tax assets, goodwill The decrease in goodwill resulting from the subsequent recognition of deferred tax assets during the measurement period for a business combination. [Refer: Goodwill; Deferred tax assets; Business combinations [member]] disclosure: IFRS 3 B67 d iii ifrs-full SubsidiariesMember member Subsidiaries [member] This member stands for entities that are controlled by another entity. disclosure: IAS 24 19 c, disclosure: IAS 27 17 b, disclosure: IAS 27 16 b, disclosure: IFRS 12 B4 a ifrs-full SubsidiariesWithMaterialNoncontrollingInterestsMember member Subsidiaries with material non-controlling interests [member] This member stands for subsidiaries that have non-controlling interests that are material to the reporting entity. [Refer: Subsidiaries [member]; Non-controlling interests] disclosure: IFRS 12 12 ifrs-full SummaryOfQuantitativeDataAboutWhatEntityManagesAsCapital text Summary quantitative data about what entity manages as capital Summary quantitative data about what the entity manages as capital. disclosure: IAS 1 135 b ifrs-full SummaryQuantitativeDataAboutEntitysExposureToRisk text block Summary quantitative data about entity's exposure to risk [text block] The disclosure of summary quantitative data about the entity's exposure to risks arising from financial instruments. This disclosure shall be based on the information provided internally to key management personnel of the entity, for example, the entitys board of directors or chief executive officer. [Refer: Financial instruments, class [member]; Key management personnel of entity or parent [member]] disclosure: IFRS 7 34 a ifrs-full SummaryQuantitativeDataAboutPuttableFinancialInstrumentsClassifiedAsEquityInstruments text Summary quantitative data about puttable financial instruments classified as equity instruments Summary quantitative data about puttable financial instruments classified as equity instruments. [Refer: Financial instruments, class [member]] disclosure: IAS 1 136A a ifrs-full SupportProvidedToStructuredEntityWithoutHavingContractualObligationToDoSo X duration Support provided to structured entity without having contractual obligation to do so The amount of financial or other support (for example, purchasing assets of, or instruments issued by, the structured entity) provided to a structured entity without having a contractual obligation to do so, including assistance in obtaining financial support. [Refer: Subsidiaries [member]; Unconsolidated structured entities [member]] disclosure: IFRS 12 15 a, disclosure: IFRS 12 30 a ifrs-full SupportProvidedToSubsidiaryWithoutHavingContractualObligationToDoSo X duration Support provided to subsidiary by investment entity or its subsidiaries without having contractual obligation to do so The amount of support provided to a subsidiary by the investment entity or its subsidiaries without having a contractual obligation to do so. [Refer: Disclosure of investment entities [text block]; Subsidiaries [member]] disclosure: IFRS 12 19E a ifrs-full SurplusDeficitInPlan X instant debit Surplus (deficit) in plan The present value of the defined benefit obligation, less the fair value of the plan assets (if any). [Refer: Plan assets [member]] common practice: IAS 19 57 a ifrs-full SurplusDeficitInPlanAbstract Surplus (deficit) in plan [abstract] ifrs-full SwapContractMember member Swap contract [member] This member stands for a derivative financial instrument that involves the exchange of cash flow streams between the parties of the contract over a specified period. [Refer: Derivatives [member]] common practice: IAS 1 112 c ifrs-full TangibleExplorationAndEvaluationAssets X instant debit Tangible exploration and evaluation assets The amount of exploration and evaluation assets recognised as tangible assets in accordance with the entity's accounting policy. [Refer: Exploration and evaluation assets [member]] disclosure: IFRS 6 25 ifrs-full TangibleExplorationAndEvaluationAssetsMember member Tangible exploration and evaluation assets [member] This member stands for a class of property, plant and equipment representing tangible exploration and evaluation assets. [Refer: Exploration and evaluation assets [member]] disclosure: IFRS 6 25 ifrs-full TaxationrelatedRegulatoryDeferralAccountBalancesMember member Taxation-related regulatory deferral account balances [member] This member stands for a class of regulatory deferral account balances that relates to taxation. [Refer: Classes of regulatory deferral account balances [member]] disclosure: IFRS 14 34 ifrs-full TaxBenefitArisingFromPreviouslyUnrecognisedTaxLossTaxCreditOrTemporaryDifferenceOfPriorPeriodUsedToReduceCurrentTaxExpense X duration credit Tax benefit arising from previously unrecognised tax loss, tax credit or temporary difference of prior period used to reduce current tax expense The amount of benefit arising from a previously unrecognised tax loss, tax credit or temporary difference of a prior period that is used to reduce current tax expense. [Refer: Temporary differences [member]; Unused tax losses [member]; Unused tax credits [member]] example: IAS 12 80 e ifrs-full TaxBenefitArisingFromPreviouslyUnrecognisedTaxLossTaxCreditOrTemporaryDifferenceOfPriorPeriodUsedToReduceDeferredTaxExpense X duration credit Tax benefit arising from previously unrecognised tax loss, tax credit or temporary difference of prior period used to reduce deferred tax expense The amount of benefit arising from a previously unrecognised tax loss, tax credit or temporary difference of a prior period that is used to reduce deferred tax expense. [Refer: Deferred tax expense (income); Temporary differences [member]; Unused tax losses [member]; Unused tax credits [member]] example: IAS 12 80 f ifrs-full TaxContingentLiabilityMember member Tax contingent liability [member] This member stands for a contingent liability for taxes. [Refer: Contingent liabilities [member]] common practice: IAS 37 88 ifrs-full TaxEffectFromChangeInTaxRate X duration debit Tax effect from change in tax rate The amount that represents the difference between the tax expense (income) and the product of the accounting profit multiplied by the applicable tax rate(s) that relates to changes in the tax rate. [Refer: Accounting profit] disclosure: IAS 12 81 c i ifrs-full TaxEffectOfExpenseNotDeductibleInDeterminingTaxableProfitTaxLoss X duration debit Tax effect of expense not deductible in determining taxable profit (tax loss) The amount that represents the difference between the tax expense (income) and the product of the accounting profit multiplied by the applicable tax rate(s) that relates to expenses not deductible in determining taxable profit (tax loss). [Refer: Accounting profit] disclosure: IAS 12 81 c i ifrs-full TaxEffectOfForeignTaxRates X duration debit Tax effect of foreign tax rates The amount that represents the difference between the tax expense (income) and the product of the accounting profit multiplied by the applicable tax rate(s) that relates to foreign tax rates. [Refer: Accounting profit] disclosure: IAS 12 81 c i ifrs-full TaxEffectOfImpairmentOfGoodwill X duration debit Tax effect of impairment of goodwill The amount representing the difference between the tax expense (income) and the product of the accounting profit multiplied by the applicable tax rate(s) that relates to impairment of goodwill. [Refer: Accounting profit; Goodwill] common practice: IAS 12 81 c i ifrs-full TaxEffectOfRevenuesExemptFromTaxation2011 X duration credit Tax effect of revenues exempt from taxation The amount that represents the difference between the tax expense (income) and the product of the accounting profit multiplied by the applicable tax rate(s) that relates to revenues that are exempt from taxation. [Refer: Accounting profit] disclosure: IAS 12 81 c i ifrs-full TaxEffectOfTaxLosses X duration debit Tax effect of tax losses The amount that represents the difference between the tax expense (income) and the product of the accounting profit multiplied by the applicable tax rate(s) that relates to tax losses. [Refer: Accounting profit] disclosure: IAS 12 81 c i ifrs-full TaxExpenseIncomeAtApplicableTaxRate X duration debit Tax expense (income) at applicable tax rate The product of the accounting profit multiplied by the applicable tax rate(s). [Refer: Accounting profit; Applicable tax rate] disclosure: IAS 12 81 c i ifrs-full TaxExpenseIncomeRelatingToChangesInAccountingPoliciesAndErrorsIncludedInProfitOrLoss X duration debit Tax expense (income) relating to changes in accounting policies and errors included in profit or loss The amount of tax expense or income relating to changes in accounting policies and errors that are included in profit or loss in accordance with IAS 8, because they cannot be accounted for retrospectively. example: IAS 12 80 h ifrs-full TaxExpenseOfDiscontinuedOperationAbstract Tax expense of discontinued operation [abstract] ifrs-full TaxExpenseOtherThanIncomeTaxExpense X duration debit Tax expense other than income tax expense The amount of tax expense exclusive of income tax expense. common practice: IAS 1 85 ifrs-full TaxExpenseRelatingToGainLossOnDiscontinuance X duration debit Tax expense relating to gain (loss) on discontinuance The tax expense relating to the gain (loss) on discontinuance when operations are discontinued. [Refer: Discontinued operations [member]] disclosure: IAS 12 81 h i, disclosure: IFRS 5 33 b iv ifrs-full TaxExpenseRelatingToProfitLossFromOrdinaryActivitiesOfDiscontinuedOperations X duration debit Tax expense relating to profit (loss) from ordinary activities of discontinued operations The tax expense relating to the profit (loss) arising from ordinary activities of discontinued operations. [Refer: Discontinued operations [member]; Profit (loss)] disclosure: IAS 12 81 h ii, disclosure: IFRS 5 33 b ii ifrs-full TaxRateEffectFromChangeInTaxRate X.XX duration Tax rate effect from change in tax rate The tax rate effect on the reconciliation between the average effective tax rate and the applicable tax rate resulting from a change in tax rate. [Refer: Average effective tax rate; Applicable tax rate] disclosure: IAS 12 81 c ii ifrs-full TaxRateEffectOfAdjustmentsForCurrentTaxOfPriorPeriods X.XX duration Tax rate effect of adjustments for current tax of prior periods Tax rate effect on the reconciliation between the average effective tax rate and the applicable tax rate resulting from adjustments for the current tax of prior periods. [Refer: Average effective tax rate; Applicable tax rate; Adjustments for current tax of prior periods] common practice: IAS 12 81 c ii ifrs-full TaxRateEffectOfExpenseNotDeductibleInDeterminingTaxableProfitTaxLoss X.XX duration Tax rate effect of expense not deductible in determining taxable profit (tax loss) The tax rate effect on the reconciliation between the average effective tax rate and the applicable tax rate resulting from the expenses not deductible in determining taxable profit. [Refer: Average effective tax rate; Applicable tax rate] disclosure: IAS 12 81 c ii ifrs-full TaxRateEffectOfForeignTaxRates X.XX duration Tax rate effect of foreign tax rates The tax rate effect on the reconciliation between the average effective tax rate and the applicable tax rate resulting from the application of foreign tax rates. [Refer: Average effective tax rate; Applicable tax rate] disclosure: IAS 12 81 c ii ifrs-full TaxRateEffectOfImpairmentOfGoodwill X.XX duration Tax rate effect of impairment of goodwill Tax rate effect on the reconciliation between the average effective tax rate and the applicable tax rate resulting from the impairment of goodwill. [Refer: Average effective tax rate; Applicable tax rate; Goodwill] common practice: IAS 12 81 c ii ifrs-full TaxRateEffectOfRevenuesExemptFromTaxation X.XX duration Tax rate effect of revenues exempt from taxation The tax rate effect on the reconciliation between the average effective tax rate and the applicable tax rate resulting from revenue that is exempt from taxation. [Refer: Average effective tax rate; Applicable tax rate] disclosure: IAS 12 81 c ii ifrs-full TaxRateEffectOfTaxLosses X.XX duration Tax rate effect of tax losses The tax rate effect on the reconciliation between the average effective tax rate and the applicable tax rate resulting from tax losses. [Refer: Average effective tax rate; Applicable tax rate] disclosure: IAS 12 81 c ii ifrs-full TechnologybasedIntangibleAssetsMember member Technology-based intangible assets [member] This member stands for a class of intangible assets representing assets based on technology. Such assets may include patented and unpatented technology, databases as well as trade secrets. [Refer: Intangible assets other than goodwill] common practice: IAS 38 119 ifrs-full TechnologybasedIntangibleAssetsRecognisedAsOfAcquisitionDate X instant debit Technology-based intangible assets recognised as of acquisition date The amount recognised as of the acquisition date for technology-based intangible assets acquired in a business combination. [Refer: Technology-based intangible assets [member]; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full TemporaryDifferenceMember member Temporary differences [member] This member stands for differences between the carrying amount of an asset or liability in the statement of financial position and its tax base. Temporary differences may be either: (a) taxable temporary differences; or (b) deductible temporary differences. [Refer: Carrying amount [member]] disclosure: IAS 12 81 g ifrs-full TemporaryDifferencesAssociatedWithInvestmentsInSubsidiariesBranchesAndAssociatesAndInterestsInJointVentures X instant Temporary differences associated with investments in subsidiaries, branches and associates and interests in joint arrangements for which deferred tax liabilities have not been recognised The aggregate amount of temporary differences associated with investments in subsidiaries, branches and associates and interests in joint arrangements, for which deferred tax liabilities have not been recognised as a result of satisfying both of the following conditions: (a) the parent, investor, joint venturer or joint operator is able to control the timing of the reversal of the temporary difference; and (b) it is probable that the temporary difference will not reverse in the foreseeable future. [Refer: Associates [member]; Subsidiaries [member]; Temporary differences [member]; Investments in subsidiaries] disclosure: IAS 12 81 f ifrs-full TemporaryDifferenceUnusedTaxLossesAndUnusedTaxCreditsAxis axis Temporary difference, unused tax losses and unused tax credits [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 12 81 g ifrs-full TemporaryDifferenceUnusedTaxLossesAndUnusedTaxCreditsMember member Temporary difference, unused tax losses and unused tax credits [member] This member stands for temporary differences, unused tax losses and unused tax credits. It also represents the standard value for the 'Temporary difference, unused tax losses and unused tax credits' axis if no other member is used. [Refer: Temporary differences [member]; Unused tax credits [member]; Unused tax losses [member]] disclosure: IAS 12 81 g ifrs-full TerminationBenefitsExpense X duration debit Termination benefits expense The amount of expense in relation to termination benefits. Termination benefits are employee benefits provided in exchange for the termination of an employee's employment as a result of either: (a) an entity's decision to terminate an employee's employment before the normal retirement date; or (b) an employee's decision to accept an offer of benefits in exchange for the termination of employment. [Refer: Employee benefits expense] common practice: IAS 19 171 ifrs-full TimeandmaterialsContractsMember member Time-and-materials contracts [member] This member stands for time-and-materials contracts with customers. example: IFRS 15 B89 d - Effective 2018.01.01 ifrs-full TimingAndReasonForTransferBetweenFinancialLiabilitiesAndEquityAttributableToChangeInRedemptionProhibition text Description of timing and reason for transfer between financial liabilities and equity attributable to change in redemption prohibition The description of the timing of, and the reason for, the transfer between financial liabilities and the equity attributable to a change in the redemption prohibition. disclosure: IFRIC 2 13 ifrs-full TimingOfTransferOfGoodsOrServicesAxis axis Timing of transfer of goods or services [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 15 B89 f - Effective 2018.01.01 ifrs-full TimingOfTransferOfGoodsOrServicesMember member Timing of transfer of goods or services [member] This member stands for all timings of the transfer of goods or services in contracts with customers. It also represents the standard value for the 'Timing of transfer of goods or services' axis if no other member is used. example: IFRS 15 B89 f - Effective 2018.01.01 ifrs-full TitleOfInitiallyAppliedIFRS text Title of initially applied IFRS The title of an initially applied IFRS. [Refer: IFRSs [member]] disclosure: IAS 8 28 a ifrs-full TitleOfNewIFRS text Title of new IFRS The title of a new IFRS that has been issued but is not yet effective. example: IAS 8 31 a ifrs-full TopOfRangeMember member Top of range [member] This member stands for top of a range. example: IFRS 13 IE63, example: IFRS 13 B6, disclosure: IFRS 14 33 b, disclosure: IFRS 2 45 d, common practice: IFRS 7 7 ifrs-full TradeAndOtherCurrentPayables X instant credit Trade and other current payables The amount of current trade payables and current other payables. [Refer: Current trade payables; Other current payables] disclosure: IAS 1 54 k ifrs-full TradeAndOtherCurrentPayablesAbstract Trade and other current payables [abstract] ifrs-full TradeAndOtherCurrentPayablesToRelatedParties X instant credit Current payables to related parties The amount of current payables due to related parties. [Refer: Related parties [member]; Payables to related parties] common practice: IAS 1 78 ifrs-full TradeAndOtherCurrentPayablesToTradeSuppliers X instant credit Current trade payables The current amount of payment due to suppliers for goods and services used in entity's business. [Refer: Current liabilities; Trade payables] common practice: IAS 1 78, example: IAS 1 70 ifrs-full TradeAndOtherCurrentReceivables X instant debit Trade and other current receivables The amount of current trade receivables and current other receivables. [Refer: Current trade receivables; Other current receivables] disclosure: IAS 1 54 h, disclosure: IAS 1 78 b ifrs-full TradeAndOtherCurrentReceivablesAbstract Trade and other current receivables [abstract] ifrs-full TradeAndOtherCurrentReceivablesDueFromRelatedParties X instant debit Current receivables due from related parties The amount of current receivables due from related parties. [Refer: Related parties [member]] example: IAS 1 78 b ifrs-full TradeAndOtherPayables X instant credit Trade and other payables The amount of trade payables and other payables. [Refer: Trade payables; Other payables] disclosure: IAS 1 54 k ifrs-full TradeAndOtherPayablesAbstract Trade and other payables [abstract] ifrs-full TradeAndOtherPayablesRecognisedAsOfAcquisitionDate X instant credit Trade and other payables recognised as of acquisition date The amount recognised as of the acquisition date for trade and other payables assumed in a business combination. [Refer: Trade and other payables; Business combinations [member]] common practice: IFRS 3 B64 i ifrs-full TradeAndOtherPayablesToRelatedParties X instant credit Payables to related parties The amount of payables due to related parties. [Refer: Related parties [member]] common practice: IAS 1 78 ifrs-full TradeAndOtherPayablesToTradeSuppliers X instant credit Trade payables The amount of payment due to suppliers for goods and services used in the entity's business. common practice: IAS 1 78 ifrs-full TradeAndOtherPayablesUndiscountedCashFlows X instant credit Trade and other payables, undiscounted cash flows The amount of contractual undiscounted cash flows in relation to trade and other payables. [Refer: Trade and other payables] example: IFRS 7 IG31A - Effective 2019.01.01, example: IFRS 7 B11D ifrs-full TradeAndOtherReceivables X instant debit Trade and other receivables The amount of trade receivables and other receivables. [Refer: Trade receivables; Other receivables] disclosure: IAS 1 54 h, disclosure: IAS 1 78 b ifrs-full TradeAndOtherReceivablesAbstract Trade and other receivables [abstract] ifrs-full TradeAndOtherReceivablesDueFromRelatedParties X instant debit Receivables due from related parties The amount of receivables due from related parties. [Refer: Related parties [member]] example: IAS 1 78 b ifrs-full TradeReceivables X instant debit Trade receivables The amount due from customers for goods and services sold. example: IAS 1 78 b ifrs-full TradeReceivablesMember member Trade receivables [member] This member stands for trade receivables. [Refer: Trade receivables] common practice: IAS 1 112 c, disclosure: IFRS 7 35H b iii - Effective 2018.01.01, disclosure: IFRS 7 35M b iii - Effective 2018.01.01, example: IFRS 7 35N - Effective 2018.01.01 ifrs-full TradingEquitySecuritiesMember member Trading equity securities [member] This member stands for equity instruments that (a) are acquired or incurred principally for the purpose of selling or repurchasing it in the near term; or (b) on initial recognition are part of a portfolio of identified financial instruments that are managed together and for which there is evidence of a recent actual pattern of short-term profit-taking. example: IFRS 13 IE60, example: IFRS 13 94 ifrs-full TradingIncomeExpense X duration credit Trading income (expense) The amount of income (expense) relating to trading assets and liabilities. common practice: IAS 1 85 ifrs-full TradingIncomeExpenseAbstract Trading income (expense) [abstract] ifrs-full TradingIncomeExpenseOnDebtInstruments X duration credit Trading income (expense) on debt instruments The amount of trading income (expense) relating to debt instruments. [Refer: Debt instruments held; Trading income (expense)] common practice: IAS 1 112 c ifrs-full TradingIncomeExpenseOnDerivativeFinancialInstruments X duration credit Trading income (expense) on derivative financial instruments The amount of trading income (expense) relating to derivative financial instruments. [Refer: Derivatives [member]; Trading income (expense)] common practice: IAS 1 112 c ifrs-full TradingIncomeExpenseOnEquityInstruments X duration credit Trading income (expense) on equity instruments The amount of trading income (expense) relating to equity instruments. [Refer: Equity instruments held; Trading income (expense)] common practice: IAS 1 112 c ifrs-full TradingIncomeExpenseOnForeignExchangeContracts X duration credit Trading income (expense) on foreign exchange contracts The amount of trading income (expense) relating to foreign exchange contracts. [Refer: Trading income (expense)] common practice: IAS 1 112 c ifrs-full TradingSecuritiesMember member Trading securities [member] This member stands for financial instruments that (a) are acquired or incurred principally for the purpose of selling or repurchasing it in the near term; or (b) on initial recognition are part of a portfolio of identified financial instruments that are managed together and for which there is evidence of a recent actual pattern of short-term profit-taking. [Refer: Financial instruments, class [member]] example: IFRS 7 IG40B, example: IFRS 7 6 ifrs-full TransactionPriceAllocatedToRemainingPerformanceObligations X instant credit Transaction price allocated to remaining performance obligations The amount of the transaction price allocated to the performance obligations that are unsatisfied (or partially unsatisfied) as of the end of the reporting period. The transaction price is the amount of consideration to which an entity expects to be entitled in exchange for transferring promised goods or services to a customer, excluding amounts collected on behalf of third parties (for example, some sales taxes). [Refer: Performance obligations [member]] disclosure: IFRS 15 120 a - Effective 2018.01.01 ifrs-full TransactionsRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombinationAxis axis Transactions recognised separately from acquisition of assets and assumption of liabilities in business combination [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 3 B64 l ifrs-full TransactionsRecognisedSeparatelyFromAcquisitionOfAssetsAndAssumptionOfLiabilitiesInBusinessCombinationMember member Transactions recognised separately from acquisition of assets and assumption of liabilities in business combination [member] This member stands for transactions that are recognised separately from the acquisition of assets and assumption of liabilities in business combinations. It also represents the standard value for the 'Transactions recognised separately from acquisition of assets and assumption of liabilities in business combination' axis if no other member is used. [Refer: Business combinations [member]] disclosure: IFRS 3 B64 l ifrs-full TransferBetweenFinancialLiabilitiesAndEquityAttributableToChangeInRedemptionProhibition X duration Transfer between financial liabilities and equity attributable to change in redemption prohibition The amount transferred between financial liabilities and the equity attributable to a change in the redemption prohibition. disclosure: IFRIC 2 13 ifrs-full TransferFromInvestmentPropertyUnderConstructionOrDevelopmentInvestmentProperty X duration debit Transfer from investment property under construction or development, investment property The amount transferred from investment property under construction or development to completed investment property. [Refer: Investment property] common practice: IAS 40 76, common practice: IAS 40 79 d ifrs-full TransferFromToInventoriesAndOwnerOccupiedPropertyInvestmentProperty X duration debit Transfer from (to) inventories and owner-occupied property, investment property The amount transferred from (to) inventories and owner-occupied property to (from) investment property. [Refer: Inventories; Investment property] disclosure: IAS 40 76 f, disclosure: IAS 40 79 d vii ifrs-full TransfersFromToOtherRetirementBenefitPlans X duration credit Transfers from (to) other retirement benefit plans The increase (decrease) in net assets available for benefits resulting from transfers from (to) other retirement benefit plans. [Refer: Assets (liabilities) of benefit plan] disclosure: IAS 26 35 b x ifrs-full TransfersIntoLevel3OfFairValueHierarchyAssets X duration debit Transfers into Level 3 of fair value hierarchy, assets The amount of transfers of assets into Level 3 of the fair value hierarchy. [Refer: Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full TransfersIntoLevel3OfFairValueHierarchyEntitysOwnEquityInstruments X duration credit Transfers into Level 3 of fair value hierarchy, entity's own equity instruments The amount of transfers of the entity's own equity instruments into Level 3 of the fair value hierarchy. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full TransfersIntoLevel3OfFairValueHierarchyLiabilities X duration credit Transfers into Level 3 of fair value hierarchy, liabilities The amount of transfers of liabilities into Level 3 of the fair value hierarchy. [Refer: Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full TransfersOfCumulativeGainLossWithinEquity X duration Transfers of cumulative gain (loss) within equity when changes in liability's credit risk are presented in other comprehensive income The amount of transfers within equity of the cumulative gain (loss) on financial liabilities designated as at fair value through profit or loss for which changes in the liability's credit risk are presented in other comprehensive income. [Refer: Financial liabilities at fair value through profit or loss] disclosure: IFRS 7 10 c - Effective 2018.01.01 ifrs-full TransfersOfResearchAndDevelopmentFromEntityRelatedPartyTransactions X duration Transfers of research and development from entity, related party transactions The amount of transfers of research and development from the entity in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 e ifrs-full TransfersOfResearchAndDevelopmentToEntityRelatedPartyTransactions X duration Transfers of research and development to entity, related party transactions The amount of transfers of research and development to the entity in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 e ifrs-full TransfersOutOfLevel1IntoLevel2OfFairValueHierarchyAssets X duration Transfers out of Level 1 into Level 2 of fair value hierarchy, assets held at end of reporting period The amount of transfers out of Level 1 and into Level 2 of the fair value hierarchy of assets held at the end of the reporting period. [Refer: Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full TransfersOutOfLevel1IntoLevel2OfFairValueHierarchyEntitysOwnEquityInstruments X duration Transfers out of Level 1 into Level 2 of fair value hierarchy, entity's own equity instruments held at end of reporting period The amount of transfers out of Level 1 and into Level 2 of the fair value hierarchy of the entity's own equity instruments held at the end of the reporting period. [Refer: Entity's own equity instruments [member]; Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full TransfersOutOfLevel1IntoLevel2OfFairValueHierarchyLiabilities X duration Transfers out of Level 1 into Level 2 of fair value hierarchy, liabilities held at end of reporting period The amount of transfers out of Level 1 and into Level 2 of the fair value hierarchy of liabilities held at the end of the reporting period. [Refer: Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full TransfersOutOfLevel2IntoLevel1OfFairValueHierarchyAssets X duration Transfers out of Level 2 into Level 1 of fair value hierarchy, assets held at end of reporting period The amount of transfers out of Level 2 and into Level 1 of the fair value hierarchy of assets held at the end of the reporting period. [Refer: Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full TransfersOutOfLevel2IntoLevel1OfFairValueHierarchyEntitysOwnEquityInstruments X duration Transfers out of Level 2 into Level 1 of fair value hierarchy, entity's own equity instruments held at end of reporting period The amount of any transfers out of Level 2 and into Level 1 of the fair value hierarchy of the entity's own equity instruments held at the end of the reporting period. [Refer: Entity's own equity instruments [member]; Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full TransfersOutOfLevel2IntoLevel1OfFairValueHierarchyLiabilities X duration Transfers out of Level 2 into Level 1 of fair value hierarchy, liabilities held at end of reporting period The amount of transfers out of Level 2 and into Level 1 of the fair value hierarchy of liabilities held at the end of the reporting period. [Refer: Level 1 of fair value hierarchy [member]; Level 2 of fair value hierarchy [member]] disclosure: IFRS 13 93 c ifrs-full TransfersOutOfLevel3OfFairValueHierarchyAssets X duration credit Transfers out of Level 3 of fair value hierarchy, assets The amount of transfers of assets out of Level 3 of the fair value hierarchy. [Refer: Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full TransfersOutOfLevel3OfFairValueHierarchyEntitysOwnEquityInstruments X duration debit Transfers out of Level 3 of fair value hierarchy, entity's own equity instruments The amount of transfers of the entity's own equity instruments out of Level 3 of the fair value hierarchy. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full TransfersOutOfLevel3OfFairValueHierarchyLiabilities X duration debit Transfers out of Level 3 of fair value hierarchy, liabilities The amount of transfers of liabilities out of Level 3 of the fair value hierarchy. [Refer: Level 3 of fair value hierarchy [member]] disclosure: IFRS 13 93 e iv ifrs-full TransfersUnderFinanceAgreementsFromEntityRelatedPartyTransactions X duration Transfers under finance agreements from entity, related party transactions The amount of transfers under finance agreements from the entity in related party transactions, including loans and equity contributions in cash or in kind. [Refer: Related parties [member]] example: IAS 24 21 g ifrs-full TransfersUnderFinanceAgreementsToEntityRelatedPartyTransactions X duration Transfers under finance agreements to entity, related party transactions The amount of transfers under finance agreements to the entity in related party transactions, including loans and equity contributions in cash or in kind. [Refer: Related parties [member]] example: IAS 24 21 g ifrs-full TransfersUnderLicenseAgreementsFromEntityRelatedPartyTransactions X duration Transfers under licence agreements from entity, related party transactions The amount of transfers under licence agreements from the entity in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 f ifrs-full TransfersUnderLicenseAgreementsToEntityRelatedPartyTransactions X duration Transfers under licence agreements to entity, related party transactions The amount of transfers under licence agreements to the entity in related party transactions. [Refer: Related parties [member]] example: IAS 24 21 f ifrs-full TransportationExpense X duration debit Transportation expense The amount of expense arising from transportation services. common practice: IAS 1 112 c ifrs-full TravelExpense X duration debit Travel expense The amount of expense arising from travel. common practice: IAS 1 112 c ifrs-full TreasuryShares X instant debit Treasury shares An entitys own equity instruments, held by the entity or other members of the consolidated group. example: IAS 1 78 e, disclosure: IAS 32 34 ifrs-full TreasurySharesMember member Treasury shares [member] This member stands for the entitys own equity instruments, held by the entity or other members of the consolidated group. disclosure: IAS 1 106 ifrs-full TwelvemonthExpectedCreditLossesMember member 12-month expected credit losses [member] This member stands for the portion of lifetime expected credit losses that represent the expected credit losses that result from default events on a financial instrument that are possible within the 12 months after the reporting date. [Refer: Type of measurement of expected credit losses [member]; Lifetime expected credit losses [member]] disclosure: IFRS 7 35H a - Effective 2018.01.01, disclosure: IFRS 7 35M a - Effective 2018.01.01 ifrs-full TypeOfMeasurementOfExpectedCreditLossesAxis axis Type of measurement of expected credit losses [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full TypeOfMeasurementOfExpectedCreditLossesMember member Type of measurement of expected credit losses [member] This member stands for all types of measurement of expected credit losses. Expected credit losses are the weighted average of credit losses with the respective risks of a default occurring as the weights. This member also represents the standard value for the 'Type of measurement of expected credit losses' axis if no other member is used. disclosure: IFRS 7 35H - Effective 2018.01.01, disclosure: IFRS 7 35M - Effective 2018.01.01 ifrs-full TypesOfContractsAxis axis Types of contracts [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 15 B89 d - Effective 2018.01.01 ifrs-full TypesOfContractsMember member Types of contracts [member] This member stands for all types of contracts with customers. It also represents the standard value for the 'Types of contracts' axis if no other member is used. example: IFRS 15 B89 d - Effective 2018.01.01 ifrs-full TypesOfCustomersAxis axis Types of customers [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. example: IFRS 15 B89 c - Effective 2018.01.01 ifrs-full TypesOfCustomersMember member Types of customers [member] This member stands for all types of customers. It also represents the standard value for the 'Types of customers' axis if no other member is used. example: IFRS 15 B89 c - Effective 2018.01.01 ifrs-full TypesOfFinancialAssetsAxis axis Types of financial assets [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 B52, disclosure: IFRS 7 B51 ifrs-full TypesOfFinancialLiabilitiesAxis axis Types of financial liabilities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 B52, disclosure: IFRS 7 B51 ifrs-full TypesOfHedgesAxis axis Types of hedges [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 22 - Expiry date 2018.01.01, disclosure: IFRS 7 24A - Effective 2018.01.01, disclosure: IFRS 7 24B - Effective 2018.01.01, disclosure: IFRS 7 24C - Effective 2018.01.01 ifrs-full TypesOfHedgesMember member Hedges [member] This member stands for all types of hedges. It also represents the standard value for the 'Types of hedges' axis if no other member is used. disclosure: IFRS 7 22 - Expiry date 2018.01.01, disclosure: IFRS 7 24A - Effective 2018.01.01, disclosure: IFRS 7 24B - Effective 2018.01.01, disclosure: IFRS 7 24C - Effective 2018.01.01 ifrs-full TypesOfInstrumentMember member Types of instrument [member] This member stands for all types of financial instruments. It also represents the standard value for the 'Continuing involvement in derecognised financial assets by type of instrument' axis if no other member is used. example: IFRS 7 B33 ifrs-full TypesOfInsuranceContractsAxis axis Types of insurance contracts [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. common practice: IFRS 4 Disclosure ifrs-full TypesOfInterestRatesAxis axis Types of interest rates [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. common practice: IFRS 7 39 ifrs-full TypesOfInvestmentPropertyAxis axis Types of investment property [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. common practice: IAS 1 112 c ifrs-full TypesOfRateregulatedActivitiesAxis axis Types of rate-regulated activities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 14 30, disclosure: IFRS 14 33 ifrs-full TypesOfRisksAxis axis Types of risks [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 7 33, disclosure: IFRS 7 34, disclosure: IFRS 7 21C - Effective 2018.01.01 ifrs-full TypesOfRisksMember member Risks [member] This member stands for all types of risks. It also represents the standard value for the 'Types of risks' axis if no other member is used. disclosure: IFRS 7 33, disclosure: IFRS 7 34, disclosure: IFRS 7 21C - Effective 2018.01.01 ifrs-full TypesOfSharebasedPaymentArrangementsAxis axis Types of share-based payment arrangements [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 2 45 ifrs-full TypesOfTransferMember member Types of transfer [member] This member stands for all types of transfers of financial instruments. It also represents the standard value for the 'Continuing involvement in derecognised financial assets by type of transfer' axis if no other member is used. example: IFRS 7 B33 ifrs-full UMTSLicencesMember member UMTS licences [member] This member stands for Universal Mobile Telecommunications System licenses. [Refer: Licences and franchises] common practice: IAS 38 119 ifrs-full UnallocatedAmountsMember member Unallocated amounts [member] This member stands for items that have not been allocated to operating segments. example: IFRS 8 IG4, example: IFRS 8 28 ifrs-full UnallocatedGoodwill X instant debit Unallocated goodwill The amount of goodwill acquired in a business combination that has not been allocated to a cash-generating unit (group of units). [Refer: Goodwill; Cash-generating units [member]; Business combinations [member]] disclosure: IAS 36 133 ifrs-full UnconsolidatedStructuredEntitiesAxis axis Unconsolidated structured entities [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 12 B4 e ifrs-full UnconsolidatedStructuredEntitiesControlledByInvestmentEntityAxis axis Unconsolidated structured entities controlled by investment entity [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 12 19F ifrs-full UnconsolidatedStructuredEntitiesControlledByInvestmentEntityMember member Unconsolidated structured entities controlled by investment entity [member] This member stands for unconsolidated structured entities controlled by an investment entity. It also represents the standard value for the 'Unconsolidated structured entities controlled by investment entity' axis if no other member is used. [Refer: Disclosure of investment entities [text block]; Unconsolidated structured entities [member]] disclosure: IFRS 12 19F ifrs-full UnconsolidatedStructuredEntitiesMember member Unconsolidated structured entities [member] This member stands for unconsolidated structured entities. A structured entity is an entity that has been designed so that voting or similar rights are not the dominant factor in deciding who controls the entity, such as when any voting rights relate to administrative tasks only and the relevant activities are directed by means of contractual arrangements. [Refer: Consolidated [member]] disclosure: IFRS 12 B4 e ifrs-full UnconsolidatedSubsidiariesAxis axis Unconsolidated subsidiaries [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 12 19B ifrs-full UnconsolidatedSubsidiariesControlledBySubsidiariesOfInvestmentEntityMember member Unconsolidated subsidiaries controlled by subsidiaries of investment entity [member] This member stands for unconsolidated subsidiaries controlled by subsidiaries of the investment entity. [Refer: Disclosure of investment entities [text block]; Subsidiaries [member]] disclosure: IFRS 12 19C ifrs-full UnconsolidatedSubsidiariesMember member Unconsolidated subsidiaries [member] This member stands for unconsolidated subsidiaries. [Refer: Subsidiaries [member]] disclosure: IFRS 12 19B ifrs-full UnconsolidatedSubsidiariesThatInvestmentEntityControlsDirectlyMember member Unconsolidated subsidiaries that investment entity controls directly [member] This member stands for unconsolidated subsidiaries that the investment entity controls directly. [Refer: Disclosure of investment entities [text block]; Subsidiaries [member]] disclosure: IFRS 12 19B ifrs-full UndatedSubordinatedLiabilities X instant credit Undated subordinated liabilities The amount of subordinated liabilities that do not have a specified repayment date. [Refer: Subordinated liabilities] common practice: IAS 1 112 c ifrs-full UndiscountedCashOutflowRequiredToRepurchaseDerecognisedFinancialAssets X instant credit Undiscounted cash outflow required to repurchase derecognised financial assets The undiscounted cash outflows that would, or may be, required to repurchase derecognised financial assets (for example, the strike price in an option agreement). [Refer: Financial assets] disclosure: IFRS 7 42E d ifrs-full UndiscountedExpectedCreditLossesAtInitialRecognitionOnPurchasedOrOriginatedCreditimpairedFinancialAssetsInitiallyRecognised X duration credit Undiscounted expected credit losses at initial recognition on purchased or originated credit-impaired financial assets initially recognised The amount of undiscounted expected credit losses at initial recognition on financial assets initially recognised during the reporting period as purchased or originated credit-impaired. disclosure: IFRS 7 35H c - Effective 2018.01.01 ifrs-full UndiscountedFinanceLeasePaymentsToBeReceived X instant debit Undiscounted finance lease payments to be received The amount of undiscounted finance lease payments to be received. Finance lease is a lease that transfers substantially all the risks and rewards incidental to ownership of an underlying asset. disclosure: IFRS 16 94 - Effective 2019.01.01 ifrs-full UndiscountedOperatingLeasePaymentsToBeReceived X instant debit Undiscounted operating lease payments to be received The amount of undiscounted operating lease payments to be received. Operating lease is a lease that does not transfer substantially all the risks and rewards incidental to ownership of an underlying asset. disclosure: IFRS 16 97 - Effective 2019.01.01 ifrs-full UndrawnBorrowingFacilities X instant credit Undrawn borrowing facilities The amount of undrawn borrowing facilities that may be available for future operating activities and to settle capital commitments. [Refer: Capital commitments] example: IAS 7 50 a ifrs-full UnearnedFinanceIncomeOnFinanceLease X instant debit Unearned finance income on finance lease The difference for a finance lease between: (a) the gross investment in the lease, and (b) the net investment in the lease. The gross investment in the lease is the aggregate of: (a) the minimum lease payments receivable by the lessor under a finance lease; and (b) any unguaranteed residual value accruing to the lessor. The net investment in the lease is the gross investment in the lease discounted at the interest rate implicit in the lease. [Refer: Finance income] disclosure: IAS 17 47 b - Expiry date 2019.01.01 ifrs-full UnearnedFinanceIncomeRelatingToFinanceLeasePaymentsReceivable X instant credit Unearned finance income relating to finance lease payments receivable The amount of unearned finance income relating to the finance lease payments receivable. Finance lease is a lease that transfers substantially all the risks and rewards incidental to ownership of an underlying asset. [Refer: Finance income] disclosure: IFRS 16 94 - Effective 2019.01.01 ifrs-full UnearnedPremiums X instant credit Unearned premiums The amount of liability for written premiums on insurance contracts that have not yet been earned. [Refer: Types of insurance contracts [member]] example: IFRS 4 IG22 a, example: IFRS 4 37 b ifrs-full UnratedCreditExposures X instant Unrated credit exposures The amount of credit exposure that has not been rated by external rating agencies. [Refer: Credit exposure] example: IFRS 7 IG24 c - Expiry date 2018.01.01, example: IFRS 7 36 c - Expiry date 2018.01.01 ifrs-full UnrealisedForeignExchangeGainsLossesMember member Unrealised foreign exchange gains (losses) [member] This member stands for gains (losses) resulting from changes in foreign exchange rates which have not yet been realised. common practice: IAS 12 81 g ifrs-full UnrecognisedShareOfLossesOfAssociates X duration debit Unrecognised share of losses of associates The amount of the unrecognised share of associates' losses if the entity has stopped recognising its share of losses when applying the equity method. [Refer: Associates [member]] disclosure: IFRS 12 22 c ifrs-full UnrecognisedShareOfLossesOfJointVentures X duration debit Unrecognised share of losses of joint ventures The amount of the unrecognised share of joint ventures' losses if the entity has stopped recognising its share of losses when applying the equity method. [Refer: Joint ventures [member]] disclosure: IFRS 12 22 c ifrs-full UnsecuredBankLoansReceived X instant credit Unsecured bank loans received The amount of loans received from banks that have not been secured by collateral. [Refer: Loans received] common practice: IAS 1 112 c ifrs-full UnusedProvisionReversedOtherProvisions X duration debit Unused provision reversed, other provisions The amount reversed for unused other provisions. [Refer: Other provisions] disclosure: IAS 37 84 d ifrs-full UnusedTaxCreditsForWhichNoDeferredTaxAssetRecognised X instant Unused tax credits for which no deferred tax asset recognised The amount of unused tax credits for which no deferred tax asset is recognised in the statement of financial position. [Refer: Unused tax credits [member]] disclosure: IAS 12 81 e ifrs-full UnusedTaxCreditsMember member Unused tax credits [member] This member stands for tax credits that have been received and are carried forward for use against future taxable profit. disclosure: IAS 12 81 g ifrs-full UnusedTaxLossesForWhichNoDeferredTaxAssetRecognised X instant Unused tax losses for which no deferred tax asset recognised The amount of unused tax losses for which no deferred tax asset is recognised in the statement of financial position. [Refer: Unused tax losses [member]] disclosure: IAS 12 81 e ifrs-full UnusedTaxLossesMember member Unused tax losses [member] This member stands for tax losses that have been incurred and are carried forward for use against future taxable profit. disclosure: IAS 12 81 g ifrs-full UsefulLivesOrAmortisationRatesIntangibleAssetsOtherThanGoodwill text Useful lives or amortisation rates, intangible assets other than goodwill The useful lives or amortisation rates used for intangible assets other than goodwill. [Refer: Intangible assets other than goodwill] disclosure: IAS 38 118 a ifrs-full UsefulLivesOrDepreciationRatesBiologicalAssetsAtCost text Useful lives or depreciation rates, biological assets, at cost The useful lives or depreciation rates used for biological assets. [Refer: Biological assets] disclosure: IAS 41 54 e ifrs-full UsefulLivesOrDepreciationRatesInvestmentPropertyCostModel text Useful lives or depreciation rates, investment property, cost model The useful lives or depreciation rates used for investment property. [Refer: Investment property] disclosure: IAS 40 79 b ifrs-full UsefulLivesOrDepreciationRatesPropertyPlantAndEquipment text Useful lives or depreciation rates, property, plant and equipment The useful lives or depreciation rates used for property, plant and equipment. [Refer: Property, plant and equipment] disclosure: IAS 16 73 c ifrs-full UtilisationAllowanceAccountForCreditLossesOfFinancialAssets X duration debit Utilisation, allowance account for credit losses of financial assets The decrease in an allowance account for credit losses of financial assets resulting from the utilisation of the allowance. [Refer: Allowance account for credit losses of financial assets] common practice: IFRS 7 16 - Expiry date 2018.01.01 ifrs-full UtilitiesExpense X duration debit Utilities expense The amount of expense arising from purchased utilities. common practice: IAS 1 112 c ifrs-full ValuationTechniquesMember member Valuation techniques [member] This member stands for valuation techniques used by the entity to measure fair value. It also represents the standard value for the 'Valuation techniques used in fair value measurement' axis if no other member is used. [Refer: At fair value [member]] disclosure: IFRS 13 93 d ifrs-full ValuationTechniquesUsedInFairValueMeasurementAxis axis Valuation techniques used in fair value measurement [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IFRS 13 93 d ifrs-full ValueAddedTaxPayables X instant credit Value added tax payables The amount of payables related to a value added tax. common practice: IAS 1 78 ifrs-full ValueAddedTaxReceivables X instant debit Value added tax receivables The amount of receivables related to a value added tax. common practice: IAS 1 78 b ifrs-full ValueAtRisk X instant Value at risk The measure of a potential loss exposure as a result of future market movements, based on a specified confidence interval and measurement horizon. common practice: IFRS 7 41 ifrs-full ValueOfBusinessAcquiredMember member Value of business acquired [member] This member stands for a class of intangible assets representing the difference between (a) the fair value of the contractual insurance rights acquired and the insurance obligations assumed in a business combination; and (b) the amount of liability measured in accordance with the insurers accounting policies for insurance contracts that it issues. [Refer: Business combinations [member]] common practice: IAS 38 119 ifrs-full Vehicles X instant debit Vehicles The amount of property, plant and equipment representing vehicles used in the entity's operations, specifically to include aircraft, motor vehicles and ships. [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full VehiclesAbstract Vehicles [abstract] ifrs-full VehiclesMember member Vehicles [member] This member stands for a class of property, plant and equipment representing vehicles used in the entity's operations, specifically to include aircraft, motor vehicles and ships. [Refer: Property, plant and equipment] common practice: IAS 16 37 ifrs-full VoluntaryChangesInAccountingPolicyAxis axis Voluntary changes in accounting policy [axis] The axis of a table defines the relationship between the domain members or categories in the table and the line items or concepts that complete the table. disclosure: IAS 8 29 ifrs-full VoluntaryChangesInAccountingPolicyMember member Voluntary changes in accounting policy [member] This member stands for changes in accounting policy that result in the financial statements providing reliable and more relevant information about the effects of transactions, other events or conditions on the entitys financial position, financial performance or cash flows. Early application of an IFRS is not considered a voluntary change in accounting policy. It also represents the standard value for the 'Voluntary changes in accounting policy' axis if no other member is used. disclosure: IAS 8 29 ifrs-full WagesAndSalaries X duration debit Wages and salaries A class of employee benefits expense that represents wages and salaries. [Refer: Employee benefits expense] common practice: IAS 19 9 ifrs-full WarrantyContingentLiabilityMember member Warranty contingent liability [member] This member stands for a contingent liability for estimated costs of making good under warranties for products sold. [Refer: Contingent liabilities [member]] example: IAS 37 88 ifrs-full WarrantyProvision X instant credit Warranty provision The amount of provision for estimated costs of making good under warranties for products sold. [Refer: Provisions] example: IAS 37 Example 1 Warranties, example: IAS 37 87 ifrs-full WarrantyProvisionAbstract Warranty provision [abstract] ifrs-full WarrantyProvisionMember member Warranty provision [member] This member stands for a provision for estimated costs of making good under warranties for products sold. [Refer: Other provisions [member]] example: IAS 37 87, example: IAS 37 Example 1 Warranties ifrs-full WeightedAverageCostOfCapitalSignificantUnobservableInputsAssets X.XX duration Weighted average cost of capital, significant unobservable inputs, assets Weighted average cost of capital used as a significant Level 3 unobservable input for assets. [Refer: Level 3 of fair value hierarchy [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full WeightedAverageCostOfCapitalSignificantUnobservableInputsEntitysOwnEquityInstruments X.XX duration Weighted average cost of capital, significant unobservable inputs, entity's own equity instruments Weighted average cost of capital used as a significant Level 3 unobservable input for the entity's own equity instruments. [Refer: Entity's own equity instruments [member]; Level 3 of fair value hierarchy [member]; Weighted average [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full WeightedAverageCostOfCapitalSignificantUnobservableInputsLiabilities X.XX duration Weighted average cost of capital, significant unobservable inputs, liabilities Weighted average cost of capital used as a significant Level 3 unobservable input for liabilities. [Refer: Level 3 of fair value hierarchy [member]; Weighted average [member]] example: IFRS 13 IE63, example: IFRS 13 93 d ifrs-full WeightedAverageDurationOfDefinedBenefitObligation X.XX duration Weighted average duration of defined benefit obligation The weighted average duration of a defined benefit obligation. [Refer: Weighted average [member]] disclosure: IAS 19 147 c ifrs-full WeightedAverageExercisePriceOfOtherEquityInstrumentsExercisableInSharebasedPaymentArrangement X instant Weighted average exercise price of other equity instruments exercisable in share-based payment arrangement The weighted average exercise price of other equity instruments (ie other than share options) exercisable in a share-based payment arrangement. [Refer: Weighted average [member]] common practice: IFRS 2 45 ifrs-full WeightedAverageExercisePriceOfOtherEquityInstrumentsExercisedOrVestedInSharebasedPaymentArrangement X duration Weighted average exercise price of other equity instruments exercised or vested in share-based payment arrangement The weighted average exercise price of other equity instruments (ie other than share options) exercised or vested in a share-based payment arrangement. [Refer: Weighted average [member]] common practice: IFRS 2 45 ifrs-full WeightedAverageExercisePriceOfOtherEquityInstrumentsExpiredInSharebasedPaymentArrangement X duration Weighted average exercise price of other equity instruments expired in share-based payment arrangement The weighted average exercise price of other equity instruments (ie other than share options) expired in a share-based payment arrangement. [Refer: Weighted average [member]] common practice: IFRS 2 45 ifrs-full WeightedAverageExercisePriceOfOtherEquityInstrumentsForfeitedInSharebasedPaymentArrangement X duration Weighted average exercise price of other equity instruments forfeited in share-based payment arrangement The weighted average exercise price of other equity instruments (ie other than share options) forfeited in a share-based payment arrangement. [Refer: Weighted average [member]] common practice: IFRS 2 45 ifrs-full WeightedAverageExercisePriceOfOtherEquityInstrumentsGrantedInSharebasedPaymentArrangement X duration Weighted average exercise price of other equity instruments granted in share-based payment arrangement The weighted average exercise price of other equity instruments (ie other than share options) granted in a share-based payment arrangement. [Refer: Weighted average [member]] common practice: IFRS 2 45 ifrs-full WeightedAverageExercisePriceOfOtherEquityInstrumentsOutstandingInSharebasedPaymentArrangement X instant Weighted average exercise price of other equity instruments outstanding in share-based payment arrangement The weighted average exercise price of other equity instruments (ie other than share options) outstanding in a share-based payment arrangement. [Refer: Weighted average [member]] common practice: IFRS 2 45 ifrs-full WeightedAverageExercisePriceOfShareOptionsExercisableInSharebasedPaymentArrangement X instant Weighted average exercise price of share options exercisable in share-based payment arrangement The weighted average exercise price of share options exercisable in a share-based payment arrangement. [Refer: Weighted average [member]] disclosure: IFRS 2 45 b vii ifrs-full WeightedAverageExercisePriceOfShareOptionsExercisedInSharebasedPaymentArrangement X duration Weighted average exercise price of share options exercised in share-based payment arrangement The weighted average exercise price of share options exercised in a share-based payment arrangement. [Refer: Weighted average [member]] disclosure: IFRS 2 45 b iv ifrs-full WeightedAverageExercisePriceOfShareOptionsExpiredInSharebasedPaymentArrangement X duration Weighted average exercise price of share options expired in share-based payment arrangement The weighted average exercise price of share options expired in a share-based payment arrangement. [Refer: Weighted average [member]] disclosure: IFRS 2 45 b v ifrs-full WeightedAverageExercisePriceOfShareOptionsForfeitedInSharebasedPaymentArrangement X duration Weighted average exercise price of share options forfeited in share-based payment arrangement The weighted average exercise price of share options forfeited in a share-based payment arrangement. [Refer: Weighted average [member]] disclosure: IFRS 2 45 b iii ifrs-full WeightedAverageExercisePriceOfShareOptionsGrantedInSharebasedPaymentArrangement X duration Weighted average exercise price of share options granted in share-based payment arrangement The weighted average exercise price of share options granted in a share-based payment arrangement. [Refer: Weighted average [member]] disclosure: IFRS 2 45 b ii ifrs-full WeightedAverageExercisePriceOfShareOptionsInSharebasedPaymentArrangementExercisedDuringPeriodAtDateOfExercise X duration Weighted average share price for share options in share-based payment arrangement exercised during period at date of exercise The weighted average share price at the date of exercise for share options that are exercised in a share-based payment arrangement. [Refer: Share-based payment arrangements [member]; Weighted average [member]] disclosure: IFRS 2 45 c ifrs-full WeightedAverageExercisePriceOfShareOptionsOutstandingInSharebasedPaymentArrangement X instant Weighted average exercise price of share options outstanding in share-based payment arrangement The weighted average exercise price of share options outstanding in a share-based payment arrangement. [Refer: Weighted average [member]] disclosure: IFRS 2 45 b i, disclosure: IFRS 2 45 b vi ifrs-full WeightedAverageFairValueAtMeasurementDateOtherEquityInstrumentsGranted X instant credit Weighted average fair value at measurement date, other equity instruments granted The weighted average fair value at the measurement date of granted equity instruments other than share options. [Refer: Weighted average [member]] disclosure: IFRS 2 47 b ifrs-full WeightedAverageFairValueAtMeasurementDateShareOptionsGranted X instant credit Weighted average fair value at measurement date, share options granted The weighted average fair value of share options granted during the period at the measurement date. [Refer: Weighted average [member]] disclosure: IFRS 2 47 a ifrs-full WeightedAverageLesseesIncrementalBorrowingRateAppliedToLeaseLiabilitiesRecognisedAtDateOfInitialApplicationOfIFRS16 X.XX instant Weighted average lessee's incremental borrowing rate applied to lease liabilities recognised at date of initial application of IFRS 16 The weighted average lessee's incremental borrowing rate applied to lease liabilities recognised in the statement of financial position at the date of initial application of IFRS 16. The incremental borrowing rate is the rate of interest that a lessee would have to pay to borrow over a similar term, and with a similar security, the funds necessary to obtain an asset of a similar value to the right-of-use asset in a similar economic environment. disclosure: IFRS 16 C12 a - Effective 2019.01.01 ifrs-full WeightedAverageMember member Weighted average [member] This member stands for an average in which each quantity to be averaged is assigned a weight that determines the relative effect of each quantity on the average. example: IFRS 13 IE63, example: IFRS 13 B6, disclosure: IFRS 14 33 b, common practice: IFRS 7 7 ifrs-full WeightedAverageRemainingContractualLifeOfOutstandingShareOptions X.XX instant Weighted average remaining contractual life of outstanding share options The weighted average remaining contractual life of outstanding share options. [Refer: Weighted average [member]] disclosure: IFRS 2 45 d ifrs-full WeightedAverageSharePrice X duration Weighted average share price The weighted average share price. [Refer: Weighted average [member]] disclosure: IFRS 2 45 c ifrs-full WeightedAverageSharePriceShareOptionsGranted X duration Weighted average share price, share options granted The weighted average share price used as input to the option pricing model to calculate the fair value of share options granted. [Refer: Option pricing model [member]; Weighted average [member]] disclosure: IFRS 2 47 a i ifrs-full WeightedAverageShares shares Weighted average number of ordinary shares outstanding The number of ordinary shares outstanding at the beginning of the period, adjusted by the number of ordinary shares bought back or issued during the period multiplied by a time-weighting factor. disclosure: IAS 33 70 b ifrs-full WeightedAverageSharesAndAdjustedWeightedAverageSharesAbstract Weighted average ordinary shares and adjusted weighted average ordinary shares [abstract] ifrs-full WorkInProgress X instant debit Current work in progress A classification of current inventory representing the amount of assets currently in production, which require further processes to be converted into finished goods or services. [Refer: Current finished goods; Inventories] example: IAS 1 78 c, common practice: IAS 2 37 ifrs-full WritedownsReversalsOfInventories X duration debit Write-downs (reversals of write-downs) of inventories The amount recognised resulting from the write-down of inventories to net realisable value or reversals of those write-downs. [Refer: Inventories] disclosure: IAS 1 98 a ifrs-full WritedownsReversalsOfPropertyPlantAndEquipment X duration Write-downs (reversals of write-downs) of property, plant and equipment The amount recognised resulting from the write-down of property, plant and equipment to its recoverable amount or reversals of those write-downs. [Refer: Property, plant and equipment] disclosure: IAS 1 98 a ifrs-full WritedownsReversalsOfWritedownsOfInventoriesAbstract Write-downs (reversals of write-downs) of inventories [abstract] ifrs-full WritedownsReversalsOfWritedownsOfPropertyPlantAndEquipmentAbstract Write-downs (reversals of write-downs) of property, plant and equipment [abstract] ifrs-full WrittenPutOptionsMember member Written put options [member] This member stands for derivative financial contracts sold that oblige the entity to purchase an underlying asset at a specified strike price if the other party exercises the option. [Refer: Derivatives [member]] example: IFRS 7 IG40B, example: IFRS 7 B33